Exhibit 10.1

 

EXECUTION VERSION CREDIT AGREEMENT Dated as of September 6, 2017 among TRINSEO
HOLDING S.À R.L., as Holdings, TRINSEO MATERIALS S.À R.L., as Intermediate
Holdings, TRINSEO MATERIALS OPERATING S.C.A., as the Lead Borrower, TRINSEO
MATERIALS FINANCE, INC., as the Co-Borrower, THE GUARANTORS PARTY HERETO FROM
TIME TO TIME, THE LENDERS PARTY HERETO FROM TIME TO TIME and DEUTSCHE BANK AG
NEW YORK BRANCH, as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC., CITIGROUP GLOBAL
MARKETS INC., HSBC SECURITIES (USA) INC., GOLDMAN SACHS BANK USA, THE BANK OF
NOVA SCOTIA, BNP PARIBAS SECURITIES CORP., MIZUHO BANK, LTD., MORGAN STANLEY
SENIOR FUNDING, INC. and, SUMITOMO MITSUI BANKING CORPORATION, as Joint Lead
Arrangers and Joint Bookrunners

GRAPHIC [g214411kk001i001.jpg]

 


Table of Contents Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 2 Section 1.01
Defined Terms 2 Section 1.02 Luxembourg Terms 62 Section 1.03 [Reserved] 63
Section 1.04 Other Interpretive Provisions 63 Section 1.05 Accounting Terms 63
Section 1.06 Rounding 64 Section 1.07 References to Agreements, Laws, Etc. 64
Section 1.08 Times of Day 64 Section 1.09 Timing of Payment of Performance 64
Section 1.10 Pro Forma Calculations 64 Section 1.11 Currency Equivalents 67
Section 1.12 Exchange Rate 67 Section 1.13 Additional Alternative Currencies 67
Section 1.14 Cashless Settlement 68 ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS 68 Section 2.01 The Loans 68 Section 2.02 Borrowings, Conversions and
Continuations of Loans 69 Section 2.03 Letters of Credit 71 Section 2.04 Swing
Line Loans 79 Section 2.05 Prepayments 82 Section 2.06 Termination or Reduction
of Commitments 87 Section 2.07 Repayment of Loans 88 Section 2.08 Interest 88
Section 2.09 Fees 89 Section 2.10 Computation of Interest and Fees 90 Section
2.11 Evidence of Indebtedness 90 Section 2.12 Payments Generally 90 Section 2.13
Sharing of Payments 92 Section 2.14 Reverse Dutch Auction Repurchases 93 Section
2.15 Open Market Purchases 95 Section 2.16 Incremental Credit Extensions 95
Section 2.17 Refinancing Amendments 103 Section 2.18 Extensions of Term Loans
and Revolving Credit Commitments 109 Section 2.19 Defaulting Lenders 113 Section
2.20 Borrower Obligations Joint and Several 115 ARTICLE III TAXES, INCREASED
COSTS PROTECTION AND ILLEGALITY 115 Section 3.01 Taxes 115 Section 3.02
Illegality 119 Section 3.03 Inability to Determine Rates 120 Section 3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBO Rate Loans
120 Section 3.05 Funding Losses 121 Section 3.06 Matters Applicable to All
Requests for Compensation 121 Section 3.07 Replacement of Lenders under Certain
Circumstances 122 Section 3.08 Survival 124 (i)

GRAPHIC [g214411kk001i002.jpg]

 


ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 124 Section 4.01 First
Credit Event 124 Section 4.02 All Credit Events 126 ARTICLE V REPRESENTATIONS
AND WARRANTIES 127 Section 5.01 Existence, Qualification and Power; Compliance
with Laws 127 Section 5.02 Authorization; No Contravention 127 Section 5.03
Governmental Authorization; Other Consents 127 Section 5.04 Binding Effect 128
Section 5.05 Financial Statements; No Material Adverse Effect 128 Section 5.06
Litigation 129 Section 5.07 Ownership of Property; Liens 129 Section 5.08
Environmental Matters 129 Section 5.09 Taxes 129 Section 5.10 ERISA Compliance
130 Section 5.11 Subsidiaries; Equity Interests 130 Section 5.12 Margin
Regulations; Investment Company Act 131 Section 5.13 Disclosure 131 Section 5.14
Labor Matters 131 Section 5.15 Intellectual Property; Licenses, Etc. 131 Section
5.16 Solvency 131 Section 5.17 Subordination of Junior Financing 132 Section
5.18 Collateral Documents; Valid Liens 132 Section 5.19 Centre of Main Interest
132 Section 5.20 Pensions Act 132 Section 5.21 Commercial Benefit 132 Section
5.22 USA Patriot Act, Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions 132 Section 5.23 Luxembourg Specific Representations 133 ARTICLE VI
AFFIRMATIVE COVENANTS 133 Section 6.01 Financial Statements 133 Section 6.02
Certificates; Other Information 135 Section 6.03 Notices 136 Section 6.04
Payment of Taxes 136 Section 6.05 Preservation of Existence, Etc. 136 Section
6.06 Maintenance of Properties 137 Section 6.07 Maintenance of Insurance 137
Section 6.08 Compliance with Laws 137 Section 6.09 Books and Records 137 Section
6.10 Inspection Rights 138 Section 6.11 Additional Collateral; Additional
Guarantors 138 Section 6.12 Compliance with Environmental Laws 144 Section 6.13
[Reserved] 145 Section 6.14 Further Assurances 145 Section 6.15 Designation of
Subsidiaries 145 Section 6.16 Corporate Rating 145 Section 6.17 Use of Proceeds
146 Section 6.18 Post-Closing Actions 146 Section 6.19 Compliance with
Anti-Corruption Laws 146 (ii)

GRAPHIC [g214411kk001i003.jpg]

 


ARTICLE VII NEGATIVE COVENANTS 146 Section 7.01 Liens 146 Section 7.02
[Reserved] 150 Section 7.03 Indebtedness 150 Section 7.04 Fundamental Changes
154 Section 7.05 Dispositions 156 Section 7.06 Restricted Payments 158 Section
7.07 Change in Nature of Business 161 Section 7.08 Transactions with Affiliates
161 Section 7.09 Burdensome Agreements 162 Section 7.10 [Reserved] 164 Section
7.11 Financial Covenant 164 Section 7.12 Accounting Changes 164 Section 7.13
Prepayments, Etc. of Indebtedness 164 Section 7.14 Permitted Activities 165
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 166 Section 8.01 Events of Default
166 Section 8.02 Remedies Upon Event of Default 168 Section 8.03 Application of
Funds 169 Section 8.04 Lead Borrower’s Right to Cure 170 ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS 171 Section 9.01 Appointment and
Authorization of Agents 171 Section 9.02 Delegation of Duties 174 Section 9.03
Liability of Agents 174 Section 9.04 Reliance by Agents 174 Section 9.05 Notice
of Default 175 Section 9.06 Credit Decision; Disclosure of Information by Agents
175 Section 9.07 Indemnification of Agents 175 Section 9.08 Agents in their
Individual Capacities 176 Section 9.09 Successor Agents 176 Section 9.10
Administrative Agent May File Proofs of Claim 178 Section 9.11 Collateral and
Guaranty Matters 178 Section 9.12 Other Agents; Arrangers and Managers 179
Section 9.13 Appointment of Supplemental Agents 179 Section 9.14 [Reserved] 180
Section 9.15 Parallel Debt owed to Collateral Agent 180 ARTICLE X MISCELLANEOUS
181 Section 10.01 Amendments, Etc. 181 Section 10.02 Notices and Other
Communications; Facsimile Copies 185 Section 10.03 No Waiver; Cumulative
Remedies 186 Section 10.04 Attorney Costs and Expenses 186 Section 10.05
Indemnification 186 Section 10.06 Payments Set Aside 187 Section 10.07
Successors and Assigns 188 Section 10.08 Confidentiality 193 Section 10.09
Setoff 194 Section 10.10 Interest Rate Limitation 194 Section 10.11 Counterparts
194 (iii)

GRAPHIC [g214411kk001i004.jpg]

 


Section 10.12 Integration 194 Section 10.13 Survival of Representations and
Warranties 195 Section 10.14 Severability 195 Section 10.15 GOVERNING LAW 195
Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY 196 Section 10.17 Binding Effect
196 Section 10.18 USA Patriot Act 196 Section 10.19 No Advisory or Fiduciary
Responsibility 197 Section 10.20 Judgment Currency 198 Section 10.21 Certain
Undertakings with Respect to any Securitization Subsidiary 198 Section 10.22
INTERCREDITOR AGREEMENTS 199 ARTICLE XI GUARANTEE 199 Section 11.01 The
Guarantee 199 Section 11.02 Obligations Unconditional 200 Section 11.03
Reinstatement 201 Section 11.04 Subrogation; Subordination 201 Section 11.05
Remedies 201 Section 11.06 Instrument for the Payment of Money 201 Section 11.07
Continuing Guarantee 201 Section 11.08 General Limitation on Guarantee
Obligations 201 Section 11.09 Specific Limitation for Swiss Guarantors 202
Section 11.10 Specific Limitation for German Guarantors 203 Section 11.11
Specific Limitation for Hong Kong Guarantors 204 Section 11.12 [Reserved] 205
Section 11.13 Specific Limitation for Luxembourg Guarantors 205 Section 11.14
Specific Limitation for Irish Guarantors 206 Section 11.15 Release of Guarantors
206 Section 11.16 Right of Contribution 207 Section 11.17 Keepwell 207 Section
11.18 Certain Dutch Guarantors 207 Section 11.19 Acknowledgment and Consent to
Bail-In of EEA Financial Institutions 207 (iv)

GRAPHIC [g214411kk001i005.jpg]

 


SCHEDULES Schedule 1.01A -- Commitments Schedule 1 .01B -- Existing Letters of
Credit Schedule 1.01D -- Unrestricted Subsidiaries Schedule 1.01E -- Existing
Investments Schedule 1 .01F(a) -- Existing Secured Hedge Agreements Schedule 1
.01F(b) -- Existing Treasury Services Agreement Schedule 2.14 -- Reverse Dutch
Auction Procedures Schedule 4.01(b) -- Other Collateral Documents Schedule 5.07
-- Ownership of Property Schedule 5.08(a) -- Environmental Matters Schedule 5.11
-- Subsidiaries; Equity Interests Schedule 6.18 -- Post-Closing Actions Schedule
7.01(b) -- Existing Liens Schedule 7.03(b) -- Existing Indebtedness Schedule
7.08 -- Transactions with Affiliates Schedule 7.09 -- Certain Contractual
Obligations Schedule 10.02 -- Notices and Other Communications EXHIBITS Form of
Exhibit A -- Committed Loan Notice Exhibit B -- Swing Line Loan Notice Exhibit
C-1 -- Term Note Exhibit C-2 -- Revolving Credit Note Exhibit C-3 -- Swing Line
Note Exhibit D -- Compliance Certificate Exhibit E -- Assignment and Assumption
Exhibit F -- Pledge and Security Agreement Exhibit G -- Global Intercompany Note
Exhibit H -- Guarantor Joinder Exhibit I -- Solvency Certificate Exhibit J --
Request for L/C Issuance Exhibit K -- First Lien Intercreditor Agreement Exhibit
L -- Second Lien Intercreditor Agreement Exhibit M -- Cashless Settlement Letter
(v)

GRAPHIC [g214411kk001i006.jpg]

 


CREDIT AGREEMENT This CREDIT AGREEMENT (this “Agreement”) is entered into as of
September 6, 2017, among TRINSEO HOLDING S.À R.L., a private limited liability
company (société à responsabilité limitée), organized and established under the
laws of the Grand Duchy of Luxembourg, having its registered office at 46A,
avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered
with the Luxembourg Register of Commerce and Companies (“RCS”) under number B
153582 (“Holdings”), TRINSEO MATERIALS S.À R.L., a private limited liability
company (société à responsabilité limitée), organized and established under the
laws of the Grand Duchy of Luxembourg, having its registered office at 46A,
avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered
with the RCS under number B 162639 (“Intermediate Holdings”), TRINSEO MATERIALS
OPERATING S.C.A., a partnership limited by shares (societe en commandite par
actions) organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, avenue John F. Kennedy, L-1855
Luxembourg, registered with the RCS under number B153586 (the “Lead Borrower”),
acting by its general partner, Intermediate Holdings, TRINSEO MATERIALS FINANCE,
INC., a Delaware corporation (the “Co-Borrower”, together with the Lead
Borrower, the “Borrowers” and each, a “Borrower”) the Guarantors party hereto
from time to time, the Lenders party hereto from time to time (collectively, the
“Lenders” and individually, a “Lender”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender.
PRELIMINARY STATEMENTS The Borrowers have requested that the Lenders extend
credit to the Borrowers in the form of (i) Term B Loans (as this and other
capitalized terms used in these preliminary statements are defined in Section
1.01 below) on the Closing Date in an aggregate principal amount of $700,000,000
and (ii) Revolving Credit Commitments in an aggregate principal amount of
$375,000,000. The Revolving Credit Commitments permit the making of Revolving
Credit Loans, Swing Line Loans and the issuance of Letters of Credit from time
to time. The proceeds of the Term B Loans, together with the proceeds of the
Senior Notes, will be used by the Borrowers to (i) repay in full all
indebtedness outstanding under the Credit Agreement (other than any cashless
settlement pursuant to Section 1.14, which shall be effected in accordance with
the terms thereof), dated as of May 5, 2015, among the Lead Borrower, Deutsche
Bank AG New York Branch, as administrative agent (the “Existing Agent”), and
each lender from time to time party thereto (as amended, supplemented or
modified from time to time in accordance with the terms thereof prior to the
date hereof, and including all annexes and schedules thereto, the “Existing
Credit Agreement”) and terminate and release all commitments, security interests
and guarantees in connection therewith, it being understood that any Secured
Hedge Agreements, Treasury Services Agreements, letters of credit, bank
guarantees and similar accommodations outstanding under the Existing Credit
Agreement may remain outstanding to the extent continued under this Agreement as
Existing Secured Hedge Agreements, Existing Treasury Services Agreements, or
Existing Letters of Credit (as the case may be) or, in the case of such letters
of credit, bank guarantees and similar accomodations that are not continued
under this agreement as Existing Letters of Credit, otherwise cash
collateralized or backstopped by one or more Letters of Credit issued on the
Closing Date, (ii) either (x) redeem or repay in full all of the outstanding
6.750% Dollar Notes due 2022 and 6.375% Euro Notes due 2022, in each case,
issued under that certain indenture, dated as of May 5, 2015 (the “Existing
Senior Notes Indenture”), among the Lead Borrower, the Co-Borrower and The Bank
of New York Mellon, acting through its London Branch, as trustee, as amended or
supplemented from time to time in accordance with the terms thereof prior to the
date hereof (the “Existing Senior Notes”) or (y) provide notice for the
redemption or repayment of all of the Existing Senior Notes and deposit proceeds
sufficient to redeem or repay in full the Existing Senior Notes (including any
accrued and unpaid interest thereon and premium related thereto) with such
trustee to satisfy and discharge the Existing Senior Notes Indenture, and, in
each case terminate and release all commitments, security

GRAPHIC [g214411kk001i007.jpg]

 


interests and guarantees in respect thereof (the actions under clauses (i) and
(ii) above, the “Refinancing”) and (iii) pay the Transaction Expenses in
connection with the foregoing. The applicable Lenders are willing to lend and
the L/C Issuer is willing to issue Letters of Credit, in each case, on the terms
and subject to the conditions set forth herein. In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Section 1.01 Defined
Terms. As used in this Agreement, the following terms shall have the meanings
set forth below: “ACRA” means the Accounting and Corporate Regulatory Authority
of Singapore. “Additional Lender” means any Person that is not an existing
Lender and has agreed to provide Incremental Commitments pursuant to Section
2.16 or Refinancing Commitments pursuant to Section 2.17. “Administrative Agent”
means DBNY, in its capacity as administrative agent under any of the Loan
Documents, or any successor administrative agent. “Administrative Agent’s
Office” means the Administrative Agent’s address and account as set forth on
Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify the Lead Borrower and the Lenders. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to any Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates. “Agents” means, collectively, the Administrative
Agent, the Collateral Agent and the Supplemental Agents (if any). “Aggregate
Commitments” means the Commitments of all the Lenders. “Agreement” means this
Credit Agreement, as the same may be amended, supplemented or otherwise modified
from time to time. “AHYDO Payment” means a payment in respect of Indebtedness in
an amount sufficient to ensure that such Indebtedness will not be an “applicable
high yield discount obligation” within the meaning of Section 163(i)(1) of the
Code. “Alternative Currency” means Euros, Pounds Sterling and each other
currency that is approved in accordance with Section 1.13. “All-In Yield” means,
as to any Indebtedness, the yield thereof, whether in the form of interest rate,
margin, OID, upfront fees, a LIBO Rate or Base Rate floor, or otherwise, in each
case, incurred or 2

GRAPHIC [g214411kk001i008.jpg]

 


payable by the applicable Borrower generally to all lenders of such
Indebtedness; provided that OID and upfront fees shall be equated to interest
rate assuming a 4-year average life to maturity on a straight line basis (e.g.
100 basis points of original issue discount equals 25 basis points of interest
rate margin); and provided, further, that “All-In Yield” shall not include
amendment fees, arrangement fees, structuring fees, ticking fees, unused line
fees, commitment fees, underwriting fees and other similar fees not paid
generally to all lenders in the primary syndication of such Indebtedness. “AML
Laws” means the Bank Secrecy Act, as amended by the USA Patriot Act, and all
laws, rules, and regulations of any jurisdiction in which any Loan Party or any
Subsidiary is located or is doing business from time to time concerning or
relating to anti-money laundering and ensuring that all sources of funding are
lawful and identifiable. “Annual Financial Statements” means the audited
consolidated balance sheets and related statements of comprehensive income,
shareholders’ equity and cash flows of Topco and its Subsidiaries for the fiscal
years ended December 31, 2016 and December 31, 2015. “Anti-Corruption Laws”
means all laws, rules, and regulations of any jurisdiction from time to time
concerning or relating to bribery or corruption applicable to Holdings or its
Subsidiaries by virtue of such Person being organized or operating in such
jurisdiction. “Applicable ECF Percentage” means, for any fiscal year of the Lead
Borrower (commencing with the fiscal year beginning on January 1, 2016), (a) 50%
if the First Lien Net Leverage Ratio as of the last day of such fiscal year is
greater than 2.50:1.00, (b) 25% if the First Lien Net Leverage Ratio as of the
last day of such fiscal year is less than or equal to 2.50:1.00 and greater than
2.00:1.00 and (c) zero if the First Lien Net Leverage Ratio as of the last day
of such fiscal year is less than or equal to 2.00:1.00. “Applicable Margin”
means a percentage per annum equal to: (a) (b) with respect to unused Revolving
Credit Commitments, 0.375%; with respect to Term B Loans maintained as (i) Base
Rate Loans, 1.50% and (ii) LIBO Rate Loans, 2.50%; (c) with respect to Revolving
Credit Loans, Swing Line Loans (which are to be maintained solely as Base Rate
Loans) and Letters of Credit fees, (i) until delivery of financial statements
for the first full fiscal quarter ending after the Closing Date pursuant to
Section 6.01, (A) for Base Rate Loans, 1.50% and (B) for LIBO Rate Loans and
Letter of Credit fees, 2.50%, and (ii) thereafter, the following percentages per
annum, based upon the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a): Applicable Margin for Revolving Credit Loans, Swing Line Loans, Letter
of Credit Fees Total Net Leverage Ratio LIBO Rate and Letter of Credit Fees
Pricing Level Base Rate 1 > 2.25:1.00 < 2.25:1.00 and > 1.75:1.00 < 1.75:1.00
2.50% 1.50% 2 3 2.25% 2.00% 1.25% 1.00% Any increase or decrease in the
Applicable Margin resulting from a change in the Total Net Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided that,
if notification is provided 3

GRAPHIC [g214411kk001i009.jpg]

 


to the Lead Borrower that the Administrative Agent or the Required Lenders have
so elected, the highest pricing level shall apply (x) as of the first Business
Day after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the pricing level otherwise determined in accordance with this definition shall
apply) and (y) as of the first Business Day after an Event of Default under
Section 8.01(a), (f) or (g) shall have occurred and be continuing hereunder and
shall continue to so apply to but excluding the date on which such Event of
Default is cured or waived (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply). Notwithstanding the
foregoing, (a) the Applicable Margin in respect of any Class of Extended
Revolving Credit Commitments or any Extended Term Loans or Revolving Credit
Loans or Swing Line Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment, (b) the Applicable Margin in respect of any Class
of Incremental Commitments, and Class of Incremental Term Loans or any Class of
Incremental Revolving Credit Loans shall be the applicable percentages per annum
set forth in the relevant Incremental Amendment, (c) the Applicable Margin in
respect of any Class of Replacement Term Loans shall be the applicable
percentages per annum set forth in the relevant agreement, (d) the Applicable
Margin in respect of any Class of Refinancing Revolving Credit Commitments, any
Class of Refinancing Revolving Credit Loans or any Class of Refinancing Term
Loans shall be the applicable percentages per annum set forth in the relevant
Refinancing Amendment and (e) in the case of the Term B Loans, the Applicable
Margin shall be increased as, and to the extent, necessary to comply with the
provisions of Section 2.16. “Appropriate Lender” means, at any time, (a) with
respect to Loans of any Class, the Lenders of such Class, (b) with respect to
Letters of Credit, (i) the relevant L/C Issuers and (ii) the Revolving Credit
Lenders and (c) with respect to the Swing Line Facility, (i) the relevant Swing
Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to Section
2.04(a), the Revolving Credit Lenders. “Approved Bank” has the meaning set forth
in clause (c) of the definition of “Cash Equivalents”. “Approved Fund” means any
Fund that is administered, advised or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers,
advises or manages a Lender. “Arrangers” means Barclays Bank PLC, Deutsche Bank
Securities Inc., Citi Group Global Markets Inc., HSBC Securities (USA) Inc.,
Goldman Sachs Bank USA, The Bank of Nova Scotia, BNP Paribas Securities Corp.,
Mizuho Bank, Ltd., Morgan Stanley Senior Funding, Inc. and Sumitomo Mitsui
Banking Corporation. “ASIC” means the Australian Securities and Investments
Commission. “Assignees” has the meaning set forth in Section 10.07(b).
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.07), in the form of Exhibit E or any other form approved
by the Administrative Agent and the Lead Borrower. “Associate” means (i) any
Person of which the Lead Borrower or its Restricted Subsidiaries are the legal
and beneficial owners of between 20% and 50% of all outstanding voting Equity
Interests and (ii) any joint venture entered into by the Lead Borrower or any
Restricted Subsidiary of the Borrower. “Attorney Costs” means and includes all
reasonable, documented fees, expenses and disbursements of any law firm or other
external legal counsel required to be reimbursed by any Loan Party pursuant to
the terms of any Loan Document. 4

GRAPHIC [g214411kk001i010.jpg]

 


 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Auction” shall have the meaning set forth in Section 2.14(a). “Auction Manager”
shall mean the Administrative Agent; provided that the Lead Borrower shall not
designate the Administrative Agent or any Affiliate thereof as the Auction
Manager without the written consent of the Administrative Agent or such
Affiliate, as applicable (it being understood that neither the Administrative
Agent nor any Affiliate thereof shall be under any obligation to agree to act as
the Auction Manager); provided, further, that neither Holdings nor any of its
Subsidiaries may act as the Auction Manager. “Auction Notice” has the meaning
set forth in Schedule 2.14. “Auditors” means a firm of recognised international
auditors. “Auditors’ Determination” has the meaning as defined in Section
11.10(d). “Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii). “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Base Rate” means for any day
a fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate
plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by DBNY as its “prime rate” and (c) the LIBO Rate
for an Interest Period of one month commencing on such day plus 1.00% per annum;
provided that in no event shall the Base Rate be less than 2.00% per annum for
all Term B Loans maintained as Base Rate Loans. The “prime rate” is a rate set
by DBNY based upon various factors including DBNY costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change. “Base Rate Loan” means a Loan that bears interest
based on the Base Rate. “Board of Directors” means, for any Person, the board of
directors, the general partner or other governing body of such Person or, if
such Person does not have such a board of directors, general partner or other
governing body and is owned or managed by a single entity, the Board of
Directors or board of managers (conseil de gérance) of such entity, or, in
either case, any committee thereof duly authorized to act on behalf of such
Board of Directors. Unless otherwise provided, “Board of Directors” means the
Board of Directors of the Lead Borrower. “Borrower” has the meaning provided in
the introductory paragraph hereof. “Borrower Retained Prepayment Amounts” has
the meaning set forth in Section 2.05(b)(vii). “Borrowing” means a Revolving
Credit Borrowing, a Swing Line Borrowing, or a Term Borrowing, as the context
may require. 5

GRAPHIC [g214411kk003i001.gif]

 


“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Luxembourg or the State where the Administrative Agent’s Office with
respect to Loans denominated in Dollars is located, (b) if such day relates to
any interest rate settings as to a LIBO Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in respect of any such LIBO
Rate Loan denominated in Dollars, or any other dealings to be carried out
pursuant to this Agreement in respect of any such LIBO Rate Loan denominated in
Dollars, any such day described in clause (a) above which is also a day on which
dealings in deposits are conducted by and between banks in the London Interbank
Eurodollar Market and (c) if such day relates to any interest rate settings as
to a LIBO Rate Loan denominated in Euros, any fundings, disbursements,
settlements and payments in respect of any such LIBO Rate Loan denominated in
Euros, or any other dealings to be carried out pursuant to this Agreement in
respect of any such LIBO Rate Loan denominated in Euros, any such day described
in clause (a) above that is also a TARGET Day. “Calculation Date” shall mean (a)
the first Business Day of each calendar month, (b) each date (with such date to
be reasonably determined by the Administrative Agent) that is on or about the
date of the issuance, amendment, renewal or extension of a Letter of Credit
denominated in an Alternative Currency, (c) each date (with such date to be
reasonably determined by the Administrative Agent) that is on or about the date
of a Revolving Credit Borrowing of LIBO Rate Loans denominated in Euros and each
continuation of a LIBO Rate Loan denominated in Euros and (d) if an Event of
Default has occurred and is continuing, any Business Day as determined by the
Administrative Agent in its sole discretion. “Capital Expenditures” means, for
any period, the aggregate of all expenditures (whether paid in cash or accrued
as liabilities and including in all events all amounts expended or capitalized
under Capitalized Leases) by the Lead Borrower and its Restricted Subsidiaries
during such period that, in conformity with GAAP, are or are required to be
included as capital expenditures on the consolidated statement of cash flows of
the Lead Borrower and its Restricted Subsidiaries. “Capital Impairment” has the
meaning set forth in Section 11.10(c). “Capitalized Leases” means all leases
that have been or are required to be, in accordance with GAAP, recorded as
capitalized leases; provided that for all purposes hereunder the amount of
obligations under any Capitalized Lease shall be the amount thereof accounted
for as a liability in accordance with GAAP. “Captive Insurance Subsidiary” means
any Subsidiary of the Lead Borrower that is subject to regulation as an
insurance company (or any Subsidiary thereof). “Cash Collateral” has the meaning
specified in Section 2.03(g). “Cash Collateral Account” means a blocked account
at DBNY (or another commercial bank selected in compliance with Section 9.09) in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent. “Cash Collateralize” has the meaning specified in
Section 2.03(g). “Cash Equivalents” means any of the following types of
Investments: (a) (i) Dollars, Pounds Sterling, Canadian Dollars or Euros; or
(ii) any other currency held by the Borrower and its Restricted Subsidiaries
from time to time in the ordinary course of business; 6

GRAPHIC [g214411kk003i002.gif]

 


(b) readily marketable obligations issued or directly and fully Guaranteed or
insured by the United States or Canadian governments or, in each case, any
agency or instrumentality of thereof (provided that the full faith and credit of
such country or such member state is pledged in support thereof), having
maturities of not more than 24 months from the date of acquisition; (c)
certificates of deposit, time deposits, eurodollar time deposits, overnight bank
deposits or bankers’ acceptances issued by any (i) Lender or (ii) (a) commercial
bank or trust company bank that is organized under the Laws of the United
States, any state thereof or the District of Columbia or is the principal
banking Subsidiary of a bank holding company organized under the Laws of the
United States, any state thereof or the District of Columbia and is a member of
the Federal Reserve System, and (b) has combined capital and surplus in excess
of $100,000,000 (any such Persons referenced in the foregoing clauses (i) and
(ii) being an “Approved Bank”), in each case with maturities not exceeding 24
months from the date of acquisition thereof; (d) repurchase obligations for
underlying securities of the types described in clauses (b) and (c) entered into
with any Approved Bank; (e) commercial paper and variable or fixed rate notes
rated at the time of acquisition thereof at least “A-2” (or the equivalent
thereof by S&P) or “P-2” (or the equivalent thereof by Moody’s) or carrying an
equivalent rating by a Nationally Recognized Statistical Rating Organization (if
both of the two named rating agencies cease publishing ratings of investments)
or, if no rating is available in respect of the commercial paper, the issuer of
which has an equivalent rating in respect of its long-term debt, and in any case
maturing within 24 months after the date of acquisition thereof; (f) territory
of government readily marketable direct obligations issued by any state,
commonwealth or the United States of America, any province of Canada or any
other foreign or any political subdivision or taxing authority thereof, in each
case, having an investment grade rating from either Moody’s or S&P (or, if at
the time, neither is issuing comparable ratings, then a comparable rating of
another Nationally Recognized Statistical Rating Organization) with maturities
of not more than 24 months from the date of acquisition; (g) bills of exchange
issued in the United States or Canada eligible for rediscount at the relevant
central bank and accepted by a bank (or any dematerialized equivalent); (h)
Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated AAA– (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; (i) for
purposes of Section 7.05(f), the marketable securities portfolio owned by the
Lead Borrower and its Subsidiaries on the Closing Date; (j) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$100,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such Investments are of the character, quality and maturity
described in clauses (a) through (h) of this definition; (k) instruments
equivalent to those referred to in clauses (a) through (h) above and clause (j)
above denominated in Euros or any other currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in 7

GRAPHIC [g214411kk003i003.gif]

 


connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction; and (l) any interest in any investment funds investing at
least 90% of their assets in instruments of the type specified in clauses (a)
through (h) above and clauses (j) and (k) above. “Cash Management Obligations”
means obligations owed by the Lead Borrower or any Restricted Subsidiary to any
Lender or any Affiliate of a Lender in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds. “Casualty Event” means any
event that gives rise to the receipt by the Lead Borrower or any Restricted
Subsidiary of any insurance proceeds or condemnation awards in respect of any
equipment, fixed assets or real property (including any improvements thereon) to
replace or repair such equipment, fixed assets or real property. “Change of
Control” shall be deemed to occur if: (a) any (1) Person (other than the
Management Stockholders that in the aggregate own, beneficially or of record, no
more than ten percent (10%) of the outstanding voting stock of Holdings) or (2)
Persons (other than the Management Stockholders that in the aggregate own,
beneficially or of record, no more than ten percent (10%) of the outstanding
voting stock of Holdings) constituting a “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date),
becomes the beneficial owner, directly or indirectly, of Equity Interests
representing more than forty percent (40%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings;
(b) a “change of control” (or similar event) shall occur in any document
pertaining to any Incremental Equivalent Debt, any Refinancing Equivalent Debt,
any Senior Notes or, in each case, any Permitted Refinancing thereof and such
Indebtedness is in an aggregate outstanding principal amount in excess of the
Threshold Amount; or (c) Holdings or one or more Intermediate Holding Companies
ceases to own, in the aggregate, 100% of the Equity Interests of the Lead
Borrower. “Class” (a) when used with respect to Commitments or Loans, refers to
those of such Commitments or Loans that have the same terms and conditions
(without regard to differences in the Type of Loan, Interest Period, upfront
fees, OID or similar fees paid or payable in connection with such Commitments or
Loan, or differences in tax treatment (e.g. “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the Lead Borrower and
Lenders holding such Commitments or Loans as a separate Class from other
Commitments or Loans that have the same terms and conditions and (ii) with
respect to Lenders, those of such Lenders that have Commitments or Loans of a
particular Class. “Closing Date” means the first date on which all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01. “Closing Date Guarantors” means Holdings and each Subsidiary of
Holdings (other than the Borrowers) party to this Agreement on the Closing Date.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations related thereto. 8

GRAPHIC [g214411kk003i004.gif]

 


“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged pursuant to any Collateral Document. “Collateral
Agent” means DBNY, in its capacity as collateral agent or pledgee in its own
name under any of the Loan Documents, or any successor collateral agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a) on the Closing Date the Administrative Agent shall have received each
Collateral Document to the extent required to be delivered on the Closing Date
pursuant to Section 4.01(e), subject to the limitations and exceptions of this
Agreement, duly executed by each Loan Party thereto; (b) the Obligations shall
have been secured by a first-priority security interest in (i) all the Equity
Interests of the Borrowers and (ii) all Equity Interests of each Restricted
Subsidiary of the Borrowers that is directly owned by a Loan Party and that is
not an Excluded Subsidiary; (c) the Obligations shall have been secured by a
first-priority perfected security interest in, and Mortgages on, substantially
all tangible and intangible assets of the Lead Borrower, the Co-Borrower and
each Guarantor (including intercompany debt, accounts, inventory, equipment,
investment property, contract rights, securities, patents, trademarks, other
intellectual property, other general intangibles, cash, bank and securities
deposit accounts, Material Real Property and proceeds of the foregoing), in each
case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction); (d) subject to limitations and exceptions of this
Agreement and the Collateral Documents, to the extent a security interest in and
Mortgages on any Material Real Property is required under Section 6.11, Section
6.14 or 6.18 (together with any Material Real Property that is subject to a
Mortgage on the Closing Date, each, a “Mortgaged Property”), the Administrative
Agent shall have received (i) counterparts of a Mortgage with respect to such
Mortgaged Property duly executed and delivered by the record owner of such
property in form suitable for filing or recording in all filing or recording
offices that the Administrative Agent may reasonably deem necessary or desirable
in order to create a valid and subsisting perfected Lien on the property and/or
rights described therein in favor of the Administrative Agent for the benefit of
the Secured Parties, and evidence that all filing and recording taxes, stamp
duty and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent (it being understood that if a mortgage
tax or notary fee or registration fee or other similar tax will be owed or
calculated on the entire amount of the indebtedness evidenced hereby, then the
amount secured by the Mortgage shall be limited to 100% of the fair market value
of the property at the time the Mortgage is entered into if such limitation
results in such mortgage tax being calculated based upon such fair market
value), (ii) other than with respect to Mortgaged Properties located in Germany,
Hong Kong (unless the Administrative Agent determines, in its reasonable
opinion, there to be a defect in such title), Luxembourg, The Netherlands,
Singapore, Switzerland and any other jurisdiction, as reasonably determined by
the Collateral Agent, in which title insurance is not customary, fully paid
policies of title insurance (or marked-up title insurance commitments having the
effect of policies of title insurance) on the Mortgaged Property that is owned
in fee by the applicable Loan Party (the “Mortgage Policies”) issued by a title
insurance company reasonably acceptable to the Administrative Agent in form and
substance and in an amount reasonably acceptable to the Administrative Agent
(not to exceed 100% of the fair market value of the real properties covered
thereby), insuring the Mortgages to be valid subsisting Liens on the 9

GRAPHIC [g214411kk003i005.gif]

 


property described therein, free and clear of all Liens other than Liens
permitted pursuant to Section 7.01 and other Liens reasonably acceptable to the
Administrative Agent each of which shall (A) to the extent reasonably necessary,
include such reinsurance arrangements (with provisions for direct access, if
reasonably necessary) as shall be reasonably acceptable to the Collateral Agent,
(B) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount)
and (C) have been supplemented by such endorsements (or where such endorsements
are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (which may include endorsements on
matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit, doing business, non-imputation public road access, variable
rate, environmental lien, subdivision, mortgage recording tax, separate tax lot,
and so-called comprehensive coverage over covenants and restrictions, in each
case only if available after the applicable Loan Party uses commercially
reasonable efforts), (iii) customary legal opinions (as determined with
reference to any applicable jurisdiction), addressed to the Administrative Agent
and the Secured Parties, reasonably acceptable to the Administrative Agent as to
such matters as the Administrative Agent may reasonably request, and (iv) a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each U.S. Mortgaged Property and, to the
extent required, duly executed and acknowledged by the appropriate Loan Parties
and evidence of flood insurance, in the event any improved parcel of U.S.
Mortgaged Property is located in a special flood hazard area, which evidence
shall comply with the Flood Laws and be otherwise reasonably satisfactory to the
Administrative Agent; and (e) after the Closing Date, each Restricted Subsidiary
of the Borrowers (other than any Immaterial Subsidiary or Excluded Subsidiary)
shall become a Guarantor and signatory to this Agreement pursuant to a Guarantor
Joinder in accordance with Section 6.11 or 6.18 and a party to the respective
Collateral Documents in accordance with Section 6.11 or 6.18; provided that
notwithstanding the foregoing provisions, any Subsidiary of the Borrowers that
Guarantees any Junior Financing shall be a Guarantor hereunder for so long as it
Guarantees such Indebtedness. Notwithstanding the foregoing provisions of this
definition or anything in this Agreement or any other Loan Document to the
contrary: (i) The foregoing definition shall not require and the Loan Documents
shall not contain any requirements as to the creation or perfection of pledges
of, security interests in, Mortgages on, or the obtaining of title insurance,
surveys, abstracts or appraisals or taking other actions with respect to, any
Excluded Assets. (ii) No actions in any non-U.S. jurisdiction that is not a
Qualified Jurisdiction or required by the Laws of any non-U.S. jurisdiction that
is not a Qualified Jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the U.S. in a
jurisdiction that is not a Qualified Jurisdiction or to perfect such security
interests, including any intellectual property registered in any non-U.S.
jurisdiction that is not a Qualified Jurisdiction (it being understood that
there shall be no security agreements or pledge agreements governed under the
Laws of any non-U.S. jurisdiction that is not a Qualified Jurisdiction). (iii)
No actions shall be required with respect to Collateral requiring perfection
through control agreements or perfection by “control” (as defined in the UCC)
(including deposit accounts or other bank accounts or securities accounts) or
possession, 10

GRAPHIC [g214411kk003i006.gif]

 


other than in respect of (x) certificated Equity Interests of the Borrowers and
wholly owned Restricted Subsidiaries (other than any Immaterial Subsidiaries)
directly owned by the Borrowers or by any Subsidiary Guarantor otherwise
required to be pledged pursuant to the provisions of clause (b) of this
definition of “Collateral and Guarantee Requirement” and not otherwise
constituting an Excluded Asset and (y) Pledged Debt (as defined in the Security
Agreement) to the extent required to be delivered to the Collateral Agent
pursuant to the terms of the Security Agreement; (iv) The Administrative Agent
in its discretion may grant extensions of time for the creation or perfection of
security interests in, and Mortgages on, or obtaining of title insurance or
taking other actions with respect to, particular assets (including extensions
beyond the Closing Date) or any other compliance with the requirements of this
definition where it reasonably determines, in consultation with the Lead
Borrower, that the creation or perfection of security interests in, and
Mortgages on, or obtaining of title insurance or taking other actions, or any
other compliance with the requirements of this definition cannot be accomplished
without undue delay, burden or expense by the time or times at which it would
otherwise be required by this Agreement or the Collateral Documents; and (v)
Liens required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to exceptions and limitations set forth
in this Agreement and the Collateral Documents. “Collateral Documents” means,
collectively, the Security Agreement, each of the Mortgages, collateral
assignments, security agreements, pledge agreements, Intellectual Property
Security Agreements, deeds of hypothecs, bonds, bond pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to Sections
4.01, 6.11 or 6.14, and each of the other agreements, instruments or documents
that creates or purports to create a Lien in favor of the Administrative Agent
and/or the Collateral Agent (as relevant), in each case for the benefit of the
Secured Parties. “Commitment” means a Term Commitment or a Revolving Credit
Commitment, as the context may require. “Committed Loan Notice” means a notice
of (a) a Borrowing, (b) a conversion of Loans denominated in Dollars from one
Type to the other, or (c) a continuation of LIBO Rate Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.
“Compensation Period” has the meaning set forth in Section 2.12(c)(iv).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D. “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period, plus (a) without duplication, the following amounts (in each
case, except with respect to clauses (vii) and (x) below, to the extent deducted
(and not added back) in arriving at such Consolidated Net Income for such
period) for such period with respect to the Lead Borrower and its Restricted
Subsidiaries: (i) total interest expense determined in accordance with GAAP and,
to the extent not reflected in such total interest expense, any losses on
hedging obligations or 11

GRAPHIC [g214411kk003i007.gif]

 


other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed), (ii) provision for taxes based on income, profits or
capital gains of the Lead Borrower and the Restricted Subsidiaries, including,
without limitation, federal, state, local, provincial, franchise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations, (iii) (iv) accounted for depreciation and amortization, earn-out
and contingent consideration obligations (including to the extent as bonuses,
compensation or otherwise) and adjustments thereof and purchase price
adjustments, in each case in connection with acquisitions, (v) the amount of any
minority interest expense consisting of Restricted Subsidiary income
attributable to minority interests of third parties in any non-wholly owned
Restricted Subsidiary, (vi) any costs or expenses incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Lead Borrower or net cash proceeds of an issuance of
Equity Interests of the Lead Borrower (other than Disqualified Equity
Interests), (vii) cash receipts (or any netting arrangements resulting in
reduced cash expenditures) not representing Consolidated EBITDA or Consolidated
Net Income in any period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to clause (b)
below for any previous period and not added back, (viii) non-cash expenses,
charges and losses (including impairment charges or asset write-offs, losses
from investments recorded using the equity method, stock-based awards
compensation expense), in each case other than (A) any non-cash charge
representing amortization of a prepaid cash item that was paid and not expensed
in a prior period and (B) any non-cash charge relating to write-offs,
write-downs or reserves with respect to accounts receivable in the normal course
or inventory; provided that if any non-cash charges referred to in this clause
(viii) represent an accrual or reserve for potential cash items in any future
period, (1) the Lead Borrower may elect not to add back such non-cash charge in
the current period and (2) to the extent the Lead Borrower elects to add back
such non-cash charge, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA in such future period to such
extent paid, (ix) any net loss from disposed, abandoned or discontinued
operations (excluding held-for-sale discontinued operations until actually
disposed of), (x) the amount of cost savings, operating expense reductions,
other operating improvements and synergies projected by the Lead Borrower in
good faith to be realized in connection with any Specified Transaction (or any
other business combination, acquisition (including, for the avoidance of doubt,
acquisitions occurring prior to the 12

GRAPHIC [g214411kk003i008.gif]

 


Closing Date) or Disposition), any restructuring, any cost savings initiative,
and any other similar initiative and action (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions, other operating
improvements and synergies were realized during the entirety of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (A) such cost savings, operating expense reductions,
other operating improvements and synergies are reasonably identifiable and
factually supportable, in the good faith judgment of the Lead Borrower, and
expected to result from actions that have been taken or with respect to which
substantial steps are expected to be taken within 18 months after the applicable
Specified Transaction, business combination, acquisition or Disposition is
consummated or the applicable restructuring, cost savings initiative, or other
similar initiative or action and (B) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (x) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period,
(xi) proceeds of business interruption insurance, minus (b)without duplication
and to the extent included in arriving at such Consolidated Net Income, (i)
non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period), (ii) any net gain from disposed,
abandoned or discontinued operations and (iii) the amount of any minority
interest income consisting of Restricted Subsidiary losses attributable to
minority interests of third parties in any non-wholly owned Restricted
Subsidiary; provided that, for the avoidance of doubt, any gain representing the
reversal of any non-cash charge referred to in clause (a)(viii)(B) above for a
prior period shall be added (together with, without duplication, any amounts
received in respect thereof to the extent not increasing Consolidated Net
Income) to Consolidated EBITDA in any subsequent period to such extent so
reversed (or received); provided that: (i) to the extent included in
Consolidated Net Income, there shall be excluded in determining Consolidated
EBITDA currency translation gains and losses related to currency remeasurements
of Indebtedness (including the net loss or gain (i) resulting from Swap
Contracts for currency exchange risk and (ii) resulting from intercompany
indebtedness), (ii) to the extent included in Consolidated Net Income, there
shall be excluded in determining Consolidated EBITDA for any period any
adjustments resulting from the application of Statement of FASB Codification 815
and International Accounting Standard No. 39 and their respective related
pronouncements and interpretations, and (iii) there shall be excluded in
determining Consolidated EBITDA for any period the effects of Net Raw Material
Timing. Notwithstanding anything else in the definition of Consolidated EBITDA
or the definitions used therein, the realized gain or loss of any currency
derivatives that are entered into for the express purpose 13

GRAPHIC [g214411kk003i009.gif]

 


of reducing the variability of the Lead Borrower’s non-Dollar denominated
Consolidated EBITDA will be included in the calculation of Consolidated EBITDA.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended March 31, 2014, June 30, 2014,
September 30, 2014 and December 31, 2014, Consolidated EBITDA for such fiscal
quarters shall be $78,828,000, $83,491,000, $65,543,000 and $112,034,000,
respectively, as may be subject to addbacks and pro forma adjustments (if any)
pursuant to clause (a)(x) above and Section 1.10. For the avoidance of doubt,
Consolidated EBITDA shall be calculated, including pro forma adjustments, in
accordance with Section 1.10. “Consolidated First Lien Net Debt” means, as of
any date of determination, (1) any Indebtedness described in clause (a) of the
definition of “Consolidated Total Net Debt” outstanding on such date (other than
(x) any such Indebtedness of a Restricted Subsidiary that is not the Co-Borrower
or a Guarantor and is not secured by any assets of any Loan Party and (y) any
such Indebtedness in which the applicable Liens are expressly subordinated or
junior to the Liens securing the Obligations that are secured on a first lien
basis) minus (2) the aggregate amount of cash and Cash Equivalents (other than
Restricted Cash) that would be reflected on a balance sheet of the Lead Borrower
and its Restricted Subsidiaries as of such date, in each case, free and clear of
all Liens (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(b), clauses (ii) and (iii) of Section
7.01(l), Section 7.01(p), Section 7.01(q), Section 7.01(s), Section 7.01(w),
Section 7.01(x), Section 7.01(dd), Section 7.01(ee), Section 7.01(ff) and
Section 7.01(gg)); provided that Consolidated First Net Debt shall not include
Indebtedness in respect of (i) letters of credit, except to the extent of
unreimbursed amounts thereunder (provided that any unreimbursed amount under
commercial letters of credit shall not be included as Consolidated First Net
Debt until three (3) Business Days after such amount is drawn), (ii)
Unrestricted Subsidiaries and (iii) any Permitted Securitizations; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated First Lien Net Debt. “Consolidated Interest Expense”
means, for any period, the sum, without duplication, of (i) the cash interest
expense (including that attributable to Capitalized Leases), net of cash
interest income, of the Lead Borrower and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Lead Borrower and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net cash
costs under Swap Contracts, and (ii) any cash payments made during such period
in respect of obligations referred to in clause (b) below relating to Funded
Debt that were amortized or accrued in a previous period, but excluding,
however, (a) amortization of deferred financing costs and any other amounts of
non-cash interest, (b) the accretion or accrual of discounted liabilities during
such period, (c) non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments pursuant to Statement of Financial Accounting Standards No. 133, (d)
any cash costs associated with breakage in respect of hedging agreements for
interest rates, (e) fees and expenses associated with the consummation of the
Transactions, (f) annual agency fees paid to the Administrative Agent and/or
Collateral Agent, (g) costs associated with obtaining Swap Contracts and (h) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP. Notwithstanding
anything to the contrary contained herein, for purposes of determining
Consolidated Interest Expense (i) for any period ending prior to the first
anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination and (ii) shall exclude the acquisition
accounting effects described in the last sentence of the definition of
“Consolidated Net Income”. 14

GRAPHIC [g214411kk003i010.gif]

 


 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Lead Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, provided, however, that, without
duplication, (a) (i) any after-tax effect of non-recurring, unusual or
extraordinary items (including gains or losses and all fees and expenses
relating thereto) for such period shall be excluded and (ii) duplicative running
costs, severance, relocation costs or expenses, Transaction Expenses,
integration costs, transition costs, pre-opening, opening, consolidation and
closing costs for facilities, costs incurred in connection with any
non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design and implementation costs),
project start-up costs and restructuring charges or reserves (including
restructuring costs related to acquisitions and to closure/consolidation of
facilities, retention charges, systems establishment costs and excess pension
charges) and related expenses for such period shall, in each case, be excluded,
(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded, (c)
any fees and expenses incurred during such period (including, without
limitation, any premiums, make-whole or penalty payments), or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated on or prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case for any such fee, expense, charge
or cost whether or not successful (including, for the avoidance of doubt, the
effects of expensing all transaction-related expenses in accordance with FASB
Accounting Standards Codification 805 and gains or losses associated with FASB
Accounting Standards Codification 460) shall be excluded, (d) accruals and
reserves that are established or adjusted within eighteen (18) months after the
Closing Date that are so required to be established as a result of the
Transactions (or within eighteen (18) months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP shall be excluded, (e) any net after-tax
gains or losses on abandoned, disposed of or discontinued operations shall be
excluded, (f) any net after-tax effect of gains or losses (less all fees,
expenses and charges relating thereto) attributable to asset dispositions or
abandonments or the sale or other disposition of any Equity Interests of any
Person in each case other than in the ordinary course of business, as determined
in good faith by the Lead Borrower, shall be excluded, (g) the net income (loss)
for such period of any Person that is not a Subsidiary of the Lead Borrower, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the Lead
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
subsequently converted into cash or Cash Equivalents) to the Lead Borrower or a
Restricted Subsidiary thereof in respect of such period or a prior period, 15

GRAPHIC [g214411kk005i001.gif]

 


(h)any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded, (i) any
non-cash compensation charge or expense, including any such charge or expense
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights or equity incentive programs or any other
equity-based compensation shall be excluded, (j) any expenses, charges or losses
that are covered by indemnification or other reimbursement provisions in
connection with any Investment, Permitted Acquisition or any sale, conveyance,
transfer or other disposition of assets permitted under this Agreement, to the
extent actually reimbursed or with respect to which the Lead Borrower has made a
determination that a reasonable basis exists for indemnification or
reimbursement (but only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination) shall be excluded (with a
deduction in the applicable future period of any amount so excluded to the
extent not so indemnified or reimbursed within such 365 days), (k) to the extent
covered by insurance and actually reimbursed or with respect to which the Lead
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer (but only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded (with a deduction in
the applicable future period for any amount so excluded to the extent not so
reimbursed within such 365 days), (l) any net pension or other post-employment
benefit costs representing amortization of unrecognized prior service costs,
actuarial losses, including amortization of such amounts arising in prior
periods, amortization of the unrecognized net obligation (and loss or cost)
existing at the date of initial application of FASB Accounting Standards
Codification 712 and 715, Statement on Financial Accounting Standards Nos. 87,
106 and 112, and any other items of a similar nature, shall be excluded, (m) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Lead Borrower or is merged into, amalgamated or consolidated
with the Lead Borrower or any of its Restricted Subsidiaries or that Person’s
assets are acquired by the Lead Borrower or any of its Restricted Subsidiaries
shall be excluded (except to the extent required for any calculation of
Consolidated EBITDA on a Pro Forma Basis in accordance with Section 1.10), (n)
any non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to Statement of Financial Accounting Standards No. 133 shall be
excluded, (o) any net after-tax effect of income (or loss) from the early
extinguishment, write-off, forgiveness or cancellation of indebtedness or Swap
Contracts or other derivative instruments, and all deferred financing costs
written off and premiums paid or other expenses incurred directly in connection
therewith, shall be excluded, and (p) solely for the purpose of determining
Excess Cash Flow and clause (a) of the definition of Cumulative Credit, the
income of any Restricted Subsidiary of the Lead Borrower 16

GRAPHIC [g214411kk005i002.gif]

 


that is not a Guarantor to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary (which has not been waived)
shall be excluded, except (solely to the extent permitted to be paid) to the
extent of the amount of dividends or other distributions actually paid to the
Lead Borrower or any of its Restricted Subsidiaries that are Guarantors by such
Person during such period in accordance with such documents and regulations.
There shall be excluded from Consolidated Net Income for any period the
acquisition accounting effects of adjustments in component amounts required or
permitted by GAAP (including in the inventory, property and equipment, fair
value of leased property, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent, contingent
considerations and debt line items thereof) and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Lead Borrower and the Restricted Subsidiaries), as a result of the Transactions,
any acquisition consummated prior to or after the Closing Date, any Permitted
Acquisitions or other Investments, or the amortization or write-off of any
amounts thereof. Notwithstanding the foregoing, for the purpose of the
definition of “Cumulative Credit” only (other than clause (e) and (f) thereof),
there shall be excluded from Consolidated Net Income any income arising from any
sale or other disposition of Investments made by the Lead Borrower and its
Restricted Subsidiaries, any repurchases and redemptions of Investments from the
Lead Borrower and its Restricted Subsidiaries, any repayments of loans and
advances which constitute Investments by the Lead Borrower or any of its
Restricted Subsidiaries, any sale of the stock of an Unrestricted Subsidiary or
any distribution or dividend from an Unrestricted Subsidiary, in each case only
to the extent such amounts increase the amount of Restricted Payments permitted
under the definition of “Cumulative Credit” pursuant to clause (e) and (f)
thereof. “Consolidated Secured Net Debt” means, as of any date of determination,
(1) any Indebtedness described in clause (a) of the definition of “Consolidated
Total Net Debt” outstanding on such date (other than any consolidated debt of a
Restricted Subsidiary that is not the Co-Borrower or a Guarantor and is not
secured by any assets of any Loan Party) minus (2) the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash) that would be reflected on a
balance sheet of the Lead Borrower and its Restricted Subsidiaries as of such
date (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(b), clauses (ii) and (iii) of Section
7.01(l), Section 7.01(p), Section 7.01(q), Section 7.01(s), Section 7.01(w),
Section 7.01(x), Section 7.01(dd), Section 7.01(ee), Section 7.01(ff) and
Section 7.01(gg)); provided that Consolidated Secured Net Debt shall not include
Indebtedness in respect of (i) letters of credit, except to the extent of
unreimbursed amounts thereunder (provided that any unreimbursed amount under
commercial letters of credit shall not be included as Consolidated Total Net
Debt until three (3) Business Days after such amount is drawn), (ii)
Unrestricted Subsidiaries and (iii) any Permitted Securitizations; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated Secured Net Debt. “Consolidated Total Net Debt”
means, as of any date of determination, (a) the aggregate principal amount of
Indebtedness of the Lead Borrower and its Restricted Subsidiaries outstanding on
such date, in an amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
acquisition accounting in connection with any Permitted Acquisition or any other
acquisition constituting an Investment permitted under this Agreement),
consisting of Indebtedness for borrowed money, Attributable Indebtedness, debt
obligations evidenced by promissory notes or similar instruments and all
Guarantees of the foregoing (with Indebtedness in respect of any Revolving
Credit Commitments being calculated based on the daily average outstanding
amount of Revolving Credit Loans 17

GRAPHIC [g214411kk005i003.gif]

 


and Swing Line Loans during the four-quarter fiscal period of the Lead Borrower
most recently ended as of such date) minus (b) the aggregate amount of cash and
Cash Equivalents (other than Restricted Cash) that would be reflected on a
balance sheet of the Lead Borrower and its Restricted Subsidiaries as of such
date (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(b), clauses (ii) and (iii) of Section
7.01(l), Section 7.01(p), clauses (i) and (ii) of Section 7.01(q), Section
7.01(s), Section 7.01(w), Section 7.01(x), Section 7.01(dd), Section 7.01(ee),
Section 7.01(ff) and Section 7.01(gg))]; provided that Consolidated Total Net
Debt shall not include Indebtedness in respect of (i) letters of credit, except
to the extent of unreimbursed amounts thereunder (provided that any unreimbursed
amount under commercial letters of credit shall not be included as Consolidated
Total Net Debt until three (3) Business Days after such amount is drawn), (ii)
Unrestricted Subsidiaries and (iii) any Permitted Securitizations; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated Total Net Debt. “Consolidated Working Capital”
means, with respect to the Lead Borrower and its Restricted Subsidiaries on a
consolidated basis at any date of determination, Current Assets at such date of
determination minus Current Liabilities at such date of determination; provided,
that, increases or decreases in Consolidated Working Capital shall be calculated
without regard to any changes in Current Assets or Current Liabilities as a
result of (a) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (b) the effects of
acquisition accounting or (c) any fluctuation in currency exchange rates.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Credit
Extension” means each of the following: (a) a Borrowing and (b) an L/C Credit
Extension. “Cure Amount” has the meaning set forth in Section 8.04. “Cure
Expiration Date” has the meaning set forth in Section 8.04. “Cumulative Credit”
means, at any date, an amount, not less than zero in the aggregate, determined
on a cumulative basis equal to, without duplication: (a) 50% of Consolidated Net
Income for the period (treated as one accounting period) from January 1, 2013 to
the end of the most recent fiscal quarter ending prior to such date of
determination for which internal consolidated financial statements of the Lead
Borrower are available (or, in the case such Consolidated Net Income is a
deficit, minus 100% of such deficit); plus (b) 100% of the aggregate Net
Proceeds and net Cash Equivalent proceeds and the fair market value of property
or assets or marketable securities (solely to the extent such property, assets
or marketable securities have been converted into cash or Cash Equivalents), in
each case received by the Lead Borrower from the issue or sale of its Equity
Interests (other than Disqualified Equity Interests) or as a result of a merger
or consolidation (the consideration for which is Equity Interests (other than
Disqualified Equity Interests) of the Lead Borrower) with another Person that is
not a Restricted Subsidiary of Holdings subsequent to January 1, 2013 or
otherwise contributed to the equity (other than through the issuance of
Disqualified Equity 18

GRAPHIC [g214411kk005i004.gif]

 


Interests) of the Lead Borrower (including pursuant to the Initial Public
Offering) subsequent to January 1, 2013 (other than (i) any amounts used to
incur Indebtedness pursuant to Section 7.03(w), (ii) Net Proceeds, net Cash
Equivalent proceeds or property or assets or marketable securities received from
an issuance or sale of such Lead Borrower to a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Lead Borrower or any
Subsidiary of the Lead Borrower for the benefit of their employees to the extent
funded by the Lead Borrower or any Restricted Subsidiary, (iii) any amounts
designated as a Cure Amount and (iv) Excluded Contributions); plus (c) 100% of
the aggregate Net Proceeds and net Cash Equivalent proceeds and the fair market
value of property or assets or marketable securities (solely to the extent such
property, assets or marketable securities have been converted into cash or Cash
Equivalents), in each case received by the Lead Borrower or any Restricted
Subsidiary from the issuance or sale (other than to the Lead Borrower or a
Restricted Subsidiary of the Lead Borrower or an employee stock ownership plan
or trust established by the Lead Borrower or any Subsidiary of the Company for
the benefit of its employees to the extent funded by the Lead Borrower or any
Restricted Subsidiary) by the Lead Borrower or any Restricted Subsidiary
subsequent to January 1, 2013 of any Indebtedness or Disqualified Equity
Interests that has been converted into or exchanged for Equity Interests of the
Lead Borrower or any Parent (other than Disqualified Equity Interests) plus,
without duplication, the amount of cash and net Cash Equivalent proceeds, and
the fair market value of property or assets or marketable securities (solely to
the extent such property, assets or marketable securities have been converted
into cash or Cash Equivalent), in each case received by the Lead Borrower or any
Restricted Subsidiary upon such conversion or exchange; plus (d) (e) Borrower
Retained Prepayment Amounts; plus 100% of the aggregate amount of net cash and
Cash Equivalent proceeds and the fair market value of property or assets or
marketable securities (solely to the extent such property, assets or marketable
securities have been converted into cash or Cash Equivalents), in each case
received by the Lead Borrower or any Restricted Subsidiary, by means of: (i) the
sale or other Disposition (other than to the Lead Borrower or a Restricted
Subsidiary of Holdings) of, or other returns on Investments from, Restricted
Investments made by the Lead Borrower or its Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from the Lead
Borrower or its Restricted Subsidiaries and repayments of loans or advances, and
releases of guarantees, which constitute Restricted Investments by the Lead
Borrower or its Restricted Subsidiaries, in each case after January 1, 2013; or
(ii) the sale (other than to the Lead Borrower or a Restricted Subsidiary) of
the stock of an Unrestricted Subsidiary or a dividend or distribution from an
Unrestricted Subsidiary after January 1, 2013, in each case limited to the
portion of such amount, if any, that exceeds the aggregate amount of Investments
in such Subsidiary (including any Investment deemed to have been made at the
time of the designation of any such Subsidiary as an Unrestricted Subsidiary)
made by the Lead Borrower or any of its Restricted Subsidiaries at the time of
such sale, Disposition, return, repurchase, repayment, sale of stock, dividend
or distribution; plus (f) in the case of the redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary or the merger, amalgamation or
consolidation of an Unrestricted Subsidiary into the Lead Borrower or a
Restricted Subsidiary or the transfer of all or substantially all of the assets
of an Unrestricted Subsidiary to the Lead Borrower or a Restricted Subsidiary
after January 1, 2013, the fair market value of the Investment in such
Unrestricted Subsidiary (or the assets transferred), as determined in good faith
by the Lead Borrower at the time of the redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary or at the time of such merger,
amalgamation or 19

GRAPHIC [g214411kk005i005.gif]

 


consolidation or transfer of assets (after taking into consideration any
Indebtedness associated with the Unrestricted Subsidiary so designated or merged
or consolidated or Indebtedness associated with the assets so transferred), in
each case limited to the portion of such amount, if any, that exceeds the
aggregate amount of Investments in such Subsidiary (including any Investment
deemed to have been made at the time of the designation of such Subsidiary as an
Unrestricted Subsidiary) made by the Lead Borrower or any of its Restricted
Subsidiaries at the time of such redesignation, merger, amalgamation,
consolidation or transfer; (g) (h) [reserved]; any amount of the Cumulative
Credit used to make Restricted Payments pursuant to Section 7.06(h) after the
Closing Date and prior to such time; minus (i) any amount of the Cumulative
Credit used to make payments or distributions in respect of Junior Financings
pursuant to Section 7.13 after the Closing Date and prior to such time. “Current
Assets” means, with respect to the Lead Borrower and the Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of the Lead Borrower and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits, assets held for
sale, loans (permitted) to third parties, pension assets, deferred bank fees and
derivative financial instruments. “Current Liabilities” means, with respect to
the Lead Borrower and the Restricted Subsidiaries on a consolidated basis at any
date of determination, all liabilities that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries as current liabilities at such date of determination,
other than (a) the current portion of any Indebtedness and derivative financial
instruments, (b) the current portion of accrued interest, (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves or severance, (e) any other
liabilities that are not Indebtedness and will not be settled in cash or Cash
Equivalents during the next succeeding twelve (12) month period after such date,
(f) any Revolving Credit Exposure or Revolving Credit Loans or any loans or
letters of credit under any other revolving facility, (g) liabilities in respect
of unpaid acquisition, disposition or refinancing related expenses, deferred
purchase price holdbacks and earn-out obligations, (h) accrued litigation
settlement costs, (i) non-cash compensation costs and expenses and (j) the
current portion of any other long-term liabilities. “DBNY” means Deutsche Bank
AG New York Branch, in its individual capacity, and any successor thereto by
merger, consolidation or otherwise. “Debtor Relief Laws” means the Bankruptcy
Code of the United States and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, examinership, insolvency, winding up, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vii). “Default”
means any event or condition that constitutes an Event of Default or that, with
the giving of any notice, the passage of time, or both, would be an Event of
Default. “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.00%
per annum; provided that, with respect to a LIBO Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
20

GRAPHIC [g214411kk005i006.gif]

 


Margin) otherwise applicable to such Loan plus 2.00% per annum, in each case, to
the fullest extent permitted by applicable Laws. “Defaulting Lender” means,
subject to Section 2.19(b), any Lender that, as reasonably determined by the
Administrative Agent (a) has refused (which refusal may be given verbally or in
writing and has not been retracted) or failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of L/C Obligations or Swing Line Loans, which refusal or failure is not
cured within one Business Day after the date of such refusal or failure, (b) has
notified the Lead Borrower or Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Lead Borrower), or (d) has, or has a direct or
indirect parent company that has, after the date of this Agreement, (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) become the subject of a Bail-In Action or (iv)
taken any action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to the Lead Borrower, the L/C Issuer, the Swing
Line Lender and each Lender. “Designated Real Property” means any real property
owned or leased by any Loan Party as of the Closing Date that is located in the
Federal Republic of Germany or Switzerland. “Disposition” or “Dispose” means the
sale, transfer, license, lease or other disposition (including any sale and
leaseback transaction and any sale or issuance of Equity Interests in a
Restricted Subsidiary) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided
that the issuance of Equity Interests by Holdings shall not constitute a
Disposition by Holdings. “Disqualified Equity Interests” means any Equity
Interest that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is exchangeable), or upon
the happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests or solely at the direction of
the issuer), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale, so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of the Lead
Borrower (or any Parent) or any of its Restricted Subsidiaries or by any such
plan 21

GRAPHIC [g214411kk005i007.gif]

 


to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased by the Lead
Borrower or if its Restricted Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. “Disqualified Institution” means those Persons
(the list of all such Persons, the “Disqualified Institutions List”) that are
(i) identified in writing by the Lead Borrower to the Administrative Agent prior
to the date hereof, (ii) competitors of the Lead Borrower and its Subsidiaries
(other than bona fide fixed income investors or debt funds) that are identified
in writing by the Lead Borrower from time to time or (iii) Affiliates of such
Persons set forth in clauses (i) and (ii) above (in the case of Affiliates of
such Persons set forth in clause (ii) above, other than bona fide fixed income
investors or debt funds) that are either (a) identified in writing by the Lead
Borrower to the Administrative Agent from time to time or (b) clearly
identifiable on the basis of such Affiliate’s name; provided, that, to the
extent Persons are identified as Disqualified Institutions in writing by the
Lead Borrower to the Administrative Agent after the Closing Date pursuant to
clauses (ii) or (iii)(a), the inclusion of such Persons as Disqualified
Institutions shall not retroactively apply to prior assignments or
participations in respect of any Loan under this Agreement. Until the disclosure
of the identity of a Disqualified Institution to the Lenders generally by the
Administrative Agent in writing, such Person shall not constitute a Disqualified
Institution for purposes of a sale of a participation in a Loan (as opposed to
an assignment of a Loan) by a Lender; provided, that no disclosure of the
Disqualified Institutions List (or the identity of any Person that constitutes a
Disqualified Institution), in part or in full, to the Lenders shall be made by
the Administrative Agent without the prior written consent of the Lead Borrower.
Notwithstanding the foregoing, the Lead Borrower, by written notice to the
Administrative Agent, may from time to time in its sole discretion remove any
entity from the Disqualified Institutions List (or otherwise modify such list to
exclude any particular entity), and such entity removed or excluded from the
Disqualified Institutions List shall no longer be a Disqualified Institution for
any purpose under this Agreement or any other Loan Document. “Disqualified
Institutions List” has the meaning as set forth in the definition of
Disqualified Institutions. “Dollar” and “$” mean lawful money of the United
States. “Dollar Amount” means, at any time: (a)with respect to any Loan
denominated in Dollars (including, with respect to any Swing Line Loan, any
funded participation therein), the principal amount thereof then outstanding (or
in which such participation is held); (b) with respect to any Loan denominated
in Euros, the Dollar Equivalent of the principal amount thereof then outstanding
in Euros; and (c) with respect to any L/C Obligation (or any risk participation
therein), (A) if denominated in Dollars, the amount thereof and (B) if
denominated in an Alternative Currency, the Dollar Equivalent of the amount
thereof. “Dollar Equivalent” means, on any date of determination, with respect
to any amount in a currency other than Dollars, the equivalent in Dollars of
such amount, determined by the Administrative Agent pursuant to Section 1.12
using the Exchange Rate with respect to such currency at the time in effect in
accordance with the provisions of Section 1.12. “Domestic Subsidiary” means any
Subsidiary that is organized under the Laws of the United States, any state
thereof or the District of Columbia. 22

GRAPHIC [g214411kk005i008.gif]

 


“ECF Prepayment Amount” has the meaning set forth in Section 2.05(b)(i). “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” has the meaning set forth in
Section 10.07(a). For the avoidance of doubt, “Eligible Assignee” shall not
include any Disqualified Institution identified by the Lead Borrower prior to
the Effective Date of any assignment under Section 10.07. “EMU Legislation”
means the legislative measures of the European Council for the introduction of,
changeover to or operation of a single or unified European currency.
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna. “Environmental Laws” means any applicable Law,
including common law, relating to the prevention of pollution or the protection
of the environment and natural resources, or to the protection of human health
and safety as it relates to the environment. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of investigation and remediation, fines, penalties or indemnities) directly or
indirectly resulting from or based upon (a) violation of any Environmental Law
or any Environmental Permit, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing. “Environmental Permit” means any permit,
approval, identification number, license or other authorization required by any
Environmental Law. “Equity Interests” means, with respect to any Person, all of
the shares, interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities). “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended from time to time, and the
regulations promulgated and rulings issued thereunder. “ERISA Affiliate” means
any trade or business (whether or not incorporated) that is under common control
with a Loan Party or any Restricted Subsidiary within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA. 23

GRAPHIC [g214411kk005i009.gif]

 


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan, the
insolvency under Title IV of ERISA of any Multiemployer Plan, or the receipt of
any Loan Party, Restricted Subsidiary or any ERISA Affiliate, of any notice that
a Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA; (d) the filing of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the failure to make a required contribution to any
Pension Plan that would result in the imposition of a lien or other encumbrance
on a Loan Party or Restricted Subsidiary or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA by a Loan Party or
Restricted Subsidiary, or the arising of such a lien or encumbrance, there being
or arising any “unpaid minimum required contribution” or “accumulated funding
deficiency” (as defined or otherwise set forth in Section 4971 of the Code or
Part 3 of Subtitle B of Title I of ERISA), whether or not waived, the failure to
satisfy the minimum funding standard of Section 412 of the Code, whether or not
waived, or a determination that any Pension Plan is, or is reasonably expected
to be, in at-risk status under Title IV of ERISA; (g) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) with respect to a Pension Plan which could reasonably
be expected to result in liability to a Loan Party or any Restricted Subsidiary;
or (h) the incurring of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, by a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time. “Euros”
and “EUR” mean the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation. “Event of Default” has the meaning
specified in Section 8.01. “Excess Cash Flow” means, for any period, an amount
equal to (a) the sum, without duplication, of (i) (ii) Consolidated Net Income
for such period, an amount equal to the amount of all non-cash charges for such
period to the extent deducted in arriving at such Consolidated Net Income, but
excluding any such non-cash charges representing an accrual or reserve for
potential cash items in any future period, (iii) decreases in Consolidated
Working Capital and long-term account receivables for such period (other than
any such decreases arising from acquisitions or dispositions by the Lead
Borrower and its Restricted Subsidiaries completed during such period or the
application of acquisition accounting) and (iv) an amount equal to the aggregate
net non-cash loss on Dispositions by the Lead Borrower and its Restricted
Subsidiaries during such period (other than 24

GRAPHIC [g214411kk005i010.gif]

 


 

Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; minus (b) the sum, without
duplication, of (i) an amount equal to the amount of all non-cash credits
included in arriving at such Consolidated Net Income (but excluding any non-cash
credit to the extent representing the reversal of an accrual or reserve
described in clause (a)(ii) above) and cash charges, losses and expenses
excluded in arriving at such Consolidated Net Income by virtue of clauses (a)
through (o) of the definition of Consolidated Net Income, (ii) without
duplication of amounts deducted pursuant to clause (xi) below in prior fiscal
years, the amount of Capital Expenditures, acquisitions and other Investments of
intellectual property to the extent not expensed or accrued during such period,
to the extent that such Capital Expenditures, acquisitions or other Investments,
as the case may be, were financed with Internally Generated Cash, (iii) the
aggregate amount of all principal payments of Indebtedness of the Lead Borrower
or its Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capitalized Leases and (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.07(a) and any mandatory prepayment
pursuant to Section 2.05(b)(ii), to the extent required due to a Disposition or
Casualty Event that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase, but excluding (X) all voluntary
prepayments of Term Loans and (Y) all prepayments of Revolving Credit Loans and
Swing Line Loans) made during such period), to the extent financed with
Internally Generated Cash, (iv) an amount equal to the aggregate net non-cash
gain on Dispositions by the Lead Borrower and its Restricted Subsidiaries during
such period (other than Dispositions in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income, (v) increases in
Consolidated Working Capital and long-term account receivables for such period
(other than any such increases arising from acquisitions or dispositions by the
Lead Borrower and its Restricted Subsidiaries completed during such period or
the application of acquisition accounting), (vi) cash payments by the Lead
Borrower and its Restricted Subsidiaries during such period in respect of
long-term liabilities of the Borrower and its Restricted Subsidiaries other than
Indebtedness, (vii) the amount of Investments and acquisitions made during such
period pursuant to the definition of “Permitted Investment” (other than clauses
(a)(i), (c), (d), (g), (h), (j), (k), (l), (o), (p), (q), (r), (w), (x) or (y)
thereof) to the extent that such Investments and acquisitions were financed with
Internally Generated Cash, (viii) the amount of Restricted Payments paid during
such period pursuant to 7.06(f), (g), (h), (i), (j) and (k), to the extent such
Restricted Payments were financed with Internally Generated Cash, (ix)the
aggregate amount of expenditures actually made by the Lead Borrower and its
Restricted Subsidiaries in cash during such period (including 25 

GRAPHIC [g214411kk007i001.gif]

 


expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period, (x) the aggregate amount of
any premium, make-whole or penalty payments actually paid in cash by the Lead
Borrower and its Restricted Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness, (xi) without
duplication of amounts deducted from Excess Cash Flow pursuant to clause (b)(ii)
above and at the option of the Lead Borrower, the aggregate consideration
required to be paid in cash by the Lead Borrower and its Restricted Subsidiaries
pursuant to binding contracts or executed letters of intent (the “Contract
Consideration”) entered into prior to or during such period relating to Capital
Expenditures, acquisitions, other Investments or acquisitions of intellectual
property to the extent not expensed and expected to be consummated or made, in
each case during the period of four consecutive fiscal quarters of the Lead
Borrower following the end of such period, provided that to the extent the
aggregate amount of Internally Generated Cash actually utilized to finance such
Capital Expenditure, acquisition, other Investment or acquisitions of
intellectual property during such period of four (4) consecutive fiscal quarters
is less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
(4) consecutive fiscal quarters, (xii) the amount of cash taxes (including
penalties and interest) or the tax reserves set aside in a prior period, in each
case to the extent paid in cash in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, (xiii) cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income,
(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset, (xv) any restructuring expenses, pension payments
or tax contingency payments, in each case made in cash during such period to the
extent such payments exceed the amount of restructuring expenses, pension
payments or tax contingency payments, as the case may be, that were deducted in
determining Consolidated Net Income for such period, (xvi) reimbursable or
insured expenses incurred during such fiscal year to the extent that
reimbursement has not yet been received and (xvii) cash expenditures for costs
and expenses in connection with acquisitions or Investments, dispositions and
the issuance of equity interests or Indebtedness to the extent not deducted in
arriving at such Consolidated Net Income. Notwithstanding anything in the
definition of any term used in the definition of Excess Cash Flow to the
contrary, all components of Excess Cash Flow shall be computed for the Lead
Borrower and its Restricted Subsidiaries on a consolidated basis. “Exchange Act”
means the Securities Exchange Act of 1934, as amended. “Exchange Rate” shall
mean on any day, for purposes of determining the Dollar Equivalent of any other
currency, the rate at which such other currency may be exchanged into Dollars as
set forth at 26 

GRAPHIC [g214411kk007i002.gif]

 


approximately 11:00 a.m., London time, on such day on the Reuters ECB page 37
for such currency. In the event that such rate does not appear on the Reuters
ECB page 37, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Lead Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. in such market on such date for the purchase
of Dollars for delivery two (2) Business Days later; provided that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error. “Excluded Assets” means (i) any fee owned Real Property
(other than Material Real Properties) and any leasehold interest (it being
understood there shall be no requirement to obtain any landlord waivers,
estoppels or collateral access letters), (ii) motor vehicles, aircraft and other
assets subject to certificates of title, except to the extent a security
interest therein can be perfected by the filing of a UCC financing statement (or
the equivalent thereof), (iii) commercial tort claims below $10,000,000, (iv)
governmental licenses or state or local franchises, charters and authorizations
and any other property and assets to the extent that the Administrative Agent
may not validly possess a security interest therein under applicable laws
(including, without limitation, rules and regulations of any governmental
authority or agency) or the pledge or creation of a security interest in which
would require governmental consent, approval, license or authorization, other
than (A) to the extent such limitation is rendered ineffective under the UCC or
other applicable law notwithstanding such limitation and (B) proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such limitation, (v) any
particular asset or right under contract, if the pledge thereof or the security
interest therein is prohibited or restricted by applicable law, rule or
regulation (including any requirement thereunder to obtain the consent of any
governmental or regulatory authority), or third party (i.e., other than the
Holdcos, the Borrowers or any of their respective Subsidiaries), so long as any
agreement with such third party that provides for such prohibition or
restriction was not entered into in contemplation of the acquisition of such
assets or entering into of such contract or for the purpose of creating such
prohibition or restriction, other than (A) to the extent such prohibition or
restriction is rendered ineffective under the UCC or other applicable law
notwithstanding such prohibition or restriction and (B) proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC or
other applicable law notwithstanding such prohibition or restriction, (vi) (A)
margin stock, (B) Equity Interests in any Unrestricted Subsidiaries and (C)
Equity Interests in any non-wholly owned Restricted Subsidiaries and any
entities which do not constitute Subsidiaries, but only to the extent that (x)
the organizational documents or other agreements with other equity holders of
such non-wholly owned Restricted Subsidiary or other entity do not permit or
restrict the pledge of such Equity Interests (to the extent such restriction
exists on the Closing Date or on the date of acquisition of such non-wholly
owned Restricted Subsidiary or the Equity Interests in such entity so long as
such restriction was not entered into in contemplation of the acquisition of
such Equity Interests), or (y) the pledge of such Equity Interests (including
any exercise of remedies) would result in a change of control, repurchase
obligation or other adverse consequence to any of the Loan Parties or such
non-wholly owned Restricted Subsidiary or other entity, (vii) any lease, license
or agreement or any property subject to a purchase money security interest,
capital lease obligations or similar arrangement, in each case, to the extent
the grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money or similar arrangement or create a right
of termination in favor of any other party thereto (other than the Holdcos, the
Borrowers or any subsidiary of the Lead Borrower), other than (A) to the extent
such provision is rendered ineffective under the UCC or other applicable law
notwithstanding such provision and (B) proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such provisions, (viii) any property or 27 

GRAPHIC [g214411kk007i003.gif]

 


assets for which the creation or perfection of pledges of, or security interests
in such property or assets pursuant to the Loan Documents would result in
material adverse tax consequences to the Holdcos, the Lead Borrower or any of
their Subsidiaries, as reasonably determined by the Lead Borrower in
consultation with the Administrative Agent, (ix) letter of credit rights, except
to the extent constituting supporting obligations for other Collateral as to
which perfection of the security interest in such other Collateral is
accomplished solely by the filing of a UCC financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a UCC financing statement),
(x) (A) payroll and other employee wage and benefit accounts, (B) tax accounts,
including, without limitation, sales tax accounts, (C) escrow accounts and (D)
fiduciary or trust accounts and, in the case of clauses (A) through (D), the
funds or other property held in or maintained in any such account (as long as
the accounts described in clauses (A) through (D) are used solely for such
purposes), (xi) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law, (xii)
assets in circumstances where the cost, consequences or burden of obtaining a
security interest in such assets, including, without limitation, the cost of
title insurance, surveys or flood insurance (if necessary) would outweigh the
practical benefit to the Lenders afforded thereby as reasonably determined by
the Lead Borrower and the Administrative Agent, (xiii) any particular assets if
it would result in a significant risk to the officers of the relevant grantor of
Collateral of contravention with their fiduciary duties and/or of civil or
criminal liability (unless there is customary limitation language agreed between
the Lead Borrower and the Administrative Agent for the German Loan Parties in
relation to the German Security, including but not limited to, customary
limitation language in respect of sections 30 and 31 of the German Limited
Liability Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung) (“GmbHG”)) and (xiv) the Securitization Assets, any bank account of a
Loan Party or any Restricted Subsidiary into which only Securitization Assets
are collected or any bank account of the Securitization Subsidiary, in each case
over which a Lien may be granted in connection with a Permitted Securitization
and for only so long as such bank accounts do not receive or hold funds of a
Loan Party or any Restricted Subsidiary. “Excluded Contribution” means Net
Proceeds or property or assets received by the Lead Borrower as capital
contributions to the equity (other than through the issuance of Disqualified
Equity Interests) of the Lead Borrower after the Closing Date or from the
issuance or sale (other than to a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Lead Borrower or any Subsidiary of
the Lead Borrower for the benefit of their employees to the extent funded by the
Lead Borrower or any Restricted Subsidiary) of capital stock (other than
Disqualified Equity Interests) of the Lead Borrower, to the extent designated as
an Excluded Contribution pursuant to an Officer’s Certificate of the Lead
Borrower. “Excluded Information” has the meaning set forth in Section
2.14(a)(vii). “Excluded Subsidiary” means (a) any Subsidiary that is not a
wholly owned Subsidiary of the Lead Borrower or a Guarantor, (b) any Subsidiary
that is (and for so long as such Subsidiary is) prohibited by applicable Law
(including without limitation as a result of applicable financial assistance,
directors’ duties or corporate benefit requirements (to the extent that such
limitations cannot be addressed through “whitewash” or similar procedures)) or
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligation would (and for so long as it would) require
governmental (including regulatory) consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained), (c)
any Subsidiary where the Administrative Agent and the Lead Borrower agree that
the cost of obtaining a Guarantee by such Subsidiary would be excessive in light
of the practical benefit to the Lenders afforded thereby, (d) each Subsidiary of
the Lead Borrower that is not organized in a Qualified Jurisdiction, (e) any 28 

GRAPHIC [g214411kk007i004.gif]

 


not-for-profit Subsidiaries, (f) any Unrestricted Subsidiaries, (g) any special
purpose securitization vehicle (or similar entity), including any Securitization
Subsidiary, (h) any Subsidiary, the obtaining of a Guarantee with respect to
which would result in material adverse tax consequences as reasonably determined
by the Borrower in consultation with the Administrative Agent and (i) any
Captive Insurance Subsidiary. “Excluded Swap Obligation” means, with respect to
any Guarantor, any Swap Obligation if, and to the extent that, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) in the case of a Swap Obligation that is subject to a clearing
requirement pursuant to section 2(h) of the Commodity Exchange Act, because such
Guarantor is a “financial entity,” as defined in section 2(h)(7)(C) of the
Commodity Exchange Act, at the time the guarantee of (or grant of such security
interest by, as applicable) such Guarantor becomes or would become effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guarantee or security interest is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof).
“Excluded Taxes” has the meaning set forth in Section 3.01(a). “Existing Credit
Agreement” has the meaning set forth in the preliminary statements. “Existing
Letters of Credit” means any letters of credit outstanding on the Closing Date
described in Schedule 1.01B. “Existing Revolver Tranche” has the meaning set
forth in Section 2.18(a). “Extended Revolving Credit Commitment” has the meaning
specified in Section 2.18(a). “Extending Revolving Credit Lender” has the
meaning set forth in Section 2.18(a)(ii). “Existing Rollover Term Loan” has the
meaning set forth in Section 1.14. “Existing Secured Hedge Agreements” means any
Secured Hedge Agreement in effect on the Closing Date described in Schedule
1.01F(a). “Existing Senior Notes” has the meaning set forth in the preliminary
statements. “Existing Senior Notes Indenture” has the meaning set forth in the
preliminary statements. “Extended Term Loans” has the meaning set forth in
Section 2.18(a)(iii). “Existing Term Loan Tranche” has the meaning set forth in
Section 2.18(a). “Extending Term Lender” has the meaning set forth in Section
2.18(a)(iii). 29 

GRAPHIC [g214411kk007i005.gif]

 


“Existing Treasury Services Agreements” means any Treasury Services Agreement in
effect on the Closing Date described in Schedule 1.01F(b). “Extension” has the
meaning set forth in Section 2.18(a). “Extension Amendment” has the meaning set
forth in Section 2.18(d). “Extension Election” has the meaning set forth in
Section 2.18(e). “Extension Offer” has the meaning set forth in Section 2.18(a).
“Facility” means a given Class of Term Loans or Revolving Credit Commitments, as
the context may require. “FATCA” means Sections 1471 through 1474 of the Code,
as of the date of this Credit Agreement (or any amended or successor version
that is substantively comparable and not materially more onerous to comply with)
and any current or future regulations or official interpretations thereof, and
any agreement pursuant to the implementation of the above with the United States
Internal Revenue Service, the United States government or any governmental or
taxation authority in the United States, including the Agreement between the
Government of the United States of America and the Government of the Grand Duchy
of Luxembourg to Improve International Tax Compliance and with respect to The
United States information reporting provisions commonly known as the Foreign
Account Tax Compliance Act, and any rules, regulations or guidance enacted
thereunder or official interpretations thereof. “fair market value” means (a)
except as otherwise provided clause (b) below, with respect to any asset or
liability, the fair market value of such asset or liability as determined by the
Lead Borrower in good faith and (b) with respect to Securitization Assets, the
current value that would be attributed to such Securitization Assets by an
independent and unaffiliated third party purchasing the Securitization Assets in
an arms-length sale transaction, as determined in good faith by the board of
managers (conseil de gérance) of Intermediate Holdings, as general partner of
the Lead Borrower. “Federal Funds Rate” means, for any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to DBNY on such day on such transactions as determined by the
Administrative Agent and (c) if such rate per annum as otherwise determined in
accordance with the provisions above is less than zero, then the Federal Funds
Rate shall be deemed to be zero. “Financial Covenant” has the meaning set forth
in Section 7.11. “FIRREA” means the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended. “First Lien Intercreditor Agreement” means
an intercreditor agreement substantially in the form of Exhibit K hereto (which
agreement in such form, or with immaterial changes thereto, the Administrative
Agent is authorized to enter into) together with any material changes thereto
which are reasonably acceptable to the Administrative Agent and which material
changes shall be posted to the Lenders not less than five (5) Business Days
before execution thereof and, if the Required Lenders shall not have objected to
such changes within five (5) Business Days after posting, then the Required
Lenders 30 

GRAPHIC [g214411kk007i006.gif]

 


shall be deemed to have agreed that the Administrative Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s execution thereof. “First Lien Net Leverage Ratio” means, on any date of
determination for any Test Period, the ratio of (a) Consolidated First Lien Net
Debt as of the last day of such Test Period to (b) Consolidated EBITDA for such
Test Period. “Fixed Charge Coverage Ratio” means, on any date of determination
for any Test Period, the ratio of (a) Consolidated EBITDA for such Test Period
to (b) Fixed Charges for such Test Period. “Fixed Charges” means, with respect
to any Person for any period, the sum of: (1) Consolidated Interest Expense for
such Person for such period, (2) all cash dividends or other distributions paid
(excluding items eliminated in consolidation) on any series of Preferred Stock
of any Subsidiary of such Person during such period and (3) all cash dividends
or other distributions paid (excluding items eliminated in consolidation) on any
series of Disqualified Equity Interests during such period. “Flood Laws” means
means collectively, (i) National Flood Insurance Reform Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto and (iii) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto. “Foreign Pension Plan” means any occupational pension plan,
fund (including, without limitation, any superannuation fund) or other similar
program established, contributed to or maintained outside the United States on a
voluntary basis by any Loan Party (other than a Luxembourg Loan Party) or any
Restricted Subsidiary, as a single employer or as part of a group of employers,
primarily for the benefit of employees of any Loan Party or any Restricted
Subsidiary residing outside the United States, which plan, fund or other similar
program provides, retirement income, and which plan is not subject to ERISA or
the Code. “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary. “FRB” means the Board of Governors of the Federal Reserve System of
the United States. “Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s Pro Rata
Share or other applicable share provided under this Agreement of the Outstanding
Amount of L/C Obligations other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share or other applicable
share provided under this Agreement of Swing Line Loans other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof. “Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course. “Funded Debt” means all
Indebtedness of the Lead Borrower and the Restricted Subsidiaries for borrowed
money that matures more than one year from the date of its creation or matures
within one year from such date that is renewable or extendable, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders 31 

GRAPHIC [g214411kk007i007.gif]

 


to extend credit during a period of more than one year from such date, including
Indebtedness in respect of the Loans. “GAAP” means generally accepted accounting
principles in the United States of America, as in effect from time to time;
provided, however, that if the Lead Borrower notifies the Administrative Agent
that the Lead Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Lead Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. “German Guarantor” means a Guarantor incorporated under
the laws of Germany as a GmbH. “German Insolvency Event” means (i) that an
entity organized in the Federal Republic of Germany is unable to pay its debts
as they fall due within the meaning of Section 17 (“Zahlungsunfähigkeit”) of the
German Insolvency Code (Insolvenzordnung), or (ii) an entity organized in the
Federal Republic of Germany is overindebted within the meaning of Section 19
(“Überschuldung”) of the German Insolvency Code (Insolvenzordnung). In addition,
“German Insolvency Event” will include, for any German Loan Party, a petition
for insolvency proceedings in respect of the assets (Antrag auf Eröffnung eines
Insolvenzverfahrens) of the respective German Loan Party is filed and has not
been rejected on the grounds of inadmissibility, unless such filing is frivolous
or without any merit. “German Loan Party” means any Loan Party organized under
German Law. “German Security” has the meaning set forth in Section 9.01(d).
“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit G. “GmbH” means a German limited liability company (Gesellschaft mit
beschränkter Haftung). “GmbHG” means the German Limited Liabilities Companies
Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung).
“Governmental Authority” means any nation or government, the European Union, any
state, provincial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government. “Granting
Lender” has the meaning specified in Section 10.07(j). “Guarantee” means, as to
any Person, without duplication, (a) any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other monetary obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such 32 

GRAPHIC [g214411kk007i008.gif]

 


obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness or other monetary obligation to
obtain any such Lien); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business or consistent with past practice, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning. “Guaranteed Obligations” has the meaning specified in Section 11.01.
“Guarantor Joinder” means a joinder agreement substantially in the form of
Exhibit H hereto. “Guarantors” means each Closing Date Guarantor, those
Subsidiaries of Holdings that have issued a Guarantee after the Closing Date
pursuant to Section 6.18 and those Subsidiaries that have issued a Guarantee of
the Obligations after the Closing Date pursuant to Section 6.11. “Guaranty”
means, collectively, the guaranty of the Obligations by the Guarantors pursuant
to this Agreement. “Hazardous Materials” means all materials, pollutants,
contaminants, chemicals, wastes or any other substances, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, toxic mold, electromagnetic radio
frequency or microwave emissions, that are listed, classified or regulated as
hazardous or toxic, or any similar term, pursuant to any Environmental Law.
“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender
either on the Closing Date (with respect to any Existing Hedge Agreement or
Existing Treasury Services Agreement only) or at the time it enters into a
Secured Hedge Agreement or a Treasury Services Agreement, as applicable, in its
capacity as a party thereto. “Holdco” means Holdings and any Intermediate
Holding Company. “Holdings” has the meaning set forth in the introductory
paragraph to this Agreement. “Hong Kong” means Hong Kong Special Administrative
Region of the People's Republic of China. “Hong Kong Financial Assistance
Documents” means all documents (including all resolutions, notices of meeting
and solvency statements) required to comply with the Companies Ordinance (Cap.
622 of the laws of Hong Kong) in connection with the giving of financial
assistance by a Loan Party. “Hong Kong Subsidiary” means any Subsidiary of the
Lead Borrower incorporated, organized or established under the laws of Hong
Kong. “Honor Date” has the meaning set forth in Section 2.03(c)(i). “Immaterial
Subsidiary” means, at any date of determination, each of the Lead Borrower’s
Subsidiaries (a) whose total assets (when combined with the assets of such
Subsidiary’s Subsidiaries after eliminating intercompany obligations) at the
last day of the most recent Test Period does not exceed 2.5% 33 

GRAPHIC [g214411kk007i009.gif]

 


of Total Assets at such date or (b) whose gross revenues (when combined with the
revenues of such Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) for such Test Period does not exceed 2.5% of the consolidated gross
revenues of the Lead Borrower and the Restricted Subsidiaries for such period,
in each case determined in accordance with GAAP; provided that (i) if, at any
time and from time to time after the Closing Date, Subsidiaries that are not
Guarantors solely because they do not exceed the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended fiscal quarter of the Lead Borrower for which
financial statements have been delivered pursuant to Section 6.01 or more than
5.0% of the consolidated gross revenues of the Lead Borrower and the Restricted
Subsidiaries for such period, then the Lead Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
fiscal quarter are required to be delivered pursuant to this Agreement (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), (A) designate in writing to the Administrative Agent one or more of
such Restricted Subsidiaries that will no longer constitute Immaterial
Subsidiaries such that the foregoing condition ceases to be true and (B) comply
with the provisions of Section 6.11 applicable to Restricted Subsidiaries and
(ii) no Subsidiary shall constitute an Immaterial Subsidiary to the extent it
Guarantees or is otherwise an obligor with respect to any Indebtedness in a
principal amount in excess of the Threshold Amount. “Incremental Amendment” has
the meaning set forth in Section 2.16(f). “Incremental Amendment Date” has the
meaning set forth in Section 2.16(d). “Incremental Commitments” has the meaning
set forth in Section 2.16(a). “Incremental Equivalent Debt” has the meaning set
forth in Section 2.16(h). “Incremental Facility Closing Date” has the meaning
set forth in Section 2.16(b). “Incremental Lenders” has the meaning set forth in
Section 2.16(c). “Incremental Loan” has the meaning set forth in Section
2.16(b). “Incremental Loan Request” has the meaning set forth in Section
2.16(a). “Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.16(a). “Incremental Revolving Credit Lender” has the meaning set forth
in Section 2.16(c). “Incremental Revolving Credit Loan” has the meaning set
forth in Section 2.16(b). “Incremental Term Commitments” has the meaning set
forth in Section 2.16(a). “Incremental Term Lender” has the meaning set forth in
Section 2.16(c). “Incremental Term Loan” has the meaning set forth in Section
2.16(b). “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount (after giving effect to any prior drawings or reductions which may have
been reimbursed) of all outstanding letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person; 34 

GRAPHIC [g214411kk007i010.gif]

 


 

(c) (d) net obligations of such Person under any Swap Contract; all obligations
of such Person to pay the deferred purchase price of property or services (other
than (i) trade accounts payable in the ordinary course of business, (ii) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and is not paid within thirty (30)
days after becoming due and payable and (iii) liabilities accrued in the
ordinary course); (e) indebtedness (excluding prepaid interest thereon) secured
by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention agreements
and mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) (g) all Attributable Indebtedness; all
obligations of such Person in respect of Disqualified Equity Interests to the
extent that the foregoing would constitute indebtedness or a liability in
accordance with GAAP; and (h) to the extent not otherwise included above, all
Guarantees of such Person in respect of any of the foregoing. For all purposes
hereof, the Indebtedness of any Person shall, in the case of the Lead Borrower
and its Restricted Subsidiaries, exclude all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” has the meaning set forth in Section 3.01(a). “Indemnitees”
has the meaning set forth in Section 10.05. “Independent Financial Advisor”
means an accounting, appraisal, investment banking firm or consultant of
nationally recognized standing that is, in the good faith judgment of the Lead
Borrower, qualified to perform the task for which it has been engaged and that
is independent of the Lead Borrower and its Affiliates. “Information” has the
meaning set forth in Section 10.08. “Initial Public Offering” means the initial
public offering of 11,500,000 shares of ordinary shares of Trinseo S.A. pursuant
to the prospectus dated June 11, 2014. “Initial Revolving Credit Commitment”
means, as to each Revolving Credit Lender, its Revolving Credit Commitment as of
the Closing Date, as may be increased from time to time pursuant to a Revolving
Commitment Increase. The aggregate amount of Initial Revolving Credit
Commitments is $375,000,000. “Intellectual Property Security Agreement” has the
meaning set forth in the Security Agreement. 35

GRAPHIC [g214411kk009i001.gif]

 


“Intercreditor Agreement” means any First Lien Intercreditor Agreement, Second
Lien Intercreditor Agreement or Subordination Agreement, collectively, in each
case to the extent then in effect. “Interest Payment Date” means, (a) as to any
LIBO Rate Loan, the last day of each Interest Period applicable to such Loan,
any day on which such Loan is converted into a Base Rate Loan, any day on which
payment of principal in respect of such LIBO Rate Loan is made (whether as
optional or mandatory prepayment or as repayment) and the Maturity Date (whether
by acceleration or otherwise) of the Facility under which such Loan was made;
provided that if any Interest Period for a LIBO Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan (including a Swing Line Loan), the last Business Day of each March, June,
September and December, any day on which payment of principal in respect of such
Base Rate Loan is made (whether as optional or mandatory prepayment or as
repayment) and the maturity date (whether by acceleration or otherwise) of the
Facility under which such Loan was made. “Interest Period” means, as to each
LIBO Rate Loan, the period commencing on the date such LIBO Rate Loan is
disbursed or converted to or continued as a LIBO Rate Loan and ending on the
date one (1), two (2), three (3) or six (6) months thereafter or, to the extent
agreed by each Lender of such LIBO Rate Loan, twelve (12) months or less than
one (1) month thereafter, as selected by the Lead Borrower in its Committed Loan
Notice; provided that: (a) any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day; (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and (c) (d) no Interest Period shall
extend beyond the Maturity Date; the initial Interest Period for the Term B
Loans shall commence on the Closing Date and end on September 29, 2017.
“Intermediate Holding Company” means Intermediate Holdings and any wholly-owned
Subsidiary of Holdings that (a) does not own assets other than issued and
outstanding Equity Interests of the Lead Borrower or a Parent and (b) is a
Guarantor. “Intermediate Holdings” has the meaning set forth in the introductory
paragraph to this Agreement. “Internally Generated Cash” means, with respect to
any Person, funds of such Person and its Restricted Subsidiaries not
constituting (a) proceeds of the issuance of (or contributions in respect of)
Equity Interests of such Person, (b) proceeds of the incurrence of Indebtedness
(other than the incurrence of Revolving Credit Loans or extensions of credit
under any other revolving credit or similar facility) by such Person or any of
its Restricted Subsidiaries or (c) proceeds of Dispositions and Casualty Events
(other than any Disposition pursuant to Section 7.05(a), (b), (c), (d), (e),
(f), (g), (i), (l), (o), (r) or (s)). “Interpolated Screen Rate” in relation to
the LIBO Rate for any Loan, the rate which results from interpolating on a
linear basis between: (a) the rate appearing on the appropriate page of the
Reuters screen that displays the the ICE Benchmark Administration page (or on
any successor or substitute page of such service) for the longest period (for
which that rate is available) which is less than the Interest 36

GRAPHIC [g214411kk009i002.gif]

 


Period and (b) the rate appearing on the appropriate page of the Reuters screen
that displays the ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the shortest period (for which that rate is
available) which exceeds the Interest Period, each as of approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period; provided that, if such interpolated rate is less than zero, such rate
shall be deemed to be zero. “Investment” means, with respect to any Person, all
investments by such Person in other Persons (including Affiliates) in the form
of any direct or indirect advance, loan or other extensions of credit (other
than advances or extensions of credit to customers, suppliers, directors,
officers or employees of any Person in the ordinary course of business or
consistent with past practice, and excluding any debt or extension of credit
represented by a bank deposit other than a time deposit) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or the incurrence of
a Guarantee of any obligation of, or any purchase or acquisition of Equity
Interests, Indebtedness or other similar instruments issued by, such other
Persons and all other items that are or would be classified as investments on a
balance sheet prepared on the basis of GAAP (but excluding, in the case of the
Lead Borrower and its Restricted Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any rollover or
extensions of terms) and made in the ordinary course of business); provided,
however, that endorsements of negotiable instruments and documents in the
ordinary course of business or consistent with past practice will not be deemed
to be an Investment. If the Borrower or any Restricted Subsidiary issues, sells
or otherwise disposes of any Equity Interests of a Person that is a Restricted
Subsidiary such that, after giving effect thereto, such Person is no longer a
Restricted Subsidiary, any Investment by the Lead Borrower or any Restricted
Subsidiary in such Person remaining after giving effect thereto will be deemed
to be a new Investment at such time. For purposes of Section 7.06: (a)
“Investment” will include the portion (proportionate to the Lead Borrower’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary of the Lead Borrower at the time that such Restricted Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Lead Borrower
will be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Lead Borrower’s
“Investment” in such Subsidiary at the time of such redesignation less (b) the
portion (proportionate to the Borrower’s equity interest in such Subsidiary) of
the fair market value of the net assets (as conclusively determined by the Board
of Directors of the Lead Borrower in good faith) of such Subsidiary at the time
that such Subsidiary is so re-designated a Restricted Subsidiary; and (b) any
property transferred to or from an Unrestricted Subsidiary will be valued at its
fair market value at the time of such transfer, in each case as determined in
good faith by the Board of Directors of the Lead Borrower. The amount of any
Investment outstanding at any time shall be the original cost of such Investment
(with the fair market value of such Investment being measured at the time such
Investment is made and without giving effect to subsequent changes in value) as
reduced by any dividend, distribution, interest payment, return of capital,
repayment or other amount (including in respect of dispositions) received in
cash or Cash Equivalents by a Lead Borrower or a Restricted Subsidiary in
respect of such Investment; provided that the aggregate amount of such dividend,
distribution, interest payment, return of capital, repayment or other amount
shall not exceed the original amount of such Investment. 37

GRAPHIC [g214411kk009i003.gif]

 


“Investment Grade Securities” means: (a) securities issued or directly and fully
Guaranteed or insured by the United States or Canadian government or any agency
or instrumentality thereof (other than Cash Equivalents); (b) debt securities or
debt instruments with a rating of “A–” or higher from S&P or “A3” or higher by
Moody’s or the equivalent of such rating by such rating organization or, if no
rating of Moody’s or S&P then exists, the equivalent of such rating by any other
Nationally Recognized Statistical Ratings Organization, but excluding any debt
securities or instruments constituting loans or advances among the Lead Borrower
and its Subsidiaries; and (c) investments in any fund that invests exclusively
in investments of the type described in clauses (a) and (b) above, which fund
may also hold cash and Cash Equivalents pending investment or distribution. “IP
Rights” has the meaning set forth in Section 5.15. “Irish Guarantor” has the
meaning set forth in Section 11.14. “Irish Subsidiary” means any subsidiary of
the Lead Borrower incorporated under the laws of Ireland. “Irish Transaction
Security” means the security and Liens created or expressed to be created under
any Collateral Documents governed by Irish law. “Junior Financing” has the
meaning set forth in Section 7.13(a). For the avoidance of doubt, the Senior
Notes shall not constitute a Junior Financing. “Junior Financing Documentation”
means any documentation governing any Junior Financing. “Latest Maturity Date”
means, at any date of determination and with respect to the specified Loans or
Commitments (or in the absence of any such specification, all outstanding Loans
and Commitments hereunder), the latest Maturity Date applicable to any such
Loans or Commitments hereunder at such time, including the latest maturity date
of any Extended Term Loan, any Extended Revolving Credit Commitment, any
Incremental Term Loans, any Incremental Revolving Credit Commitments, any
Refinancing Term Loans or any Refinancing Revolving Credit Commitments, in each
case as extended in accordance with this Agreement from time to time. “Laws”
means, collectively, all international, foreign, federal, state, regional,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority. “L/C Advance” means, with respect to each Revolving Credit Lender,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Pro Rata Share. “L/C Borrowing” means an extension of credit resulting
from a drawing under any Letter of Credit which has not been reimbursed on the
date when made or refinanced as a Revolving Credit Borrowing. “L/C Credit
Extension” means, with respect to any Letter of Credit, the issuance thereof or
extension of the expiry date thereof, or the renewal or increase of the amount
thereof. 38

GRAPHIC [g214411kk009i004.gif]

 


“L/C Issuer” means DBNY or any of its affiliates, and any other Lender that
becomes an L/C Issuer pursuant to Section 2.03(m) or Section 10.07(l), or any
successor issuer of Letters of Credit hereunder; provided that, if any Extension
or Extensions of Revolving Credit Commitments is or are effected in accordance
with Section 2.18, on the occurrence of the Original Revolving Credit Maturity
Date and on each later date which is or was at any time a Maturity Date with
respect to Revolving Credit Commitments (each, an “L/C Issuer/Swing Line
Termination Date”), each L/C Issuer at such time shall have the right to resign
as an L/C Issuer on, or on any date within twenty (20) Business Days after, the
respective L/C Issuer/Swing Line Termination Date, in each case upon not less
than ten (10) days’ prior written notice thereof to the Lead Borrower and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the respective entity so resigning shall retain all of
its rights hereunder and under the other Loan Documents as an L/C Issuer with
respect to all Letters of Credit theretofore issued by it (which Letters of
Credit shall remain outstanding in accordance with the terms hereof until their
respective expirations) but shall not be required to issue any further Letters
of Credit hereunder. If at any time and for any reason (including as a result of
resignations as contemplated by the last proviso to the preceding sentence),
each L/C Issuer has resigned in such capacity in accordance with the preceding
sentence, then no Person shall be an L/C Issuer hereunder obligated to issue
Letters of Credit unless and until (and only for so long as) a Lender (or an
affiliate of a Lender) reasonably satisfactory to the Administrative Agent and
the Lead Borrower agrees to act as an L/C Issuer hereunder. “L/C Issuer/Swing
Line Termination Date” has the meaning set forth in the definition of “L/C
Issuer.” “L/C Obligations” means as at any date of determination, the sum of (a)
the aggregate undrawn amount of all Letters of Credit denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate undrawn
amount of all Letters of Credit denominated in Alternative Currencies
outstanding at such time, and (c) the aggregate amount of all Unreimbursed
Amounts, including all L/C Borrowings. “Lender” has the meaning specified in the
introductory paragraph to this Agreement and, as the context requires, includes
an L/C Issuer and a Swing Line Lender, and their respective successors and
assigns as permitted hereunder, each of which is referred to herein as a
“Lender.” “Lending Office” means, as to any Lender, such office or offices as
such Lender may from time to time notify the Lead Borrower and the
Administrative Agent. “Letter of Credit” means any letter of credit issued
hereunder. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit. “Letter of Credit Expiration Date” means the day that is five
(5) Business Days prior to the scheduled Latest Maturity Date then in effect for
the Participating Revolving Credit Commitments (taking into account the Maturity
Date of any conditional Participating Revolving Credit Commitment that will
automatically go into effect on or prior to such Maturity Date) (or, if such day
is not a Business Day, the next preceding Business Day). “Letter of Credit
Sublimit” means an amount equal to the lesser of (a) $35,000,000 and (b) the
aggregate amount of the Participating Revolving Credit Commitments. The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Commitments. “LIBO Rate” means, for each Interest Period, (a)in the case of LIBO
Rate Loans denominated in Dollars, the offered rate per annum that appears on
the appropriate page of the Reuters screen that displays the ICE Benchmark
Administration Limited rate for deposits in Dollars (for delivery on the first
day of 39

GRAPHIC [g214411kk009i005.gif]

 


such Interest Period) with a term equivalent to such Interest Period (or the
successor thereto if ICE Benchmark Administration Limited is no longer making
the applicable interest settlement rate available) as of 11:00 A.M. (London,
England time) on the day that is two (2) Business Days prior to the commencement
of such Interest Period (the “US LIBOR Screen Rate”); provided that, if the US
LIBOR Screen Rate is less than zero, such rate shall be deemed to be zero. If no
such offered rate exists, such rate will be the rate of interest per annum, as
determined by the Administrative Agent, at which deposits of Dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) two
(2) Business Days prior to the applicable Interest Period to first-class banks
in the London interbank Eurodollar market for such Interest Period for the
applicable principal amount on such date of determination; and (b) in the case
of LIBO Rate Loans denominated in Euros, the offered rate per annum that appears
on the appropriate page of the Reuters screen that displays the Global Rate Set
Systems Limited rate for deposits in Euros (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period (or the
successor thereto appointed by the European Money Markets Institute, if Global
Rate Set Systems Limited is no longer making the applicable interest settlement
rate available) for deposits of Euros of 11:00 A.M. (Brussels, Belgium time) on
the day that is two (2) Business Days prior to the commencement of such Interest
Period (the “EURIBOR Screen Rate”); provided that, if the EURIBOR Screen Rate is
less than zero, such rate shall be deemed to be zero. If no such offered rate
exists, such rate will be the rate of interest per annum, as determined by the
Administrative Agent, at which deposits of Euros in immediately available funds
are offered at 11:00 A.M. (Brussels, Belgium time) two (2) Business Days prior
to the applicable Interest Period to first-class banks in the European interbank
market for such Interest Period for the applicable principal amount on such date
of determination. Notwithstanding the foregoing, the LIBO Rate for the initial
Interest Period of the Term B Loans shall be the Interpolated Screen Rate (as
such rate is reasonably determined by the Administrative Agent). “LIBO Rate
Loan” means a Loan that bears interest at a rate based on the LIBO Rate whether
denominated in Dollars or in Euros. “Lien” means any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to Real Property, and any Capitalized Lease having
substantially the same economic effect as any of the foregoing). “Limited
Condition Acquisition” means any acquisition or similar Investment whose
consummation is not conditioned on the availability of, or on obtaining,
financing. “Limited Condition Transaction” means (a) any Limited Condition
Acquisition and/or (b) any redemption or repayment of Indebtedness requiring
irrevocable notice in advance of such redemption or repayment. “Loan” means an
extension of credit by a Lender to the Borrowers under Article II in the form of
a Term Loan, a Revolving Credit Loan or a Swing Line Loan (including any
Incremental Term Loan, any extensions of credit under any Revolving Commitment
Increase, any Incremental Revolving Credit Loan, any Extended Term Loans and any
extensions of credit under any Extended Revolving Credit Commitment). “Loan
Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Cashless Settlement Letter, (e) any Refinancing
Amendment, Incremental 40

GRAPHIC [g214411kk009i006.gif]

 


Amendment or Extension Amendment, (f) each Request for L/C Issuance, (g) any
other document or instrument designated by the Borrower and the Administrative
Agent as a “Loan Document” and (h) any other amendment or joinder to this
Agreement. “Loan Parties” means, collectively, each Borrower and each Guarantor.
“Luxembourg” means the Grand Duchy of Luxembourg. “Luxembourg Guarantor” means a
Guarantor incorporated in Luxembourg; provided that for purposes of Section
11.13, it shall mean any Guarantor incorporated in Luxembourg that is a
Subsidiary of the Lead Borrower. “Luxembourg Insolvency Event” means, in
relation to any entity incorporated and located in Luxembourg or any of its
assets, any corporate action, legal proceedings or other procedure or step in
relation to bankruptcy (faillite), insolvency, liquidation, composition with
creditors (concordat préventif de faillite), moratorium or reprieve from payment
(sursis de paiement), controlled management (gestion contrôlée), fraudulent
conveyance (actio pauliana), general settlement with creditors, reorganization
or similar laws affecting the rights of creditors generally. “Luxembourg Loan
Party” means a Loan Party incorporated in Luxembourg. “Management Advances”
means loans or advances made to, or Guarantees with respect to loans or advances
made to, directors, officers, employees or consultants of any Holdco, the
Borrowers or any Restricted Subsidiary: (a) (a) in respect of travel,
entertainment or moving-related expenses or other similar expenses or payroll
advances incurred in the ordinary course of business or consistent with past
practice or (b) for purposes of funding any such person’s purchase of Equity
Interests (or similar obligations) of the Holdcos (or any Parent) or any
Restricted Subsidiary of the Lead Borrower; (b) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility or office; or (c) not exceeding $10,000,000 in the aggregate
outstanding at any time. “Management Notification” has the meaning as defined in
Section 11.10(d). “Management Stockholders” means the members of management of
any Holdco (or any Parent), the Lead Borrower or any Restricted Subsidiary who
are investors in Holdings or any Parent. “Margin Stock” shall have the meaning
assigned to such term in Regulation U of the FRB. “Master Agreement” has the
meaning specified in the definition of “Swap Contract.” “Material Adverse
Effect” means a (a) material adverse effect on the business, operations, assets,
liabilities (actual or contingent) or financial condition of the Lead Borrower
and its Restricted Subsidiaries, taken as a whole; (b) material adverse effect
on the ability of the Loan Parties (taken as a whole) to fully and timely
perform any of their payment obligations under any Loan Document to which the
Lead Borrower or any of the Loan Parties is a party; or (c) material adverse
effect on the rights and remedies available to the Lenders or the Collateral
Agent under any Loan Document. “Material Real Property” means any fee-owned Real
Property owned by a Loan Party that is (a) located in the United States and has
a fair market value in excess of $10,000,000 (at the Closing Date or, with
respect to fee-owned Real Property acquired after the Closing Date, at the time
of acquisition, in each case, as reasonably determined by the Lead Borrower in
good faith) and (b) located outside of the 41

GRAPHIC [g214411kk009i007.gif]

 


United States in a Qualified Jurisdiction and has a fair market value in excess
of $15,000,000 (at the Closing Date or, with respect to fee-owned real property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably determined by the Lead Borrower in good faith); provided that at no
time shall any real property located in the Federal Republic of Germany or
Switzerland that is owned by any Loan Party (including any Designated Real
Property) be considered Material Real Property. “Maturity Date” means (a) with
respect to the Term B Loans, the date that is seven (7) years after the Closing
Date; (b) with respect to the Initial Revolving Credit Commitments, the fifth
(5th) anniversary of the Closing Date; (c) with respect to any Class of Extended
Term Loans or Extended Revolving Credit Commitments, the final maturity date as
specified in the applicable Extension Request accepted by the respective Lender
or Lenders, (d) with respect to any Refinancing Term Loans or Refinancing
Revolving Credit Commitments, the final maturity date as specified in the
applicable Refinancing Amendment, (e) with respect to any Incremental Loans or
Incremental Revolving Credit Commitments, the final maturity date as specified
in the applicable Incremental Amendment and (f) with respect to any Replacement
Term Loans, the final maturity date as specified in the applicable agreement;
provided that, in each case, if any such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately succeeding such
day. “Maximum Rate” has the meaning specified in Section 10.10. “Maximum
Securitization Facility Size” means, at any time, with respect to a Permitted
Securitization, the aggregate amount that the lenders or purchasers under such
Permitted Securitization are required to fund assuming all conditions to funding
are met for the maximum possible amount of funding committed to be provided
under such Permitted Securitization by such lenders or purchasers. “Minimum
Extension Condition” has the meaning set forth in Section 2.18(c). “MNPI” means,
with respect to any Person, information and documentation that is (a) (x) not
publicly available if such Person and its Subsidiaries are public reporting
companies or (y) of a type that would not be publicly available (and could not
be derived from publicly available information) if such Person and its
Subsidiaries were public reporting companies and (b) material with respect to
such Person, its Subsidiaries or the respective securities of such Person and
its Subsidiaries for purposes of United States Federal and state securities
laws, in each case, assuming such laws were applicable to such Person and its
Subsidiaries. “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto. “Mortgage Policies” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.” “Mortgaged Properties” has the meaning
specified in the definition of “Collateral and Guarantee Requirement.”
“Mortgages” means collectively, the deeds of trust, trust deeds, debentures,
hypothecs and mortgages made by the Loan Parties in favor or for the benefit of
the Administrative Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Section 6.11, Section 6.14 and Section 6.18.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which any Loan Party, any Restricted Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five (5) plan years, has made or been obligated to make contributions.
42

GRAPHIC [g214411kk009i008.gif]

 


“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act. “Net Assets” means net assets of the relevant German
Guarantor calculated (on the date on which the relevant German Guarantor becomes
a party to this Agreement) in accordance with the principle of orderly
bookkeeping (Grundsätze ordnungsmäßiger Buchführung) applying the same
accounting principles (Bilanzierungsgrundsätze) which have been consistently
applied by the relevant German Guarantor in preparing its unconsolidated balance
sheets (Jahresabschluss) (Section 42 GmbHG, Sections 242, 264 German Commercial
Code (Handelsgesetzbuch)) in the previous years , save that the following
balance sheet items shall be adjusted as follows: (i) as far as the registered
share capital was not paid in full, the amount not paid in shall be deducted
from the amount of the registered share capital of that German Guarantor; (ii)
loans provided to the relevant German Guarantor by a member of the Group shall
be disregarded, if and to the extent that such loans were subordinated pursuant
to Section 39 paragraph 1 Nr. 5 or Section 39 paragraph 2 of the German
Insolvency Code (Insolvenzordnung) (or would be subordinated in case of
insolvency) and (iii) financial liabilities incurred by that German Guarantor in
breach of the Loan Documents shall not be taken into account as liabilities.
“Net Proceeds” means: (a) 100% of the cash proceeds actually received by the
Lead Borrower or any of its Restricted Subsidiaries (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but in each
case only as and when received) from any Disposition or Casualty Event, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations (including without limitation principal amount,
premium or penalty, if any, interest and other amounts) (other than pursuant to
the Loan Documents), other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) in the case
of any Disposition or Casualty Event by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (ii)) attributable to minority interests and not available
for distribution to or for the account of the Lead Borrower or a wholly owned
Restricted Subsidiary as a result thereof, (iii) taxes paid or reasonably
estimated to be payable as a result thereof, and (iv) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Lead Borrower or any of its Restricted Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided, that, if no Event of Default under
Section 8.01(a), (f) or (g) exists and the Lead Borrower intends in good faith
to use any portion of such proceeds to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Lead Borrower or
its Restricted Subsidiaries or to make Permitted Acquisitions, in each case
within 540 days of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 540 days of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 540 day period
but within such 540 day period are contractually committed to be used, then upon
the termination of such contract or if such Net Proceeds are not so used within
the later of such 540 day period and 180 days from the entry into such
contractual commitment, such remaining portion shall 43

GRAPHIC [g214411kk009i009.gif]

 


constitute Net Proceeds as of the date of such termination or expiry without
giving effect to this proviso; it being understood that such proceeds shall
constitute Net Proceeds notwithstanding any reinvestment notice if there is an
Event of Default under Section 8.01(a), (f) or (g) continuing at the time of a
proposed reinvestment unless such proposed reinvestment is made pursuant to a
binding commitment entered into at a time when no Event of Default under Section
8.01(a), (f) or (g) was continuing); provided, further, that no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds under this clause (a) unless (x) such proceeds shall
exceed $35,000,000 or (y) the aggregate net proceeds exceed $50,000,000 in any
fiscal year (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds under this clause (a)); provided, further, that
with respect to Dispositions of property or assets elected by the Lead Borrower
the Net Proceeds of which do not exceed $300,000,000 in the aggregate during the
term of the Term B Loans, no prepayment under Section 2.05(b)(ii) shall be
required; (b) 100% of the cash proceeds from the incurrence, issuance or sale by
the Lead Borrower or any of the Restricted Subsidiaries of any Indebtedness, net
of all taxes paid or reasonably estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale;
and (c) 100% of the cash proceeds from the issuance or sale of Equity Interests
in Holdings or the Lead Borrower, net of all taxes paid or reasonably estimated
to be payable as a result thereof and fees (including investment banking fees
and discounts), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale. For purposes of calculating the amount of
Net Proceeds, fees, commissions and other costs and expenses payable to the Lead
Borrower shall be disregarded. “Net Raw Material Timing” means an adjustment
(positive or negative) to Consolidated EBITDA equal to the difference of (a)
Consolidated EBITDA as determined in accordance with the “first-in-first-out”
method of accounting minus (b) Consolidated EBITDA as determined in accordance
with the “replacement cost” method of accounting, computed by adjusting cost of
sales to reflect the cost of raw material prices during the applicable period;
plus (c) an amount (positive or negative) equal to the difference in revenue
between the current contractual price and the current period price.
“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender. “Non-extension Notice Date” has the meaning specified in Section
2.03(b)(iii). “Non-Loan Party” means any Restricted Subsidiary that is not a
Loan Party. “Note” means a Term Note, a Revolving Credit Note or a Swing Line
Note, as the context may require. “Obligations” means all (x) advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party and its
Restricted Subsidiaries arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or Restricted Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (y) obligations of any Loan Party arising under any Secured
Hedge Agreement or any Treasury Services 44

GRAPHIC [g214411kk009i010.gif]

 


 

Agreement. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents (and of their Restricted Subsidiaries
to the extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit fees, reimbursement obligations, charges, expenses, fees, Attorney
Costs, indemnities and other amounts payable by any Loan Party under any Loan
Document and (b) the obligation of any Loan Party to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party. “Officer’s Certificate”
means, with respect to any Person, a certificate signed by one Responsible
Officer of such Person. Unless otherwise provided, “Officer’s Certificate” means
an Officer’s Certificate of the Lead Borrower. “OID” means original issue
discount. “Open Market Purchase” has the meaning set forth in Section 2.15.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation, the articles of association, the
bylaws and the unanimous shareholder agreements or declarations (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating or limited liability company
agreement (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction) or articles of association; (c) with respect to any partnership,
joint venture, trust or other form of business entity, the articles of
association, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) in respect of any German Loan Party, its
(i) articles of association (Satzung), (ii) commercial register extract
(Handelsregisterauszug) and list of shareholders (Gesellschafterliste). “Other
Applicable Indebtedness” has the meaning set forth in Section 2.05(b)(i). “Other
Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document). “Other Taxes” has the meaning specified in Section 3.01(a).
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans, Swing Line Loans, Extended Term Loans or Loans made under any Extended
Revolving Credit Commitment, as applicable, on any date, the aggregate
outstanding Dollar Amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Credit Loans (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing), Swing Line Loans, Extended Term
Loans or Loans made under any Extended Revolving Credit Commitment, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the outstanding Dollar Amount thereof on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes thereto
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date. 45

GRAPHIC [g214411kk011i001.gif]

 


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of the Federal Funds Rate and an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation, (b) with respect to any amount denominated in any Alternative
Currency, the rate of interest per annum at which overnight deposits in such
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent or the L/C Issuer, as
applicable, in the applicable offshore interbank market for such Alternative
Currency to major banks in such interbank market. “Parallel Debt” has the
meaning specified in Section 9.15(b). “Parent” means Trinseo S.A. and any
holding company Subsidiary thereof which owns, directly or indirectly, 100% of
the outstanding Equity Interests of the Lead Borrower. “Participant” has the
meaning specified in Section 10.07(e). “Participant Register” has the meaning
specified in Section 10.07(e). “Participating Member State” means each state so
described in any EMU Legislation. “Participating Revolving Credit Commitments”
means (1) the Initial Revolving Credit Commitments (including any Extended
Revolving Credit Commitments in respect thereof) and (2) those additional
Revolving Credit Commitments (and both (x) Revolving Commitment Increases to
such Class and (y) Extended Revolving Credit Commitments in respect thereof)
established pursuant to an Incremental Amendment or Refinancing Amendment for
which an election has been made to include such Commitments for purposes of the
issuance of Letters of Credit or the making of Swing Line Loans; provided that,
with respect to clause (2), the effectiveness of such election may be made
conditional upon the maturity of one or more other Participating Revolving
Credit Commitments. At any time at which there is more than one Class of
Participating Revolving Credit Commitments outstanding, the mechanics and
arrangements with respect to the allocation of Letters of Credit and Swing Line
Loans among such Classes will be subject to procedures agreed to by the Lead
Borrower and the Administrative Agent. “Participating Revolving Credit Lender”
means any Lender holding a Participating Revolving Credit Commitment. “PBGC”
means the Pension Benefit Guaranty Corporation. “Pension Plan” means any
“employee pension benefit plan” (as such term is defined in Section 3(2) of
ERISA), other than a Multiemployer Plan or Foreign Pension Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by any Loan Party, any
Restricted Subsidiary or any ERISA Affiliate, and such plan for the five-year
period immediately following the latest date on which any Loan Party or
Subsidiary maintained, contributed to or had an obligation to contribute to such
plan. “Perfection Certificate” means a certificate in the form of Exhibit II to
the Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time. “Permanent
Representative” means the permanent representative of the general partner of the
Lead Borrower. “Permitted Acquisition” means any Investment of the type
described in clauses (a)(ii) and (b)(ii) of the definition of “Permitted
Investments” and any Investment or other acquisition of assets constituting a
business unit, line of business or division of, or all or substantially all of
the Equity Interests of, another Person. 46

GRAPHIC [g214411kk011i002.gif]

 


“Permitted Investment” means (in each case, by the Lead Borrower or any of its
Restricted Subsidiaries): (a) Investments in (i) a Restricted Subsidiary
(including the Equity Interests of a Restricted Subsidiary) or the Lead Borrower
or (ii) a Person (including the Equity Interests of any such Person) that will,
upon the making of such Investment, become a Restricted Subsidiary; provided
that any Investment pursuant to this clause (a) made by Loan Parties in Persons
that are not, or will not contemporaneously with such Investment become, Loan
Parties shall not exceed (when added to the aggregate amount of Investments made
by any Loan Parties in Persons that do not merge, consolidate or otherwise
combine with or into, or transfer or convey substantially all of their assets,
to Loan Parties pursuant to clause (b)(ii) below) an aggregate amount
outstanding at any time equal to the greater of (1) $100,000,000 and (2) 4.25%
of Total Assets (with the amount of Total Assets being measured at the time such
Investment is made); (b) Investments in (i) a Similar Business taken together
with all other Investments made pursuant to this clause (b)(i) that are at that
time outstanding, not to exceed the greater of (x) $50,000,000 and (y) 2.0% of
Total Assets (with the amount of Total Assets being measured at the time such
Investment is made) and (ii) a Person if such Person is engaged in a Similar
Business and will, upon the making of such Investment be merged, consolidated
or, otherwise combined with or into, or transfers or conveys substantially all
of its assets to the Lead Borrower or a Restricted Subsidiary; provided that any
Investment pursuant to this clause (b)(ii) made by the Loan Parties in Persons
that do not merge, consolidate or otherwise combine with or into, or transfer or
convey substantially all of their assets to, the Loan Parties contemporaneously
with such Investment shall not exceed (when added to the aggregate amount of
Investments made by any Loan Parties in Persons that are not Loan Parties (or
that will not contemporaneously with such Investment become Loan Parties)
pursuant to clause (a) above) an aggregate amount outstanding at any time equal
to the greater of (1) $100,000,000 and (2) 4.25% of Total Assets (with the
amount of Total Assets being measured at the time such Investment is made); (c)
(d) Investments in cash, Cash Equivalents or Investment Grade Securities;
Investments in receivables owing to the Lead Borrower or any Restricted
Subsidiary created or acquired in the ordinary course of business; (e)
Investments (i) in payroll, travel, entertainment expenses, moving expenses and
similar advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes and that are made
in the ordinary course of business or (ii) to fund such Person’s purchase of
Equity Interests of Lead Borrower or any of its Parents; (f) (g) Management
Advances; Investments received in settlement of debts created in the ordinary
course of business and owing to the Lead Borrower or any Restricted Subsidiary
or in exchange for any other Investment or accounts receivable held by Lead
Borrower or any such Restricted Subsidiary, or as a result of foreclosure,
perfection or enforcement of any Lien, or in satisfaction of judgments or
pursuant to any plan of reorganization or similar arrangement including upon the
bankruptcy or insolvency of a debtor or otherwise with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default; (h) Investments made as a result of the receipt of non-cash
consideration from a sale or other disposition of property or assets, including
a Disposition; 47

GRAPHIC [g214411kk011i003.gif]

 


(i) Investments existing or pursuant to agreements or arrangements in effect on
the Closing Date or made pursuant to binding commitments in effect on the Issue
Date, in each case, as set forth on Schedule 1.01E, and any modification,
replacement, renewal or extension thereof; provided that the amount of any such
Investment or binding commitment may not be increased except (a) as required by
the terms of such Investment or binding commitment as in existence on the
Closing Date or (b) as otherwise permitted under this Agreement; (j) Hedging
Obligations, which transactions or obligations are incurred in compliance with
Section 7.03; (k) pledges or deposits with respect to leases or utilities
provided to third parties in the ordinary course of business or Liens permitted
under Section 7.01; (l) any Investment to the extent made using Equity Interests
of the Lead Borrower (other than Disqualified Equity Interests); (m) (n)
[reserved]; Investments consisting of purchases and acquisitions of assets,
services, inventory, supplies, materials and equipment or licenses or leases of
intellectual property, in any case, in the ordinary course of business and in
accordance with this Agreement; (o) (i) Guarantees not prohibited under Section
7.03 and (other than with respect to Indebtedness) guarantees, keepwells and
similar arrangements in the ordinary course of business, and (ii) performance
guarantees with respect to obligations incurred by the Lead Borrower or any of
its Restricted Subsidiaries that are permitted by this Agreement; (p)
Investments consisting of earnest money deposits required in connection with a
purchase agreement, or letter of intent, or other acquisitions to the extent not
otherwise prohibited by this Agreement; (q) Investments of a Restricted
Subsidiary acquired after the Closing Date or of an entity merged into the Lead
Borrower or merged into or consolidated with a Restricted Subsidiary after the
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation; (r)
Investments consisting of licensing of intellectual property pursuant to joint
marketing arrangements with other Persons; (s) contributions to a “rabbi” trust
for the benefit of employees or other grantor trust subject to claims of
creditors in the case of a bankruptcy of the Borrowers; (t) Investments in joint
ventures and Unrestricted Subsidiaries provided that (i) after giving effect to
such Investment (in a single transaction or any series of related transactions)
on a Pro Forma Basis, the Fixed Charge Coverage Ratio for the Lead Borrower and
its Restricted Subsidiaries would be (a) not lower than immediately prior to
such transaction or (b) equal to or greater than 2.25:1.00, and (ii) the Lead
Borrower or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise of the Lead
Borrower or any of its Restricted Subsidiaries) at least equal to the fair
market value (such fair market value to be determined, on the date of
contractually agreeing to such Investment, in good faith by the Board of
Directors of the Lead Borrower) of the assets subject to such contribution,
transfer or sale; 48

GRAPHIC [g214411kk011i004.gif]

 


(u) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (u) that are at that
time outstanding, not to exceed the greater of $120,000,000 and 5.0% of Total
Assets (with the amount of Total Assets being measured at the time such
Investment is made); provided that if such Investment is in Equity Interests of
a Person that subsequently becomes a Restricted Subsidiary, such Investment
shall thereafter be deemed permitted under clause (a) or (b) above and shall not
be included as having been made pursuant to this clause (u); (v) any Investment
by the Borrowers or a Subsidiary of the Borrowers in (x) a Securitization
Subsidiary or (y) any other Person in connection with a Permitted
Securitization, including Investments of funds held in accounts permitted or
required by the arrangement governing such Permitted Securitization or any
related Indebtedness; provided that such Investment is in the form of a purchase
money obligation, contribution of additional Securitization Assets or equity
interests; (w) advances, loans or extensions of trade credit in the ordinary
course of business by the Lead Borrower or any of its Restricted Subsidiaries
and Investments consisting of extensions of credit in the nature of accounts
receivable or notes arising from the grant of trade credit in the ordinary
course of business; (x) Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Article 4 customary trade arrangements with customers consistent
with industry practice; (y) any Investment in securities or other assets not
constituting Cash Equivalents and received in connection with a Disposition made
under Section 7.05 or any other disposition of assets not constituting a
Disposition; (z) Investments in prepaid expenses, negotiable instruments held
for collection and lease, utility and workers compensation, performance and
similar deposits entered into as a result of the operations of the business in
the ordinary course of business; and (aa) Investments made in the ordinary
course of business in connection with obtaining, maintaining or renewing client
contracts and loans or advances made to distributors in the ordinary course of
business. For purposes of determining whether an Investment is a Permitted
Investment or is otherwise a Restricted Investment permitted to be made pursuant
to Section 7.06, in the event that an Investment (or any portion thereof) at any
time, whether at the time of making of such Investment or upon or subsequently,
meets the criteria of more than one of the categories of Permitted Investments
described in clauses (a) through (aa) above or any other provision of Section
7.06, the Lead Borrower, in its sole discretion, will classify and may
subsequently reclassify such Investment (or any portion thereof) in any one or
more of the types of Investments described in clauses (a) through (aa) above or
any other applicable clause in Section 7.06 and will only be required to include
the amount and type of such Investment in such of the above clauses or clauses
in Section 7.06 as determined by the Lead Borrower at such time. “Permitted
Junior Secured Refinancing Debt” has the meaning set forth in Section
2.17(h)(i). “Permitted Pari Passu Secured Refinancing Debt” has the meaning set
forth in Section 2.17(h)(i). “Permitted Ratio Debt” means Indebtedness incurred
or assumed by the Lead Borrower or any Restricted Subsidiary if and to the
extent the Fixed Charge Coverage Ratio calculated on a Pro Forma Basis is
greater than 2.00:1.00; provided that in the case of any such Indebtedness that
is incurred (but not 49

GRAPHIC [g214411kk011i005.gif]

 


assumed), any such Indebtedness (i) matures after the Maturity Date, (ii) has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Term B Loans, (iii) may not participate on a greater
than pro-rata basis with respect to the Term B Loans in any mandatory prepayment
and (iv) of Non-Loan Parties does not exceed in the aggregate at any time
outstanding, together with any Indebtedness incurred by Non-Loan Parties
pursuant to Section 7.03(v), the greater of $135,000,000 and 5.0% of Total
Assets, in each case determined at the time of incurrence. “Permitted
Refinancing” means, with respect to any Person, any modification, refinancing,
refunding, renewal, replacement or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other amounts owing or paid related to such Indebtedness, plus fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is Junior Financing, to the extent such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended, (e) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is secured by the Collateral and/or subject to intercreditor
arrangements for the benefits of the Lenders, such modification, refinancing,
refunding, renewal, replacement or extension is either (1) unsecured or (2)
secured and, if secured, subject to intercreditor arrangements on terms at least
as favorable (including with respect to priority) to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, and such modification
refinancing, refunding, renewal, replacement or extension is incurred only by
one or more Persons who is an obligor of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (f) any such modification,
refinancing, renewal, replacement, or extension has the same primary obligor and
the same (or fewer) guarantors as the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended and (g) if such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is unsecured, such
modification, refinancing, refunding, renewal, replacement or extension is
unsecured. Any reference to a Permitted Refinancing in this Agreement or any
other Loan Document shall be interpreted to mean (a) a Permitted Refinancing of
the subject Indebtedness and (b) any further refinancings constituting a
Permitted Refinancing of the Indebtedness resulting from a prior Permitted
Refinancing. “Permitted Securitization” means a Securitization that complies
with the following criteria: (i) the originator with respect to such
Securitization shall be organized under the laws of Switzerland, Germany,
France, The Netherlands, Sweden, Finland, Spain, the United Kingdom, Italy or
the United States, (ii) the Securitization, including the sale of the
Securitization Assets and the incurrence of Indebtedness in connection therewith
is effected on market terms, taking into account the applicable Securitization
market for assets similar to the respective Securitization Assets and the
structure implemented for such Securitization (as determined in good faith by
the Lead Borrower), (iii) the sum of 50

GRAPHIC [g214411kk011i006.gif]

 


the Maximum Securitization Facility Sizes for all Securitizations shall not at
any time exceed $260,000,000 and (iv) the Securitization Seller’s Retained
Interest and all proceeds thereof shall constitute Collateral hereunder and all
necessary steps to perfect a security interest in such Securitization Seller’s
Retained Interest of the Collateral Agent are taken by the Lead Borrower or
Restricted Subsidiary. “Permitted Unsecured Refinancing Debt” has the meaning
set forth in Section 2.17(h)(i). “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity. “Plan” means any “employee
benefit plan” (as such term is defined in Section 3(3) of ERISA) established by
any Loan Party or Subsidiary or, with respect to any such plan that is subject
to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate, and such
plan for the five-year period immediately following the latest date on which any
Loan Party, any Subsidiary or an ERISA Affiliate maintained, contributed to or
had an obligation to or have had an obligation to contribute to, or otherwise to
have liability with respect to such plan. “Preferred Stock” means, as applied to
the Equity Interests of any Person, Equity Interests of any class or classes
(however designated) which is preferred as to the payment of dividends or as to
the distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over Equity Interests of any other class of such
Person. “Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).
“Pro Forma Balance Sheet Date” has the meaning set forth in Section 5.05(b).
“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.10. “Pro Forma Compliance”
means, with respect to the Financial Covenant, compliance on a Pro Forma Basis
with such covenant in accordance with Section 1.10. “Pro Forma Financial
Statements” has the meaning set forth in Section 5.05(b). “Pro Rata Share”
means, with respect to each Lender at any time a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Commitments of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities at such time;
provided that if such Commitments have been terminated, then the Pro Rata Share
of each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof. “Projections” has the meaning set
forth in Section 6.01(c). “Public Company Costs” means costs relating to
compliance with the provisions of the Securities Act and the Exchange Act, in
each case as applicable to companies with equity or debt securities held by the
public, the rules of national securities exchange companies with listed equity
or debt securities, directors’ compensation, fees and expense reimbursement,
costs relating to investor relations, shareholder meetings and reports to
shareholders or debtholders, directors’ and officers’ insurance, listing fees
and all executive, legal and professional fees related to the foregoing. 51

GRAPHIC [g214411kk011i007.gif]

 


“Qualified ECP Guarantor” means in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto). “Qualified Equity Interests” means any Equity Interests that
are not Disqualified Equity Interests. “Qualified IPO” means the issuance by
Holdings or any Parent of its common Equity Interests in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to a registration statement that has been
declared effective by the SEC or approved by any other applicable Governmental
Authority in Luxembourg or the United Kingdom. “Qualified Jurisdiction” means
each of the United States, any state or territory thereof, the District of
Columbia, Germany, Ireland, Switzerland, Hong Kong, Luxembourg, Singapore, The
Netherlands and any other jurisdiction as may be mutually agreed to in writing
from time to time by the Lead Borrower and the Administrative Agent. “Quarterly
Financial Statements” means unaudited consolidated balance sheets and related
consolidated statements of comprehensive income and cash flows of Topco for the
most recent fiscal quarters (other than the fourth fiscal quarter) after the
date of the applicable Annual Financial Statements and ended at least forty-five
(45) days prior to the Closing Date. “Real Property” means, collectively, all
right, title and interest (including any leasehold, mineral or other estate) in
and to any and all parcels of or interests in real property owned or leased by
any Person, whether by lease, license or other means, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership,
operation thereof. “Recipient” means any Lender or Agent. “Refinancing” has the
meaning specified in the preliminary statements hereto. “Refinancing Amendment”
has the meaning set forth in Section 2.17(f). lease or “Refinancing Commitments”
has the meaning set forth in Section 2.17(a). “Refinanced Debt” has the meaning
set forth in Section 2.17(a). “Refinancing Equivalent Debt” has the meaning set
forth in Section 2.17(h)(i). “Refinancing Facility Closing Date” has the meaning
set forth in Section 2.17(d). “Refinancing Lenders” has the meaning set forth in
Section 2.17(c). “Refinancing Loan” has the meaning set forth in Section
2.17(b). “Refinancing Loan Request” has the meaning set forth in Section
2.17(a). “Refinancing Revolving Credit Commitments” has the meaning set forth in
Section 2.17(a). “Refinancing Revolving Credit Lender” has the meaning set forth
in Section 2.17(c). 52

GRAPHIC [g214411kk011i008.gif]

 


“Refinancing Revolving Credit Loan” has the meaning set forth in Section
2.17(b). “Refinancing Term Commitments” has the meaning set forth in Section
2.17(a). “Refinancing Term Lender” has the meaning set forth in Section 2.17(c).
“Refinancing Term Loan” has the meaning set forth in Section 2.17(b).
“Refinanced Term Loans” has the meaning set forth in Section 2.17(h)(i).
“Register” has the meaning set forth in Section 10.07(d). “Registered Equivalent
Notes” means, with respect to any notes originally issued in an offering
pursuant to Rule 144A under the Securities Act or other private placement
transaction under the Securities Act of 1933, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC. “Release” means any
spilling, leaking, seepage, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, disposing, depositing, dispersing or
migrating in, into, onto or through the Environment or from or through any
facility, property or equipment. “Replaced Term Loans” has the meaning specified
in Section 10.01. “Replacement Term Loans” has the meaning specified in Section
10.01. “Reportable Event” means any reportable event, as defined in Section 4043
of ERISA, with respect to a Pension Plan, other than events for which the notice
period is waived under applicable regulations as in effect on the date hereof.
“Repricing Event” means (a) any prepayment or repayment of Term B Loans with the
proceeds of, or any conversion of Term B Loans into, any new or replacement
tranche of term loans the primary purpose of which is to reduce the All-in Yield
applicable to such Term B Loans or (b) any amendment, amendment and restatement
or other modification to this Agreement, the primary purpose of which is to
reduce the All-in Yield applicable to Term B Loans; provided that any
refinancing or repricing of Term B Loans in connection with (i) any Permitted
Acquisition the aggregate consideration with respect to which equals or exceeds
$500,000,000 or (ii) a transaction that would result in a Change of Control
shall not constitute a Repricing Event. “Request for Credit Extension” means (a)
with respect to a Borrowing, continuation or conversion of Term Loans or
Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Request for L/C Issuance, and (c) with respect to a Swing
Line Loan, a Swing Line Loan Notice. “Request for L/C Issuance” means an
application and agreement for the issuance or amendment of a Letter of Credit,
substantially in the form of Exhibit J, or such other form from time to time in
use by the relevant L/C Issuer. “Required Class Lenders” means, as of any date
of determination, Lenders of a Class having more than 50% of the sum of the (a)
Total Outstandings (with, in the case of the Revolving Credit Commitments, the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) for all Lenders of such Class and (b) aggregate
unused Commitments of all Lenders of such Class; provided that the unused
Commitment and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender of such Class shall be excluded for purposes of making a
determination of Required Class Lenders. 53

GRAPHIC [g214411kk011i009.gif]

 


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders. “Required Revolving Credit Lenders”
means, as of any date of determination, Revolving Credit Lenders under the
Revolving Credit Commitments (including, for purposes of this definition of
“Required Revolving Credit Lenders” any (x) Extended Revolving Credit
Commitments in respect thereof, (y) Incremental Revolving Credit Commitments and
(z) Refinancing Revolving Credit Commitments in respect thereof) having more
than 50% of the sum of the (a) Outstanding Amount of all Revolving Credit Loans,
Swing Line Loans and all L/C Obligations (with the aggregate Dollar Amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) under the Revolving Credit Commitments and (b) aggregate unused
Revolving Credit Commitments; provided that unused Revolving Credit Commitments
of, and the portion of the Outstanding Amount of all Revolving Credit Loans,
Swing Line Loans and all L/C Obligations held, or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Credit Lenders. “Responsible Officer” means the chief executive
officer, president, vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer or a manager (gérant) or a director
(adminstrateur) of a Loan Party and, as to any document delivered on the Closing
Date, any secretary, authorized signatory or assistant secretary of such Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. “Restricted Cash” means cash and Cash Equivalents
held by Restricted Subsidiaries that is contractually restricted from being
distributed to the Lead Borrower. “Restricted Investment” means an Investment
other than a Permitted Investment. “Restricted Obligations” has the meaning set
forth in Section 11.09(a). “Restricted Payment” means (i) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of the Lead Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Lead Borrower’s or a
Restricted Subsidiary’s stockholders, partners or members (or the equivalent
Persons thereof) and (ii) any Restricted Investment. “Restricted Subsidiary”
means any Subsidiary of the Lead Borrower other than an Unrestricted Subsidiary;
provided that in no event shall the Co-Borrower be an Unrestricted Subsidiary.
For the avoidance of doubt, the Co-Borrower is a Restricted Subsidiary of the
Lead Borrower. “Returns” means, with respect to any Investment, any interest,
returns, profits, distributions, proceeds (including the net proceeds of any
sale received by the Lead Borrower or a Restricted Subsidiary above the initial
cost of the Investment) and similar amounts actually received in cash or Cash
Equivalents. 54

GRAPHIC [g214411kk011i010.gif]

 


 

“Revolving Commitment Increase” has the meaning set forth in Section 2.16(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and currency and, in the case of LIBO
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b). “Revolving Credit Commitment” means, as to
each Revolving Credit Lender, its obligation to (a) make Revolving Credit Loans
to the Borrowers, (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, as the
same may be (i) reduced from time to time pursuant to Section 2.06 or (ii)
reduced or increased from time to time pursuant to (w) assignments by or to such
Revolving Credit Lender pursuant to an Assignment and Assumption, (x) an
Incremental Amendment, (y) a Refinancing Amendment or (z) an Extension. The
amount of each Revolving Credit Lender’s Commitment is set forth in Schedule
1.01A under the caption “Revolving Credit Commitment” or in the Assignment and
Assumption, in each case, as may be amended pursuant to any Incremental
Amendment, Extension Amendment or Refinancing Amendment pursuant to which such
Lender shall have assumed, increased or decreased its Revolving Credit
Commitment, as the case may be. “Revolving Credit Exposure” means, at any time,
as to each Revolving Credit Lender, the sum of the amount of the outstanding
Dollar Amount of such Revolving Credit Lender’s Revolving Credit Loans and its
Pro Rata Share of the amount of the L/C Obligations and the Swing Line
Obligations at such time. “Revolving Credit Lender” means, at any time, any
Lender that has a Revolving Credit Commitment an outstanding Revolving Credit
Loans at such time. “Revolving Credit Loans” means any loan made pursuant to the
Initial Revolving Credit Commitments, any Incremental Revolving Credit Loan, any
Refinancing Revolving Credit Loan or any loan under any Extended Revolving
Credit Commitments, as the context may require. “Revolving Credit Note” means a
promissory note of the Borrowers payable to any Revolving Credit Lender or its
registered assigns, in substantially the form of Exhibit C-2 hereto, evidencing
the aggregate Indebtedness of the Borrowers to such Revolving Credit Lender
resulting from the Revolving Credit Loans made by such Revolving Credit Lender
to the Borrowers. “Rolling Lender” has the meaning set forth in Section 1.14.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto. “Same Day Funds” means immediately
available funds. “Sanctioned Country” means, at any time, a country, region or
territory which is the subject or target of any Sanctions. “Sanctioned Person”
means, at any time, (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
organized or ordinarily resident in a Sanctioned Country or (c) any Person
controlled (as determined by applicable law) by any Person or Persons described
in the foregoing clause (a). “Sanctions” means economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) or the U.S.
Department of State or (b) the European Union or Her Majesty’s Treasury of the
United Kingdom. 55  

GRAPHIC [g214411kk013i001.gif]

 


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions. “Second Lien
Intercreditor Agreement” means an intercreditor agreement substantially in the
form of Exhibit L hereto (which agreement in such form, or with immaterial
changes thereto, the Administrative Agent is authorized to enter into) together
with any material changes thereto which are reasonably acceptable to the
Administrative Agent and which material changes shall be posted to the Lenders
not less than five (5) Business Days before execution thereof and, if the
Required Lenders shall not have objected to such changes within five (5)
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s entry into such intercreditor agreement
(with such changes) is reasonable and to have consented to such intercreditor
agreement (with such changes) and to the Administrative Agent’s execution
thereof. “Secured Hedge Agreement” means any Swap Contract permitted under
Article VII that is entered into by and between the Lead Borrower or any
Restricted Subsidiary and any Hedge Bank, including the Existing Secured Hedge
Agreements. “Secured Net Leverage Ratio” means, as of any date of determination
for any Test Period, the ratio of (a) Consolidated Secured Net Debt as of the
last day of such Test Period to (b) Consolidated EBITDA for such Test Period.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Supplemental Agents and each co-agent
or sub-agent appointed by the Administrative Agent or Collateral Agent from time
to time pursuant to Section 9.02. “Securities Act” means the Securities Act of
1933, as amended. “Securitization” means any transaction or series of
transactions entered into by the Lead Borrower or any Restricted Subsidiary
pursuant to which (a) the Lead Borrower or such Restricted Subsidiary, as the
case may be, sells, conveys, assigns, grants an interest in or otherwise
transfers to a Securitization Subsidiary Securitization Assets (and/or grants a
security interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Subsidiary), and which Securitization
Subsidiary finances the acquisition of such Securitization Assets (i) with cash,
(ii) the issuance to the Lead Borrower or such Restricted Subsidiary of
Securitization Seller’s Retained Interests or an increase in such Securitization
Seller’s Retained Interests or (iii) with proceeds from the sale or collection
of Securitization Assets and (b) financing is extended by way of debt
facilities, notes, bonds or other similar instruments, in each case, through the
purchase of Securitization Assets, on a revolving basis, by one or more banks or
other financial institutions or special purpose, bankruptcy remote entities, in
each case, which may be established in any appropriate jurisdiction directly or
indirectly by any subsidiary or other third parties. “Securitization Assets”
means any accounts receivable owed to the Lead Borrower or any Restricted
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights and credit insurance policies) which are of the type customarily
transferred or customarily granted in connection with securitizations of
transferred or otherwise conveyed by the Lead Borrower Securitization. in
respect of which security interests are accounts receivable and which are sold,
or a Restricted Subsidiary pursuant to a “Securitization Seller’s Retained
Interest” means the debt or equity interests held by the Lead Borrower or any
Restricted Subsidiary in a Securitization Subsidiary to which Securitization
Assets have 56  

GRAPHIC [g214411kk013i002.gif]

 


been transferred, including any such debt or equity received as consideration
for or as a portion of the purchase price for the Securitization Assets
transferred, or any other instrument through which the Lead Borrower or any
Restricted Subsidiary has rights to or receives distributions in respect of any
residual or excess interest in the Securitization Assets. “Securitization
Subsidiary” means a Person to which the Lead Borrower or any Restricted
Subsidiary sells, conveys, transfers or grants a security interest in
Securitization Assets, which Person is formed for the limited purpose of
effecting one or more Securitizations and related activities, or, in the case of
a Person that is a financing conduit, which Person is formed for the limited
purpose of effecting financing transactions; provided that, in the event such
Securitization Subsidiary is a Subsidiary of the Lead Borrower, it shall have
been designated by the board of directors in its sole discretion as an
Unrestricted Subsidiary. “Security Agreement” means the Pledge and Security
Agreement substantially in the form of Exhibit F. “Security Agreement
Supplement” has the meaning specified in the Security Agreement. “Senior Notes”
means the $500,000,000 equivalent in aggregate principal amount of senior
unsecured notes due 2025 and any Registered Equivalent Notes having
substantially identical terms and issued pursuant to the Senior Notes Indenture
in exchange for the initial, unregistered senior unsecured notes. “Senior Notes
Indenture” means the Indenture for the Senior Notes, dated as of August 29,
2017, by and among the Lead Borrower, the Co-Borrower and The Bank of New York
Mellon, as trustee, as the same may be amended, modified, supplemented, replaced
or refinanced to the extent not prohibited by this Agreement. “Senior
Representative” means, with respect to any series of Incremental Equivalent Debt
or Refinancing Equivalent Debt that is secured by the Collateral, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities. “Similar Business” means (a) any businesses, services or
activities engaged in by the Lead Borrower or any of its Restricted Subsidiaries
or any Associates on the Issue Date and (b) any businesses, services and
activities engaged in by the Lead Borrower or any of its Restricted Subsidiaries
or any Associates that are related, complementary, incidental, ancillary or
similar to any of the foregoing or are extensions or developments of any
thereof. “Singapore Subsidiary” means any Subsidiary of the Lead Borrower
incorporated, organized or established under the laws of Singapore. “Solvent”
and “Solvency” mean, with respect to any Person (other than a Person organized
under German law, Belgian law or Luxembourg law) on any date of determination,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is able to pay all that Person’s debts as and when they become
due and payable and (e) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent 57  

GRAPHIC [g214411kk013i003.gif]

 


liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability. With
respect to any Person organized under German law, “Solvent” and “Solvency” means
such Person not being illiquid (zahlungsunfähig) or overindebted (überschuldet)
in accordance with sections 17 and 19, respectively, of the German Insolvency
Code (Insolvnzordnung). With respect to any Person organized under Belgian law,
“Solvent” and “Solvency” means such Person being able to pay its debts when they
become due and being able to obtain (further) credit, i.e., such Person not
being in a situation as defined in Article 2 of the Belgian Bankruptcy Act of 8
August 1997. With respect to any Person organized under Luxembourg law,
“Solvent” and “Solvency” means such Person is not unable to pay its debts (in
particular, it is not in a state of cessation des paiements and has not lost its
commercial creditworthiness) and would not become unable to do so. “SPC” has the
meaning specified in Section 10.07(j). “Specified Transaction” means (a) the
Transactions, (b) any Investment that results in a Person becoming a Restricted
Subsidiary, (c) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary, (d) any Permitted Acquisition, (e) any Disposition that
results in a Restricted Subsidiary ceasing to be a Restricted Subsidiary of the
Lead Borrower and any Disposition of a business unit, line of business or
division of the Lead Borrower or a Restricted Subsidiary, in each case whether
by merger, consolidation, amalgamation or otherwise or (f) any incurrence or
repayment of Indebtedness (other than Indebtedness incurred or repaid under any
revolving credit facility or line of credit), the making of any Restricted
Payment, the obtaining of any Incremental Revolving Credit Commitment, or the
incurrence of any Incremental Revolving Credit Loan or Incremental Term Loan, in
each case, that by the terms of this Agreement requires a financial ratio or
test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”.
“Standard Securitization Undertakings” means representations, warranties,
covenants, repurchase obligations, guarantees of performance and indemnities
entered into by the Lead Borrower or any Restricted Subsidiary which are
customary on the date thereof for the parent of a seller or servicer of assets
transferred in connection with a Securitization. “Subject Guarantor” has the
meaning specified in Section 11.15. “Subordination Agreement” means a
subordination agreement among the Administrative Agent and one or more
representatives for the holders of Subordinated Indebtedness, in form and
substance reasonably acceptable to the Administrative Agent and the Lead
Borrower. Wherever in this Agreement a representative is required to become
party to the Subordination Agreement, if the related Subordinated Indebtedness
is the initial Subordinated Indebtedness incurred by the Lead Borrower or any
Restricted Subsidiary, then the Lead Borrower and/or such Restricted Subsidiary,
the Holdcos (if applicable), the Subsidiary Guarantors (if applicable), the
Administrative Agent and the representative for such Subordinated Indebtedness
shall execute and deliver the Subordination Agreement and the Administrative
Agent shall be authorized to execute and deliver the Subordination Agreement.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Lead Borrower. “Subsidiary Guarantor” means
any Guarantor other than the Holdcos. 58  

GRAPHIC [g214411kk013i004.gif]

 


“Supplemental Agent” has the meaning specified in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning. “Supplier” has the
meaning set forth in Section 3.01(i). “Swap” means any agreement, contract, or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act. “Swap Contract” means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swap Obligation” means, with respect to any person, any
obligation to pay or perform under any Swap. “Swap Termination Value” means, in
respect of any one or more Swap Contracts, after taking into account the effect
of any legally enforceable netting agreement relating to such Swap Contracts,
(a) for any date on or after the date such Swap Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender). “Swing Line Borrowing” means a
borrowing of a Swing Line Loan pursuant to Section 2.04. “Swing Line Facility”
means the swing line loan facility made available by the Swing Line Lenders
pursuant to Section 2.04. “Swing Line Lender” means DBNY, in its capacity as
provider of Swing Line Loans or any successor swing line lender hereunder;
provided that, if any Extension or Extensions of Revolving Credit Commitments is
or are effected in accordance with Section 2.18, then on the occurrence of each
L/C Issuer/Swing Line Termination Date, the Swing Line Lender at such time shall
have the right to resign as Swing Line Lender on, or on any date within twenty
(20) Business Days after, the respective L/C Issuer/Swing Line Termination Date,
in each case upon not less than ten (10) days’ prior written notice thereof to
the Borrower and the Administrative Agent and, in the event of any such
resignation and upon the effectiveness thereof, the Borrowers shall repay any
outstanding Swing Line Loans made by the respective entity so resigning and such
entity shall not be required to make any further Swing Line Loans hereunder. If
at any time and for any reason (including as a result of resignations as
contemplated by the proviso to the preceding sentence), the Swing Line Lender
has resigned in such capacity in accordance with the preceding sentence, then no
Person shall be the Swingline Lender hereunder obligated to make Swing Line
Loans unless and until (and only for so long as) a Lender (or affiliate of a
Lender) reasonably 59  

GRAPHIC [g214411kk013i005.gif]

 


satisfactory to the Administrative Agent and the Lead Borrower agrees to act as
the Swing Line Lender hereunder. “Swing Line Loan” has the meaning specified in
Section 2.04(a). “Swing Line Loan Notice” means a notice of a Swing Line
Borrowing pursuant to Section 2.04(b), which, if in writing, shall be
substantially in the form of Exhibit B. “Swing Line Note” means a promissory
note of the Borrowers payable to any Swing Line Lender or its registered
assigns, in substantially the form of Exhibit C-3 hereto, evidencing the
aggregate Indebtedness of the Borrowers to such Swing Line Lender resulting from
the Swing Line Loans. “Swing Line Obligations” means, as at any date of
determination, the aggregate principal amount of all Swing Line Loans
outstanding. “Swing Line Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the aggregate amount of the Participating Revolving Credit
Commitments. The Swing Line Sublimit is part of, and not in addition to, the
Revolving Credit Commitments. “Swiss Guarantor” means a Guarantor incorporated
in Switzerland. “Swiss Security” means any Lien created under a Collateral
Document which is governed by Swiss law. “Swiss Withholding Tax” any withholding
tax in accordance with the Federal Act on Anticipatory Tax of 13 October 1965
(Bundesgesetz über die Verrechnungssteuer). “TARGET Day” means any day on which
the Trans-European Automated Real-time Gross Settlement Express Transfer
(TARGET) payment system which utilizes a single shared platform and which was
launched on November 19, 2007 (or, if such payment system ceases to be
operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro. “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
addition to tax or penalties applicable thereto. “Term B Commitment” means, as
to each Term Lender, its obligation to make a Term B Loan to the Borrowers
pursuant to Section 2.01(a) in an aggregate amount not to exceed the amount set
forth opposite such Lender’s name in Schedule 1.01A under the caption “Term B
Commitment”. The aggregate amount of the Term B Commitments is $700,000,000.
“Term B Loans” means the term loans made by the Term Lenders, or exchanged by
the Rolling Term Lenders, to the Borrowers on the Closing Date pursuant to
Section 2.01(a). “Term Borrowing” means a borrowing consisting of simultaneous
Term Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06 and (b) reduced or increased from time to
time pursuant to (i) assignments by or to such Term Lender pursuant to an
Assignment and Assumption, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension. The amount of each Term Lender’s Commitment is
set forth in 60  

GRAPHIC [g214411kk013i006.gif]

 


Schedule 1.01A or in the Assignment and Assumption, Incremental Amendment,
Extension Amendment or Refinancing Amendment pursuant to which such Lender shall
have assumed, increased or decreased its Term Commitment, as the case may be.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time. “Term Loan” means any Term B Loan, Incremental Term
Loan, Refinancing Term Loan or Extended Term Loan, as the context may require.
“Term Loan Increase” has the meaning set forth in Section 2.16(a). “Term Note”
means a promissory note of the Borrowers payable to any Term Lender or its
registered assigns, in substantially the form of Exhibit C-1 hereto, evidencing
the aggregate Indebtedness of the Borrowers to such Term Lender resulting from
the Term Loans made by such Term Lender. “Test Period” means, for any date of
determination under this Agreement, the four (4) consecutive fiscal quarters of
the Lead Borrower most recently ended as of such date of determination.
“Threshold Amount” means $95,000,000. “Topco” means Trinseo S.A., a public
limited company (société anonyme), organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, and registered with
the RCS under number B 153549. “Total Assets” means the total assets of the Lead
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP, as shown on the most recent balance sheet of the Lead
Borrower delivered pursuant to Section 6.01(a) or (b) (and, in the case of any
determination relating to any incurrence of Indebtedness or any Investment or
other acquisition, on a Pro Forma Basis including any property or assets being
acquired in connection therewith) or, for the period prior to the time any such
statements are so delivered pursuant to Section 6.01(a) or (b), the Pro Forma
Financial Statements. “Total Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Net Debt as of the last day of such
Test Period to (b) Consolidated EBITDA for such Test Period. “Total
Outstandings” means the aggregate Outstanding Amount of all Loans and all L/C
Obligations. “tranche” has the meaning set forth in Section 2.18(a).
“Transaction Expenses” means any fees or expenses incurred or paid by the
Holdcos, the Lead Borrower or any of its (or their) Subsidiaries in connection
with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby. “Transactions” means, collectively, (a) the
funding of the Term B Loans on the Closing Date and the execution and delivery
of Loan Documents to be entered into on the Closing Date, (b) the issuance of
the Senior Notes and the execution and delivery of the Senior Notes Indenture
and the other agreements entered into on or prior to the Closing Date in
connection therewith, (c) the Refinancing and (d) the payment of Transaction
Expenses. “Treasury Services Agreement” means any agreement between the Lead
Borrower and/or any of its Restricted Subsidiaries and any Hedge Bank relating
to treasury, depository, credit card, debit card and 61  

GRAPHIC [g214411kk013i007.gif]

 


cash management services or automated clearinghouse transfer of funds or any
similar services, including the Existing Treasury Services Agreements. “Trust
Property” has the meaning set forth in Section 9.01(k). “Type” means, with
respect to a Loan, its character as a Base Rate Loan or a LIBO Rate Loan.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral. “United
States” and “U.S.” mean the United States of America. “Unreimbursed Amount” has
the meaning set forth in Section 2.03(c)(i). “Unrestricted Subsidiary” means (i)
each Subsidiary of the Lead Borrower listed on Schedule 1.01D (ii) any
Subsidiary of the Lead Borrower designated by the Board of Directors of the Lead
Borrower as an Unrestricted Subsidiary pursuant to Section 6.15 subsequent to
the Closing Date and (iii) and any Securitization Subsidiary, if a Subsidiary of
the Lead Borrower. “USA Patriot Act” means the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Public Law 107-56. “VAT” means (a) any tax imposed in compliance with
the Council Directive of November 28, 2006 on the common system of value added
tax (EC Directive 2006/112) and (b) any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in clause (a) above, or imposed elsewhere.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided, that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation. “wholly owned” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. Section 1.02 Luxembourg Terms. Without prejudice to the generality of
any provision of this Agreement, in this Agreement where it relates to a
Luxembourg Loan Party, a reference to: (a) a winding-up, administration or
dissolution includes, without limitation, bankruptcy (faillite), insolvency,
liquidation, composition with creditors (concordat préventif de faillite),
moratorium or reprieve from payment (sursis de paiement), controlled management
62  

GRAPHIC [g214411kk013i008.gif]

 


(gestion contrôlée), fraudulent conveyance (actio pauliana), general settlement
with creditors, reorganization or similar laws affecting the rights of creditors
generally; (b) a receiver, administrative receiver, administrator, trustee,
custodian, sequestrator, conservator or similar officer includes, without
limitation, a juge délégué, commissaire, juge-commissaire, mandataire ad hoc,
administrateur, provisoire, liquidateur or curateur; (c) a lien or security
interest includes any hypothèque, nantissement, gage, privilège, sûreté réelle,
droit de retention, and any type of security in rem (sûreté réelle) or agreement
or arrangement having a similar effect and any transfer of title by way of
security; (d) a person being unable to pay its debts includes that person being
in a state of cessation de paiements; and (e)by-laws or constitutional documents
includes (a) its up-to-date (restated) articles of association (statuts
coordonnées), and (b) an extract from the Luxembourg Register of Commerce and
Companies (RCS). Section 1.03 [Reserved]. Section 1.04 Other Interpretive
Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) The
meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms. (b) The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof. (c) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears. (d) The term “including” is by way of
example and not limitation. (e) The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form. (f) In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”; and the word “through” means “to
and including.” (g) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document. Section 1.05
Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
except as otherwise specifically prescribed herein. 63  

GRAPHIC [g214411kk013i009.gif]

 


(b) Notwithstanding any changes in GAAP after the Closing Date, any lease of the
Loan Parties and their Subsidiaries that would be characterized as an operating
lease under GAAP in effect on the Closing Date (whether such lease is entered
into before or after the Closing Date) shall not constitute Indebtedness or
Attributable Indebtedness under this Agreement or any other Loan Document as a
result of such changes in GAAP. Section 1.06 Rounding. Any financial ratios
required to be maintained by the Lead Borrower pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number). Section
1.07 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law. Section 1.08 Times of Day. Unless otherwise specified,
all references herein to times of day shall be references to United States
Eastern time (daylight or standard, as applicable). Section 1.09 Timing of
Payment of Performance. When the payment of any obligation or the performance of
any covenant, duty or obligation is stated to be due or performance required on
a day which is not a Business Day, the date of such payment (other than as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day. Section 1.10 Pro Forma Calculations.
(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Net Leverage Ratio, the Secured Net Leverage Ratio, the
First Lien Net Leverage Ratio, the Fixed Charge Coverage Ratio and compliance
with covenants determined by reference to Consolidated EBITDA or Total Assets,
shall be calculated in the manner prescribed by this Section 1.10; provided
that, notwithstanding anything to the contrary in clauses (b), (d), (e), (f) or
(g) of this Section 1.10, (A) when calculating any such ratio or test for
purposes of (i) the definition of “Applicable Margin,” (ii) the definition of
“Applicable ECF Percentage” and (iii) Section 7.11 (other than for the purpose
of determining Pro Forma Compliance with Section 7.11), the events described in
this Section 1.10 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect and (B) when calculating any such
ratio or test for purposes of the incurrence of any Indebtedness, cash and Cash
Equivalents resulting from the incurrence of any such Indebtedness shall be
excluded from the pro forma calculation of any applicable ratio or test. In
addition, whenever a financial ratio or test is to be calculated on a pro forma
basis, the reference to the “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which internal financial statements
of the Lead Borrower are available (as determined in good faith by the Lead
Borrower) (it being understood that for purposes of determining pro forma
compliance with Section 7.11, if no Test Period with an applicable level cited
in Section 7.11 has passed, the applicable level shall be the level for the
first Test Period cited in Section 7.11 with an indicated level). For the
avoidance of doubt, the provisions of the foregoing sentence shall not apply for
purposes of calculating any financial ratio or test for purposes of (i) the
definition of “Applicable Margin,” (ii) the definition of “Applicable ECF
Percentage” and (iii) Section 7.11 (other than for the purpose of determining
Pro Forma Compliance with Section 7.11), each of which shall be based 64  

GRAPHIC [g214411kk013i010.gif]

 


 

on the financial statements delivered pursuant to Section 6.01(a) or (b), as
applicable, for the relevant Test Period. (c) For purposes of calculating any
financial ratio or test or compliance with any covenant determined by reference
to Consolidated EBITDA or Total Assets, Specified Transactions (with any
incurrence or repayment of any Indebtedness in connection therewith to be
subject to clause (e) of this Section 1.10) that have been made (i) during the
applicable Test Period or (ii) unless not applicable as described in clause (a)
of this Section 1.10, subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA, Total Assets
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period (or, in the case of Total Assets, on the last day of the applicable Test
Period). If since the beginning of any applicable Test Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Lead Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.10, then such financial ratio or test (or Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this Section
1.10. (d) Whenever pro forma effect is to be given to a Specified Transaction,
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of Lead Borrower and may include, for the
avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions and synergies resulting from or relating to any Specified Transaction
(including the Transactions) which is being given pro forma effect that have
been realized or are expected to be realized and for which the actions necessary
to realize such cost savings, operating expense reductions and synergies are
taken, committed to be taken (in good faith determination of the Lead Borrower)
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken (including any savings expected to result from the
elimination of a public target’s Public Company Costs) net of the amount of
actual benefits realized during such period from such actions, and any such
adjustments shall be included in the initial pro forma calculations of any
financial ratios or tests (and in respect of any subsequent pro forma
calculations in which such Specified Transaction is given pro forma effect) and
during any applicable subsequent Test Period in which the effects thereof are
expected to be realized) relating to such Specified Transaction; provided that
(A) such amounts are reasonably identifiable and factually supportable in the
good faith judgment of the Lead Borrower, (B) such actions are taken, committed
to be taken or with respect to which substantial steps have been taken or are
expected to be taken no later than eighteen (18) months after the date of such
Specified Transaction, and (C) no amounts shall be added pursuant to this clause
(d) to the extent duplicative of any amounts that are otherwise added back in
computing Consolidated EBITDA (or any other components thereof), whether through
a pro forma adjustment or otherwise, with respect to such period. (e) In the
event that the Lead Borrower or any Restricted Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness (other than Indebtedness incurred
or repaid under any revolving credit facility unless such Indebtedness has been
permanently repaid and not replaced), (i) during the applicable Test Period or
(ii) subject to clause (a) of this Section 1.10, subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then such financial ratio or test
shall be calculated giving pro forma effect to such incurrence or 65  

GRAPHIC [g214411kk015i001.gif]

 


repayment of Indebtedness, in each case to the extent required, as if the same
had occurred on the last day of the applicable Test Period (except in the case
of the Fixed Charge Coverage Ratio (or similar ratio), in which case such
incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment of Indebtedness will be given effect as if the same had occurred
on the first day of the applicable Test Period. (f) In connection with any
action being taken in connection with a Limited Condition Transaction, for
purposes of: (i) determining compliance with any provision of this Agreement
(other than the Financial Covenant) which requires the calculation of any
financial ratio or test, including the First Lien Net Leverage Ratio, Secured
Net Leverage Ratio, Total Net Leverage Ratio and Fixed Charge Coverage Ratio
(and, for the avoidance of doubt, any financial ratio set forth in Section
2.16(d)(iii)); or (ii) testing availability under baskets set forth in this
Agreement (including baskets determined by reference to Consolidated EBITDA or
Total Assets); in each case, at the option of the Lead Borrower (the Lead
Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”), and if, after giving Pro Forma Effect to the Limited
Condition Transaction (and the other transactions to be entered into in
connection therewith), the Lead Borrower or any of its Restricted Subsidiaries
would have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Lead
Borrower has made an LCT Election and any of the ratios, tests or baskets for
which compliance was determined or tested as of the LCT Test Date would have
failed to have been complied with as a result of fluctuations in any such ratio,
test or basket, including due to fluctuations in Consolidated EBITDA or Total
Assets of the Lead Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, tests or ratios will not be deemed to have failed to have
been complied with as a result of such fluctuations. If the Lead Borrower has
made an LCT Election for any Limited Condition Transaction, then in connection
with any calculation of any ratio, test or basket availability with respect to
the incurrence of Indebtedness or Liens, the making of Restricted Payments, the
making of any Permitted Investment, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Lead Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary (each, a
“Subsequent Transaction”) following the relevant LCT Test Date and prior to the
earlier of the date on which such Limited Condition Transaction is consummated
or the date that the definitive agreement or irrevocable notice for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis (i) assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (ii) assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated. (g) If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of the event for which the
calculation of the Fixed Charge Coverage Ratio is made had been the applicable
rate for the entire period (taking into account any interest hedging
arrangements applicable to such Indebtedness); 66  

GRAPHIC [g214411kk015i002.gif]

 


provided, in the case of repayment of any Indebtedness, to the extent actual
interest related thereto was included during all or any portion of the
applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a Responsible
Officer of the Lead Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Lead Borrower or Restricted
Subsidiary may designate. Section 1.11 Currency Equivalents. For purposes of any
computation determining compliance with any incurrence or expenditure tests set
forth in Article VI and Article VII (excluding Section 7.11) or any definitions
contained in Section 1.01, any amounts so incurred, expended or utilized (to the
extent incurred, expended or utilized in a currency other than Dollars) shall be
converted into Dollars on the basis of the Exchange Rate (or on such other basis
as is reasonably satisfactory to the Administrative Agent) as in effect on the
date of such incurrence, expenditure or utilization under any provision of any
such Section or definition that has an aggregate Dollar limitation provided for
therein (and to the extent the respective incurrence, expenditure or utilization
test regulates the aggregate amount outstanding at any time and it is expressed
in terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the Exchange Rate (or on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of any new incurrence,
expenditure or utilization made under any provision of any such Section that
regulates the Dollar amount outstanding at any time). Section 1.12 Exchange
Rate. (a) Not later than 1:00 p.m. (New York, New York time), on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date and (ii) give notice thereof to the Lead Borrower.
The Exchange Rates so determined shall become effective on the first Business
Day immediately following the relevant Calculation Date (a “Reset Date”) or
other date of determination, shall remain effective until the next succeeding
Reset Date, and shall for all purposes of Section 2.03 be the Exchange Rates
employed in converting any amounts between Dollars and an Alternative Currency
(or any other currency other than Dollars). (b) Not later than 5:00 p.m. (New
York, New York time), on each Reset Date, the Administrative Agent shall (i)
determine the Outstanding Amount of the L/C Obligations and (ii) notify the
Revolving Credit Lenders, each L/C Issuer and the Borrower of the results of
such determination. Section 1.13 Additional Alternative Currencies. (a) The
Borrowers may from time to time request that Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request, such request shall be subject to
the approval of the Administrative Agent and the relevant L/C Issuer. (b) Any
such request shall be made to the Administrative Agent not later than 11:00 a.m.
(New York, New York time), fifteen (15) Business Days prior to the date of the
desired L/C Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and the L/C Issuer, in their sole discretion). The
Administrative Agent shall promptly notify the relevant L/C Issuer thereof. The
relevant L/C Issuer shall notify the Administrative Agent, not later than 11:00
a.m. (New York, New York time), seven (7) Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit in such requested currency. 67  

GRAPHIC [g214411kk015i003.gif]

 


(c) Any failure by the relevant L/C Issuer to respond to such request within the
time period specified in preceding clause (b) of this Section 1.13 shall be
deemed to be a refusal by such L/C Issuer to permit Letters of Credit to be
issued in such requested currency. If the Administrative Agent and the relevant
L/C Issuer each consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Lead Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issued by the relevant
L/C Issuer. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.13, the Administrative
Agent shall promptly so notify the Lead Borrower. Section 1.14 Cashless
Settlement (a) Each Lender that has elected on its respective signature page to
this Agreement to exchange its Term Loans under the Existing Credit Agreement
(each an “Existing Rollover Term Loan”) for Term B Loans (each such Lender, a
“Rolling Lender”) hereby agrees that such exchange shall occur on the Closing
Date with and pursuant to the terms set forth in the Cashless Settlement Letter
in the form of Exhibit M hereto. Each Rolling Lender authorizes and instructs
DBNY to enter into the Cashless Settlement Letter on such Rolling Lender’s
behalf. (b) Notwithstanding anything to the contrary contained in this
Agreement, any Lender may exchange, continue, convert or rollover all or any
portion of its Loans in connection with any refinancing, replacement, extension,
loan modification or similar transaction permitted by the terms of this
Agreement, pursuant to a cashless settlement mechanism approved by the
Borrowers, the Administrative Agent and such Lender. ARTICLE II THE COMMITMENTS
AND CREDIT EXTENSIONS Section 2.01 The Loans. (a) The Term Borrowings. (i)
Subject to the terms and conditions set forth herein, each Term Lender (other
than a Rolling Lender) with a Term B Commitment severally agrees to make to the
Borrowers on the Closing Date one or more loans denominated in Dollars in an
aggregate amount not to exceed the amount of such Term Lender’s Term B
Commitment. (ii) Subject to the terms and conditions set forth herein and in the
Cashless Settlement Letter, each Rolling Lender hereby agrees that, on the
Closing Date, the amount of Existing Term Loans held by each Rolling Lender (or
such lesser amount allocated to such Rolling Lender by the Administrative Agent)
shall be exchanged for Term B Loans. (iii) Subject to the terms and conditions
set forth in any Incremental Amendment or Refinancing Amendment providing for,
as applicable, the making, exchange, renewal, replacement or refinancing of Term
Loans, each Term Lender party thereto severally agrees to, as applicable, make,
exchange, renew, replace or refinance Term Loans on the date specified therein
in an aggregate amount not to exceed the amount of such Term Lender’s Term
Commitment as set forth therein. Amounts borrowed, exchanged, renewed, replaced
or refinanced under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or LIBO Rate Loans, as further
provided herein. 68  

GRAPHIC [g214411kk015i004.gif]

 


(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make Revolving
Credit Loans denominated in Dollars or Euros as elected by the Borrowers
pursuant to Section 2.02 to the Borrowers from its applicable Lending Office
(each such loan, a “Revolving Credit Loan”) from time to time, on any Business
Day during the period from the Closing Date until the Maturity Date, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b) until the Maturity Date. Revolving Credit Loans may
be Base Rate Loans (if denominated in Dollars) or LIBO Rate Loans, as further
provided herein. Section 2.02 Borrowings, Conversions and Continuations of
Loans. (a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion
of Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of LIBO Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:30 p.m. (New York, New York time, in the case of Borrowings denominated in
Dollars, or London time, in the case of any Borrowing denominated in Euros) (i)
three (3) Business Days prior to the requested date of any Borrowing of or
conversion of Base Rate Loans to LIBO Rate Loans denominated in Dollars, (ii)
three (3) Business Days prior to the requested date of any Borrowing or
continuation of LIBO Rate Loans denominated in Euros and (iii) one (1) Business
Day before the requested date of any Borrowing of Base Rate Loans or conversion
of LIBO Rate Loans denominated in Dollars to Base Rate Loans. Each telephonic
notice by the Lead Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a minimum Dollar Amount of $1,000,000 or a whole multiple of a
Dollar Amount of $250,000 in excess thereof. Except as provided in Section
2.03(c) or Section 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a minimum Dollar Amount of $500,000 or a whole multiple of a Dollar
Amount of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrowers are requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of LIBO
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) in the
case of Revolving Credit Loans, the currency in which the Revolving Credit Loans
to be borrowed are to be denominated, (v) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans (which in the case of
Revolving Credit Loans denominated in Euros shall be LIBO Rate Loans) are to be
converted and (vi) if applicable, the duration of the Interest Period with
respect thereto. If (x) with respect to LIBO Rate Loans denominated in Dollars,
the Lead Borrower fails to specify a Type of Loan in a Committed Loan Notice or
if the Lead Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Class of Term Loans or Revolving Credit Loans
shall be made as, or converted to, Base Rate Loans or (y) with respect to LIBO
Rate Loans denominated in Euros, the Lead Borrower fails to give a timely notice
requesting a continuation, then the applicable Class of Revolving Credit Loans
shall be continued as LIBO Rate Loans with an Interest Period of one month. Any
such automatic conversion pursuant to the immediately preceding sentence shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBO Rate Loans. If the Lead Borrower requests a
Borrowing of, conversion to, or continuation of LIBO Rate Loans in any such
Committed Loan Notice, but fails to 69  

GRAPHIC [g214411kk015i005.gif]

 


specify an Interest Period (or fails to give a timely notice requesting a
continuation of LIBO Rate Loans denominated in Euros), it will be deemed to have
specified an Interest Period of one (1) month. If no currency is specified, the
requested Borrowing shall be in Dollars. (b) Following receipt of a Committed
Loan Notice, the Administrative Agent shall promptly notify each Lender of the
amount of its Pro Rata Share of the applicable Class of Loans, and if no timely
notice of a conversion or continuation is provided by the Lead Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation described in Section 2.02(a). In
the case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in the applicable currency in Same
Day Funds at the Administrative Agent’s Office not later than 1:00 p.m. (New
York, New York time) in the case of any Loan denominated in Dollars, and not
later than 1:00 p.m. (London time) in the case of any Loan denominated in Euros,
in each case, on the Business Day specified in the applicable Committed Loan
Notice. The Administrative Agent shall make all funds so received available to
the Borrowers in like funds as received by the Administrative Agent either by
(i) crediting the account(s) of the Borrowers on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Lead Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Lead
Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowing, second, to the payment in full of any such Swing Line
Loans, and third, to the Lead Borrower as provided above (it being understood
that if such Borrowing is of LIBO Rate Loans denominated in Euros, the Lead
Borrower will be deemed to have requested that a portion of such Borrowing in an
amount equal to the aggregate Swing Line Loans or L/C Borrowings that are to be
repaid in accordance with this proviso be denominated in Dollars, and the
Administrative Agent shall notify each Appropriate Lender of such amount). (c)
Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan
unless the Borrowers pay the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, at the
election of the Administrative Agent or the Required Lenders, no Loans
denominated in Dollars may be requested as, converted to or continued as LIBO
Rate Loans. (d) The Administrative Agent shall promptly notify the Lead Borrower
and the Lenders of the interest rate applicable to any Interest Period for LIBO
Rate Loans upon determination of such interest rate. The determination of the
LIBO Rate by the Administrative Agent shall be conclusive in the absence of
manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the “prime rate” used in determining the Base Rate promptly following the public
announcement of such change. (e) After giving effect to all Term Borrowings, all
Revolving Credit Borrowings, all conversions of Term Loans or Revolving Credit
Loans from one Type to the other, and all continuations of Term Loans or
Revolving Credit Loans as the same Type, there shall not be more than ten (10)
Interest Periods in effect. (f) The failure of any Lender to make the Loan to be
made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Loan on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Loan to be made by such other Lender on the date of any Borrowing. (g) Each
Lender may, at its option, make any Loan available to any Borrower by causing
any foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any 70  

GRAPHIC [g214411kk015i006.gif]

 


exercise of such option shall not affect the obligation of such Borrower to
repay such Loan in accordance with the terms of this Agreement, subject in each
case to Sections 3.01 and 3.04 hereof. Section 2.03 Letters of Credit (a) The
Letter of Credit Commitment. (i) Subject to the terms and conditions set forth
herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from and including the Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit at sight
denominated in Dollars or an Alternative Currency for the account of the
Borrowers (provided, that any Letter of Credit may be for the benefit of any
Subsidiary of the Lead Borrower and may be issued for the joint and several
account of the Lead Borrower and a Restricted Subsidiary to the extent otherwise
permitted by this Agreement; provided further, to the extent any such Subsidiary
is a Non-Loan Party, such Letter of Credit shall be deemed an Investment in such
Subsidiary and shall only be issued so long as it is permitted hereunder) and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Participating Revolving Credit Lenders severally agree to participate in Letters
of Credit issued pursuant to this Section 2.03; provided that no L/C Issuer
shall be obligated to make any L/C Credit Extension with respect to any Letter
of Credit, and no Lender shall be obligated to participate in any Letter of
Credit if as of the date of such L/C Credit Extension, (x) the Revolving Credit
Exposure of any Participating Revolving Credit Lender would exceed such Lender’s
Participating Revolving Credit Commitment or (y) the Outstanding Amount of the
L/C Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Lead Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Lead Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to be issued
hereunder and shall constitute Letters of Credit subject to the terms hereof.
(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder); (B) subject to Section
2.03(b)(iii), the expiry date of such requested Letter of Credit would occur
more than twelve (12) months (in the case of standby Letters of Credit) or 180
days (in the case of trade Letters of Credit) after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved such expiry date or (2)
the Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to such L/C Issuer; 71  

GRAPHIC [g214411kk015i007.gif]

 


(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender has
approved such expiry date or (2) the Outstanding Amount of L/C Obligations in
respect of such requested Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to such L/C Issuer
and the Administrative Agent; (D) such Letter of Credit would support
obligations of the Borrowers or any of its Subsidiaries in respect of the Senior
Notes any Junior Financing or any Equity Interest, or any other obligation of
the Borrowers or any of its Subsidiaries not reasonably satisfactory to the
Administrative Agent; (E) the issuance of such Letter of Credit would violate
any Laws binding upon such L/C Issuer; (F) such Letter of Credit is in an
initial Dollar Amount less than $100,000 (unless otherwise agreed by such L/C
Issuer and the Administrative Agent); (G) any Participating Revolving Credit
Lender is at that time a Defaulting Lender, unless such L/C Issuer has entered
into arrangements reasonably satisfactory to it and the Lead Borrower to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.19(a)(iv)) with respect to the participation in Letters of
Credit by such Defaulting Lender, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the L/C Obligations; and (H) such Letter
of Credit is denominated in a currency other than Dollars or an Alternative
Currency. (iii) An L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit. Notwithstanding anything herein to the contrary, the
expiry date of any Letter of Credit denominated in a currency other than Dollars
must be approved by the relevant L/C Issuer in its sole discretion even if it is
less than twelve (12) months after the date of issuance or last renewal and any
Auto-Extension Letter of Credit denominated in a currency other than Dollars
shall be issued only at the relevant L/C Issuer’s sole discretion. (b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension of
Credit. (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Lead Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Request for L/C Issuance,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Request for L/C Issuance must be received by the relevant L/C
Issuer and the Administrative Agent not later than 12:30 p.m. at least two (2)
Business Days prior to the proposed issuance date or date of amendment, as the
case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Request for L/C
Issuance shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (g) the currency (which shall be Dollars or an
Alternative Currency) in which the requested Letter of Credit is to be issued
will be denominated; and (h) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Request for L/C Issuance shall specify in form and detail
reasonably satisfactory to 72  

GRAPHIC [g214411kk015i008.gif]

 


the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request. (ii) Promptly after receipt of any Request for L/C Issuance,
the relevant L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Request
for L/C Issuance from the Lead Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrowers
(and, if applicable, its applicable Subsidiary) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Participating Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the relevant L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share or other applicable share provided under
this Agreement times the stated amount of such Letter of Credit. (iii) If the
Lead Borrower so requests in any applicable Request for L/C Issuance, the
relevant L/C Issuer shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the relevant L/C Issuer to
prevent any such extension at least once in each twelve (12) month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by the relevant
L/C Issuer, the Lead Borrower shall not be required to make a specific request
to the relevant L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the relevant L/C Issuer to permit the extension of such Letter
of Credit at any time to an expiry date that is, unless the Outstanding Amount
of L/C Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the relevant L/C Issuer, not later than the Letter of Credit Expiration Date;
provided that the relevant L/C Issuer shall not permit any such extension if (A)
the relevant L/C Issuer has determined that it would have no obligation at such
time to issue such Letter of Credit in its extended form under the terms hereof
(by reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five (5) Business Days before the Non-extension Notice Date from the
Administrative Agent, any Participating Revolving Credit Lender or the Lead
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied. (iv) Promptly after issuance of any Letter of Credit or
any amendment to a Letter of Credit, the relevant L/C Issuer will also deliver
to the Lead Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment. (c) Drawings and Reimbursements; Funding of
Participations. (i) Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the relevant L/C Issuer
shall notify promptly the Lead Borrower and the Administrative Agent thereof.
Not later than 11:00 a.m. on the second Business Day following any payment by
the relevant L/C Issuer under a Letter of Credit with notice to the Lead
Borrower (each such date, an “Honor Date”), the Lead Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing in Dollars (determined, for purposes of any Letter of
Credit denominated in an Alternative Currency, using the Dollar Equivalent
(determined using the Exchange Rate calculated as of the date when such payment
is due) of such drawing), provided that if such reimbursement is not made on the
date 73  

GRAPHIC [g214411kk015i009.gif]

 


of drawing, the Lead Borrower shall pay interest to the relevant L/C Issuer on
such amount at the rate applicable to Base Rate Loans under the applicable
Participating Revolving Credit Commitments (without duplication of interest
payable on L/C Borrowings). The L/C Issuer shall notify the Lead Borrower of the
Dollar Amount of the drawing promptly following the determination or revaluation
thereof. If the Lead Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Appropriate Lender of
the Honor Date, the amount of the unreimbursed drawing (determined, for purposes
of any Letter of Credit denominated in an Alternative Currency, using the Dollar
Equivalent (determined using the Exchange Rate calculated as of the date when
such payment was due) of such unreimbursed drawing) (such amount, the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Participating
Revolving Credit Commitments of the Appropriate Lenders and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. (ii) Each
Appropriate Lender (including any Lender acting as an L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the relevant L/C Issuer in Dollars, at the
Administrative Agent’s Office for payments in an amount equal to its Pro Rata
Share or other applicable share provided under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan under the Participating Revolving
Credit Commitments to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received to the relevant L/C Issuer. (iii) With respect
to any Unreimbursed Amount that is not fully refinanced by a Revolving Credit
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrowers shall be deemed to
have incurred from the relevant L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Appropriate Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03. (iv) Until
each Appropriate Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the relevant L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of such amount
shall be solely for the account of the relevant L/C Issuer. (v) Each
Participating Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, either Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or the
failure to satisfy any of the other conditions specified in Article IV; (C) any
adverse change in the condition (financial or otherwise) 74  

GRAPHIC [g214411kk015i010.gif]

 


 

of the Loan Parties; (D) any breach of this Agreement or any other Loan Document
by either Borrower, any other Loan Party or any other L/C Issuer; or (E) any
other circumstance, occurrence, event or condition, whether or not similar to
any of the foregoing; provided that each Participating Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Lead Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein. (vi) If
any Participating Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error. (d) Repayment of Participations. A. If, at any
time after an L/C Issuer has made a payment under any Letter of Credit and has
received from any Participating Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from either Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share or other applicable share provided for under
this Agreement thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent. (i) If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. (e) Obligations Absolute. The obligation of the Borrowers to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following: (i) any lack of
validity or enforceability of such Letter of Credit, this Agreement, or any
other agreement or instrument relating thereto; (ii) the existence of any claim,
counterclaim, setoff, defense or other right that any Loan Party may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
relevant L/C Issuer or any other Person, whether in 75 

GRAPHIC [g214411kk017i001.gif]

 


connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; (v) any exchange, release or
non-perfection of any Collateral, or any release or amendment or waiver of or
consent to departure from the Guaranty or any other guarantee, for all or any of
the Obligations of any Loan Party in respect of such Letter of Credit; or (vi)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Loan Party; provided that the
foregoing shall not excuse any L/C Issuer from liability to the Lead Borrower to
the extent of any direct damages (as opposed to consequential, punitive, special
or exemplary damages, claims in respect of which are waived by the Lead Borrower
to the extent permitted by applicable Law) suffered by the Lead Borrower that
are caused by such L/C Issuer’s gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof. (f) Role of L/C Issuers. Each
Lender and each Borrower agree that, in paying any drawing under a Letter of
Credit, the relevant L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, any Agent-Related Person
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Lenders holding a majority of the Participating Revolving Credit Commitments, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct as determined in a final and non-appealable judgment by a
court of competent jurisdiction; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Request for L/C Issuance. The Borrowers hereby assume all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided that this assumption is not intended to, and
shall not, preclude either Borrower from pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, 76 

GRAPHIC [g214411kk017i002.gif]

 


each Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to each Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential, punitive or exemplary, damages suffered by either
Borrower which such Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, in each case as determined in a
final and non-appealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g) Cash Collateral. (i) If, as of any Letter of Credit Expiration Date, any
applicable Letter of Credit for any reason remains outstanding and partially or
wholly undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Participating
Revolving Credit Commitments, as applicable, require the Borrowers to Cash
Collateralize the L/C Obligations pursuant to Section 8.02 or (iii) if an Event
of Default set forth under Section 8.01(f) occurs and is continuing, the
Borrowers shall Cash Collateralize the then Outstanding Amount of all of their
(or, in the case of clause (i), the applicable) L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default or the applicable Letter of Credit Expiration Date, as the case may be),
and shall do so not later than 2:00 P.M., New York City time, on (x) in the case
of the immediately preceding clauses (i) or (ii), (1) the Business Day that the
Lead Borrower receives notice thereof, if such notice is received on such day
prior to 12:00 Noon, New York City time, or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Lead Borrower
receives such notice and (y) in the case of the immediately preceding clause
(iii), the Business Day on which an Event of Default set forth under Section
8.01(f) occurs or, if such day is not a Business Day, the Business Day
immediately succeeding such day. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, the L/C Issuer
or the Swing Line Lender, the Borrowers shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.19(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).For purposes hereof, “Cash Collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
relevant L/C Issuer and the Appropriate Lenders, as collateral for the relevant
L/C Obligations, cash or deposit account balances (“Cash Collateral”) pursuant
to documentation in form, amount and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Appropriate Lenders). Derivatives of such term have
corresponding meanings. The Borrowers hereby grant to the Administrative Agent,
for the benefit of the L/C Issuers and the Participating Revolving Credit
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are expressly subject to any right or
claim of any Person other than the Administrative Agent (on behalf of the
Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all relevant L/C Obligations, the Borrowers
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at the Administrative Agent as aforesaid, an amount equal to
the excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the 77 

GRAPHIC [g214411kk017i003.gif]

 


extent permitted under applicable Law, to reimburse the relevant L/C Issuer. To
the extent the amount of any Cash Collateral exceeds the then Outstanding Amount
of such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Lead Borrower. To the extent any
Event of Default giving rise to the requirement to Cash Collateralize any Letter
of Credit pursuant to this Section 2.03(g) is cured or otherwise waived, then so
long as no other Event of Default has occurred and is continuing, all Cash
Collateral pledged to Cash Collateralize such Letter of Credit shall be refunded
to the Lead Borrower. If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. In addition, the Administrative Agent may request at any time and
from time to time after the initial deposit of Cash Collateral that additional
Cash Collateral be provided by the Borrowers in order to protect against the
results of exchange rate fluctuations with respect to Letters of Credit
denominated in currencies other than Dollars. (h) Letter of Credit Fees. The
Borrowers shall pay to the Administrative Agent for the account of each
Participating Revolving Credit Lender in accordance with its Pro Rata Share or
other applicable share provided for under this Agreement a Letter of Credit fee
for each Letter of Credit issued pursuant to this Agreement equal to the
Applicable Margin times the daily maximum amount then available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit); provided, however, any Letter
of Credit fees otherwise payable for the account of Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective Pro
Rata Shares allocable to such Letter of Credit pursuant to Section 2.19(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. Such Letter of Credit fees shall be computed on a quarterly basis in
arrears. Such Letter of Credit fees shall be due and payable in Dollars on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
applicable Letter of Credit Expiration Date and thereafter on demand. If there
is any change in the Applicable Margin during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. (i) Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuers. The Borrowers shall pay directly to each L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit
issued by it equal to 0.125% per annum of the maximum amount then available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit). Such fronting fees
shall be computed on a quarterly basis in arrears. Such fronting fees shall be
due and payable in Dollars on the last Business Day of each of March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Lead Borrower shall pay directly to each
L/C Issuer for its own account with respect to each Letter of Credit the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable. 78 

GRAPHIC [g214411kk017i004.gif]

 


(j) Conflict with Request for L/C Issuance. Notwithstanding anything else to the
contrary in this Agreement or any Request for L/C Issuance, in the event of any
conflict between the terms hereof and the terms of any Request for L/C Issuance,
the terms hereof shall control. (k)Addition of an L/C Issuer. A Revolving Credit
Lender reasonably acceptable to the Lead Borrower and the Administrative Agent
may become an additional L/C Issuer hereunder pursuant to a written agreement
among the Lead Borrower, the Administrative Agent and such Revolving Credit
Lender. The Administrative Agent shall notify the Participating Revolving Credit
Lenders of any such additional L/C Issuer. (l) Existing Letter of Credit. The
parties hereto agree that the Existing Letters of Credit shall be deemed Letters
of Credit for all purposes under this Agreement, without any further action by
either Borrower. (m) Provisions Related to Extended Revolving Credit
Commitments. If the Maturity Date in respect of any Participating Revolving
Credit Commitments occurs prior to the expiry date of any Letter of Credit, then
(i) if one or more other Participating Revolving Credit Commitments are then in
effect (or will automatically be in effect upon such maturity), such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Participating Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(c) and (d)) under (and ratably
participated in by Participating Revolving Credit Lenders pursuant to) the
non-terminating Participating Revolving Credit Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized
Participating Revolving Credit Commitments at such time (it being understood
that no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i)
and unless provisions reasonably satisfactory to the applicable L/C Issuer for
the treatment of such Letter of Credit as a letter of credit under a successor
credit facility have been agreed upon, the Lead Borrower shall, on or prior to
the applicable Maturity Date, cause all such Letters of Credit to be replaced
and returned to the applicable L/C Issuer undrawn and marked “cancelled” or to
the extent that the Lead Borrower is unable to so replace and return any
Letter(s) of Credit, such Letter(s) of Credit shall be secured by a “back to
back” letter of credit from an issuer and in form and substance reasonably
satisfactory to the applicable L/C Issuer or the Lead Borrower shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.03(g).
Commencing with the Maturity Date of any Class of Revolving Credit Commitments,
the Letter of Credit Sublimit shall be in an amount agreed solely with the L/C
Issuer. (n) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrowers shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of each Borrower, and that the such Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries. Section 2.04
Swing Line Loans. (a) Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars to the Borrowers (each such
loan, a “Swing Line Loan”), from time to time on any Business Day during the
period beginning on the Business Day after the Closing Date until the date which
is one Business Day prior to the Maturity Date of the Participating Revolving
Credit Commitments (taking into account the Maturity Date of any Participating
Revolving Credit Commitment that will automatically come into effect on such
Maturity Date) in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of Revolving Credit
Loans and L/C 79 

GRAPHIC [g214411kk017i005.gif]

 


Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
the Swing Line Lender’s Revolving Credit Commitment; provided that, after giving
effect to any Swing Line Loan, (i) the Revolving Credit Exposure under such
Participating Revolving Credit Commitments shall not exceed the aggregate
Participating Revolving Credit Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender (other than the Swing Line
Lender), plus such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Participating Revolving Credit Commitment then in effect;
provided, further, that the Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Participating Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement times the amount of such
Swing Line Loan. (b) Borrowing Procedures. Each Swing Line Borrowing shall be
made upon the Lead Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date and shall specify (i) the amount to be
borrowed, which shall be a minimum of $500,000 (and any amount in excess of
$500,000 shall be an integral multiple of $250,000) and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any Swing Line Loan Notice (by
telephone or in writing), the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 5:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Lead Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lender shall not be obligated to make any Swing Line
Loan at any time when a Participating Revolving Credit Lender is a Defaulting
Lender unless the Swing Line Lender has entered into arrangements reasonably
satisfactory to it and the Lead Borrower to eliminate the Swing Line Lender’s
Fronting Exposure (after giving effect to Section 2.19(a)(iv)) with respect to
the Defaulting Lender’s or Defaulting Lenders’ participation in such Swing Line
Loans, including Cash Collateralizing, or obtaining backstop letter of credit
from an issuer and in form and substance reasonably satisfactory to the Swing
Line Lender to support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata
Share of the outstanding Swing Line Loans or other applicable share provided for
under this Agreement. The Borrowers shall repay to the Swing Line Lender each
Defaulting Lender’s portion (after giving effect to Section 2.19(a)(iv)) of each
Swing Line Loan promptly following demand by the Swing Line Lender. 80 

GRAPHIC [g214411kk017i006.gif]

 


(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrowers (who
hereby irrevocably authorize the Swing Line Lender to so request on its behalf),
that each Participating Revolving Credit Lender make a Base Rate Loan in an
amount equal to such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of the amount of Swing Line Loans of the Borrowers then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Participating Revolving
Credit Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Lead Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Participating Revolving Credit Lender shall make an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Participating Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan, as applicable, to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender. Upon the remission by the Administrative Agent to the Swing Line
Lender of the full amount specified in such Committed Loan Notice, the Borrowers
shall be deemed to have repaid the applicable Swing Line Loan. (ii) If for any
reason any Swing Line Loan cannot be refinanced by such a Revolving Credit
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Participating Revolving Credit
Lenders fund its risk participation in the relevant Swing Line Loan and each
Participating Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation. (iii) If any Participating
Revolving Credit Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect. If such Participating Revolving Credit Lender pays such
amount, the amount so paid shall constitute such Lender’s Revolving Credit Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error. (iv)
Each Participating Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, either Borrower or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default or the failure to satisfy any
condition in Article IV, (C) any adverse change in the condition (financial or
otherwise) of the Loan Parties, (D) any breach of this Agreement, or (E) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Participating Revolving Credit Lender’s obligation
to make Revolving 81 

GRAPHIC [g214411kk017i007.gif]

 


Credit Loans pursuant to this Section 2.04(c) (but not to purchase and fund risk
participations in Swing Line Loans) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of either Borrower to repay the applicable Swing Line
Loans, together with interest as provided herein. (d) Repayment of
Participations. (i) At any time after any Participating Revolving Credit Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Pro Rata Share or other
applicable share provided for under this Agreement of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender. (ii) If any payment received
by the Swing Line Lender in respect of principal or interest on any Swing Line
Loan is required to be returned by the Swing Line Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Participating
Revolving Credit Lender shall pay to the Swing Line Lender its Pro Rata Share or
other applicable share provided for under this Agreement thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. (e) Interest for Account of Swing Line Lender. The
Swing Line Lender shall be responsible for invoicing the Lead Borrower for
interest on the Swing Line Loans. Until each Participating Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this Section
2.04 to refinance such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of any Swing Line Loan, interest in respect of
such Pro Rata Share or other applicable share provided for under this Agreement
shall be solely for the account of the Swing Line Lender. (f) Payments Directly
to Swing Line Lender. The Borrowers shall make all payments of principal and
interest in respect of the Swing Line Loans directly to the Swing Line Lender.
(g) Provisions Related to Extended Revolving Credit Commitments. If the Maturity
Date shall have occurred in respect of any Participating Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when Participating
Revolving Credit Commitments are in effect (or will automatically be in effect
upon such maturity) with a longer maturity date (each a “non-Expiring Credit
Commitment” and collectively, the “non-Expiring Credit Commitments”), then each
outstanding Swing Line Loan on the earliest occurring Maturity Date shall be
deemed reallocated to the non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
non-Expiring Credit Commitments, immediately prior to such reallocation (after
giving effect to any repayments of Revolving Credit Loans and any reallocation
of Letter of Credit participations as contemplated in Section 2.03(m)) the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or cash collateralized in a manner reasonably satisfactory to the Swing
Line Lender and (y) notwithstanding the foregoing, if a Default has occurred and
is continuing, the Lead Borrower shall still be obligated to pay Swing Line
Loans allocated to the Participating Revolving Credit Lenders holding the
Expiring Credit Commitments at the Maturity Date of the Expiring Credit
Commitments or if the Loans have been accelerated prior to the Maturity Date of
the Expiring Credit Commitment. Section 2.05 Prepayments. (a) (i) The Borrowers
may, upon notice by the Lead Borrower to the Administrative Agent, at any time
or from time to time voluntarily prepay any Class or Classes of Term Loans and
Revolving Credit Loans of any Class or Classes in whole or in part without
premium or 82 

GRAPHIC [g214411kk017i008.gif]

 


penalty, except as set forth in Section 2.05(a)(v); provided that (1) such
notice must be received by the Administrative Agent not later than (A) 12:30
p.m. (New York, New York time in the case of Loans denominated in Dollars, or
London time in the case of Loans denominated in Euros) three (3) Business Days
prior to any date of prepayment of LIBO Rate Loans (unless otherwise agreed by
the Administrative Agent) and (B) 11:00 a.m. (New York, New York time) on the
date of prepayment of Base Rate Loans; (2) any prepayment of LIBO Rate Loans
shall be in a principal Dollar Amount of $1,000,000, or a whole multiple of
$250,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans and the order of Borrowing(s)
to be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Lead Borrower,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a LIBO Rate Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section 3.05.
In the case of each prepayment of Loans pursuant to this Section 2.05(a), the
Borrower may in its sole discretion select the Borrowing or Borrowings to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares or other applicable share provided for
under this Agreement. (ii) The Borrowers may, upon notice by the Lead Borrower
to the Swing Line Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (2) any such prepayment shall be in a minimum
principal amount of $500,000 or a whole multiple of $250,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. (iii) Notwithstanding anything to the contrary contained in
this Agreement, the Lead Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or shall otherwise be delayed. (iv) Each prepayment of any Class of Term Loans
pursuant to Section 2.05(a)(i) shall reduce future scheduled amortization
payments of principal thereof pursuant to Section 2.07(a) as directed by the
Lead Borrower by written notice to the Administrative Agent at or prior to the
time of such prepayment or, to the extent the Lead Borrower has not provided
such notice to the Administrative Agent by the time of such prepayment, in the
direct order of maturity to the applicable Class of Term Loans. (v)
Notwithstanding the foregoing, in the event that, on or prior to the date that
is six (6) months after the Closing Date, the Borrower (x) prepays, refinances,
substitutes or replaces any Term B Loans pursuant to a Repricing Event
(including, for avoidance of doubt, any prepayment made pursuant to Section
2.05(a) or Section 2.05(b)(iii) that constitutes a Repricing Event), or (y)
effects any amendment of this Agreement resulting in a Repricing Event, the Lead
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Term Lenders (subject to the proviso below), (I) in the case
of clause (x), a prepayment premium of 1.00% of the aggregate principal amount
of the Term B Loans so prepaid, refinanced, substituted or replaced and (II) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term B Loans outstanding immediately prior to such amendment.
Such amounts shall be due and payable on the date of 83 

GRAPHIC [g214411kk017i009.gif]

 


effectiveness of such Repricing Event; provided, however, that for the avoidance
of doubt, in the case of the exercise by the Lead Borrower of its rights under
Section 3.07 in connection with a Repricing Transaction effected through an
amendment, the prepayment premium described in the immediately preceding clause
(I) shall be payable to any Lender replaced pursuant to Section 3.07 (and not
any Person who replaces such Lender) in respect of the Term B Loans assigned
pursuant to Section 3.07 immediately prior to such Repricing Event. (b)
Mandatory. (i) No later than five days following the date on which financial
statements have been (or are required to be) delivered pursuant to Section
6.01(a) for each fiscal year of the Lead Borrower (commencing with the fiscal
year ending December 31, 2016) and the related Compliance Certificate has been
(or is required to be) delivered pursuant to Section 6.02(a), the Borrowers
shall cause to be prepaid an aggregate amount of Term Loans (other than Term
Loans that are junior to the Term B Loans in right of security) in an amount
equal to (A) the Applicable ECF Percentage of Excess Cash Flow, if any, for such
fiscal year minus (B) the sum of (1) all voluntary prepayments of Term Loans
during such fiscal year (in each case secured by the Collateral on a pari passu
basis with the Term B Loans), (2) the amount actually paid (but in no event
exceeding par) in respect of Term Loans (in each case secured by the Collateral
on a pari passu basis with the Term B loans) purchased pursuant to Section 2.14
and Section 2.15 and (3) all voluntary prepayments of Revolving Credit Loans
during such fiscal year to the extent the Revolving Credit Commitments are
permanently reduced by the amount of such payments, in the case of each of the
immediately preceding clauses (1) through (3), to the extent such prepayments
are funded with Internally Generated Cash of the applicable Borrower(s) (the
difference of (A) minus (B), the “ECF Prepayment Amount”); provided, however,
that if at the time that any such prepayment would be required, either Borrower
(or any Restricted Subsidiary of the Lead Borrower) is required to prepay or
offer to repurchase any Incremental Equivalent Debt or any Refinancing
Equivalent Debt, in each case that is secured by the Collateral on a pari passu
basis, and pari passu in right of payment, with the Obligations under Term B
Loans and Revolving Credit Loans, pursuant to the terms of the documentation
governing such Indebtedness (such Incremental Equivalent Debt or Refinancing
Equivalent Debt required to be so prepaid or offered to be so repurchased,
“Other Applicable Indebtedness”) with any portion of the ECF Prepayment Amount,
then such Borrower may apply such portion of the ECF Prepayment Amount on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans (other than Term Loans that are junior to the Term B
Loans in right of security) and Other Applicable Indebtedness at such time;
provided, that the portion of such ECF Prepayment Amount allocated to the Other
Applicable Indebtedness shall not exceed the amount of such ECF Prepayment
Amount required to be allocated to the Other Applicable Indebtedness pursuant to
the terms thereof, and the remaining amount, if any, of such ECF Prepayment
Amount shall be allocated to the Term Loans (other than Term Loans that are
junior to the Term B Loans in right of security) in accordance with the terms
hereof) to the prepayment of the Term Loans (other than Term Loans that are
junior to the Term B Loans in right of security) and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Loans that would have otherwise been required pursuant to this Section
2.05(b)(i) shall be reduced accordingly; provided, further, that to the extent
the holders of Other Applicable Indebtedness decline to have such indebtedness
repurchased or prepaid, the declined amount shall promptly (and in any event
within ten (10) Business Days after the date of such rejection) be applied to
prepay the Term Loans (other than Term Loans that are junior to the Term B Loans
in right of security) in accordance with the terms hereof. (ii) If (1) the Lead
Borrower or any Restricted Subsidiary of the Lead Borrower Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (f), (g), (h), (i), (k), (l),
(o), (p), (r) or (s)) or (2) any Casualty Event occurs, which results in the
realization or receipt by the Lead Borrower or any Restricted Subsidiary of Net
Proceeds, the Borrowers shall cause to be prepaid on or prior to the date which
is five (5) Business Days after the date of the realization or receipt by the
Lead Borrower or any Restricted 84 

GRAPHIC [g214411kk017i010.gif]

 


 

Subsidiary of such Net Proceeds an aggregate principal amount of Term Loans
(other than Term Loans that are junior to the Term B Loans in right of security)
in an amount equal to 100% of all Net Proceeds realized or received; provided
that if at the time that any such prepayment would be required, either Borrower
(or any Restricted Subsidiary) is required to prepay or offer to repurchase any
Other Applicable Indebtedness, then such Borrower may apply such portion of such
Net Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans (other than Term Loans that are
junior to the Term B Loans in right of security) and Other Applicable
Indebtedness at such time; provided that the portion of such Net Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Net Proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Net
Proceeds shall be allocated to the Term Loans (other than Term Loans that are
junior to the Term B Loans in right of security) in accordance with the terms
hereof) to the prepayment of the Term Loans (other than Term Loans that are
junior to the Term B Loans in right of security) and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to this Section
2.05(b)(ii) shall be reduced accordingly; provided, further, that to the extent
the holders of Other Applicable Indebtedness decline to have such indebtedness
repurchased or prepaid, the declined amount shall promptly (and in any event
within ten (10) Business Days after the date of such rejection) be applied to
prepay the Term Loans (other than Term Loans that are junior to the Term B Loans
in right of security) in accordance with the terms hereof. (iii) If either
Borrower or any Restricted Subsidiary incurs or issues (x) any Refinancing Term
Loans (or Refinancing Equivalent Debt) resulting in Net Proceeds (as opposed to
Refinancing Term Loans or Refinancing Equivalent Debt arising out of a cashless
exchange of existing Term Loans for such Refinancing Term Loans or Refinancing
Equivalent Debt) or (y) any other Indebtedness not described in the preceding
clause (x) (other than, in the case of this clause (y), Indebtedness not
prohibited under Section 7.03), the Borrowers shall cause to be prepaid an
aggregate principal amount of Term Loans (other than Term Loans that are junior
to the Term B Loans in right of security) in an amount equal to 100% of all Net
Proceeds received therefrom on or prior to the date which is five (5) Business
Days after such Net Proceeds are received by the Lead Borrower or such
Restricted Subsidiary. (iv) (v) [Reserved]. If for any reason the aggregate
Revolving Credit Exposures at any time exceeds the aggregate Revolving Credit
Commitments then in effect, the Borrowers shall promptly prepay or cause to be
promptly prepaid Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(v) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate Revolving
Credit Exposures exceed the aggregate Revolving Credit Commitments then in
effect; and provided, further, that notwithstanding the foregoing, if the sum of
the aggregate Outstanding Amount of Revolving Credit Loans, Swing Line Loans and
L/C Obligations exceeds the aggregate amount of Revolving Credit Commitments
then in effect by less than 5.0%, and any such excess is due solely to movements
in currency exchange rates, then the Borrowers shall not be required to take the
foregoing actions to eliminate any such excess. (vi) Each prepayment of Term
Loans pursuant to this Section 2.05(b) (A) shall be applied either (x) ratably
to each Class of Term Loans then outstanding (other than any such Term Loans
that are junior to the Term B Loans in right of security) or (y) as requested by
the Lead Borrower in the notice delivered pursuant to clause (vii) below, to any
Class or Classes of Term Loans with a Maturity Date preceding the Maturity Date
of the remaining Classes of Term Loans then outstanding, (B) shall be applied,
with respect to future amortization applicable to each such Class for 85 

GRAPHIC [g214411kk019i001.gif]

 


which prepayments will be made, in a manner determined at the discretion of the
Lead Borrower in the applicable notice and, if not specified, in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a) and (C)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Share (or other applicable share provided by this Agreement) of each such
Class of Term Loans, subject to clause (vii) of this Section
2.05(b).Notwithstanding clause (A) above, (1) in the case of prepayments
pursuant to Section 2.05(b)(iii)(x), such prepayment shall be applied in
accordance with this clause (vi) solely to those applicable Classes of Term
Loans selected by the Lead Borrower and specified in the applicable Refinancing
Amendment or notice (i.e., the applicable Refinanced Debt or Refinanced Term
Loans) and (2) any Incremental Amendment, Refinancing Amendment or Extension
Amendment may provide (including on an optional basis as elected by the Lead
Borrower) for a less than ratable application of prepayments to any Class of
Term Loans established thereunder. (vii) The Lead Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to clauses (i) through (iii) of this Section
2.05(b) at least three (3) Business Days prior to the date of such prepayment.
Each such notice shall specify the date of such prepayment and provide a
reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Lead Borrower’s prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment. Each Term Lender may reject all or a
portion of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (i), (ii) and (iii)(y) of this Section 2.05(b) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and the Lead
Borrower no later than 5:00 p.m. one Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall be offered to
the Term Lenders not so declining such prepayment on a pro rata basis in
accordance with the amounts of the Term Loans of such Lender (with such
non-declining Term Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent). To the extent such non-declining Term Lenders elect to decline their Pro
Rata Share of such Declined Proceeds, any Declined Proceeds remaining thereafter
shall be retained by the Borrowers (such remaining Declined Proceeds, the
“Borrower Retained Prepayment Amounts”). (viii) Funding Losses, Etc. All
prepayments under this Section 2.05 shall be made together with, in the case of
any such prepayment of a LIBO Rate Loan on a date other than the last day of an
Interest Period therefor, any amounts owing in respect of such LIBO Rate Loan
pursuant to Section 3.05. Notwithstanding any of the other provisions of Section
2.05(b), so long as no Event of Default shall have occurred and be continuing,
if any prepayment of LIBO Rate Loans is required to be made under this Section
2.05(b), prior to the last day of the Interest Period therefor, the Borrowers
may, in their sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from either
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from either Borrower
or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with this Section 2.05(b). 86 

GRAPHIC [g214411kk019i002.gif]

 


(ix) Limitation of Prepayment Obligations. Notwithstanding any other provisions
of this Section 2.05(b), (i) to the extent any or all of the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Asset Sale”), the Net Proceeds of
any Casualty Event incurred by a Foreign Subsidiary (“Foreign Recovery Event”)
or Excess Cash Flow attributable to Foreign Subsidiaries are prohibited or
delayed by any applicable local law or applicable Organizational Documents of
such Foreign Subsidiary (including, without limitation, financial assistance,
corporate benefit restrictions on upstreaming of cash intra group and the
fiduciary and statutory duties of the directors of such Foreign Subsidiary) to
be repatriated to Luxembourg or passed on to or used for the benefit of the
Borrowers, the portion of such Net Proceeds of a Foreign Asset Sale, a Foreign
Recovery Event or Excess Cash Flow so affected will not be required to be
applied to prepay the Term Loans at the times provided in this Section 2.05(b)
but may be retained by the applicable Foreign Subsidiary so long, but only so
long, as the applicable local law or applicable organizational documents of such
Foreign Subsidiary will not permit repatriation to Luxembourg or the passing on
to or otherwise using for the benefit of the Borrowers (the Borrowers hereby
agreeing to use all commercially reasonable efforts to overcome or eliminate any
such restrictions on repatriation, passing on or other use for the benefit of
the Borrowers and/or use the other cash sources of the Lead Borrower and its
Restricted Subsidiaries to make the relevant prepayment) and (ii) to the extent
that the Lead Borrower has determined in good faith that repatriation of any of
or all the Net Proceeds of any Foreign Asset Sale, Foreign Recovery Event or
Excess Cash Flow attributable to Foreign Subsidiaries would have material
adverse tax consequences (as reasonably determined in good faith by the Lead
Borrower) with respect to such Net Proceeds or Excess Cash Flow, such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05(b) but may be
retained by the applicable Foreign Subsidiary. Section 2.06 Termination or
Reduction of Commitments. (a) Optional. The Lead Borrower may, upon written
notice to the Administrative Agent, terminate the unused Commitments of any
Class, or from time to time permanently reduce the unused Commitments of any
Class, in each case without premium or penalty; provided that (i) any such
notice shall be received by the Administrative Agent three (3) Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in a minimum aggregate amount of $1,000,000, as applicable, or any
whole multiple of $250,000, in excess thereof and (iii) if, after giving effect
to any reduction of the Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Revolving Credit Commitments, such
sublimit shall be automatically reduced by the amount of such excess. The amount
of any such Commitment reduction shall not otherwise be applied to the Letter of
Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Lead Borrower. Notwithstanding the foregoing, the Lead Borrower may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all of the Facilities, which refinancing
shall not be consummated or otherwise shall be delayed. (b) Mandatory. The Term
B Commitment of each Term Lender shall be automatically and permanently reduced
to $0 upon the funding of Term B Loans to be made by it on the Closing Date. The
Term Commitment of each Term Lender with respect to Incremental Term Loans, any
Refinancing Term Facility or any Extended Term Loans shall be automatically and
permanently reduced to $0 upon the funding of Term Loans to be made by it on the
date set forth in the corresponding Incremental Amendment, Refinancing Amendment
or Extension Amendment. The Revolving Credit Commitment of each Revolving Credit
Lender shall automatically and permanently terminate on the Maturity Date for
the applicable Class of Revolving Credit Commitments; provided that (x) the
foregoing shall not release any Revolving Credit Lender from any liability it
may have for its failure to fund Revolving Credit Loans, L/C Advances or
participations in Swing Line Loans that were required to be funded by it on or
prior to such Maturity Date and (y) the foregoing will not release any Revolving
Credit Lender from any obligation to fund its portion of L/C Advances or
participations in Swing Line Loans with respect to Letters of Credit issued or
Swing Line Loans made prior to such Maturity Date. 87 

GRAPHIC [g214411kk019i003.gif]

 


(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination. Section 2.07 Repayment of Loans. (a)
Term Loans. (i) The Borrowers shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (A) on the last Business Day of each
March, June, September and December, commencing with the first full fiscal
quarter ending after the Closing Date, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Term B Loans as of the Closing
Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05
and Section 10.07(n)) and (B) on the Maturity Date for any Class of Term Loans,
the aggregate principal amount of all Term Loans of such Class outstanding on
such date. (b) Revolving Credit Loans. The Borrowers shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for any Class of Revolving Credit Commitments the aggregate
outstanding principal amount of all Revolving Credit Loans made in respect of
such Class of Revolving Credit Commitments. (c) Swing Line Loans. The Lead
Borrower shall repay the aggregate principal amount of its Swing Line Loans on
the earlier to occur of (i) the date five (5) Business Days after such Loan is
made and (ii) the Latest Maturity Date for the Participating Revolving Credit
Commitments. Section 2.08 Interest. (a) Subject to the provisions of Section
2.08(b), (i) each Term Loan or Revolving Credit Loan, as applicable, that is
maintained as a LIBO Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the sum of
(A) the LIBO Rate for such Interest Period applicable to the currency in which
such LIBO Rate Loan is denominated plus (B) the Applicable Margin therefor; (ii)
each Term Loan or Revolving Credit Loan, as applicable, that is maintained as a
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin therefor; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for Revolving Credit Loans made under the Initial Revolving Credit
Commitments. (b) During the continuance of a Default or an Event of Default
under Section 8.01(a), the Borrowers shall pay interest on past due amounts
owing by it hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws;
provided that no interest at the Default Rate shall accrue or be payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Accrued
and unpaid interest on such amounts (including interest on past due interest)
shall be due and payable upon demand. (c) Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
88 

GRAPHIC [g214411kk019i004.gif]

 


(d) The provisions of this Section 2.08 (and the interest rates applicable to
the various extensions of credit hereunder) shall be subject to modification as
expressly provided in Section 2.18. (e) The interest amount is understood as net
interest after the deduction of any Swiss Withholding Tax and shall, if the
interest is or becomes subject to such tax, and should clause (a) of Section
3.01 be unenforceable for any reason, be adjusted as follows: (i) The amount of
the payment due from the Borrowers shall be increased to an amount which (after
making the deduction of Swiss Federal Withholding Tax) leaves the Lenders
entitled to such payment with an amount equal to the payment which would have
been due if no deduction of Swiss Federal Withholding Tax had been required. For
such purpose, the Swiss Federal Withholding Tax shall be calculated on the full
(grossed-up) interest amount. (ii) The Borrowers shall provide the Lender or any
other Person assigned by the Lender with the necessary documents which are
required under the Swiss Federal Withholding Tax Statute and any applicable
double taxation treaties between Switzerland and the jurisdiction of
organization of any Lender for relief from the Swiss Federal Withholding Tax.
Section 2.09 Fees. In addition to certain fees described in Sections 2.03(h) and
(i): (a) Commitment Fee. The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Class of Revolving
Credit Commitments in accordance with its Pro Rata Share or other applicable
share provided for under this Agreement, a commitment fee equal to the
Applicable Margin with respect to Revolving Credit Loan commitment fees for such
Class times the actual daily amount by which the aggregate Revolving Credit
Commitment for the applicable Class of Revolving Credit Commitments exceeds the
sum of (A) the Outstanding Amount of Revolving Credit Loans for such Class of
Revolving Credit Commitments and (B) the Outstanding Amount of L/C Obligations
for such Class of Revolving Credit Commitments; provided that any commitment fee
accrued with respect to any of the Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrowers so long as such Lender shall be
a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrowers prior to such time; and
provided, further, that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee on each Class of Revolving Credit Commitments shall accrue at all
times from the Closing Date until the Maturity Date for such Class of Revolving
Credit Commitments, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each of March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur after the Closing Date, and on the Maturity Date for such Class of
Revolving Credit Commitments. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Margin during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. (b) Other Fees. The Borrowers shall pay to the
Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be 89 

GRAPHIC [g214411kk019i005.gif]

 


fully earned when paid and shall not be refundable for any reason whatsoever
(except as expressly agreed between the Borrowers and the applicable Agent).
Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the “prime rate” shall be
made on the basis of a year of three hundred and sixty-five (365) days, or three
hundred and sixty-six (366) days, as applicable, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a three
hundred and sixty (360) day year and actual days elapsed. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. Section
2.11 Evidence of Indebtedness. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation Section
5f.103-1(c), as agent for the Borrowers, in each case in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto. (b) In addition to
the accounts and records referred to in Section 2.11(a), each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records and, in the case of the Administrative Agent, entries in the
Register, evidencing the purchases and sales by such Lender of participations in
Letters of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. (c)
Entries made in good faith by the Administrative Agent in the Register pursuant
to Section 2.11(a) and (b), and by each Lender in its account or accounts
pursuant to Section 2.11(a) and (b), shall be prima facie evidence of the amount
of principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents. Section 2.12 Payments Generally. (a) All payments to
be made by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. (New York, 90 

GRAPHIC [g214411kk019i006.gif]

 


New York time) on the dates specified herein; provided that all payments by the
Borrower hereunder in respect of principal of and interest on Revolving Credit
Loans denominated in Euros shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Euros and in Same Day Funds not later than 2:00
p.m. (London time) on the dates specified herein. If, for any reason, the
Borrower is prohibited by any Law from making any required payment hereunder in
Euros that is otherwise required pursuant hereto to be made in Euros, the
Borrower shall make such payment in Dollars in the Dollar Amount of the Euro
payment amount. The Administrative Agent will promptly distribute to each Lender
its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office. All payments received by the Administrative Agent (i) after 2:00
p.m. (New York, New York time) in the case of payments in Dollars or (ii) after
2:00 p.m. (London time) in the case of payments in Euros, shall, in each case,
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. (b) If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of LIBO Rate
Loans to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day. (c) Unless the Lead Borrower or
any Lender has notified the Administrative Agent, prior to the date any payment
is required to be made by it to the Administrative Agent hereunder, that the
Borrowers or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrowers or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
the Administrative Agent in Same Day Funds, then: (iii) if the Borrowers failed
to make such payment, each Lender shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender in Same Day Funds, together with interest thereon in respect of
each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the applicable Federal Funds Rate from
time to time in effect; and (iv) if any Lender failed to make such payment, such
Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrowers to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrowers, and the Borrowers shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative 91 

GRAPHIC [g214411kk019i007.gif]

 


Agent or the Lead Borrower may have against any Lender as a result of any
default by such Lender hereunder. A notice of the Administrative Agent to any
Lender or the Lead Borrower with respect to any amount owing under this Section
2.12(c) shall be conclusive, absent manifest error. (d) If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (e) The obligations of the
Lenders hereunder to make Loans and to fund participations in Letters of Credit
and Swing Line Loans are several and not joint. The failure of any Lender to
make any Loan or to fund any such participation on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or purchase its participation. (f) Nothing herein
shall be deemed to obligate any Lender to obtain the funds for any Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan in any particular place or
manner. (g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender. Section
2.13 Sharing of Payments. (a) If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other 92 

GRAPHIC [g214411kk019i008.gif]

 


amount paid or payable by the purchasing Lender in respect of the total amount
so recovered, without further interest thereon. The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Notwithstanding anything to the
contrary contained in this Section 2.13 or elsewhere in this Agreement, the Lead
Borrower may extend the final maturity of Term Loans and/or Revolving Credit
Commitments in connection with an Extension that is permitted under Section 2.18
without being obligated to effect such extensions on a pro rata basis among the
Lenders (it being understood that no such extension (i) shall constitute a
payment or prepayment of any Term Loans or Revolving Credit Loans, as
applicable, for purposes of this Section 2.13 or (ii) shall reduce the amount of
any scheduled amortization payment due under Section 2.07(a), except that the
amount of any scheduled amortization payment due to a Lender of Extended Term
Loans may be reduced to the extent provided pursuant to the express terms of the
respective Extension Offer) without giving rise to any violation of this Section
2.13 or any other provision of this Agreement. Furthermore, the Lead Borrower
may take all actions contemplated by Section 2.18 in connection with any
Extension (including modifying pricing, amortization and repayments or
prepayments) determined by the Administrative Agent in its reasonable discretion
to be necessary and advisable to permit such Extension, and in each case such
actions shall be permitted, and the differing payments contemplated therein
shall be permitted without giving rise to any violation of this Section 2.13 or
any other provision of this Agreement. (b) Notwithstanding anything to the
contrary contained herein, the provisions of the preceding Section 2.13(a) shall
be subject to (x) the express provisions of this Agreement which require, or
permit, differing payments to be made to non-Defaulting Lenders as opposed to
Defaulting Lenders and (y) the express provisions of Sections 2.14 and 3.07,
which permit disproportionate payments with respect to the Loans as, and to the
extent, provided therein. Section 2.14 Reverse Dutch Auction Repurchases. (a)
Notwithstanding anything to the contrary contained in this Credit Agreement or
any other Loan Document, Holdings or any of its Subsidiaries may, at any time
and from time to time, conduct reverse Dutch auctions in order to purchase Term
Loans (each, an “Auction”) (each such Auction to be managed by an Auction
Manager), so long as the following conditions are satisfied: (i) each Auction
shall be conducted in accordance with the procedures, terms and conditions set
forth in this Section 2.14 and Schedule 2.14; (ii) no Event of Default shall
have occurred and be continuing on the date of the delivery of each Auction
Notice and at the time of purchase of any Term Loans in connection with any
Auction; (iii) the maximum principal amount (calculated on the face amount
thereof) of all Term Loans that the Borrowers offer to purchase in any such
Auction shall be no less than $10,000,000 (unless a lower amount is agreed to by
the Auction Manager); (iv) the proceeds of Revolving Credit Loans shall not be
used for a purchase of any Term Loans in connection with any Auction; 93 

GRAPHIC [g214411kk019i009.gif]

 


(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased shall automatically be cancelled and retired by the
purchaser thereof on the settlement date of the relevant purchase (and may not
be resold); (vi) (vii) no more than one Auction may be ongoing at any one time;
each Lender participating in any Auction acknowledges and agrees that in
connection with such Auction, (1) the Borrowers then may have, and later may
come into possession of, information regarding the Term Loans or the Loan
Parties hereunder that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Auction (“Excluded Information”),
(2) such Lender has independently and, without reliance on either Borrower, any
of its Subsidiaries, the Auction Manager or any of their respective Affiliates,
has made its own analysis and determination to participate in such Auction
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(3) none of Holdings, its Subsidiaries, the Administrative Agent, the Auction
Manager or any of their respective Affiliates shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against either Borrower, its Subsidiaries,
the Administrative Agent, the Auction Manager and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information. Each Lender participating in any Auction further
acknowledges that the Excluded Information may not be available to the Auction
Manager or the other Lenders; and (viii) at the time of each purchase of Term
Loans through an Auction, the Lead Borrower shall have delivered to the Auction
Manager an Officer’s Certificate of the Lead Borrower certifying as to
compliance with preceding clauses (ii) and (iv). (b) The Lead Borrower must
terminate an Auction if it fails to satisfy one or more of the conditions set
forth above which are required to be met at the time which otherwise would have
been the time of purchase of Term Loans pursuant to the respective Auction. If
the Lead Borrower commences any Auction (and all relevant requirements set forth
above which are required to be satisfied at the time of the commencement of the
respective Auction have in fact been satisfied), and if at such time of
commencement the Lead Borrower reasonably believes that all required conditions
set forth above which are required to be satisfied at the time of the purchase
of Term Loans pursuant to such Auction shall be satisfied, then the Lead
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default
hereunder. With respect to all purchases of Term Loans made by Holdings or any
of its Subsidiaries pursuant to this Section 2.14, (x) Holdings or such
Subsidiary (as applicable) shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans
up to the settlement date of such purchase and (y) such purchases (and the
payments made by Holdings or such Subsidiary (as applicable) and the
cancellation of the purchased Term Loans, in each case in connection therewith)
shall not constitute voluntary or mandatory payments or prepayments for purposes
of determining compliance with Sections 2.05 or Section 2.13. (c) The
Administrative Agent and the Lenders hereby consent to the Auctions and the
other transactions contemplated by this Section 2.14 (provided that no Lender
shall have an obligation to participate in any such Auctions) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 2.05 and Section 2.13 (it being understood and 94 

GRAPHIC [g214411kk019i010.gif]

 


 

acknowledged that purchases of the Term Loans by Holdings or any of its
Subsidiaries contemplated by this Section 2.14 shall not constitute Investments
by Holdings or any of its Subsidiaries)) or any other Loan Document that may
otherwise prohibit any Auction or any other transaction contemplated by this
Section 2.14. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article IX and Section 10.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable the Auction Manager to perform its responsibilities and duties in
connection with each Auction. Section 2.15 Open Market Purchases. (a)
Notwithstanding anything to the contrary contained in this Credit Agreement or
any other Loan Document, Holdings or any of its Subsidiaries may, at any time
and from time to time, make open market purchases of Term Loans (each, an “Open
Market Purchase”), so long as the following conditions are satisfied: (i) no
Event of Default shall have occurred and be continuing on the date of such Open
Market Purchase; (ii) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans so purchased shall automatically be cancelled
and retired by the purchaser thereof on the settlement date of the relevant
purchase (and may not be resold); and (iii) the proceeds of Revolving Credit
Loans shall not be used for a purchase of any Term Loans in connection with any
Auction. (b) With respect to all purchases of Term Loans made by Holdings or any
of its Subsidiaries pursuant to this Section 2.15, (x) Holdings or such
Subsidiary (as applicable) shall pay on the settlement date of each such
purchase all accrued and unpaid interest, if any, on the purchased Term Loans up
to the settlement date of such purchase (except to the extent otherwise set
forth in the relevant purchase documents as agreed by the respective selling
Lender) and (y) such purchases (and the payments made by Holdings or such
Subsidiary (as applicable) and the cancellation of the purchased Term Loans, in
each case in connection therewith) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.05 or Section 2.13. (c) The
Administrative Agent and the Lenders hereby consent to the Open Market Purchases
contemplated by this Section 2.15 and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Section 2.05 and
Section 2.13 (it being understood and acknowledged that purchases of the Term
Loans contemplated by this Section 2.15 shall not constitute Investments by the
Borrowers)) or any other Loan Document that may otherwise prohibit any Open
Market Purchase by this Section 2.15. Section 2.16 Incremental Credit
Extensions. (a) Incremental Commitments. The Borrowers may at any time or from
time to time after the Closing Date, by notice from the Lead Borrower to the
Administrative Agent (an “Incremental Loan Request”), request (A) one or more
new commitments which may be of the same Class as any outstanding Term Loans (a
“Term Loan Increase”) or a new Class of term loans (collectively with any Term
Loan Increase, the “Incremental Term Commitments”) and/or (B) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”) or the establishment of one or more new revolving credit
commitments (any such new commitments, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Credit Commitments” and the
Incremental Revolving Credit Commitments, collectively with any Incremental 95

GRAPHIC [g214411kk021i001.gif]

 


Term Commitments, the “Incremental Commitments”), whereupon the Administrative
Agent shall promptly deliver a copy to each of the Lenders. (b) Incremental
Loans. On the applicable date (each, an “Incremental Facility Closing Date”)
specified in any Incremental Amendment (including through any Term Loan Increase
or Revolving Commitment Increase, as applicable), subject to the satisfaction of
the terms and conditions in this Section 2.16 and in the applicable Incremental
Amendment, (i) (A) each Incremental Term Lender of such Class shall make a Loan
to the Borrowers (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Commitment of such Class and (B) each Incremental Term Lender
of such Class shall become a Lender hereunder with respect to the Incremental
Term Commitment of such Class and the Incremental Term Loans of such Class made
pursuant thereto and (ii) (A) each Incremental Revolving Credit Lender of such
Class shall make its Commitment available to the Borrowers (when borrowed, an
“Incremental Revolving Credit Loan” and collectively with any Incremental Term
Loan, an “Incremental Loan”) in an amount equal to its Incremental Revolving
Credit Commitment of such Class and (B) each Incremental Revolving Credit Lender
of such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Credit
Loans of such Class made pursuant thereto. (c) Incremental Loan Request. Each
Incremental Loan Request from the Lead Borrower pursuant to this Section 2.16
shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans or Incremental Revolving Credit Commitments. Incremental
Term Loans may be made, and Incremental Revolving Credit Commitments may be
provided, by any existing Lender (but no existing Lender will have an obligation
to make any Incremental Commitment, nor will the Lead Borrower have any
obligation to approach any existing Lender to provide any Incremental
Commitment) or by any Additional Lender (each such existing Lender or Additional
Lender providing such Commitment or Loan, an “Incremental Revolving Credit
Lender” or “Incremental Term Lender,” as applicable, and, collectively, the
“Incremental Lenders”); provided that the Administrative Agent, the Swing Line
Lender and each L/C Issuer shall have consented (not to be unreasonably withheld
or delayed) to such Additional Lender’s making such Incremental Term Loans or
providing such Incremental Revolving Credit Commitments, to the extent such
consent, if any, would be required under Section 10.07(b) for an assignment of
Term Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender. (d) Effectiveness of Incremental Amendment. The effectiveness
of any Incremental Amendment, and the Incremental Commitments thereunder, shall
be subject to the satisfaction on the applicable date (which shall be no earlier
than the date of such Incremental Amendment) specified therein (the “Incremental
Amendment Date”) of each of the following conditions, together with any other
conditions set forth in the Incremental Amendment: (i) after giving effect to
such Incremental Commitments, the conditions of Section 4.02 shall be satisfied
(it being understood that all references to “the date of such Credit Extension”
or similar language in such Section 4.02 shall be deemed to refer to the
Incremental Amendment Date); provided that such Incremental Amendment may
include a waiver by the Incremental Lenders party thereto of the condition set
forth in Section 4.02(c) and, in connection with any Incremental Commitment the
primary purpose of which is to finance a Permitted Acquisition, a waiver in full
or in part of the conditions set forth in Section 4.02(a) (other than the
accuracy, to the extent required under Section 4.02(a), of any Specified
Representations (as conformed to apply to such acquisition, including giving
effect to any certain funds conditions with respect to the Collateral)) and
Section 4.02(b) (other than with respect to any Event of Default under Section
8.01(a) or (f)); 96

GRAPHIC [g214411kk021i002.gif]

 


(ii) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $5,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $5,000,000 if such amount represents
all remaining availability under the limit set forth in Section 2.16(d)(iii))
and each Incremental Revolving Credit Commitment shall be in an aggregate
principal amount that is not less than $5,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $5,000,000 if such
amount represents all remaining availability under the limit set forth in
Section 2.16(d)(iii)); (iii) (A) after giving Pro Forma Effect to both (x) the
making of Incremental Term Loans or establishment of Incremental Revolving
Credit Commitments (assuming a borrowing of the maximum amount of Loans
available thereunder) under such Incremental Amendment and (y) any Specified
Transactions consummated in connection therewith, (1) if such Incremental Term
Loans or Incremental Revolving Credit Commitments rank pari passu in right of
security with the Term B Loans and Revolving Credit Loans incurred under the
Initial Revolving Credit Commitments, the First Lien Net Leverage Ratio does not
exceed 2.00:1.00 or (2) if such Incremental Term Loans rank junior in right of
security with the Term B Loans and Revolving Credit Loans incurred under the
Initial Revolving Credit Commitments, the Secured Net Leverage Ratio does not
exceed 2.00:1.00; or (B) together with the Incremental Term Loans made and
Incremental Revolving Credit Commitments established under such Incremental
Amendment, the aggregate principal amount of Incremental Term Loans made and
Incremental Revolving Credit Commitments established under this clause (B) (plus
Incremental Equivalent Debt incurred in reliance on clause (i)(B) of the proviso
of Section 2.16(h)) does not exceed the sum of (i) $385,000,000 plus (ii) the
principal amount of any voluntary prepayments of Term Loans (limited, in the
case of Incremental Term Loans, to the principal amount of voluntary prepayments
of Incremental Term Loans incurred pursuant to the preceding clause (i)) (other
than to the extent made with the proceeds of Indebtedness (other than the
incurrence of Revolving Credit Loans or extensions of credit under any other
revolving credit or similar facility)); provided that it is understood that (1)
Incremental Term Loans and Incremental Revolving Credit Commitments may be
incurred under either clause (A) or clause (B) as selected by the Lead Borrower
in its sole discretion, including by designating any portion of Incremental
Commitments in excess of an amount permitted to be incurred under clause (A) at
the time of such incurrence as incurred under clause (B); and (iv) to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (A) customary legal opinions, board resolutions and officers’
certificates (including solvency certificates) consistent with those delivered
on the Closing Date (conformed as appropriate) other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and (B)
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Incremental Lenders are provided with the benefit of the applicable Loan
Documents. (e) Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Credit Loans and Incremental Revolving Credit Commitments, as the case
may be, of any Class shall be as agreed between the Lead Borrower and the
applicable Incremental Lenders providing such Incremental Commitments, and
except as otherwise set forth herein, to the extent not identical to any Class
of Term Loans or Revolving Credit Commitments, as applicable, each existing on
the Incremental Facility Closing Date, shall be consistent with clauses (i)
through (iii) below, as applicable, and otherwise reasonably satisfactory to the
Administrative Agent (except for covenants or other provisions (a) conformed (or
97

GRAPHIC [g214411kk021i003.gif]

 


added) in the Loan Documents pursuant to the related Incremental Amendment, (x)
in the case of any Class of Incremental Term Loans and Incremental Term
Commitments, for the benefit of the Term Lenders and (y) in the case of any
Class of Incremental Revolving Credit Loans and Incremental Revolving Credit
Commitments, for the benefit of the Revolving Credit Lenders or (b) applicable
only to periods after the Latest Maturity Date as of the Incremental Amendment
Date); provided that in the case of a Term Loan Increase or a Revolving
Commitment Increase, the terms, provisions and documentation (other than the
Incremental Amendment evidencing such increase) of such Term Loan Increase or
Revolving Commitment Increase shall be identical (other than, solely in the case
of a Revolving Commitment Increase, with respect to upfront fees, OID or similar
fees) to the applicable Class of Term Loans or Revolving Credit Commitments
being increased, in each case, as existing on the Incremental Facility Closing
Date. In any event: (i) the Incremental Term Loans: (A) (I) shall rank pari
passu or junior in right of payment with the Term B Loans and the Initial
Revolving Credit Commitments and the Revolving Credit Loans thereunder, (II ) no
Person other than a Loan Party shall provide a Guarantee or otherwise be an
obligor with respect to such Incremental Term Loans, (III) the obligations in
respect thereof shall not be secured by any Lien on any asset other than the
Collateral and (IV) shall rank pari passu or junior in right of security with
the Term B Loans and Revolving Credit Loans (and subject to a Subordination
Agreement (if subject to payment subordination) and/or a Second Lien
Intercreditor Agreement (if subject to lien subordination) (or, alternatively,
terms in the Incremental Amendment substantially similar to those in such
applicable agreement, as agreed by the Lead Borrower and Administrative Agent)
or other lien subordination and intercreditor arrangement satisfactory to the
Lead Borrower and the Administrative Agent), (B) as of the Incremental Amendment
Date, shall not have a final scheduled maturity date earlier than the Maturity
Date of the Term B Loans or any Extended Term Loans as to which the Term B Loans
were the Existing Term Loan Tranche, (C) as of the Incremental Amendment Date,
shall have a Weighted Average Life to Maturity not shorter than the remaining
Weighted Average Life to Maturity of the Term B Loans or any Extended Term Loans
as to which the Term B Loans were the Existing Term Loan Tranche, (D) shall have
an Applicable Margin, and subject to clauses (e)(i)(B) and (e)(i)(C) above,
amortization determined by the Lead Borrower and the applicable Incremental Term
Lenders; provided the Applicable Margin and amortization for a Term Loan
Increase shall be (x) the Applicable Margin and amortization for the Class being
increased or (y) in the case of the Applicable Margin, higher than the
Applicable Margin for the Class being increased as long as the Applicable Margin
for the Class being increased shall be automatically increased as and to the
extent necessary to eliminate such deficiency, (E) shall have fees determined by
the Lead Borrower and the applicable Incremental Term Loan arranger(s), and (F)
may participate on (I) a pro rata basis, less than pro rata basis or greater
than pro rata basis in any voluntary prepayments of Term Loans hereunder and
(II) a pro rata basis or less than pro rata basis (but not on a greater than pro
rata basis except for prepayments pursuant to Section 2.05(b)(iii)(x) and
2.05(b)(vi)(A)(y)) in any 98

GRAPHIC [g214411kk021i004.gif]

 


mandatory prepayments of Term Loans hereunder; provided that any such
Incremental Term Loans that are junior in right of payment or security with
respect to the Term B Loans may only participate in any such mandatory
prepayments on a junior basis to the Term B Loans and any then-existing Term
Loans that are pari passu in right of payment and security with the Term B
Loans); (ii) the Incremental Revolving Credit Commitments and Incremental
Revolving Credit Loans: (A) (I) shall rank pari passu or junior in right of
payment with the Term B Loans and the Initial Revolving Credit Commitments and
the Revolving Credit Loans thereunder, (II ) no Person other than a Loan Party
shall provide a Guarantee or otherwise be an obligor with respect to such
Incremental Revolving Credit Commitments and Incremental Revolving Credit Loans,
(III) the obligations in respect thereof shall not be secured by any Lien on any
asset other than the Collateral and (IV) shall rank pari passu in right of
security with the Term B Loans and Revolving Credit Loans available under the
Initial Revolving Credit Commitments, (B) (I) shall not have a final scheduled
maturity date or commitment reduction date earlier than the Maturity Date with
respect to the Initial Revolving Credit Commitments and (II) shall not have any
scheduled amortization or mandatory commitment reduction prior to the Maturity
Date with respect to the Initial Revolving Credit Commitments, (C) shall provide
that the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the Maturity Date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and the termination or reduction of commitments (in
accordance with clause (E) below)) of Loans with respect to Incremental
Revolving Credit Commitments after the associated Incremental Facility Closing
Date shall be made on a pro rata basis or less than a pro rata basis (but not
more than a pro rata basis) with all other Revolving Credit Commitments then
existing on the Incremental Facility Closing Date, (D) may be elected to be
included as additional Participating Revolving Credit Commitments under the
Incremental Amendment (or in the case of any Revolving Commitment Increase to an
existing Class of Participating Revolving Credit Commitments, shall be
included), subject to (other than in the case of a Revolving Commitment
Increase) the consent of the Swing Line Lender and each L/C Issuer, and on the
Incremental Facility Closing Date all Swing Line Loans and Letters of Credit
shall be participated on a pro rata basis by all Participating Revolving Credit
Lenders in accordance with their percentage of the Participating Revolving
Credit Commitments existing after giving effect to such Incremental Amendment,
provided, such election may be made conditional upon the maturity of one or more
other Participating Revolving Credit Commitments, provided, further, that in
connection with such election the Swing Line Lender or the L/C Issuers may, in
their sole discretion and with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed), agree in the applicable Incremental
Amendment to increase the Swing Line Sublimit or the Letter of Credit Sublimit
so long as such increase does not exceed the amount of the additional
Participating Revolving Credit Commitments, 99

GRAPHIC [g214411kk021i005.gif]

 


(E) may provide that the permanent repayment of Revolving Credit Loans in
connection with or permanent reduction or termination of, Incremental Revolving
Credit Commitments after the associated Incremental Facility Closing Date be
made on a pro rata basis, less than pro rata basis or greater than pro rata
basis with all other Revolving Credit Commitments, (F) shall provide that
assignments and participations of Incremental Revolving Credit Commitments and
Incremental Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans then existing on the Incremental Facility Closing Date,
(G) shall have an Applicable Margin determined by the Borrower and the
applicable Incremental Revolving Credit Lenders; provided that the Applicable
Margin for a Revolving Commitment Increase shall be (x) the Applicable Margin
for the Class being increased or (y) higher than the Applicable Margin for the
Class being increased as long as the Applicable Margin for the Class being
increased shall be automatically increased as and to the extent necessary to
eliminate such deficiency, and (H) shall have fees determined by the Lead
Borrower and the applicable Incremental Revolving Credit Commitment arranger(s).
(iii) the All-In Yield applicable to the Incremental Term Loans or Incremental
Revolving Credit Loans of each Class shall be determined by the Lead Borrower
and the applicable Incremental Lenders and shall be set forth in each applicable
Incremental Amendment; provided, however, that with respect to any Loans made
within twelve (12) months after the Closing Date under Incremental Term
Commitments that are pari passu in right of payment and security with the Term B
Loans, the All-In Yield applicable to such Incremental Term Loans shall not be
greater than the applicable All-In Yield payable with respect to Term B Loans
pursuant to the terms of this Agreement as amended through the date of such
calculation plus 50 basis points per annum unless the interest rate (together
with, as provided in the proviso below, the LIBO Rate or Base Rate floor) with
respect to the Term B Loans is increased so as to cause the then applicable
All-In Yield on the Term B Loans under this Agreement to equal the All-In Yield
then applicable to the Incremental Term Loans minus 50 basis points; provided,
further, that any increase in All-In Yield to any Term B Loan due to the
application or imposition of a LIBO Rate or Base Rate floor on any Incremental
Term Loan shall be effected solely through an increase in (or implementation of,
as applicable) any LIBO Rate or Base Rate floor applicable to such Term B Loan.
(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitments shall become additional Commitments
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each
Incremental Lender providing such Commitments, the Administrative Agent and, for
purposes of any election and/or increase to the Swing Line Sublimit or Letter of
Credit Sublimit pursuant to Section 2.16(e)(ii)(D), the Swing Line Lender and
each L/C Issuer. The Incremental Amendment may, without the consent of any other
Loan Party, Agent or Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Lead Borrower, to effect the
provisions of this Section 2.16, including amendments as deemed necessary by the
Administrative Agent in its reasonable judgment to effect any lien or payment
subordination and associated rights of the applicable Lenders to the extent any
Incremental Loans are to rank junior in right of security or payment or to 100

GRAPHIC [g214411kk021i006.gif]

 


address technical issues relating to funding and payments. The Borrowers will
use the proceeds of the Incremental Term Loans and Incremental Revolving Credit
Commitments for any purpose not prohibited by this Agreement. (g) Reallocation
of Revolving Credit Exposure. Upon any Incremental Facility Closing Date on
which Incremental Revolving Credit Commitments are effected through a Revolving
Commitment Increase pursuant to this Section 2.16, (a) each of the Revolving
Credit Lenders of the Class of Revolving Credit Commitments subject to such
Revolving Commitment Increase shall assign to each of the Incremental Revolving
Credit Lenders, and each of the Incremental Revolving Credit Lenders shall
purchase from each of such Revolving Credit Lenders, at the principal amount
thereof, such interests in the Incremental Revolving Credit Loans outstanding on
such Incremental Facility Closing Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, the Revolving Credit
Loans of the Class of Revolving Credit Commitments subject to such Revolving
Commitment Increase will be held by existing Revolving Credit of the Class of
Revolving Credit Commitments subject to such Revolving Commitment Increase and
Incremental Revolving Credit Lenders ratably in accordance with their Revolving
Credit Commitments of the Class of Revolving Credit Commitments subject to such
Revolving Commitment Increase after giving effect to the addition of such
Incremental Revolving Credit Commitments to such Revolving Credit Commitments,
(b) each Incremental Revolving Credit Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Credit Loan and (c) each Incremental
Revolving Credit Lender shall become a Lender with respect to the Incremental
Revolving Credit Commitments and all matters relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in Section 2.02 and Section 2.05(a) of this Agreement
shall not apply to the transactions effected pursuant to the immediately
preceding sentence. (h) Incremental Equivalent Debt. The Borrowers may, upon
notice by the Lead Borrower to the Administrative Agent, at any time or from
time to time after the Closing Date, issue, incur or otherwise obtain
Indebtedness of Borrowers in respect of one or more series of senior or
subordinated notes or loans (which may be secured on a junior lien basis or a
pari passu basis with the Term B Loans and Revolving Credit Loans), and, in the
case of notes, issued in a public offering, Rule 144A or other private placement
or bridge in lieu of the foregoing, in each case, that are issued or made in
lieu of Incremental Revolving Credit Commitments and/or Incremental Term
Commitments (the “Incremental Equivalent Debt”); provided that (i) (A) after
giving Pro Forma Effect to both (x) the issuance or incurrence of such
Incremental Equivalent Debt (assuming a borrowing of the maximum credit
available thereunder) and (y) any Specified Transactions consummated in
connection therewith, (1) if such Incremental Equivalent Debt ranks pari passu
in right of security with the Term B Loans and Revolving Credit Loans, the First
Lien Net Leverage Ratio does not exceed 2.00:1.00 and (2) if such Incremental
Equivalent Debt ranks junior in right of security with the Term B Loans and
Revolving Credit Loans, the Secured Net Leverage Ratio does not exceed 2.00:1.00
or (B) together with such Incremental Equivalent Debt, the aggregate principal
amount of Incremental Equivalent Debt incurred or issued under this clause (B)
and Incremental Term Loans made and Incremental Revolving Credit Commitments
established under Section 2.16(d)(iii)(B) does not exceed the sum of (a)
$385,000,000 plus (b) the principal amount of any voluntary prepayments of Term
Loans (other than to the extent made with the proceeds of Indebtedness (other
than the incurrence of Revolving Credit Loans or extensions of credit under any
other revolving credit or similar facility)), (ii) no Person other than a Loan
Party shall provide a Guarantee or otherwise be an obligor with respect to such
Incremental Equivalent Debt, (iii) the obligations in respect thereof shall not
be secured by any Lien on any asset other than the Collateral, (iv) no Event of
Default shall have occurred and be continuing or would exist immediately after
giving effect to such incurrence, (v) the security agreements and other
collateral documents relating to such Incremental Equivalent Debt shall be
substantially similar to the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (vi) if such Incremental
101

GRAPHIC [g214411kk021i007.gif]

 


Equivalent Debt is (a) secured on a pari passu basis with the Term B Loans and
Revolving Credit Loans, then such Incremental Equivalent Debt shall be subject
to a new or then-existing First Lien Intercreditor Agreement to which a Senior
Representative acting on behalf of the holders of such Incremental Equivalent
Debt shall become a party or otherwise subject to another lien subordination or
intercreditor arrangement satisfactory to the Borrower and the Administrative
Agent or (b) secured on a junior basis with the Term B Loans and Revolving
Credit Loans, then such Incremental Equivalent Debt shall be subject to a new or
then-existing Second Lien Intercreditor Agreement to which a Senior
Representative of the holders of such Incremental Equivalent Debt shall become a
party or otherwise subject to another lien subordination and intercreditor
arrangement satisfactory to the Lead Borrower and the Administrative Agent,
(vii) such Incremental Equivalent Debt shall have a final maturity date which is
no earlier than the then Maturity Date and a Weighted Average Life to Maturity
which is no shorter than the Weighted Average Life to Maturity of the Term B
Loans, (viii) such Incremental Equivalent Debt shall not be subject to any
mandatory redemption or prepayment provisions or rights (except to the extent
any such mandatory redemption or prepayment is required to be applied pro rata
(but not greater than pro rata) to the Term Loans required to be secured on a
first lien basis, except with respect to customary “AHYDO catch up payments” and
except with respect to customary offers to repurchase and prepayment events upon
a change of control, asset sale or event of loss and a customary acceleration
right after an event of default; provided that any such Incremental Equivalent
Debt that is junior in right of payment or security with respect to the Term B
Loans may only participate in any such mandatory repurchases and prepayments
with respect to customary offers to repurchase and prepayment events upon an
asset sale or event of loss on a junior basis to the Term B Loans and any
then-existing Term Loans that are pari passu in right of payment and security
with the Term B Loans), (ix) the provisions set forth in Section 2.16(e)(iii)
shall apply to any Incremental Equivalent Debt in the form of loans that ranks
pari passu in right of payment and security with the Term B Loans and Revolving
Credit Loans as if such Incremental Equivalent Debt were a Class of Incremental
Term Loans that is pari passu in right of payment and security with the Term B
Loans and (x) except as otherwise set forth in this clause (h), such Incremental
Equivalent Debt shall have terms and conditions (other than with respect to
pricing, fees, rate floors and optional prepayment or redemption terms)
substantially similar to, or (taken as a whole) no more favorable (as reasonably
determined by the Lead Borrower) to the lenders or holders providing such
Incremental Equivalent Debt, than those applicable to the Term B Loans (except
for covenants or other provisions (a) conformed (or added) in the Loan
Documents, for the benefit of the Lenders holding Term B Loans, pursuant to an
amendment thereto subject solely to the reasonable satisfaction of the
Administrative Agent or (b) applicable only to periods after the Latest Maturity
Date at the time of the issuance or incurrence of such Incremental Equivalent
Debt) or such terms and conditions shall be current market terms for such type
of Incremental Equivalent Debt (as reasonably determined in good faith by the
Lead Borrower). It is understood that Incremental Equivalent Debt may be
incurred under either clause (i)(A) or clause (i)(B) of the immediately
preceding sentence as selected by the Lead Borrower in its sole discretion,
including by designating any portion of Incremental Equivalent Debt in excess of
an amount permitted to be incurred under such clause (i)(A) at the time of such
incurrence as incurred under such clause (i)(B). (i) Any portion of any
Incremental Term Loans, Incremental Term Commitments, Incremental Revolving
Credit Loans and Incremental Revolving Credit Commitments incurred under Section
2.16(d)(iii)(B) or Incremental Equivalent Debt incurred under Section
2.16(h)(i)(B) may be reclassified, as the Lead Borrower elects from time to
time, as incurred under Section 2.16(d)(iii)(A) or Section 2.16(h)(i)(A),
respectively, if such portion of such Incremental Term Loans, Incremental Term
Commitments, Incremental Revolving Credit Loans, Incremental Revolving Credit
Commitments or Incremental Equivalent Debt could at such time be incurred under
Section 2.16(d)(iii)(A) or Section 2.16(h)(i)(A). Upon making any such election
under this Section 2.16(i), the Borrower shall deliver a certificate of a
Responsible Officer to the Administrative Agent demonstrating compliance on a
Pro 102

GRAPHIC [g214411kk021i008.gif]

 


Forma Basis as of the last day of the most recently ended Test Period with the
First Lien Net Leverage Ratio, Secured Net Leverage Ratio or Total Net Leverage
Ratio, as applicable. (j) The Incremental Term Loans made under each Term Loan
Increase shall be made by the applicable Lenders participating therein pursuant
to the procedures set forth in Section 2.01 and Section 2.02 and on the date of
the making of such Incremental Term Loans, and notwithstanding anything to the
contrary set forth in Section 2.01 and Section 2.02, such Incremental Term Loans
shall be added to (and form part of) each Borrowing of outstanding Term Loans
under the applicable Class of Term Loans on a pro rata basis (based on the
relative sizes of the various outstanding Borrowings), so that each Lender under
such Class will participate proportionately in each then outstanding Borrowing
of Term Loans of such Class. (k) This Section 2.16 shall supersede any
provisions in Section 2.13 or Section 10.01 to the contrary. Section 2.17
Refinancing Amendments. (a) Refinancing Commitments. The Borrowers may at any
time or from time to time after the Closing Date, by notice from the Lead
Borrower to the Administrative Agent (a “Refinancing Loan Request”), request (A)
a new Class of term loans (any such new Class, “Refinancing Term Commitments”)
or (B) the establishment of a new Class of revolving credit commitments (any
such new Class, “Refinancing Revolving Credit Commitments” and collectively with
any Refinancing Term Commitments, “Refinancing Commitments”), in each case,
established in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, in whole or in part, existing Loans or Commitments (with respect to a
particular Refinancing Commitment or Refinancing Loan, such existing Loans or
Commitments, “Refinanced Debt”), whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders. (b) Refinancing Loans. On any
Refinancing Facility Closing Date on which any Refinancing Term Commitments of
any Class are effected, subject to the satisfaction of the terms and conditions
in this Section 2.17, (i) each Refinancing Term Lender of such Class shall make
a Loan to the Borrowers (a “Refinancing Term Loan”) in an amount equal to its
Refinancing Term Commitment of such Class and (ii) each Refinancing Term Lender
of such Class shall become a Lender hereunder with respect to the Refinancing
Term Commitment of such Class and the Refinancing Term Loans of such Class made
pursuant thereto. On any Refinancing Facility Closing Date on which any
Refinancing Revolving Credit Commitments of any Class are effected, subject to
the satisfaction of the terms and conditions in this Section 2.17, (i) each
Refinancing Revolving Credit Lender of such Class shall make its Commitment
available to the Borrowers (when borrowed, a “Refinancing Revolving Credit Loan”
and collectively with any Refinancing Term Loan, a “Refinancing Loan”) in an
amount equal to its Refinancing Revolving Credit Commitment of such Class and
(ii) each Refinancing Revolving Credit Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Revolving Credit Commitment of
such Class and the Refinancing Revolving Credit Loans of such Class made
pursuant thereto. (c) Refinancing Loan Request. Each Refinancing Loan Request
from the Lead Borrower pursuant to this Section 2.17 shall set forth the
requested amount and proposed terms of the relevant Refinancing Term Loans or
Refinancing Revolving Credit Commitments. Refinancing Term Loans may be made,
and Refinancing Revolving Credit Commitments may be provided, by any existing
Lender (but no existing Lender will have an obligation to make any Refinancing
Commitment, nor will the Lead Borrower have any obligation to approach any
existing Lender to provide any Refinancing Commitment) or by any Additional
Lender (each such existing Lender or Additional Lender providing such Commitment
or Loan, a “Refinancing Revolving Credit Lender” or “Refinancing Term Lender,”
as 103

GRAPHIC [g214411kk021i009.gif]

 


applicable, and, collectively, “Refinancing Lenders”); provided that the
Administrative Agent, the Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Refinancing Term Loans or providing such Refinancing
Revolving Credit Commitments, to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Term Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Lender. (d)
Effectiveness of Refinancing Amendment. The effectiveness of any Refinancing
Amendment, and the Refinancing Commitments thereunder, shall be subject to the
satisfaction on the date thereof (a “Refinancing Facility Closing Date”) of each
of the following conditions, together with any other conditions set forth in the
Refinancing Amendment: (i) after giving effect to such Refinancing Commitments,
the conditions of Sections 4.02(a) and (b) shall be satisfied (it being
understood that all references to “the date of such Credit Extension” or similar
language in such Section 4.02 shall be deemed to refer to the effective date of
such Refinancing Amendment); (ii) each Refinancing Term Commitment shall be in
an aggregate principal amount that is not less than $25,000,000 and shall be in
an increment of $1,000,000 (provided that such amount may be less than
$25,000,000 and not in an increment of $1,000,000 if such amount is equal to the
entire outstanding principal amount of Refinanced Debt) and each Refinancing
Revolving Credit Commitment shall be in an aggregate principal amount that is
not less than $10,000,000 and shall be in an increment of $1,000,000 (provided
that such amount may be less than $10,000,000 and not in an increment of
$1,000,000 if such amount is equal to the entire outstanding principal amount of
Refinanced Debt); and (iii) to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (A) customary legal
opinions, board resolutions and officers’ certificates (including solvency
certificates) consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (B) reaffirmation agreements and/or
such amendments to the Collateral Documents as may be reasonably requested by
the Administrative Agent in order to ensure that such Refinancing Lenders are
provided with the benefit of the applicable Loan Documents. 104

GRAPHIC [g214411kk021i010.gif]

 


 

(e) Required Terms. The terms, provisions and documentation of the Refinancing
Term Loans and Refinancing Term Commitments or the Refinancing Revolving Credit
Loans and Refinancing Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Lead Borrower and the applicable
Refinancing Lenders providing such Refinancing Commitments, and except as
otherwise set forth herein, to the extent not identical to any Class of Term
Loans or Revolving Credit Commitments, as applicable, each existing on the
Refinancing Facility Closing Date, shall be consistent with clauses (i) and (ii)
below, as applicable, and otherwise reasonably satisfactory to the
Administrative Agent (except for covenants or other provisions (a) conformed (or
added) in the Loan Documents pursuant to the related Refinancing Amendment, (x)
in the case of any Class of Refinancing Term Loans and Refinancing Term
Commitments, for the benefit of the Term Lenders and (y) in the case of any
Class of Refinancing Revolving Credit Loans and Refinancing Revolving Credit
Commitments, for the benefit of the Revolving Credit Lenders or (b) applicable
only to periods after the Latest Maturity Date as of the Incremental Amendment
Date). In any event: (i) the Refinancing Term Loans: (A) as of the Refinancing
Facility Closing Date, shall not have a final scheduled maturity date earlier
than the Maturity Date of the Refinanced Debt, (B) as of the Refinancing
Facility Closing Date, shall not have a Weighted Average Life to Maturity
shorter than the remaining Weighted Average Life to Maturity of the Refinanced
Debt, (C) shall have an Applicable Margin and LIBO Rate or Base Rate floor (if
any), and subject to clauses (e)(i)(A) and (e)(i)(B) above, amortization
determined by the Borrower and the applicable Refinancing Term Lenders, (D)
shall have fees determined by the Lead Borrower and the applicable Refinancing
Term Loan arranger(s), (E) may participate on (I) a pro rata basis, less than
pro rata basis or greater than pro rata basis in any voluntary prepayments of
Term Loans hereunder and (II) a pro rata basis or less than pro rata basis (but
not on a greater than pro rata basis (except for prepayments pursuant to Section
2.05(b)(iii)(x) and Section 2.05(b)(v)(A)(y)) in any mandatory prepayments of
Term Loans hereunder; provided that, any such Refinancing Term Loans that are
junior in right of payment or security with respect to the Term B Loans may only
participate in any such mandatory prepayments on a junior basis to the Term B
Loans and any then-existing Term Loans that are pari passu in right of payment
and security with the Term B Loans, (F) shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued but unpaid
interest, fees, premiums (if any) and penalties thereon and reasonable fees,
expenses, OID and upfront fees associated with the refinancing, and (G) (I)
shall rank either pari passu or junior in right of payment with respect to the
other Obligations as the applicable Refinanced Debt, (II) no Person other than a
Loan Party shall Guarantee or otherwise be obligor with respect to the
applicable Refinanced Debt, (III) the obligations in respect thereof shall not
be secured by any Lien on any asset other than the Collateral and (IV) shall
have either a pari passu or junior rank in right of security with respect to the
other Obligations as the applicable Refinanced Debt (and, to the extent
subordinated in right of payment or security with respect to the other
Obligations, subject to a Subordination Agreement, as applicable (or,
alternatively, 105 

GRAPHIC [g214411kk023i001.gif]

 


terms in the Refinancing Amendment substantially similar to those in such
Subordination Agreement, as agreed by the Lead Borrower and Administrative
Agent) or other lien subordination and intercreditor arrangement satisfactory to
the Lead Borrower and the Administrative Agent); and (ii) the Refinancing
Revolving Credit Commitments and Refinancing Revolving Credit Loans: (A) (I)
shall have the same or more junior rank in right of payment with respect to the
other Obligations as the applicable Refinancing Revolving Credit Commitments
(and, to the extent subordinated in right of payment with respect to the other
Obligations, subject to a Subordination Agreement (or, alternatively, terms in
the Refinancing Amendment substantially similar to those in such Subordination
Agreement, as agreed by the Lead Borrower and Administrative Agent) or other
subordination arrangement satisfactory to the Lead Borrower and the
Administrative Agent), (II) no Person other than a Loan Party shall Guarantee or
otherwise be obligor with respect to the applicable Refinanced Debt, (III) the
obligations in respect thereof shall not be secured by any Lien on any asset
other than the Collateral and (IV) shall have the same rank in right of security
with respect to the other Obligations as the applicable Refinanced Debt, (B) (I)
shall not have a final scheduled maturity date or commitment reduction date
earlier than the Maturity Date or commitment reduction date, respectively, with
respect to the Refinanced Debt and (II) shall not have any scheduled
amortization or mandatory Commitment reductions prior to the maturity date of
the Refinanced Debt, (C) shall provide that the borrowing and repayment (except
for (1) payments of interest and fees at different rates on Refinancing
Revolving Credit Commitments (and related outstandings), (2) repayments required
upon the Maturity Date of the Refinancing Revolving Credit Commitments and (3)
repayments made in connection with a permanent repayment and termination of
commitments (in accordance with clause (E) below)) of Loans with respect to
Refinancing Revolving Credit Commitments after the associated Refinancing
Facility Closing Date shall be made on a pro rata basis or less than a pro rata
basis (but not more than a pro rata basis) with all other Revolving Credit
Commitments then existing on the Refinancing Facility Closing Date, (D) may be
elected to be included as additional Participating Revolving Credit Commitments
under the Refinancing Amendment, subject to the consent of the Swing Line Lender
and each L/C Issuer, and on the Refinancing Facility Closing Date all Swing Line
Loans and Letters of Credit shall be participated on a pro rata basis by all
Participating Revolving Credit Lenders in accordance with their percentage of
the Participating Revolving Credit Commitments existing after giving effect to
such Refinancing Amendment, provided such election may be made conditional upon
the termination of one or more other Participating Revolving Credit Commitments,
(E) may provide that the permanent repayment of Revolving Credit Loans in
connection with a permanent termination or reduction of Refinancing Revolving
Credit Commitments after the associated Refinancing Facility Closing Date be
made on a pro rata basis, less than pro rata basis or greater than pro rata
basis with all other Revolving Credit Commitments, 106 

GRAPHIC [g214411kk023i002.gif]

 


(F) shall provide that assignments and participations of Refinancing Revolving
Credit Commitments and Refinancing Revolving Credit Loans shall be governed by
the same assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans then existing on the Refinancing Facility
Closing Date, (G) shall have an Applicable Margin and LIBO Rate or Base Rate
floor (if any) determined by the Borrower and the applicable Refinancing
Revolving Credit Lenders, (H) shall have fees determined by the Lead Borrower
and the applicable Refinancing Revolving Credit Commitment arranger(s), and (I)
shall not have a greater principal amount of Commitments than the principal
amount of the Commitments of the Refinanced Debt plus accrued but unpaid
interest, fees, premiums (if any) and penalties thereon and reasonable fees,
expenses, OID and upfront fees associated with the refinancing. (f) Refinancing
Amendment. Commitments in respect of Refinancing Term Loans and Refinancing
Revolving Credit Commitments shall become additional Commitments pursuant to an
amendment (a “Refinancing Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrowers, each Refinancing Lender
providing such Commitments, the Administrative Agent and, for purposes of any
election pursuant to Section 2.17(e)(ii)(D), the Swing Line Lender and each L/C
Issuer. The Refinancing Amendment may, without the consent of any other Loan
Party, Agent or Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.17, including amendments as deemed necessary by the Administrative
Agent in its reasonable judgment to effect any lien or payment subordination and
associated rights of the applicable Lenders to the extent any Refinancing Loans
are to rank junior in right of security or payment or to address technical
issues relating to funding and payments. The Borrowers will use the proceeds of
the Refinancing Term Loans and Refinancing Revolving Credit Commitments to
extend, renew, replace, repurchase, retire or refinance, substantially
concurrently, the applicable Refinanced Debt. (g) (h) [Reserved]. Refinancing
Equivalent Debt. (i) In lieu of incurring any Refinancing Term Loans, the Lead
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time after the Closing Date issue, incur or otherwise obtain (A) secured
Indebtedness (including any Registered Equivalent Notes) in the form of one or
more series of first lien senior secured notes (such notes, “Permitted Pari
Passu Secured Refinancing Debt”), (B) secured Indebtedness (including any
Registered Equivalent Notes) in the form of one or more series of second lien
(or other junior lien) secured notes or second lien (or other junior lien)
secured term loans (such notes or term loans, “Permitted Junior Secured
Refinancing Debt”) and (C) unsecured or subordinated Indebtedness (including any
Registered Equivalent Notes) in the form of one or more series of unsecured or
subordinated notes or term loans (such notes or term loans, “Permitted Unsecured
Refinancing Debt” and together with Permitted Pari Passu Secured Refinancing
Debt and Permitted Junior Secured Refinancing Debt, “Refinancing Equivalent
Debt”), in each case, in exchange for, or to extend, renew, replace, repurchase,
retire or refinance, in 107 

GRAPHIC [g214411kk023i003.gif]

 


whole or in part, any existing Class of Term Loans (such Term Loans, “Refinanced
Term Loans”). (ii) Any Refinancing Equivalent Debt: (A) (1) shall not have a
Maturity Date prior to the date that is on or after the Maturity Date of the
Refinanced Term Loans, (2) if in the form of term loans, shall not have a
Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Refinanced Term Loans, (3) if in the form of notes,
shall not have scheduled amortization or payments of principal and not be
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations, in each case prior to the Maturity Date of the Refinanced Term
Loans (other than customary “AHYDO catch-up payments”, offers to repurchase and
prepayment events upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default; provided that any such
Refinancing Equivalent Debt that is junior in right of payment or security with
respect to the Term B Loans may only participate in any such mandatory
prepayments with respect to customary offers to repurchase and prepayment events
upon an asset sale or event of loss on a junior basis to the Term B Loans and
any then-existing Term Loans that are pari passu in right of payment and
security with the Term B Loans), (4) no Person other than a Loan Party shall
Guarantee or otherwise be an obligor with respect to such Refinancing Equivalent
Debt, (5) if in the form of subordinated Permitted Unsecured Refinancing Debt,
shall be subject to a Subordination Agreement to which a representative acting
on behalf of the holders of such Permitted Unsecured Refinancing Debt shall have
become a party or otherwise subject (or, alternatively, terms in the definitive
documentation for such Refinancing Equivalent Debt substantially similar to
those in such Subordination Agreement, as agreed by the Lead Borrower and
Administrative Agent); provided that if such Permitted Unsecured Refinancing
Debt is the initial subordinated Permitted Unsecured Refinancing Debt incurred
by the Lead Borrower, then the Holdcos, each Borrower, the Subsidiary
Guarantors, the Administrative Agent and the representative for such Permitted
Unsecured Refinancing Debt shall have executed and delivered a Subordination
Agreement, (6) shall not have a greater principal amount than the principal
amount of the Refinanced Term Loans plus accrued and unpaid interest, fees,
premiums (if any) and penalties thereon and reasonable fees, expenses, OID and
upfront fees associated with the refinancing and (7) except as otherwise set
forth in this clause (h)(ii), shall have terms and conditions (other than with
respect to pricing, fees, rate floors and optional prepayment or redemption
terms) substantially similar to, or (taken as a whole) no more favorable (as
reasonably determined by the Lead Borrower) to the lenders or holders providing
such Refinancing Equivalent Debt, than those applicable to the Refinanced Term
Loans (except for covenants or other provisions (a) conformed (or added) in the
Loan Documents, for the benefit of the Lenders holding Term B Loans, pursuant to
an amendment thereto subject solely to the reasonable satisfaction of the
Administrative Agent or (b) applicable only to periods after the Latest Maturity
Date at the time of the issuance or incurrence of such Refinancing Equivalent
Debt) or such terms and conditions shall be current market terms for such type
of Refinancing Equivalent Debt (as reasonably determined in good faith by the
Lead Borrower), (B) (1) if either Permitted Pari Passu Secured Refinancing Debt
or Permitted Junior Secured Refinancing Debt, shall be subject to security
agreements relating to such Refinancing Equivalent Debt that are substantially
the same as or more favorable to the Loan Parties than the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (2) if Permitted Pari Passu Secured 108 

GRAPHIC [g214411kk023i004.gif]

 


Refinancing Debt, (x) shall be secured by the Collateral on a pari passu basis
with the Obligations under Term B Loans and Revolving Credit Loans and shall not
be secured by any property or assets of the Holdcos, either Borrower or any
Restricted Subsidiary other than the Collateral, and (y) shall be subject to a
new or then-existing First Lien Intercreditor Agreement to which a Senior
Representative acting on behalf of the holders of such Permitted Pari Passu
Secured Refinancing Debt shall become a party or otherwise subject or other lien
subordination or intercreditor arrangement satisfactory to the Borrower and the
Administrative Agent and (3) if Permitted Junior Secured Refinancing Debt, (x)
shall be secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations under Term B Loans
required to be secured on a first lien basis and shall not be secured by any
property or assets of the Holdcos, the Lead Borrower or any Restricted
Subsidiary other than the Collateral, and (y) shall be subject to a new or
then-existing Second Lien Intercreditor Agreement to which a Senior
Representative acting on behalf of the holders of such Permitted Junior Secured
Refinancing Debt shall become a party or otherwise subject or other lien
subordination or intercreditor arrangement satisfactory to the Lead Borrower and
the Administrative Agent, and (C) shall be incurred solely to repay, repurchase,
retire or refinance substantially concurrently the Refinanced Term Loans. (iii)
This Section 2.17 shall supersede any provisions in Section 2.13 or Section
10.01 to the contrary. Section 2.18 Extensions of Term Loans and Revolving
Credit Commitments . (a) Notwithstanding anything to the contrary in this
Agreement, pursuant to one or more offers (each, an “Extension Offer”) made from
time to time by the Borrowers to all Lenders of Term Loans of a given Class (an
“Existing Term Loan Tranche”) with a like Maturity Date or Revolving Credit
Commitments of a given Class (an “Existing Revolver Tranche”) with a like
Maturity Date, in each case on a pro rata basis under each tranche (based on the
aggregate outstanding principal amount of the respective Term Loans or Revolving
Credit Commitments of the applicable Class with the same Maturity Date, as the
case may be) and on identical terms to each such Lender (including as to the
proposed interest rates and fees payable, but excluding any arrangement,
structuring or other similar fees payable in connection therewith that are not
generally shared with all relevant Lenders), the Borrowers may from time to time
extend the maturity date of any Term Loans and/or Revolving Credit Commitments
and otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans or
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Credit Commitments
(in each case not so extended), being a “tranche”, Existing Term Loan Tranche or
Existing Revolver Tranche as applicable; any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted, and any Extended Revolving Credit Commitments shall
constitute a separate tranche of Revolving Credit Commitments from the tranche
of Revolving Credit Commitments from which they were converted (provided that at
no time shall there be Classes of Extended Term Loans and Refinancing Term Loans
hereunder which have more than five (5) Maturity Dates) so long as the following
terms are satisfied: (i) no Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, 109 

GRAPHIC [g214411kk023i005.gif]

 


(ii) except as to interest rates, fees and final maturity (which shall be
identical as offered to each Lender under the relevant tranche), the Revolving
Credit Commitment of any Revolving Credit Lender (an “Extending Revolving Credit
Lender”) extended pursuant to an Extension (an “Extended Revolving Credit
Commitment”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the identical
terms as the original Revolving Credit Commitments (and related outstandings);
provided that (x) subject to the provisions of Sections 2.03(l) and 2.04(g) to
the extent relating to Swing Line Loans and Letters of Credit which mature or
expire after a Maturity Date when there exist Extended Revolving Credit
Commitments with a longer Maturity Date, all Swing Line Loans and Letters of
Credit shall be participated in on a pro rata basis by all Lenders with
Revolving Credit Commitments in accordance with their Pro Rata Share of such
Revolving Credit Commitments (and except as provided in Sections 2.03(l) and
2.04(g), without giving effect to changes thereto on an earlier Maturity Date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Credit Commitments and repayments
thereunder shall be made on a pro rata basis (except for (A) payments of
interest and fees on Extended Revolving Credit Commitments (and related
outstandings) at different rates from the original Revolving Credit Commitments;
provided that such interest and fees shall be identical for each Lender under
the Extended Revolving Credit Commitment and (B) repayments required upon the
Maturity Date of the non-extending Revolving Credit Commitments) and (y) at no
time shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments, Refinancing Revolving Commitments and any original
Revolving Credit Commitments) which have more than three (3) different Maturity
Dates or three (3) different tranches, (iii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall be identical as offered to each Lender
under the relevant tranche), subject to immediately succeeding clauses (iv), (v)
and (vi), shall be determined by the Lead Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Term Lender (an “Extending Term Lender”)
extended pursuant to any Extension (“Extended Term Loans”) shall have the same
terms as the tranche of Term Loans subject to such Extension Offer (or less
favorable terms if so agreed by each Extended Term Lender in the applicable
tranche), (iv) the final maturity date of any Extended Term Loans shall be no
earlier than the then latest Maturity Date hereunder and the amortization
schedule applicable to Term Loans pursuant to Section 2.07(a) for periods prior
to the Original Term Loan Maturity Date may not be increased, (v) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans extended thereby,
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term
Loans (calculated on the face amount thereof) or Revolving Credit Commitments,
as the case may be, in respect of 110 

GRAPHIC [g214411kk023i006.gif]

 


which Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments, as the case may
be, offered to be extended by the Lead Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Loans, as the case may be, of
such Term Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer, (viii) all documentation in respect of such Extension shall be
consistent with the foregoing, and all written communications by either Borrower
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and otherwise reasonably satisfactory to
the Administrative Agent, and (ix) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Lead Borrower. (b) If, at the time any
Extension of Revolving Credit Commitments becomes effective, there will be
Extended Revolving Credit Commitments which remain in effect from a prior
Extension, then if the “effective interest rate”, “effective unused commitment
fee rate” or “effective letter of credit fronting fee rate” (which, for this
purpose, shall, in each case, be reasonably determined by the Administrative
Agent and shall take into account any interest rate floors or similar devices
and be deemed to include (without duplication) all fees (except to the extent
independently taken into account as commitment fees under Section 2.09(a) or
Letter of Credit fronting fees under Section 2.03(i)), including up front or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such new Extended Revolving Credit Commitments and (y) the four years
following the date of the respective Extension) payable to Lenders with such
Extended Revolving Credit Commitments, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant extending Lenders) and customary consent fees paid
generally to consenting Lenders in respect of the Extended Revolving Credit
Commitments (and related extensions of credit) shall at any time (over the life
of the Extended Revolving Credit Commitments and related extensions of credit)
exceed by more than 0.50% the “effective interest rate”, “effective unused
commitment fee rate” or “effective letter of credit fronting fee rate”
applicable to Revolving Credit Commitments (or outstanding extensions of credit
pursuant thereto) which were extended pursuant to one or more prior Extensions
(determined on the same basis as provided in the first parenthetical in this
sentence), then the Applicable Margin and/or Letter of Credit fronting fee
applicable thereto shall be increased to the extent necessary so that at all
times thereafter the Extended Revolving Credit Commitments made pursuant to
previous Extensions (and related extensions of credit) do not receive less
“effective interest rate”, “effective unused commitment fee rate” and/or
“effective letter of credit fronting fees” than are applicable to the Revolving
Credit Commitments (and related extensions of credit) made (or extended)
pursuant to such Extension. If at the time any Extension of Term Loans becomes
effective, there will be Extended Term Loans which remain outstanding from a
prior Extension, then if the “effective interest rate” (which, for this purpose,
shall be reasonably determined by the Administrative Agent and shall take into
account any interest rate floors or similar devices and be deemed to include
(without duplication) all fees, including up front or similar fees or original
issue discount (amortized over the shorter of (x) the life of such new Extended
Term Loans and (y) the four years following the date of the respective
Extension) payable to Lenders with such Extended Term Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant extending Lenders) in respect of the
Extended Term Loans shall at any time (over the life of the Extended Term Loans)
exceed by more than 0.50% the “effective interest rate” applicable to Term Loans
which were extended pursuant to one or more prior Extensions (determined on the
same basis as provided in the first parenthetical in this 111 

GRAPHIC [g214411kk023i007.gif]

 


sentence), then the Applicable Margin applicable thereto shall be increased to
the extent necessary so that at all times thereafter the Extended Term Loans
made pursuant to previous Extensions do not receive less “effective interest
rate” than are applicable to the Term Loans made (or extended) pursuant to such
Extension. (c) With respect to all Extensions consummated by the Borrowers
pursuant to this Section 2.18, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.05 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Lead Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Lead Borrower’s sole discretion and may be waived by the Lead
Borrower) of Term Loans or Revolving Credit Commitments (as applicable) of any
or all applicable tranches be tendered. The Administrative Agent and the Lenders
hereby consent to the Extensions and the other transactions contemplated by this
Section 2.18 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans and/or Extended Revolving
Credit Commitments on the such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Section 2.05 and 2.13) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.18. (d) The Lenders hereby
irrevocably authorize the Administrative Agent and Collateral Agent to enter
into amendments to this Agreement and the other Loan Documents with the
Borrowers (each an “Extension Amendment”), as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Lead Borrower in connection with the establishment of such new tranches
or sub-tranches, in each case on terms consistent with this Section 2.18.
Notwithstanding the foregoing, each of the Administrative Agent and the
Collateral Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.18(d) and, if either the Administrative Agent or
the Collateral Agent seeks such advice or concurrence, it shall be permitted to
enter into such amendments with the Lead Borrower in accordance with any
instructions actually received by such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Lead Borrower
unless and until it shall have received such advice or concurrence; provided,
however, that whether or not there has been a request by the Administrative
Agent or the Collateral Agent for any such advice or concurrence, all such
amendments entered into with the Lead Borrower by the Administrative Agent or
the Collateral Agent hereunder shall be binding and conclusive on the Lenders.
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and the Collateral Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
latest Maturity Date so that such maturity date is extended to the then latest
Maturity Date (or such later date as may be advised by local counsel to the
Collateral Agent). (e) In connection with any Extension, the Lead Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.18. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Offer. Any Extending Term Lender wishing to have all
or a portion of its Term Loans under the Existing Term Loan Tranche subject to
such Extension Offer amended into Extended Term Loans and any Extending
Revolving Credit Lender wishing to have all or a portion of its Revolving 112 

GRAPHIC [g214411kk023i008.gif]

 


Credit Commitments under the Existing Revolver Tranche subject to such Extension
Offer amended into Extended Revolving Credit Commitments, as applicable, shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Offer of the amount of its Term Loans under
the Existing Term Loan Tranche or Revolving Credit Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Credit Commitments under
the Existing Revolver Tranche, as applicable, in respect of which applicable
Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer exceeds the amount of Extended Term Loans
or Extended Revolving Credit Commitments, as applicable, requested to be
extended pursuant to the Extension Offer, Term Loans or Revolving Credit
Commitments, as applicable, subject to Extension Elections shall be amended to
Extended Term Loans or Revolving Credit Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Credit Commitments, as applicable, included in each such Extension Election.
Section 2.19 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law: (i) Waivers and Amendments. That
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 10.01. (ii) Reallocation of Payments. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Lead Borrower may request (so long as no Default or
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Lead Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Lead Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the Lead
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court 113 

GRAPHIC [g214411kk023i009.gif]

 


of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.19(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto. (iii) Certain Fees. That Defaulting
Lender (x) shall not be entitled to receive any commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Lead Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender) and (y)
shall be limited in its right to receive Letter of Credit fees as provided in
Section 2.03(h). (iv) Reallocation of Pro Rata Share to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Pro Rata Share” of each
Non-Defaulting Lender’s Revolving Credit Loans and L/C Obligations shall be
computed without giving effect to the Participating Revolving Credit Commitment
of that Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default has occurred and is continuing; and (ii)
the aggregate obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit and Swing Line Loans shall not exceed
the positive difference, if any, of (1) the Participating Revolving Credit
Commitment of that Non-Defaulting Lender minus (2) the sum of (A) the aggregate
Outstanding Amount of the Loans of that Non-Defaulting Lender under such
Participating Revolving Credit Commitments plus (B) such Non-Defaulting Lender’s
Pro Rata Share of the Outstanding Amount of L/C Obligations and Swing Line
Obligations at such time. Subject to Section 11.19, no reallocation hereto shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation. (b)
Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent, Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.19(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Lead Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly 114 

GRAPHIC [g214411kk023i010.gif]

 


 

agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender. Section 2.20
Borrower Obligations Joint and Several. (a) Each Borrower hereby designates and
appoints the Lead Borrower as its agent, attorney-in-fact and legal
representative on its behalf for all purposes, including issuing Committed Loan
Notices and Swing Line Loan Notices; delivering Compliance Certificates; giving
instructions with respect to the disbursement of the proceeds of the Loans;
paying, prepaying and reducing loans, commitments, or any other amounts owing
under the Loan Documents; selecting interest rate options; giving, receiving,
accepting and rejecting all other notices, consents or other communications
hereunder or under any of the other Loan Documents; and taking all other actions
(including in respect of compliance with covenants) on behalf of any Borrower or
the Borrowers under the Loan Documents. The Lead Borrower hereby accepts such
appointment. The Administrative Agent and each Lender may regard any notice or
other communication pursuant to any Loan Document from the Lead Borrower on
behalf of one or more Borrowers as a notice or communication from such Borrower.
Each warranty, covenant, agreement and undertaking made on behalf of the
Co-Borrower by the Lead Borrower shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower. Any action, notice, delivery, receipt, acceptance, approval, rejection
or any other undertaking under any of the Loan Documents to be made by the Lead
Borrower in respect of the Obligations of the Co-Borrower shall be deemed, where
applicable, to be made in the Lead Borrower’s capacity as representative and
agent on behalf of each Borrower, and any such action, notice, delivery,
receipt, acceptance, approval, rejection or other undertaking shall be deemed
for all purposes to have been made by such Borrower and shall be binding upon
and enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower. (b) The Borrowers shall have joint and several
liability in respect of all Obligations hereunder and under any other Loan
Document to which any Borrower is a party, without regard to any defense (other
than the defense that payment in full in Same Day Funds has been made), setoff
or counterclaim which may at any time be available to or be asserted by any
other Loan Party against the Lenders, or by any other circumstance whatsoever
(with or without notice to or knowledge of the Borrowers) which constitutes, or
might be construed to constitute, an equitable or legal discharge of either
Borrower’s liability hereunder, in bankruptcy or in any other instance, and the
Obligations of the Borrowers hereunder shall not be conditioned or contingent
upon the pursuit by the Lenders or any other person at any time of any right or
remedy against either Borrower or against any other person which may be or
become liable in respect of all or any part of the Obligations or against any
Collateral or Guarantee therefor or right of offset with respect thereto. Each
Borrower hereby acknowledges that this Agreement is the joint and several
obligation of each Borrower (regardless of which Borrower shall have delivered a
Request for Credit Extension) and may be enforced against each Borrower
separately, whether or not enforcement of any right or remedy hereunder has been
sought against any other Borrower. Each Borrower hereby expressly waives, with
respect to any of the Loans made to any other Borrower hereunder and any of the
amounts owing hereunder by such other Loan Parties in respect of such Loans,
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent or any Lender exhaust any
right, power or remedy or proceed against such other Loan Parties under this
Agreement or any other agreement or instrument referred to herein or against any
other person under any other guarantee of, or security for, any of such amounts
owing hereunder. ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01 Taxes. 115

GRAPHIC [g214411kk025i001.gif]

 


(a) Payments Free of Taxes. Except as provided in this Section 3.01, or as
required by applicable Law, any and all payments made by or on account of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction or withholding for any and all present or future Taxes, excluding, in
the case of each Agent and each Lender, (1) Taxes imposed on or measured by its
net income, however denominated, franchise (and similar) Taxes imposed on it in
lieu of net income Taxes, and branch profits Taxes, in each case, (i) imposed by
a jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender or Administrative Agent is organized or the jurisdiction (or
by any political subdivision or taxing authority thereof) in which such Lender’s
or Administrative Agent’s principal office or applicable Lending Office is
located, or (ii) that are Other Connection Taxes, (2) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(d), and (3) any U.S. federal
withholding Taxes imposed under FATCA (all such excluded taxes being hereinafter
referred to as “Excluded Taxes”, and all non-excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan
Party, being hereinafter referred to as “Indemnified Taxes”). If the Loan Party
or other applicable withholding agent shall be required by any Laws to deduct or
withhold any Taxes from or in respect of any sum payable under any Loan Document
to any Recipient, (i) if such Taxes are Indemnified Taxes or Other Taxes, the
sum payable by such Loan Party shall be increased as necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 3.01),
each of such Recipient receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall make such deductions or withholdings, (iii) the
applicable withholding agent shall pay the full amount deducted or withheld to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), if the Loan Party is the applicable withholding agent,
such Loan Party shall furnish to the Agent the original or a copy of a receipt
evidencing payment thereof or other evidence reasonably acceptable to the Agent.
In addition, each Borrower (jointly and severally) agrees to pay any and all
present and future stamp, transfer, sales and use, court or documentary taxes
and any other excise, property, intangible or mortgage recording taxes, or
charges or levies of the same character, imposed by any Governmental Authority,
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, including additions to tax, penalties and interest
related thereto (all taxes described in this paragraph of Section 3.01(a) being
hereinafter referred to as “Other Taxes”), save for any Luxembourg Taxes payable
due to the registration of a Loan Document with the Administration de
l’Enregistrement at des Domaines in Luxembourg or in connection with any
registration of a Loan Document for the purposes of any court proceedings before
a Luxembourg court or any presentation before a public authority in Luxembourg
("autorité constituée"), except in circumstances where: (i) the registration or
presentation of a Loan Document is required or ordered by the relevant
Luxembourg court or public authority in connection with any proceedings or
matters pending before such court or authority; or (ii) the registration or
presentation of a Loan Document is necessary for the exercise of the rights
under such Loan Document and the protection, preservation or maintenance of such
rights; or (iii) the registration or presentation of a Loan Document is
mandatorily required by law. (b) Indemnification by the Borrowers. Each Borrower
(jointly and severally) and each Guarantor agrees to indemnify each Recipient
for (i) the full amount of Indemnified Taxes and Other Taxes payable by such
Recipient and (ii) any reasonable expenses arising therefrom or with respect
thereto, provided such Recipient, as the case may be, provides the Lead Borrower
or such Guarantor with a written statement thereof setting forth in reasonable
detail the basis and calculation of such amounts. (c) Indemnification by the
Lenders. To the extent required by any applicable law, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any 116

GRAPHIC [g214411kk025i002.gif]

 


applicable withholding tax. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.07(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (c). (d) A. Tax Administration
Formalities. Each Recipient that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the requesting Loan Party and the Administrative Agent, at the time
or times reasonably requested by the such Loan Party or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by such Loan Party or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission (1) would subject
such Lender to any material unreimbursed cost or expense (it being understood
that the completion, execution and submission of any documentation no more
burdensome than that required for U.S. federal income withholding will not for
purposes of this subsection (1) give rise to an exception from the preceding
sentence and shall not be considered material unreimbursed cost or expense) or
(2) would materially prejudice the legal or commercial position of such Lender
(it being understood that the completion, execution and submission of the
applicable IRS Form W-8 shall not give rise to an exception from the preceding
sentence or otherwise be considered prejudicial to the position of a Recipient);
provided, however, that in no event shall the Lenders be required to provide its
tax returns or its calculations. B. Each Recipient shall confirm whether it is
entitled to receive payments under any Loan Document free from withholding under
FATCA and shall provide any documentation, forms and other information relating
to its status under FATCA reasonably requested by the Loan Parties sufficient
for the Loan Parties to comply with their obligations under FATCA and to
determine whether such Recipient has complied with such applicable reporting
requirements. Each Recipient agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification, provide such successor form, or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. (e) Designation of Different Lending Office. If any
Recipient requests compensation under Section 3.04, or requires the Borrower or
any Loan Party to pay any Indemnified Taxes or additional amounts to any
Recipient or any Governmental Authority for the account of any Recipient
pursuant to Section 3.01, then such Recipient shall (at the request of the Lead
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to 117

GRAPHIC [g214411kk025i003.gif]

 


assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Recipient, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, and (ii) would not subject such
Recipient to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Recipient. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Recipient in connection with any
such designation or assignment. (f) Treatment of Certain Refunds. If any
Recipient determines, in its sole discretion, that it has received a refund in
respect of any Indemnified Taxes or Other Taxes as to which indemnification or
additional amounts have been paid to it by any Loan Party pursuant to this
Section 3.01, it shall promptly remit such refund to the Loan Party, net of all
reasonable out-of-pocket expenses of the Recipient, as the case may be and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund net of any Taxes payable by any Recipient on such
interest); provided that the Loan Parties, upon the request of the Recipient, as
the case may be, agree promptly to return such refund (plus any penalties,
interest or other charges imposed by the relevant taxing authority) to such
party in the event such party is required to repay such refund to the relevant
taxing authority. Notwithstanding anything to the contrary in this paragraph
(f), in no event will the Recipient be required to pay any amount to the Loan
Party pursuant to this paragraph (f) the payment of which would place the
Recipient in a less favorable net after-Tax position than the Recipient would
have been in if the Taxes subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Taxes had
never been paid. This section shall not be construed to require any Recipient to
make available its tax returns (or any other information relating to Taxes that
it deems confidential) to the Borrowers or any other Person. (g) Survival. Each
party’s obligations under this Section 3.01 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document. (h) All
amounts set forth in a Loan Document to be payable by any Loan Party to a Lender
or Agent which (in whole or in part) constitute the consideration for a supply
or supplies for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply or supplies, and accordingly, subject to paragraph (j)
below, if VAT is or becomes chargeable on any supply made by any Lender or Agent
to any Loan Party under a Loan Document and such Lender or Agent is required to
account to the relevant taxing authority for the VAT, that Loan Party shall pay
to the relevant Lender or Agent (in addition to and at the same time as paying
any other consideration for such supply) an amount equal to the amount of such
VAT (and such Lender or Agent shall promptly provide an appropriate VAT invoice
to such Loan Party). (i) If VAT is or becomes chargeable on any supply made by
any Lender or Agent (the “Supplier”) to any other Lender or Agent (the
“Recipient”) under a Loan Document, and any Loan Party other than the Recipient
(the “Subject Party”) is required by the terms of any Loan Document to pay an
amount equal to the consideration for such supply to the Supplier (rather than
being required to reimburse the Recipient in respect of that consideration) (i)
(where the Supplier is the Person required to account to the relevant tax
authority for the VAT) the Subject Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this sub-paragraph (i) applies) promptly pay to
the Subject Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and (ii) (where the
Recipient is the person required to account to the relevant tax authority for
the VAT) the Subject Party must promptly, following demand from the Recipient,
pay to the Recipient an amount equal to the VAT chargeable on that supply 118

GRAPHIC [g214411kk025i004.gif]

 


but only to the extent that the Recipient reasonably determines that it is not
entitled to credit or repayment from the relevant tax authority in respect of
that VAT. (j) Where a Loan Document requires any Loan Party to reimburse or
indemnify a Lender or Agent for any cost or expense, that Loan Party shall
reimburse or indemnify (as the case may be) such Lender or Agent for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Lender or Agent reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority. (k) Any reference in paragraphs 3.01(h)-(l) to any Party shall, at
any time when such Party is treated as a member of a group or unity (or fiscal
unity) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the person who is treated at that time as
making the supply, or (as appropriate) receiving the supply, under the grouping
rules (provided for in Article 11 of Council Directive 2006/112/EC (or as
implemented by the relevant member state of the European Union) or any other
similar provision in any jurisdiction which is not a member state of the
European Union) so that a reference to a Party shall be construed as a reference
to that Party or the relevant group or unity (or fiscal unity) of which that
Party is a member for VAT purposes at the relevant time or the relevant
representative member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be). (l) In relation to any supply made by a
Party to any other Party under a Loan Document, if reasonably requested by such
Party, that other Party must promptly provide such Party with details of that
other Party’s VAT registration and such other information as is reasonably
requested in connection with such Party’s VAT reporting requirements in relation
to such supply. Section 3.02 Illegality. If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBO Rate Loans (whether denominated in Dollars or Euros), then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue LIBO Rate Loans in the affected
currency or currencies shall be suspended until such Lender notifies the
Administrative Agent and the Lead Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the Lead
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or (I) if applicable, and such Loans are denominated in Dollars,
convert all of such Lender’s LIBO Rate Loans to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBO Rate component of the Base Rate) or (II) if applicable, and such Loans are
denominated in Euros, to the extent the Lead Borrower and all Appropriate
Lenders agree, convert such Loans to Loans bearing interest at an alternative
rate mutually acceptable to the Lead Borrower and all of the Appropriate
Lenders, in each case, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such LIBO Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
LIBO Rate Loans; and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBO Rate. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted and all
amounts due, if any, in connection with such prepayment or conversion under
Section 3.05. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
119

GRAPHIC [g214411kk025i005.gif]

 


Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the applicable LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or that the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, or that Dollar deposits or Euro
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable, market for the applicable amount and the Interest Period of
such LIBO Rate Loan, the Administrative Agent will promptly so notify the Lead
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBO Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Lead Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of such LIBO Rate Loans or, failing that, will
be deemed to have converted such request, if applicable, into a request for a
Borrowing of Base Rate Loans in the amount specified therein (or, in the case of
a pending request for a Loan denominated in Euros, the Borrower and the Lenders
may establish a mutually acceptable alternative rate). Section 3.04 Increased
Cost and Reduced Return; Capital Adequacy; Reserves on LIBO Rate Loans. (a) If
any Lender reasonably determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Closing
Date, or such Lender’s compliance therewith, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining any
LIBO Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this Section
3.04(a) any such increased costs or reduction in amount resulting from (1)
Indemnified Taxes, Other Taxes or Excluded Taxes or (2) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining the LIBO Rate Loan
(or of maintaining its obligations to make any Loan), or to reduce the amount of
any sum received or receivable by such Lender, then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction. (b) If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrowers shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand. (c) The Borrowers shall pay to each Lender, (i) as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each applicable LIBO Rate
Loan of the Borrowers equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of any LIBO Rate Loans of the Borrowers such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by 120

GRAPHIC [g214411kk025i006.gif]

 


such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least fifteen (15) days’ prior notice (with
a copy to the Administrative Agent) of such additional interest or cost from
such Lender. If a Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such notice. (d) (e) [Reserved].
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.04 shall not constitute a waiver of such Lender’s right to demand
such compensation. (f) If any Lender requests compensation under this Section
3.04, then such Lender will, if requested by the Lead Borrower, use reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.04(f) shall affect or postpone
any of the Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.04(a), (b) or (c). (g) For purposes of this Section 3.04, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to have gone into effect after the date hereof, regardless
of the date enacted, adopted or issued. Section 3.05 Funding Losses. Upon
written demand of any Lender (with a copy to the Administrative Agent) from time
to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrowers shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of: (a) any continuation, conversion, payment or prepayment of
any LIBO Rate Loan of either Borrower on a day other than the last day of the
Interest Period for such Loan; or (b) any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any LIBO Rate Loan of the Borrowers on the date or in the
amount notified by the Lead Borrower; including any loss or expense (excluding
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. Section 3.06 Matters Applicable to
All Requests for Compensation. (a) Any Agent or any Lender claiming compensation
under this Article III shall deliver a certificate to the Lead Borrower setting
forth the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.
(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Lead Borrower shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Lead 121

GRAPHIC [g214411kk025i007.gif]

 


Borrower of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Borrowers under Section
3.04, the Lead Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
from one Interest Period to another applicable LIBO Rate Loan, or, if
applicable, to convert Base Rate Loans into LIBO Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested. (c) If the obligation of any Lender to make or continue any LIBO
Rate Loan, or to convert Base Rate Loans into LIBO Rate Loans, shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable LIBO Rate
Loans shall be automatically converted into Base Rate Loans (or, if such
conversion is not possible, repaid) on the last day(s) of the then current
Interest Period(s) for such LIBO Rate Loans (or, in the case of any immediate
conversion required by Section 3.02, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to
such conversion no longer exist: (i) to the extent that such Lender’s LIBO Rate
Loans have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s applicable LIBO Rate Loans shall be
applied instead to its Base Rate Loans; and (ii) all Loans that would otherwise
be made or continued from one Interest Period to another by such Lender as LIBO
Rate Loans shall be made or continued instead as Base Rate Loans (if possible),
and all Base Rate Loans of such Lender that would otherwise be converted into
LIBO Rate Loans shall remain as Base Rate Loans. (d) If any Lender gives notice
to the Lead Borrower (with a copy to the Administrative Agent) that the
circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to
the conversion of any of such Lender’s LIBO Rate Loans pursuant to this Section
3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBO Rate Loans made by other
Lenders under the applicable Facility are outstanding, if applicable, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding LIBO Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding LIBO Rate Loans under such Facility and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments for the applicable
Facility. Section 3.07 Replacement of Lenders under Certain Circumstances. (a)
If at any time (i) the Borrowers become obligated to pay additional amounts or
indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any LIBO Rate
Loans as a result of any condition described in Section 3.02 or Section 3.04,
(ii) any Lender becomes a Defaulting Lender or (iii) any Lender becomes a
Non-Consenting Lender, then the Lead Borrower may on ten (10) Business Days’
prior written notice to the Administrative Agent and such Lender and, in the
case of clause (y) below only, with the prior written consent of the Required
Lenders; provided that such consent shall not be required in the case of the
termination of Commitments of Defaulting Lenders, (x) replace such Lender by
causing such Lender to (and such Lender shall be obligated to) assign, at par,
pursuant to Section 10.07(b) (with the assignment fee to be paid by the Lead
Borrower in such instance) all of its rights and obligations under this
Agreement (in respect of any applicable Facility only in the case of clause (i)
or with respect to a class vote, clause (iii)) to one or more Eligible
Assignees, none of which shall constitute a Defaulting Lender; provided that
neither the 122

GRAPHIC [g214411kk025i008.gif]

 


Administrative Agent nor any Lender shall have any obligation to the Lead
Borrower to find a replacement Lender or other such Person; and provided further
that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to, and shall be sufficient (together with all other consenting Lenders)
to cause the adoption of, the applicable departure, waiver or amendment of the
Loan Documents; or (y) terminate the Commitment of such Lender or L/C Issuer, as
the case may be, and (1) in the case of a Lender (other than an L/C Issuer in
its capacity as such), repay all Obligations of the Lead Borrower owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of an L/C Issuer, repay all Obligations of
the Lead Borrower owing to such L/C Issuer relating to the Letters of Credit
issued by such L/C Issuer as of such termination date and cancel or backstop on
terms and issued by an issuer reasonably satisfactory to such L/C Issuer any
Letters of Credit issued by it; provided that in the case of any such
termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable facility only in the case of
clause (i) or with respect to a class vote, clause (iii). (b) Any Lender being
replaced pursuant to Section 3.07(a) above shall (i) execute and deliver an
Assignment and Assumption with respect to such Lender’s applicable Commitment
and outstanding Loans and participations in L/C Obligations and Swing Line Loans
in respect thereof, and (ii) deliver any Notes evidencing such Loans to the Lead
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrowers owing
to the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
(other than any amounts owing to the assigning Lender pursuant to Section 3.05,
which shall be paid in full by the Borrower) concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrowers, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender. (c) Notwithstanding anything to the contrary contained above,
any Lender that acts as an L/C Issuer may not be replaced hereunder at any time
that it has any Letter of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such L/C Issuer (including the furnishing of a
back-up standby letter of credit in form and substance, and issued by an issuer
reasonably satisfactory to such L/C Issuer or the depositing of cash collateral
into a cash collateral account in amounts and pursuant to arrangements
reasonably satisfactory to such L/C Issuer) have been made with respect to each
such outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09. (d) In the event that (i) the Lead Borrower or the Administrative
Agent has requested that the Lenders consent to a departure or waiver of any
provisions of the Loan Documents or agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all 123

GRAPHIC [g214411kk025i009.gif]

 


affected Lenders in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of the Loans and (iii) the Required
Lenders (or, in the case of a consent, waiver or amendment involving all
affected Lenders of a certain Class, the Required Class Lenders) have agreed
(but solely to the extent required by Section 10.01) to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.” Section 3.08 Survival. All
of obligations of the Lead Borrower and the Co-Borrower under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder. ARTICLE IV CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS Section 4.01 First Credit Event. The obligation of each Lender to
make Loans, and the obligation of the L/C Issuers to issue Letters of Credit, on
the Closing Date, is subject at the time of the making of such Loans or the
issuance of such Letters of Credit to the satisfaction of the following
conditions: (a) Credit Agreement; Notes. This Agreement shall have been duly
executed and delivered by the Borrowers and each Closing Date Guarantor and
there shall have been delivered to the Administrative Agent for the account of
each of the Lenders that has so requested, a Note executed by the Borrowers, in
each case in the amount, maturity and as otherwise provided herein. (b)
Security. (i) The Administrative Agent shall have received (if applicable) the
results of (x) Uniform Commercial Code lien searches and (y) judgment and tax
lien searches and other customary searches, made with respect to the Domestic
Subsidiaries in the states or other jurisdictions of formation of such Person
and with respect to such other locations and names listed on the Perfection
Certificate, together with (in the case of clause (x)) copies of the financing
statements (or similar documents) disclosed by such search, (ii) the Security
Agreement shall have been duly executed and delivered by each Domestic
Subsidiary, (iii) each of the other Collateral Documents set forth on Schedule
4.01(b) shall have been duly executed and delivered by the parties thereto,
together with, in respect of (ii) above, (x) certificates, if any, representing
the pledged Equity Interest of the Subsidiary Guarantors accompanied (where
applicable) by undated stock powers executed in blank (or the equivalent in
other jurisdictions) and (y) documents and instruments to be recorded, filed or
stamped (including the UCC financial statements and registration with ACRA) that
the Administrative Agent may deem reasonably necessary to satisfy the Collateral
and Guarantee Requirement. (c) Legal Opinions. The Administrative Agent shall
have received, on behalf of itself, the Collateral Agent, the Lenders and the
L/C Issuers, an opinion of (i) K&L Gates LLP, special counsel for the Loan
Parties, and (ii) from each local counsel for the Loan Parties incorporated or
organized in the United States or another Qualified Jurisdiction (or counsel for
the Administrative Agent and Lenders if it is customary in the relevant
jurisdiction for such counsel to deliver such opinion), in each case, dated the
Closing Date and addressed to the L/C Issuers, the Administrative Agent, the
Collateral Agent and the Lenders, in each case in form and substance reasonably
satisfactory to the Administrative Agent and customary for senior secured credit
facilities in transactions of this kind. 124

GRAPHIC [g214411kk025i010.gif]

 


 

(d) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Lead Borrower, or,
if no chief financial officer has been appointed, from the Permanent
Representative, in the form of Exhibit I hereto. (e) Luxembourg Deliverables.
The Administrative Agent shall have received for each Luxembourg Loan Party, (i)
an excerpt from the RCS dated no earlier than one (1) Business Day prior to the
Closing Date, (ii) a certificate of non-registration of judgments (certificat de
non-inscription d’une décision judiciaire), issued by the RCS no earlier than
one (1) Business Day prior to the Closing Date certifying that, as of the date
of the day immediately preceding such certificate, the Luxembourg Loan Party has
not been declared bankrupt (en faillite), and that it has not applied for
general settlement or composition with creditors (concordat préventif de
faillite), controlled management (gestion contrôlée), or reprieve from payment
(sursis de paiement), judicial or voluntary liquidation (liquidation judiciaire
ou volontaire), such other proceedings listed at Article 13, items 2 to 12 and
Article 14 of the Luxembourg Act dated December 19, 2002 on the Register of
Commerce and Companies, on Accounting and on Annual Accounts of the Companies
(as amended from time to time) and (iii) a certificate dated as of the Closing
Date (signed by a manager or an authorized signatory or the Permanent
Representative) that the relevant Luxembourg Loan Party is not subject to nor,
as applicable, does it meet or threaten to meet the criteria of bankruptcy
(faillite), insolvency, voluntary or judicial liquidation (liquidation
volontaire ou judiciaire), composition with creditors (concordat préventif de
faillite), controlled management (gestion contrôlée), reprieve from payment
(sursis de paiement), general settlement with creditors, reorganization or
similar laws affecting the rights of creditors generally, and no application has
been made or is to be made by its respective managers or directors or, as far as
it is aware, by any other person for the appointment of a commissaire,
juge-commissaire, liquidateur, curateur or similar officer pursuant to any
voluntary or judicial insolvency, winding-up, liquidation or similar
proceedings. (f) Insurance. The Administrative Agent shall have received
certificates of insurance complying with the requirements of Section 6.07(b) for
the business and properties of the Borrowers and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent and, except for
any insurance governed by German law, naming the Collateral Agent as an
additional insured and/or as loss payee. (g) Organization Documents. The
Administrative Agent shall have received (i) a copy of the Organization
Documents, including all amendments thereto, of each Loan Party, certified, if
applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing or comparable
certificate under applicable law (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of the Secretary or Assistant Secretary or the Permanent
Representative or an authorized signatory or a comparable officer under
applicable law of each Loan Party dated the Closing Date and certifying (where
relevant) (A) that attached thereto is a true and complete copy of the
Organization Documents of such Loan Party as in effect on the Closing Date, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the board of directors or board of managers (or equivalent governing body) of
such Loan Party or, with respect to the Lead Borrower, by its general partner,
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) (save in respect of each
Luxembourg Loan Party) that the Organization Documents of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing or comparable certificate under applicable law
furnished pursuant to clause (i) above, (D) as to (if 125

GRAPHIC [g214411kk027i001.gif]

 


applicable) the incumbency and specimen signature of each officer or manager or
authorized signatory or Permanent Representative executing any Loan Document on
behalf of such Loan Party and countersigned by another officer or manager as to
the incumbency and specimen signature of the Secretary or Assistant Secretary or
comparable officer under applicable law executing the certificate pursuant to
clause (ii) above, (E) if required by the articles of association or laws of the
jurisdiction of its incorporation or organization of any Loan Party (if
applicable) or in the context of any pledge of shares granted over the shares in
the capital in any Loan Party, a copy of a resolution of the general meeting or
a resolution in writing signed by all the holders of the issued shares (if
applicable) of that company, (F) if applicable, a copy of a resolution signed by
the supervisory board of the relevant Loan Party, (G) if applicable, an
unconditional positive advice from each relevant works' council including the
request for advice and (E) such other matters that are customarily included in a
certificate of this nature in the jurisdiction of its incorporation or
organization. (h) Fees, Etc. All duties, fees, reasonable costs and expenses
(including, without limitation, legal fees and expenses) and other compensation
contemplated hereby, payable to the Agents and the Lenders or otherwise payable
in respect of the Transactions shall have been paid to the extent due. (i) USA
PATRIOT Act.The Administrative Agent shall have received all documentation and
other information required by regulatory authorities with respect to the
Borrowers reasonably requested by the Administrative Agent under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act. (j) Refinancing. The Refinancing shall
have been consummated. (k) Senior Notes. The Borrowers shall have issued Senior
Notes in an aggregate principal amount of $500,000,000 equivalent pursuant to
the Senior Notes Indenture. (l) Financial Statements. The Arrangers and the
Lenders shall have received the Audited Financial Statements (and the audit
report for such financial statements) and the Quarterly Financial Statements,
which financial statements described shall be prepared in accordance with GAAP.
(m)Cashless Settlement Letter. The Cashless Settlement Letter shall have been
duly executed and delivered by the Borrowers and each of the other parties
thereto to the Adminstrative Agent. Section 4.02 All Credit Events. The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of LIBO Rate Loans) is subject to the following conditions
precedent: (a) The representations and warranties of each Loan Party set forth
in Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date. (b) No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom. 126

GRAPHIC [g214411kk027i002.gif]

 


(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof. Each Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of LIBO Rate Loans) submitted by the Lead Borrower
after the Closing Date shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension. ARTICLE V REPRESENTATIONS AND
WARRANTIES Holdings, the Borrowers and each of the other Loan Parties party
hereto represent and warrant to the Agents and the Lenders at the time of each
Credit Extension that: Section 5.01 Existence, Qualification and Power;
Compliance with Laws. Each Loan Party and each Restricted Subsidiary (other than
an Immaterial Subsidiary) (a) is a Person duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists in such jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except, in each case referred to in clause (a) (other than
with respect to each Borrower), (b)(i) (other than with respect to each
Borrower), (c), (d) or (e), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. Section 5.02
Authorization; No Contravention. The execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party, and the
consummation of the Transactions, are within such Loan Party’s corporate or
other powers, (a) have been duly authorized by all necessary corporate or other
organizational action, and (b) do not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) violate any material
Law; except with respect to any conflict, breach, contravention or payment (but
not the creation of any Lien) referred to in clause (ii)(x), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect. Section 5.03 Governmental Authorization;
Other Consents.(a)No material approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with (a) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, or for the consummation of the
Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the priority thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings and registrations necessary to
perfect, as applicable, the 127

GRAPHIC [g214411kk027i003.gif]

 


Liens or register on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been (or, within the applicable period
set out in the relevant Collateral Document, will be) duly obtained, taken,
given or made and are or (within such applicable period will be) in full force
and effect (except to the extent not required to be obtained, taken, given or
made or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect. (b) Any Luxembourg
Loan Party has carried out its activities and will continue to carry out its
activities in a manner which complies with all relevant regulatory requirements
regarding activities of the financial sector and in a manner which does not
require it to be authorized under the Luxembourg Act, dated April 5, 1993, on
the financial sector, as amended. Section 5.04 Binding Effect. This Agreement
and each other Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto. This Agreement and each other Loan Document
constitute legal, valid and binding obligations of such Loan Party, enforceable
against each Loan Party that is a party thereto in accordance with its terms,
except as such enforceability may be limited by (i) Debtor Relief Laws and by
general principles of equity (ii) the need for filings, registrations and, with
respect to Collateral owned by Foreign Subsidiaries, any other perfection steps
necessary to create or perfect or register the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges, if any, of Equity
Interests in Foreign Subsidiaries and intercompany Indebtedness owed by Foreign
Subsidiaries. Section 5.05 Financial Statements; No Material Adverse Effect. (a)
The Annual Financial Statements and the Quarterly Financial Statements fairly
present in all material respects the financial condition of Topco and its
Subsidiaries as of the dates thereof and their results of operations for the
periods covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, (A) except as otherwise expressly noted therein and
(B) subject, in the case of the Quarterly Financial Statements, to changes
resulting from normal year-end adjustments and absence of footnotes. (b) The
unaudited pro forma consolidated balance sheet of Topco and its Subsidiaries as
of the last day of the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least forty-five (45)
days (or ninety (90) days in case such four-fiscal quarter period is the end of
Topco’s fiscal year) prior to the Closing Date (such last day, the “Pro Forma
Balance Sheet Date”), prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (including the explanatory notes
related to the adjustments thereto) (the “Pro Forma Balance Sheet”) and the
unaudited pro forma consolidated statement of income of Topco and its
Subsidiaries for the twelve-month period ended on the Pro Forma Balance Sheet
Date, prepared after giving effect to the Transactions as if the Transactions
had occurred at the beginning of such period (together with the Pro Forma
Balance Sheet, the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Annual Financial Statements (except for the exclusion of the effects of
the finalization of deferred tax accounting and acquisition accounting
adjustments) and the Quarterly Financial Statements and have been prepared in
good faith, based on assumptions believed by the Lead Borrower to be reasonable
as of the date of delivery thereof, and present fairly in all material respects
on a pro forma basis the estimated financial position of Topco and its
Subsidiaries as at the Pro Forma Balance Sheet Date and their estimated results
of operations for the period covered thereby. (c) The forecasts of consolidated
balance sheets, income statements and cash flow statements of Topco and its
Subsidiaries for each of the fiscal years ending December 31, 2017 through
December 31, 2021, copies of which have been furnished to the Administrative
Agent prior to the Closing 128

GRAPHIC [g214411kk027i004.gif]

 


Date, and all Projections delivered pursuant to Section 6.01 have been prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time made, it being understood that
projections as to future events are not to be viewed as facts and actual results
may vary materially from such forecasts. (d) Since December 31, 2016, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect. Section
5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Lead Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Lead Borrower or any of its Restricted Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Section 5.07
Ownership of Property; Liens.(a)The Lead Borrower and each of its Restricted
Subsidiaries has good record title to, or valid leasehold interests in, or
easements or other limited property interests in (in each case, to the extent
applicable in the jurisdiction in which such Real Property is located), all Real
Property necessary in the ordinary conduct of its business, free and clear of
all Liens except as set forth on Schedule 5.07 hereto and except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 7.01 and except where the failure to have such title,
interest, easement or other limited property interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(b) Schedule 6 to the Perfection Certificate dated as of the Closing Date
contain a true and complete list of Material Real Property owned by the Lead
Borrower and any of its wholly-owned Domestic Subsidiaries as of the Closing
Date. Section 5.08 Environmental Matters. Except as disclosed in Schedule
5.08(a) or except as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect: (a) each Loan Party is in
compliance with all applicable Environmental Laws, and has obtained, and is in
compliance with, all Environmental Permits required of any of them under
applicable Environmental Laws; (b) there are no claims, proceedings,
investigations or actions by any Governmental Authority or other Person pending,
or to the knowledge of the Lead Borrower, threatened in writing, under any
Environmental Law or to revoke, suspend or modify any Environmental Permit held
by any of the Loan Parties under applicable Environmental Laws; (c) none of the
Loan Parties has agreed to assume or accept responsibility, by contract or
otherwise, for any Environmental Liability of any other Person; and (d)there are
no facts, circumstances or conditions relating to the past or present business
or operations of any of the Loan Parties or any of their respective predecessors
(including the disposal of any wastes, hazardous substances or other materials),
or to any Real Property at any time owned, leased or operated by any of them,
that could reasonably be expected to give rise to any Environmental Liability on
the part of the Loan Parties. Section 5.09 Taxes. Except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each of the Loan Parties and their Subsidiaries have filed all
returns, statements, forms and reports for taxes (for purposes of this Section,
“Returns”) required 129

GRAPHIC [g214411kk027i005.gif]

 


to be filed, and the Returns accurately reflect all liability for taxes of the
Loan Parties and their Subsidiaries as a whole for the periods covered thereby.
Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have paid all taxes levied or imposed upon them or their
properties that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP if such contest shall have the effect
of suspending enforcement or collection of such taxes. There is no action, suit,
proceeding, investigation, audit, or claim now pending or, to the best knowledge
of the Loan Parties or any of their Subsidiaries, threatened by any authority
regarding any taxes relating to the Loan Parties or any of their Subsidiaries,
nor is there any proposed Tax deficiency or assessment known to any Loan Parties
against the Loan Parties that would, if made, individually or in the aggregate,
have a Material Adverse Effect. Section 5.10 ERISA Compliance. (a)Except as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Pension Plan is in compliance in form
and operation with its terms and with the applicable provisions of ERISA, the
Code and all other applicable Laws and regulations. (b) (i) No ERISA Event has
occurred during the five year period prior to the date on which this
representation is made or deemed made; (ii) no Loan Party, Restricted Subsidiary
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iii) no Loan Party,
Restricted Subsidiary or ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) no Loan Party,
Restricted Subsidiary or ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA;
except, with respect to each of the foregoing clauses (i) through (iv) of this
Section 5.10(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. (c) Except as could not
reasonably be expected to result in a Material Adverse Effect: (i) each Foreign
Pension Plan maintained or administered by the Loan Party or a Restricted
Subsidiary has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; (ii) all contributions required to be made by a Loan
Party or Restricted Subsidiary with respect to a Foreign Pension Plan have been
timely made and the Loan Parties and Restricted Subsidiaries have not incurred
any obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan; and (iii) each Foreign Pension Plan maintained or
administered by the Loan Party or a Restricted Subsidiary is funded to the
extent required by Law or otherwise to comply with the requirements of any
material Law applicable in the jurisdiction in which such Foreign Pension Plan
is maintained. Section 5.11 Subsidiaries; Equity Interests. As of the Closing
Date (after giving effect to any part of the Transactions that is consummated on
or prior to the Closing Date), no Loan Party has any Subsidiaries other than
those specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests owned by the Loan Parties (or a Subsidiary of any Loan Party) in such
Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party (or a Subsidiary of any Loan Party) in such
Subsidiaries are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under Section
7.01. As of the Closing Date, Schedules 1(a) and 7(a) and (b) to the Perfection
Certificate (a) set forth the name and jurisdiction of each Borrower and each
Borrower’s wholly-owned domestic Subsidiaries that are Loan Parties and (b) set
130

GRAPHIC [g214411kk027i006.gif]

 


forth the ownership interest of each Borrower, its wholly-owned domestic
Subsidiaries and any other Subsidiary thereof, including the percentage of such
ownership. Section 5.12 Margin Regulations; Investment Company Act.(a)Neither
Borrower is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Borrowings or drawings under any Letter of Credit will be used for any
purpose that violates Regulation U. (b) None of the Borrowers or any other Loan
Party is, or is required to be, registered as an “investment company” under the
Investment Company Act of 1940. Section 5.13 Disclosure. To the best knowledge
of the Lead Borrower, no report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party (other than
projected financial information, pro forma financial information and information
of a general economic or industry nature) to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information,
the Lead Borrower represents that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation of
such materials; it being understood that such projections may vary from actual
results and that such variances may be material. Section 5.14 Labor Matters.
Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Lead Borrower or any of its Restricted Subsidiaries pending or, to the knowledge
of the Lead Borrower, threatened in writing; (b) hours worked by and payment
made to employees of the Lead Borrower or any of its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Laws dealing with such matters; and (c) all payments due from the
Lead Borrower or any of its Restricted Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party. Section 5.15 Intellectual Property; Licenses, Etc..
The Lead Borrower and its Restricted Subsidiaries own, license or possess the
right to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, technology, domain names, software, trade
secrets, know-how database rights, design rights and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as currently conducted, and such IP
Rights do not conflict with the rights of any Person, except to the extent such
conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrower, no
use of IP Rights, advertising, product, process, method, substance, part or
other material used by any Loan Party or any of its Subsidiaries in the
operation of their respective businesses as currently conducted infringes upon
any rights held by any Person except for such infringements, individually or in
the aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim, accused infringements or litigation regarding any of the IP
Rights is pending or, to the knowledge of the Lead Borrower, threatened in
writing against any Loan Party or any of its Restricted Subsidiaries, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Section 5.16 Solvency. On the Closing Date, upon giving
effect to the Transactions, the Lead Borrower and its Restricted Subsidiaries,
on a consolidated basis, are Solvent. 131

GRAPHIC [g214411kk027i007.gif]

 


Section 5.17 Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation. Section 5.18 Collateral Documents; Valid Liens. Except
as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents and any other documents and instruments
necessary to satisfy the Collateral and Guarantee Requirement, together with
such filings and other actions required to be taken hereby or by the applicable
Collateral Documents (including the delivery to the Administrative Agent of any
Pledged Debt and any Pledged Equity required to be delivered pursuant to the
applicable Collateral Documents), are effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, except as otherwise
provided hereunder, including subject to Liens permitted by Section 7.01, a
legal, valid, enforceable and perfected first priority Lien on all right, title
and interest of the respective Loan Parties in the Collateral described therein.
Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, neither the Lead Borrower nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary that is not
organized in a Qualified Jurisdiction, or as to the rights and remedies of the
Agents or any Lender with respect thereto, under foreign Law (other than the law
of any Qualified Jurisdiction) or (B) the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement. Section 5.19 Centre of Main Interest. For
the purposes of Regulation (EU) No. 2015/848 of the European Parliament and of
the Council of the European Union of May 20, 2015 on insolvency precedings
(recast) (the “Insolvency Regulation”), the centre of main interest (as that
term is used in Article 3(1) of the Insolvency Regulation) of each Holdco, each
Borrower and each of their Restricted Subsidiaries that is formed or
incorporated in a jurisdiction within the European Union is situated in the
jurisdiction of its registered office and it has no “establishment” (as that
term is used in Article 2(10) of the Insolvency Regulation) in any other
jurisdiction, save for the Swiss branch of Trinseo Finance Luxembourg S.à r.l.
Section 5.20 Pensions Act. (a) Neither the Lead Borrower nor any of its
Restricted Subsidiaries is or has been an employer (for the purposes of sections
38 to 51 of the Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the Pension Schemes Act
1993 as amended). (b) Neither the Borrower nor any of its Restricted
Subsidiaries is or has been “connected” with or an “associate” of (as those
terms are used in sections 39 and 43 of the Pensions Act 2004) such an employer.
Section 5.21 Commercial Benefit. Each Loan Party acknowledges that the entry
into and performance by such Loan Party of its obligations under the Loan
Documents to which it is a party is for such Loan Party’s commercial benefit.
Section 5.22 USA Patriot Act, Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions. (a) To the extent applicable, each of Holdings and its
Subsidiaries is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA Patriot Act and AML Laws. 132

GRAPHIC [g214411kk027i008.gif]

 


(b) Holdings and its Subsidiaries, their respective directors and officers, and
to the knowledge of Holdings or its Subsidiaries, their respective employees and
agents, have conducted their businesses in compliance with Anti-Corruption Laws
in all material respects. No part of the proceeds of the Loans (or any Letters
of Credit) will be used by Holdings or its Subsidiaries, directly or, to its
knowledge, indirectly, for any offer, payment, promise to pay, or authorization
or approval of the payment or giving of money or anything else of value to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct any improper business advantage,
in violation in any material respect of any Anti-Corruption Laws. (c) (i) None
of Holdings or its Subsidiaries will directly or, to the knowledge of Holdings
or such Subsidiary, indirectly, use the proceeds of the Loans (or Letters of
Credit) in violation of applicable Sanctions or otherwise knowingly make
available such proceeds to any Person for the purpose of financing the
activities or business of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent licensed, exempted or otherwise approved by a
competent governmental body responsible for enforcing such Sanctions, (ii) none
of Holdings, any Subsidiary or to the knowledge of Holdings or such Subsidiary,
their respective directors, officers or employees or, to the knowledge of either
Borrower, any controlled Affiliate of Holdings, either Borrower or their
respective Subsidiaries that will act in any capacity in connection with or
benefit from any Facility, is a Sanctioned Person and (iii) none of Holdings,
its Subsidiaries or, to the knowledge of Holdings or such Subsidiary, their
respective directors, officers and employees are in violation of applicable
Sanctions in any material respect. Section 5.23 Luxembourg Specific
Representations. (i) Each Luxembourg Loan Party is in compliance with the
Luxembourg Act dated May 31, 1999 on the domiciliation of companies, as amended
from time to time and all related regulations and (ii) the head office
(administration centrale), the place of effective management (siège de direction
effective) and (for the purposes of the Insolvency Regulation) the center of
main interests (centre des intérêts principaux) of each Luxembourg Loan Party in
Luxembourg is located at the place of its registered office (siège statutaire)
in Luxembourg. ARTICLE VI AFFIRMATIVE COVENANTS So long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation (other than (i)
contingent indemnification obligations as to which no claim has been asserted,
(ii) obligations under Treasury Services Agreements and (iii) obligations under
Secured Hedge Agreements) hereunder which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date, the
Lead Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.16) cause each of its Restricted Subsidiaries to:
Section 6.01 Financial Statements.(a)Deliver to the Administrative Agent for
prompt further distribution to each Lender, within ninety (90) days after the
end of each fiscal year completed after the Closing Date, a consolidated balance
sheet of the Lead Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLC or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion (i) shall be prepared in accordance with generally accepted
auditing standards and (ii) shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such 133

GRAPHIC [g214411kk027i009.gif]

 


audit (except as may be required as a result of (x) a prospective Event of
Default with respect to the Financial Covenant, (y) in the case of the Term
Loans, an actual Event of Default with respect to the Financial Covenant or (z)
the impending maturity of any Indebtedness); (b) Deliver to the Administrative
Agent for prompt further distribution to each Lender, within forty-five (45)
days after the end of each fiscal quarter of each fiscal year of the Lead
Borrower completed after the Closing Date (other than the fourth fiscal quarter
of any fiscal year for which the Lead Borrower is required to deliver financial
statements pursuant to Section 6.01(a)), a consolidated balance sheet of the
Lead Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for such fiscal quarter and the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Lead Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Lead Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; (c) Deliver to the Administrative Agent for prompt further
distribution to each Lender, no later than ninety (90) days after the end of
each fiscal year of the Lead Borrower completed after the Closing Date, a
detailed consolidated budget for the following fiscal year on a quarterly basis
and for the next succeeding three years on an annual basis (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of each such fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer of the Lead Borrower stating that such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by the Lead Borrower to be reasonable at the time of
preparation and at the time of delivery of such Projections, it being understood
that actual results may vary from such Projections and that such variations may
be material; and (d) Deliver to the Administrative Agent with each set of
consolidated financial statements referred to in Sections 6.01(a) and (b) above,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) (which
may be in footnote form only) from such consolidated financial statements.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the Lead
Borrower and the Restricted Subsidiaries by furnishing the Lead Borrower’s (or
any Parent’s) Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that (i) to the extent such information relates to a Parent, such information is
accompanied by unaudited consolidating information that explains in reasonable
detail the differences between the information relating to such Parent, on the
one hand, and the information relating to the Lead Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand, and (ii) to the extent
such information is in lieu of information required to be provided under Section
6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except as may be
required as a result of (x) a prospective Event of Default with respect to the
Financial Covenant, (y) in the case of the Term Loans, an actual Event of
Default with respect to the Financial Covenant or (z) the impending maturity of
any Indebtedness). 134

GRAPHIC [g214411kk027i010.gif]

 


 

Any financial statement required to be delivered pursuant to Sections 6.01(a) or
6.01(b) shall not be required to include acquisition accounting adjustments
relating to any Permitted Acquisition to the extent it is not practicable to
include any such adjustments in such financial statement. Documents required to
be delivered pursuant to this Section 6.01 and Section 6.02(b) and (c) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which any Parent (or the Lead Borrower) posts such
documents, or provides a link thereto on the website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Lead Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Lead Borrower shall deliver paper copies of such
documents (which may be electronic copies delivered via electronic mail) to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Lead Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Lead Borrower shall be required to provide paper copies (which may
be electronic copies delivered via electronic mail) of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent; provided,
however, that if such Compliance Certificate is first delivered by electronic
means, the date of such delivery by electronic means shall constitute the date
of delivery for purposes of compliance with Section 6.02(a).Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Section 6.02 Certificates; Other Information.
Deliver to the Administrative Agent for prompt further distribution to each
Lender: (a) no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower; (b) promptly
after the same are publicly available, copies of all annual, regular, periodic
and special reports and registration statements, if any, which either Holdco,
the Lead Borrower or any Restricted Subsidiary files with the SEC, ASIC or with
any applicable Governmental Authority that may be substituted therefor (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto; (c) promptly after the furnishing thereof,
copies of any material requests or material notices received by any Loan Party
(other than in the ordinary course of business) or material statements or
material reports furnished to any holder of debt securities (other than in
connection with any board observer rights) of any Loan Party or of any of its
Restricted Subsidiaries pursuant to the terms of any Junior Financing
Documentation in each case in a principal amount in excess of the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to any
clause of this Section 6.02; (d) together with the delivery of each Compliance
Certificate pursuant to Section 6.02(a), (i) in the case of annual Compliance
Certificates only, a report setting forth the information required by sections
describing the legal name and the jurisdiction of formation of 135

GRAPHIC [g214411kk029i001.gif]

 


each Loan Party and the location of the chief executive office of each Loan
Party or confirming that there has been no change in such information since the
Closing Date or the date of the last such report, (ii) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section
2.05(b)(ii) and (iii) a list of each Subsidiary of the Lead Borrower that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate (to the
extent that there have been any changes in the identity or status as a
Restricted Subsidiary or Unrestricted Subsidiary of any such Subsidiaries since
the later of the Closing Date and the most recent list provided); and (e)
promptly, such additional information regarding the business, legal, financial
or corporate affairs of the Loan Parties or any of their respective Restricted
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request. Section 6.03 Notices. Promptly after a
Responsible Officer of any Loan Party has obtained actual knowledge thereof,
notify the Administrative Agent: (a) of the occurrence of any Default; (b) of
the occurrence of an ERISA Event which could reasonably be expected to result in
a Material Adverse Effect; and (c) of the filing or commencement of, or any
written threat or written notice of intention of any person to file or commence,
any action, suit, litigation or proceeding, whether at law or in equity by or
before any Governmental Authority, against the Lead Borrower or any Loan Party
that could in each case reasonably be expected to result in a Material Adverse
Effect. Each notice pursuant to this Section shall be accompanied by a written
statement of a Responsible Officer of the Lead Borrower (x) that such notice is
being delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y)
setting forth details of the occurrence referred to therein and stating what
action the Lead Borrower or the respective Loan Party has taken and proposes to
take with respect thereto. Section 6.04 Payment of Taxes. Pay, discharge or
otherwise satisfy, as the same shall become due and payable in the normal
conduct of its business, all its obligations and liabilities in respect of taxes
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent any such tax is being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP or the failure to pay or discharge the same
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Section 6.05 Preservation of Existence, Etc. (a)
Preserve, renew and maintain in full force and effect its legal existence under
the Laws of the jurisdiction of its organization except (x) in a transaction
permitted by Section 7.04 or 7.05 and (y) any Restricted Subsidiary may merge,
amalgamate or consolidate with any other Restricted Subsidiary and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) (other than with respect to either Borrower) or (b) to the
extent that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or pursuant to a
transaction permitted by Section 7.04 or 7.05 or clause (a) (y) of this Section
6.05. 136

GRAPHIC [g214411kk029i002.gif]

 


Section 6.06 Maintenance of Properties. Except (i) if the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) for Dispositions permitted by Section 7.05 (a) maintain,
preserve and protect all of its material tangible properties and equipment
necessary in the operation of its business in as good a working order, repair
and condition, as they were in on the date hereof, ordinary wear and tear
excepted and fire, casualty or condemnation excepted, (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions thereof or thereto in accordance with prudent industry practice and in
the normal conduct of its business, and (c) maintain or renew all of its
registered or issued intellectual property. Section 6.07 Maintenance of
Insurance. (a) Generally. Maintain, with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the Lead
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. (b) Requirements of Insurance.(i)
All such insurance shall (other than for any German Loan Party) name the
Collateral Agent as mortgagee (in the case of property insurance) or additional
insured on behalf of the Secured Parties (in the case of liability insurance) or
loss payee (in the case of property insurance), as applicable and (ii) with
respect to any German insurance contract or policy of a German Loan Party, a
German Loan Party shall not agree on a cancellation, material reduction in
amount or material change in coverage thereof that is adverse to the interests
of any Agent or the Lenders without providing the Administrative Agent with a
written notice ten (10) days prior to effecting such cancellation, material
reduction on amount or material change in coverage setting out in detail what
the cancellation, material reduction on amount or material change in coverage
will be; provided that if the Administrative Agent does not notify the relevant
German Loan Party within ten (10) days after having received such notice that it
objects the action contemplated in the notice, such German Loan Party may agree
on such cancellation, material reduction or material change. (c) Flood
Insurance. With respect to each Mortgaged Property, obtain flood insurance in
such total amount as the Administrative Agent may from time to time reasonably
require, if at any time the area in which any improvements located on any
Mortgaged Property is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the Flood Laws. (d) If the Lead Borrower or
any of its Subsidiaries shall fail to maintain insurance in accordance with this
Section 6.07, or if the Lead Borrower or any of its Subsidiaries shall fail to
so endorse and deposit all policies or certificates with respect thereto, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance and the Lead Borrower and its Subsidiaries jointly and
severally agree to reimburse the Administrative Agent for all costs and expenses
of procuring such insurance. The provisions of this Section 6.07 shall be deemed
supplemental to, but not duplicative of, the provisions of any Collateral
Documents that require the maintenance of insurance. Section 6.08 Compliance
with Laws. Comply in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except, in each case, if the failure to comply therewith could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 6.09 Books and Records. Maintain proper books of record
and account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently 137

GRAPHIC [g214411kk029i003.gif]

 


applied and which reflect all material financial transactions and matters
involving the assets and business of the Lead Borrower or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder). Section 6.10 Inspection
Rights. Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of such Loan Party’s or such
Restricted Subsidiary’s properties, to examine such Person’s corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss such Person’s affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the Lead
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Lead
Borrower; provided that only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Lead Borrower’s expense; provided further that when an Event of
Default has occurred and is continuing, the Administrative Agent (or any of its
representatives or independent contractors), on behalf of itself and the
Lenders, may do any of the foregoing at the expense of the Lead Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Lead Borrower the opportunity to participate
in any discussions with the Lead Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the Lead
Borrower or any of its Restricted Subsidiaries shall be required to disclose, or
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) is subject to attorney client or similar privilege or
constitutes attorney work-product. Section 6.11 Additional Collateral;
Additional Guarantors. At the Borrower’s expense, subject to the limitations and
exceptions of this Agreement, including, without limitation, the provisions of
the Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, take all action necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including: (a) Upon (1) the
formation or acquisition of any new direct or indirect Restricted Subsidiary
(other than any Immaterial Subsidiary or Excluded Subsidiary) that is organized
in a Qualified Jurisdiction (other than Hong Kong or Singapore), (2) the
designation in accordance with Section 6.15 of any existing direct or indirect
Subsidiary that is organized in a Qualified Jurisdiction (other than Hong Kong
or Singapore) as a Restricted Subsidiary (other than any Excluded Subsidiary),
(3) the re-designation in accordance with the proviso to the definition of
“Immaterial Subsidiary” of any existing direct or indirect Restricted Subsidiary
(other than any Immaterial Subsidiary or any Excluded Subsidiary) that is
organized in a Qualified Jurisdiction (other than Hong Kong or Singapore), (4)
the designation of any Restricted Subsidiary that is an Immaterial Subsidiary or
an Excluded Subsidiary as a Guarantor with, other than in the case of any such
Restricted Subsidiary organized in a Qualified Jurisdiction, the prior written
consent of the Administrative Agent (such consent to be based on matters of
concern relating to the procurement of a guarantee from such Guarantor, the
enforceability thereof and the taking and perfecting of a security interest in
the assets of such Guarantor to secure its obligations thereunder), which
consent shall not be unreasonably withheld or delayed: 138

GRAPHIC [g214411kk029i004.gif]

 


(i) within (x) 45 days after such formation, acquisition or designation with
respect to a Restricted Subsidiary that is a Domestic Subsidiary or with respect
to Collateral located in the U.S. or (y) 90 days after such formation,
acquisition or designation with respect to a Foreign Subsidiary or with respect
to non-U.S. Collateral or, in each case, such longer period as the
Administrative Agent may agree in writing in its discretion: (A) cause each such
Restricted Subsidiary to duly execute and deliver to the Administrative Agent or
the Collateral Agent (as appropriate) a Guarantor Joinder to this Agreement and
joinders to the Security Agreement Supplements, Intellectual Property Security
Agreements, a counterpart of the Global Intercompany Note and other security
agreements and documents (including, with respect to such Mortgages, the
documents listed in Schedule 6.18), as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Mortgages, Security Agreement, Intellectual Property Security Agreements and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement; (B) cause each such
Restricted Subsidiary (and the parent of each such Restricted Subsidiary that is
a Guarantor) to deliver any and all certificates representing Equity Interests
(to the extent certificated) and intercompany notes that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank; (C) take and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary to take whatever action (including the
recording of Mortgages, the filing of UCC financing statements and delivery of
stock and membership interest certificates) as may be necessary in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid and
perfected Liens to the extent required by the Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement; (ii) if reasonably requested by the Administrative Agent
or the Collateral Agent, within forty-five (45) days after such request (or such
longer period as the Administrative Agent may agree in its discretion), deliver
to the Administrative Agent a signed copy of an opinion from (A) counsel for the
additional Loan Party and/or (B) counsel for the Administrative Agent and the
Lenders mutually determined in accordance with customary practice in the
jurisdiction where the additional Loan Party is located and addressed to the
Administrative Agent and the Lenders. Such opinion shall be in form reasonably
acceptable to the Administrative Agent as to such customary matters set forth in
this Section 6.11(a) as the Administrative Agent may reasonably request; (iii)
as promptly as practicable after the request there for by the Administrative
Agent or Collateral Agent, deliver to the Collateral Agent with respect to each
Material Real Property owned by any Loan Party (as applicable) any existing
title reports, abstracts or environmental assessment reports, to the extent
available and in the possession or control of the Lead Borrower; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the Lead
Borrower or one of its Subsidiaries, where, despite the 139

GRAPHIC [g214411kk029i005.gif]

 


commercially reasonable efforts of the Lead Borrower to obtain such consent,
such consent cannot be obtained; and (iv) if reasonably requested by the
Administrative Agent or the Collateral Agent, within sixty (60) days after such
request (or such longer period as the Administrative Agent may agree in its
discretion), deliver to the Collateral Agent any other items necessary from time
to time to satisfy the Collateral and Guarantee Requirement with respect to
perfection and existence of security interests with respect to property of any
Guarantor acquired after the Closing Date and subject to the Collateral and
Guarantee Requirement, but not specifically covered by the preceding clauses
(i), (ii) or (iii) or clause (b) below. (b) Not later than one hundred twenty
(120) days after the acquisition by any Loan Party of Material Real Property (or
such longer period as the Administrative Agent may agree in its discretion) that
is required to be provided as Collateral pursuant to the Collateral and
Guarantee Requirement, which property would not be automatically subject to
another Lien pursuant to pre-existing Collateral Documents, cause such property
to be subject to a Lien and Mortgage in favor of the Administrative Agent for
the benefit of the Secured Parties and take, or cause the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement. (c) Always ensuring
that the Obligations are secured by a first-priority security interest in all
the Equity Interests of the Borrowers. (d) Singapore Subsidiaries. (i) Within 60
days after the formation or acquisition by the Lead Borrower or any of its
Restricted Subsidiaries of any new direct or indirect Restricted Subsidiary that
is a Singapore Subsidiary or the designation in accordance with Section 6.15 of
any existing direct or indirect Singapore Subsidiary as a Restricted Subsidiary,
or such longer period as the Administrative Agent may agree in writing in its
discretion: (A) cause each such Singapore Subsidiary to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement; (B) cause each such Singapore Subsidiary to deliver
(1) a fixed and floating charge over all its property duly executed and
delivered by each such Singapore Subsidiary in favor of the Collateral Agent,
(2) an equitable mortgage of shares duly executed and delivered by each such
Singapore Subsidiary in favor of the Collateral Agent (“Singapore Share
Mortgage”) and (3) a Mortgage over all its Material Real Property duly executed
and delivered by each such Singapore Subsidiary in favor of the Collateral
Agent, in each case constituting first ranking Liens in form and substance
reasonably acceptable to the Administrative Agent; (C) cause each such Singapore
Subsidiary (and the parent of each such Singapore Subsidiary that is a
Guarantor) to deliver any and all original share certificates, original blank
share transfers and certified extract of share registers representing Equity
Interests and intercompany notes that are required to be pledged 140

GRAPHIC [g214411kk029i006.gif]

 


pursuant to the Collateral and Guarantee Requirement and the Singapore Share
Mortgages; (D) if required, cause each such Singapore Subsidiary to execute and
deliver shareholder resolutions to amend the memorandum and articles of
association of the Singapore Subsidiary so that it includes a provision which
provides that the directors may not refuse to register a share transfer effected
by the Collateral Agent or a Lender on enforcement of Collateral over those
shares; (E) cause each such Singapore Subsidiary to deliver to counsel for the
Lenders (1) an original bizfile authorization letter addressed to counsel for
the Lenders signed by each such Singapore Subsidiary and (2) original statements
containing particulars of charge (drafts of which are to be provided by counsel
to the Collateral Agent and the Lenders within reasonable time following
execution of the respective Collateral Documents) in relation to any Collateral
Documents which are registrable as charges pursuant to the Companies Act (Cap.
50) of Singapore; (F) cause each such Singapore Subsidiary to provide evidence
that all Collateral Documents to which it is a party are duly stamped or, if not
duly stamped, confirmation that they will be duly stamped; (G) if reasonably
requested by the Administrative Agent or the Collateral Agent, within forty-five
(45) days after such request (or such longer period as the Administrative Agent
may agree in its discretion), deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties (or counsel for the Administrative Agent and Lenders if it
is customary in Singapore for such counsel to deliver such opinion) reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(d) as the Administrative Agent may reasonably request; and (H) as
promptly as practicable after the request therefor by the Administrative Agent
or Collateral Agent, deliver to the Collateral Agent with respect to each
Material Real Property any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Lead Borrower or a Singapore Subsidiary; provided, however, that there shall
be no obligation to deliver to the Administrative Agent any existing
environmental assessment report whose disclosure to the Administrative Agent
would require the consent of a Person other than the Lead Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Lead
Borrower to obtain such consent, such consent cannot be obtained. (ii) Take and
cause each Restricted Subsidiary that is a Singapore Subsidiary and each direct
or indirect parent of such Singapore Subsidiary to take whatever action
(including the registration of Mortgages, the registration of the Collateral at
ACRA, payment of stamp duty, delivery of any certificates of title and delivery
of share certificates) as may be necessary in the reasonable opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and perfected Liens to the extent
required by the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement. (e) Hong Kong
Subsidiaries. Upon the formation or acquisition by the Lead Borrower or any
Restricted Subsidiary of any new direct or indirect Restricted Subsidiary that
is a Hong Kong Subsidiary or the designation in accordance with Section 6.15 of
any existing direct 141

GRAPHIC [g214411kk029i007.gif]

 


or indirect Hong Kong Subsidiary as a Restricted Subsidiary and the
Administrative Agent and the Lead Borrower determine that financial assistance
pursuant to Section 275 of the Companies Ordinance (Cap 622 of the laws of Hong
Kong) has been given by such Hong Kong Subsidiary: (i) Ensure that: (A) all
board and/or shareholder resolutions which are required to be passed under the
Companies Ordinance (Cap. 622 of the laws of Hong Kong) to approve the giving of
financial assistance by each such Hong Kong Subsidiary in connection with the
entering into and performance of each of the Loan Documents by each such Hong
Kong Subsidiary are passed; and (B) all statutory requirements (including
filings) in connection with the giving of the financial assistance referred to
in clause (A) above are complied with. (ii) Ensure that each such Hong Kong
Subsidiary immediately provides the Administrative Agent with certified copies
of all the Hong Kong Financial Assistance Documents, together with evidence that
all statutory filings in relation to such documents have been complied with.
(iii) Within 60 days after such formation, acquisition or designation (as
relevant) and delivery of any Hong Kong Financial Assistance Documents, or such
longer period as the Administrative Agent may agree in writing in its
discretion: (A) cause each such Hong Kong Subsidiary to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement; (B) cause each such Hong Kong Subsidiary to deliver
(i) a fixed and floating charge over all its property duly executed and
delivered by each such Hong Kong Subsidiary in favor of the Collateral Agent,
(ii) an equitable mortgage of shares in such Hong Kong Subsidiary duly executed
and delivered in favor of the Collateral Agent (“Hong Kong Share Mortgage”) and
(iii) a Mortgage over all its Material Real Property duly executed and delivered
by each such Hong Kong Subsidiary in favor of the Collateral Agent, in each case
constituting first ranking Liens in form and substance reasonably acceptable to
the Administrative Agent; (C) cause each such Hong Kong Subsidiary (and the
parent of each such Hong Kong Subsidiary that is a Guarantor) to deliver any and
all original share certificates, original blank share transfers and certified
extract of share registers representing Equity Interests and intercompany notes
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement and the Hong Kong Share Mortgages; (D) if required, cause each such
Hong Kong Subsidiary to execute and deliver shareholder resolutions to amend the
memorandum and articles of association of the Hong Kong Subsidiary so that they
include a provision which provides that the directors may not refuse to register
a share transfer effected by the Collateral Agent or a Lender on enforcement of
Collateral over those shares; (E) cause each such Hong Kong Subsidiary to
deliver together with each Collateral Document delivered pursuant to clause (B)
above each duly executed 142

GRAPHIC [g214411kk029i008.gif]

 


form which is required to be lodged with the Companies Registry of Hong Kong in
connection with the giving of the Collateral Documents; and (F) take and cause
each such Hong Kong Subsidiary and each direct or indirect parent of each such
Hong Kong Subsidiary to take whatever action (including the registration of
Mortgages, the registration of the Collateral, delivery of any certificates of
title and delivery of share certificates) as may be necessary in the reasonable
opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement; (iv) if reasonably requested by the Administrative Agent or the
Collateral Agent, within forty-five (45) days after such request (or such longer
period as the Administrative Agent may agree in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Lenders or (as
applicable) the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(e) as the Administrative Agent
may reasonably request; and (v) as promptly as practicable after there quest
there for by the Administrative Agent or Collateral Agent, deliver to the
Collateral Agent with respect to each Material Real Property any existing title
reports, abstracts or environmental assessment reports, to the extent available
and in the possession or control of the Lead Borrower or a Hong Kong Subsidiary;
provided, however, that there shall be no obligation to deliver to the
Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Lead Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Lead Borrower to obtain such consent,
such consent cannot be obtained. (f) Irish Subsidiaries. (i) Within 60 days
after the formation or acquisition by Lead Borrower or any of its Restricted
Subsidiaries of any new direct or indirect Restricted Subsidiary that is an
Irish Subsidiary or the designation in accordance with Section 6.15 of any
existing direct or indirect Irish Subsidiary as a Restricted Subsidiary, or such
longer period as the Administrative Agent may agree in writing in its
discretion: (A) cause each such Irish Subsidiary to duly execute and deliver to
the Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement; (B) cause each such Irish Subsidiary to deliver a
mortgage debenture creating fixed and floating charges over all its property and
assets (the “Debenture”) duly executed and delivered by each such Irish
Subsidiary in favor of the Collateral Agent, constituting first ranking Liens in
form and substance reasonably acceptable to the Administrative Agent; (C) cause
each such Irish Subsidiary (and the parent of each such Irish Subsidiary that is
a Guarantor) to deliver any and all original share certificates, original blank
share transfers and certified extract of share registers representing Equity 143

GRAPHIC [g214411kk029i009.gif]

 


Interests and intercompany notes that are required to be pledged pursuant to the
Collateral and Guarantee Requirement and the Debenture; (D) if required, cause
each such Irish Subsidiary to execute and deliver shareholder resolutions to
amend the articles of association or the constitution of the Irish Subsidiary so
that they include a provision which provides that the directors may not refuse
to register a share transfer effected the Collateral Agent or by a Lender on
enforcement of Collateral over those shares; (E) cause each such Irish
Subsidiary to deliver to counsel for the Lenders original statements containing
particulars of charge (drafts of which are to be provided by counsel to the
Lenders within reasonable time following execution of the respective Collateral
Documents) in relation to any Collateral Documents which are registrable as
charges pursuant to the Companies Act 2014 of Ireland; (F) if reasonably
requested by the Administrative Agent or the Collateral Agent, within forty-five
(45) days after such request (or such longer period as the Administrative Agent
may agree in its discretion), deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Lenders reasonably acceptable to the Administrative Agent as to such
matters set forth in this Section 6.11(f) as the Administrative Agent may
reasonably request; and (G) as promptly as practicable after the request
therefor by the Administrative Agent or Collateral Agent, deliver to the
Collateral Agent with respect to each Material Real Property (if any) any
existing title reports or certificates of title, environmental impact studies,
to the extent available and in the possession or control of the Lead Borrower or
an Irish Subsidiary; provided, however, that there shall be no obligation to
deliver to the Administrative Agent any existing environmental impact studies
whose disclosure to the Administrative Agent would require the consent of a
Person other than the Lead Borrower or one of its Subsidiaries, where, despite
the commercially reasonable efforts of the Lead Borrower to obtain such consent,
such consent cannot be obtained. (ii) Take and cause each Restricted Subsidiary
that is an Irish Subsidiary and each direct or indirect parent of such Irish
Subsidiary to take whatever action (including the registration of Debenture at
the Irish Companies Registration Office and on any other relevant register,
including but not limited to the Irish Property Registration Authority, payment
of stamp duty, delivery of any land certificates or title deeds and delivery of
share certificates) as may be necessary in the reasonable opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and perfected Liens to the extent
required by the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement. Section 6.12
Compliance with Environmental Laws. (a) Except, in each case, to the extent that
the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, comply, and take all reasonable
actions to cause all lessees and other Persons operating or occupying any of
their Real Properties or facilities to comply, with all applicable Environmental
Laws and Environmental Permits; obtain and renew all Environmental Permits
necessary for the ownership or operation of any of their Real Properties,
facilities or business; and, in each case to the extent required by any
Environmental Law, conduct any investigation, remedial or other corrective 144

GRAPHIC [g214411kk029i010.gif]

 


 

action to the extent required by any Environmental Law to address Hazardous
Materials at any of their Real Properties or facilities, or any other location,
in accordance with such Environmental Law. (b) Within thirty (30) days of the
occurrence of any Event of Default, if requested by the Administrative Agent or
the Collateral Agent, provide the Administrative Agent and the Collateral Agent
with an environmental site assessment, by an environmental consultant reasonably
acceptable to such Agents, of each of the Mortgaged Properties, identifying the
presence or likely presence of Hazardous Materials on such properties and the
potential costs of all actions required by Environmental Law to address such
materials. Section 6.13 [Reserved]. Section 6.14 Further Assurances. Promptly
upon reasonable request by the Administrative Agent (a) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Collateral Documents, to the extent
required pursuant to the Collateral and Guarantee Requirement. If the
Administrative Agent or the Collateral Agent reasonably determines that it is
required by applicable Law to have appraisals prepared in respect of the Real
Property of any Loan Party subject to a mortgage constituting Collateral, the
Lead Borrower shall provide to the Administrative Agent appraisals that satisfy
the applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA. Section 6.15 Designation of Subsidiaries. The Lead Borrower may at any
time after the Closing Date designate any Restricted Subsidiary of the Lead
Borrower (other than the Co-Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (b) immediately after giving effect to
such designation, (i) the Lead Borrower could incur $1.00 of Permitted Ratio
Debt or (ii) the Fixed Charge Coverage Ratio would be no less than the Fixed
Charge Coverage Ratio immediately prior to giving effect to such designation,
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Senior Notes, any Junior
Financing, any Incremental Equivalent Debt, any Refinancing Equivalent Debt, any
Permitted Ratio Debt or any Permitted Refinancing of any of the foregoing and
(iv) no Restricted Subsidiary may be designated an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Lead Borrower therein at the date of designation in an
amount equal to the fair market value of the Lead Borrower’s (as applicable)
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a Return on any Investment by the Lead Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Borrower’s (as
applicable) Investment in such Subsidiary. Section 6.16 Corporate Rating. The
Lead Borrower shall use commercially reasonable efforts (i) to cause Topco to
maintain a corporate credit rating (but not any specific rating) from S&P and a
corporate family rating (but not any specific rating) from Moody’s, in each case
with respect to Topco and (ii) to maintain a rating (but not any specific
rating) from S&P and Moody’s with respect to the Term B Loans. 145

GRAPHIC [g214411kk031i001.gif]

 


Section 6.17 Use of Proceeds. Use the proceeds of any Borrowing on the Closing
Date, whether directly or indirectly, in a manner consistent with the uses set
forth in the preliminary statements to this Agreement, and after the Closing
Date, use the proceeds of any Borrowing or Letter of Credit for any purpose not
otherwise prohibited under this Agreement, including, for general corporate
purposes, working capital needs, the repayment of Indebtedness, the making of
Restricted Payments and the making of Investments; provided that the proceeds of
the Loans will not be applied towards the discharge or reduction of any
liability incurred in connection with the acquisition of a Restricted Subsidiary
incorporated in Hong Kong. Section 6.18 Post-Closing Actions. Complete each of
the actions described on Schedule 6.18 as soon as commercially reasonable and by
no later than the date set forth in Schedule 6.18 with respect to such action or
such later date as the Administrative Agent may reasonably agree. Section 6.19
Compliance with Anti-Corruption Laws. The Borrower shall, and shall cause each
of its Subsidiaries to: (a) conduct its business in a manner expected to
maintain compliance with Anti-Corruption Laws, and maintain policies and
procedures designed to ensure compliance with Anti-Corruption Laws; and (b) not
authorize the use of the proceeds of any Borrowing or Letter of Credit, directly
or, to its knowledge, indirectly, in any manner which would violate
Anti-Corruption Laws in any material respect. ARTICLE VII NEGATIVE COVENANTS So
long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted, (ii) obligations under Treasury Services
Agreements and (iii) obligations under Secured Hedge Agreements) which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), then from and
after the Closing Date: Section 7.01 Liens. The Lead Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following: (a) Liens
pursuant to any Loan Document; (b) Liens existing on the Closing Date and listed
on Schedule 7.01(b) and any modifications, replacements, renewals, refinancings
or extensions thereof; provided that (i) the Lien does not extend to any
additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien and proceeds and products
thereof, and (ii) the replacement, renewal, refinancing or extension of the
obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03; (c) Liens for taxes, assessments or
governmental charges that are not overdue for a period of more than 30 days or
that are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP or equivalent accounting principles in the
relevant jurisdiction; (d) statutory or common law Liens of landlords,
sublandlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens arising in the ordinary course of
business and (x) which do not in the aggregate materially detract 146

GRAPHIC [g214411kk031i002.gif]

 


from the value of any of the Lead Borrower’s or such Restricted Subsidiary’s
property or assets taken as a whole or materially impair the operation of the
business of the Lead Borrower or such Restricted Subsidiary taken as a whole or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien; (e) (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, health, disability
or employee benefits, unemployment insurance and other social security laws or
similar legislation or regulation or other insurance-related obligations
(including in respect of deductibles, self-insured retention amounts and
premiums and adjustments thereto), (ii) part-time worker arrangements in
accordance with the German Old-Age Employees Part Time Act
(Altersteilzeitgesetz) or pursuant to section 7d of book IV of the German Social
Act (Sozialgesetzbuch) and (iii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Lead Borrower or any of its Restricted Subsidiaries; (f)
deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business; (g) (i)
easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions, matters which would be disclosed by an accurate
survey or inspection of any Real Property and other, similar encumbrances and
minor title defects affecting Real Property that do not in the aggregate
materially interfere with the ordinary conduct of the business of the Lead
Borrower or any of its Restricted Subsidiaries, taken as a whole, and any
exceptions on the Mortgage Policies issued in connection with the Mortgaged
Properties or (ii) easements, rights-of-way, restrictions (including zoning
restrictions) or encroachments that are reserved for the benefit of The Dow
Chemical Company on any leased Real Property; (h) [reserved]; (i) Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 8.01(h); (j) leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which do not (i) interfere in any
material respect with the business of the Lead Borrower or any Restricted
Subsidiary, taken as a whole or (ii) secure any Indebtedness; (k) Liens (i) in
favor of customs and revenue authorities arising as a matter of Law to secure
payment of customs duties in connection with the importation of goods in the
ordinary course of business or (ii) Liens on specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business; (l) Liens (i) of a
collection bank arising under Section 4-210 of the Uniform Commercial Code on
items in the course of collection, (ii) attaching to commodity trading 147

GRAPHIC [g214411kk031i003.gif]

 


accounts or other commodities brokerage accounts and (iii) in favor of a banking
or other financial institution arising as a matter of Law or under customary
general terms and conditions encumbering deposits or other funds maintained with
a financial institution (including any netting, the right of set-off and any
liens arising under the general business conditions of a credit institution with
which the Lead Borrower or any of its Restricted Subsidiaries maintains a
banking relationship in Germany or The Netherlands) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions; (m) Liens on cash advances
in favor of the seller of any property to be acquired in an Investment permitted
pursuant to Section 7.06 or, to the extent related to any of the foregoing, to
be applied against the purchase price for such Investment, or consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement permitted hereunder; (o) Liens deemed to
exist in connection with Investments in repurchase agreements permitted under
Section 7.06; (p) Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; (q)Liens that are contractual rights of setoff or rights
of pledge (i) relating to the establishment of depository relations with banks
or other financial institutions not given in connection with the issuance of
Indebtedness or (ii) relating to pooled deposit or sweep accounts of the Lead
Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Lead Borrower or any of its Restricted Subsidiaries; (r) ground leases in
respect of Real Property on which facilities owned or leased by the Lead
Borrower or any of its Restricted Subsidiaries are located; (s)Liens (i) in
favor of the Lead Borrower or a Restricted Subsidiary on assets of a Restricted
Subsidiary that is not a Loan Party securing Indebtedness permitted under
Section 7.03(b) and (ii) in favor of the Lead Borrower or any Subsidiary
Guarantor; (t) any interest or title of a lessor, sublessor, licensor or
sublicensor under leases, subleases, licenses or sublicenses entered into by the
Lead Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; (u)Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Lead Borrower or
any of its Restricted Subsidiaries in the ordinary course of business permitted
by this Agreement; (v)Liens to secure Indebtedness permitted under Section
7.03(e); provided that (i) such Liens are created within 270 days of the
acquisition, construction, repair, lease, replacement or improvement of the
property subject to such Liens, (ii) such Liens do not at any 148

GRAPHIC [g214411kk031i004.gif]

 


time encumber property (except for replacements, additions and accessions to
such property) other than the property financed by such Indebtedness and the
proceeds and products thereof and customary security deposits and (iii) with
respect to Capitalized Leases, such Liens do not at any time extend to or cover
any assets (except for replacements, additions and accessions to such assets)
other than the assets subject to such Capitalized Leases and the proceeds and
products thereof and customary security deposits; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender; (w) Liens on property of
any Non-Loan Party, which Liens secure Indebtedness of the applicable Non-Loan
Party permitted under Section 7.03 or other obligations of any Non-Loan Party
not constituting Indebtedness; (x) Liens existing on property at the time of the
acquisition thereof or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to Section 6.15), in each case after the Closing
Date (including Capital Leases as provided for in the last paragraph of Section
7.03) (other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary and (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition or such Person
becoming a Restricted Subsidiary); (y) (i) zoning, building, entitlement and
other land use regulations by Governmental Authorities with which the normal
operation of the business complies, and (ii) any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of the Lead Borrower and its Restricted Subsidiaries,
taken as a whole; (z) Liens arising from precautionary Uniform Commercial Code
financing statement or similar filings; (aa) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;
(bb) [Reserved]; (cc) Liens on Securitization Assets purported to be sold or
otherwise transferred in connection with a Permitted Securitization or Liens
over bank accounts of any Loan Party or any Restricted Subsidiary, so long as
such bank accounts do not receive or hold funds of a Loan Party or any
Restricted Subsidiary, in each case which may be required as part of a Permitted
Securitization; (dd) Liens on the Collateral securing obligations in respect of
Incremental Equivalent Debt or Refinancing Equivalent Debt and, in either case,
any Permitted Refinancing thereof; 149

GRAPHIC [g214411kk031i005.gif]

 


(ee) The modification, replacement, renewal or extension of any Lien permitted
by clauses (v) and (x) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after acquired property that
is affixed or incorporated into the property covered by such Lien and (B)
proceeds and products thereof, and (ii) their modification, renewal, extension
or refinancing of the obligations secured or benefited by such Liens is
permitted by Section 7.03 (to the extent constituting Indebtedness); (ff) other
Liens with respect to property or assets of the Lead Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $60,000,000 and 2.0% of
Total Assets, in each case determined as of the date of incurrence; and (gg)
Liens securing obligations in respect of Indebtedness permitted to be incurred
pursuant to Section 7.03; provided, that (i) after giving Pro Forma Effect to
the incurrence of such Indebtedness (and any Specified Transactions consummated
in connection therewith), (x) if such Liens are not expressly junior in right of
security with the Obligations under Term Loans and Revolving Credit Loans that
are secured on a first lien basis, the First Lien Net Leverage Ratio shall be no
greater than 2.00:1.00 and such Liens shall be subject to the First Lien
Intercreditor Agreement or another lien subordination and intercreditor
arrangement satisfactory to the Lead Borrower and the Administrative Agent or
(y) if such Liens are expressly junior in right of security with the Liens
securing the Obligations under Term Loans and Revolving Credit Loans that are
secured on a first lien basis, the Secured Net Leverage Ratio shall be no
greater than 2.00:1.00, and such Liens shall be subject to the Second Lien
Intercreditor Agreement or another lien subordination and intercreditor
arrangement reasonably satisfactory to the Lead Borrower and the Administrative
Agent. Notwithstanding the foregoing, neither the Lead Borrower nor any of its
Restricted Subsidiaries shall grant a Lien on any Designated Real Property,
other than any Lien deemed to exist by virtue of the respective landlord’s
ownership interest in such Designated Real Property. The expansion of Liens by
virtue of accrual of interest, the accretion of accreted value, the payment of
interest or dividends in the form of additional Indebtedness, amortization of
original issue discount and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not
be deemed to be an incurrence of Liens for purposes of this Section 7.01.
Section 7.02 [Reserved]. Section 7.03 Indebtedness. Neither the Lead Borrower
nor any of its Restricted Subsidiaries shall, directly or indirectly, create,
incur, assume or suffer to exist any Indebtedness, except: (a) Indebtedness of
any Loan Party under the Loan Documents; (b) Indebtedness outstanding on the
Closing Date and listed on Schedule 7.03(b) and any Permitted Refinancing
thereof; (c) Guarantees by the Lead Borrower and any Restricted Subsidiary in
respect of Indebtedness of the Lead Borrower or any Restricted Subsidiary
otherwise permitted hereunder; provided that (A) no Guarantee of any Junior
Financing shall be permitted unless such guaranteeing party shall have also
provided a Guarantee of the Obligations on the terms set forth herein and (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable 150

GRAPHIC [g214411kk031i006.gif]

 


to the Lenders as those contained in the subordination arrangements with respect
to such Indebtedness; (d) Indebtedness of the Lead Borrower or any Restricted
Subsidiary owing to any Loan Party or any other Restricted Subsidiary (or issued
or transferred to any direct or indirect parent of a Loan Party which is
substantially contemporaneously transferred to a Loan Party or any Restricted
Subsidiary of a Loan Party) to the extent constituting a Permitted Investment or
an Investment permitted by Section 7.06; provided that all such Indebtedness
shall be evidenced by the Global Intercompany Note (which, in the case of
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party, be unsecured and subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent or the Required Lenders); (e)
(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Lead Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease,
construction, repair, replacement, or improvement of the applicable asset in an
aggregate outstanding principal amount not to exceed at any time outstanding the
greater of $80,000,000 and 3.5% of Total Assets, in each case determined at the
time of incurrence, and any Permitted Refinancing thereof and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by Section
7.05 and any Permitted Refinancing thereof; (f) Indebtedness in respect of Swap
Contracts designed to hedge against the Lead Borrower’s or any Restricted
Subsidiary’s exposure to interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes; (g) Indebtedness of the Lead Borrower or any Restricted
Subsidiary (i) assumed in connection with any Permitted Acquisition (provided,
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition) and any Permitted Refinancing thereof or (ii) incurred to finance a
Permitted Acquisition, and any Permitted Refinancing thereof; provided that, (x)
in the case of any Indebtedness incurred or assumed under clauses (g)(i) or
(g)(ii) above, both immediately prior and after giving Pro Forma Effect thereto,
(1) the Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis, is at
least 2.00:1.00, (2) the Fixed Charge Coverage Ratio, calculated on a Pro Forma
Basis, would not be lower than immediately prior thereto, (3) the Total Net
Leverage Ratio, calculated on a Pro Forma Basis, is no greater than the Total
Net Leverage Ratio, calculated on a Pro Forma Basis, as of the Closing Date or
(4) the Total Net Leverage Ratio, calculated on a Pro Forma Basis, would not be
greater than immediately prior thereto and (y) in the case of any Indebtedness
incurred under clause (g)(ii) above, any such Indebtedness (1) matures after the
Maturity Date, (2) has a Weighted Average Life to Maturity equal to or greater
than the Weighted Average Life to Maturity of the Term B Loans, (3) may not
participate on a greater than pro-rata basis with respect to the Term B Loans in
any mandatory prepayment and (4) of Non-Loan Parties does not, when added to the
aggregate amount of all other Indebtedness incurred by Non-Loan Parties pursuant
to clause (g)(ii) above and outstanding at such time, exceed in the aggregate at
any time outstanding, together with all Indebtedness incurred by Non-Loan
Parties pursuant to 151

GRAPHIC [g214411kk031i007.gif]

 


Section 7.03(v) and outstanding at such time, the greater of $135,000,000 and
5.0% of Total Assets, in each case determined at the time of incurrence; (h)
Indebtedness representing deferred compensation to employees of the Lead
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business or Indebtedness in relation to any part-time worker arrangements in
accordance with the German Old-Age Employees Part Time Act
(Altersteilzeitgesetz) or pursuant to section 7d of book IV of the German Social
Act (Sozialgesetzbuch); (i) Indebtedness to current or former officers,
managers, consultants, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Lead Borrower or any Parent permitted by Section 7.06; (j)
Indebtedness incurred by the Lead Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment or any Disposition expressly
permitted hereunder, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments, or deferred compensation or other similar arrangements; (k) Cash
Management Obligations and other Indebtedness in respect of netting services,
overdraft protections and similar arrangements in each case in connection with
deposit accounts; (l) Indebtedness consisting of (a) the financing of insurance
premiums or (b) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business; (m) Indebtedness incurred by the
Lead Borrower or any of its Restricted Subsidiaries in the form of letters of
credit, bank guarantees, bankers’ acceptances or similar instruments issued or
created in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other employee benefits or property
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement type obligations regarding workers compensation claims;
(n) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Lead Borrower or any of its Restricted Subsidiaries or obligations in the form
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
(o) the Senior Notes and any Permitted Refinancing thereof; (p) Indebtedness
supported by a Letter of Credit in a principal amount not to exceed the face
amount of such Letter of Credit; (q) to the extent constituting Indebtedness,
obligations of the Lead Borrower or any Restricted Subsidiary which is the
seller or servicer (or any obligation of the Lead Borrower or any Restricted
Subsidiary in respect of a seller or servicer) in a Permitted Securitization in
respect of any Standard Securitization Undertakings as to such Permitted
Securitization and Guarantees of the Lead Borrower or any other Loan Party as to
such Indebtedness; 152

GRAPHIC [g214411kk031i008.gif]

 


(r) Indebtedness of a Non-Loan Party which, when aggregated with the principal
amount of all other Indebtedness incurred pursuant to this clause (r) and then
outstanding, does not exceed an aggregate principal amount equal to the greater
of (x) $125,000,000 and (y) 5.25% of Total Assets, in each case determined at
the time of incurrence, and any Permitted Refinancing thereof; (s) Indebtedness
which, when aggregated with the principal amount of all other Indebtedness
incurred pursuant to this clause (s) and then outstanding, does not exceed the
greater of $140,000,000 and 5.25% of Total Assets, in each case determined at
the time of incurrence, and any Permitted Refinancing thereof; (t) Incremental
Equivalent Debt and Refinancing Equivalent Debt and, in either case, any
Permitted Refinancing thereof; (u) (i) any joint and several liability arising
as a result of (the establishment of) a fiscal unity (fiscale eenheid) between
Restricted Subsidiaries incorporated in The Netherlands; and (ii) a guarantee
granted pursuant to a declaration of joint and several liability use for the
purpose of Section 2:403 of the Dutch Civil Code (and any residual liability
under such declaration arising pursuant to Section 2:404(2) of the Dutch Civil
Code) in respect of Restricted Subsidiaries; (v) Permitted Ratio Debt; (w)
Indebtedness of the Lead Borrower or any Restricted Subsidiary (and any
Permitted Refinancing thereof) in an aggregate principal amount not to exceed
the amount of the net cash proceeds received by the Lead Borrower after the
Closing Date from the issuance or sale of Equity Interests of the Lead Borrower
or cash contributed to the capital of the Lead Borrower (in each case, other
than proceeds of Disqualified Equity Interests, sales of Equity Interests to the
Lead Borrower or any of its Subsidiaries or proceeds which have been designated
as a Cure Amount) as determined in accordance with clauses (b) and (c) of the
definition of “Cumulative Credit” to the extent such net cash proceeds have not
been applied to make Restricted Payments pursuant to Section 7.06 or to prepay,
redeem, purchase, defease or satisfy Indebtedness pursuant to Section 7.13, so
long as (i) such Indebtedness is incurred within one year following the receipt
by the Lead Borrower of such net cash proceeds and (ii) such Indebtedness is
designated as “Contribution Indebtedness” on the date incurred; (x) unsecured
Indebtedness in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money; and (y) all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (x) above.
For purposes of determining compliance with Section 7.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Section 7.03(a) through (y) above, the
Lead Borrower, in its sole discretion, will classify and may subsequently
reclassify such item of Indebtedness 153

GRAPHIC [g214411kk031i009.gif]

 


(or any portion thereof) in any one or more of the types of Indebtedness
described in Section 7.03(a) through (y) and will only be required to include
the amount and type of such Indebtedness in such of the above clauses as
determined by the Lead Borrower at such time. The Lead Borrower will be entitled
to divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in Section 7.03(a) through (y) so long as such
Indebtedness (or any portion thereof) is permitted to be incurred pursuant to
such provision at the time of reclassification. Notwithstanding the foregoing,
Indebtedness incurred (a) under the Loan Documents, any Incremental Commitments,
any Incremental Loans, any Refinancing Commitments and any Refinancing Loans
shall only be classified as incurred under Section 7.03(a), (b) as Refinancing
Equivalent Debt or Incremental Equivalent Debt and, in either case, any
Permitted Refinancing thereof shall only be classified as incurred under Section
7.03(t) and (c) under the Senior Notes and any Permitted Refinancing thereof
shall only be classified as incurred under Section 7.03(o). For purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, the Dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing. The
accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional Indebtedness shall not be deemed to be an incurrence
of Indebtedness for purposes of this Section 7.03. The principal amount of any
non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of the Borrower dated such date prepared in accordance
with GAAP. Section 7.04 Fundamental Changes. Neither the Lead Borrower nor any
of its Restricted Subsidiaries shall merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that: (a) any Restricted Subsidiary of the Lead Borrower (other than the
Co-Borrower) may merge, amalgamate or consolidate with (i) the Lead Borrower
(including a merger, the purpose of which is to reorganize the Lead Borrower
into a new jurisdiction); provided that the Lead Borrower shall be the
continuing or surviving Person or (ii) one or more other Restricted Subsidiaries
of the Lead Borrower (other than the Co-Borrower); provided that when any Person
that is a Loan Party is merging with a Restricted Subsidiary, a Loan Party shall
be the continuing or surviving Person unless the resulting Investment made in
connection with a Loan Party merging with a Non-Loan Party shall otherwise be a
Restricted Investment permitted by Section 7.06 (other than Section 7.06(d)) or
a Permitted Investment; (b) (i) any Restricted Subsidiary that is not a Loan
Party may merge, amalgamate or consolidate with or into any other Restricted
Subsidiary that is not a Loan Party and (ii) any Restricted Subsidiary may
liquidate or dissolve or change its legal form if the Lead Borrower 154

GRAPHIC [g214411kk031i010.gif]

 


 

determines in good faith that such action is in the best interest of the Lead
Borrower and its Restricted Subsidiaries and if not materially disadvantageous
to the Lenders (it being understood that in the case of any change in legal
form, a Restricted Subsidiary that is a Guarantor will remain a Guarantor unless
such Guarantor is otherwise permitted to cease being a Guarantor hereunder); (c)
any Restricted Subsidiary (other than the Co-Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Lead Borrower or to another Restricted Subsidiary (other than the Co-Borrower);
provided that if the transferor in such a transaction is a Guarantor, then (i)
the transferee must be a Guarantor or the Lead Borrower or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in a
Restricted Subsidiary which is not a Loan Party permitted by Section 7.06 (other
than Section 7.06(d)) or a Permitted Investment; (d) any Restricted Subsidiary
may merge or amalgamate with any other Person in order to effect a Restricted
Investment permitted pursuant to Section 7.06 (other than Section 7.06(d)) or a
Permitted Investment; provided that the continuing or surviving Person shall be
a Restricted Subsidiary or the Lead Borrower; (e) so long as no Default exists
or would result therefrom, the Lead Borrower may merge with any other Person;
provided that (i) the Lead Borrower shall be the continuing or surviving
corporation or (ii) if the Person formed by or surviving any such merger or
consolidation is not the Lead Borrower (any such Person, the “Successor
Company”), (A) the Successor Company shall expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Lead Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (B) each Guarantor, unless
it is the other party to such merger or consolidation, shall have confirmed that
its Guarantee shall apply to the Successor Company’s obligations under the Loan
Documents, (C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to each applicable Collateral Document
confirmed that its obligations thereunder shall apply to the Successor Company’s
obligations under the Loan Documents, (D) if reasonably requested by the
Administrative Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents and (E) the Lead Borrower shall have delivered to the Administrative
Agent an Officer’s Certificate of the Lead Borrower stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Lead Borrower under this Agreement; (f) the Lead Borrower and the Restricted
Subsidiaries may consummate the Transactions; and (g) any Restricted Subsidiary
(other than the Co-Borrower) may effect a merger, amalgamation, dissolution,
liquidation, consolidation or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.05. 155

GRAPHIC [g214411kk033i001.gif]

 


Section 7.05 Dispositions. Neither the Lead Borrower nor any of its Restricted
Subsidiaries shall, directly or indirectly, make any Disposition or enter into
any agreement to make any Disposition, except: (a) (x) Dispositions of obsolete,
worn out, used or surplus property, whether now owned or hereafter acquired, in
the ordinary course of business and Dispositions of property no longer used or
useful in the conduct of the business of the Borrowers or any of their
Restricted Subsidiaries and (y) Dispositions to landlords of improvements made
to leased real property pursuant to customary terms of leases entered into in
the ordinary course of business; (b) Dispositions of inventory, goods held for
sale in the ordinary course of business and immaterial assets in the ordinary
course of business (including allowing any issuances, registrations or any
applications for registration of any intellectual property to lapse or become
abandoned in the ordinary course of business); (c) Dispositions of property to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are promptly applied to the purchase price of such replacement property; (d)
Dispositions of property to the Lead Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such Investment must be a Restricted Investment permitted by
Section 7.06 or a Permitted Investment; (e) Dispositions that are permitted by
Section 7.04 (other than Section 7.04(g)) or otherwise constitute a Restricted
Payment permitted by Section 7.06 or a Permitted Investment (other than a
Permitted Investment pursuant to clause (d) or (y) of the definition thereof)
and Liens permitted by Section 7.01 (other than Section 7.01(m)); (f)
Dispositions of cash and Cash Equivalents; (g) (i) leases, subleases, licenses
or sublicenses (including the provision of software or the licensing of other
intellectual property rights) and termination thereof, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrowers and the Restricted Subsidiaries taken as a whole and
(ii) Dispositions of intellectual property that are not material to the business
of the Borrowers and the Restricted Subsidiaries; (h) transfers of property
subject to Casualty Events; (i) Dispositions or discounts without recourse of
accounts receivable in connection with the compromise or collection thereof in
the ordinary course of business; (j) Dispositions of property pursuant to
sale-leaseback transactions; provided that the fair market value of all property
so Disposed of after the Closing Date shall not exceed the greater of
$60,000,000 and 2.50% of Total Assets, as determined at the time of such
Disposition; (k) any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary; (l) so long as the Lead Borrower or a
Restricted Subsidiary receives at least fair market value therefor (taking into
account any Securitization Seller’s Retained Interest), any sale of
Securitization Assets in connection with a Permitted Securitization; 156

GRAPHIC [g214411kk033i002.gif]

 


(m) Dispositions which may not be prohibited pursuant to section 1136 of the
German Civil Code; (n) Dispositions of property; provided that (i) at the time
of such Disposition no Event of Default shall exist or would result from such
Disposition (other than, except in the case of an Event of Default under Section
8.01(a), any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Event of Default exists) and (ii) with respect to
any Disposition pursuant to this clause (n) for a purchase price equal to or
greater than the greater of $20,000,000 and 0.75% of Total Assets (as determined
at the time of such Disposition), the Lead Borrower or any of its Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all Liens at the
time received, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(a), Section 7.01(b), clauses (ii) and (iii) of
Section 7.01(l), Section 7.01(p), Section 7.01(q), Section 7.01(s), Section
7.01(w), Section 7.01(x), Section 7.01(dd), Section 7.01(ee), Section 7.01(ff)
(solely to the extent the Obligations under the Term Loans and Revolving Credit
Loans that are secured on a first lien basis shall be secured on a pari passu or
senior basis with such Liens), and Section 7.01(gg)); provided, however, that
for the purposes of this clause (n)(ii), the following shall be deemed to be
cash: (A) any liabilities (as shown on the Lead Borrower’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Lead Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that (x) are assumed by
the transferee with respect to the applicable Disposition or (y) are otherwise
cancelled or terminated in connection with the transaction with such transferee
(other than intercompany debt owed to the Lead Borrower or its Restricted
Subsidiaries) and, in each case, for which the Lead Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities, notes or other obligations or assets
received by the Lead Borrower or the applicable Restricted Subsidiary from such
transferee that are converted by the Lead Borrower or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition
and (C) aggregate non-cash consideration received by the Lead Borrower or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of $100,000,000
and 4.25% of Total Assets, as determined at the time of such Disposition (net of
any non-cash consideration converted into cash and Cash Equivalents); (o) any
swap of assets in exchange for services or other assets in the ordinary course
of business of comparable or greater value or usefulness to the business of the
Lead Borrower and its Subsidiaries as a whole, as determined in good faith by
the management of the Lead Borrower; (p) Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; (q) the Borrower and the
Restricted Subsidiaries may enter into any agreement to make any Disposition so
long as consummation of the Disposition contemplated by such agreement is
contingent upon either (i) the Required Lenders consenting to such transactions
or (ii) the repayment in full of the Obligations (other than (i) obligations
arising under Secured Hedge Agreements or Treasury Services Agreements and (ii)
indemnities and other contingent liabilities that survive repayment of the
Loans); (r) the unwinding of any Swap Contracts pursuant to its terms; 157

GRAPHIC [g214411kk033i003.gif]

 


(s) the dissolution or liquidation of any Subsidiary with no assets; and (t)
sales of non-core assets acquired after the Closing Date in connection with
Permitted Acquisitions, Restricted Investments permitted under Section 7.06
(other than Section 7.06(d)) or Permitted Investments, in each case to the
extent such sales occur within 180 days of such Permitted Acquisition or
Investment; provided that the aggregate amount of such sales shall not exceed
25% of the fair market value of the acquired entity or business; (u)
Dispositions in the aggregate pursuant to this clause (u) not to exceed the
greater of $20,000,000 and 0.75% of Total Assets, as determined at the time of
such Disposition; provided that any Disposition of any property pursuant to
Section 7.05(j), (n) or (u) shall be for no less than the fair market value of
such property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent or the Collateral Agent, as
applicable, shall be authorized to take any actions deemed appropriate in order
to effect the foregoing. Section 7.06 Restricted Payments. The Lead Borrower
will not, and will not permit any of its Restricted Subsidiaries to, declare or
make, directly or indirectly, any Restricted Payment, except: (a) each
Restricted Subsidiary may make Restricted Payments to the Lead Borrower, and
other Restricted Subsidiaries of the Lead Borrower (and, in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to the Lead
Borrower and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests); (b) the Lead Borrower and
each Restricted Subsidiary may declare and make dividend payments or other
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person; (c) [Reserved]; (d) to the extent constituting Restricted Payments, the
Lead Borrower (or any Parent) and its Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of Section 7.04 or
7.08 (other than Section 7.08(f) or 7.08(l)); (e) repurchases of Equity
Interests in the Lead Borrower or any Restricted Subsidiary of the Lead Borrower
deemed to occur upon exercise of stock options or warrants or the settlement or
vesting of other equity-based awards if such Equity Interests represent a
portion of the exercise price of, or tax withholdings with respect to, such
options, or warrants or other equity-based awards; (f) the Lead Borrower and
each Restricted Subsidiary may (i) pay (or may make Restricted Payments to allow
any Holdco or any Parent to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests or settlement of
equity-based awards of such Restricted Subsidiary (or of the Lead Borrower or
any other such Parent) held by any future, present or former employee, officer,
director, manager or consultant (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributes of any of the
foregoing) of such Restricted Subsidiary (or the Lead Borrower or any other
Parent) or any of its Subsidiaries or (ii) make Restricted Payments in the form
of distributions to allow any Holdco or any Parent to pay principal or interest
on promissory notes that were issued to any future, present 158

GRAPHIC [g214411kk033i004.gif]

 


or former employee, officer, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributes of any of the foregoing) of such Restricted Subsidiary (or the Lead
Borrower or any Parent) in lieu of cash payments for the repurchase, retirement
or other acquisition or retirement for value of such Equity Interests or
equity-based awards held by such Persons, in each case, upon the death,
disability, retirement or termination of employment or services, as applicable,
of any such Person or pursuant to any employee, manager or director equity plan,
employee, manager or director stock option plan or any other employee, manager
or director benefit plan or any agreement (including any stock subscription
agreement, shareholder agreement or stockholder’s agreement) with any employee,
director, officer or consultant of such Restricted Subsidiary (or the Lead
Borrower or any Parent) or any of its Restricted Subsidiaries; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (f) shall
not exceed $30,000,000 in any calendar year; provided, further, that unused
amounts in any calendar year may be used in the next two succeeding years);
provided, further, that such amount in any calendar year may further be
increased by an amount not to exceed: (i) amounts used to increase the
Cumulative Credit pursuant to clauses (b) and (c) of the definition of
“Cumulative Credit”; and (ii) Borrower or the Net Proceeds of key man life
insurance policies received by the Lead its Restricted Subsidiaries less the
amount of Restricted Payments previously made with the cash proceeds of such key
man life insurance policies; and provided further that that cancellation of
Indebtedness owing to the Lead Borrower or any Restricted Subsidiary from
members of management of the Lead Borrower, any of the Lead Borrower’s Parents
or any of the Lead Borrower’s Restricted Subsidiaries in connection with a
repurchase of Equity Interests of any of the Lead Borrower’s Parents will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provision of this Agreement; (g) the Lead Borrower and its Restricted
Subsidiaries may make Restricted Payments in an aggregate amount not to exceed
(x) the greater of $125,000,000 and 4.25% of Total Assets, as determined at the
time of such Restricted Payment (less the amount of any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings in reliance on the dollar amount set forth in Section 7.13(a)(vi))
plus (y) the Cumulative Credit at such time (provided that with respect to any
Restricted Payment (other than a Restricted Investment) made out of amounts
under clause (a) of the definition of “Cumulative Credit” pursuant to this
clause (y), no Event of Default has occurred and is continuing or would result
therefrom and the Borrowers, immediately after giving effect to such Restricted
Payment on a Pro Forma Basis, could incur $1.00 of additional Permitted Ratio
Debt); (h) the Lead Borrower may make Restricted Payments to any Parent; (i) to
pay its operating costs and expenses incurred in the ordinary course of business
and other corporate overhead costs and expenses (including administrative,
legal, accounting and similar expenses provided by third parties), which are
reasonable and customary and incurred in the ordinary course of business and
attributable to the ownership or operations of the Lead Borrower and its
Restricted Subsidiaries, Transaction Expenses and any reasonable and
indemnification claims made by directors or officers of such Parent attributable
to the ownership or operations of the Lead Borrower and its Restricted
Subsidiaries; 159

GRAPHIC [g214411kk033i005.gif]

 


(ii) the proceeds of which shall be used to pay (A) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its Parents’)
corporate existence or (B) costs and expenses (including Public Company Costs)
incurred by such Parent in connection with such Parent being a public company,
including costs and expenses relating to ongoing compliance with federal and
state securities laws and regulations, SEC rules and regulations and the
Sarbanes-Oxley Act of 2002; (iii) for any taxable period in which the Lead
Borrower and/or any of its Subsidiaries is a member of a consolidated, combined
or similar income or similar tax group of which a direct or indirect parent of
Lead Borrower is the common parent (a “Tax Group”), to pay federal, foreign,
state and local income or similar taxes of such Tax Group that are attributable
to the taxable income of the Lead Borrower and/or its Subsidiaries; provided
that, for each taxable period, the amount of such payments made in respect of
such taxable period in the aggregate shall not exceed the amount that the Lead
Borrower and its Subsidiaries would have been required to pay in respect of
federal, foreign, state and local income taxes in the aggregate if such entities
were corporations paying taxes separately from any Tax Group at the highest
combined applicable federal, foreign, state and local tax rate for such fiscal
year (it being understood and agreed that if the Lead Borrower or Subsidiary
pays any such federal, foreign, state or local income taxes directly to such
taxing authority, that a Restricted Payment in duplication of such amount shall
not be permitted to be made pursuant to this clause (iii)); provided further
that the permitted payment pursuant to this clause (iii) with respect to any
taxes of any Unrestricted Subsidiary for any taxable period shall be limited to
the amount actually paid by any Unrestricted Subsidiary to the Lead Borrower or
its Restricted Subsidiaries for the purposes of paying such consolidated,
combined or similar Taxes for such taxable period or any previous taxable period
ending after the date hereof and not previously taken into account for purposes
of calculating the limitation in this proviso; (iv) to finance any Permitted
Investments and other Investments that would be permitted to be made pursuant to
this Section 7.06 and Section 7.08 made by the Lead Borrower or any of its
Restricted Subsidiaries; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) such
Parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Lead
Borrower or the Restricted Subsidiaries or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into the Lead
Borrower or its Restricted Subsidiaries in order to consummate such Permitted
Acquisition or Investment, in each case, in accordance with the requirements of
Section 6.11; (v) the proceeds of which (A) shall be used to pay salary,
commissions, bonus and other benefits payable to and indemnities provided on
behalf of officers, employees, directors and members of management of any Holdco
or any Parent and any payroll, social security or similar taxes thereof to the
extent such salaries, commissions, bonuses and other benefits are attributable
to the ownership or operation of the Lead Borrower and the Restricted
Subsidiaries or (B) shall be used to make payments permitted under Section
7.08(g) and (k) (but only to the extent such payments have not been and are not
expected to be made by the Lead Borrower or a Restricted Subsidiarity); and (vi)
the proceeds of which shall be used by any Holdco to pay (or to make Restricted
Payments to allow any Parent to pay) (A) fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering by any Holdco
(or any 160

GRAPHIC [g214411kk033i006.gif]

 


Parent) that is directly attributable to the operations of the Lead Borrower and
its Restricted Subsidiaries and (B) expenses and indemnities of the trustee with
respect to any debt offering by any Holdco (or any Parent); (i) payments made or
expected to be made by any Holdco, the Lead Borrower or any of the Restricted
Subsidiaries in respect of withholding or other payroll and other similar Taxes
payable by or with respect to any future, present or former employee, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options or the
vesting or settlement of other equity-based awards; (j) dividends on the common
stock or common equity interests of the Lead Borrower or any Parent in an
aggregate amount per annum not to exceed an amount equal to 6% of the net
proceeds received by (or contributed to) the Lead Borrower from any Qualified
IPO (including the Initial Public Offering); (k) the Lead Borrower or any of the
Restricted Subsidiaries may pay cash in lieu of the issuance of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisitions; and (l) additional Restricted Payments so long as
immediately after giving effect to such Restricted Payment, (i) no Event of
Default has occurred and is continuing or would result therefrom and (ii) the
Total Net Leverage Ratio calculated on a Pro Forma Basis is no greater than 2.00
to 1.00, and satisfaction of such test shall be evidenced by a certificate from
a Responsible Officer of the Lead Borrower demonstrating such satisfaction
calculated in reasonable detail. Section 7.07 Change in Nature of Business. The
Lead Borrower shall not, nor shall the Lead Borrower permit any of the
Restricted Subsidiaries to, directly or indirectly, engage in any material line
of business substantially different from those lines of business conducted by
the Lead Borrower and its Restricted Subsidiaries on the Closing Date or any
business reasonably related, complementary, synergistic or ancillary thereto
(including related, complementary, synergistic or ancillary technologies) or
reasonable extensions thereof. Section 7.08 Transactions with Affiliates.
Neither the Lead Borrower shall, nor shall the Lead Borrower permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into any transaction
of any kind with any Affiliate of the Lead Borrower involving aggregate payments
or consideration in excess of $5,000,000 for any individual transaction or
series of related transactions, whether or not in the ordinary course of
business, other than: (a) transactions among any Holdco, the Lead Borrower and
its Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary
as a result of such transaction that are not otherwise prohibited under this
Agreement; (b) on terms substantially as favorable to the Lead Borrower or such
Restricted Subsidiary as would be obtainable by the Lead Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate; (c) the Transactions and the payment of fees
and expenses (including Transaction Expenses) as part of or in connection with
the Transactions; 161

GRAPHIC [g214411kk033i007.gif]

 


(d) Restricted Payments permitted under Section 7.06 and Permitted Investments
other than Permitted Investments under clauses (a)(ii), (b) and (u) of the
definition thereof; (e) loans and other transactions by the Lead Borrower and
its Restricted Subsidiaries to the extent expressly permitted under this Article
VII; (f) employment, consulting, and severance and other service or
benefit-related arrangements between the Lead Borrower and its Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and other equity
award and employee benefit plans and arrangements in the ordinary course of
business; (g) the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, directors, officers, employees and
consultants of the Lead Borrower and its Restricted Subsidiaries (or any Parent)
in the ordinary course of business; (h) transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 7.08 (to the extent not
otherwise permitted by this Agreement) or any amendment thereto to the extent
such an amendment is not adverse to the Lenders in any material respect; (i) the
issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of the Lead Borrower to any former, current or future director,
manager, officer, employee or consultant (or any Affiliate of any of the
foregoing) of the Lead Borrower, any of its Subsidiaries or any Parent; (j)
transactions related to Permitted Securitizations; (k) [reserved]; (l) any
transaction with any Holdco, a Restricted Subsidiary or joint venture partners,
in each case in compliance with the terms of this Agreement that are on terms at
least as favorable as might reasonably have been obtained at such time in an
arm’s length transaction from an unaffiliated party in the reasonable
determination of the board of directors of the Lead Borrower; (m) transactions
with customers, clients, joint venture partners, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Lead Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the Lead
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party; and (n) transactions in which
the Lead Borrower or any of the Restricted Subsidiaries, as the case may be,
deliver to the Administrative Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to the Lead Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (b) of this Section 7.08. Section 7.09 Burdensome Agreements. The Lead
Borrower shall not, nor shall the Lead Borrower permit any of its Restricted
Subsidiaries to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of (a)
any 162

GRAPHIC [g214411kk033i008.gif]

 


Restricted Subsidiary of the Lead Borrower to make Restricted Payments to the
Lead Borrower or any of its Restricted Subsidiaries or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations which: (a) (x) exist on the Closing Date
and (to the extent not otherwise permitted by this Section 7.09) are listed on
Schedule 7.09 hereto and (y) to the extent Contractual Obligations permitted by
preceding clause (x) are set forth in an agreement evidencing Indebtedness, are
set forth in any agreement evidencing any permitted modification, replacement,
renewal, extension or refinancing of such Indebtedness so long as such
modification, replacement, renewal, extension or refinancing does not expand the
scope of such Contractual Obligations; (b) are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary of the Lead Borrower, so long as such Contractual Obligations were
not entered into in contemplation of such Person becoming a Restricted
Subsidiary of the Lead Borrower; (c) represent Indebtedness of a Restricted
Subsidiary of the Lead Borrower which is not a Loan Party which is permitted by
Section 7.03; (d) arise in connection with any Disposition permitted by Section
7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition; (e) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures constituting Permitted
Investments or otherwise permitted under Section 7.06 and applicable solely to
such joint venture; (f) are negative pledges and restrictions on Liens in favor
of any holder of Indebtedness permitted under Section 7.03 but solely to the
extent any negative pledge relates to the property financed by such
Indebtedness; (g) are customary restrictions on leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto; (h) comprise restrictions imposed by any
agreement relating to secured Indebtedness permitted pursuant to Section 7.03(e)
or (g) (in each case to the extent that such restrictions apply only to the
property or assets securing such Indebtedness or to the Restricted Subsidiaries
incurring or guaranteeing such Indebtedness; (i) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Lead Borrower or any Restricted Subsidiaries; (j) are customary
provisions restricting assignment or transfer of any agreement entered into in
the ordinary course of business; (k) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; (l) arise in connection with cash or other deposits permitted under
Sections 7.01 and the definition of Permitted Investments and limited to such
cash or deposit; 163

GRAPHIC [g214411kk033i009.gif]

 


(m) comprise restrictions imposed by any agreement evidencing any Indebtedness
permitted under Section 7.03 to the extent that such restrictions (taken as a
whole) are, in the good faith judgment of the Lead Borrower, no more onerous to
Lead Borrower and its Restricted Subsidiaries than customary market terms for
Indebtedness of such type and in any event are no more onerous to Lead Borrower
and its Restricted Subsidiaries than those restrictions contained in this
Agreement and the other Loan Documents; and (n)any amendments, modifications,
restatements or renewals of the agreements, contracts or instruments referred to
in clause (a) through (m) above, provided that such amendments, modifications,
restatements or renewals, taken as a whole, are not materially more restrictive
with respect to such encumbrances or restrictions than those contained in such
predecessor agreements, contracts or instruments. Section 7.10 [Reserved].
Section 7.11 Financial Covenant. The Lead Borrower shall not permit the First
Lien Net Leverage Ratio on the last day of any fiscal quarter to be greater than
2.00:1.00 (the “Financial Covenant”) if, as of such date, the aggregate Dollar
Amount of Swing Line Loans, Revolving Credit Loans and L/C Obligations
(excluding L/C Obligations relating to (x) Letters of Credit that have been Cash
Collateralized in a manner reasonably satisfactory to the Administrative Agent
and (y) Letters of Credit having an aggregate undrawn Dollar Amount not greater
than $10,000,000) outstanding on such date is greater than 30.00% of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders. The
provisions of this Section 7.11 are for the benefit of the Revolving Credit
Lenders only and the Required Revolving Credit Lenders may amend, waive or
otherwise modify this Section 7.11 or the defined terms used for purposes of
this Section 7.11 or waive any Default or Event of Default resulting from a
breach of this Section 7.11 without the consent of any Lenders other than the
Required Revolving Credit Lenders in accordance with the provisions of Section
10.01(j). Section 7.12 Accounting Changes. The Lead Borrower shall not make any
change in its fiscal year; provided, however, that the Lead Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrowers and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year. Section 7.13 Prepayments, Etc. of
Indebtedness. (a) The Lead Borrower shall not, nor shall the Lead Borrower
permit any of its Restricted Subsidiaries to, prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal, interest,
mandatory prepayments and AHYDO Payments shall be permitted) (x) any
Indebtedness incurred under Section 7.03(g), (s), (t) or (u) that is expressly
subordinated to the Obligations in right of payment or security or (y) any other
Indebtedness that is required to be expressly subordinated to the Obligations in
right of payment or security pursuant to the terms of the Loan Documents (all
Indebtedness described under (x) and (y), collectively, “Junior Financing”) or
make any payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) the refinancing thereof with any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if such
Indebtedness was originally incurred under Section 7.03(g), is permitted
pursuant to Section 7.03(g)), to the extent not required to prepay any Loans
pursuant to Section 2.05(b), (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its Parents, (iii) the prepayment of Indebtedness of the Lead Borrower or any
Restricted Subsidiary owing to the Lead Borrower or any Restricted Subsidiary to
the extent not prohibited by the subordination provisions contained in the
Global Intercompany Note, (iv) prepayments or purchases of Junior Financings
with Declined Proceeds to the extent such prepayments or purchases are required
pursuant to the Junior Financing Documentation evidencing such Junior 164

GRAPHIC [g214411kk033i010.gif]

 


 

Financing, (v) repayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount not to exceed the Cumulative Credit on such date that the Lead
Borrower elects to apply pursuant to this clause (v) (so long as, with respect
to repayments, redemptions, purchases, defeasances and other payments made out
of amounts under clause (a) of the definition of “Cumulative Credit” pursuant to
this clause (v), no Event of Default has occurred and is continuing or would
result therefrom and the Fixed Charge Coverage Ratio calculated on a Pro Forma
Basis is greater than or equal to 2.00 to 1.00), (vi) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed the greater of
$125,000,000 and 4.25% of Total Assets (as determined at the time of such
transaction) (less the amount of any Restricted Payments made in reliance on the
dollar amount set forth in Section 7.06(g)(x)) and (vii) additional prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings, so long as immediately after giving effect to such prepayment,
redemption, purchase, defeasance or other payment, (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) the Total Net
Leverage Ratio calculated on a Pro Forma Basis is no greater than 2.00 to 1.00,
and satisfaction of such test shall be evidenced by a certificate from a
Responsible Officer of the Lead Borrower demonstrating such satisfaction
calculated in reasonable detail. (b) The Lead Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to amend, modify or change in any
manner materially adverse to the interests of the Lenders any term or condition
of any Junior Financing Documentation (including documentation evidencing
Permitted Refinancings thereof but other than intercompany indebtedness) without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed); provided, that nothing in this Section
7.13(b) shall prohibit the Lead Borrower and its Restricted Subsidiaries from
refinancing, replacing or renewing any such Junior Financing to the extent
otherwise permitted by Section 7.13(a). Section 7.14 Permitted Activities. With
respect to each Holdco, engage in any material operating or business activity;
provided, that the following and any activities incidental thereto shall be
permitted in any event: (i) (x) in the case of Holdings, its ownership of the
Equity Interests of the Lead Borrower or any Intermediate Holding Company and
(y) in the case of any Intermediate Holding Company, its ownership of Equity
Interests of the Lead Borrower, and, in each case, activities incidental
thereto, including payment of dividends and other amounts in respect of its
Equity Interests, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance), (iii)
the performance of its obligations with respect to the Loan Documents, the
Senior Notes and any other Indebtedness, (iv) any public offering of its Equity
Interests or any other issuance or sale of its Equity Interests, (v) financing
activities, including the issuance of securities, incurrence of debt, payment of
dividends, providing a performance guaranty in connection with a Permitted
Securitization and (x) in the case of Holdings, making contributions to the
capital of the Lead Borrower and guaranteeing the obligations of any
Intermediate Holding Company and the Lead Borrower and its Restricted
Subsidiaries and (y) in the case of any Intermediate Holding Company, making
contributions to the capital of the Lead Borrower and guaranteeing the
obligations of and the Lead Borrower and its Restricted Subsidiaries, (vi)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Topco, (vii) holding any cash or property (but not
operate any property), (viii) providing indemnification to officers and
directors and (ix) any activities incidental to the foregoing. Notwithstanding
anything herein to the contrary, (i) no Intermediate Holding Company shall own
any Equity Interests other than those of the Lead Borrower or another
Intermediate Holding Company (unless such Equity Interests are promptly
contributed to the Lead Borrower and (ii) Holdings shall not own any Equity
Interests other than (A) those of an Intermediate Holding Company or the Lead
Borrower (unless such Equity Interests are promptly contributed to the Lead
Borrower) or (B) those of Topco in connection with share purchases, provided
however, that including share purchases and the payments related thereto are
permitted by Section 7.06. 165

GRAPHIC [g214411kk035i001.gif]

 


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES Section 8.01 Events of Default. Any
of the following from and after the Closing Date shall constitute an event of
default (an “Event of Default”): (a) Non-Payment. Any Loan Party fails to pay in
the currency required hereunder (i) when and as required to be paid herein, any
amount of principal of any Loan, or (ii) within five (5) Business Days after the
same becomes due, any interest on any Loan or any other amount payable hereunder
or with respect to any other Loan Document; or (b) Specific Covenants. Any
Borrower or, in the case of Section 7.14, any Holdco, fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.03(a) or
6.05(a) (solely with respect to a Borrower) or Article VII; provided that the
Financial Covenant is subject to cure pursuant to Section 8.04; provided,
further, that an Event of Default under this clause (b) with respect to a
failure by the Lead Borrower to be in compliance with the Financial Covenant
shall not constitute an Event of Default for purposes of any Term Loan or Term
Commitment unless and until the Required Revolving Credit Lenders have actually
declared all such obligations to be immediately due and payable in accordance
with this Agreement and such declaration has not been rescinded on or before
such date; or (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt of written notice thereof
by the Lead Borrower from the Administrative Agent; or (d) Representations and
Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of any Holdco, the Lead Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts and not as a
result of any other default thereunder by any Loan Party), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Revolving Credit Commitments or
acceleration of the Loans pursuant to Section 8.02; or 166

GRAPHIC [g214411kk035i002.gif]

 


(f) Insolvency Proceedings, Etc.Any Loan Party or any Restricted Subsidiary
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, receiver-manager, trustee, statutory manager, custodian, monitor,
conservator, liquidator, rehabilitator, controller, administrator, judicial
manager, administrative receiver or similar officer for it or for all or any
material part of its property; or any receiver, receiver-manager, trustee,
statutory manager, custodian, monitor, conservator, liquidator, rehabilitator,
administrator, judicial manager, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or, in relation to any
Luxembourg Loan Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary) organized under the laws of Luxembourg, a Luxembourg Insolvency
Event has occurred; or, in addition, in relation to any Loan Party or that is a
Restricted Subsidiary (other than an Immaterial Subsidiary) organized under the
laws of Federal Republic of Germany, a court order for the rejection of
insolvency proceedings due to lack of funds (Abweisungsbeschluss mangels Masse)
is made; or (g) Inability to Pay Debts; Attachment.(i) Any Loan Party or any
Restricted Subsidiary (other than an Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Loan Parties and is not released, vacated or fully bonded within sixty (60)
days after its issue or levy, or, in relation to any Loan Party or that is a
Restricted Subsidiary (other than an Immaterial Subsidiary) organized under the
laws of Federal Republic of Germany, a German Insolvency Event has occurred; or
(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) a final judgment or order for
the payment of money in an aggregate amount exceeding the Threshold Amount (to
the extent not covered by (i) independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied coverage
or (ii) other third party indemnities from financially sound investment grade
indemnifying parties (or other parties reasonably acceptable to the
Administrative Agent)) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or (i) Invalidity of Loan Documents. Any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder
(including as a result of a transaction permitted under Section 7.04 or 7.05) or
as a result of acts or omissions by the Administrative Agent or Collateral Agent
or any Lender or the satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document or the validity or priority
of a Lien as required by the Collateral Documents on a material portion of the
Collateral; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or
(j) Change of Control. There occurs any Change of Control; or 167

GRAPHIC [g214411kk035i003.gif]

 


(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.11 or 6.14 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent or the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements or other equivalent filings and (ii) except as to
Collateral consisting of Real Property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage; or (l) ERISA. (i) An ERISA Event occurs which, individually or
together with all other ERISA Events, has resulted or could reasonably be
expected to result in a Material Adverse Effect, (ii) a Loan Party, Restricted
Subsidiary or ERISA Affiliate fails to make when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan, in
an amount which could reasonably be expected to result in, a Material Adverse
Effect or (iii) any Loan Party or any Restricted Subsidiary has incurred or is
likely to incur liabilities pursuant to one or more Foreign Pension Plans which,
individually or in the aggregate, has resulted in or could reasonably be
expected to result in a Material Adverse Effect. Section 8.02 Remedies Upon
Event of Default. If any Event of Default occurs and is continuing, the
Administrative Agent may and, at the request of the Required Lenders, shall take
any or all of the following actions: (a) declare the commitment of each Lender
to make Loans and any obligation of the L/C Issuers to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated; (b) declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; (c) require that the Borrowers
Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and (d) exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable Law; provided that upon the occurrence of an actual or
deemed entry of an order for relief with respect to either Borrower under the
Bankruptcy Code or any Debtor Relief Laws , the obligation of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender. Notwithstanding
anything to the contrary, if the only Events of Default then having occurred and
continuing are pursuant to a failure to observe the Financial Covenant, then
until such time, if any, as the 168

GRAPHIC [g214411kk035i004.gif]

 


Required Revolving Credit Lenders have declared the Loans under the Initial
Revolving Credit Commitments to be due and payable, the Administrative Agent
shall only take the actions set forth in this Section 8.02 at the request of the
Required Revolving Credit Lenders (as opposed to Required Lenders). Section 8.03
Application of Funds. After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (whether received as a consequence of the
exercise of such remedies or a distribution out of any proceeding in respect of
or commenced under any proceeding under any Debtor Relief Law including payments
in respect of “adequate protection” for the use of Collateral during such
proceeding or under any plan of reorganization or on account of any liquidation
of any Loan Party) shall be applied by the Administrative Agent in the following
order (to the fullest extent permitted by mandatory provisions of applicable
Law): First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such; Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including Attorney Costs payable under Section
10.04 and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them (irrespective of
when such amounts were incurred or accrued or whether any such amounts are
allowed in any proceeding under any Debtor Relief Law); Third, to payment of
that portion of the Obligations constituting accrued and unpaid interest on the
Loans and L/C Borrowings, and any fees, premiums and scheduled periodic payments
due under Secured Hedge Agreements and Treasury Services Agreements, ratably
among the applicable Secured Parties in proportion to the respective amounts
described in this clause Third payable to them (irrespective of when such
amounts were incurred or accrued or whether any such amounts are allowed in any
proceeding under any Debtor Relief Law); Fourth, to payment of that portion of
the Obligations constituting unpaid principal of the Loans and L/C Borrowings
(including to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit), and any breakage,
termination or other payments under Secured Hedge Agreements and Treasury
Services Agreements, ratably among the applicable Secured Parties in proportion
to the respective amounts described in this clause Fourth held by them
(irrespective of when such amounts were incurred or accrued or whether any such
amounts are allowed in any proceeding under any Debtor Relief Law); Fifth, to
the payment of all other Obligations of the Borrowers that are due and payable
to the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and Last, the
balance, if any, after all of the Obligations have been paid in full, to the
Lead Borrower or as otherwise required by Law. Notwithstanding the foregoing, no
amount received from any Guarantor shall be applied to any Excluded Swap
Obligation of such Guarantor. 169

GRAPHIC [g214411kk035i005.gif]

 


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Lead Borrower as applicable. Section 8.04
Lead Borrower’s Right to Cure. (a) For the purpose of determining whether an
Event of Default under the Financial Covenant has occurred, the Lead Borrower
may on one or more occasions designate any portion of the net cash proceeds from
a sale or issuance of Qualified Equity Interests of the Lead Borrower or any
contribution to the common capital of the Lead Borrower (or from any other
contribution to capital or sale or issuance of any other Equity Interests on
terms reasonably satisfactory to the Administrative Agent) (the “Cure Amount”)
as an increase to Consolidated EBITDA for the applicable fiscal quarter;
provided that (i) such amounts to be designated are actually received by the
Lead Borrower on or after the first day of such applicable fiscal quarter and on
or prior to the fifteenth (15th) Business Day after the date on which financial
statements are required to be delivered with respect to such applicable fiscal
quarter (the “Cure Expiration Date”), (ii) such amounts do not exceed the
aggregate amount necessary to cure any Event of Default under the Financial
Covenant as of such date and (iii) the Lead Borrower shall have provided notice
to the Administrative Agent on the date such amounts are designated as a “Cure
Amount” (it being understood that to the extent any such notice is provided in
advance of delivery of a Compliance Certificate for the applicable period, the
amount of such net cash proceeds that is designated as the Cure Amount may be
different than the amount necessary to cure any Event of Default under the
Financial Covenant and may be modified, as necessary, in a subsequent corrected
notice delivered on or before the Cure Expiration Date (it being understood that
in any event the final designation of the Cure Amount shall continue to be
subject to the requirements set forth in clauses (i) and (ii) above)). The
parties hereby acknowledge that this Section 8.04(a) may not be relied on for
purposes of calculating any financial ratios other than for determining
compliance with Section 7.11 (and not Pro Forma Compliance with Section 7.11
that is required by any other provision of this Agreement) and shall not result
in any adjustment to any amounts (including the amount of Indebtedness) or
increase in cash (and shall not be included for purposes of determining pricing,
mandatory prepayments and the availability or amount permitted pursuant to any
covenant under Article VII) with respect to the quarter with respect to which
such Cure Amount was made other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence. No Cure Amount shall have
been previously applied to (A) make Restricted Payments under Section 7.06(f)(A)
or 7.06(g)(y), (B) incur Indebtedness under Section 7.03(w) or (C) prepay,
redeem, purchase, defease or satisfy Indebtedness pursuant to Section
7.13(a)(v). (b) In furtherance of clause (a) above, (A) upon actual receipt and
designation of the Cure Amount by the Lead Borrower, the Financial Covenant
shall be deemed satisfied and complied with as of the end of the relevant fiscal
quarter with the same effect as though there had been no failure to comply with
the Financial Covenant and any Event of Default under the Financial Covenant
(and any other Default arising solely as a result thereof) shall be deemed not
to have occurred for purposes of the Loan Documents, and (B) upon delivery to
the Administrative Agent prior to the Cure Expiration Date of a notice from the
Lead Borrower stating its good faith intention to exercise its right set forth
in this Section 8.04, neither the Administrative Agent on or after the last day
of the applicable quarter nor any Lender may exercise any rights or remedies
under Section 8.02 (or under any other Loan Document) on the basis of any actual
or purported Event of Default under the Financial Covenant (and any other
Default as a result thereof) until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received and designated; provided
that, until the earlier to occur of the satisfaction (or waiver in accordance
with Section 10.01) of the conditions in Section 4.02 and the receipt of such
Cure Amount, 170

GRAPHIC [g214411kk035i006.gif]

 


no Revolving Credit Lender shall be required to make any Revolving Credit Loan,
no Swing Line Loans shall be made and no L/C Issuer shall issue any Letter of
Credit. (c) (i) In each period of four consecutive fiscal quarters, there shall
be at least two fiscal quarters in which no cure right set forth in this Section
8.04 is exercised, (ii) there can be no more than five (5) fiscal quarters in
which the cure rights set forth in this Section 8.04 are exercised during the
term of the Initial Revolving Credit Commitments and any Extended Revolving
Credit Commitments in respect thereof and (iii) there shall be no pro forma
reduction in Indebtedness (by way of netting or otherwise) with the proceeds of
any Cure Amount for determining compliance with the Financial Covenant for the
fiscal quarter with respect to which such Cure Amount was made. ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS Section 9.01 Appointment and Authorization
of Agents. (a) Each Lender hereby irrevocably appoints, designates and
authorizes each of the Administrative Agent and the Collateral Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, neither the Administrative Agent nor the Collateral
Agent shall have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent or the Collateral Agent have or
be deemed to have any fiduciary relationship with any Lender or Participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. (b) Each
L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and such L/C Issuer
shall have all of the benefits and immunities (i) provided to the Agents in this
Article IX with respect to any acts taken or omissions suffered by such L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article IX and in the definition of “Agent-Related Person” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer. (c) Notwithstanding the
provisions of Section 9.15, each of the Secured Parties hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of (and to hold
any security interest created by the Collateral Documents for and on behalf of
or in trust or as agent for) such Secured Party for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent (and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent), shall be entitled to the benefits of all
provisions of this Article IX (including, Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set 171

GRAPHIC [g214411kk035i007.gif]

 


forth in full herein with respect thereto. Each of the Secured Parties hereby
further irrevocably appoints and authorizes the Collateral Agent and the
Administrative Agent to execute the any other First Lien Intercreditor Agreement
and any Second Lien Intercreditor Agreement and to take such actions on their
behalf as specified therein. (d) For the purposes of German Security (where
“German Security” means any security interest created under the Collateral
Documents which are governed by German law) in addition to the provisions set
out above, the specific provisions set out in clauses (e) to (i) of this Section
9.01 shall be applicable. In the case of any inconsistency, the provisions set
out in clauses (e) to (i) of this Section 9.01 shall prevail. The provisions set
out in clauses (e) to (i) of this Section 9.01 shall not constitute a trust
pursuant to the laws of the State of New York but a fiduciary relationship
(Treuhand) within the meaning of German law. (e) With respect to German Security
constituted by non–accessory (nicht akzessorische) security interests, the
Collateral Agent shall hold, administer and, as the case may be, enforce or
release such German Security in its own name, but for the account of the Secured
Parties. (f) With respect to German Security constituted by accessory
(akzessorische) security interests, the Collateral Agent shall administer, and,
as the case may be, enforce or release such German Security in the name of and
for and on behalf of the Secured Parties and shall hold, administer and, as the
case may be, enforce or release that German Security in its own name on the
basis of its own rights on the basis of the abstract acknowledgement of
indebtedness pursuant to Section 9.15. (g)For the purposes of performing its
rights and obligations as Collateral Agent under any accessory (akzessorische)
German Security, each Secured Party hereby authorises the Collateral Agent to
act as its agent (Stellvertreter), and releases the Collateral Agent from the
restrictions imposed by Section 181 German Civil Code (Bürgerliches Gesetzbuch)
and similar restrictions applicable to it pursuant to any other law, in each
case to the extent legally possible to that Secured Party. At the request of the
Collateral Agent, each Secured Party shall provide the Collateral Agent with a
separate written power of attorney (Spezialvollmacht) for the purposes of
executing any relevant agreements and documents on their behalf. Each Secured
Party hereby ratifies and approves all acts previously done by the Collateral
Agent on such Secured Party’s behalf. (h) The Collateral Agent accepts its
appointment as administrator of the German Security on the terms and subject to
the conditions set out in this Agreement and the Secured Parties (other than the
Collateral Agent), the Collateral Agent and all other parties to this Agreement
agree that, in relation to the German Security, no Secured Party (other than the
Collateral Agent) shall exercise any independent power to enforce any German
Security or take any other action in relation to the enforcement of the German
Security, or make or receive any declarations in relation thereto. (i) Each
Secured Party (other than the Collateral Agent) hereby instructs and authorizes
the Collateral Agent (with the right of sub-delegation) to act as its agent
(Stellvertreter) to enter into any documents evidencing German Security and to
make and accept all declarations and take all actions it considers necessary or
useful in connection with any German Security on behalf of such Secured Party.
The Collateral Agent shall further be entitled to enforce or release any German
Security, to perform any rights and obligations under any documents evidencing
German Security and to execute new and different documents evidencing or
relating to the German Security. (j) With respect to a Swiss Security: (i) the
Collateral Agent (and each agent or sub-agent or attorney-in-fact appointed by
the Collateral Agent from time to time pursuant to Section 9.02 and/or any
successor collateral agent appointed from time to time pursuant to Section 9.09
and/or 172

GRAPHIC [g214411kk035i008.gif]

 


any Supplemental Agent appointed from time to time pursuant to Section 9.13)
shall accept, hold, administer and, as the case may be, enforce or release: (A)
(B) (C) any Swiss Security of accessory (akzessorische) nature; the benefit of
this Section; and any proceeds of such Swiss Security, acting in its own name
and as representative (direkter Stellvertreter) in the name and for account of
each of the other Secured Parties; (ii) the Collateral Agent (and each agent or
sub-agent or attorney-in-fact appointed by the Collateral Agent from time to
time pursuant to Section 9.02 and/or any successor collateral agent appointed
from time to time pursuant to Section 9.09 and/or any Supplemental Agent
appointed from time to time pursuant to Section 9.13) shall accept, hold,
administer and, as the case may be, enforce or release: (A) any Swiss Security
of non-accessory (nicht akzessorische) nature; (B) with respect to the Parallel
Debt only, any Swiss Security of accessory (akzessorische) nature; (C) the
benefit of this Section and, as applicable, of the Parallel Debt; and (D) any
proceeds of such Swiss Security, as fiduciary (treuhänderisch) in its own name
or, with respect to the Parallel Debt, as creditor in its own right and not as a
representative of the other Secured Parties, but for the benefit of all Secured
Parties; (iii) each present and future Secured Party (other than the Collateral
Agent) hereby appoints, instructs and authorises the Collateral Agent (and each
agent or sub-agent or attorney-in-fact appointed by the Collateral Agent from
time to time pursuant to Section 9.02 and/or any successor collateral agent
appointed from time to time pursuant to Section 9.09 and/or any Supplemental
Agent appointed from time to time pursuant to Section 9.13) to accept, hold,
administer and, as the case may be, enforce or release the Swiss Security, the
benefit of sub-paragraphs (i) and (ii) and, as applicable, of the Parallel Debt
and any proceeds of such Swiss Security as set out in sub-paragraphs (i) and
(ii) and in the respective Collateral Document constituting the Swiss Security,
and the Collateral Agent (and each agent or sub-agent or attorney-in-fact
appointed by the Collateral Agent from time to time pursuant to Section 9.02
and/or any successor collateral agent appointed from time to time pursuant to
Section 9.09 and/or any Supplemental Agent appointed from time to time pursuant
to Section 9.13) hereby accepts such appointment; and (iv) each present and
future Secured Party (other than the Collateral Agent) hereby instructs and
authorises the Collateral Agent (and each agent or sub-agent or attorney-in-fact
appointed by the Collateral Agent from time to time pursuant to Section 9.02
and/or any successor collateral agent appointed from time to time pursuant to
Section 9.09 and/or any Supplemental Agent appointed from time to time pursuant
to Section 9.13) in its own name and/or in the name of such Secured Party as its
173

GRAPHIC [g214411kk035i009.gif]

 


representative (direkter Stellvertreter), as the case may be to give effect to
this paragraph, to enter into, amend, replace, rescind or terminate any
Collateral Document or other document constituting the Swiss Security, to
exercise any rights and perform any obligations thereunder and to make and
accept all declarations and take all actions it considers necessary or useful in
connection with any Swiss Security on behalf of such Secured Party (other than
the Collateral Agent). (k) With respect to any Irish Transaction Security: To
the extent that any and/or all rights, interests, benefits and other property
comprised in the Irish Transaction Security and the proceeds thereof (the “Trust
Property”) is not transferred, charged or granted to the Collateral Agent on
trust pursuant to the relevant Loan Documents, the Collateral Agent declares
itself trustee of the Trust Property to hold the same on trust for the Secured
Parties for the purpose of securing the Obligations on the terms and subject to
the conditions set out in the relevant Loan Documents provided that it is hereby
agreed that, in relation to any jurisdiction the courts of which would not
recognize or give effect to the trusts expressed to be created by this Agreement
and any other applicable Loan Document, the relationship of the Secured Parties
to the Collateral Agent shall be construed as one of principal and agent.
Section 9.02 Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final
non-appealable judgment of a court of competent jurisdiction). Section 9.03
Liability of Agents. No Agent-Related Person shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct, as determined by the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or Participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent or the Collateral Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. Section 9.04
Reliance by Agents. (a) Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by 174

GRAPHIC [g214411kk035i010.gif]

 


 

such Agent. Each Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders. (b) For purposes of
determining compliance with the conditions specified in Section 4.01 or 4.02
with respect to Credit Extensions on the Closing Date, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. Section 9.05 Notice of
Default. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default, unless the Administrative Agent shall
have received written notice from a Lender or the Lead Borrower referring to
this Agreement, describing such Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice. The Administrative Agent shall take such action with
respect to any Event of Default as may be directed by the Required Lenders in
accordance with Article VIII; provided that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem advisable or in the best
interest of the Lenders. Section 9.06 Credit Decision; Disclosure of Information
by Agents. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.
Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan 175

GRAPHIC [g214411kk037i001.gif]

 


Party to do so), pro rata (determined as if there were no Defaulting Lenders),
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final non-appealable judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.07; provided, further, that any obligation to indemnify an L/C Issuer pursuant
to this Section 9.07 shall be limited to Revolving Credit Lenders only. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each of
the Administrative Agent and the Collateral Agent upon demand for its ratable
share (determined as if there were no Defaulting Lenders) of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent or the Collateral Agent, as the case may be, in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent or the Collateral Agent, as the case
may be, is not reimbursed for such expenses by or on behalf of the Loan Parties.
The undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be. Section 9.08
Agents in their Individual Capacities. DBNY and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Holdcos, the
Borrowers and their respective Affiliates as though DBNY were not the
Administrative Agent, the Collateral Agent or an L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, DBNY or its Affiliates may receive information
regarding the Holdcos, the Borrowers or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Holdcos, the Borrowers or such Affiliate) and acknowledge that neither the
Administrative Agent nor the Collateral Agent shall be under any obligation to
provide such information to them. With respect to its Loans, DBNY and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, the Collateral Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include DBNY in its individual capacity. Any successor to
DBNY as the Administrative Agent or the Collateral Agent shall also have the
rights attributed to DBNY under this Section 9.08. Section 9.09 Successor
Agents. (a) Each of the Administrative Agent and the Collateral Agent may resign
as the Administrative Agent or the Collateral Agent, as applicable, upon thirty
(30) days’ notice to Lenders and the Lead Borrower. Any such resignation by the
Administrative Agent hereunder shall also constitute its resignation as an L/C
Issuer and the Swing Line Lender, in which case upon the effectiveness of such
resignation in accordance with this Section 9.09 the resigning Administrative
Agent (x) shall not be required to issue any further Letters of Credit or make
any additional Swing Line Loans hereunder and (y) shall maintain all of its
rights as an L/C Issuer and the Swing Line Lender, as the case may be, with
respect to any Letters of Credit issued by it or Swing Line Loans made by it, in
each case prior to the effective date of such resignation. Such resignation
shall take effect upon the appointment of a successor Administrative Agent
pursuant to this Section 9.09. (b) If the Administrative Agent or the Collateral
Agent resigns under this Agreement, the Required Lenders shall (i) appoint from
among the Lenders a successor agent for the 176

GRAPHIC [g214411kk037i002.gif]

 


Lenders hereunder and under the other Loan Documents and (ii) use reasonable
efforts to arrange for a Person or Persons (which may, but shall not be required
to be, the new Administrative Agent) that will agree to become an L/C Issuer
and/or the Swing Line Lender hereunder, in each case who shall be a Lender, a
commercial bank or a trust company, in each case reasonably acceptable to the
Lead Borrower at all times other than during the existence of an Event of
Default under Section 8.01(f) or 8.01(g) (which consent of the Lead Borrower
shall not be unreasonably withheld or delayed). (c) If no successor agent is
appointed prior to the effective date of the resignation of the Administrative
Agent or the Collateral Agent, as applicable, (i) the Administrative Agent or
the Collateral Agent, as applicable, may appoint, after consulting with the
Lenders and the Lead Borrower, a successor agent from among the Lenders and (ii)
shall use reasonable efforts to arrange for a Person or Persons (which may, but
shall not be required to be, the new Administrative Agent) that will agree to
become an L/C Issuer and/or the Swing Line Lender hereunder, in each case to the
extent the Required Lenders have failed to do the same pursuant to Section
9.09(b). (d) Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent or retiring
Collateral Agent, as applicable, and the term “Administrative Agent” or
“Collateral Agent,” as applicable, shall mean such successor administrative
agent or collateral agent and/or Supplemental Agent, as the case may be, and the
retiring Administrative Agent’s or Collateral Agent’s, as applicable,
appointment, powers and duties as the Administrative Agent or Collateral Agent
shall be terminated. After the retiring Administrative Agent’s or the Collateral
Agent’s resignation hereunder as the Administrative Agent or Collateral Agent,
as applicable, the provisions of this Article IX and Sections 10.04 and 10.05
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent or Collateral Agent, as applicable, under
this Agreement. (e) If no successor agent has accepted appointment as the
Administrative Agent or the Collateral Agent, as applicable, by the date which
is thirty (30) days following the retiring Administrative Agent’s or Collateral
Agent’s, as applicable, notice of resignation, the retiring Administrative
Agent’s or the retiring Collateral Agent’s, as applicable, resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent or Collateral Agent, as applicable, hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. (f) Upon the acceptance of any appointment as the
Administrative Agent or Collateral Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that Section 6.11 is satisfied, the
Administrative Agent or Collateral Agent, as applicable, shall thereupon succeed
to and become vested with all the rights, powers, discretion, privileges, and
duties of the retiring Administrative Agent or Collateral Agent, as applicable,
and the retiring Administrative Agent or Collateral Agent, as applicable, shall
be discharged from its duties and obligations under the Loan Documents. (g)
After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder as the Administrative Agent or the Collateral Agent, the provisions of
this Article IX shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent or the Collateral Agent, as applicable and the retiring
Administrative Agent and the Collateral Agent, as the case may be, shall remain
indemnified to the extent provided in this Agreement and the other Loan
Documents. 177

GRAPHIC [g214411kk037i003.gif]

 


Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, judicial management, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
either Borrower or the Collateral Agent) shall be (to the fullest extent
permitted by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Collateral Agent and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Collateral Agent and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Collateral Agent and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial proceeding;
and (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
monitor, curator, receiver, receiver-manager, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09 and 10.04. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding. Section 9.11
Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Hedge Bank) and the L/C Issuer irrevocably authorize
the Administrative Agent and the Collateral Agent: (a) to enter into and sign
for and on behalf of the Lenders as Secured Parties the Collateral Documents for
the benefit of the Lenders and the other Secured Parties; (b)to automatically
release any Lien on any property granted to or held by the Administrative Agent
or Collateral Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations as to which no claim has been asserted
and (B) obligations and liabilities under Treasury Services Agreements and
Secured Hedge Agreements not due and payable) and the expiration or termination
or Cash Collateralization of all Letters of Credit (other than Letters of Credit
that are Cash Collateralized or back-stopped by a letter of credit in form,
amount and substance reasonably satisfactory to the applicable L/C Issuer or a
deemed reissuance under another facility as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) at the time the property subject to such Lien is Disposed or to be
Disposed as part of or in connection with any Disposition permitted hereunder or
under any other Loan Document to any Person 178

GRAPHIC [g214411kk037i004.gif]

 


other than a Loan Party (or, if such transferee is a Loan Party, at the option
of the applicable Loan Party, such Lien on such asset may still be released in
connection with the transfer so long as (x) the transferee grants a new Lien to
the Administrative Agent or Collateral Agent on such asset substantially
concurrently with the transfer of such asset, (y) the transfer is between
parties organized under the laws of different jurisdictions and at least one of
such parties is a Foreign Subsidiary and (z) the priority of the new Lien is the
same as that of the original Lien), (iii) subject to Section 10.01, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below or (v) if such property becomes an
Excluded Asset; (c) to release or subordinate any Lien on any property granted
to or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
7.01(p) or (r) (in the case of clause (r), to the extent required by the terms
of the obligations secured by such Liens); and (d) to release any Guarantor from
its obligations under the Guaranty as provided in Section 11.15. Upon request by
the Administrative Agent or the Collateral Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s or the Collateral
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.11. In each case as specified in this
Section 9.11, the Administrative Agent or the Collateral Agent will (and each
Lender irrevocably authorizes the Administrative Agent and the Collateral Agent
to), at the Borrowers’ expense, execute and deliver to the applicable Loan Party
such documents as the Lead Borrower may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.
Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“joint lead arranger” or “joint bookrunner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder. Section 9.13 Appointment of Supplemental Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent or
the Collateral Agent deems that by reason of any present or future Law of any
jurisdiction it may not exercise any of the rights, powers or remedies granted
herein or in any of the other Loan Documents or take any other action which may
be desirable or necessary in connection therewith, the Administrative Agent and
the Collateral Agent are hereby authorized to appoint an additional individual
or institution selected by the Administrative Agent or the Collateral Agent in
its sole discretion as a separate trustee, co-trustee, administrative agent,
collateral agent, administrative sub-agent or administrative co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Agent” and collectively as “Supplemental Agents”). 179

GRAPHIC [g214411kk037i005.gif]

 


(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require. (c) Should any instrument in writing from any Loan Party be required by
any Supplemental Agent so appointed by the Administrative Agent or the
Collateral Agent for more fully and certainly vesting in and confirming to him
or it such rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent. Section
9.14 [Reserved]. Section 9.15 Parallel Debt owed to Collateral Agent. (a)
Without prejudice to the provisions of Section 9.01(k), each Loan Party hereby
irrevocably and unconditionally undertakes to pay to the Collateral Agent as
creditor in its own right and not as a representative of the other Secured
Parties amounts equal to any amounts owing from time to time by that Loan Party
to any Secured Party under any Loan Document, Secured Hedge Agreement or
Treasury Services Agreement as and when those amounts are due for payment under
the relevant Loan Document, Secured Hedge Agreement or Treasury Services
Agreement. (b) Each Loan Party and the Collateral Agent acknowledge that the
obligations of each Loan Party under Section 9.15(a) are several and are
separate and independent from, and shall not in any way limit or affect, the
corresponding obligations of that Loan Party to any Secured Party under any Loan
Document, any Secured Hedge Agreement or any Treasury Services Agreement (its
“Corresponding Debt”) nor shall the amounts for which each Loan Party is liable
under Section 9.15(a) (its “Parallel Debt”) be limited or affected in any way by
its Corresponding Debt; provided that: (i) the Collateral Agent shall not demand
payment with regard to the Parallel Debt of each Loan Party to the extent that
such Loan Party’s Corresponding Debt has been irrevocably paid or (in the case
of guarantee obligations) discharged; and (ii) a Secured Party shall not demand
payment with regard to the Corresponding Debt of each Loan Party to the extent
that such Loan Party’s Parallel Debt has been irrevocably paid or (in the case
of guarantee obligations) discharged. (c) The Collateral Agent acts in its own
name and not as a trustee, and its claims in respect of the Parallel Debt shall
not be held on trust. The Collateral granted under the Loan Documents to the
Collateral Agent to secure the Parallel Debt is granted to the Collateral Agent
in its capacity as creditor of the Parallel Debt and shall not be held on trust.
180

GRAPHIC [g214411kk037i006.gif]

 


(d) All monies received or recovered by the Collateral Agent pursuant to this
Section 9.15, and all amounts received or recovered by the Collateral Agent from
or by the enforcement of any Collateral granted to secure the Parallel Debt,
shall be applied in accordance with this Agreement. (e) Without limiting or
affecting the Collateral Agent’s rights against the Loan Parties (whether under
this Section 9.15 or under any other provision of the Loan Documents, Secured
Hedge Agreement or Treasury Services Agreement), each Loan Party acknowledges
that: (i) nothing in this Section 9.15 shall impose any obligation on the
Collateral Agent to advance any sum to any Loan Party or otherwise under any
Loan Document, Secured Hedge Agreement or Treasury Services Agreement, except in
its capacity as lender; and (ii) for the purpose of any vote taken under any
Loan Document, Secured Hedge Agreement or Treasury Services Agreement, the
Collateral Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a Lender. ARTICLE X
MISCELLANEOUS Amendments, Etc. Except as otherwise set forth in this Agreement,
no Section 10.01 amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(other than with respect to any amendment or waiver contemplated in Sections
10.01(a) through (j) below, which shall only require the consent of the Lenders
expressly set forth therein and not the Required Lenders) (or by the
Administrative Agent with the written consent of the Required Lenders) and such
Loan Party and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such amendment, waiver or consent shall: (a) extend or increase the
Commitment of any Lender without the written consent of each Lender holding such
Commitment (it being understood that a waiver of any condition precedent or of
any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);
(b)postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 (other than pursuant
to Section 2.08(b)) without the written consent of each Lender holding the
applicable Obligation (it being understood that the waiver of (or amendment to
the terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest and
it being understood that any change to the definition of “First Lien Net
Leverage Ratio” or in the component definitions thereof shall not constitute a
reduction or forgiveness in any rate of interest); (c) reduce or forgive the
principal of, or the rate of interest specified herein on, any Loan, or L/C
Borrowing, or (subject to clause (iii) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document (or extend the timing of payments of such fees or other amounts)
without the written consent of each Lender holding such Loan, L/C Borrowing or
to whom such fee or other amount is owed (it being understood that any change to
the definition of “Total Net Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction or forgiveness in any rate of
interest); provided 181

GRAPHIC [g214411kk037i007.gif]

 


that, only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest at the Default Rate; (d) change any provision of this Section 10.01,
the definition of “Required Lenders,” “Required Class Lenders,” “Required
Revolving Credit Lenders” or “Pro Rata Share,” Section 2.06, 2.12(a), 2.12(g),
2.13 or 8.03 without the written consent of each Lender directly affected
thereby; (e) other than in connection with a transaction permitted under Section
7.04 or 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; (f) other than in connection with a transaction permitted under
Section 7.04 or 7.05, release all or substantially all of the aggregate value of
the Guarantees, without the written consent of each Lender; (g) change the
currency in which any Loan is denominated without the written consent of each
Lender holding such Loans; (h) (1) waive any condition set forth in Section 4.02
as to any Credit Extension under one or more Classes of Revolving Credit
Commitments or (2) amend, waive or otherwise modify any term or provision which
directly affects Lenders under one or more Classes of Revolving Credit
Commitments and does not directly affect Lenders under any other Class, in each
case, without the written consent of the Required Class Lenders under such
applicable Class or Classes of Revolving Credit Commitments (and in the case of
multiple Classes which are affected, such Required Class Lenders shall consent
together as one Class) (it being understood that any amendment to the conditions
of effectiveness of Incremental Commitments set forth in Section 2.16 shall be
subject to clause (i) below); provided, however, that the waivers described in
this clause (h) shall not require the consent of any Lenders other than (x) the
Required Class Lenders under such Class or Classes and (y) in the case of any
waiver that otherwise would be subject to clauses (a) through (g) above, each
Lender, each directly affected Lender or each directly and adversely affected
Lender (as specified in the applicable clause) under the applicable Class or
Classes of Revolving Credit Commitments; (i) amend, waive or otherwise modify
any term or provision (including the availability and conditions to funding
under Section 2.16 with respect to Incremental Term Loans and Incremental
Revolving Credit Commitments and the rate of interest applicable thereto) which
directly affects Lenders of one or more Incremental Term Loans or Incremental
Revolving Credit Commitments (including Loans extended under such Commitments)
and does not directly affect Lenders under any other Class, in each case,
without the written consent of the Required Class Lenders under such applicable
Incremental Term Loans or Incremental Revolving Credit Commitments (and in the
case of multiple Classes which are affected, such Required Class Lenders shall
consent together as one Class); provided, however, that the waivers described in
this clause (i) shall not require the consent of any Lenders other than (x) the
Required Class Lenders under such applicable Incremental Term Loans or
Incremental Revolving Credit Commitments and (y) in the case of any waiver that
otherwise would be subject to clause (a) though (g) above, each Lender, each
directly affected Lender or each directly and adversely affected Lender (as
specified in the applicable clause) under the applicable Class or Classes of
Incremental Term Loans or Incremental Revolving Credit Commitments (including
Loans extended under such Commitments); or 182

GRAPHIC [g214411kk037i008.gif]

 


(j) amend or otherwise modify: (a) the Financial Covenant, (b) the exception set
forth in Section 6.01(a)(ii)(x) or (y), (c) the second proviso to Section
8.01(b) and (d), Section 8.04, and in each case any definition related thereto
(as any such definition is used therein but not as otherwise used in this
Agreement or any other Loan Document) or waive any Default or Event of Default
resulting from a failure to perform or observe the Financial Covenant (including
any related Default or Event of Default under Section 6.01) or Section 8.04
without the written consent of the Required Revolving Credit Lenders; provided,
that, the waivers described in this clause (j) shall not require the consent of
any Lenders other than the Required Revolving Credit Lenders; and provided
further that (i) no amendment, waiver or consent shall, unless in writing and
signed by each L/C Issuer in addition to the Lenders required above, affect the
rights or duties of an L/C Issuer under this Agreement or any Request for L/C
Issuance relating to any Letter of Credit issued or to be issued by it;
provided, however, that this Agreement may be amended to adjust the mechanics
related to the issuance of Letters of Credit, including mechanical changes
relating to the existence of multiple L/C Issuers, with only the written consent
of the Administrative Agent, the applicable L/C Issuer and each Borrower so long
as the obligations of the Revolving Credit Lenders, if any, who have not
executed such amendment, and if applicable the other L/C Issuers, if any, who
have not executed such amendment, are not adversely affected thereby; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, adversely affect the
rights or duties of such Swing Line Lender under this Agreement; provided,
however, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lenders and each Borrower so long as the obligations of
the Revolving Credit Lenders, if any, who have not executed such amendment are
not adversely affected thereby; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent or the Collateral
Agent, as applicable, in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent or the Collateral Agent, as applicable, under this Agreement or any other
Loan Document; and (iv) Section 10.07(j) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that the Commitment of such Lender may not be increased or extended without the
consent of such Lender (it being understood that any Commitments or Loans held
or deemed held by any Defaulting Lender shall be excluded for a vote of the
Lenders hereunder requiring any consent of the Lenders). Notwithstanding the
foregoing, no Lender consent is required to effect any amendment or supplement
to any First Lien Intercreditor Agreement, Second Lien Intercreditor Agreement,
Subordination Agreement or other intercreditor agreement or arrangement
permitted under this Agreement (i) that is for the purpose of adding the holders
of Refinancing Equivalent Debt, Incremental Equivalent Debt or, in each case, a
Senior Representative with respect thereto, as parties thereto, as expressly
contemplated by the terms of such First Lien Intercreditor Agreement, such
Second Lien Intercreditor Agreement, such Subordination Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by any First Lien Intercreditor Agreement, Second Lien Intercreditor Agreement,
183

GRAPHIC [g214411kk037i009.gif]

 


Subordination Agreement or other intercreditor agreement or arrangement
permitted under this Agreement to be effected without the consent of any Lender;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent. Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders. In
addition, notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Lead Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
expenses associated with such Replacement Term Loans, (b) the All-In Yield with
respect to such Replacement Term Loans (or similar interest rate spread
applicable to such Replacement Term Loans) shall not be higher than the All-In
Yield for such Replaced Term Loans (or similar interest rate spread applicable
to such Replaced Term Loans) immediately prior to such refinancing, (c) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Replaced Term Loans,
at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Replaced Term Loans except to the extent necessary to provide for covenants and
other terms applicable to any period after the latest final maturity of the Term
Loans in effect immediately prior to such refinancing. Each amendment to this
Agreement providing for Replacement Term Loans may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Lead Borrower to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 10.01 to the contrary. Notwithstanding anything
to the contrary contained in this Section 10.01, the Holdcos, the Lead Borrower
and the Administrative Agent may without the input or consent of the Lenders,
effect amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
to effect the provisions of Section 2.16, 2.17 or 2.18. Notwithstanding anything
to the contrary contained in this Section 10.01, guarantees, collateral security
documents and related documents executed by Subsidiaries in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended, supplemented and waived with the
consent of the Administrative Agent and/or the Collateral Agent, as the case may
be, at the request of the Lead Borrower without the need to obtain the consent
of any other Lender if such amendment, supplement or waiver (i) is of a
technical nature (including curing any ambiguities, omissions, mistakes or
defects) and/or is, in the judgment of the Collateral Agent, required by
applicable local law on the advice of local counsel, in the interests of the
Secured Parties or (in the case of any non-U.S. Collateral Documents) necessary
or desirable to preserve, maintain, perfect and/or protect the security
interests purported to the granted by the respective non-U.S. Collateral
Documents or (ii) to cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents,
provided, that any section in a 184

GRAPHIC [g214411kk037i010.gif]

 


 

Collateral Document providing for a governing law and/or a jurisdiction
different from Section 10.15 shall not be deemed a conflict of this Agreement.
If the Administrative Agent and the Lead Borrower shall have jointly identified
an obvious error (including, but not limited to, an incorrect cross-reference)
or any error or omission of a technical or immaterial nature, in each case, in
any provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrowers or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective. Section 10.02 Notices and Other
Communications; Facsimile Copies. (a) General. Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder or
under any other Loan Document shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to any Holdco, any Borrower or the Administrative Agent, the Collateral Agent,
an L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and (ii) if to any other Lender, to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Lead Borrower and the Administrative Agent, the Collateral
Agent, an L/C Issuer and the Swing Line Lender. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the relevant party hereto and (ii) (A) if delivered by
hand or by courier, when signed for by or on behalf of the relevant party
hereto; (B) if delivered by mail to a party in (x) Asia, eight (8) Business Days
after deposit in the mails, postage prepaid or (y) any other location, four (4)
Business Days after deposit in the mails, postage prepaid; (C) if delivered by
facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, an L/C Issuer
and the Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder. (b)
Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders. (c) Reliance by Agents
and Lenders. The Administrative Agent, the Collateral Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Holdco or any Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were 185  

GRAPHIC [g214411kk039i001.gif]

 


not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of any Holdco or
either Borrower in the absence of gross negligence or willful misconduct of such
Agent-Related Person as determined in a final and non-appealable judgment by a
court of competent jurisdiction. All telephonic notices to the Administrative
Agent or Collateral Agent may be recorded by the Administrative Agent or the
Collateral Agent, and each of the parties hereto hereby consents to such
recording. Section 10.03 No Waiver; Cumulative Remedies. No failure by any
Lender, the Administrative Agent or the Collateral Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law. Section 10.04 Attorney Costs and Expenses. Each
Holdco and each Borrower jointly and severally agrees (a) to pay or reimburse
the Administrative Agent, the Collateral Agent and the Arrangers for all
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby (including all Attorney
Costs, which shall be limited to White & Case LLP (and one local and specialist
counsel in each applicable jurisdiction for each group and, in the event of a
conflict of interest, one additional counsel of each type to the affected
parties)) and (b) to pay or reimburse the Administrative Agent, the Collateral
Agent, the Arrangers and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs, which
shall be limited to Attorney Costs of one counsel to the Administrative Agent
and Arrangers (and one local counsel in each applicable jurisdiction for each
group and, in the event of any conflict of interest, one additional counsel of
each type to the affected parties). The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees related thereto, and other reasonable out-of-pocket expenses incurred by
any Agent. The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within ten (10) Business Days of
receipt by the Lead Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail; provided that, with respect to the Closing Date,
all amounts due under this Section 10.04 shall be paid on the Closing Date to
the extent invoiced to the Borrower within one (1) Business Day of the Closing
Date. If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. Section 10.05 Indemnification. Each Holdco and each Borrower shall,
jointly and severally, indemnify and hold harmless each Agent-Related Person,
each Arranger, each L/C Issuer, each Lender and their respective Affiliates, and
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact of each of the foregoing (collectively the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs, which shall be limited to 186  

GRAPHIC [g214411kk039i002.gif]

 


Attorney Costs of one counsel to the Administrative Agent and Arrangers (and one
local and specialist counsel in each applicable jurisdiction for each group and,
in the event of any conflict of interest, one additional counsel of each type to
the affected parties) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, (c) any actual or alleged presence or Release of Hazardous Materials
at, on, under or from any property or facility currently or formerly owned,
leased or operated by the Loan Parties or any Subsidiary, or any Environmental
Liability related in any way to any Loan Parties or any Subsidiary, (d) the
payment or recovery of an amount in connection with the Loan Documents in a
currency other than the currency required under the Loan Document or (e) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (a “Proceeding”) or whether or not
such Proceeding is brought by any Holdco, Borrower or any other Person (all the
foregoing, collectively, the “Indemnified Liabilities”) in all cases, whether or
not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that, notwithstanding the foregoing, such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from the gross negligence or
willful misconduct of such Indemnitee or of any affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee, as determined
by the final non-appealable judgment of a court of competent jurisdiction. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or the Lead Borrower or any Subsidiary have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date) (other than, in
the case of a Loan Party, in respect of any such damages incurred or paid by an
Indemnitee to a third party, or which are included in a third-party claim, and
for any reasonable out-of-pocket expenses related thereto). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, any Loan Party’s directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent or the Collateral Agent, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. Section 10.06 Payments
Set Aside. To the extent that any payment by or on behalf of the Borrowers is
made to any Agent or any Lender, or any Agent or any Lender exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other 187  

GRAPHIC [g214411kk039i003.gif]

 


party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect. Section 10.07 Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither any Holdco nor any Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Assignee pursuant to an assignment made
in accordance with the provisions of Section 10.07(b) (such an assignee, an
“Eligible Assignee”) and, in the case of any Assignee that is Holdings or any of
its Subsidiaries, Section 2.14 or Section 2.15, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.07(g) or (iv) to an SPC in accordance with the provisions of Section 10.07(h)
(and any other attempted assignment or transfer by any party hereto shall be
null and void); provided, however, that notwithstanding the foregoing, no Lender
may assign or transfer by participation any of its rights or obligations
hereunder to (i) any Person that is a Defaulting Lender, (ii) a natural Person
or (iii) a Disqualified Institution. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(e) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b) (i) Subject to the conditions
set forth in clause (b)(ii) below, any Lender may assign to one or more
assignees (“Assignees”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned, except in connection with a proposed assignment to any Disqualified
Institution) of: (A) the Lead Borrower, provided that no consent of the Lead
Borrower shall be required for (i) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, (ii) other than with respect to any proposed
assignment to any Person that is a Disqualified Institution, an assignment if an
Event of Default under Section 8.01(a) or, solely with respect to any of the
Borrowers, Section 8.01(f) has occurred and is continuing or (iii) an assignment
of all or a portion of the Loans pursuant to Sections 2.14 or 2.15; provided
that, other than with respect to any proposed assignment to any Person that is a
Disqualified Institution, the Lead Borrower shall be deemed to have consented to
any such assignment unless it shall have objected thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof; (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment (i) of all or any
portion of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund,
(ii) to an Agent or an Affiliate of an Agent or (iii) of all or any portion of a
Term Loan pursuant to Sections 2.14 or 2.15; 188  

GRAPHIC [g214411kk039i004.gif]

 


(C) each L/C Issuer, provided that no consent of an L/C Issuer shall be required
for any assignment not related to Revolving Credit Commitments or Revolving
Credit Exposure; and (D) the Swing Line Lender; provided that no consent of the
Swing Line Lender shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure or any assignment to an Agent or
an Affiliate of an Agent. (ii) assignments shall be subject to the following
additional conditions: (A) except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than an amount of $2,500,000 (in the case of each Revolving Credit Loan),
$1,000,000 (in the case of a Term Loan), unless each of the Borrower and the
Administrative Agent otherwise consents, provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any; (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless such fee is waived by the Administrative
Agent); provided that only one such fee shall be payable in the event of
simultaneous assignments to or from two or more Approved Funds; and (C)other
than in connection with an assignment pursuant to Sections 2.14 or 2.15, the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. This clause (b) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis among such Facilities. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Lead
Borrower and the Administrative Agent, the applicable Pro Rata Share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. (c) Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and 189  

GRAPHIC [g214411kk039i005.gif]

 


Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the relevant
Borrowers (at their expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(e). (d) The
Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and each notice of cancellation of any
Loans delivered by the Lead Borrower pursuant to Section 2.14 and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, an
Administrative Questionnaire completed in respect of the Assignee (if applicable
and unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 10.07(b)(ii)(B) above (if applicable)
and, if required, the written consent of the Lead Borrower, the L/C Issuers, the
Swing Line Lender and the Administrative Agent to such assignment, the
Administrative Agent shall (i) accept such Assignment and Assumption and (ii)
record the information contained therein in the Register. No assignment shall be
effective unless it has been recorded in the Register as provided in this
paragraph. The Register shall be available for inspection by the Borrowers, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. (e) Any Lender may at any time sell participations to
any Person (other than a natural person a Disqualified Institution or a
Defaulting Lender) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a) through (f) of the first
proviso to Section 10.01 that requires the affirmative vote of such Lender.
Subject to Section 10.07(f), the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section
10.07(c). To the extent permitted by applicable Law, each Participant also shall
be entitled to the benefits 190  

GRAPHIC [g214411kk039i006.gif]

 


of Section 10.09 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person, except that the portion of any Participant Register relating to any
Participant or SPC requesting payment from a Borrower or seeking to exercise its
rights under Section 10.09 shall be available for inspection by the Lead
Borrower upon reasonable request to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or as is otherwise required thereunder. (f) A Participant shall not
be entitled to receive any greater payment under Sections 3.01, 3.04 and 3.05
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Lead Borrower’s prior written consent, not
to be unreasonably withheld or delayed (it being understood the Lead Borrower
shall have a reasonable basis for withholding consent if such Participant would
result in materially increased indemnification obligation to the Lead Borrower
at such time). (g) Any Lender may, without the consent of the Lead Borrower or
the Administrative Agent, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or other central bank having
jurisdiction over it; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto. (h) The Luxembourg Loan Parties
hereby expressly accept and confirm, for the purposes of Article 1278 of the
Luxembourg Civil Code that, notwithstanding any assignment, amendment, novation
or transfer of any kind permitted under, and made in accordance with, the
provisions of this Agreement or any agreement referred to herein to which a
Luxembourg Loan Party is a party (including any Security Agreement), any
security interest created under such agreement shall continue in full force and
effect to the benefit of each new Lender. Each other Luxembourg Loan Party
hereby accepts and confirms the above. (i) The Loan Parties organized under
Belgian law hereby expressly accept and confirm, for the purposes of Article
1278 of the Belgian Civil Code, that, notwithstanding any novation permitted
under this Agreement or any agreement referred to herein, any security interest
created under such agreement shall continue in full force and effect to the
benefit of each new Lender. (j) Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Lead Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, (ii)
if an SPC elects not to exercise such option or otherwise fails to make all or
any part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof and (iii) such SPC and the applicable Loan or any
applicable part thereof, shall be appropriately reflected in 191  

GRAPHIC [g214411kk039i007.gif]

 


the Participant Register. Each party hereto hereby agrees that (i) an SPC shall
be entitled to the benefit of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and the limitations of such Sections), but neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement except in the case of Section 3.01, to the extent that the grant
to the SPC was made with the prior written consent of the Lead Borrower (not to
be unreasonably withheld or delayed; for the avoidance of doubt, the Lead
Borrower shall have reasonable basis for withholding consent if an exercise by
SPC immediately after the grant would result in materially increased
indemnification obligation to a Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Lead Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC. (k) Notwithstanding anything to the contrary
contained herein, without the consent of the Lead Borrower or the Administrative
Agent, (1) any Lender may in accordance with applicable Law create a security
interest in all or any portion of the Loans owing to it and the Notes, if any,
held by it and (2) any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Notes, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities; provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise. (l) Notwithstanding anything
to the contrary contained herein other than the proviso in the definition of
“L/C Issuer” or “Swing Line Lender”, in each case, in respect of any Extension
or Extensions of Revolving Credit Commitments effected in accordance with
Section 2.18, any L/C Issuer or Swing Line Lender may, upon thirty (30) days’
notice to the Lead Borrower and the Lenders, resign as an L/C Issuer or Swing
Line Lender, respectively; provided that the relevant L/C Issuer or Swing Line
Lender shall use reasonable efforts to identify, on or prior to the expiration
of such 30-day period with respect to such resignation, a successor L/C Issuer
or Swing Line Lender reasonably acceptable to the Lead Borrower willing to
accept its appointment as successor L/C Issuer or Swing Line Lender, as
applicable. In the event of any such resignation of an L/C Issuer or Swing Line
Lender, the Lead Borrower shall be entitled to appoint from among the Lenders
willing to accept such appointment a successor L/C Issuer or Swing Line Lender
hereunder; provided that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as L/C Issuer, it shall retain all the rights and obligations of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as an L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the 192  

GRAPHIC [g214411kk039i008.gif]

 


right to require the Lenders to make Base Rate Loans, LIBO Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
(m) (n) [Reserved]. In the case of any Term Loans acquired by, or contributed
to, the Borrowers pursuant to Section 2.15 or this Section 10.07(n), (x) the
aggregate outstanding principal amount of the Term Loans of the applicable Class
shall be deemed reduced by the full par value of the aggregate principal amount
of such Term Loans acquired by, or contributed to, the Borrowers and (y) any
scheduled principal repayment installments with respect to the Term Loans of
such Class occurring pursuant to Sections 2.07(a), prior to the final maturity
date for Term Loans of such Class, shall be reduced pro rata by the par value of
the aggregate principal amount of Term Loans so purchased or contributed (and
subsequently cancelled and retired), with such reduction being applied solely to
the remaining Term Loans of the Lenders which sold or contributed such Term
Loans. Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees
to maintain the confidentiality of the Information, except that Information may
be disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates); (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Lead Borrower), to any pledgee referred to in
Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement; (f) with the written consent of
the Lead Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08 or becomes available to
the Administrative Agent, any Arranger, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Loan Party or its related parties (so long as such source is not known to the
Administrative Agent, such Arranger, such Lender, such L/C Issuer or any of
their respective Affiliates to be bound by confidentiality obligations to any
Loan Party); (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (i) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the
CUSIP Service Bureau or any similar organization; (j) to the extent such
information is independently developed by any Agent or any Arranger or (k) in
connection with the exercise of any remedies hereunder, under any other Loan
Document or the enforcement of its rights hereunder or thereunder. In addition,
the Agents, the Arrangers and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents, the Arrangers and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from the Loan Parties relating to
any Loan Party, its Affiliates or its Affiliates’ directors, officers,
employees, trustees, investment advisors or agents, relating to the Holdcos, the
Lead Borrower or any of their Subsidiaries or its business, other than any such
information that is publicly available to any Agent, any L/C Issuer or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.08; provided that, in the case of 193  

GRAPHIC [g214411kk039i009.gif]

 


information received from a Loan Party after the Closing Date, such information
is clearly identified at the time of delivery as confidential or is delivered
pursuant to Section 6.01, 6.02 or 6.03 hereof. Section 10.09 Setoff. In addition
to any rights and remedies of the Lenders provided by Law, upon the occurrence
and during the continuance of any Event of Default, each Lender and its
Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs and
expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to each Borrower, any such notice being waived by each
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Collateral Agent to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor) owing to such Lender and its Affiliates or the
Collateral Agent hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Lead Borrower and the Administrative Agent
after any such set off and application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, the Collateral Agent and
each Lender under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, the
Collateral Agent and such Lender may have at Law. Section 10.10 Interest Rate
Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Section 10.11
Counterparts. This Agreement and each other Loan Document may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier (or other electronic transmission, e.g., .pdf) of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document. The Agents may also require that any
such documents and signatures delivered by telecopier be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
telecopier. Section 10.12 Integration. This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict of this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. 194  

GRAPHIC [g214411kk039i010.gif]

 


 

Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Section 10.14 Severability. If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. In the event of any such illegality, invalidity or
unenforceability, the parties shall negotiate in good faith with a view to
agreeing on a legal, valid and enforceable replacement provision which, to the
extent practicable, is in accordance with the intent and purposes of this
Agreement and in its economic effect comes as close as possible to the illegal,
invalid or unenforceable provision. Section 10.15 GOVERNING LAW. THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
COLLATERAL DOCUMENT, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. (a) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY,
EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT
COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT WILL PREVENT ANY LENDER, THE ADMINISTRATIVE AGENT OR THE COLLATERAL
AGENT FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY
RIGHT UNDER THE COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER
PROPERTY OF ANY LOAN PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE
ESTABLISHED. EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH LOAN PARTY WAIVES ANY IMMUNITY
(SOVEREIGN OR OTHERWISE) FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS TO WHICH YOU OR YOUR PROPERTIES OR ASSETS MAY BE ENTITLED. TO THE EXTENT
THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION
OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION 195  

GRAPHIC [g214411kk041i001.gif]

 


OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH LOAN PARTY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS. (b) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE
MANNER PROVIDED FOR NOTICES (OTHER THAN BY TELECOPIER OR ELECTRONIC MAIL) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. WITHOUT LIMITING THE OTHER PROVISIONS OF THIS SECTION 10.15 AND
IN ADDITION TO THE SERVICE OF PROCESS PROVIDED FOR HEREIN, THE LEAD BORROWER
HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE CO-BORROWER (AND THE
CO-BORROWER HEREBY IRREVOCABLY ACCEPTS SUCH APPOINTMENT), AS ITS AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON THE CO-BORROWER SHALL CEASE TO BE AVAILABLE TO ACT
AS SUCH, THE LEAD BORROWER AGREES TO PROMPTLY DESIGNATE A NEW AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES
OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT. Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. Section
10.17 Binding Effect. This Agreement shall become effective when it shall have
been executed by the Loan Parties and the Administrative Agent shall have been
notified by each Lender, the Swing Line Lender and each L/C Issuer that each
such Lender, Swing Line Lender and L/C Issuer has executed it and thereafter
shall be binding upon and inure to the benefit of the Loan Parties, each Agent
and each Lender and their respective successors and assigns, in each case in
accordance with Section 10.07 (if applicable) and except that no Loan Party
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders. Section 10.18 USA Patriot Act.
Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Holdcos and
each Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Holdcos
and the Borrowers, which information includes the name, address and tax
identification number of the Holdcos and the Borrowers and other information 196
 

GRAPHIC [g214411kk041i002.gif]

 


regarding the Holdcos and the Borrowers that will allow such Lender or the
Administrative Agent, as applicable, to identify the Holdcos and the Borrowers
in accordance with the USA Patriot Act. This notice is given in accordance with
the requirements of the USA Patriot Act and is effective as to the Lenders and
the Administrative Agent. Section 10.19 No Advisory or Fiduciary Responsibility.
(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their respective Affiliates, on the one hand, and the Agents, the Arrangers and
the Lenders, on the other hand, and the Borrowers are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Arrangers
and the Lenders is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrowers or any of their
respective Affiliates, stockholders, creditors or employees or any other Person,
(iii) none of the Agents, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of any Borrower
or any of its Affiliates with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether any Agent or Lender has advised or is currently advising the
Borrowers or any of its Affiliates on other matters) and none of the Agents, the
Arrangers or the Lenders has any obligation to the Borrowers or any of their
respective Affiliates with respect to the financing transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Agents, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrowers and
their respective Affiliates, and none of the Agents, the Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Agents, the Arrangers and
the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate. Each Loan Party hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Agents, Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty under applicable law relating to agency and fiduciary obligations. (b) Each
Loan Party acknowledges and agrees that each Lender, Arranger and any affiliate
thereof may lend money to, invest in, and generally engage in any kind of
business with, any of the Borrowers, the Holdcos, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger (or an agent or any other person with any similar role under
the Facilities) and without any duty to account therefor to any other Lender or
any Arranger, Holdco, Borrower or Affiliate of the foregoing. Each Lender, the
Arrangers and any affiliate thereof may accept fees and other consideration from
the Holdcos, the Borrowers or any Affiliate thereof for services in connection
with this Agreement, the Facilities or otherwise without having to account for
the same to any other Lender or any Arranger, Holdco, Borrower or Affiliate of
the foregoing. Some or all of the Lenders and the Arrangers may have directly or
indirectly acquired certain equity interests (including warrants) in the
Holdcos, the Borrowers or an Affiliate thereof or may have directly or
indirectly extended credit on a subordinated basis to the Holdcos, the Borrowers
or an Affiliate thereof. Each party hereto, on its behalf and on behalf of its
affiliates, acknowledges and waives the potential conflict of interest resulting
from 197  

GRAPHIC [g214411kk041i003.gif]

 


any such Lender, Arranger or an Affiliate thereof holding disproportionate
interests in the extensions of credit under the Facilities or otherwise acting
as arranger or agent thereunder and such Lender, Arranger or Affiliate thereof
directly or indirectly holding equity interests in or subordinated debt issued
by the Holdcos, Borrowers or an Affiliate thereof. Section 10.20 Judgment
Currency. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or under any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Loan
Parties in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Loan
Parties in the Agreement Currency, the Loan Parties agree, jointly and
severally, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the respective Loan Party (or to any other Person who may be entitled thereto
under applicable law). Section 10.21 Certain Undertakings with Respect to any
Securitization Subsidiary. (a) Each Agent and Lender agrees that, prior to the
date that is one year and one day after payment in full of all of the
obligations of the Securitization Subsidiary in connection with and under a
Securitization, (i) such Agent and such Lender shall not be entitled, whether
before or after the occurrence of any Event of Default, to (A) institute
against, or join any other Person in instituting against, any Securitization
Subsidiary any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under the laws of the United States or any State thereof,
(B) transfer and register the capital stock of any Securitization Subsidiary or
any other instrument evidencing any Securitization Seller’s Retained Interest in
the name of any Agent or a Secured Party or any designee or nominee thereof, (C)
foreclose on any security interest in any Securitization Seller’s Retained
Interest regardless of the bankruptcy or insolvency of the Lead Borrower or any
Restricted Subsidiary, (D) exercise any voting rights granted or appurtenant to
such capital stock of any Securitization Subsidiary or any other instrument
evidencing any Securitization Seller’s Retained Interest or (E) enforce any
right that the holder of any such capital stock of any Securitization Subsidiary
or any other instrument evidencing any Securitization Seller’s Retained Interest
might otherwise have to liquidate, consolidate, combine, collapse or disregard
the entity status of such Securitization Subsidiary, (ii) such Agent and such
Lender hereby waives and releases any right to require (A) that any
Securitization Subsidiary be in any manner merged, combined, collapsed or
consolidated with or into the Lead Borrower or any Restricted Subsidiary,
including by way of substantive consolidation in a bankruptcy case or (B) that
the status of any Securitization Subsidiary as a separate entity be in any
respect disregarded and (iii) such Agent and such Lender agrees and acknowledges
that the agent acting on behalf of the holders of securitization indebtedness of
the Securitization Subsidiary is an express third party beneficiary with respect
to Sections 10.21(a) and (b) and such agent shall have the right to enforce
compliance by the Agents and the Lenders with Sections 10.21(a) and (b). (b)
Upon the transfer or purported transfer by the Lead Borrower or any Restricted
Subsidiary of Securitization Assets to a Securitization Subsidiary in a
Securitization, any Liens with 198  

GRAPHIC [g214411kk041i004.gif]

 


respect to such Securitization Assets arising under this Agreement or any
Collateral Documents related to the Agreement shall automatically be released
(and each of the Administrative Agent and the Collateral Agent, as applicable,
is hereby authorized to execute and enter into any such releases and other
documents as the Lead Borrower may reasonably request in order to give effect
thereto). Section 10.22 INTERCREDITOR AGREEMENTS.(a) PURSUANT TO THE EXPRESS
TERMS OF EACH INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE TERMS OF THE RELEVANT INTERCREDITOR AGREEMENT AND ANY
OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL. (b) EACH LENDER AUTHORIZES AND INSTRUCTS THE
ADMINISTRATIVE AGENT TO ENTER INTO THE RELEVANT INTERCREDITOR AGREEMENT ON
BEHALF OF SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS)
REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF SUCH
INTERCREDITOR AGREEMENT(S). EACH LENDER AGREES TO BE BOUND BY AND WILL TAKE NO
ACTIONS CONTRARY TO THE PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT.
(c)THE PROVISIONS OF THIS SECTION 10.22 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE RELEVANT INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE RELEVANT INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE RELEVANT INTERCREDITOR AGREEMENT. (d)THE PROVISIONS OF THIS SECTION 10.22
SHALL APPLY WITH EQUAL FORCE, MUTATIS MUTANDIS, TO ANY FIRST LIEN INTERCREDITOR
AGREEMENT, ANY SECOND LIEN INTERCREDITOR AGREEMENT, ANY SUBORDINATION AGREEMENT
AND ANY OTHER INTERCREDITOR AGREEMENT OR ARRANGEMENT PERMITTED BY THIS
AGREEMENT. ARTICLE XI GUARANTEE The Guarantee. Each Guarantor hereby jointly and
severally with the Section 11.01 other Guarantors guarantees, as a primary
obligor and not as a surety to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of (i) the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code and (ii) any other Debtor Relief Laws) on the Loans made
by the Lenders to, and the Notes held by each Lender of, the Borrowers, and all
other Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor) from time to time owing to the Secured Parties by
any Loan Party (other than such Guarantor with respect to its primary
obligations) under any Loan Document, any Secured Hedge Agreement or any
Treasury Services Agreement, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrowers or other Guarantor(s) shall fail to 199  

GRAPHIC [g214411kk041i005.gif]

 


pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal. Section 11.02 Obligations Unconditional. The obligations of the
Guarantors under Section 11.01 shall constitute a guaranty of payment and to the
fullest extent permitted by applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of the Loan
Parties under this Agreement, the Notes, if any, any other Loan Document or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor (except for payment in full in cash). Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of any
Guarantor hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above: (a) at any time or from time
to time, without notice to the Guarantors, to the extent permitted by Law, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived; (b) any of
the acts mentioned in any of the provisions of this Agreement or the Notes, if
any, or any other agreement or instrument referred to herein or therein shall be
done or omitted; (c) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 11.08, any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; (d) any Lien or security
interest granted to, or in favor of, an L/C Issuer or any Lender or Agent as
security for any of the Guaranteed Obligations shall fail to be perfected; or
(e) the release of any other Guarantor pursuant to Section 11.16. The Guarantors
hereby expressly waive diligence, presentment, demand of payment, protest and,
to the extent permitted by Law, all notices whatsoever, and any requirement that
any Secured Party exhaust any right, power or remedy or proceed against the
Borrowers under this Agreement, the Notes, if any, any other Loan Document or
any other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors waive, to the extent permitted by Law,
any and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party upon this Guarantee or acceptance of this Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guarantee, and
all dealings between the Borrowers and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder 200  

GRAPHIC [g214411kk041i006.gif]

 


shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against the Borrowers or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding. Section 11.03
Reinstatement. The obligations of the Guarantors under this Article XI shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrowers or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise. Section 11.04 Subrogation; Subordination. Each
Guarantor hereby agrees that until the payment and satisfaction in full in cash
of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against any Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Section 7.03(d) shall
be subordinated to such Loan Party’s Obligations in the manner set forth in the
Global Intercompany Note evidencing such Indebtedness. Section 11.05 Remedies.
The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrowers under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01. Section
11.06 Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Article XI constitutes an instrument for the payment
of money, and consents and agrees that any Lender or Agent, at its sole option,
in the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213. Section 11.07 Continuing Guarantee. The guarantee in this Article
XI is a continuing guarantee of payment, and shall apply to all Guaranteed
Obligations whenever arising. Section 11.08 General Limitation on Guarantee
Obligations. In any action or proceeding involving any state, provincial or
federal corporate, limited partnership or limited liability company law, or any
applicable state, federal or foreign bankruptcy, insolvency, reorganization or
other Law affecting the rights of creditors generally, if the obligations of any
Guarantor under Section 11.01 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other person, be automatically limited and reduced to the 201  

GRAPHIC [g214411kk041i007.gif]

 


highest amount (after giving effect to the right of contribution established in
Section 11.16) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding. Section 11.09
Specific Limitation for Swiss Guarantors. (a) If and to the extent that (i) a
Swiss Guarantor becomes, under Section 11.01 or under any other provision of any
Loan Document, any Secured Hedge Agreement or any Treasury Services Agreement,
liable for Guaranteed Obligations of its Affiliates (other than those of its
direct or indirect wholly owned Subsidiaries) or otherwise obliged to grant
economic benefits to its Affiliates (other than its direct or indirect wholly
owned Subsidiaries), including, for the avoidance of doubt, any restrictions of
such Swiss Guarantor’s rights of set-off and/or subrogation or its duties to
subordinate or waive claims and (ii) complying with such obligations would
constitute a repayment of capital (Einlagerückgewähr), a violation of the
legally protected reserves (gesetzlich geschützte Reserven) or the payment of a
(constructive) dividend (Gewinnausschüttung) by such Swiss Guarantor or would
otherwise be restricted under Swiss corporate law then applicable (the
“Restricted Obligations”), the aggregate liability of such Swiss Guarantor for
Restricted Obligations shall be limited to the amount available for distribution
as dividends to the shareholders of such Swiss Guarantor at the time such Swiss
Guarantor is required to perform under any Loan Document, any Secured Hedge
Agreement or any Treasury Services Agreement, provided that this is a
requirement under applicable Swiss law at that time and further provided that
such limitation shall not discharge such Swiss Guarantor from its obligations in
excess thereof, but merely postpone the performance date therefore until such
times as performance is again permitted notwithstanding such limitation. (b) In
respect of Restricted Obligations, each Swiss Guarantor shall: (i) if and to the
extent required by applicable law in force at the relevant time use its best
efforts to mitigate to the extent possible any Swiss Withholding Tax obligations
to be levied on the Restricted Obligations (and cause its parent and other
relevant Affiliates to fully cooperate in any mitigating efforts), in particular
through the notification procedure, and promptly notify the Administrative Agent
thereof or, if such a notification procedure is not applicable: (A) deduct Swiss
Withholding Tax at the rate of 35% (or such other rate as in force from time to
time pursuant to, in particular, any applicable double taxation treaty) from any
payment made by it in respect of Restricted Obligations; (B) pay any such
deduction to the Swiss Federal Tax Administration; and (C) notify (and the Lead
Borrower shall ensure that such Swiss Guarantor will notify) the Administrative
Agent that such a deduction has been made and provide the Administrative Agent
with evidence that such a deduction has been paid to the Swiss Federal Tax
Administration; and (ii) to the extent such a deduction is made, not be obliged
to either gross-up payments and/or indemnify the Secured Parties in accordance
with Section 3.01 in relation to any such payment made by it in respect of
Restricted Obligations unless grossing-up and/or indemnifying is permitted under
the laws of Switzerland then in force (it being understood that this shall not
in any way limit any obligations of any other Loan Party under any Loan
Document, any Secured Hedge Agreement or any Treasury Services Agreement to
indemnify the Secured Parties in respect of the deduction of the Swiss
Withholding Tax). Each Swiss Guarantor shall use its commercially reasonable
efforts to ensure that any Person which is, as a result of a deduction of Swiss
Withholding Tax, entitled to a full or partial refund of the Swiss Withholding
Tax, will, as soon as 202  

GRAPHIC [g214411kk041i008.gif]

 


possible after the deduction of the Swiss Withholding Tax, (i) request a refund
of the Swiss Withholding Tax under any applicable law (including double tax
treaties) and (ii) promptly upon receipt, pay to the Administrative Agent (or to
any such other Secured Party as directed by the Administrative Agent) any amount
so refunded for application as a further payment of such Swiss Guarantor under
and pursuant to the relevant Loan Document, Secured Hedge Agreement and/or
Treasury Services Agreement. (c) If and to the extent requested by the
Administrative Agent and if and to the extent this is from time to time required
under Swiss law (restricting profit distributions), in order to allow the
Secured Parties to obtain a maximum benefit under this Article XI, each Swiss
Guarantor shall, and any parent company of such Swiss Guarantor being a party to
this Agreement shall procure that such Swiss Guarantor will, promptly implement
all such measures and/or promptly procure the fulfillment of all prerequisites
allowing it to promptly make the (requested) payment(s) hereunder from time to
time, including the following: (i) Guarantor; (ii) preparation of an up-to-date
audited balance sheet of such Swiss confirmation of the auditors of such Swiss
Guarantor that the relevant amount represents (the maximum of) freely
distributable profits and; (iii) conversion of restricted reserves into profits
and reserves freely available for the distribution as dividends (to the extent
permitted by mandatory Swiss law); (iv) Swiss law); (v) revaluation of hidden
reserves (to the extent permitted by mandatory approval by a shareholders’
meeting of such Swiss Guarantor of the (resulting) profit distribution; and (vi)
all such other measures necessary or useful to allow such Swiss Guarantor to
make the payments agreed hereunder with a minimum of limitations. Section 11.10
Specific Limitation for German Guarantors. (a) Scope. This Section 11.10 shall
only apply if and to the extent (i) a German Guarantor guarantees the
indebtedness of its direct or indirect shareholder(s) or of a subsidiary of such
shareholder; and (ii) the granting of the guarantee in this Article XI would
result in a liability of the managing directors of the relevant German Guarantor
for breach of Section 30 of the GmbHG on the date that Guarantor became a party
to this Agreement. (b) Exceptions. In any event, the restrictions set out in
this Section 11.10 shall not apply to the extent: (i) the German Guarantor
guarantees any indebtedness of any of its direct or indirect subsidiaries; (ii)
the German Guarantor secures any indebtedness under any Loan Document in respect
of (i) loans to the extent they are passed on (directly or indirectly) to the
relevant German Guarantor or its subsidiaries and such amount passed on is not
repaid or (ii) outstanding bank guarantees or letters of credit that are issued
for the benefit of any of the creditors of the German Guarantor or the German
Guarantor’s subsidiaries; or (iii) any of the exceptions set out in Section 30
para. 1 sentence 2 GmbHG applies. (c) Capital Impairment. The parties to this
Agreement agree that if a German Guarantor is able to demonstrate that the
granting of the guarantee in this Article XI by it (the “German Guarantee”) had,
on the date that such German Guarantor became a party to this Agreement, the
effect of causing the amount of that German Guarantor’s Net Assets to fall below
the amount of its registered share capital (Stammkapital) (or increase an
existing shortage of its registered share capital) in violation of Section 30
GmbHG, (such event is hereinafter referred to as a “Capital Impairment”), then
the Finance 203  

GRAPHIC [g214411kk041i009.gif]

 


Parties shall demand payment under the German Guarantee from such German
Guarantor only to the extent such Capital Impairment would not have occurred.
(d) Management Notification and Auditors’ Determination. (i) The relevant German
Guarantor will notify the Administrative Agent in writing in reasonable detail
within fifteen (15) Business Days of receiving notice from the Administrative
Agent of the Administrative Agent’s intention to demand payment under the
guarantee in this Article XI whether and to what extent a Capital Impairment
occurred on the date of the entry into this Agreement (the “Management
Notification”). Demanding payment under the guarantee in this Article XI from
such German Guarantor up to the amount which, according to the Management
Notification, would not result in a Capital Impairment is permitted without
limitation. (ii) The relevant German Guarantor will provide an auditors’
determination by the Auditors within thirty (30) Business Days from the date on
which the Security Agent received the Management Notification (the “Auditors’
Determination”). Such Auditors’ Determination shall set out: (A) the amount of
Net Assets of that German Guarantor taking into account the relevant
adjustments, and (B) the extent of the Capital Impairment. Demanding payment
under the German Guarantee from such German Guarantor up to the amount which,
according to the Auditors’ Determination, did not result in a Capital Impairment
is permitted without limitation. The results of the Auditors’ Determination are,
save for manifest errors, binding on all parties. (iii) If the relevant German
Guarantor does not provide the Management Notification or the Auditors’
Determination within the time frame set out above, demanding payment under the
German Guarantee shall not be limited by this Section 11.10. In particular
neither the Agent nor any Finance Party shall be obliged to make available to
that German Guarantor any proceeds realized. (e) No Waiver. This Section 11.10
shall not affect the enforceability (other than as specifically set out herein),
legality or validity of a German Guarantee and each Finance Party is entitled to
claim in court that the granting of and/or making payments under a German
Guarantee by the relevant German Guarantor does not fall within the scope of
Section 30 of the GmbHG. The Finance Parties’ rights to any remedies they may
have against the relevant German Guarantor shall not be limited if it is finally
ascertained in court that Section 30 of the GmbHG did not apply. The agreement
of the Finance Parties to abstain from demanding any or part of the payment
under a German Guarantee in accordance with the provisions above shall not
constitute a waiver (Verzicht) of any right granted under this Agreement or any
other Loan Document to the Agent or any Finance Party . (f) GmbH & Co KG. In the
case of a limited partnership with a limited liability company as its general
partner (GmbH & Co. KG) the provisions under this Section 11.10 shall apply
mutatis mutandis and all references to Capital Impairment and Net Assets shall
be construed as a reference to capital impairment and net assets of the general
partner of such German Guarantor. Section 11.11 Specific Limitation for Hong
Kong Guarantors. The obligations under this Agreement (including but not limited
to, any representation or covenant) of any Guarantor which is incorporated under
Hong Kong law shall not include any obligation which if incurred or made would
constitute the provision of unlawful financial assistance including within the
meaning of Section 275 of the Companies Ordinance (Cap. 622) of Hong Kong until
and unless any requirements of the Companies Ordinance (Cap. 622) of Hong Kong
have been complied with in relation to the provision of financial assistance
constituted by this Agreement with respect to such Guarantor. 204  

GRAPHIC [g214411kk041i010.gif]

 


 

Section 11.12 Section 11.13 of this Section 11.13: [Reserved]. Specific
Limitation for Luxembourg Guarantors. (a) For the purpose (i) Luxembourg; (ii)
“Luxembourg Guarantor” means a Guarantor incorporated in a reference to a
“Luxembourg Guarantor’s Borrowings” will be construed as a reference to the
total amount of all Credit Extensions (including for this purpose any accrued
and unpaid interest, costs and fees in respect of such Credit Extensions) made
by that Luxembourg Guarantor under this Agreement; (iii) a reference to
“Subsidiaries’ Borrowings” in respect of a Luxembourg Guarantor will be
construed as a reference to all Credit Extensions (including Credit Extensions
under any accrued and unpaid interest, costs and fees in respect of those Credit
Extensions) made by the direct or indirect Subsidiaries of that Luxembourg
Guarantor, including any amounts financed directly or indirectly by a Luxembourg
Guarantor’s Borrowings and on-lent to such Subsidiaries; and (iv) “Luxembourg
Guarantee Demand Date” means the first date upon which a Loan Party makes
written demand upon the relevant Luxembourg Guarantor to make payment in respect
of any Guaranteed Obligations. (b) Unlawful Financial Assistance. Without
limiting any specific exemptions set out below: (i) liability; and (ii) no
Guaranteed Obligations will extend to include any obligation or no security
granted by a Luxembourg Guarantor will secure any Guaranteed Obligations, in
each case, if to do so would be unlawful financial assistance in respect of the
acquisition of shares in itself under Article 49-6 or would constitute a misuse
of corporate assets (abus de biens sociaux) as defined at Article 171-1 of the
Luxembourg Act on commercial companies of 10 August 1915, as amended. (c)
Luxembourg Guarantors.A Luxembourg Guarantor’s obligations is subject to the
following guarantee limitation (or, in respect of any future Luxembourg
Guarantor, a guarantee limitation, which will be contained in any Guarantor
Joinder (if applicable)) to this Agreement, or in any other agreement or deed,
under which that Luxembourg Guarantor becomes an additional Guarantor,
substantially in the following form: (i) Notwithstanding any other provision
herein, the maximum amount payable by a Luxembourg Guarantor in respect of its
Guaranteed Obligations shall not, at any time, exceed the greater of: (A) an
amount equal to 95% of that Luxembourg Guarantor’s net assets (capitaux
propres), existing as at the date of this Agreement, as shown in its most
recently and duly approved financial statements (comptes annuels); and 205  

GRAPHIC [g214411kk043i001.gif]

 


(B) an amount equal to 95% of that Luxembourg Guarantor’s net assets (capitaux
propres), existing as at the Luxembourg Guarantee Demand Date, as shown in its
most recently and duly approved financial statements (comptes annuels). For this
purpose “net assets (capitaux propres)” will be determined in accordance with
annex to the grand-ducal regulation dated 18 December 2015 defining the form and
content of the presentation of balance sheet and profit and loss account, and
enforcing the Luxembourg Act of 19 December 2002 on the Register of Commerce and
Companies, on accounting and on annual accounts of the companies. (ii) The limit
in paragraph (i) above will not apply to any Guaranteed Obligations in respect
of any Luxembourg Guarantor’s Borrowings and to Subsidiaries’ Borrowings or any
other liabilities of the Subsidiaries of the Luxembourg Guarantor’s under the
Loan Documents. Section 11.14 Specific Limitation for Irish Guarantors.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, the obligations and liabilities of any Guarantor incorporated in
Ireland (an “Irish Guarantor”) under Section 11.01 shall not apply to the extent
that it would result in any such obligations or liabilities constituting
unlawful financial assistance within the meaning of section 82 of the Companies
Act 2014 and obligations and liabilities arising from any Guaranty provided by
any additional Irish Guarantor pursuant to Section 6.11, shall be subject to the
limitations set out in the Guarantor Joinder (as such terms of such joinder
agreement are reasonably agreed to by the Collateral Agent and the
Administrative Agent) applicable to such additional Irish Guarantor pursuant to
Section 6.11. Section 11.15 Release of Guarantors. If, in compliance with the
terms and provisions of the Loan Documents, (a) all or substantially all of the
Equity Interests or property of such Guarantor are sold or otherwise transferred
to a person or persons, none of which is a Loan Party or (b) such Guarantor
becomes an Immaterial Subsidiary or an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder (any such Guarantor referred to
in clauses (a) or (b), a “Subject Guarantor”), such Subject Guarantor shall,
upon the consummation of such sale or transfer or other transaction, be
automatically released from its obligations under this Agreement and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Subject Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Collateral Documents shall be
automatically released; provided that (i) the release of any Subject Guarantor
that becomes an Excluded Subsidiary of the type described in clause (a) of the
definition thereof shall only be permitted if at the time such Subject Guarantor
becomes an Excluded Subsidiary of such type, (A) no Event of Default exists, (B)
after giving pro forma effect to such release and the consummation of the
transaction that causes such Person to be an Excluded Subsidiary of such type,
the Lead Borrower is deemed to have made a new Investment in such Person for
purposes of Section 7.06 (as if such Person were then newly acquired) in an
amount equal to the portion of the fair market value of the net assets of such
Person attributable to the Loan Parties’ equity interest therein as reasonably
estimated by the Lead Borrower and such Investment is permitted pursuant to
Section 7.06 (other than pursuant to clause (i) of the definition of Permitted
Investments herein) at such time and (C) a Responsible Officer of the Lead
Borrower certifies to the Administrative Agent compliance with preceding clauses
(A) and (B)) and (ii) no such release shall occur if such Subject Guarantor
continues to be a guarantor in respect of any Senior Notes, any Junior
Financing, any Refinancing Equivalent Debt or any Incremental Equivalent Debt or
any Permitted Refinancing in respect thereof. So long as the Lead Borrower shall
have provided the Agents such certifications or documents as any Agent shall
reasonably request, the Collateral Agent shall take such actions as are
necessary to effect each release described in this Section 11.15 in accordance
with the relevant provisions of the Collateral Documents. 206  

GRAPHIC [g214411kk043i002.gif]

 


When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit in form and substance,
and issued by a financial institution, reasonably satisfactory to the applicable
L/C Issuer has been put in place), this Agreement and the Guarantees made herein
shall terminate with respect to all Obligations, except with respect to
Obligations that expressly survive such repayment pursuant to the terms of this
Agreement. Section 11.16 Right of Contribution. Each Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 11.08. The provisions of this Section
11.16 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent, the L/C Issuers, the Swing
Line Lender and the Lenders, and each Subsidiary Guarantor shall remain liable
to the Administrative Agent, the L/C Issuers, the Swing Line Lender and the
Lenders for the full amount guaranteed by such Subsidiary Guarantor hereunder.
Section 11.17 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guarantee in respect of
any Swap Obligation (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 11.17 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
11.17, or otherwise under this Guarantee, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
11.17 shall remain in full force and effect until the payment in full and
discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor intends
that this Section 11.17 constitute, and this Section 11.17 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. Section 11.18 Certain Dutch Guarantors. The obligations under this
Article XI of any Guarantor incorporated in The Netherlands shall not include
any obligation which if incurred would constitute the provision of unlawful
financial assistance within the meaning of Section 2:98(c) of the Dutch Civil
Code. Section 11.19 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liabilities of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; 207  

GRAPHIC [g214411kk043i003.gif]

 


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. [Signature Pages Follow] 208
 

GRAPHIC [g214411kk043i004.gif]

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

Very truly yours,

 

 

 

 

 

TRINSEO MATERIALS OPERATING S.C.A., acting by its general partner, Trinseo
Materials S.à r.l., a Luxembourg private limited liability company (société à
responsabilité limitée) having its registered office at 46A, avenue John F.
Kennedy,  L-1855 Luxembourg, Grand Duchy of Luxembourg and registered with the
Luxembourg Trade and Companies Register (R.C.S Luxembourg) under number B
162639, itself represented by:

 

 

 

 

 

 

 

 

By:

/s/ Cristina Capacchietti

 

 

 

Name: Cristina Capacchietti

 

 

 

Title: Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

TRINSEO MATERIALS FINANCE, INC.

 

 

as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Barry John Niziolek

 

 

Name: Barry John Niziolek

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

TRINSEO EUROPE GMBH

 

 

as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Christian Page

 

 

Name: Christian Page

 

 

Title: Director

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

TRINSEO EXPORT GMBH

 

 

as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Timothy Stedman

 

 

Name: Timothy Stedman

 

 

Title: Director

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

TRINSEO US HOLDING, INC.

 

 

as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Barry John Niziolek

 

 

Name: Barry John Niziolek

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

TRINSEO LLC

 

 

as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Barry John Niziolek

 

 

Name: Barry John Niziolek

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

TRINSEO FINANCE LUXEMBOURG S.À R.L.,

 

 

as Guarantor

 

 

 

 

 

Société à responsabilité limitée

 

 

46A, avenue John F. Kennedy, L-1855 Luxembourg,

 

 

Grand Duchy of Luxembourg

 

 

R.C.S. Luxembourg: B151012

 

 

 

 

 

 

 

 

By:

/s/ David Stasse

 

 

 

Name:

David Stasse

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

By:

/s/ Cristina Capacchietti

 

 

 

Name:

Cristina Capacchietti

 

 

 

Title:

Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Given under the common seal of

 

[g214411kk045i001.gif]

TRINSEO FINANCE IRELAND UNLIMITED COMPANY

 

as Guarantor

 

and delivered as a DEED

 

 

 

 

 

By:

/s/ Walter Bosschieter

 

Name: Walter Bosschieter

 

Title: Director

 

 

 

 

 

By:

/s/ Geraldine Lillis

 

 

Name: Geraldine Lillis

 

 

Title: Director

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

The COMMON SEAL of

)

 

[g214411kk045i002.gif]

TRINSEO HOLDINGS ASIA PTE. LTD.

)

 

as Guarantor

)

 

was hereunto affixed in accordance with its

)

 

Articles of Association

)

 

 

 

 

 

/s/ Cai Dongyu

 

Cai Dongyu

 

Director

 

 

 

 

 

 

/s/ Xu Chenbin

 

 

Xu Chenbin

 

 

Director

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

TRINSEO MATERIALS S.À R.L., as Guarantor,

 

 

 

 

 

Société à responsabilité limitée

 

 

46A, avenue John F. Kennedy, L-1855 Luxembourg,

 

 

Grand Duchy of Luxembourg

 

 

R.C.S. Luxembourg: B 162639

 

 

 

 

 

 

 

 

By:

/s/ Cristina Capacchietti

 

 

 

Name: Cristina Capacchietti

 

 

 

Title: Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

TRINSEO (HONG KONG) LIMITED

 

 

as Guarantor

 

 

 

 

 

SEALED with the COMMON SEAL of
TRINSEO (HONG KONG) LIMITED and
SIGNED by Lee Chung Lok and Leong Chin Bown,

 

 

 

 

 

 

 

 

 

 

 

[Signature of Director]

 

 

Lee Chung Lok

 

 

 

 

[g214411kk047i001.gif]

 

 

In the presence of:

 

 

 

 

 

 

 

[Signature of Witness]

 

 

 

 

 

Name of Witness:

 

Address of Witness:

 

Occupation of Witness:

 

 

 

/s/ Leong Chin Bown

 

[Signature of Director]

 

Leong Chin Bown

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

/s/ Alice Chong

 

 

[Signature of Witness]

 

 

 

 

 

 

 

 

Name of Witness:

ALICE CHONG

 

 

Address of Witness:

Suite 3401-3, 34/F, Central Plaza, 18 Harbour Road, Wanchai, HongKong

Occupation of Witness:

Administrative Specialist.

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

TRINSEO HOLDING B.V.

 

 

as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Walter Bosschieter

 

 

Name: Walter Bosschieter

 

 

Title: Director

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

TRINSEO NETHERLANDS B.V.

 

 

as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Walter Bosschieter

 

 

Name: Walter Bosschieter

 

 

Title: Director

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

TRINSEO DEUTSCHLAND GMBH, as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Ralf Irmert

 

 

 

Name:

Ralf Irmert

 

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

TRINSEO DEUTSCHLAND ANLAGENGESSELLSCHAFT MBH

 

as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Ulrich Alfred Plotzke

 

 

Name: Ulrich Alfred Plotzke

 

 

Title: Managing Director

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

TRINSEO HOLDING S.À R.L., as Guarantor

 

 

 

 

 

Société à responsabilité limitée

 

 

46A, avenue John F. Kennedy, L-1855 Luxembourg,

 

 

Grand Duchy of Luxembourg

 

 

R.C.S. Luxembourg: B 153582

 

 

 

 

 

 

 

 

By:

/s/ Cristina Capacchietti

 

 

 

Name: Cristina Capacchietti

 

 

 

Title: Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, Collateral Agent, L/C
Issuer, Swing Line Lender and Revolving Credit Lender

 

 

 

 

 

 

 

 

By:

/s/ Marcus Tarkington

 

 

 

Name: Marcus Tarkington

 

 

 

Title: Director

 

 

 

 

 

 

 

 

By:

/s/ Dusan Lazarov

 

 

 

Name: Dusan Lazarov

 

 

 

Title: Director

 

[Signature Page to Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

 

By

/s/ May Huang

 

 

 

Name: May Huang

 

 

 

Title: Assistant Vice President

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

By

/s/ Kirkwood Roland

 

 

 

Name: KIRKWOOD ROLAND

 

 

 

Title: MANAGING DIRECTOR & VICE PRESIDENT

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By

/s/ David A Mandell

 

 

 

Name: DAVID A MANDELL

 

 

 

Title: MANAGING DIRECTOR

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

 

By

/s/ Thomas M. Manning

 

 

 

Name: Thomas M. Manning

 

 

 

Title: Authorized Signatory

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

By

/s/ Mark Sparrow

 

 

 

Name: Mark Sparrow

 

 

 

Title: Director

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

 

 

By

/s/ David L. Berger

 

 

 

Name: David L. Berger

 

 

 

Title: Director

 

 

 

 

 

 

 

 

By

/s/ James McHale

 

 

 

Name: James McHale

 

 

 

Title: Managing Director

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

MIZUHO BANK, LTD.

 

 

 

 

 

 

 

 

By

/s/ James Fayen

 

 

 

Name: James Fayen

 

 

 

Title: Managing Director

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

 

By

/s/ Robbie Pearson

 

 

 

Name: Robbie Pearson

 

 

 

Title: Authorized Signatory

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

 

By

/s/ Chris Droussiotis

 

 

 

Name: Chris Droussiotis

 

 

 

Title: Managing Director

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

AGF Floating Rate Income Fund

 

as a Lender

 

By: Eaton Vance Management as Portfolio Manager

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ALJ Global Bank Loan Fund 2015 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST

 

as a Lender

 

 

 

 

 

By

/s/ Tim Raeke

 

 

Name: Tim Raeke

 

 

Title: analyst

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ALJ Global Loan Fund 2016 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST

 

as a Lender

 

 

 

 

 

By

/s/ Tim Raeke

 

 

Name: Tim Raeke

 

 

Title: analyst

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ALM VII (R), Ltd.

 

as a Lender

 

By: Apollo Credit Management (CLO), LLC,

 

as Collateral Manager

 

 

 

 

 

By

/s/ Joe Moroney

 

 

Name: Joe Moroney

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ALM VII (R)-2, Ltd.

 

as a Lender

 

By: Apollo Credit Management (CLO), LLC,

 

as Collateral Manager

 

 

 

 

 

By

/s/ Joe Moroney

 

 

Name: Joe Moroney

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ALM VII, Ltd.

 

as a Lender

 

BY: Apollo Credit Management (CLO), LLC,

 

as Collateral Manager

 

 

 

 

 

By

/s/ Joe Moroney

 

 

Name: Joe Moroney

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

RR1 LTD.

 

as a Lender

 

BY: Apollo Credit Management (CLO), LLC, as its

 

collateral manager

 

 

 

 

 

By

/s/ Joe Moroney

 

 

Name: Joe Moroney

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ALM XIV, LTD.

 

as a Lender

 

BY: Apollo Credit Management (CLO), LLC, as its

 

collateral manager

 

 

 

 

 

By

/s/ Joe Moroney

 

 

Name: Joe Moroney

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ALM XIX, LTD.

 

as a Lender

 

by Apollo Credit Management (CLO), LLC,

 

as its collateral manager

 

 

 

 

 

By

/s/ Joe Moroney

 

 

Name: Joe Moroney

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ALM XVI, LTD.

 

as a Lender

 

by Apollo Credit Management (CLO), LLC,

 

as its collateral manager

 

 

 

 

 

By

/s/ Joe Moroney

 

 

Name: Joe Moroney

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ALM XVII, Ltd.

 

as a Lender

 

by Apollo Credit Management (CLO), LLC, as its

 

collateral manager

 

 

 

 

 

By

/s/ Joe Moroney

 

 

Name: Joe Moroney

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

American Equity Investment Life Insurance Company

 

as a Lender

 

 

 

 

 

By

/s/ Thomas Iannarone

 

 

Name: Thomas Iannarone

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Ares XLIV CLO Ltd.

 

as a Lender

 

By: Ares CLO Management II LLC, its Asset Manager

 

 

 

 

 

By

/s/ Daniel Hayward

 

 

Name: Daniel Hayward

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Ares Senior Loan Trust

 

as a Lender

 

BY: Ares Senior Loan Trust Management, L.P., Its Investment Adviser

 

By: Ares Senior Loan Trust Management, LLC, Its General Partner

 

 

 

 

 

By

/s/ Daniel Hayward

 

 

Name: Daniel Hayward

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Ares XLIII CLO Ltd.

 

as a Lender

 

By: Ares CLO Management LLC, as its Asset Manager

 

 

 

 

 

By

/s/ Daniel Hayward

 

 

Name: Daniel Hayward

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ARES XXVI CLO LTD.

 

as a Lender

 

BY: Ares CLO Management XXVI, L.P., its Collateral Manager

 

By: Ares CLO GP XXVI, LLC, its General Partner

 

 

 

 

 

By

/s/ Daniel Hayward

 

 

Name: Daniel Hayward

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

BABSON CLO LTD. 2014-II,

 

By: Barings LLC as Collateral Manager

 

 

 

By

/s/ Ryan Christenson

 

 

Name: Ryan Christenson

 

 

Title: Director

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

BABSON CLO LTD. 2015-1,

 

By: Barings LLC as Collateral Manager

 

 

 

By

/s/ Ryan Christenson

 

 

Name: Ryan Christenson

 

 

Title: Director

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

BABSON CLO LTD. 2016-1,

 

By: Barings LLC as Collateral Manager

 

 

 

By

/s/ Ryan Christenson

 

 

Name: Ryan Christenson

 

 

Title: Director

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

BABSON CLO LTD. 2014-III,

 

By: Barings LLC as Collateral Manager

 

 

 

By

/s/ Ryan Christenson

 

 

Name: Ryan Christenson

 

 

Title: Director

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

ARROWOOD INDEMNITY COMPANY,

 

By: Borings LLC as Investment Adviser

 

 

 

 

By

/s/ Ryan Christenson

 

 

Name: Ryan Christenson

 

 

Title: Director

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

ARROWOOD INDEMNITY COMPANY AS

 

ADMINISTRATOR OF THE PENSION PLAN OF

 

ARROWOOD INDEMNITY COMPANY,

 

By: Barings LLC as Investment Adviser

 

 

 

By

/s/ Ryan Christenson

 

 

Name: Ryan Christenson

 

 

Title: Director

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

BROWN BROTHERS HARRLMAN TRUST

 

COMPANY (CAYMAN) LIMITED acting solely in its capacity as Trustee of BARINGS
LOAN FUND SERIES 2, a series trust of the Multi Manager Global Investment Trust,

 

By: Barings LLC as Investment Manager and Attorney-in-fact

 

 

 

By

/s/ Ryan Christenson

 

 

Name: Ryan Christenson

 

 

Title: Director

 

 

 

 

 

 

 

The foregoing is executed on behalf of the Barings Loan Fund Series 2, organized
under a Supplemental Declaration of Trust dated as of October 19, 2016, as
amended from time to time. The obligations of such Trust are not personally
binding upon, nor shall resort be had to the property of the Trustee. The total
liability of the Trustee shall he limited to the amount of the trust property.

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

BROWN BROTHERS HARRIMAN TRUST COMPANY (CAYMAN) LIMITED acting solely in its
capacity as Trustee of BARINGS LOAN FUND, a series trust of the Multi Manager
Global Investment Trust,

 

By: Barings LLC as Investment Manager and Attorney-in-fact

 

 

 

 

 

 

By

/s/ Ryan Christenson

 

 

Name: Ryan Christenson

 

 

Title: Director

 

 

 

 

 

 

 

The foregoing is executed on behalf of the Barings Loan Fund, organized under a
Supplemental Declaration of Trust dated as of October 19, 2016, as amended from
time to time. The obligations of such Trust are not personally binding upon, nor
shall resort be had to the property of the Trustee. The total liability of the
Trustee shall be limited to the amount of the trust property.

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

 

UNIVERSAL-INVESTMENT-GESELLSCHAFT MBH
on behalf and on account of

 

BAYVK R1-Fonds Segment BAYVK R1 BARINGS,

 

Acting by its attorney BARINGS LLC

 

Acting by:

 

 

 

 

By

/s/ Ryan Christenson

 

 

Name: Ryan Christenson

 

 

Title: Director

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

UNIVERSAL-INVESTMENT-GESELLSCHAFT MBH
on behalf and on account of

 

BAYVK R2-Fonds Segment BAYVK R2 BARINGS,

 

Acting by its attorney BARINGS LLC

 

Acting by:

 

 

 

By

/s/ Ryan Christenson

 

 

Name: Ryan Christenson

 

 

Title: Director

 

 

For 2015 Term Loan Lenders Only:

`

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

x Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

Bandera Strategic Credit Partners II, L.P.

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC
as Investment Manager

 

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x Cashless Roll Option

 

 

 

[2017 Trinsco Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

Black Diamond CLO 2016-1 Ltd.

 

as a Lender

 

By: Black Diamond CLO 2016-1 Adviser, L.L.C.
As its Collateral Manager

 

 

 

 

 

 

 

By

/s/ Stephen H. Deckoff

 

 

Name: Stephen H. Deckoff

 

 

Title: Managing Principal

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 Title:

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x Cashless Roll Option

 

 

 

[2017 Trinsco Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

Blue Cross and Blue Shield of Florida, Inc.

 

as a Lender

 

BY: Guggenheim Partners Investment Management, LLC as Manager

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name:Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x Cashless Roll Option

 

 

 

[2017 Trinsco Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

BlueMountain CLO 2015-1 Ltd

 

as a Lender

 

By: BlueMountain CLO Management LLC, Its Collateral Manager

 

 

 

 

 

 

 

By

/s/ Ellen Brooks

 

 

Name: Ellen Brooks

 

 

Title: Operations Analyst

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x Cashless Roll Option

 

 

 

[2017 Trinsco Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

BlueMountain CLO 2015-2, Ltd.

 

as a Lender

 

By: BlueMountain CLO Management LLC,
Its Collateral Manager

 

 

 

 

 

 

 

By

/s/ Ellen Brooks

 

 

Name: Ellen Brooks

 

 

Title: Operations Analyst

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

Brighthouse Funds Trust I - Brighthouse/Eaton Vance Floating Rate Portfolio

 

as a Lender

 

By: Eaton Vance Management as Investment Sub-Advisor

 

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

Brookside Mill CLO Ltd.

 

as a Lender

 

By: Shenkman Capital Management, Inc.,

 

as Collateral Manager

 

 

 

 

 

 

 

By

/s/ Justin Slatky

 

 

Name: Justin Slatky

 

 

Title: CO-CIO

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

Catamaran CLO 2014-2 Ltd.

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Daniel Gilligan

 

 

Name: Daniel Gilligan

 

 

Title: Authorized Signatory

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

Catamaran CLO 2015-1 Ltd.

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Daniel Gilligan

 

 

Name: Daniel Gilligan

 

 

Title: Authorized Signatory

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

CATHEDRAL LAKE IV, LTD.

 

 

 

 

 

 

 

By

/s/ Staton Ray

 

 

Name: Staton Ray

 

 

Title: Portfolio Manager

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

CATHEDRAL LAKE CLO 2013, LTD.

 

 

 

 

 

 

 

By

/s/ Staton Ray

 

 

Name: Staton Ray

 

 

Title: Portfolio Manager

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

CATHEDRAL LAKE II, LTD.

 

 

 

 

 

 

 

By

/s/ Staton Ray

 

 

Name: Staton Ray

 

 

Title: Portfolio Manager

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

CATHEDRAL LAKE III, LTD.

 

 

 

 

 

 

 

By

/s/ Staton Ray

 

 

Name: Staton Ray

 

 

Title: Portfolio Manager

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

Chevron Master Pension Trust

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC
as Manager

 

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

Check the following box to elect

 

 

“Cashless Roll” treatment of the signing

institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

CIFC Funding 2013-II, Ltd.
as a Lender

 

 

By:

CIFC Asset Management LLC, its Collateral

 

Manager

 

 

 

 

 

 

 

By

/s/ Elizabeth Chow

 

 

Name:

Elizabeth Chow

 

 

Title:

Authorized Signatory

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

Citi Loan Funding ADGM Funding LLC,

as a Lender

 

 

By:

Citibank, N.A.,

 

 

 

 

By

/s/ Cynthia Gonzalvo

 

 

Name:

Cynthia Gonzalvo

 

 

Title:

Associate Director

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

Columbia Funds Variable Series Trust II - Variable
Portfolio - Eaton Vance Floating-Rate Income Fund
as a Lender

 

 

By:

Eaton Vance Management as Investment Sub-

 

Advisor

 

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name:

Michael Brotthof

 

 

Title:

Vice President

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

DaVinci Reinsurance Ltd.
as a Lender

 

 

By:

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name:

Michael Brotthof

 

 

Title:

Vice President

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

 

 

DEUTSCHE BANK (CAYMAN) LIMITED
(solely in its capacity as trustee of The Canary Star Trust
and its Sub-Trusts) as the Trustee

 

 

 

 

By:

 Deutsche Bank AG New York Branch

 

 

 

 

 

 

 

By

/s/ Andrew MacDonald

 

 

Name:

Andrew MacDonald

 

 

Title:

 Assistant Vice President

 

 

 

 

 

 

 

By

/s/ Howard Lee

 

 

Name:

Howard Lee

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

 

Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By

/s/ Andrew MacDonald

 

 

Name:

Andrew MacDonald

 

 

Title:

Assistant Vice President

 

 

 

 

By

/s/ Howard Lee

 

 

Name:

Howard Lee

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

 

Check the following box to elect
 “Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

EAF comPlan II - Private Debt
as a Lender

 

By:

Guggenheim Partners Investment Management, LLC

 

as Asset Manager

 

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name:

Kaitlin Trinh

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

 

Check the following box to elect
 “Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance Bank Loan Fund A Series Trust of Multi Manager Global Investment
Trust
as a Lender

 

By:

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name:

 Michael Brotthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

 

Check the following box to elect
 “Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance Bank Loan Fund Series II A Series Trust of Multi Manager Global
Investment Trust
as a Lender

 

By:

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name:

 Michael Brotthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

 

Check the following box to elect
 “Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance CLO 2013-1 LTD.
as a Lender

 

By:

Eaton Vance Management

 

Portfolio Manager

 

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name:

 Michael Brotthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

 

 

 

Check the following box to elect
 “Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

 

x  Cashless Roll Option

 

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance CLO 2014-1, Ltd.

 

as a Lender

 

BY: Eaton Vance Management

 

Portfolio Manager

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

For 2015 Term Loan Lenders Only:

 

Check the following box to elect

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

x  Cashless Roll Option

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance CLO 2015-1 Ltd

 

as a Lender

 

BY: Eaton Vance Management

 

Portfolio Manager

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

For 2015 Term Loan Lenders Only:

 

Check the following box to elect

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

x  Cashless Roll Option

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance Floating Rate Portfolio

 

as a Lender

 

BY: Boston Management and Research as Investment Advisor

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

For 2015 Term Loan Lenders Only:

 

Check the following box to elect

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

x  Cashless Roll Option

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance Floating-Rate Income Plus Fund

 

as a Lender

 

BY: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

For 2015 Term Loan Lenders Only:

 

Check the following box to elect

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

x  Cashless Roll Option

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance Floating-Rate Income Trust

 

as a Lender

 

BY: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

For 2015 Term Loan Lenders Only:

 

Check the following box to elect

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

x  Cashless Roll Option

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance Institutional Senior Loan Fund

 

as a Lender

 

BY: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

For 2015 Term Loan Lenders Only:

 

Check the following box to elect

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

x  Cashless Roll Option

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance International (Cayman Islands) Floating-Rate Income Portfolio

 

as a Lender

 

BY: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

For 2015 Term Loan Lenders Only:

 

Check the following box to elect

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

x  Cashless Roll Option

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance Limited Duration Income Fund

 

as a Lender

 

BY: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

For 2015 Term Loan Lenders Only:

 

Check the following box to elect

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

x  Cashless Roll Option

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance Loan Fund Series III A Series Trust of Multi Manager Global
Investment Trust

 

as a Lender

 

BY: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Botthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

For 2015 Term Loan Lenders Only:

 

Check the following box to elect

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

x  Cashless Roll Option

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance Senior Floating-Rate Trust

 

as a Lender

 

BY: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

For 2015 Term Loan Lenders Only:

 

Check the following box to elect

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

x  Cashless Roll Option

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance Senior Income Trust

 

as a Lender

 

BY: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance US Loan Fund 2016 a Series Trust of Global Cayman Investment Trust

 

as a Lender

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Eaton Vance VT Floating-Rate Income Fund

 

as a Lender

 

BY: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

ELM CLO 2014-1, Ltd.

 

 

 

 

 

 

By

/s/ Bradley E. Willson

 

 

Name: Bradley E. Willson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Endurance Investment Holdings Ltd.

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC
as Manager

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

First American Home Buyers Protection Corporation

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC
as Manager

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

First Trust Senior Floating Rate 2022 Target Term Fund

 

as a Lender

 

By: First Trust Advisors L.P., its Investment Advisor

 

 

 

 

 

 

By

/s/ Ryan Kommers

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

First Trust Senior Floating Rate Income Fund II

 

as a Lender

 

By: First Trust Advisors L.P., its investment manager

 

 

 

 

 

 

By

/s/ Ryan Kommers

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

First Trust Senior Loan ETF (CAD-Hedged)

 

as a Lender

 

BY: First Trust Advisors L.P.

 

 

 

 

 

 

By

/s/ Ryan Kommers

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

First Trust Senior Loan Fund

 

as a Lender

 

BY: First Trust Advisors L.P., its Investment Advisor

 

 

 

 

 

 

By

/s/ Ryan Kommers

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

First Trust Short Duration High Income Fund

 

as a Lender

 

BY: First Trust Advisors L.P., its investment manager

 

 

 

 

 

 

By

/s/ Ryan Kommers

 

 

Name: Ryan Kommers

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Florida Power & Light Company

 

as a Lender

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Global-Loan SV S.a r.l.

 

as a Lender

 

Executed by Alcentra Limited as Portfolio Manager, and Alcentra NY, LLC as
Sub-Manager, for and on behalf of Global-Loan SV Sarl

 

 

 

 

 

 

By

/s/ Tim Raeke

 

 

Name: Tim Raeke

 

 

Title: analyst

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

GSO Sakura Loan Fund 2015, a Series Trust of Multi Manager Global Investment
Trust

 

as a Lender

 

By: GSO Capital Advisors LLC, as its Investment Manager

 

 

 

 

 

 

By

/s/ Thomas Iannarone

 

 

Name: Thomas Iannarone

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

GSO Sakura Loan Fund 2017 A Series Trust of Multi Manager Global Investment
Trust

 

as a Lender

 

By: GSO Capital Advisors LLC, as its Investment Manager

 

 

 

 

 

 

By

/s/ Thomas Iannarone

 

 

Name: Thomas Iannarone

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Guggenheim Loan Master Fund, Ltd

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC as Manager

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Guggenheim U.S. Loan Fund

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC as Investment Manager

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ICM Senior Loan Fund, L.P.

 

as a Lender

 

By: Investcorp Credit Management US LLC, as Portfolio Manager

 

 

 

 

 

 

By

/s/ David Nadeau

 

 

Name: David Nadeau

 

 

Title: Portfolio Manager

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Indiana University Health, Inc.

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC, as Manager

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Jamestown CLO VI Ltd.

 

as a Lender

 

By: 3i Debt Management U.S. LLC, as Portfolio Manager

 

 

 

 

 

 

By

/s/ David Nadeau

 

 

Name: David Nadeau

 

 

Title: Portfolio Manager

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Jamestown CLO VII Ltd.

 

as a Lender

 

3i Debt Management U.S. LLC, as Portfolio Manager

 

 

 

 

 

 

By

/s/ David Nadeau

 

 

Name: David Nadeau

 

 

Title: Portfolio Manager

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

John Hancock Funds II Short Duration Credit Opportunities Fund

 

as a Lender

 

 

 

 

 

 

By

/s/ Adam Shapiro

 

 

Name: Adam Shapiro

 

 

Title: General Counsel

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Kitty Hawk CLO 2015-1 LLC

 

as a Lender

 

By: Guggenheim Partners Investment Management,
LLC, as Collateral Manager

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Manulife Floating Rate Income Fund

 

as a Lender

 

 

 

 

 

 

By

/s/ Kelly Egan

 

 

Name: Kelly Egan

 

 

Title: Supervisor - Investment Operations

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Manulife Floating Rate Senior Loan Fund

 

as a Lender

 

 

 

 

 

 

By

/s/ Kelly Egan

 

 

Name: Kelly Egan

 

 

Title: Supervisor - Investment Operations

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Manulife Investments Trust - Floating Rate Income Fund

 

as a Lender

 

 

 

 

 

 

By

/s/ Kelly Egan

 

 

Name: Kelly Egan

 

 

Title: Supervisor - Investment Operations

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Manulife U.S. Dollar Floating Rate Income Fund

 

as a Lender

 

 

 

 

 

 

By

/s/ Kelly Egan

 

 

Name: Kelly Egan

 

 

Title: Supervisor - Investment Operations

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

Mariner CLO 2015-1, LLC

 

 

 

 

 

 

By

/s/ Bradley E. Willson

 

 

Name: Bradley E. Willson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

 

 

Mariner CLO 2016-3, Ltd.

 

 

 

 

 

 

By

/s/ Bradley E. Willson

 

 

Name: Bradley E. Willson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Mercer Field II CLO Ltd.

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC
as Collateral Manager

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

MERRIAM FINANCIAL SERVICES, LTD

as a Lender

 

by Payden & Rygel as Investment Adviser

 

 

 

 

 

 

By

/s/ David Scott

 

 

Name: David Scott

 

 

Title: Senior Fixed Income Trader

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Mt. Whitney Securities, L.L.C.

 

as a Lender

 

BY: Deutsche Investment Management Americas Inc.

 

As Manager

 

 

 

 

 

 

 

By

/s/ Shameem Kathiwalla

 

 

Name: Shameem Kathiwalla

 

 

Title: Director

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

/s/ Mark Rigazio

 

 

Name: Mark Rigazio

 

 

Title: Portfolio Manager

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

National Pension Service

 

as a Lender

 

By: Ares Capital Management III LLC, its Investment Manager

 

 

 

 

 

 

 

By

/s/ Daniel Hayward

 

 

Name: Daniel Hayward

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Ocean Trails CLO VI

 

as a Lender

 

By: Five Arrows Managers North America LLC as Asset Manager

 

 

 

 

 

 

By

/s/ Bradley K. Bryan

 

 

Name: Bradley K. Bryan

 

 

Title: Director

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

OFSI Fund VII, Ltd.

 

By: OFS Capital Management, LLC

 

Its: Collateral Manager

 

 

 

 

 

 

By:

/s/ Maureen S. Ault

 

 

Name: Maureen S. Ault

 

 

Title: Director

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ONTARIO PUBLIC SERVICE EMPLOYEES UNION PENSION PLAN TRUST FUND

 

as a Lender

 

By : AELIS X Management, L.P., its investment counsel

 

By : AELIS X Management GP, LLC, its general Partner

 

 

 

 

 

 

 

By

/s/ Daniel Hayward

 

 

Name: Daniel Hayward

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Pacific Select Fund Floating Rate Loan Portfolio

 

as a Lender

 

BY: Eaton Vance Management as Investment Sub-Advisor

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

PAYDEN FLOATING RATE FUND

 

as a Lender

 

BY: Payden & Rygel as Investment Adviser

 

 

 

 

 

 

By

/s/ David Scott

 

 

Name: David Scott

 

 

Title: Senior Fixed Income Trader

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

PAYDEN STRATEGIC INCOME FUND

 

as a Lender

 

BY: Payden & Rygel as Investment Adviser

 

 

 

 

 

 

By

/s/ David Scott

 

 

Name: David Scott

 

 

Title: Senior Fixed Income Trader

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

PUTNAM FLOATING RATE INCOME FUND

 

 

 

 

 

 

By

/s/ Kerry O’Donnell

 

 

Name: Kerry O’Donnell

 

 

Title: Manager

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Renaissance Floating Rate Income Fund

 

as a Lender

 

BY: Ares Capital Management II LLC, as Portfolio Sub-Advisor

 

 

 

 

 

 

By

/s/ Daniel Hayward

 

 

Name: Daniel Hayward

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Renaissance Investment Holdings Ltd

 

as a Lender

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Renaissance Investment Holdings Ltd.

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC as Manager

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

SC PRO Loan VII Limited

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC as Investment Advisor

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Senior Debt Portfolio

 

as a Lender

 

BY: Boston Management and Research as Investment Advisor

 

 

 

 

 

 

By

/s/ Michael Brotthof

 

 

Name: Michael Brotthof

 

 

Title: Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Seven Sticks CLO Ltd.

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC, as Collateral Manager

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Shackleton 2015-VII CLO, Ltd

 

as a Lender

 

BY: Alcentra NY, LLC as its Collateral Manager

 

 

 

 

 

 

By

/s/ Tim Raeke

 

 

Name: Tim Raeke

 

 

Title: analyst

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Shackleton 2017-X CLO, Ltd

 

as a Lender

 

by Alcentra NY, LLC as its Collateral Manager

 

 

 

 

 

 

By

/s/ Tim Raeke

 

 

Name: Tim Raeke

 

 

Title: analyst

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Shackleton 2017-XI CLO, Funding LLC

 

as a Lender

 

by Alcentra NY, LLC as its Collateral Manager

 

 

 

 

 

 

By

/s/ Tim Raeke

 

 

Name: Tim Raeke

 

 

Title: analyst

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Sonoma County Employees’ Retirement Association

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC as Investment Manager

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Stone Harbor Collective Investment Trust - Stone Harbor Bank Loan Collective
Fund

 

as a Lender

 

 

 

 

 

 

By

/s/ Adam Shapiro

 

 

Name: Adam Shapiro

 

 

Title: General Counsel

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Stone Harbor Global Funds PLC - Stone Harbor Leveraged Loan Portfolio

 

as a Lender

 

 

 

 

 

 

By

/s/ Adam Shapiro

 

 

Name: Adam Shapiro

 

 

Title: General Counsel

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Stone Harbor Leveraged Loan Fund LLC

 

as a Lender

 

 

 

 

 

 

By

/s/ Adam Shapiro

 

 

Name: Adam Shapiro

 

 

Title: General Counsel

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Swiss Capital PRO Loan V PLC

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC

as Investment Advisor

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Swiss Capital PRO Loan VIII PLC

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC

 

as Investment Advisor

 

 

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

TELOS CLO 2013-3, Ltd.

 

as a Lender

 

By: Telos Asset Management, LLC

 

 

 

 

 

 

By

/s/ Jonathan Tepper

 

 

Name: Jonathan Tepper

 

 

Title: Managing Director

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

The Dreyfus/Laurel Funds, Inc. - Dreyfus Floating Rate Income Fund

 

as a Lender

 

By: Alcentra NY, LLC, as investment advisor

 

 

 

 

 

 

By

/s/ Tim Raeke

 

 

Name: Tim Raeke

 

 

Title: analyst

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

US Loan SV S.a.r.l.

 

as a Lender

 

 

 

 

 

 

By

/s/ Tim Raeke

 

 

Name: Tim Raeke

 

 

Title: analyst

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Venture XVII CLO Limited

 

as a Lender

 

By: its investment advisor, MJX Asset Management, LLC

 

 

 

 

 

 

By

/s/ Atha Baugh

 

 

Name: Atha Baugh

 

 

Title: Managing Director

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Venture XVIII CLO, Limited

 

as a Lender

 

By: its investment advisor

MJX Asset Management LLC

 

 

 

 

 

 

By

/s/ Atha Baugh

 

 

Name: Atha Baugh

 

 

Title: Managing Director

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

VENTURE XX CLO, Limited

 

as a Lender

 

By: its investment advisor

MJX Asset Management LLC

 

 

 

 

 

 

By

/s/ Atha Baugh

 

 

Name: Atha Baugh

 

 

Title: Managing Director

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Venture XXI CLO, Limited

 

as a Lender

 

By: its investment advisor

MJX Asset Management LLC

 

 

 

 

 

 

By

/s/ Atha Baugh

 

 

Name: Atha Baugh

 

 

Title: Managing Director

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Wellfleet CLO 2015-1, Ltd.

 

as a Lender

 

 

 

 

 

By

/s/ Dennis Talley

 

 

Name: Dennis Talley

 

 

Title: Portfolio Manager

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Wellfleet CLO 2016-1, Ltd.

 

as a Lender

 

 

 

 

 

By

/s/ Dennis Talley

 

 

Name: Dennis Talley

 

 

Title: Portfolio Manager

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Wells Fargo Bank, National Association

 

as a Lender

 

 

 

 

 

By

/s/ Matthew Schnabel

 

 

Name: Matthew Schnabel

 

 

Title: Director

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

West CLO 2014-1 Ltd.

 

as a Lender

 

 

 

 

 

By

/s/ Chris Jackson

 

 

Name: Chris Jackson

 

 

Title: Assistant Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

West CLO 2014-2 Ltd.

 

as a Lender

 

 

 

 

 

By

/s/ Chris Jackson

 

 

Name: Chris Jackson

 

 

Title: Assistant Vice President

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Name of Institution:

 

 

 

 

 

WESTERN ALLIANCE BANK

 

 

 

 

 

By

/s/ Matt Kappadakunnel

 

 

Name: Matt Kappadakunnel

 

 

Title: Vice President

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

WHITEHORSE X, Ltd.

 

H.I.G. WHITEHORSE CAPITAL, LLC

 

 

 

 

 

By

/s/ Jay Carvell

 

 

Name: Jay Carvell

 

 

Title: Managing Director

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Xilinx Holding Six Limited

 

as a Lender

 

BY: GSO Capital Advisors LLC, As its Investment Manager

 

 

 

 

 

By

/s/ Thomas Iannarone

 

 

Name: Thomas Iannarone

 

 

Title: Authorized Signatory

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Z Capital Credit Partners CLO 2015-1, Ltd.

 

 

 

By: Z Capital CLO Management L.L.C., its Portfolio Manager

 

By: Z Capital Group L.L.C., its Managing Member

 

By: James J. Zenni Jr., its President and CEO

 

 

 

 

 

By

/s/ James J. Zenni

 

 

Name: James J. Zenni

 

 

Title: President & CEO

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

ZAIS CLO 3, Limited

 

as a Lender

 

ZAIS CLO 3, Limited

 

 

 

 

 

By

/s/ Vincent Ingato

 

 

Name: Vincent Ingato

 

 

Title: Managing Director

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Ziggurat CLO Ltd.

 

as a Lender

 

By: Guggenheim Partners Investment Management, LLC

as Asset Manager

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT:

 

 

 

 

 

Name of Institution:

 

 

 

Zilux Senior Loan Fund

 

as a Lender

 

BY: Guggenheim Partners Investment Management,

LLC as Investment Manager

 

 

 

 

 

By

/s/ Kaitlin Trinh

 

 

Name: Kaitlin Trinh

 

 

Title: Authorized Person

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

For 2015 Term Loan Lenders Only:

 

 

 

Check the following box to elect

 

“Cashless Roll” treatment of the signing
institution’s existing 2015 Term Loans (if any):

 

 

 

x  Cashless Roll Option

 

 

[2017 Trinseo Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

[FORM OF]

 

COMMITTED LOAN NOTICE

 

To:

 

Deutsche Bank AG New York Branch, as Administrative Agent

 

 

60 Wall Street

 

 

New York, NY 10005

 

 

Attention: Michael Strobel

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of September 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Trinseo Holding S.à r.l., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(“RCS”) under number B 153582 (“Holdings”), Trinseo Materials S.à r.l., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the RCS under number B 162639 (“Intermediate
Holdings”), Trinseo Materials Operating S.C.A., a partnership limited by shares
(societe en commandite par actions) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, registered with the RCS under number B153586 (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, Trinseo
Materials Finance, Inc., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The undersigned, a Responsible Officer of the Lead Borrower, on behalf of the
Lead Borrower and the Co-Borrower, hereby requests (select one):

 

 

o

A Borrowing of new Loans

 

 

 

 

 

 

 

 

 

 

o

A conversion of Loans made on

 

 

 

 

 

 

 

 

 

 

o

A continuation of LIBO Rate Loans made on

 

 

 

 

to be made on the terms set forth below:

 

 

(A)

 Class of Borrowing(1)

 

 

 

 

--------------------------------------------------------------------------------

(1)         Term or Revolving Credit.

 

--------------------------------------------------------------------------------


 

 

(B)

Date of Borrowing, conversion or continuation (which is a Business Day)(2)

 

 

 

 

 

 

 

 

 

 

(C)

Principal amount(3)

 

 

 

 

 

 

 

 

 

 

(D)

Type of Loan(4)

 

 

 

 

 

 

 

 

 

 

(E)

Interest Period and the last day thereof(5)

 

 

 

 

 

 

 

 

 

 

(F)

Location and number of Borrower’s account to which proceeds of the respective
Borrowings are to be disbursed:

 

 

 

 

 

The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Committed Loan Notice and on the
date of the related Borrowing, the conditions to lending specified in
Section 4.02 of the Credit Agreement will be satisfied as of the date of the
Borrowing set forth above. (6)

 

--------------------------------------------------------------------------------

(2)         Every notice of any Borrowing, conversion of Loans or continuation
of LIBO Rate Loans must be received by the Administrative Agent not later than
12:30 p.m. (New York, New York time, in the case of Borrowings denominated in
Dollars, or London time, in the case of any Borrowing denominated in Euros)
(i) three (3) Business Days prior to the requested date of any Borrowing of or
conversion of Base Rate Loans to LIBO Rate Loans denominated in Dollars,
(ii) three (3) Business Days prior to the requested date of any Borrowing or
continuation of LIBO Rate Loans denominated in Euros and (iii) one (1) Business
Day before the requested date of any Borrowing of Base Rate Loans or conversion
of LIBO Rate Loans denominated in Dollars to Base Rate Loans.

 

(3)         Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a minimum Dollar Amount of $1,000,000 or a whole multiple of a
Dollar Amount of $250,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans shall be in a minimum Dollar Amount of $500,000 or a whole
multiple of a Dollar Amount of $100,000 in excess thereof. Interest Periods may
be one, two, three or six months, or to the extent agreed by each Lender of such
LIBO Rate Loan, twelve months or less than one month.

 

(4)         Specify LIBO Rate or Base Rate.

 

(5)         Applicable for LIBO Rate Borrowings/Loans only.

 

(6)         Representation to be included unless the Committed Loan Notice only
requests a conversion of Loans to the other Type or a continuation of LIBO Rate
Loans.

 

--------------------------------------------------------------------------------


 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

acting through its General Partner, Trinseo Materials S.à r.l.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Trinseo Committed Loan Notice]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]

 

SWING LINE LOAN NOTICE

 

To:

 

Deutsche Bank AG New York Branch, as Administrative Agent

 

 

60 Wall Street

 

 

New York, NY 10005

 

 

Attention: Michael Strobel

 

 

 

 

 

Deutsche Bank AG New York Branch, as Swing Line Lender

 

 

60 Wall Street

 

 

New York, NY 10005

 

 

Attention: Michael Strobel

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of September 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Trinseo Holding S.à r.l., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(“RCS”) under number B 153582 (“Holdings”), Trinseo Materials S.à r.l., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the RCS under number B 162639 (“Intermediate
Holdings”), Trinseo Materials Operating S.C.A., a partnership limited by shares
(societe en commandite par actions) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, registered with the RCS under number B153586 (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, Trinseo
Materials Finance, Inc., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The undersigned Borrower hereby gives you notice pursuant to
Section 2.04(b) of the Credit Agreement that it requests a Swing Line Borrowing
under the Credit Agreement, and in that connection sets forth below the terms on
which such Swing Line Borrowing is requested to be made:

 

 

(A)

Principal Amount to be Borrowed(1)

 

 

 

 

 

 

 

 

 

 

(B)

Date of Borrowing (which is a Business Day)(2)

 

 

 

 

--------------------------------------------------------------------------------

(1)           Shall be a minimum of $500,000 and any amount in excess thereof
shall be an integral multiple of $250,000.

 

--------------------------------------------------------------------------------


 

The Lead Borrower hereby represents and warrants to the Administrative Agent and
the Lenders that, on the date of this Swing Line Loan Notice and on the date of
the related Swing Line Borrowing, the conditions to lending specified in
Section 4.02 of the Credit Agreement will be satisfied as of the date of the
Borrowing set forth above.

 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

acting through its General Partner, Trinseo Materials S.à r.l.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(2)         Each notice of a Swing Line Borrowing must be received by the
Administrative Agent not later than 1:00 p.m. (New York, New York time) on the
requested borrowing date.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

[FORM OF] TERM NOTE

 

 

New York, New York

$[·]

[Date]

 

FOR VALUE RECEIVED, each of the undersigned, Trinseo Materials Operating S.C.A.,
a partnership limited by shares (societe en commandite par actions) organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L1855 Luxembourg, registered
with the Luxembourg Register of Commerce and Companies (“RCS”) under number
B153586 (the “Lead Borrower”), acting by its general partner, Trinseo Materials
S.à r.l., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, avenue John F. Kennedy, L1855
Luxembourg, Grand Duchy of Luxembourg, registered with the RCS under number B
162639 (“Intermediate Holdings”) and Trinseo Materials Finance, Inc., a Delaware
corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers”), hereby, jointly and severally, promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in accordance with the
provisions of the Credit Agreement (as defined herein), in lawful money of the
United States of America in immediately available funds at the relevant
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement dated as of September 6, 2017 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among among Trinseo Holding S.à r.l., a private limited liability company
(société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
RCS under number B 153582 (“Holdings”), Intermediate Holdings, the Borrowers,
the Guarantors party thereto from time to time, the Lenders from time to time
party thereto and Deutsche Bank AG New York Branch, as Administrative Agent,
Collateral Agent, L/C Issuer and Swing Line Lender) (i) on the dates set forth
in the Credit Agreement, the principal amounts set forth in the Credit Agreement
with respect to Term Loans made by the Lender to the Borrowers pursuant to the
Credit Agreement and (ii) on each Interest Payment Date, interest at the rate or
rates per annum as provided in the Credit Agreement on the unpaid principal
amount of all Term Loans made by the Lender to the Borrowers pursuant to the
Credit Agreement.

 

Each Borrower, jointly and severally, promises to pay interest, on demand, on
any overdue principal and, to the extent permitted by law, overdue interest from
their due dates at the rate or rates provided in the Credit Agreement.

 

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

 

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of either
Borrower under this note.

 

C-1-1

--------------------------------------------------------------------------------


 

This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

C-1-2

--------------------------------------------------------------------------------


 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

acting through its General Partner, Trinseo Materials S.à r.l.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TRINSEO MATERIALS FINANCE, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

C-1-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of
Principal/Interest

 

Principal
Balance of Note

 

Name of Person
Making the
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1-4

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

[FORM OF] REVOLVING CREDIT NOTE

 

New York, New York

[$[·]][EUR[·]]

[Date]

 

FOR VALUE RECEIVED, each of the undersigned, Trinseo Materials Operating S.C.A.,
a partnership limited by shares (societe en commandite par actions) organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, registered
with the Luxembourg Register of Commerce and Companies (“RCS”) under number
B153586 (the “Lead Borrower”), acting by its general partner, Trinseo Materials
S.à r.l., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg, registered with the RCS under number B
162639 (“Intermediate Holdings”) and Trinseo Materials Finance, Inc., a Delaware
corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers”), hereby, jointly and severally, promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in accordance with the
provisions of the Credit Agreement (as defined herein), in Dollars (or in the
case of Revolving Credit Loans denominated in Euros, in Euros) in immediately
available funds at the relevant Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of September 6, 2017 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among among Trinseo Holding S.à r.l., a private limited
liability company (société à responsabilité limitée), organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg,
registered with the RCS under number B 153582 (“Holdings”), Intermediate
Holdings, the Borrowers, the Guarantors party thereto from time to time, the
Lenders from time to time party thereto and Deutsche Bank AG New York Branch, as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender) (A) on
the dates set forth in the Credit Agreement, the lesser of (i) the principal
amount set forth above and (ii) the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrowers pursuant to the
Credit Agreement, and (B) interest from the date hereof on the principal amount
from time to time outstanding on each such Revolving Credit Loan at the rate or
rates per annum and payable on such dates, as provided in the Credit Agreement.

 

Each Borrower, jointly and severally, promises to pay interest, on demand, on
any overdue principal and, to the extent permitted by law, overdue interest from
their due dates at a rate or rates provided in the Credit Agreement.

 

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

 

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of either
Borrower under this note.

 

C-2-1

--------------------------------------------------------------------------------


 

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

C-2-2

--------------------------------------------------------------------------------


 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

acting through its General Partner, Trinseo Materials S.à r.l.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

TRINSEO MATERIALS FINANCE, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of
Principal/Interest

 

Principal
Balance of Note

 

Name of
Person Making
the Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-4

--------------------------------------------------------------------------------


 

[FORM OF] SWING LINE NOTE

 

New York, New York

[Date]

 

FOR VALUE RECEIVED, each of the undersigned, Trinseo Materials Operating S.C.A.,
a partnership limited by shares (societe en commandite par actions) organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, registered
with the Luxembourg Register of Commerce and Companies (“RCS”) under number
B153586 (the “Lead Borrower”), acting by its general partner, Trinseo Materials
S.à r.l., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg, registered with the RCS under number B
162639 (“Intermediate Holdings”) and Trinseo Materials Finance, Inc., a Delaware
corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers”), hereby, jointly and severally, promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in accordance with the
provisions of the Credit Agreement (as defined herein), in Dollars (or in the
case of Revolving Loans denominated in Euros, in Euros) in immediately available
funds at the relevant Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Credit Agreement dated as of September 6, 2017 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among among Trinseo Holding S.à r.l., a private limited liability
company (société à responsabilité limitée), organized and established under the
laws of the Grand Duchy of Luxembourg, having its registered office at 46A,
avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered
with the RCS under number B 153582 (“Holdings”), Intermediate Holdings, the
Borrowers, the Guarantors party thereto from time to time, the Lenders from time
to time party thereto and Deutsche Bank AG New York Branch, as Administrative
Agent, Collateral Agent, L/C Issuer and Swing Line Lender) (A) on the dates set
forth in the Credit Agreement, the lesser of (i) the principal amount set forth
above and (ii) the aggregate unpaid principal amount of all Swing Line Loans
made by the Lender to the Borrowers pursuant to the Credit Agreement, and (B)
interest from the date hereof on the principal amount from time to time
outstanding on each such Swing Line Loan at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.

 

Each Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

 

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.

 

This note is one of the Swing Line Notes referred to in the Credit Agreement
that, among other

 

C-2-1

--------------------------------------------------------------------------------


 

things, contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, for optional and mandatory prepayment of the
principal hereof prior to the maturity hereof and for the amendment or waiver of
certain provisions of the Credit Agreement, all upon the terms and conditions
therein specified.

 

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

C-2-2

--------------------------------------------------------------------------------


 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

acting through its General Partner, Trinseo Materials S.à r.l.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

TRINSEO MATERIALS FINANCE, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of
Principal/Interest

 

Principal
Balance of Note

 

Name of
Person Making
the Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF]

 

COMPLIANCE CERTIFICATE

 

Reference is made to the Credit Agreement dated as of September 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Trinseo Holding S.à r.l., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(“RCS”) under number B 153582 (“Holdings”), Trinseo Materials S.à r.l., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the RCS under number B 162639 (“Intermediate
Holdings”), Trinseo Materials Operating S.C.A., a partnership limited by shares
(societe en commandite par actions) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, registered with the RCS under number B153586 (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, Trinseo
Materials Finance, Inc., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender. Capitalized terms used herein have the meanings
attributed thereto in the Credit Agreement unless otherwise defined herein.
Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned, solely in
his/her capacity as a Responsible Officer of the Lead Borrower, certifies as
follows:

 

1.                                           [Attached hereto as Exhibit A is
the consolidated balance sheet of the Lead Borrower and its Subsidiaries as of
December 31, 20[     ] and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for the fiscal year then ended,
[setting forth in each case in comparative form the figures for the previous
fiscal year,](1), all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of PricewaterhouseCoopers LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion (i) has been prepared in accordance with
generally accepted auditing standards and (ii) is not subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (except as may be required as a result of (x) a
prospective Event of Default with respect to the Financial Covenant, (y) in the
case of the Term Loans, an actual Event of Default with respect to the Financial
Covenant or (z) the impending maturity of any Indebtedness). Also attached
hereto as Exhibit A are the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) (which may be in footnote form only) from such
consolidated financial statements.](2)

 

2.                                           [Attached hereto as Exhibit A is
the consolidated balance sheet of the Lead Borrower and its Subsidiaries as of
[     ] and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and (ii)
consolidated statements of cash flows for such fiscal quarter and the portion of
the

 

--------------------------------------------------------------------------------

(1)           Subject to Section 1.05 of the Credit Agreement

 

(2)           To be included if accompanying annual financial statements only.

 

D-1

--------------------------------------------------------------------------------


 

fiscal year then ended, [setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year,] (3) to the extent required
by Section 6.01(b) of the Credit Agreement all in reasonable detail. These
present fairly in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. Also attached hereto as Exhibit A are
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) (which
may be in footnote form only) from such consolidated financial statements.](4)

 

3.                                           [Attached as Exhibit B hereto is a
detailed consolidated budget for 20[ ] (including a projected consolidated
balance sheet of the Lead Borrower and its Subsidiaries as of the end of 20[ ],
the related consolidated statements of projected cash flow and projected income
and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections are prepared in good faith
and are based on the reasonable assumptions at the time of preparation of such
Projections it being understood that actual results may vary from such
Projections and such variations may be material.](5)

 

4.                                           To my knowledge, except as
otherwise disclosed to the Administrative Agent pursuant to the Credit
Agreement, no Default has occurred. [If unable to provide the foregoing
certification, describe in reasonable detail the reasons therefor and
circumstances thereof and any action taken or proposed to be taken with respect
thereto on Annex A attached hereto.]

 

5.                                           [The following represent true and
accurate calculations, as of [ ], to be used to determine compliance with the
covenant set forth in Section 7.11 of the Credit Agreement:

 

First Lien Net Leverage Ratio:

 

 

 

Consolidated First Lien Net

[           ]

Debt=

 

Consolidated EBITDA=

[           ]

Actual Ratio=

[           ] to 1.0

Required Ratio=

[           ] to 1.0

 

Supporting detail showing the calculation of First Lien Net Leverage Ratio is
attached hereto as Schedule 1.](6)

 

--------------------------------------------------------------------------------

(3)           Subject to Section 1.05 of the Credit Agreement

 

(4)           To be included if accompanying quarterly financial statements
only.

 

(5)           To be included only in annual compliance certificate.

 

(6)           Insert if Section 7.11 is applicable for the reporting period.

 

D-2

--------------------------------------------------------------------------------


 

6.                                           [Attached hereto as Schedule 2 are
detailed calculations setting forth Excess Cash Flow.](7)

 

7.                                           [Attached hereto is the information
required by Section 6.02(d) of the Credit Agreement.](8)](9)

 

--------------------------------------------------------------------------------

(7)           To be included only in annual compliance certificate.

 

(8)           Information required by Section 6.02(d)(i) of the Credit Agreement
to be included only in annual compliance certificate.

 

(9)                                 Items 4-6 may be disclosed in a separate
certificate no later than 5 days after delivery of the financial statements
pursuant to Section 6.02(a) of the Credit Agreement.

 

D-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

First Lien Net Leverage Ratio: Consolidated First Lien Net Debt to Consolidated
EBITDA

 

(1)

Consolidated First Lien Net Debt:

 

 

 

 

 

 

 

 

 

(a)

As of any date of determination, the aggregate principal amount of Indebtedness
of the Lead Borrower and its Restricted Subsidiaries outstanding on such date,
in an amount that would be reflected on a balance sheet prepared as of such date
on a consolidated basis in accordance with GAAP (but excluding the effects of
any discounting of Indebtedness resulting from the application of acquisition
accounting in connection with any Permitted Acquisition or any other acquisition
constituting an Investment permitted under the Credit Agreement) consisting of
the sum of the following:

 

 

 

 

 

 

 

 

 

 

 

(i)

Indebtedness for borrowed money

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

Attributable Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

debt obligations evidenced by promissory notes or similar instruments

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

all Guarantees of items (i) to (iii) above (with Indebtedness in respect of any
Revolving Credit Commitments being calculated based on the daily average
outstanding amount of Revolving Credit Loans and Swing Line Loans during the
four-quarter fiscal period of the Lead Borrower most recently ended as of such
date)

 

 

 

 

 

 

 

 

 

 

 

 

but excluding (A) any Indebtedness of a Restricted Subsidiary that is not the
Co-Borrower or a Guarantor and is not secured by any assets of any Loan Party
and (B) any Indebtedness in which the applicable Liens are expressly
subordinated or junior to the Liens securing the Obligations that are secured on
a first lien basis

 

 

 

 

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

(b)

The aggregate amount of cash and Cash Equivalents (other than Restricted Cash)
that would be reflected on a balance sheet of the Lead Borrower and its
Restricted Subsidiaries as as of such date (other than nonconsensual Liens
permitted by Section 7.01 of the Credit Agreement and Liens permitted by Section
Section 7.01(a), Section 7.01(b), clauses (ii) and (iii) of Section 7.01(l),
Section 7.01(p), clauses (i) and (ii) of Section 7.01(q), Section 7.01(s),
Section 7.01(w), Section 7.01(x), Section 7.01(dd), Section 7.01(ee), Section
7.01(ff)

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

and Section 7.01(gg)) of the Credit Agreement)

 

 

 

 

 

 

 

 

 

 

Consolidated First Lien Net Debt shall not include Indebtedness in respect of
(i) letters of credit, except to the extent of unreimbursed amounts thereunder
(provided that any unreimbursed amount under commercial letters of credit shall
not be included as Consolidated First Lien Net Debt until three (3) Business
Days after such amount is drawn), (ii) Unrestricted Subsidiaries and (iii) any
Permitted Securitizations; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated Total Net Debt.

 

 

 

 

 

 

 

 

 

Consolidated First Lien Net Debt

 

 

 

 

 

 

 

 

(2)

Consolidated EBITDA

 

 

 

 

 

 

 

 

 

Consolidated Net Income for any period:

 

 

 

 

 

 

 

 

 

(a)

the net income (loss) of the Lead Borrower and its Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP,
excluding, without duplication:

 

 

 

 

 

 

 

 

 

 

 

(i)

(x) any after-tax effect of non-recurring, unusual or extraordinary items
(including gains or losses and all fees and expenses relating thereto) and (y)
duplicative running costs, severance, relocation costs or expenses, Transaction
Expenses, integration costs, transition costs, pre-opening, opening,
consolidation and closing costs for facilities, costs incurred in connection
with any non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design and implementation costs),
project start-up costs and restructuring charges or reserves (including
restructuring costs related to acquisitions and to closure/consolidation of
facilities, retention charges, systems establishment costs and excess pension
charges) and related expenses

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

the cumulative effect of a change in accounting principles to the extent
included in Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

any fees and expenses incurred (including, without limitation, any premiums,
make-whole or penalty payments), or any amortization thereof for such period, in
connection with any acquisition, investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated on or prior

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case for any such fee, expense, charge
or cost whether or not successful (including, for the avoidance of doubt, the
effects of expensing all transaction-related expenses in accordance with FASB
Accounting Standards Codification 805 and gains or losses associated with FASB
Accounting Standards Codification 460)

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

accruals and reserves that are established or adjusted within eighteen (18)
months after the Closing Date that are so required to be established as a result
of the Transactions (or within eighteen (18) months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP

 

 

 

 

 

 

 

 

 

 

 

 

(v)

any net after-tax gains or losses on abandoned, disposed of or discontinued
operations

 

 

 

 

 

 

 

 

 

 

 

 

(vi)

any net after-tax effect of gains or losses (less all fees, expenses and charges
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person in each case other
than in the ordinary course of business, as determined in good faith by the Lead
Borrower

 

 

 

 

 

 

 

 

 

 

 

 

(vii)

the net income (loss) for such period of any Person that is not a Subsidiary of
the Lead Borrower, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting(1)

 

 

 

 

 

 

 

 

 

 

 

 

(viii)

any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or writedowns related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP

 

 

 

 

 

 

 

 

 

 

 

 

(ix)

any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options,

 

 

 

 

--------------------------------------------------------------------------------

(1)         Consolidated Net Income of the Lead Borrower to be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Cash Equivalents (or to the extent subsequently converted into cash or
Cash Equivalents) to the Lead Borrower or a Restricted Subsidiary thereof in
respect of such period or a prior period.

 

3

--------------------------------------------------------------------------------


 

 

 

 

restricted stock or other rights or equity incentive programs or any other
equity-based compensation

 

 

 

 

 

 

 

 

 

 

 

 

(x)

any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under the Credit Agreement, to the extent actually reimbursed or with
respect to which the Lead Borrower has made a determination that a reasonable
basis exists for indemnification or reimbursement (but only to the extent that
such amount is in fact indemnified or reimbursed within 365 days of such
determination) (with a deduction in the applicable future period of any amount
so excluded to the extent not so indemnified or reimbursed within such 365 days)

 

 

 

 

 

 

 

 

 

 

 

 

(xi)

to the extent covered by insurance and actually reimbursed or with respect to
which the Lead Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer (but only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded (with a deduction in
the applicable future period for any amount so excluded to the extent not so
reimbursed within such 365 days)

 

 

 

 

 

 

 

 

 

 

 

 

(xii)

any net pension or other post-employment benefit costs representing amortization
of unrecognized prior service costs, actuarial losses, including amortization of
such amounts arising in prior periods, amortization of the unrecognized net
obligation (and loss or cost) existing at the date of initial application of
FASB Accounting Standards Codification 712 and 715, Statement on Financial
Accounting Standards Nos. 87, 106 and 112, and any other items of a similar
nature

 

 

 

 

 

 

 

 

 

 

 

 

(xiii)

the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Lead Borrower or is merged into, amalgamated or
consolidated with the Lead Borrower or any of its Restricted Subsidiaries or
that Person’s assets are acquired by the Lead Borrower or any of its Restricted
Subsidiaries shall be excluded (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.10 of the Credit Agreement)

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

(xiv)

any non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to Statement of Financial Accounting Standards No. 133

 

 

 

 

 

 

 

 

 

 

 

 

(xv)

any net after-tax effect of income (or loss) from the early extinguishment,
write-off, forgiveness or cancellation of indebtedness or Swap Contracts or
other derivative instruments, and all deferred financing costs written off and
premiums paid or other expenses incurred directly in connection therewith

 

 

 

 

 

 

 

 

 

 

 

 

(xvi)

solely for the purpose of determining (A) Excess Cash Flow and (B) 50% of
Consolidated Net Income for the period (treated as one accounting period) from
January 1, 2013 to the end of the most recent fiscal quarter ending prior to
such date of determination for which internal consolidated financial statements
of the Lead Borrower are available (or, in the case such Consolidated Net Income
is a deficit, minus 100% of such deficit), the income of any Restricted
Subsidiary of the Lead Borrower that is not a Guarantor to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Restricted Subsidiary (which
has not been waived) shall be excluded, except (solely to the extent permitted
to be paid) to the extent of the amount of dividends or other distributions
actually paid to the Lead Borrower or any of its Restricted Subsidiaries that
are Guarantors by such Person during such period in accordance with such
documents and regulations

 

 

 

 

 

 

 

 

 

 

 

 

plus

(without duplication, the following amounts (in each case, except with respect
to (vii) and (x) below, to the extent deducted (and not added back) in arriving
at such Consolidated Net Income) with respect to the Lead Borrower and its
Restricted Subsidiaries):

 

 

 

 

 

 

 

 

 

 

 

 

(i)

total interest expense determined in accordance with GAAP and, to the extent not
reflected in such total interest expense, any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed)

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

(ii)

provision for taxes based on income, profits or capital gains of the Lead
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, local, provincial, franchise and similar taxes and foreign
withholding taxes paid or accrued during such period including penalties and
interest related to such taxes or arising from any tax examinations

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

depreciation and amortization

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses, compensation or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions

 

 

 

 

 

 

 

 

 

 

 

 

(v)

the amount of any minority interest expense consisting of Restricted Subsidiary
income attributable to minority interests of third parties in any non-wholly
owned Restricted Subsidiary

 

 

 

 

 

 

 

 

 

 

 

 

(vi)

any costs or expenses incurred pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the Lead
Borrower or net cash proceeds of an issuance of Equity Interests of the Lead
Borrower (other than Disqualified Equity Interests)

 

 

 

 

 

 

 

 

 

 

 

 

(vii)

cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2)(b) below for any
previous period and not added back

 

 

 

 

 

 

 

 

 

 

 

 

(viii)

non-cash expenses, charges and losses (including impairment charges or asset
write-offs, losses from investments recorded using the equity method,
stock-based awards compensation expense), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

accounts receivable in the normal course or inventory(2)

 

 

 

 

 

 

 

 

 

 

 

 

(ix)

any net loss from disposed, abandoned or discontinued operations (excluding
held-for-sale discontinued operations until actually disposed of)

 

 

 

 

 

 

 

 

 

 

 

 

(x)

the amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by the Lead Borrower in good faith to be
realized in connection with any Specified Transaction (or any other business
combination, acquisition (including, for the avoidance of doubt, acquisitions
occurring prior to the Closing Date) or Disposition), any restructuring, any
cost savings initiative, and any other similar initiative and action (calculated
on a Pro Forma Basis as though such cost savings, operating expense reductions,
other operating improvements and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions, other
operating improvements and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions(3)

 

 

 

 

 

 

 

 

 

 

 

 

(xi)

proceeds of business interruption insurance

 

 

 

 

 

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

without duplication and to the extent included in arriving at such Consolidated
Net Income, (i) non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period), (ii) any net gain from
disposed, abandoned or discontinued operations and (iii) the amount of any
minority interest income consisting of Restricted Subsidiary losses attributable
to minority interests of third parties in any

 

 

 

 

--------------------------------------------------------------------------------

(2)         If any non-cash charges referred to in this clause represents an
accrual or reserve for potential cash items in any future period, (1) the Lead
Borrower may elect not to add back such non-cash charge in the current period
and (2) to the extent the Lead Borrower elects to add back such non-cash charge,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA in such future period to such extent paid.

 

(3)         (A) Such cost savings, operating expense reductions, other operating
improvements and synergies must be reasonably identifiable and factually
supportable, in the good faith judgment of the Lead Borrower, and expected to
result from actions that have been taken or with respect to which substantial
steps are expected to be taken within 18 months after the applicable Specified
Transaction, business combination, acquisition or Disposition is consummated or
the applicable restructuring, cost savings initiative, or other similar
initiative or action and (B) no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause to the extent duplicative of
any expenses or charges otherwise added to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for such period.

 

7

--------------------------------------------------------------------------------


 

 

 

non-wholly owned Restricted Subsidiary(4)

 

 

 

 

 

 

 

 

 

 

 

excluding:

 

 

 

 

 

 

 

 

 

 

 

 

(i)

to the extent included in Consolidated Net Income, currency translation gains
and losses related to currency remeasurements of Indebtedness (including the net
loss or gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness)

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

to the extent included in Consolidated Net Income, for any period any
adjustments resulting from the application of Statement of FASB Codification 815
and International Accounting Standard No. 39 and their respective related
pronouncements and interpretations

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

the effects of New Raw Material Timing

 

 

 

 

--------------------------------------------------------------------------------

(4)  For the avoidance of doubt, any gain representing the reversal of any
non-cash charge referred to in clause (2)(a)(viii) above for a prior period
shall be added (together with, without duplication, any amounts received in
respect thereof to the extent not increasing Consolidated Net Income) to
Consolidated EBITDA in any subsequent period to such extent so reversed (or
received).

 

8

--------------------------------------------------------------------------------


 

[SCHEDULE 2

 

Excess Cash Flow Calculation:

 

 

(a)

the sum, without duplication, of:

 

 

 

 

 

 

 

 

 

 

(i)

Consolidated Net Income for such period

 

 

 

 

 

 

 

 

 

 

(ii)

an amount equal to the amount of all non-cash charges for such period to the
extent deducted in arriving at such Consolidated Net Income but excluding any
such non-cash charges representing an accrual or reserve for potential cash
items in any future period

 

 

 

 

 

 

 

 

 

 

(iii)

decreases in Consolidated Working Capital and long-term account receivables for
such period (other than any such decreases arising from acquisitions or
dispositions by the Lead Borrower and its Restricted Subsidiaries completed
during such period or the application of acquisition accounting)

 

 

 

 

 

 

 

 

 

 

(iv)

an amount equal to the aggregate net non-cash loss on Dispositions by the Lead
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income

 

 

 

 

 

 

 

 

 

(b)

minus, the sum, without duplication, of:

 

 

 

 

 

 

 

 

 

 

(i)

all non-cash credits included in arriving at such Consolidated Net Income (but
excluding any non-cash credit to the extent representing the reversal of an
accrual or reserve described in clause (a)(ii) above) and the following cash
charges, losses and expenses excluded in arriving at such Consolidated Net
Income:

 

 

 

 

 

 

 

 

 

 

 

 

(A)

(i) after-tax effect of non-recurring, unusual or extraordinary items (including
gains or losses and all fees and expenses relating thereto) for such period and
(ii) duplicative running costs, severance, relocation costs or expenses,
Transaction Expenses, integration costs, transition costs, pre-opening, opening,
consolidation and closing costs for facilities, costs incurred in connection
with any non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design and implementation costs),
project start-up costs and restructuring charges or reserves (including,
restructuring costs related to

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

acquisitions and to closure/consolidation of facilities, retention charges,
systems establishment costs and excess pension charges) and related expenses

 

 

 

 

 

 

 

 

 

 

 

 

(B)

the cumulative effect of a change in accounting principles during such period to
the extent included in Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

(C)

any fees and expenses incurred during such period (including, without
limitation, any premiums, make-whole or penalty payments), or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated on or prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case for any such fee, expense or cost
whether or not successful (including, for the avoidance of doubt the effects of
expensing all transaction-related expenses in accordance with FASB Accounting
Standards Codification 805 and gains or losses associated with FASB Accounting
Standards Codification 460)

 

 

 

 

 

 

 

 

 

 

 

 

(D)

accruals and reserves that are established or adjusted within eighteen (18)
months after the Closing Date that are so required to be established as a result
of the Transactions (or within eighteen (18) months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP

 

 

 

 

 

 

 

 

 

 

 

 

(E)

any net after-tax gains or losses on abandoned, disposed of or discontinued
operations

 

 

 

 

 

 

 

 

 

 

 

 

(F)

any net after-tax effect of gains or losses (less all fees, expenses and charges
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person in each case other
than in the ordinary course of business, as determined in good faith by the Lead
Borrower

 

 

 

 

 

 

 

 

 

 

 

 

(G)

the net income (loss) for such period of any Person that is not a Subsidiary of
the Lead Borrower, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting; provided that Consolidated Net Income of the
Lead Borrower shall be increased by the amount of dividends or distributions or
other

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

payments that are actually paid in cash or Cash Equivalents (or to the extent
subsequently converted into cash or Cash Equivalents) to the Lead Borrower or a
Restricted Subsidiary thereof in respect of such period or a prior period

 

 

 

 

 

 

 

 

 

 

 

 

(H)

any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law regulation, in each case, pursuant to GAAP, and the amortization
of intangibles arising pursuant to GAAP

 

 

 

 

 

 

 

 

 

 

 

 

(I)

any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation

 

 

 

 

 

 

 

 

 

 

 

 

(J)

any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under the Credit Agreement, to the extent that such amount is in fact
indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period of any amount so excluded to the
extent not so indemnified or reimbursed within such 365 days)

 

 

 

 

 

 

 

 

 

 

 

 

(K)

to the extent covered by insurance and actually reimbursed, expenses, charges or
losses with respect to liability or casualty events or business interruption

 

 

 

 

 

 

 

 

 

 

 

 

(L)

any net pension or other post-employment benefit costs representing amortization
of unrecognized prior service costs, actuarial losses, including amortization of
such amounts arising in prior periods, amortization of the unrecognized net
obligation (and loss or cost) existing at the date of initial application of
FASB Accounting Standards Codification 712 and 715, Statement on Financial
Accounting Standards Nos. 87, 106 and 112, and any other items of a similar
nature

 

 

 

 

 

 

 

 

 

 

 

 

(M)

the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Lead Borrower, or is merged into, amalgamated or
consolidated with the Lead Borrower or any of its Restricted Subsidiaries or
that Person’s assets are acquired by the Lead Borrower or any of its Restricted

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

Subsidiaries (except to the extent required for any calculation of Consolidated
EBITDA on a Pro Forma Basis)

 

 

 

 

 

 

 

 

 

 

 

 

(N)

any non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to Statement of Financial Accounting Standards No. 133

 

 

 

 

 

 

 

 

 

 

 

 

(O)

any net after-tax effect of income (or loss) from the early extinguishment,
write-off, forgiveness or cancellation of indebtedness or Swap Contracts or
other derivative instruments, and all deferred financing costs written off and
premiums paid or other expenses incurred directly in connection therewith

 

 

 

 

 

 

 

 

 

 

 

(ii)

without duplication of amounts deducted pursuant to (xi) below in prior fiscal
years, the amount of Capital Expenditures, acquisitions and other Investments of
intellectual property to the extent not expensed or accrued during such period,
to the extent that such Capital Expenditures or acquisitions were financed with
Internally Generated Cash

 

 

 

 

 

 

 

 

 

 

(iii)

the aggregate amount of all principal payments of Indebtedness of the Lead
Borrower or its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.07 of the Credit Agreement, and
any mandatory prepayment pursuant to Section 2.05(b)(ii) of the Credit
Agreement, to the extent required due to a Disposition or Casualty Event that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (X) all voluntary prepayments of Term
Loans and (Y) all prepayments of Revolving Credit Loans and Swing Line Loans)
made during such period, to the extent financed with Internally Generated Cash

 

 

 

 

 

 

 

 

 

 

(iv)

the aggregate net non-cash gain on Dispositions by the Lead Borrower and its
Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

(v)

increases in Consolidated Working Capital and long-term account receivables for
such period (other than any such increases arising from acquisitions or
dispositions by the Lead Borrower and its Restricted Subsidiaries during such
period or the application of acquisition accounting)

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

(vi)

cash payments by the Lead Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Lead Borrower and its
Restricted Subsidiaries other than Indebtedness

 

 

 

 

 

 

 

 

 

 

(vii)

the amount of Investments and acquisitions made during such period pursuant to
the definition of “Permitted Investment” (other than clauses (a)(i) or (c)
thereof) to the extent that such Investments and acquisitions were financed with
Internally Generated Cash

 

 

 

 

 

 

 

 

 

 

(viii)

the amount of Restricted Payments paid during such period pursuant to Section
7.06(f) to (k) of the Credit Agreement, to the extent such Restricted Payments
were financed with Internally Generated Cash

 

 

 

 

 

 

 

 

 

 

(ix)

the aggregate amount of expenditures actually made by the Lead Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period

 

 

 

 

 

 

 

 

 

 

(x)

the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Lead Borrower and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness

 

 

 

 

 

 

 

 

 

 

(xi)

without duplication of amounts deducted from Excess Cash Flow pursuant to clause
(b)(ii) above and at the option of the Lead Borrower, the aggregate
consideration required to be paid in cash by the Lead Borrower and its
Restricted Subsidiaries pursuant to binding contracts or executed letters of
intent (the “Contract Consideration”) entered into prior to or during such
period relating to Capital Expenditures, acquisitions, other Investments or
acquisitions of intellectual property to the extent not expensed and not
expected to be consummated or made, in each case during the period of four
consecutive fiscal quarters of the Lead Borrower following the end of such
period, provided that to the extent the aggregate amount of Internally Generated
Cash not utilizing the Cumulative Retained Excess Cash Flow Amount actually
utilized to finance such Capital Expenditure, acquisition, other Investment or
acquisition of intellectual property during such period of four (4) consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four (4) consecutive fiscal quarters

 

 

 

 

 

 

 

 

 

 

(xii)

the amount of cash taxes (including penalties and interest) or the tax reserves
set aside in a prior period to the extent they exceed the amount of tax expense
deducted in determining

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

Consolidated Net Income for such period

 

 

 

 

 

 

 

 

 

 

(xiii)

cash expenditures in respect of Swap Contracts during such fiscal year to the
extent not deducted in arriving at such Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

(xiv)

any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset

 

 

 

 

 

 

 

 

 

 

(xv)

any restructuring expenses, pension payments or tax contingency payments, in
each case made in cash during such period to the extent such payments exceed the
amount of restructuring expenses, pension payments or tax contingency payments,
as the case may be, that were deducted in determining Consolidated Net Income
for such period

 

 

 

 

 

 

 

 

 

 

(xvi)

reimbursable or insured expenses incurred during such fiscal year to the extent
that reimbursement has not yet been received

 

 

 

 

 

 

 

 

 

 

(xvii)

cash expenditures for costs and expenses in connection with acquisitions or
Investments, dispositions and the issuance of equity interests or Indebtedness
to the extent not deducted in arriving at such Consolidated Net Income

 

 

 

 

 

 

 

 

 

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Lead Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

 

 

 

 

 

 

Excess Cash Flow

 

 

]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of Holdings, has executed this certificate for and on behalf of the Lead
Borrower and has caused this certificate to be delivered this            day of
                   , 20[    ].

 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

acting by its general partner,

 

TRINSEO MATERIALS S.À R.L.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
shall have the meanings specified in the Credit Agreement, dated as of
September 6, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Trinseo
Holding S.à r.l., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg, registered with the Luxembourg Register
of Commerce and Companies (“RCS”) under number B 153582 (“Holdings”), Trinseo
Materials S.à r.l., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 46A, avenue John F.
Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the RCS
under number B 162639 (“Intermediate Holdings”), Trinseo Materials Operating
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
registered with the RCS under number B153586 (the “Lead Borrower”), acting by
its general partner, Intermediate Holdings, Trinseo Materials Finance, Inc., a
Delaware corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender, receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below (including participations in any Letters
of Credit or Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.                                           Assignor (the “Assignor”):

 

E-1

--------------------------------------------------------------------------------


 

2.                                           Assignee (the “Assignee”):

 

Assignee is an Affiliate of: [Name of Lender]

 

Assignee is an Approved Fund of: [Name of Lender]

 

3.                                           Borrowers: Trinseo Materials
Operating S.C.A. and Trinseo Materials Finance, Inc. (the “Borrowers”)

 

4.                                           Administrative Agent: Deutsche Bank
AG New York Branch

 

5.                                           Assigned Interest:

 

 

 

 

 

 

 

Percentage

 

 

 

 

 

 

 

Assigned of

 

 

 

 

 

 

 

Aggregate

 

 

 

Aggregate Amount of

 

Amount of

 

Commitment/

 

 

 

Commitment/Loans of

 

Commitment/Loans

 

Loans of all

 

Facility

 

all Lenders

 

Assigned(1)

 

Lenders(2)

 

Revolving Credit Loans

 

$

 

 

$

 

 

 

%

Term Loans

 

$

 

 

$

 

 

 

%

Swing Line Loans

 

$

 

 

$

 

 

 

%

 

Effective Date of Assignment (the “Effective Date”):(3)

 

--------------------------------------------------------------------------------

(1)                                 Subject to the amount requirements set forth
in Section 10.07(b)(ii)(A) of the Credit Agreement.

(2)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(3)                                 To be inserted by the Administrative Agent
and which shall be the effective date of recordation of the transfer in the
register therefor.

 

E-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

[NAME OF ASSIGNOR], as

Assignor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE](4), as

Assignee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(4) Must be an “Eligible Assignee” per the terms of the Credit Agreement. Add
additional signature blocks as needed.

 

E-3

--------------------------------------------------------------------------------


 

[Consented to and](5) Accepted:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as L/C Issuer

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Swing Line Lender

 

 

 

by

 

 

 

Name:

 

 

Title:(6)

 

 

--------------------------------------------------------------------------------

(5)                                 No consent of the Administrative Agent shall
be required for an assignment (i) of all or any portion of a Loan to a Lender,
an Affiliate of a Lender or an Approved Fund, (ii) to an Agent or an Affiliate
of an Agent or (iii) of all or any portion of a Terms Loan pursuant to Sections
2.14 or 2.15 of the Credit Agreement.

(6)                                 No consent of the Swing Line Lender shall be
required for any assignment not related to Revolving Credit Commitments or
Revolving Credit Exposure.

 

E-4

--------------------------------------------------------------------------------


 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

acting through its General Partner, Trinseo Materials S.à r.l.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TRINSEO MATERIALS OPERATING S.À R.L.

 

 

 

by

 

 

Name:

 

 

Title:7

 

 

--------------------------------------------------------------------------------

(7)                                 No consent of the Lead Borrower shall be
required for (i) an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund, (ii) other than with respect to any proposed assignment to any
Person that is a Disqualified Institution, if an Event of Default under
Section 8.01(a) of the Credit Agreement or, solely with respect to any of the
Borrowers, Section 8.01(f) of the Credit Agreement has occurred and is
continuing or (iii) an assignment of all or a portion of the Loans pursuant to
Sections 2.14 or2.15 of the Credit Agreement.

 

E-5

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Trinseo Materials Operating S.C.A., a partnership limited by shares
(societe en commandite par actions) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, registered with the RCS under number B153586 (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, Trinseo
Materials Finance, Inc., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), or any of the
Lead Borrower’s Subsidiaries or Affiliates or any other Person obligated in
respect of the Credit Agreement or (iv) the performance or observance by the
Borrowers, or any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document.

 

1.2.                            Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender thereunder, (iii) from and after the
Effective Date, it shall be bound by the Credit Agreement and, to the extent
provided in this Assignment and Assumption, have the rights and obligations of a
Lender under the Credit Agreement, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Sections 5.05 or 6.01 of the
Credit Agreement, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, (vi) if
it is not already a Lender under the Credit Agreement, attached to the
Assignment and Assumption is an Administrative Questionnaire as required by the
Credit Agreement and (vii) the Administrative Agent has received a processing
and recordation fee of $3,500 as of the Effective Date and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, including its
obligations pursuant to Section 3.01 of the Credit Agreement.

 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the

 

--------------------------------------------------------------------------------


 

Assignee for amounts which have accrued from and after the Effective Date.

 

3.                                      General Provisions.

 

3.1                               In accordance with Section 10.07 of the Credit
Agreement, upon execution, delivery, acceptance and recording of this Assignment
and Assumption, from and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender under the Credit
Agreement with a Commitment as set forth herein and (b) the Assignor shall, to
the extent of the Assigned Interest assigned pursuant to this Assignment and
Assumption, be released from its obligations under the Credit Agreement (and, in
the case that this Assignment and Assumption covers all of the Assignor’s rights
and obligations under the Credit Agreement, the Assignor shall cease to be a
party to the Credit Agreement but shall continue to be entitled to the benefits
of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 thereof with respect to facts and
circumstances occurring prior to the effective date of this assignment).

 

3.2                               This Assignment and Assumption shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed by one or
more of the parties to this Assignment and Assumption on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. This Assignment and Assumption and the rights and obligations
of the parties hereunder shall be governed by, and construed in accordance with,
the law of the state of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]

 

GLOBAL INTERCOMPANY NOTE

 

[Date]

 

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, an “Issuer”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Holder” and, together with
each Issuer, a “Note Party”), in immediately available funds in the currencies
as shall be agreed from time to time at such location as the applicable Holder
shall from time to time designate, the unpaid principal amount of all loans and
advances or other credit extensions (including trade payables) made by such
Holder to such Issuer. Each Issuer promises also to pay interest on the unpaid
principal amount of all such loans and advances or other credit extensions in
like money at said location from the date of such loans and advances until paid
at such rate per annum as shall be agreed upon from time to time by such Issuer
and such Holder.

 

This note (“Note”) is the Global Intercompany Note referred to in the Credit
Agreement dated as of September 6, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Trinseo Holding S.à r.l., a private limited liability company
(société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (“RCS”) under number B 153582
(“Holdings”), Trinseo Materials S.à r.l., a private limited liability company
(société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
RCS under number B 162639 (“Intermediate Holdings”), Trinseo Materials Operating
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
registered with the RCS under number B153586 (the “Lead Borrower”), acting by
its general partner, Intermediate Holdings, Trinseo Materials Finance, Inc., a
Delaware corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender, and is subject to the terms thereof, and shall be pledged by each
Holder pursuant to the applicable Collateral Document (as defined in the Credit
Agreement), to the extent required pursuant to the terms thereof. Each Holder
hereby acknowledges and agrees that the Administrative Agent may exercise all
rights provided in the Credit Agreement and the Collateral Documents with
respect to this Note.

 

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Issuer that is the Borrower or a Guarantor to
any Holder shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to all Obligations (as defined in the
Credit Agreement) of such Issuer under the Credit Agreement, including, without
limitation, where applicable, under such Issuer’s guarantee of the Obligations
under the Credit Agreement and obligations in connection with any renewal,
refunding, restructuring or refinancing of any thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as

 

--------------------------------------------------------------------------------


 

“Senior Indebtedness”):

 

(i)            In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Holder is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Holder would otherwise be entitled (other than (A) equity securities or
(B) debt securities of such Issuer that are subordinated, to at least the same
extent as this Note, to the payment of all Senior Indebtedness then outstanding
(such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;

 

(ii)           if any Event of Default (as defined in the Credit Agreement)
occurs and is continuing with respect to any Senior Indebtedness, then no
payment or distribution of any kind or character to any Non-Loan Party or any
other Person on its behalf shall be made by or on behalf of the Issuer with
respect to this Note unless otherwise agreed in writing by the Agent in its
reasonable discretion; and

 

(iii)          if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

 

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the Lenders and the
Administrative Agent and the Lenders are obligees under this Note to the same
extent as if their names were written herein as such and the Administrative
Agent may, on behalf of the itself and the Lenders proceed to enforce the
subordination provisions herein.

 

Notwithstanding the foregoing, (i) nothing contained in the subordination
provisions set forth above is intended to or will impair, as between each Issuer
and each Holder, the obligations of such Issuer, which are absolute and
unconditional, to pay to such Holder the principal of and interest on this Note
as and when due and payable in accordance with its terms, or is intended to or
will affect the relative rights of such Holder and other creditors of such
Issuer other than the holders of Senior Indebtedness and (ii) with respect to
any indebtedness owing from any Issuer to any Holder with a “works council” or
other employee representative body, such Indebtedness shall, unless such body
has been consulted with respect to such subordination, and, if and to the extent
required, unconditionally approved such subordination (by means of a prior
positive advice or otherwise), not be subordinated to the Senior Indebtedness to
the extent, and only to the extent, that the terms of such subordination would
require the approval of or consultation with such entity before such
subordination could be effective.

 

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments

 

2

--------------------------------------------------------------------------------


 

thereof, in its books and records, such books and records constituting prima
facie evidence of the accuracy of the information contained therein. For the
avoidance of doubt, this Note as between each Issuer and each Holder contains
additional terms to any intercompany loan agreement between them and this Note
does not in any way replace such intercompany loans between them nor does this
Note in any way change the principal amount of any intercompany loans between
them.

 

Upon execution and delivery after the date hereof by Holdings or any subsidiary
of Holdings of a counterpart signature page hereto, such subsidiary shall become
a Note Party hereunder with the same force and effect thereafter as if
originally named as a Note Party hereunder. The rights and obligations of each
Note Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Note Party as a party to this Note.

 

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 

This Note may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute and
original, but all of which when taken together shall constitute a single
contract.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN ANY COLLATERAL DOCUMENT, BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS NOTE OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS NOTE,
EACH NOTE PARTY, EACH AGENT AND EACH HOLDER CONSENTS, FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT
IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER
JURISDICTION. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN WILL
PREVENT ANY HOLDER, THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT FROM BRINGING
ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THIS
NOTE OR THE COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY
OF ANY NOTE PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED.
EACH NOTE PARTY, EACH AGENT AND EACH HOLDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
NOTE OR ANY OTHER DOCUMENT RELATED THERETO. EACH NOTE PARTY WAIVES ANY IMMUNITY
(SOVEREIGN OR OTHERWISE) FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS TO WHICH ITSELF OR ITS PROPERTIES OR ASSETS MAY BE ENTITLED. TO THE
EXTENT THAT ANY NOTE PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH NOTE PARTY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF

 

3

--------------------------------------------------------------------------------


 

ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE IN THE MANNER PROVIDED FOR
NOTICES (OTHER THAN BY TELECOPIER OR ELECTRONIC MAIL) IN SECTION 10.02 OF THE
CREDIT AGREEMENT (AS IF IT WERE PARTY TO SUCH AGREEMENT). NOTHING IN THIS NOTE
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE OTHER PROVISIONS HEREOF AND IN
ADDITION TO THE SERVICE OF PROCESS PROVIDED FOR HEREIN, EACH PARTY HERETO
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE CO-BORROWER (AND THE
CO-BORROWER HEREBY IRREVOCABLY ACCEPTS SUCH APPOINTMENT), AS ITS AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON THE CO- BORROWER SHALL CEASE TO BE AVAILABLE TO
ACT AS SUCH, THE NOTE PARTIES AGREE TO PROMPTLY DESIGNATE A NEW AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES
OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS
NOTE.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS NOTE HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS NOTE OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS NOTE MAY FILE AN ORIGINAL COUNTERPART OR A COPY
HEREOF WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

 

[SEPARATE SIGNATURE PAGES TO BE

 

ATTACHED]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF] GUARANTOR JOINDER

 

JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated [mm/dd/yy] (this “Joinder Agreement”), is
delivered pursuant to that certain Credit Agreement, dated as of September 6,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Trinseo Holding S.à
r.l., a private limited liability company (société à responsabilité limitée),
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
Grand Duchy of Luxembourg, registered with the Luxembourg Register of Commerce
and Companies (“RCS”) under number B 153582 (“Holdings”), Trinseo Materials S.à
r.l., a private limited liability company (société à responsabilité limitée),
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
Grand Duchy of Luxembourg, registered with the RCS under number B 162639
(“Intermediate Holdings”), Trinseo Materials Operating S.C.A., a partnership
limited by shares (societe en commandite par actions) organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
46A, avenue John F. Kennedy, L-1855 Luxembourg, registered with the RCS under
number B153586 (the “Lead Borrower”), acting by its general
partner, Intermediate Holdings, Trinseo Materials Finance, Inc., a Delaware
corporation (the “Co-Borrower”, together with the Lead Borrower, the “Borrowers”
and each, a “Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Deutsche Bank AG New York Branch, as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender.

 

Section 1. Pursuant to Section 6.11 of the Credit Agreement, the undersigned
hereby:

 

(a)           agrees that this Joinder Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

 

(b)           represents and warrants that each of the representations and
warranties set forth in the Credit Agreement, each other Loan Document and
Collateral Document and applicable to the undersigned is true and correct in all
material respects both before and after giving effect to this Joinder Agreement,
except to the extent that any such representation and warranty relates solely to
any earlier date, in which case such representation and warranty is true and
correct in all material respects as of such earlier date;

 

(c)           no event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby on the date hereof, that
would constitute a Default;

 

(d)           agrees to irrevocably and unconditionally guaranty the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) and in accordance with Article XI of the Credit Agreement; and

 

(e)           if a Domestic Subsidiary, the undersigned hereby (i) agrees that
this counterpart may be attached to the Security Agreement, (ii) agrees that the
undersigned will comply with all the terms and conditions of the Security
Agreement as if it were an original signatory thereto, (iii) grants to
Collateral Agent a security interest in all of the undersigned’s right, title
and interest in and to all “Collateral” (as such term is defined in the Security
Agreement) of the undersigned, in

 

--------------------------------------------------------------------------------


 

each case whether now or hereafter existing or in which the undersigned now has
or hereafter acquires an interest and wherever the same may be located and
(iv) delivers to Collateral Agent supplements to all schedules attached to the
Security Agreement. All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Security Agreement.

 

Section 2. The undersigned agrees from time to time, upon reasonable request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Joinder Agreement. Neither this Joinder Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Joinder Agreement) against whom
enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.02 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Joinder Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY COLLATERAL DOCUMENT, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank]

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date above first
written.

 

 

[NAME OF SUBSIDIARY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Address for Notices:

 

 

 

 

 

Attention:

 

 

Telecopier

 

 

 

with a copy to:

 

 

 

 

 

Attention:

 

 

Telecopier

 

 

 

ACKNOWLEDGED AND ACCEPTED,

 

as of the date above first written:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent and Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF]

SOLVENCY CERTIFICATE

 

[CHIEF FINANCIAL OFFICER’S](1) [MANAGER’S] CERTIFICATE

 

TRINSEO MATERIALS OPERATING S.C.A.

societe en commandite par actions

Registered office : 46A, avenue John F. Kennedy

L-1855 Luxembourg

Grand Duchy of Luxembourg

RCS. Luxembourg : B153586

(the “Lead Borrower”)

 

This certificate is being delivered on September 6, 2017 pursuant to
Section 4.01(d) of the Credit Agreement, to be dated on or about the date hereof
(as the same may be amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Trinseo
Holding S.à r.l., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg, registered with the Luxembourg Register
of Commerce and Companies (“RCS”) under number B 153582 (“Holdings”), Trinseo
Materials S.à r.l., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 46A, avenue John F.
Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the RCS
under number B 162639 (“Intermediate Holdings”), the Lead Borrower, acting by
its general partner, Intermediate Holdings, Trinseo Materials Finance, Inc., a
Delaware corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.

 

This certificate and each Exhibit to it can be signed in one or more
counterparts. Each counterpart will be deemed to be an original and all
counterparts form one and the same document.

 

The undersigned hereby certifies on behalf of the Lead Borrower, in such
person’s capacity as [the chief financial officer][the Permanent Representative]
of the Lead Borrower, and not individually, as follows:

 

1.             Solvency

 

Upon giving effect to the Transactions, the Lead Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

 

2.             Credit Agreement Conditions

 

The conditions specified in Section 4.01(d) of the Credit Agreement have been
satisfied.

 

--------------------------------------------------------------------------------

(1)                                 Solvency Certificate to be provided by the
chief financial officer of the Lead Borrower, or, if no chief financial officer
has been appointed, the Permanent Representative.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first set forth above.

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

acting by its general partner,

 

TRINSEO MATERIALS S.À.R.L.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]

 

REQUEST FOR L/C ISSUANCE

 

No.       (1)             Dated       (2)

 

Deutsche Bank AG New York Branch (“DBNY”), as Administrative Agent under the
Credit Agreement dated as of September 6, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Trinseo Holding S.à r.l., a private limited liability company
(société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (“RCS”) under number B 153582
(“Holdings”), Trinseo Materials S.à r.l., a private limited liability company
(société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
RCS under number B 162639 (“Intermediate Holdings”), Trinseo Materials Operating
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
registered with the RCS under number B153586 (the “Lead Borrower”), acting by
its general partner, Intermediate Holdings, Trinseo Materials Finance, Inc., a
Delaware corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender.

 

--------------------------------------------------------------------------------

(1)           Request for L/C Issuance Number.

(2)           Date of Request for L/C Issuance.

 

--------------------------------------------------------------------------------


 

60 Wall Street

New York, New York 10005

 

[with a copy to:

 

[Deutsche Bank AG New York Branch, as

Administrative Agent for the Lenders party to the

Credit Agreement referred to above]

[60 Wall Street, New York, New York 10005]

Attention: [   ](3)

[Deutsche Bank AG New York Branch]

[               ](4),

[               ]

as L/C Issuer under the Credit Agreement

[Address]

[Address]

 

Ladies and Gentlemen:

 

The Lead Borrower hereby requests that the L/C Issuer referred to above, in its
individual capacity, issue a [Trade] [Standby] Letter of Credit for the account
of the undersigned(5) on       (6)       (the “Date of Issuance”) in the
aggregate stated amount of       (7)       . The requested Letter of Credit
shall be denominated in       (8)       and shall be a Letter of Credit for all
purposes of the Credit Agreement.

 

For purposes of this Request for L/C Issuance, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

 

--------------------------------------------------------------------------------

(3)           Applicable for any Request for L/C Issuance by the Lead Borrower

 

(4)                                 Insert name and address of L/C Issuer. For
Standby Letters of Credit issued by Deutsche Bank AG New York Branch insert:
[Deutsche Bank AG New York Branch, 60 Wall Street, 38th Floor, New York, NY
10005-MS NYC60-3812, Attention: Global Loan Operations, Standby Letter of Credit
Unit, Fax No.: (212) 797-0403. For Trade Letters of Credit issued by Deutsche
Bank AG New York Branch, insert: Deutsche Bank AG New York Branch, Trade and
Risk Services, 60 Wall Street, New York, NY 10005-MS NYC60-2517, Attention:
[         ], Telephone: (212) 250-[         ], Fax: (212) 797-[         ]]. For
Letters of Credit issued by another L/C Issuer, insert the correct notice
information for that L/C Issuer.

 

(5)                                 If a Non-Loan Party requests a Letter of
Credit, the Lead Borrower must be a co-signor under this request for L/C
issuance.

 

(6)                                 Date of Issuance which shall be at least two
Business Days after the date of this Request for L/C Issuance (or such shorter
period as is acceptable to the respective L/C Issuer).

 

(7)                                 Insert aggregate initial Stated Amount of
the Letter of Credit (in the Alternative Currency specified in footnote 8),
which shall not be less than a Dollar Amount of $100,000 (or, in each case, such
lesser amount as is acceptable to the respective L/C Issuer).

 

(8)           Insert applicable Alternative Currency.

 

--------------------------------------------------------------------------------


 

The beneficiary of the requested Letter of Credit will be       (9)       , and
such Letter of Credit will be in support of       (10)       and will have a
stated expiration date of       (11)       .

 

The Lead Borrower hereby certifies that:

 

(1)           the representations and warranties contained in the Loan Documents
will be true and correct in all material respects on the Date of Issuance, both
before and after giving effect to the issuance of the Letter of Credit requested
hereby (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date); and

 

(2)           no Default has occurred and is continuing nor, after giving effect
to the issuance of the Letter of Credit requested hereby, would such a Default
occur.

 

Copies of all relevant documentation with respect to the supported transaction
are attached hereto.

 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

acting by its general partner,

 

TRINSEO MATERIALS S.À.R.L.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(9)           Insert name and address of beneficiary.

 

(10)                          Insert description of L/C Obligations and describe
obligation to which it relates in the case of standby Letters of Credit or a
description of the commercial transaction which is being supported in the case
of trade Letters of Credit.

 

(11)                          Insert last date upon which drafts may be
presented which may not be later than the earlier of (a) in the case of standby
Letters of Credit (x) the date which occurs 12 months after the Date of Issuance
and (y) the fifth Business Day prior to the Maturity Date for the applicable
Revolving Credit Commitment and (b) in the case of trade Letters of Credit,
(x) the date which occurs 180 days after the Date of Issuance thereof and
(y) the fifth Business Day prior to the Maturity Date for the applicable
Revolving Credit Commitment.

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF

 

FIRST LIEN INTERCREDITOR AGREEMENT

 

Among

 

TRINSEO HOLDING S.À R.L.,

as Holdings,

 

TRINSEO MATERIALS S.À R.L.,

as Intermediate Holdings,

 

TRINSEO MATERIALS OPERATING S.C.A.,

as the Lead Borrower,

 

TRINSEO MATERIALS FINANCE, INC.,

as the Co-Borrower,

 

the other Grantors party hereto,

 

DEUTSCHE BANK AG NEW

YORK BRANCH,

 

as First Lien Credit Agreement Collateral Agent for the First Lien

Credit Agreement Secured Parties,

 

[        ]

 

as the Additional First Lien Collateral Agent,

 

[        ]

 

as the Initial Additional Authorized Representative,

 

and

 

each additional Authorized Representative from time to time party hereto

 

dated as of [        ], 20[      ]

 

--------------------------------------------------------------------------------


 

FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [ ], 20[ ] (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among TRINSEO Holding S.À R.L., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(“RCS”) under number B 153582 (“Holdings”), TRINSEO MATERIALS S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with RCS under number B 162639 (“Intermediate
Holdings”), TRINSEO MATERIALS OPERATING S.C.A., a partnership limited by shares
(societe en commandite par actions) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
RCS under number B 153586 (the “Lead Borrower”), acting by its general
partner, Intermediate Holdings, TRINSEO MATERIALS FINANCE, INC., a Delaware
corporation (the “Co-Borrower”, together with the Lead Borrower, the “Borrowers”
and each, a “Borrower”), the other Grantors (as defined below) from time to time
party hereto, DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as collateral agent for
the First Lien Credit Agreement Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “First Lien
Credit Agreement Collateral Agent”), [ ], as Authorized Representative for the
Initial Additional First Lien Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”) and each additional Authorized
Representative from time to time party hereto for the other Additional First
Lien Secured Parties of the Series (as each such term is defined below) with
respect to which it is acting in such capacity.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Credit Agreement Collateral Agent (for itself and
on behalf of the First Lien Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First Lien Secured
Parties of the applicable Series) agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the First Lien Credit Agreement
(as defined below) or, if defined in the New York UCC, the meanings specified
therein. As used in this Agreement, the following terms have the meanings
specified below:

 

“Additional First Lien Collateral Agent” means (a) prior to the Discharge of the
Initial Additional First Lien Obligations, the Initial Additional Authorized
Representative and (b) from and after the Discharge of the Initial Additional
First Lien Obligations, the Authorized Representative for the Series of
Additional First Lien Obligations that constitutes the largest outstanding
principal amount of any then outstanding Series of Additional First Lien
Obligations.

 

“Additional First Lien Documents” means, with respect to the Initial Additional
First Lien Obligations or any Series of Additional Senior Class Debt, the notes,
indentures, credit agreements, collateral agreements, security documents,
guarantees and other operative agreements evidencing or governing such
Indebtedness and the Liens securing such Indebtedness, including the Initial
Additional First Lien Documents and the Additional First Lien Security Documents
and each other agreement entered

 

--------------------------------------------------------------------------------


 

into for the purpose of securing the Initial Additional First Lien Obligations
or any Series of Additional Senior Class Debt; provided that, in each case, the
Indebtedness thereunder (other than the Additional First Lien Obligations) has
been designated as Additional Senior Class Debt pursuant to Section 5.13 hereto.

 

“Additional First Lien Obligations” means collectively (1) the Initial
Additional First Lien Obligations and (2) all amounts owing pursuant to the
terms of any Series of Additional Senior Class Debt designated as Additional
First Lien Obligations pursuant to Section 5.13 after the date hereof,
including, without limitation, the obligation (including guarantee obligations)
to pay principal, premium, interest, fees, expenses (including interest, fees
and expenses that accrue after the commencement of a Bankruptcy Case, regardless
of whether such interest, fees and expenses are an allowed claim under such
Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, attorneys costs, indemnities, penalties, reimbursements, damages and
other amounts payable by a Grantor under any Additional First Lien Document
(including guarantees of the foregoing).

 

“Additional First Lien Secured Party” means the holders of any Additional First
Lien Obligations and any Authorized Representative with respect thereto and the
beneficiaries of each indemnification obligation undertaken by the Borrowers and
the other Grantors under any related Additional First Lien Document, and shall
include the Initial Additional First Lien Secured Parties and the Additional
Senior Class Debt Parties.

 

“Additional First Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates or purports to create, Liens on any assets or
properties of any Grantor to secure any of the Additional First Lien
Obligations.

 

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

 

“Additional Senior Class Debt Collateral Agent” has the meaning assigned to such
term in Section 5.13.

 

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

 

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of hereto.

 

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of First Lien Credit
Agreement Obligations and (y) the Non-Controlling Authorized Representative
Enforcement Date, the First Lien Credit Agreement Collateral Agent and (ii) from
and after the earlier of (x) the Discharge of First Lien Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative.

 

“Authorized Representative” means, at any time, (i) in the case of any First
Lien Credit Agreement Obligations or the First Lien Credit Agreement Secured
Parties, the First Lien Credit Agreement Collateral Agent, (ii) in the case of
the Initial Additional First Lien Obligations or the Initial Additional First
Lien Secured Parties, the Initial Additional Authorized Representative, and
(iii) in the case of any other Series of Additional First Lien Obligations or
Additional First Lien Secured Parties that become subject to this Agreement
after the date hereof, the Additional Senior Class Debt Representative for such
Series named in the applicable Joinder Agreement.

 

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

 

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any First Lien Security Document to secure
one or more Series of First Lien Obligations.

 

“Collateral Agent” means (i) in the case of any First Lien Credit Agreement
Obligations, the First Lien Credit Agreement Collateral Agent, (ii) in the case
of the Initial Additional First Lien Obligations, the Initial Additional
Authorized Representative and (iii) in the case of any other Series of
Additional First Lien Obligations that become subject to this Agreement after
the date hereof, the Additional Senior Class Debt Collateral Agent for such
Series named in the applicable Joinder Agreement.

 

“Controlling Collateral Agent” means, with respect to any Shared Collateral,
(i) until the earlier of (x) the Discharge of First Lien Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date with respect to such Shared Collateral, the First Lien Credit Agreement
Collateral Agent and (ii) from and after the earlier of (x) the Discharge of
First Lien Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date with respect to such Shared Collateral, the
Additional First Lien Collateral Agent (acting on the instructions of the
Applicable Authorized Representative).

 

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the First Lien Credit Agreement Collateral Agent is the
Controlling Collateral Agent with respect to such Shared Collateral, the First
Lien Credit Agreement Secured Parties and (ii) at any other time, the Series of
First Lien Secured Parties whose Authorized Representative is the Applicable
Authorized Representative for such Shared Collateral.

 

“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, examinership, insolvency, winding up,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

 

“Discharge of First Lien Credit Agreement Obligations” means, with respect to
any Shared Collateral, the Discharge of the First Lien Credit Agreement
Obligations with respect to such Shared Collateral; provided that the Discharge
of First Lien Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such First Lien Credit Agreement Obligations
with Additional First Lien Obligations secured by such Shared Collateral under
an Additional First Lien Document which has been designated in writing by the
First Lien Credit Agreement Administrative Agent (under the First Lien Credit
Agreement so Refinanced) to the Additional First Lien Collateral Agent and each
other Authorized Representative as the “First Lien Credit Agreement” for
purposes of this Agreement.

 

“Disposal Obligation” has the meaning assigned to it in Section 2.04.

 

--------------------------------------------------------------------------------


 

“Disposed Entity” has the meaning assigned to it in Section 2.04.

 

“Disposition” has the meaning assigned to it in Section 2.04.

 

“Enforcement Action” means any action to:

 

(1)           foreclose, execute, levy, or collect on, appropriate, take
possession or control of, sell or otherwise realize upon (judicially or
non-judicially), or lease, license, or otherwise dispose of (whether publicly or
privately), Collateral or otherwise exercise or enforce remedial rights with
respect to Collateral under the First Lien Documents (including by way of
setoff, recoupment, notification of a public or private sale or other
disposition pursuant to the UCC or other applicable law, notification to account
debtors, notification to depositary banks under deposit account control
agreements, or exercise of rights under landlord consents, if applicable);

 

(2)           solicit bids from third Persons, approve bid procedures for any
proposed disposition of Collateral, to conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral;

 

(3)           receive a transfer of Collateral in satisfaction of Indebtedness
or any other First Lien Obligation secured thereby or enter into any
cooperation, compromise or similar arrangement with any Grantor;

 

(4)           otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the Secured Credit Documents (including the
commencement of applicable legal proceedings or other actions with respect to
all or any portion of the Collateral to facilitate the actions described in the
preceding clauses, and exercising voting rights in respect of equity interests
comprising Collateral); or

 

(5)           the Disposition of Collateral by any Grantor after the occurrence
and during the continuation of an “event of default” under the First Lien
Documents with the consent of the Controlling Collateral Agent or as otherwise
provided herein (in either case, to the extent that such consent is required).

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

 

“First Lien Credit Agreement Administrative Agent” means the Administrative
Agent as defined in the First Lien Credit Agreement and shall include any
successor administrative agent (including as a result of any Refinancing or
other modification of the First Lien Credit Agreement permitted by Section 2.15
thereof).

 

First Lien Credit Agreement Collateral Agent” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

 

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
September 6, 2017, among Holdings, Intermediate Holdings, the Borrowers, the
guarantors from time to time party thereto, the lenders from time to time party
thereto, Deutsche Bank AG New York Branch, as First Lien Credit Agreement
Administrative Agent, and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.

 

“First Lien Credit Agreement Collateral Documents” means the First Lien Security
Agreement, the other Collateral Documents (as defined in the First Lien Credit
Agreement) and each other agreement

 

--------------------------------------------------------------------------------


 

entered into in favor of the First Lien Credit Agreement Collateral Agent for
the purpose of securing and/or perfecting any First Lien Credit Agreement
Obligations.

 

“First Lien Credit Agreement Obligations” means all “Obligations” as defined in
the First Lien Credit Agreement.

 

“First Lien Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the First Lien Credit Agreement.

 

“First Lien Documents” means the First Lien Credit Agreement, First Lien
Collateral Documents, and the Additional First Lien Documents.

 

“First Lien Obligations” means, collectively, (i) the First Lien Credit
Agreement Obligations and (ii) each Series of Additional First Lien Obligations.

 

“First Lien Secured Parties” means (i) the First Lien Credit Agreement Secured
Parties and (ii) the Additional First Lien Secured Parties with respect to each
Series of Additional First Lien Obligations.

 

“First Lien Security Agreement” means the “Security Agreement” as defined in the
First Lien Credit Agreement.

 

“First Lien Security Documents” means, collectively, (i) the First Lien Credit
Agreement Collateral Documents and (ii) the Additional First Lien Security
Documents.

 

“German Security” means any security interest in the Shared Collateral created
under the Security Documents governed by German law.

 

“Grantors” means Holdings, Intermediate Holdings, each Borrower and each of the
other Guarantors (as defined in the First Lien Credit Agreement) and each other
parent entity or subsidiary of Lead Borrower which has granted a security
interest pursuant to any First Lien Security Document to secure any Series of
First Lien Obligations (including any such Person which becomes a party to this
Agreement as contemplated by Section 5.16). The Grantors existing on the date
hereof are set forth in Annex I hereto.

 

“Holdings” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Impairment”6 has the meaning assigned to such term in Section 1.03.

 

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph hereto.

 

“Initial Additional First Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [ ], among the Borrowers, [the Guarantors identified
therein,] and [ ], as [trustee], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.

 

“Initial Additional First Lien Documents” means the Initial Additional First
Lien Agreement, the debt securities issued thereunder, the Initial Additional
First Lien Security Agreement and any collateral agreements, security documents,
guarantees and other operative agreements evidencing or governing the
Indebtedness thereunder, and the Liens securing or purporting to secure, such
Indebtedness.

 

“Initial Additional First Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First Lien Security Agreement.

 

--------------------------------------------------------------------------------


 

“Initial Additional First Lien Secured Parties” means the Additional First Lien
Collateral Agent, the Initial Additional Authorized Representative and the
holders of the Initial Additional First Lien Obligations issued pursuant to the
Initial Additional First Lien Agreement.

 

“Initial Additional First Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrowers, the Additional First Lien
Collateral Agent and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)           any case commenced by or against either Borrower or any other
Grantor under any Debtor Relief Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of such Borrower or any other Grantor, any receivership or
assignment for the benefit of creditors relating to either Borrower or any other
Grantor or any similar case or proceeding (including any such proceeding under
applicable corporate law) relative to either Borrower or any other Grantor or
its creditors, as such, in each case whether or not voluntary;

 

(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to either Borrower or any other Grantor, in
each case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of either Borrower or any other Grantor are determined
and any payment or distribution is or may be made on account of such claims.

 

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

 

“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto or such other form as shall be approved by the Controlling
Collateral Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed to be a Lien.

 

“Luxembourg” shall mean the Grand-Duchy of Luxembourg.

 

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies.

 

“Lux Party” shall mean any Grantor whose registered office/place of central
administration is in Luxembourg.

 

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time when the First Lien Credit Agreement
Collateral Agent is the Controlling Collateral Agent, the Authorized
Representative of the Series of Additional First Lien Obligations, if any, that
constitutes the largest outstanding principal amount of any then outstanding
Series of First Lien Obligations (excluding the First Lien Credit Agreement
Obligations) with respect to such Shared Collateral and (ii) at any time when
the First Lien Credit Agreement Collateral Agent is not the Controlling
Collateral Agent, the Authorized Representative of the Series of First Lien
Obligations that

 

--------------------------------------------------------------------------------


 

constitutes the largest outstanding principal amount of any then outstanding
Series of First Lien Obligations with respect to such Shared Collateral;
provided, however, that if there are two outstanding Series of Additional First
Lien Obligations which have an equal outstanding principal amount, the Series of
Additional First Lien Obligations with the earlier maturity date shall be
considered to have the larger outstanding principal amount for purposes of this
definition.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the First Lien Credit Agreement Collateral
Agent, the Applicable Authorized Representative or the Controlling Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

 

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

 

“Non-Shared Collateral” has the meaning assigned to such term in
Section 2.01(c).

 

“Possessory Collateral” means any Shared Collateral in the possession and/or
control of any Collateral Agent (or its agents or bailees), to the extent that
possession and/or control thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction. Possessory Collateral includes, without
limitation, any Certificated Securities, Promissory Notes, Instruments, and
Chattel Paper, in each case, delivered to or in the possession of and/or under
the control of any Collateral Agent under the terms of the First Lien Security
Documents.

 

“Priority Lien” has the meaning assigned to such term in Section 2.04.

 

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

“Receiving Entity” has the meaning assigned to such term in Section 2.04.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other

 

--------------------------------------------------------------------------------


 

indebtedness or enter into alternative financing arrangements, in exchange or
replacement for such indebtedness (in whole or in part), including by adding or
replacing lenders, creditors, agents, borrowers and/or guarantors, and including
in each case, but not limited to, after the original instrument giving rise to
such indebtedness has been terminated and including, in each case, through any
credit agreement, indenture or other agreement. “Refinanced” and “Refinancing”
have correlative meanings.

 

“Secured Credit Document” means (i) the First Lien Credit Agreement and each
Loan Document (as defined in the First Lien Credit Agreement), (ii) each Initial
Additional First Lien Document, and (iii) each Additional First Lien Document
for Additional First Lien Obligations incurred after the date hereof.

 

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the First Lien Credit Agreement Secured Parties (in their capacities as
such), (ii) the Initial Additional First Lien Secured Parties (in their
capacities as such), and (iii) the Additional First Lien Secured Parties (in
their capacities as such) that become subject to this Agreement after the date
hereof that are represented by a common Authorized Representative (in its
capacity as such for such Additional First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the First Lien Credit
Agreement Obligations, (ii) the Initial Additional First Lien Obligations, and
(iii) the Additional First Lien Obligations incurred after the date hereof
pursuant to any Additional First Lien Document, the holders of which, pursuant
to any Joinder Agreement, are to be represented hereunder by a common Authorized
Representative (in its capacity as such for such Additional First Lien
Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold or purport
to hold, a valid and perfected security interest at such time. If more than two
Series of First Lien Obligations are outstanding at any time and the holders of
less than all Series of First Lien Obligations hold or purport to hold, a valid
and perfected security interest in any Collateral at such time, then such
Collateral shall constitute Shared Collateral for those Series of First Lien
Obligations that hold a valid and perfected security interest in such Collateral
at such time and shall not constitute Shared Collateral for any Series which
does not have a valid and perfected security interest in such Collateral at such
time.

 

“Transferee” has the meaning assigned to such term in Section 2.04.

 

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “hereto”, “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Articles, Sections and Annexes shall be construed to refer to Articles,
Sections and Annexes of this Agreement, (v) unless otherwise expressly qualified
herein, the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

--------------------------------------------------------------------------------


 

SECTION 1.03 Impairments. It is the intention of the First Lien Secured Parties
of each Series that the holders of First Lien Obligations of such Series (and
not the First Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First Lien
Obligations), (y) any of the First Lien Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of First Lien Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of First Lien
Obligations) on a basis ranking prior to the security interest of such Series of
First Lien Obligations but junior to the security interest of any other
Series of First Lien Obligations or (ii) the existence of any Collateral for any
other Series of First Lien Obligations that is not Shared Collateral for such
Series (any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any
Material Real Property (as defined in the First Lien Credit Agreement) subject
to a mortgage that applies to all First Lien Obligations shall not be deemed to
be an Impairment of any Series of First Lien Obligations. In the event of any
Impairment with respect to any Series of First Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of First
Lien Obligations, and the rights of the holders of such Series of First Lien
Obligations (including, without limitation, the right to receive distributions
in respect of such Series of First Lien Obligations pursuant to Section 2.01)
set forth herein shall be modified to the extent necessary so that the effects
of such Impairment are borne solely by the holders of the Series of such First
Lien Obligations subject to such Impairment. Additionally, in the event the
First Lien Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy Code
or any other provision of any Debtor Relief Law), any reference to such First
Lien Obligations or the First Lien Security Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

 

SECTION 1.04 Luxembourg Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to a Lux Party, a
reference to: (a) a winding-up, administration, liquidation, conservatorship,
bankruptcy, general assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or dissolution includes
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de faillite), moratorium or reprieve from payment (sursis
de paiement), controlled management (gestion contrôlée), fraudulent conveyance
(action paulienne), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally; (b) a receiver, receiver and
manager, liquidator, administrator, trustee, custodian, sequestrator,
conservator or similar officer includes a juge délégué, commissaire,
juge-commissaire, mandataire ad hoc, administrateur provisoire, liquidateur or
curateur; (c) a Lien or security interest includes any hypothèque, nantissement,
gage, privilege, sûreté réelle, droit de rétention, and any type of security in
rem (sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security; (d) a person being unable to pay its debts
includes that person being in a state of cessation de paiements or having lost
or meeting the criteria to lose its commercial creditworthiness; (e) attachments
or similar creditors process means an executory attachment (saisie exécutoire)
or conservatory attachment (saisie conservatoire); (f) a guaranty includes any
garantie that is independent from the debt to which it relates and excludes any
suretyship (cautionnement) within the meaning of Articles 2011 and seq. of the
Luxembourg Civil Code; and (g) by-laws or organizational documents includes its
articles of association (statuts coordonnés).

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01 Priority of Claims.

 

(a)           Anything contained herein or in any of the Secured Credit
Documents to the contrary notwithstanding (but subject to Section 1.03), if an
Event of Default has occurred and is continuing, and the Controlling Collateral
Agent or any First Lien Secured Party is taking action to enforce rights in
respect of any Shared Collateral, or any distribution is made in respect of any
Shared Collateral in any Bankruptcy Case of either Borrower or any other Grantor
or any First Lien Secured Party receives any payment pursuant to any
intercreditor agreement (other than this Agreement) with respect to any Shared
Collateral, the proceeds of any sale, collection or other liquidation of any
such Shared Collateral by the Controlling Collateral Agent or any other First
Lien Secured Party on account of such enforcement of rights or remedies or
distribution in respect thereof in any Bankruptcy Case or received by the
Controlling Collateral Agent or any other First Lien Secured Party pursuant to
any such intercreditor agreement (other than this Agreement) with respect to
such Shared Collateral and proceeds of any such distribution (subject, in the
case of any such distribution, to the sentence immediately following) to which
the First Lien Obligations are entitled under any intercreditor agreement (other
than this Agreement) (all proceeds of any sale, collection or other liquidation
of any Collateral and all proceeds of any such distribution being collectively
referred to as “Proceeds”), shall be applied (i) FIRST, to the payment in full
in cash of all amounts owing to each Collateral Agent (in its capacity as such
and, in the case of the First Lien Credit Agreement Collateral Agent, in its
capacity as First Lien Credit Agreement Administrative Agent) pursuant to the
terms of any Secured Credit Document, (ii) SECOND, subject to Section 1.03, to
the payment in full in cash of the First Lien Obligations of each Series on a
ratable basis, with such Proceeds to be applied to the First Lien Obligations of
a given Series in accordance with the terms of the applicable Secured Credit
Documents and (iii) THIRD after Discharge of all First Lien Obligations, to
either Borrower and the other Grantors or their successors or assigns, as their
interests may appear, or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct. If, despite the
provisions of this Section 2.01(a), any First Lien Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the First Lien Obligations to which it is then entitled in accordance with this
Section 2.01(a), such First Lien Secured Party shall hold such payment or
recovery in trust for the benefit of all First Lien Secured Parties in
accordance with Section 2.03(b) for distribution in accordance with this
Section 2.01(a). Notwithstanding the foregoing, with respect to any Shared
Collateral for which a third party (other than a First Lien Secured Party) has a
lien or security interest that is junior in priority to the security interest of
any Series of First Lien Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of First Lien Obligations (such third party, an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First Lien
Obligations with respect to which such Impairment exists.

 

(b)           Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.03), each First Lien Secured
Party hereby agrees that the Liens securing each Series of First Lien
Obligations on any Shared Collateral shall be of equal priority.

 

(c)           Notwithstanding anything in this Agreement, any Secured Credit
Document or any other First Lien Security Documents to the contrary, Collateral
consisting of cash and cash equivalents pledged to secure First Lien Credit
Agreement Obligations consisting of reimbursement obligations in respect of
letters of credit or in respect of swing line loans or otherwise held by the
First Lien Credit Agreement Collateral Agent or pursuant to Section 2.03(g),
2.04(g) 2.17 or Article 8 of the First Lien Credit Agreement (or any equivalent
successor provision) (the “Non-Shared Collateral”) shall be applied as specified
in the First Lien Credit Agreement and will not constitute Shared Collateral and
it is understood

 

--------------------------------------------------------------------------------


 

and agreed that this Agreement shall not restrict the rights of any First Lien
Credit Agreement Secured Party to pursue enforcement proceedings, exercise
remedies or make determinations with respect to the Non-Shared Collateral in
accordance with the First Lien Credit Agreement.

 

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

 

(a)           Only the Controlling Collateral Agent shall act or refrain from
acting with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral). At any time when
the First Lien Credit Agreement Collateral Agent is the Controlling Collateral
Agent, no Additional First Lien Secured Party shall or shall instruct any
Collateral Agent to, and neither the Additional First Lien Collateral Agent nor
any other Collateral Agent that is not the Controlling Collateral Agent shall,
commence any judicial or non-judicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any Enforcement Action or other action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to the relative rights and duties of the holders of the First Lien
Obligations granted and/or established hereunder, the Liens under the Secured
Credit Documents or otherwise with respect to any intercreditor agreement with
respect to any Shared Collateral), whether under any Additional First Lien
Security Document, applicable law or otherwise, it being agreed that only the
First Lien Credit Agreement Collateral Agent, acting in accordance with the
First Lien Credit Agreement Collateral Documents, shall be entitled to take any
such actions or exercise any such remedies with respect to Shared Collateral at
such time.

 

(b)           With respect to any Shared Collateral at any time when the First
Lien Credit Agreement Collateral Agent is not the Controlling Collateral Agent,
(i) the Controlling Collateral Agent shall act only on the instructions of the
Applicable Authorized Representative, (ii) the Controlling Collateral Agent
shall not follow any instructions with respect to such Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) from any Non-Controlling Authorized Representative (or any
other First Lien Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
First Lien Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Controlling Collateral Agent to, commence any
judicial or non-judicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any Enforcement Action, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce its security interest in or realize upon,
or take any other action available to it in respect of, any Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral), whether under any First Lien Security Document, applicable
law or otherwise, it being agreed that only the Controlling Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the applicable Additional First Lien Security Documents, shall
be entitled to take any Enforcement Action or exercise any such remedies with
respect to Shared Collateral.

 

(c)           Notwithstanding the equal priority of the Liens securing each
Series of First Lien Obligations with respect to any Shared Collateral, the
Controlling Collateral Agent may deal with the Shared Collateral as if such
Controlling Collateral Agent had a senior Lien on such Shared Collateral. No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object (or support any other Person in contesting,
protesting or objecting) to any Enforcement Action or other foreclosure
proceeding or action brought by the Controlling Collateral Agent, the Applicable
Authorized Representative or any Controlling Secured Party or any other exercise
by the Controlling Collateral Agent, the Applicable Authorized Representative or
any Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Controlling Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any First Lien
Secured Party, the

 

--------------------------------------------------------------------------------


 

Controlling Collateral Agent or any Authorized Representative with respect to
any Collateral not constituting Shared Collateral (including, without
limitation, any Non-Shared Collateral).

 

(d)           Each of the First Lien Secured Parties agrees that it will not
(and hereby waives any right to) question or contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

 

SECTION 2.03 No Interference; Payment Over.

 

(a)           Each First Lien Secured Party agrees that (i) it will not
challenge or question in any proceeding the validity or enforceability of any
First Lien Obligations of any Series or any First Lien Security Document or the
validity, attachment, perfection or priority of any Lien under any First Lien
Security Document or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Controlling Collateral Agent, (iii) except as provided in
Section 2.02, it shall have no right to (A) direct the Controlling Collateral
Agent or any other First Lien Secured Party to undertake or maintain any
Enforcement Action, exercise, and shall not exercise, any right, remedy or power
with respect to any Shared Collateral (including pursuant to any intercreditor
agreement) or (B) consent to the exercise by the Controlling Collateral Agent or
any other First Lien Secured Party of any right, remedy or power with respect to
any Shared Collateral, (iv) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding any claim against the
Controlling Collateral Agent or any other First Lien Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral, and none of the Controlling
Collateral Agent, any Applicable Authorized Representative or any other First
Lien Secured Party shall be liable for any action taken or omitted to be taken
by the Controlling Collateral Agent, such Applicable Authorized Representative
or other First Lien Secured Party with respect to any Shared Collateral in
accordance with the provisions of this Agreement, (v) if not the Controlling
Collateral Agent, it will not seek, and hereby waives any right, to have any
Shared Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Controlling Collateral Agent or any other First Lien Secured Party to enforce
this Agreement.

 

(b)           Each First Lien Secured Party hereby agrees that if it shall
obtain possession of any Shared Collateral or shall realize any proceeds or
payment in respect of any such Shared Collateral, pursuant to any First Lien
Security Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies (including pursuant to any intercreditor agreement),
at any time prior to the Discharge of each of the First Lien Obligations, then
it shall hold such Shared Collateral, proceeds or payment in trust for the other
First Lien Secured Parties and promptly transfer such Shared Collateral,
proceeds or payment, as the case may be, to the Controlling Collateral Agent, to
be distributed in accordance with the provisions of Section 2.01 hereof.

 

(c)           Each First Lien Secured Party agrees that in commencing or
maintaining any Enforcement Action or otherwise exercising rights and remedies
with respect to the Collateral, the Controlling Collateral Agent may enforce the
provisions of the Secured Credit Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their

 

--------------------------------------------------------------------------------


 

sole discretion in compliance with any applicable law and without consultation
with any other Collateral Agent or Non-Controlling Secured Party. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC or other applicable law and of a
secured creditor under Debtor Relief Laws in any applicable jurisdiction.

 

SECTION 2.04 Release of Liens.

 

(a)           In connection with any Enforcement Action by the Controlling
Collateral Agent or any other exercise of the Controlling Collateral Agent’s
remedies in respect of the Collateral, in each case, prior to the Discharge of
First Lien Credit Agreement Obligations, the Controlling Collateral Agent is
irrevocably authorized (at the cost of the Grantors and without any consent,
sanction, authority or further confirmation from the Non-Controlling Secured
Parties): (i) to release any of its Liens on any part of the Collateral or any
other claim over the asset that is the subject of the Enforcement Action or such
other exercise of remedies, and the Liens or any other claim over the asset that
is the subject of the Enforcement Action or such other exercise of remedies, if
any, of each other Collateral Agent, for itself or for the benefit of each
Series of First Lien Secured Parties, on such asset, shall be automatically,
unconditionally and simultaneously released to the same extent as the Liens or
other claims of the Controlling Collateral Agent, and the Controlling Collateral
Agent is irrevocably authorized to execute and deliver or enter into any release
of such Liens or claims and to issue any letters of non-crystallization of any
floating charge or any consent to dealing (to the extent applicable) that may,
in the discretion of the Controlling Collateral Agent, be considered necessary
or reasonably desirable in connection with such releases; (ii) if the asset
which is the subject of such Enforcement Action or such other exercise of
remedies consists of shares in the capital of any Grantor, to release, on behalf
of the First Lien Secured Parties (x) that Grantor and any subsidiary of that
Grantor from all or any part of its First Lien Obligations, (y) any Liens
granted by that Grantor and any subsidiary of that Grantor over any of its
assets, and (z) any other claim of any First Lien Secured Party over that
Grantor’s assets or over the assets of any subsidiary of that Grantor; (iii) if
the asset which is the subject of such Enforcement Action consists of shares in
the capital of any Grantor and the Controlling Collateral Agent decides to
dispose of all or any part of the First Lien Obligations owed by such Grantor
(the “Disposal Obligations”), (x) if the Controlling Collateral Agent does not
intend that any transferee of those Disposal Obligations (the “Transferee”) will
be treated as a First Lien Secured Party for the purposes of this Agreement, to
execute and deliver or enter into any agreement to dispose of all or part of
those Disposal Obligations providing that notwithstanding any other provision of
the First Lien Credit Agreement, any First Lien Security Document or this
Agreement, the Transferee shall not be treated as a First Lien Secured Party for
the purposes of this Agreement, and (y) if the Controlling Collateral Agent does
intend that any Transferee will be treated as a First Lien Secured Party, to
execute and deliver or enter into any agreement to dispose of (I) all (and not
part only) of the Disposal Obligations owed to the First Lien Secured Parties,
and (II) all or part of any other Disposal Obligations, on behalf of, in each
case, the First Lien Secured Parties or the Grantors; and (iv) if the asset
which is disposed of consists of shares in the capital of any Grantor (the
“Disposed Entity”) and the Controlling Collateral Agent decides to transfer to
another Grantor (the “Receiving Entity”) all or any part of the Disposed
Entity’s obligations or any obligations of any subsidiary of that Disposed
Entity in respect of Additional First Lien Obligations, to execute and deliver
or enter into any agreement to (x) agree to the transfer of all or part of the
obligations in respect of such Additional First Lien Obligations on behalf of
the Grantors to which those obligations are owed and on behalf of the Grantors
which owe those obligations and (y) accept the transfer of all or part of the
obligations in respect of such Additional First Lien Obligations on behalf of
the Receiving Entity or Receiving Entities to which the obligations in respect
of such Additional First Lien Obligations is to be transferred. Each Collateral
Agent (other than the Controlling Collateral Agent), for itself or on behalf of
any such Non-Controlling Secured Parties, promptly shall execute and deliver to
the Controlling

 

--------------------------------------------------------------------------------


 

Collateral Agent or such Grantor such termination statements, releases and other
documents as the Controlling Collateral Agent or such Grantor may request to
effectively confirm the foregoing releases. In the case of any disposal made
pursuant to this Section 2.04(a), the Controlling Collateral Agent shall take
reasonable care to obtain a fair market price in the prevailing market
conditions (though the Controlling Collateral Agent shall have no obligation to
postpone any such disposal in order to achieve a higher price).

 

(b)           If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Grantor (collectively, a “Disposition”)
permitted under the terms of the First Lien Credit Agreement and not expressly
prohibited under the terms of the Additional First Lien Security Documents
(other than in connection with an Enforcement Action or other exercise of any
Authorized Representative’s remedies in respect of the Collateral which shall be
governed by Section 2.04(a) above), the Controlling Collateral Agent, for itself
or on behalf of any of the Senior Secured Parties, releases any of its Liens on
any part of the Collateral, or releases any Grantor from its obligations under
its guaranty of the First Lien Obligations, in each case other than in
connection with, or following, the Discharge of First Lien Obligations, then the
Liens, if any, of each Collateral Agent (other than the Controlling Collateral
Agent), for itself or for the benefit of the Non-Controlling Secured Parties, on
such Collateral, and the obligations of such Grantor under its guaranty of the
Additional First Lien Obligations, shall be automatically, unconditionally and
simultaneously released; provided, that such release by such Collateral Agent,
for itself or for the benefit of the Non-Controlling Secured Parties, shall not
extend to or otherwise affect any of the rights of the Non-Controlling Secured
Parties to the proceeds from any such Disposition. Each Collateral Agent (other
than the Controlling Collateral Agent), for itself or on behalf of any such
Non-Controlling Secured Parties, promptly shall execute and deliver to the
Controlling Collateral Agent or such Grantor such termination statements,
releases and other documents as the Senior Representative or such Grantor may
request to effectively confirm such release.

 

(c)           [Reserved.]

 

(d)           Each Non-Controlling Authorized Representative and Collateral
Agent that is not the Controlling Collateral Agent, for itself and on behalf of
the First Lien Secured Parties of the Series for whom it is acting, hereby
irrevocably constitutes and appoints the Controlling Collateral Agent and any
officer or agent of the Controlling Collateral Agent, which appointment is
coupled with an interest with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Non-Controlling Authorized Representative, Collateral Agent or
First Lien Secured Party, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary to evidence and
confirm any release of Shared Collateral provided for in the Section 2.04,
including any endorsements or other instruments of transfer or release.

 

(e)           Each of the First Lien Secured Parties irrevocably authorizes the
Controlling Collateral Agent, at its option and in its discretion, (i) to
release any Lien on any property granted to or held by any Collateral Agent
under any First Lien Security Document upon receipt of a certificate of a
Responsible Officer of the Lead Borrower stating that the release of such Lien
is permitted by the terms of each then extant Secured Credit Document and
(ii) to release any Grantor from its obligations under the First Lien Security
Documents upon receipt of a certificate of a Responsible Officer of the Lead
Borrower stating that such release is permitted by the terms of each then extant
Secured Credit Document.

 

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

 

(a)           This Agreement shall continue in full force and effect
notwithstanding the commencement of any Insolvency or Liquidation Proceeding.
The parties hereto acknowledge that the provisions of this Agreement are
intended to be enforceable as contemplated by Section 510(a) of the

 

--------------------------------------------------------------------------------


 

Bankruptcy Code. All references herein to any Grantor shall include such Grantor
as a debtor-in-possession and any receiver or trustee for such Grantor.

 

(b)           If either Borrower and/or any other Grantor shall become subject
to a case or proceeding (a “Bankruptcy Case”) under the Bankruptcy Code or any
other Debtor Relief Law and shall, as debtor(s)-in-possession, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) to either Borrower or such Grantor under Section 364 of the Bankruptcy
Code or any equivalent provision of any other Debtor Relief Law or the use of
cash collateral under Section 363 of the Bankruptcy Code or any equivalent
provision of any other Debtor Relief Law, each First Lien Secured Party (other
than any Controlling Secured Party or the Authorized Representative of any
Controlling Secured Party) agrees that it will not raise, join or support any
objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless the Controlling Collateral Agent (in the
case of the Additional First Lien Collateral Agent, acting on the instructions
of the Applicable Authorized Representative) shall then oppose or object (or
join in or support any objection) to such DIP Financing or such DIP Financing
Liens or use of cash collateral (and (i) to the extent that such DIP Financing
Liens are senior to the Liens on any such Shared Collateral for the benefit of
the Controlling Secured Parties, each Non-Controlling Secured Party will
subordinate its Liens with respect to such Shared Collateral on the same terms
as the Liens of the Controlling Secured Parties (other than any Liens of any
First Lien Secured Parties constituting DIP Financing Liens) are subordinated
thereto, and (ii) to the extent that such DIP Financing Liens rank pari passu
with the Liens on any such Shared Collateral granted to secure the First Lien
Obligations of the Controlling Secured Parties, each Non-Controlling Secured
Party will confirm the priorities with respect to such Shared Collateral as set
forth herein), in each case so long as (A) the First Lien Secured Parties of
each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First Lien Secured Parties (other than any Liens of the First Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the First
Lien Secured Parties as set forth in this Agreement, (C) if any amount of such
DIP Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
First Lien Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided that this Agreement shall not limit the right of the
First Lien Secured Parties of each Series to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
First Lien Secured Parties of such Series or its Authorized Representative that
shall not constitute Shared Collateral; and provided, further, that the First
Lien Secured Parties receiving adequate protection shall not object to any other
First Lien Secured Party receiving adequate protection comparable to any
adequate protection granted to such First Lien Secured Parties in connection
with a DIP Financing or use of cash collateral.

 

SECTION 2.06 Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference or other avoidance action under the Bankruptcy Code, or any similar
law, or the settlement of any claim in respect thereof), be required to be
returned or repaid, the terms and conditions of this Article II shall be fully
applicable thereto until all such First Lien Obligations shall again have been
paid in full in cash.

 

SECTION 2.07 Insurance. As between the First Lien Secured Parties, the
Controlling Collateral Agent (acting at the direction of the Applicable
Authorized Representative) shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss

 

--------------------------------------------------------------------------------


 

thereunder and to approve any award granted in any condemnation, expropriation
or similar proceeding affecting the Shared Collateral.

 

SECTION 2.08 Refinancings, etc. The First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First Lien
Secured Party of any other Series, all without affecting the priorities provided
for in Section 2.01(a) or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

 

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

 

(a)           The Possessory Collateral shall be delivered to the First Lien
Credit Agreement Collateral Agent and the First Lien Credit Agreement Collateral
Agent agrees to hold any Shared Collateral constituting Possessory Collateral in
its possession or control (or in the possession or control of its agents or
bailees) as gratuitous bailee for the benefit of each other First Lien Secured
Party for which such Possessory Collateral is Shared Collateral and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First Lien Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time the First Lien Credit Agreement
Collateral Agent is not the Controlling Collateral Agent, the First Lien Credit
Agreement Collateral Agent shall (at the sole cost and expense of the Grantors),
at the request of the Additional First Lien Collateral Agent that is the
Controlling Collateral Agent, promptly deliver all Possessory Collateral to such
Additional First Lien Collateral Agent together with any necessary endorsements
(or otherwise allow such Additional First Lien Collateral Agent to obtain
control of such Possessory Collateral). The Borrowers and the other Grantors
shall take such further action as is required to effectuate the transfer
contemplated hereby and shall indemnify each Collateral Agent for loss or damage
suffered by such Collateral Agent as a result of such transfer except for loss
or damage suffered by such Collateral Agent as a result of its own willful
misconduct, gross negligence or bad faith (as determined by a court of competent
jurisdiction in a final, non-appealable judgment).

 

(b)           The Controlling Collateral Agent agrees to hold any Shared
Collateral constituting Possessory Collateral, from time to time in its
possession, as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.

 

(c)           The duties or responsibilities of the Controlling Collateral Agent
and each Collateral Agent under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee for the benefit of each other First Lien Secured Party for purposes of
perfecting the Lien held by such First Lien Secured Parties thereon.

 

SECTION 2.10 Amendments to Security Documents.

 

(a)           Without the prior written consent of the First Lien Credit
Agreement Collateral Agent, each Additional First Lien Secured Party agrees that
no Additional First Lien Security Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Additional First Lien Security Document
would be (x) prohibited by any of the terms of this Agreement or (y) would
adversely affect the First Lien Secured Parties of any other Series.

 

--------------------------------------------------------------------------------


 

(b)           Without the prior written consent of the Additional First Lien
Collateral Agent, the First Lien Credit Agreement Collateral Agent agrees that
no First Lien Credit Agreement Collateral Document may be amended, supplemented
or otherwise modified or entered into to the extent such amendment, supplement
or modification, or the terms of any new First Lien Credit Agreement Collateral
Document would be (x) prohibited by any of the terms of this Agreement or
(y) would adversely affect the First Lien Secured Parties of any other Series.

 

(c)           In making determinations required by this Section 2.10, each
Collateral Agent may conclusively rely on a certificate of a Responsible Officer
of the Lead Borrower stating that such amendment is permitted by
Section 2.10(a) or (b) as the case may be.

 

SECTION 2.11 Shared Collateral (German Security).

 

(a)           The provisions set out in this Section 2.11 shall be applicable
with respect to the German Security. In the case of any inconsistency with the
other provisions of this Agreement or in any Secured Credit Document as they
relate to the German Security, the provisions set out in this Section 2.11 shall
prevail.

 

(b)           With respect to German Security, the Controlling Collateral Agent
shall, in the case of German Security constituted by non—accessory (nicht
akzessorische) security interests, hold, administer and, as the case may be,
enforce or release such German Security in its own name, but for the account of
the Secured Parties

 

(c)           In the case of German Security constituted by accessory
(akzessorische) security interests created by way of pledge or other accessory
instruments, the Controlling Collateral Agent shall hold (with regard to its own
rights under Section 9.15 of the Credit Agreement), administer and, as the case
may be, enforce or release such German Security in the name of and for and on
behalf of the Secured Parties and in its own name on the basis of the abstract
acknowledgement of indebtedness pursuant to Section 9.15 of the Credit
Agreement.

 

(d)           With regard to any First Lien Security Document creating any
accessory (akzessorische) German Security and for the purposes of entering into
any such First Lien Security Document, performing the rights and obligations
thereunder, amending, enforcing and/or releasing such First Lien Security
Document, each Non-Controlling Collateral Agent for itself and on behalf of its
Non-Controlling Secured Parties, hereby instructs and authorizes the Controlling
Collateral Agent to act as its agent (Stellvertreter).

 

(e)           At the request of the Controlling Collateral Agent, each
Non-Controlling Collateral Agent shall provide the Controlling Collateral Agent
with a separate written power of attorney (Spezialvollmacht) for the purposes of
executing any relevant agreements and documents on their behalf (and on behalf
of the Non-Controlling Secured Parties) with respect to the German Security.
Each Non-Controlling Collateral Agent for itself and on behalf of its
Non-Controlling Secured Parties, hereby ratifies and approves all acts
previously done by the Controlling Collateral Agent on such Collateral Agent’s
and its Non-Controlling Secured Parties’ behalf with respect to the German
Security.

 

(f)            Each Non-Controlling Collateral Agent for itself and on behalf of
its Non-Controlling Secured Parties, hereby appoints the Controlling Collateral
Agent as agent and administrator of the German Security (the “German Security
Collateral Agent”) and instructs the Controlling Collateral Agent (with the
right of sub-delegation) to enter into any documents evidencing German Security
and to make and accept all declarations and take all actions it considers
necessary or useful in connection with any German Security on behalf of each
such Secured Party. The Controlling Collateral Agent shall further be entitled
to rescind, release, amend and/or execute new and different documents securing
the German Security.

 

--------------------------------------------------------------------------------


 

(g)           The Controlling Collateral Agent accepts its appointment as the
German Security Collateral Agent on the terms and subject to the conditions set
out in this Agreement and the Controlling Collateral Agent, each other
Collateral Agent and all other parties to this Agreement agree that, in relation
to the German Security, no Non-Controlling Collateral Agent or Non-Controlling
Secured Party shall exercise any independent power to enforce any German
Security or take any other action in relation to the enforcement of the German
Security, or make or receive any declarations in relation thereto.
Notwithstanding anything herein to the contrary, it is understood and agreed
that as of the date hereof and until the earlier of Discharge of First Lien
Credit Agreement Obligations and the Non-Controlling Authorized Representative
Enforcement Date with respect to such German Security, the German Security
Collateral Agent shall have the sole right to give any instructions or
directions with respect to the German Security; provided that any amounts or
proceeds received in respect of the German Security shall be subject to
Article II. Following the Non-Controlling Authorized Representative Enforcement
Date with respect to such German Security, and subject to the provisions of
Article III, the Non-Controlling Authorized Representative shall, in addition to
the Controlling Collateral Agent, have the right to give any instructions or
directions to the German Security Collateral Agent; provided that any amounts or
proceeds received in respect of the German Security shall be subject to
Article II.

 

(h)           The German Security Collateral Agent shall, upon the Discharge of
the First Lien Obligations of the Controlling Collateral Agent, enter into
amendments to the First Lien Security Documents, or take such other steps as are
necessary to assign the role of German Security Collateral Agent, (i) if First
Lien Obligations of any other Class are outstanding at such time, to the
Collateral Agent of such other Class (or, if First Lien Obligations of more than
one other Class are outstanding at such time, to the Collateral Agent of the
same Class as the Class of the First Lien Obligations the aggregate principal
amount of which outstanding at such time exceeds the aggregate principal amount
of the First Lien Obligations of any other Class outstanding at such time) and
(ii) if no First Lien Obligations are outstanding at such time, to the
applicable Grantor or as directed by a court of competent jurisdiction.

 

SECTION 2.12 Parallel Debt (Covenant to Pay Agent). Notwithstanding any other
provision of any Secured Credit Document, each Grantor hereby acknowledges and
agrees to be bound by Section 9.15 of the First Lien Credit Agreement.(1)

 

ARTICLE III

 

Existence and Amounts of Liens and Obligations

 

SECTION 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Lead Borrower. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise

 

--------------------------------------------------------------------------------

(1) To be included subject to the structure of such Additional Senior
Class Debt.

 

--------------------------------------------------------------------------------


 

directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any First Lien Secured Party or any other person as a result of
such determination.

 

ARTICLE IV

 

The Controlling Collateral Agent

 

SECTION 4.01 Authority.

 

(a)           Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on any
Controlling Collateral Agent to any Non-Controlling Secured Party or any other
Person, regardless of whether an Event of Default has occurred or is continuing,
or give any Non-Controlling Secured Party the right to direct any Controlling
Collateral Agent, except that each Controlling Collateral Agent shall be
obligated to distribute proceeds of any Shared Collateral in accordance with
Section 2.01 hereof.

 

(b)           In furtherance of the foregoing, each Non-Controlling Secured
Party acknowledges and agrees that the Controlling Collateral Agent shall be
entitled, for the benefit of the First Lien Secured Parties, to sell, transfer
or otherwise dispose of or deal with any Shared Collateral as provided herein
and in the First Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent and/or administrative agent
for such Shared Collateral, without regard to any rights to which the
Non-Controlling Secured Parties would otherwise be entitled as a result of the
First Lien Obligations held by such Non-Controlling Secured Parties. Without
limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Controlling Collateral Agent, the Applicable Authorized Representative or
any other First Lien Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Shared Collateral (or any other Collateral
securing any of the First Lien Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any First Lien Obligations), in any manner that would maximize the
return to the Non-Controlling Secured Parties, notwithstanding that the order
and timing of any such realization, sale, disposition or liquidation may affect
the amount of proceeds actually received by the Non-Controlling Secured Parties
from such realization, sale, disposition or liquidation. Except with respect to
any actions expressly prohibited or required to be taken by this Agreement, each
of the First Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First Lien Obligations or any other First Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, Enforcement Actions or any other action with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral and actions with respect to the collection of any
claim for all or any part of the First Lien Obligations from any account debtor,
guarantor or any other party) in accordance with the First Lien Security
Documents or any other agreement related thereto or to the collection of the
First Lien Obligations or the valuation, use, protection or release of any
security for the First Lien Obligations, (ii) any election by any Applicable
Authorized Representative or any holders of First Lien Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Debtor Relief Law, by the Loan Parties or any of their Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Controlling Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any First Lien Obligations pursuant to Section 9-620 of
the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First Lien Obligations for
whom such Collateral constitutes Shared Collateral.

 

--------------------------------------------------------------------------------


 

SECTION 4.02 Rights as a First Lien Secured Party. The Person serving as the
Controlling Collateral Agent hereunder shall have the same rights and powers in
its capacity as a First Lien Secured Party under any Series of First Lien
Obligations that it holds as any other First Lien Secured Party of such
Series and may exercise the same as though it were not the Controlling
Collateral Agent and the term “First Lien Secured Party” or “First Lien Secured
Parties” or (as applicable) “First Lien Credit Agreement Secured Party”, “First
Lien Credit Agreement Secured Parties”, “Additional First Lien Secured Party”,
“Additional First Lien Secured Parties”, “Initial Additional First Lien Secured
Party” or “Initial Additional First Lien Secured Parties” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Controlling Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the Controlling
Collateral Agent hereunder and without any duty to account therefor to any other
First Lien Secured Party.

 

SECTION 4.03 Exculpatory Provisions.

 

(a)           The Controlling Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other First Lien
Security Documents to which it is a party. Without limiting the generality of
the foregoing, the Controlling Collateral Agent:

 

(i)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other First Lien Security Documents that
the Controlling Collateral Agent is required to exercise as directed in writing
by the Applicable Authorized Representative; provided that the Controlling
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Controlling Collateral Agent to
liability or that is contrary to any First Lien Security Document or applicable
law;

 

(ii)           shall not, except as expressly set forth herein and in the other
First Lien Security Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of their Affiliates that is communicated to or obtained by the Person
serving as the Controlling Collateral Agent or any of its Affiliates in any
capacity;

 

(iii)          shall not be liable for any action taken or not taken by it
(A) with the consent or at the request of the Applicable Authorized
Representative or (B) in the absence of the willful misconduct, gross
negligence, bad faith or material breach of this Agreement by the Controlling
Collateral Agent or any affiliate, director, officer, employee, counsel, agent
or attorney-in-fact of the Controlling Collateral Agent (in each case, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment) or (C) in reliance on a certificate of a Responsible Officer of the
Lead Borrower stating that such action is permitted by the terms of this
Agreement (it being understood and agreed that the Controlling Collateral Agent
shall be deemed not to have knowledge of any Event of Default under any
Series of First Lien Obligations unless and until notice describing such Event
of Default is given to the Controlling Collateral Agent by the Authorized
Representative of such First Lien Obligations or the Borrowers); shall not be
responsible for or have any duty to ascertain or inquire into (A) any statement,
warranty or representation made in or in connection with this Agreement or any
other First Lien Security Document, (B) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any default, (D) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other First Lien Security Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the First Lien Security Documents, (E) the existence,

 

--------------------------------------------------------------------------------


 

value or the sufficiency of any Collateral for any Series of First Lien
Obligations, or (F) the satisfaction of any condition set forth in any Secured
Credit Document, other than to confirm receipt of items expressly required to be
delivered to the Controlling Collateral Agent;

 

(iv)          with respect to the First Lien Credit Agreement or any other
Secured Credit Document, may conclusively assume that the Grantors have complied
with all of their obligations thereunder unless advised in writing by the
Authorized Representative thereunder to the contrary specifically setting forth
the alleged violation and

 

(v)           shall not be subject to any fiduciary or other implied duties of
any kind or nature to any Person, regardless of whether an Event of Default has
occurred and is continuing, including under, or with respect to, any Additional
First-Lien Document (but shall be entitled to all protections provided to the
Collateral Agent therein).

 

(b)           Each First Lien Secured Party acknowledges that, in addition to
acting as the initial Controlling Collateral Agent, DBNY also serves as
Administrative Agent (under, and as defined in, the First Lien Credit
Agreement), and each First Lien Secured Party hereby waives any right to make
any objection or claim against DBNY (or any successor Controlling Collateral
Agent or any of their respective counsel) based on any alleged conflict of
interest or breach of duties arising from the Controlling Collateral Agent also
serving as the First Lien Credit Agreement Collateral Agent.

 

SECTION 4.04 Reliance by Controlling Collateral Agent. The Controlling
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Controlling Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. The
Controlling Collateral Agent may consult with legal counsel (who may include,
but shall not be limited to, counsel for any Grantor or counsel for the
Applicable Authorized Representative), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 4.05 Delegation of Duties. The Controlling Collateral Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other First Lien Security Document by or through any one or more sub-agents
appointed by the Controlling Collateral Agent. The Controlling Collateral Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the
Affiliates of the Controlling Collateral Agent and any such sub-agent.

 

SECTION 4.06 Non Reliance on Controlling Collateral Agent and Other First Lien
Secured Parties. Each First Lien Secured Party acknowledges that it has,
independently and without reliance upon the Controlling Collateral Agent, any
Authorized Representative or any other First Lien Secured Party or any of their
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Secured Credit Documents. Each First Lien Secured Party
also acknowledges that it will, independently and without reliance upon the
Controlling Collateral Agent, any Authorized Representative or any other First
Lien Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Secured Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)           if to the First Lien Credit Agreement Collateral Agent or to the
Authorized Representative for the First Lien Credit Agreement Secured Parties,
to it at Deutsche Bank AG New York Branch, 60 Wall Street, New York, NY 10005,
Attention of [ ] (Fax No.[ ];

 

(b)           if to the Additional First Lien Collateral Agent or the Initial
Additional Authorized Representative, to it at [ ], Attention of [ ] (Fax No. [
]);

 

(c)           if to any other additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement;

 

(d)           if to either Borrower or any Grantor, to the Lead Borrower, at its
address at: Trinseo Materials Operation S.C.A. [ ], with a copy to K&L Gates
LLP, [·],Attention: [·], E-mail: [·], telephone: [·], facsimile: [·];(2)

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties party hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date three Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 5.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 5.01. To the extent agreed to in writing among each Collateral Agent and
each Authorized Representative from time to time and upon notification to the
Lead Borrower, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable person provided from
time to time by such person.

 

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

 

(a)           No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would

 

--------------------------------------------------------------------------------

(2) K&L to provide address and contact for notices (including correct K&L Gates
office).

 

--------------------------------------------------------------------------------


 

otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by Section 5.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement or any
Supplement contemplated by Section 5.16) except pursuant to an agreement or
agreements in writing entered into by each Authorized Representative and each
Collateral Agent (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrowers’
consent or which increases the obligations or reduces the rights of or otherwise
materially adversely affects the Borrowers or any other Grantor, with the
consent of the Borrowers).

 

(c)           Notwithstanding the foregoing, without the consent of any First
Lien Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.13
and upon such execution and delivery, such Authorized Representative and the
Additional First Lien Secured Parties and Additional First Lien Obligations of
the Series for which such Authorized Representative is acting hereunder agree to
be bound by, and shall be subject to, the terms hereof.

 

(d)           Notwithstanding the foregoing, in connection with any Refinancing
of First Lien Obligations of any Series, or the incurrence of Additional First
Lien Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First Lien Secured Party or any Loan
Party), at the request of any Collateral Agent, any Authorized Representative or
the Borrowers, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing or such incurrence in
compliance with the Secured Credit Documents and are reasonably satisfactory to
each such Collateral Agent and each such Authorized Representative, provided
that any Collateral Agent or Authorized Representative may condition its
execution and delivery of any such amendment or modification on a receipt of a
certificate from a Responsible Officer of the Lead Borrower to the effect that
such Refinancing or incurrence is permitted by the then existing Secured Credit
Documents.

 

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, as well as the other First Lien Secured Parties, all of whom
are intended to be bound by, and to be third party beneficiaries of, this
Agreement.

 

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

SECTION 5.05 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile, pdf. or other electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

SECTION 5.06 Severability. Any provision of this Agreement that is held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality or enforceability of
the remaining provisions hereof, and the invalidity in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good faith

 

--------------------------------------------------------------------------------


 

negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 5.07 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 5.08 Submission to Jurisdiction Waivers; Consent to Service of Process.
Each party hereto (and in the case of Collateral Agent and each Authorized
Representative, on behalf of itself and the First Lien Secured Parties of the
Series for whom it is acting) irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the First Lien Security Documents, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York in the City of New
York, Borough of Manhattan, the courts of the United States for the Southern
District of New York, and, in each case, appellate courts from any thereof;

 

(b)           consents and agrees that any such action or proceeding shall be
brought in such courts and irrevocably waives (to the extent permitted by
applicable law) any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

 

(d)           agrees that nothing herein shall affect the right of any other
party hereto (or any First Lien Secured Party) to effect service of process in
any other manner permitted by law; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, exemplary, punitive or consequential damages.

 

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 5.09 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control to the extent of the conflict or inconsistency.

 

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties in relation to one another. None of the
Borrowers, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the First Lien Credit Agreement or any Additional First Lien
Documents), and none of the Borrowers or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First Lien Obligations as and
when the same shall become due and payable in accordance with their terms.

 

SECTION 5.13 Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of each of the then extant Secured Credit Documents,
the Borrowers may incur additional indebtedness after the date hereof that is
secured on an equal and ratable basis by the Liens securing the First Lien
Obligations (such indebtedness referred to as “Additional Senior Class Debt”).
Any such Additional Senior Class Debt may be secured by a Lien and may be
Guaranteed by the Grantors on a senior basis (which Lien shall rank on a pari
passu basis with the Liens on the Shared Collateral securing all other First
Lien Obligations), in each case under and pursuant to the Additional First Lien
Documents, if and subject to the condition that the Authorized Representative of
any such Additional Senior Class Debt (each, an “Additional Senior Class Debt
Representative”), acting on behalf of the holders of such Additional Senior
Class Debt and the collateral agent for the holders of such Additional Senior
Class Debt (each, an “Additional Senior Class Debt Collateral Agent”) (such
Additional Senior Class Debt Representative, Additional Senior Class Debt
Collateral Agent and holders in respect of any Additional Senior Class Debt
being referred to as the “Additional Senior Class Debt Parties”), becomes a
party to this Agreement as an Authorized Representative and Collateral Agent, as
applicable, by satisfying the conditions set forth in clauses (i) through
(iv) of the immediately succeeding paragraph.

 

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative and Collateral Agent, as
applicable,

 

(i)            such Additional Senior Class Debt Representative, such Additional
Senior Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and each Grantor shall have executed and delivered a Joinder
Agreement (with such changes as may be reasonably approved by the Controlling
Collateral Agent and Additional Senior Class Debt Representative) pursuant to
which such Additional Senior Class Debt Representative becomes an Authorized
Representative hereunder, such Additional Senior Class Debt Collateral Agent
becomes a Collateral Agent hereunder and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional First Lien Obligations and the
related Additional Senior Class Debt Parties become subject hereto and bound
hereby as Additional First Lien Secured Parties;

 

(ii)           the Lead Borrower shall have (x) delivered to each Collateral
Agent true and complete copies of each of the Additional First Lien Documents
relating to such Additional Senior Class Debt, certified as being true and
correct by a Responsible Officer of the Lead Borrower and (y) identified in a
certificate of a Responsible Officer the obligations to be designated as
Additional First Lien Obligations and the initial aggregate principal amount or
face amount thereof and certified that such obligations are permitted to be
incurred and secured on a

 

--------------------------------------------------------------------------------


 

pari passu basis with the then extant First Lien Obligations and by the terms of
the then extant Secured Credit Documents;

 

(iii)          all filings, recordations and/or amendments or supplements to the
First Lien Security Documents necessary or desirable in the reasonable judgment
of such Additional Senior Class Debt Collateral Agent to confirm and perfect the
Liens securing the relevant obligations relating to such Additional Senior
Class Debt shall have been made, executed and/or delivered (or, with respect to
any such filings or recordations, acceptable provisions to perform such filings
or recordations shall have been taken in the reasonable judgment of such
Additional Senior Class Debt Collateral Agent), and all fees and taxes in
connection therewith shall have been paid (or acceptable provisions to make such
payments have been taken in the reasonable judgment of such Additional Senior
Class Debt Collateral Agent); and

 

(iv)          the Additional First Lien Documents, as applicable, relating to
such Additional Senior Class Debt shall provide, in a manner reasonably
satisfactory to each Collateral Agent, that each Additional Senior Class Debt
Party with respect to such Additional Senior Class Debt will be subject to and
bound by the provisions of this Agreement in its capacity as a holder of such
Additional Senior Class Debt.

 

SECTION 5.14 Agent Capacities. Except as expressly provided herein or in the
First Lien Credit Agreement Collateral Documents, DBNY is acting in the
capacities of First Lien Credit Agreement Administrative Agent and First Lien
Credit Agreement Collateral Agent solely for the First Lien Credit Agreement
Secured Parties. Except as expressly provided herein or in the Additional First
Lien Security Documents, [ ] is acting in the capacity of Additional First Lien
Collateral Agent solely for the Additional First Lien Secured Parties. Except as
expressly set forth herein, none of the First Lien Credit Agreement
Administrative Agent, the First Lien Credit Agreement Collateral Agent or the
Additional First Lien Collateral Agent shall have any duties or obligations in
respect of any of the Collateral, all of such duties and obligations, if any,
being subject to and governed by the applicable Secured Credit Documents.

 

SECTION 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the First Lien Credit Agreement Collateral Agent, or
any other First Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents.

 

SECTION 5.16 Additional Grantors. The Borrowers agree that, if any Subsidiary
shall become a Grantor after the date hereof, they will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex III. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The parties hereto further agree that, notwithstanding any
failure to take the actions required by the immediately preceding sentence, each
Person which becomes a Grantor at any time (and any security granted by any such
Person) shall be subject to the provisions hereof as fully as if same
constituted a Grantor party hereto and had complied with the requirements of the
immediately preceding sentence. The execution and delivery of such instrument
shall not require the consent of any other party hereunder, and will be
acknowledged by the First Lien Credit Agreement Collateral Agent, the Initial
Additional Authorized Representative and each additional Authorized
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as First Lien Credit Agreement Collateral Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[      ],

 

 

as Additional First Lien Collateral Agent and as Initial

 

 

Additional Authorized Representative

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

 

as Lead Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TRINSEO MATERIALS FINANCE, INC.,

 

 

as Co-Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[GRANTORS]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Grantors

 

--------------------------------------------------------------------------------


 

ANNEX II

 

[FORM OF] JOINDER NO. [ ] dated as of [  ], 201 to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [  ], 201[   ] (the “First Lien Intercreditor Agreement”),
among TRINSEO Holding S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 46A, avenue John F.
Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (“RCS”) under number B 153582
(“Holdings”), TRINSEO MATERIALS S.À R.L., a private limited liability company
(société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with RCS
under number B 162639 (“Intermediate Holdings”), TRINSEO MATERIALS OPERATING
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
Grand Duchy of Luxembourg, registered with the RCS under number B 153586 (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, TRINSEO
MATERIALS FINANCE, INC., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the other
Grantors (as defined below) from time to time party hereto, DEUTSCHE BANK AG NEW
YORK BRANCH, as First Lien Credit Agreement Collateral Agent for the First Lien
Credit Agreement Secured Parties under the First Lien Security Documents (in
such capacity, the “First Lien Credit Agreement Collateral Agent”), [ ] as
Authorized Representative, and the additional Authorized Representatives from
time to time a party thereto.(3)

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the First Lien Intercreditor
Agreement.

 

B.            As a condition to the ability of the Borrowers to incur Additional
First Lien Obligations and to secure such Additional Senior Class Debt with the
liens and security interests created by the Additional First Lien Security
Documents relating thereto, the Additional Senior Class Debt Representative in
respect of such Additional Senior Class Debt is required to become an Authorized
Representative, the Additional Senior Class Debt Collateral Agent is respect of
such Additional Senior Class Debt is required to become a Collateral Agent, and
such Additional Senior Class Debt and the Additional Senior Class Debt Parties
in respect thereof are required to become subject to and bound by, the First
Lien Intercreditor Agreement. Section 5.13 of the First Lien Intercreditor
Agreement provides that such Additional Senior Class Debt Representative may
become an Authorized Representative, such Additional Senior Class Debt
Collateral Agent may become a Collateral Agent and such Additional Senior
Class Debt and such Additional Senior Class Debt Parties may become subject to
and bound by the First Lien Intercreditor Agreement as Additional First Lien
Obligations and Additional First Lien Secured Parties, respectively, upon the
execution and delivery by the Additional Senior Class Debt Representative and
the Additional Senior Class Debt Collateral Agent of an instrument in the form
of this Joinder Agreement and the satisfaction of the other conditions set forth
in Section 5.13 of the First Lien Intercreditor Agreement. The undersigned
Additional Senior Class Debt Representative (the “New Representative”) and
Additional Senior Class Debt Collateral Agent (the “New Collateral Agent”) is
executing this Joinder Agreement in accordance with the requirements of the
First Lien Intercreditor Agreement and the First Lien Security Documents.

 

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative and the New Collateral Agent agree as follows:

 

--------------------------------------------------------------------------------

(3)         In the event of the Refinancing of the First Lien Credit Agreement
Obligations, revise to reflect joinder by a new First Lien Credit Agreement
Collateral Agent

 

--------------------------------------------------------------------------------


 

SECTION 1.         In accordance with Section 5.13 of the First Lien
Intercreditor Agreement, the New Representative by its signature below becomes
an Authorized Representative under, the New Collateral Agent by its signature
below becomes a Collateral Agent under, and the related Additional Senior
Class Debt and Additional Senior Class Debt Parties become subject to and bound
by, the First Lien Intercreditor Agreement as Additional First Lien Obligations
and Additional First Lien Secured Parties, with the same force and effect as if
the New Representative had originally been named therein as an Authorized
Representative and the New Collateral Agent had originally been named therein as
Collateral Agent, and each of the New Representative and the New Collateral
Agent, on its behalf and on behalf of such Additional Senior Class Debt Parties,
hereby agrees to all the terms and provisions of the First Lien Intercreditor
Agreement applicable to it as Authorized Representative or Collateral Agent, as
applicable and to the Additional Senior Class Debt Parties that it represents as
Additional First Lien Secured Parties. Each reference to an “Authorized
Representative” in the First Lien Intercreditor Agreement shall be deemed to
include the New Representative. Each reference to a “Collateral Agent” in the
First Lien Intercreditor Agreement shall be deemed to include the New Collateral
Agent. The First Lien Intercreditor Agreement is hereby incorporated herein by
reference.

 

SECTION 2.         Each of the New Representative and the New Collateral Agent
represents and warrants to each Collateral Agent, each Authorized Representative
and the other First Lien Secured Parties, individually, that (i) it has full
power and authority to enter into this Joinder, in its capacity as
[trustee/administrative agent and collateral agent], (ii) this Joinder has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability and (iii) the Additional First
Lien Documents relating to such Additional Senior Class Debt provide that, upon
the New Representative’s entry into this Agreement, the Additional Senior
Class Debt Parties in respect of such Additional Senior Class Debt will be
subject to and bound by the provisions of the First Lien Intercreditor Agreement
as Additional First Lien Secured Parties.

 

SECTION 3.         This Joinder may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder shall become effective when each
Collateral Agent shall have received a counterpart of this Joinder that bears
the signatures of the New Representative and the New Collateral Agent. Delivery
of an executed signature page to this Joinder by telecopy, .pdf or other
electronic imaging means shall be effective as delivery of a manually signed
counterpart of this Joinder.

 

SECTION 4.         Except as expressly supplemented hereby, the First Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.         THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.         In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.         All communications and notices hereunder shall be in writing
and given as provided in Section 5.01 of the First Lien Intercreditor Agreement.
All communications and notices

 

--------------------------------------------------------------------------------


 

hereunder to the New Representative or the New Collateral Agent shall be given
to it at its address set forth below its signature hereto.

 

SECTION 8.         Each Borrower agrees to reimburse each Collateral Agent and
each Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First Lien Intercreditor Agreement as of the day and year first above written.

 

 

 

 

[NAME OF NEW REPRESENTATIVE], as

 

 

[     ] and as collateral agent for the holders of

 

 

[     ],

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

Telecopy:

 

 

 

 

 

 

 

 

 

[NAME OF NEW COLLATERAL AGENT], as

 

 

[     ] and as collateral agent for the holders of

 

 

[     ],

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

Telecopy:

 

 

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as the First Lien Credit Agreement Collateral Agent,

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[      ],

 

 

as Authorized Representative [and the Additional First Lien Collateral Agent],

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[OTHER AUTHORIZED REPRESENTATIVES]

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

 

as Lead Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TRINSEO MATERIALS FINANCE, INC.,

 

 

as Co-Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

THE OTHER GRANTORS

 

 

 

 

 

LISTED ON SCHEDULE I HERETO,

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule I to the

Supplement to the

First Lien Intercreditor Agreement

 

Grantors

 

--------------------------------------------------------------------------------


 

ANNEX III

 

SUPPLEMENT NO. [  ] dated as of [    ], 201   , to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [   ], (the “First Lien Intercreditor Agreement”), among
among TRINSEO Holding S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 46A, avenue John F.
Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (“RCS”) under number B 153582
(“Holdings”), TRINSEO MATERIALS S.À R.L., a private limited liability company
(société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with RCS
under number B 162639 (“Intermediate Holdings”), TRINSEO MATERIALS OPERATING
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
Grand Duchy of Luxembourg, registered with the RCS under number B 153586 (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, TRINSEO
MATERIALS FINANCE, INC., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the other
Grantors (as defined below) from time to time party hereto, certain subsidiaries
and affiliates of the Borrowers (each a “Grantor”), DEUTSCHE BANK AG NEW YORK
BRANCH, as collateral agent under the First Lien Credit Agreement, [    ], as
Authorized Representative, and the additional Authorized Representatives from
time to time party thereto.

 

A.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the First Lien Intercreditor
Agreement.

 

B.            The Grantors have entered into the First Lien Intercreditor
Agreement. Pursuant to the First Lien Credit Agreement and certain Additional
First Lien Documents, certain newly acquired or organized Subsidiaries of the
Borrowers are required to enter into the First Lien Intercreditor Agreement.
Section 5.16 of the First Lien Intercreditor Agreement provides that such
Subsidiaries may become party to the First Lien Intercreditor Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the First Lien Credit Agreement and the
Additional First Lien Documents.

 

Accordingly, each Authorized Representative and the New Subsidiary Grantor agree
as follows:

 

SECTION 1.         In accordance with Section 5.16 of the First Lien
Intercreditor Agreement, the New Grantor by its signature below becomes a
Grantor under the First Lien Intercreditor Agreement with the same force and
effect as if originally named therein as a Grantor, and the New Grantor hereby
agrees to all the terms and provisions of the First Lien Intercreditor Agreement
applicable to it as a Grantor thereunder. Each reference to a “Grantor” in the
First Lien Intercreditor Agreement shall be deemed to include the New Grantor.
The First Lien Intercreditor Agreement is hereby incorporated herein by
reference.

 

SECTION 2.         The New Grantor represents and warrants to each Authorized
Representative and the other First Lien Secured Parties that (i) it has the full
power and authority to enter into this Supplement and (ii) this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Law and by
general principles of equity.

 

SECTION 3.         This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when each
Authorized Representative shall have received a counterpart of this

 

--------------------------------------------------------------------------------


 

Supplement that bears the signature of the New Grantor. Delivery of an executed
signature page to this Supplement by facsimile transmission or other electronic
method shall be as effective as delivery of a manually signed counterpart of
this Supplement.

 

SECTION 4.         Except as expressly supplemented hereby, the First Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.         THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.         In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.         All communications and notices hereunder shall be in writing
and given as provided in Section 5.01 of the First Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Lead Borrower as specified in the First Lien Intercreditor
Agreement.

 

SECTION 8.         Each Borrowers agrees to reimburse each Authorized
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for each Authorized Representative as required by the applicable Secured
Credit Documents.

 

IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.

 

 

 

[NAME OF NEW SUBSIDIARY GRANTOR]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Acknowledged by:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as the First Lien Credit Agreement Collateral Agent and Authorized
Representative,

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[       ],

as the Initial Additional Authorized Representative [and the Additional First
Lien Collateral Agent and],

 

--------------------------------------------------------------------------------


 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[OTHER AUTHORIZED REPRESENTATIVES]

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF

 

SECOND LIEN INTERCREDITOR AGREEMENT

 

among

 

TRINSEO HOLDING S.À R.L.,

as Holdings,

 

TRINSEO MATERIALS S.À R.L.,

as Intermediate Holdings,

 

TRINSEO MATERIALS OPERATING S.C.A.,

as the Lead Borrower,

 

TRINSEO MATERIALS FINANCE, INC.,

as the Co-Borrower,

 

the other Grantors party hereto,

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Senior Representative for the First Lien Credit Agreement Secured Parties,

 

[                                                                       ],

as the Initial Second Priority Representative for the

Initial Second Priority Debt Parties

 

and

 

each additional Representative from time to time party hereto

 

 

dated as of [                                 ], 20[     ]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Terms Generally

11

SECTION 1.03.

Luxembourg Terms

12

 

 

 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

 

 

SECTION 2.01.

Subordination

12

SECTION 2.02.

Nature of Senior Lender Claims

12

SECTION 2.03.

Prohibition on Contesting Liens

13

SECTION 2.04.

No New Liens

13

SECTION 2.05.

Perfection of Liens

14

SECTION 2.06.

Certain Cash Collateral

14

SECTION 2.07.

Similar Liens and Agreements

14

 

 

 

ARTICLE III

 

Enforcement

 

 

 

SECTION 3.01.

Exercise of Remedies

15

SECTION 3.02.

Cooperation

17

SECTION 3.03.

Actions upon Breach

17

SECTION 3.04.

No Additional Rights for the Grantors Hereunder

17

 

 

 

ARTICLE IV

 

Payments

 

 

 

SECTION 4.01.

Application of Proceeds

18

SECTION 4.02.

Payments Over

18

 

 

 

ARTICLE V

 

Other Agreements

 

 

 

SECTION 5.01.

Releases

18

SECTION 5.02.

Insurance and Condemnation Awards

21

SECTION 5.03.

Amendments to Second Priority Collateral Documents

21

SECTION 5.04.

Rights as Unsecured Creditors

22

SECTION 5.05.

Gratuitous Bailee for Perfection

23

SECTION 5.06.

When Discharge of Senior Obligations Deemed To Not Have Occurred

24

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.07.

Purchase Right

25

SECTION 5.08.

Shared Collateral Documents

26

SECTION 5.09.

Shared Collateral Documents (German law)

26

SECTION 5.10.

Intra-Group Lenders

27

 

 

 

ARTICLE VI

 

Insolvency or Liquidation Proceedings

 

 

 

SECTION 6.01.

Financing Issues

27

SECTION 6.02.

Relief from the Automatic Stay

28

SECTION 6.03.

Adequate Protection

28

SECTION 6.04.

Preference Issues

29

SECTION 6.05.

Separate Grants of Security and Separate Classifications

30

SECTION 6.06.

No Waivers of Rights of Senior Secured Parties

30

SECTION 6.07.

Application

30

SECTION 6.08.

Other Matters

31

SECTION 6.09.

506(c) Claims

31

SECTION 6.11.

Section 1111(b) of the Bankruptcy Code

31

SECTION 6.12.

Post-Petition Claims

32

 

 

 

ARTICLE VII

 

Reliance; Etc.

 

 

 

SECTION 7.01.

Reliance

32

SECTION 7.02.

No Warranties or Liability

32

SECTION 7.03.

Obligations Unconditional

33

 

 

 

ARTICLE VIII

 

Miscellaneous

 

 

 

SECTION 8.01.

Conflicts

33

SECTION 8.02.

Continuing Nature of this Agreement; Severability

34

SECTION 8.03.

Amendments; Waivers

34

SECTION 8.04.

Information Concerning Financial Condition of the Lead Borrower and the
Subsidiaries

34

SECTION 8.05.

Subrogation

35

SECTION 8.06.

Application of Payments

35

SECTION 8.07.

Additional Grantors

35

SECTION 8.08.

Dealings with Grantors

35

SECTION 8.09.

Additional Debt Facilities

35

SECTION 8.10.

Refinancings

36

SECTION 8.11.

Consent to Jurisdiction; Waivers

37

SECTION 8.12.

Notices

37

SECTION 8.13.

Further Assurances

38

SECTION 8.14.

GOVERNING LAW; WAIVER OF JURY TRIAL

38

SECTION 8.15.

Binding on Successors and Assigns

38

SECTION 8.16.

Section Titles

38

SECTION 8.17.

Counterparts

38

SECTION 8.18.

Intercreditor Agreements

39

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.19.

No Third Party Beneficiaries; Successors and Assigns

39

SECTION 8.20.

Effectiveness

40

SECTION 8.21.

First Lien Administrative Agent and Representative

40

SECTION 8.22.

Relative Rights

40

SECTION 8.23.

Survival of Agreement

40

SECTION 8.24.

Rules of Interpretation

40

 

 

 

Annex I

Grantors

Annex II

Form of Grantor Supplement to Second Lien Intercreditor Agreement

Annex III

Form of Second Priority Class Debt Representative Joinder Agreement to Second
Lien Intercreditor Agreement

Annex IV

Form of Senior Class Representative Joinder Agreement to Second Lien
Intercreditor Agreement

 

iii

--------------------------------------------------------------------------------


 

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [         ], 20[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among TRINSEO Holding S.À R.L., a private limited liability
company (société à responsabilité limitée), organized and established under the
laws of the Grand Duchy of Luxembourg, having its registered office at 46A,
avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered
with the Luxembourg Register of Commerce and Companies (“RCS”) under number B
153582 (“Holdings”), TRINSEO MATERIALS S.À R.L., a private limited liability
company (société à responsabilité limitée), organized and established under the
laws of the Grand Duchy of Luxembourg, having its registered office at 46A,
avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered
with RCS under number B 162639 (“Intermediate Holdings”), TRINSEO MATERIALS
OPERATING S.C.A., a partnership limited by shares (societe en commandite par
actions) organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg, registered with the RCS under number B
153586 (the “Lead Borrower”), acting by its general partner, Intermediate
Holdings, TRINSEO MATERIALS FINANCE, INC., a Delaware corporation (the
“Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), the other Grantors (as defined below) from time to time party
hereto, DEUTSCHE BANK AG NEW YORK BRANCH, as Representative for the First Lien
Credit Agreement Secured Parties (in such capacity and together with its
successors in such capacity, the “First Lien Administrative Agent”), [
                                        ], as Representative for the Initial
Second Priority Debt Parties (in such capacity and together with its successors
in such capacity, the “Initial Second Priority Representative”), and each
additional Second Priority Representative and Senior Representative that from
time to time becomes a party hereto pursuant to Section 8.09.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Administrative Agent (for itself and on behalf of
the First Lien Credit Agreement Secured Parties), the Initial Second Priority
Representative (for itself and on behalf of the Initial Second Priority Debt
Parties) and each additional Senior Representative (for itself and on behalf of
the Additional Senior Debt Parties under the applicable Additional Senior Debt
Facility) and each additional Second Priority Representative (for itself and on
behalf of the Additional Second Priority Debt Parties under the applicable
Additional Second Priority Debt Facility) agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.            Certain Defined Terms. Capitalized terms used but not
otherwise defined herein have the meanings set forth in the First Lien Credit
Agreement or, if defined in the UCC, the meanings specified therein. As used in
this Agreement, the following terms have the meanings specified below:

 

“Additional Second Priority Debt” means any Indebtedness that is issued or
guaranteed by the Borrower or any other Grantor (and not issued or guaranteed by
any Subsidiary that is not a Guarantor) (other than Indebtedness constituting
Initial Second Priority Debt Obligations) after the date of this Agreement and
documented in the applicable Additional Second Priority Debt Documents, which
shall provide that such Indebtedness and guarantees are to be secured by the
Second Priority Collateral (or portion thereof) on a subordinate basis to the
Senior Obligations (and which is not secured by Liens on any assets of other
than the Second Priority Collateral and which are not secured by Liens on any
assets that are not included in the Senior Collateral); provided, however, that
(i) such Indebtedness is permitted to be incurred, secured and guaranteed on
such basis by each then extant Senior Debt Document and Second Priority Debt
Document and (ii) the Representative for the holders of such Indebtedness shall

 

--------------------------------------------------------------------------------


 

have become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09; provided, further, that, to the extent
required by the First Lien Credit Agreement or the Initial Second Priority Debt
Documents, if such Indebtedness will be the initial Additional Second Priority
Debt incurred by the Borrowers and/or the Grantors, then each Borrower, the
Grantors, the Second Priority Representative and the Representative for such
Indebtedness shall have executed and delivered the Junior Lien Intercreditor
Agreement. Additional Second Priority Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Guarantors issued in exchange
therefor.

 

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the promissory notes,
indentures, credit agreements, Second Priority Collateral Documents or other
operative agreements evidencing or governing such Indebtedness.

 

“Additional Second Priority Debt Facility” means each credit agreement,
indenture or other governing agreement with respect to any Additional Second
Priority Debt.

 

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, all amounts owing pursuant to
the terms of such Additional Second Priority Debt, including, without
limitation, the obligations (including guarantee obligations) to pay principal,
interest, fees, expenses (including interest, fees, and expenses that accrue
after the commencement of a Bankruptcy Case, regardless of whether such
interest, fees or expenses are an allowed or allowable claim under such
Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, penalties, damages, attorneys costs, indemnities and other amounts
payable by a Grantor under any Additional Second Priority Debt Document.

 

“Additional Second Priority Debt Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Second Priority Debt Documents and the
beneficiaries of each indemnification obligation undertaken by either Borrower
or any other Grantor under any related Additional Second Priority Debt
Documents.

 

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
either Borrower or any Grantor (other than Indebtedness constituting First Lien
Credit Agreement Obligations) after the date of this Agreement and documented in
the applicable Additional Senior Debt Documents, which shall provide that such
Indebtedness and guarantees are secured by the Senior Collateral (or a portion
thereof) on a senior basis to the Second Priority Debt Obligations; provided,
however, that (i) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each then extant Senior Debt Document and Second
Priority Debt Document and (ii) the Representative for the holders of such
Indebtedness shall have executed and delivered this Agreement as of the date
hereof or become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof; provided, further, that, to the
extent required by the First Lien Credit Agreement, if such Indebtedness will be
the initial Additional Senior Debt incurred by the Borrower and/or Grantors,
then each Borrower, the Grantors, the First Lien Administrative Agent and the
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement. Additional Senior Debt shall include any
Registered Equivalent Notes and Guarantees thereof by the Guarantors issued in
exchange therefor.

 

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, credit
agreements, Senior Collateral Documents or other operative agreements evidencing
or governing such Indebtedness.

 

“Additional Senior Debt Facility” means each credit agreement, indenture or
other governing agreement with respect to any Additional Senior Debt.

 

2

--------------------------------------------------------------------------------


 

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, all amounts owing pursuant to the terms of such
Additional Senior Debt, including, without limitation, the obligations
(including guarantee obligations) to pay principal, interest, fees, and
expenses, letter of credit commissions, reimbursement obligations, charges,
penalties, damages, attorneys costs, indemnities and other amounts payable by a
Grantor under any Additional Senior Debt Document (including interest, fees, and
expenses that accrue after the commencement of a Bankruptcy Case, regardless of
whether such interest, fees, or expenses are an allowed or allowable claim under
such Bankruptcy Case).

 

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by either Borrower or any Grantor under
any related Additional Senior Debt Documents.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended, or any successor statute, any similar federal or state
law for the relief of debtors.

 

“Bankruptcy Law” means the Bankruptcy Code and any other Debtor Relief Law.

 

“Borrowers” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

 

“Collateral” means the Senior Collateral and the Second Priority Collateral.

 

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.”

 

“Contingent Senior Obligation” means, at any time, Senior Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any Senior Obligation and (b) contingent reimbursement
obligations in respect of amounts that may be drawn under outstanding letters of
credit) in respect of which no assertion of liability (whether oral or written)
and no claim or demand for payment (whether oral or written) has been made (and,
in the case of Senior Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

 

“Contingent Second Priority Debt Obligation” means, at any time, Second Priority
Debt Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any Second Priority Debt Obligations
and (b) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or

 

3

--------------------------------------------------------------------------------


 

written) and no claim or demand for payment (whether oral or written) has been
made (and, in the case of Second Priority Debt Obligations for indemnification,
no notice for indemnification has been issued by the indemnitee) at such time.

 

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, examinership, insolvency, winding up,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement, (ii) if at any time there is only
one Second Priority Representative for a Second Priority Debt Facility, until
such time as the Discharge of the Second Priority Debt Obligations has occurred,
such Second Priority Representative and (iii) at any time when neither clause
(i) nor (ii) applies, the Controlling Collateral Agent (or other similarly
defined term) (as defined in the Junior Lien Intercreditor Agreement) at such
time.

 

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Controlling Collateral Agent (or
other similarly defined term) (as defined in the First Lien Intercreditor
Agreement) at such time.

 

“DIP Cap” has the meaning assigned to such term in Section 6.01.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the Senior Obligations or the Second Priority Debt Obligations
thereunder, as the case may be, (i) have been paid in full in cash (other than
any Contingent Senior Obligations or Contingent Second Priority Debt
Obligations) and are no longer secured by the Collateral pursuant to the terms
of the documentation governing such Debt Facility or, with respect to any
Hedging Obligations or obligations and liabilities under Treasury Services
Agreements secured by the Collateral Documents for such Debt Facility, any of
(x) such Hedging Obligations or obligations and liabilities under Treasury
Services Agreements have been paid in full in cash (other than obligations and
liabilities under Treasury Services Agreements and Secured Hedge Agreements not
due and payable), (y) such Hedging Obligations or obligations and liabilities
under Treasury Services Agreements shall have been cash collateralized on terms
satisfactory to each applicable counterparty (or other arrangements satisfactory
to the applicable counterparty shall have been made) (other than obligations and
liabilities under Treasury Services Agreements and Secured Hedge Agreements not
due and payable) or (z) such Hedging Obligations or obligations and liabilities
under Treasury Services Agreements are no longer secured by the Collateral
pursuant to the terms of the documentation governing such Debt Facility (other
than obligations and liabilities under Treasury Services Agreements and Secured
Hedge Agreements not due and payable), (ii) any letters of credit issued
pursuant to such Debt Facility shall either have expired or have been terminated
(other than letters of credit that are cash collateralized or back-stopped or a
deemed reissuance under another facility) (in the amount and form required under
the applicable Debt Facility) and (iii) all commitments of the Senior Secured
Parties and the Second Priority Debt Parties under their respective

 

4

--------------------------------------------------------------------------------


 

Debt Facilities have terminated. For the avoidance of doubt, any “Discharge”
remains subject to the requirements of Section 6.04. The term “Discharged” shall
have a corresponding meaning.

 

“Discharge of First Lien Credit Agreement Obligations” means, with respect to
any Shared Collateral, the Discharge of the First Lien Credit Agreement
Obligations with respect to such Shared Collateral; provided that the Discharge
of First Lien Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such First Lien Credit Agreement Obligations
with an Additional Senior Debt Facility secured by such Shared Collateral under
one or more Additional Senior Debt Documents which has been designated in
writing by the First Lien Administrative Agent (under the First Lien Credit
Agreement so Refinanced) to the Designated Senior Representative as the “First
Lien Credit Agreement” for purposes of this Agreement.

 

“Discharge of Senior Obligations” means the date on which the Discharge of First
Lien Credit Agreement Obligations and the Discharge of each Additional Senior
Debt Facility has occurred.

 

“Disposal Obligation” has the meaning assigned to it in Section 5.01(a).

 

“Disposed Entity” has the meaning assigned to it in Section 5.01(a).

 

“Disposition” has the meaning assigned to it in Section 5.01(b).

 

“Enforcement Action” means any action to:

 

(1)           foreclose, execute, levy, or collect on, appropriate, take
possession or control of, sell or otherwise realize upon (judicially or
non-judicially), or lease, license, or otherwise dispose of (whether publicly or
privately), Collateral or otherwise exercise or enforce remedial rights with
respect to Collateral under the Senior Debt Documents or the Second Priority
Debt Documents (including by way of setoff, recoupment, notification of a public
or private sale or other disposition pursuant to the UCC or other applicable
law, notification to account debtors, notification to depositary banks under
deposit account control agreements, or exercise of rights under landlord
consents, if applicable);

 

(2)           solicit bids from third Persons, approve bid procedures for any
proposed disposition of Collateral, to conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral;

 

(3)           receive a transfer of Collateral in satisfaction of Indebtedness
or any other Senior Obligation secured thereby or enter into any cooperation,
compromise or similar arrangement with any Grantor;

 

(4)           otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the Senior Debt Documents or the Second Priority Debt
Documents (including the commencement of applicable legal proceedings or other
actions with respect to all or any portion of the Collateral to facilitate the
actions described in the preceding clauses, and exercising voting rights in
respect of equity interests comprising Collateral); or

 

(5)           the Disposition of Collateral by any Grantor after the occurrence
and during the continuation of an “event of default” under the Senior Debt
Documents or the Second Priority Debt Documents with the consent of the
Designated Senior Representative or Designated Second Priority Representative,
as applicable (in either case, to the extent that such consent is required).

 

5

--------------------------------------------------------------------------------


 

“First Lien Administrative Agent” has the meaning assigned to such term in the
introductory paragraph hereto.

 

“First Lien Credit Agreement” means the Credit Agreement, dated as of
September 6, 2017, among Holdings, Intermediate Holdings, the Lead Borrower, the
Co-Borrower, the guarantors from time to time party thereto, the lenders from
time to time party thereto, Deutsche Bank AG New York Branch, as the
Administrative Agent,, and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.

 

“First Lien Credit Agreement Loan Documents” means the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement.

 

“First Lien Credit Agreement Obligations” means the “Obligations”, as defined in
the First Lien Credit Agreement.

 

“First Lien Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the First Lien Credit Agreement.

 

“First Lien Security Agreement” means the “Security Agreement” as defined in the
First Lien Credit Agreement.

 

“German Security Documents” means any agreement, instrument or document governed
by German law that creates or purports to create or evidence a Lien in favor of
any Senior Representative and/or Second Priority Representative, as agent for
the respective Senior Debt Parties and/or Second Priority Debt Parties,
respectively.

 

“Grantors” means Holdings, Intermediate Holdco, each Borrower, and each of their
respective Subsidiaries or direct or indirect parent company of the Lead
Borrower which has granted a security interest pursuant to any Collateral
Document to secure any Secured Obligations. The Grantors existing on the date
hereof are set forth in Annex I hereto.

 

“Hedging Obligations” of any Person means any obligation of such Person pursuant
to any Secured Hedge Agreements.

 

“Holdings” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Initial Second Priority Debt Documents” means that certain [[                  
 ] dated as of [                              ], 20[    ], among the Company,
[the guarantors identified therein,] [         ], as [            ], and
[                ], as [                agent]] and any notes, security
documents and other operative agreements evidencing or governing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Second Priority Debt Obligations.

 

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

 

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

 

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Insolvency or Liquidation Proceeding” means:

 

(1)           any case commenced by or against either Borrower or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
either Borrower or any other Grantor, any receivership or general assignment for
the benefit of creditors relating to either Borrower or any other Grantor or any
similar case or proceeding relative to either Borrower or any other Grantor or
its creditors, as such, in each case whether or not voluntary;

 

(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to either Borrower or any other Grantor, in
each case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)           any other proceeding of any type or nature, whether or not
involving insolvency or bankruptcy, in which substantially all claims of
creditors of either Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

 

“Intellectual Property” has the meaning assigned to such term in the First Lien
Security Agreement.

 

“Intra-Group Lender” means Holdings or any Subsidiary of Holdings that has made
a loan available to, lent money, or otherwise made cash advances to an Grantor,
in each case with an aggregate outstanding principal amount in excess of
$[5,000,000].

 

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex III or Annex IV hereof.

 

“Junior Lien Intercreditor Agreement” has the meaning assigned to such term in
Section 8.18(b).

 

“Lead Borrower” has the meaning assigned to such term in the introductory
paragraph hereto.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Luxembourg” shall mean the Grand-Duchy of Luxembourg.

 

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies.

 

“Lux Party” shall mean any Grantor whose registered office/place of central
administration is in Luxembourg.

 

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

 

7

--------------------------------------------------------------------------------


 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

“Priority Lien” has the meaning assigned to it in Section 5.01(f).

 

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

 

“Receiving Entity” has the meaning assigned to it in Section 5.01(a).

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such Indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

 

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

 

“Second Priority Collateral” means (x) any “Collateral” as defined in any Second
Priority Debt Document or (y) any other assets of either Borrower or any other
Grantor with respect to which a Lien is granted or purported to be granted
pursuant to a Second Priority Collateral Document as security for any Second
Priority Debt Obligation.

 

“Second Priority Collateral Documents” means the Junior Lien Intercreditor
Agreement (if any) and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by either Borrower or
any other Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.

 

8

--------------------------------------------------------------------------------


 

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and any Additional Second Priority Debt Documents.

 

“Second Priority Debt Facilities” means the Initial Second Priority Debt
Facility and any and any Additional Second Priority Debt Facilities.

 

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and any Additional Second Priority Debt Obligations.

 

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and any Additional Second Priority Debt Parties.

 

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days after the occurrence of both (i) an
Event of Default (under and as defined in the Second Priority Debt Document for
which such Second Priority Representative has been named as Representative) and
(ii) the Designated Senior Representative’s and each other Representative’s
receipt of written notice from such Second Priority Representative that (x) such
Second Priority Representative is the Designated Second Priority Representative
and that an Event of Default (under and as defined in the Second Priority Debt
Document for which such Second Priority Representative has been named as
Representative) has occurred and is continuing and (y) all of the Second
Priority Debt Obligations are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of the
applicable Second Priority Debt Documents; provided that the Second Priority
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Designated Senior Representative has commenced and is diligently pursuing any
enforcement action with respect to any Shared Collateral, (2) when the Senior
Obligations are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the Senior
Debt Documents, (3) at any time the Grantor which has granted a security
interest in any Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding, (4) at any time
the Designated Senior Representative is stayed from exercising remedies with
respect to any Shared Collateral or (5) if the acceleration of the Second
Priority Debt Obligations (if any) is rescinded in accordance with the terms of
the Second Priority Debt Documents

 

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

 

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Additional Second Priority Debt
Facility and Additional Second Priority Debt Parties thereunder, the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Second Priority Debt Facility that is named as the
Representative in respect of such Additional Second Priority Debt Facility in
the applicable Joinder Agreement.

 

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

 

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

 

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

9

--------------------------------------------------------------------------------


 

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

 

“Senior Collateral” means (x) any “Collateral” as defined in any Senior Debt
Document or (y) any other assets of either Borrower or any other Grantor with
respect to which a Lien is granted or purported to be granted pursuant to a
Senior Collateral Document as security for any Senior Obligations or deemed to
be granted pursuant to Section 2.04.

 

“Senior Collateral Documents” means the First Lien Security Agreement and the
other “Collateral Documents” as defined in the First Lien Credit Agreement, the
First Lien Intercreditor Agreement (upon and after the initial execution and
delivery thereof by the initial parties thereto) and each of the collateral
agreements, security agreements and other instruments and documents executed and
delivered by either Borrower or any other Grantor for purposes of providing
collateral security for any Senior Obligation.

 

“Senior Debt Documents” means the First Lien Credit Agreement Loan Documents and
any Additional Senior Debt Documents.

 

“Senior Facilities” means the First Lien Credit Agreement and any Additional
Senior Debt Facilities.

 

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

“Senior Obligations” means the First Lien Credit Agreement Obligations and any
Additional Senior Debt Obligations; provided that the aggregate principal amount
of debt for borrowed money constituting Senior Obligations (other than Hedging
Obligations and Obligations and liabilities under Treasury Services Agreements)
shall not exceed the amount of such debt permitted to be incurred as Senior
Obligations (other than Hedging Obligations and Obligations and liabilities
under Treasury Services Agreements) pursuant to the terms of the Second Priority
Debt Documents (as in effect on the date hereof and subject only to such
amendments, supplements or other modifications which do not have the effect,
directly or indirectly, of reducing the amount of such debt permitted to be
incurred thereunder as Senior Obligations or to which the First Lien
Administrative Agent, each other First Lien Representative and the Borrowers
have consented).

 

“Senior Representative” means (i) in the case of any First Lien Credit Agreement
Obligations and the First Lien Credit Agreement Secured Parties, the First Lien
Administrative Agent and (ii) in the case of any Additional Senior Debt Facility
and the Additional Senior Debt Parties thereunder, the trustee, administrative
agent, collateral agent, security agent or similar agent under such Additional
Senior Debt Facility that is named as the Representative in respect of such
Additional Senior Debt Facility hereunder or in the applicable Joinder
Agreement.

 

“Senior Secured Parties” means the First Lien Credit Agreement Secured Parties
and any Additional Senior Debt Parties.

 

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility (or their Representative)
and the holders of Second Priority Debt Obligations under at least one Second
Priority Debt Facility (or their Representatives) hold a security interest at
such time (or, in the case of the Senior Facilities, are deemed pursuant to
Article II to hold a security interest). If, at any time, any portion of the
Senior Collateral under one or more Senior Facilities does not constitute Second
Priority Collateral under one or more Second Priority Debt

 

10

--------------------------------------------------------------------------------


 

Facilities, then such portion of such Senior Collateral shall constitute Shared
Collateral only with respect to the Second Priority Debt Facilities for which it
constitutes Second Priority Collateral and shall not constitute Shared
Collateral for any Second Priority Debt Facility which does not have a security
interest in such Collateral at such time.

 

“Shared Collateral Document” means (i) other than with respect to any German
Security Document, any agreement, document or instrument pursuant to which one
Lien is granted in the Shared Collateral to the holders of Senior Obligations
under at least one Senior Facility (or their Representative) and the holders of
Second Priority Debt Obligations under at least one Second Priority Debt
Facility (or their Representatives) or (ii) with respect to any German Security,
any German Security Document, any agreement, document or instrument evidencing
or purported to be evidencing non-accessory (nicht-akzessorisch) security
interests; with respect to such collateral, the Designated Senior Representative
is appointed by each of the Senior Secured Parties and the Second Priority Debt
Parties in accordance with the relevant provision in the Senior Debt Documents
and the Second Priority Debt Documents, respectively.

 

“Shared German Collateral” has the meaning assigned to such term in
Section [            ].

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Lead Borrower.

 

“Third Lien Intercreditor Agreement” has the meaning assigned to such term in
Section 8.18(a).

 

“Transferee” has the meaning assigned to such term in Section 5.01(a).

 

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

SECTION 1.02.            Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

11

--------------------------------------------------------------------------------


 

SECTION 1.03.            Luxembourg Terms. Notwithstanding any other provision
of this Agreement to the contrary, in this Agreement where it relates to a Lux
Party, a reference to: (a) a winding-up, administration, liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or
dissolution includes bankruptcy (faillite), insolvency, liquidation, composition
with creditors (concordat préventif de faillite), moratorium or reprieve from
payment (sursis de paiement), controlled management (gestion contrôlée),
fraudulent conveyance (action paulienne), general settlement with creditors,
reorganization or similar laws affecting the rights of creditors generally;
(b) a receiver, receiver and manager, liquidator, administrator, trustee,
custodian, sequestrator, conservator or similar officer includes a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur or curateur; (c) a Lien or security interest includes any
hypothèque, nantissement, gage, privilege, sûreté réelle, droit de rétention,
and any type of security in rem (sûreté réelle) or agreement or arrangement
having a similar effect and any transfer of title by way of security; (d) a
person being unable to pay its debts includes that person being in a state of
cessation de paiements or having lost or meeting the criteria to lose its
commercial creditworthiness; (e) attachments or similar creditors process means
an executory attachment (saisie exécutoire) or conservatory attachment (saisie
conservatoire); (f) a guaranty includes any garantie that is independent from
the debt to which it relates and excludes any suretyship (cautionnement) within
the meaning of Articles 2011 and seq. of the Luxembourg Civil Code; and
(g) by-laws or organizational documents includes its articles of association
(statuts coordonnés).

 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01.            Subordination. Notwithstanding the date, time, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to any Second Priority
Representative or any Second Priority Debt Parties on the Shared Collateral or
of any Liens granted to any Senior Representative or any other Senior Secured
Party on the Shared Collateral (or any actual or alleged defect in any of the
foregoing) and notwithstanding any provision of the UCC, any applicable
Bankruptcy Law, any other applicable law, any Second Priority Debt Document or
any Senior Debt Document or any other circumstance whatsoever (including any
non-perfection of any Lien purporting to secure the Senior Obligations), each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, hereby agrees that (a) any
Lien on the Shared Collateral securing any Senior Obligations now or hereafter
held by or on behalf of any Senior Representative or any other Senior Secured
Party or other agent or trustee therefor, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall have priority
over and be senior and prior to any Lien on the Shared Collateral securing any
Second Priority Debt Obligations in all respects and (b) any Lien on the Shared
Collateral securing any Second Priority Debt Obligations now or hereafter held
by or on behalf of any Second Priority Representative, any Second Priority Debt
Parties or any Second Priority Representative or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Shared Collateral securing any Senior Obligations. All Liens
on the Shared Collateral securing any Senior Obligations shall be and remain
senior in all respects and prior to all Liens on the Shared Collateral securing
any Second Priority Debt Obligations for all purposes, whether or not such Liens
securing any Senior Obligations are subordinated to any Lien securing any other
obligation of either Borrower, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated, lapsed or otherwise deficient in any
manner.

 

SECTION 2.02.            Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt

 

12

--------------------------------------------------------------------------------


 

Facility, acknowledges that (a) a portion of the Senior Obligations is revolving
in nature and that the amount thereof that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, (b)
the terms of the Senior Debt Documents and the Senior Obligations may be
amended, supplemented or otherwise modified, and the Senior Obligations, or a
portion thereof, may be Refinanced from time to time and (c) subject to the
proviso in the definition of Senior Obligations, the aggregate amount of the
Senior Obligations may be increased, in each case, without notice to or consent
by the Second Priority Representatives or the Second Priority Debt Parties and
without affecting the provisions hereof. The Lien priorities provided for in
Section 2.01 shall not be altered or otherwise affected by any amendment,
supplement or other modification, or any Refinancing, of either the Senior
Obligations or the Second Priority Debt Obligations, or any portion thereof. As
between each Borrower and the other Grantors and the Second Priority Debt
Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Borrowers and the Grantors contained in any Second Priority
Debt Document with respect to the incurrence of Additional Senior Debt
Obligations.

 

SECTION 2.03.                              Prohibition on Contesting Liens. Each
of the Second Priority Representatives, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that it
shall not (and hereby waives any right to) take any action to challenge, oppose,
contest or support any other Person in contesting or challenging, directly or
indirectly, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority, allowability, or
enforceability of any Lien securing any Senior Obligations held (or purported to
be held) by or on behalf of any Senior Representative or any of the other Senior
Secured Parties or other agent or trustee therefor in any Senior Collateral, or
the relative rights and duties of the holders of the Senior Obligations and the
Second Priority Debt Obligations granted and/or established in this Agreement or
any other Collateral Document with respect to such Lien, and the Senior
Collateral Agent and each Senior Representative, for itself and on behalf of
each Senior Secured Party under the applicable Senior Facility, agrees that it
shall not (and hereby waives any right to) take any action to challenge, oppose,
contest or support any other Person in contesting or challenging, directly or
indirectly, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority, allowability or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any of any Second Priority
Representative or any of the Second Priority Debt Parties in the Second Priority
Collateral or the relative rights and duties of the holders of the Senior
Obligations and the Second Priority Debt Obligations granted and/or established
in this Agreement or any other Collateral Document with respect to such Lien.
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair the rights of any Senior Representative to enforce this
Agreement (including the priority of the Liens securing the Senior Obligations
as provided in Section 2.01) or any of the Senior Debt Documents.

 

SECTION 2.04.                              No New Liens. The parties hereto
agree that, so long as the Discharge of Senior Obligations has not occurred, (a)
none of the Grantors shall (1) grant or permit any Liens on any asset or
property of any Grantor to secure any Second Priority Debt Obligation unless it
has granted, or concurrently therewith grants, a Lien on such asset or property
of such Grantor to secure the Senior Obligations or (2) except as otherwise
provided herein (including Section 2.06), grant or permit any Liens on any asset
or property of any Grantor to secure any Senior Obligation unless it has
granted, or concurrently therewith grants, a Lien on such asset or property of
such Grantor to secure the Second Priority Debt Obligations; and (b) (1) if any
Second Priority Representative or any Second Priority Debt Party shall hold or
otherwise be granted any Lien on any assets or property of any Grantor securing
any Second Priority Debt Obligations that are not also subject to the
first-priority Liens securing all Senior Obligations under the Senior Collateral
Documents, such Second Priority Representative or Second Priority Debt Party (A)
shall notify the Designated Senior Representative promptly upon becoming aware
thereof and, unless such Grantor shall promptly grant a similar Lien on such
assets or property to each Senior Representative as security for the Senior
Obligations, shall assign such Lien to the Designated

 

13

--------------------------------------------------------------------------------


 

Senior Representative as security for all Senior Obligations for the benefit of
the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (B) until such assignment or such
grant of a similar Lien to each Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of each Senior Representative and the
other Senior Secured Parties as security for the Senior Obligations or (2) if
any Senior Representative or any Senior Secured Party shall hold or otherwise be
granted any Lien on any assets or property of any Grantor securing any Senior
Obligations that are not also subject to the second-priority Liens securing all
Second Priority Debt Obligations under the Second Priority Collateral Documents,
such Senior Representative or Senior Secured Party shall notify the Designated
Second Priority Representative promptly upon becoming aware thereof and, unless
such Grantor shall promptly grant a similar Lien on such assets or property to
each Second Priority Representative as security for the Second Priority Debt
Obligations, shall be deemed to hold and have held such Lien for the benefit of
each Second Priority Representative and the other Second Second Priority Debt
Parties as security for the Second Priority Debt Obligations subject to the same
priority as the other Liens of the Second Priority Debt Parties are so
subordinated to the Liens of the Senior Secured Parties under this Agreement. To
the extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to any Senior Representative or any other Senior Secured Party, each
Second Priority Representative agrees, for itself and on behalf of the other
Second Priority Debt Parties, that any amounts received by or distributed to any
Second Priority Debt Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.04 shall be subject to Section 4.02.

 

SECTION 2.05.                              Perfection of Liens. Except for the
limited agreements of the Senior Representatives pursuant to Section 5.05
hereof, none of the Senior Representatives or the Senior Secured Parties shall
be responsible for perfecting and maintaining the perfection of Liens with
respect to the Shared Collateral for the benefit of the Second Priority
Representatives or the Second Priority Debt Parties. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the Senior Secured Parties and the Second Priority Debt Parties and
shall not impose on the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives, the Second Priority Debt Parties or any agent
or trustee therefor any obligations in respect of the disposition of Proceeds of
any Shared Collateral which would conflict with prior perfected claims therein
in favor of any other Person or any order or decree of any court or governmental
authority or any applicable law.

 

SECTION 2.06.                              Certain Cash Collateral.
Notwithstanding anything in this Agreement or any other Senior Debt Documents or
Second Priority Debt Documents to the contrary, collateral consisting of cash
and Cash Equivalents pledged to secure (a) First Lien Credit Agreement
Obligations, consisting of reimbursement obligations in respect of Letters of
Credit or otherwise held by the First Lien Administrative Agent pursuant to the
First Lien Credit Agreement (or any equivalent successor provisions thereof),
shall be applied as specified in the First Lien Credit Agreement and (b) Initial
Second Priority Debt Obligations, shall be applied as specified in the Initial
Second Priority Debt Documents, and, in each of clauses (a) and (b) above, will
not constitute Shared Collateral.

 

SECTION 2.07.                              Similar Liens and Agreements. Except
as otherwise set forth in this Agreement (including Section 2.06), the parties
hereto agree that it is their intention that the Senior Collateral and the
Second Priority Collateral be identical. In furtherance of the foregoing and of
Section 8.13, the parties hereto agree, subject to the other provisions of this
Agreement:

 

(a)                                 upon request by the Designated Senior
Representative or the Designated Second Priority Representative, to cooperate in
good faith from time to time in order to determine the specific items included
in the Senior Collateral and the Second Priority Collateral and the steps taken
to perfect their respective Liens thereon and the identity of the respective
parties obligated under the Senior Debt Documents and the Second Priority Debt
Documents; and

 

14

--------------------------------------------------------------------------------


 

(b)                                 that the documents and agreements creating
or evidencing the Senior Collateral and the Second Priority Collateral and
Guarantees for the Senior Obligations and the Second Priority Debt Obligations
shall be in all material respects the same forms of documents other than with
respect to the senior and subordinate nature of the security interests in the
Shared Collateral securing the respective obligations thereunder.

 

ARTICLE III

 

Enforcement

 

SECTION 3.01.                              Exercise of Remedies.

 

(a)                                 So long as the Discharge of Senior
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against either Borrower or any other
Grantor, (i) neither any Second Priority Representative nor any Second Priority
Debt Party will, (x) exercise or seek to exercise any rights or remedies
(including setoff, recoupment, and the right to credit bid debt, if any) with
respect to any Shared Collateral in respect of any Second Priority Debt
Obligations, or institute any Enforcement Action or other action or proceeding
with respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to (or support any other party contesting,
protesting or objecting) any foreclosure or enforcement proceeding or action
brought with respect to the Shared Collateral or any other Senior Collateral by
any Senior Representative or any Senior Secured Party in respect of the Senior
Obligations, the exercise of any right by any Senior Representative or any
Senior Secured Party (or any agent or sub-agent on their behalf) in respect of
the Senior Obligations under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which any
Senior Representative or any Senior Secured Party either is a party or may have
rights as a third party beneficiary, or any other exercise by any such party of
any rights and remedies relating to the Shared Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations, or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Shared Collateral or any other
collateral in respect of Senior Obligations and (ii) the Senior Representatives
and the Senior Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including setoff, recoupment and any right to credit bid
their debt), including commencing an Enforcement Action, and make determinations
regarding the release, disposition or restrictions, or waiver or forbearance of
rights or remedies, with respect to the Shared Collateral without any
consultation with or the consent of any Second Priority Representative or any
Second Priority Debt Party; provided, however, that, in each instance in a
manner not otherwise inconsistent with the terms of this Agreement, (A) in any
Insolvency or Liquidation Proceeding commenced by or against any Borrower or any
other Grantor, any Second Priority Representative may file a claim, proof of
claim, or statement of interest with respect to the Second Priority Debt
Obligations under its Second Priority Debt Facility, (B) any Second Priority
Representative may take any action (not adverse to the prior Liens on the Shared
Collateral securing the Senior Obligations or the rights of the Senior
Representatives or the Senior Secured Parties to exercise remedies in respect
thereof) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Shared
Collateral, (C) any Second Priority Representative and the Second Priority Debt
Parties may exercise their rights and remedies as unsecured creditors to the
extent provided in Section 5.04, (D) the Second Priority Debt Parties may file
any responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Second Priority Debt
Parties or the avoidance of any Second Priority Lien, (E) in any Insolvency or
Liquidation Proceeding, the Second Priority Debt Parties shall be entitled to
vote on any plan of reorganization or similar dispositive plan to the extent
consistent with the provisions hereof, and (F) from and after the Second
Priority Enforcement Date, the Designated Second Priority Representative

 

15

--------------------------------------------------------------------------------


 

may exercise or seek to exercise any rights or remedies (including setoff) with
respect to any Shared Collateral in respect of any Second Priority Debt
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure), but only so long as (1) the
Designated Senior Representative has not commenced and is not diligently
pursuing any Enforcement Action with respect to any Shared Collateral and (2) no
Grantor which has granted a security interest in any Shared Collateral is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding. Any recovery by the Second Priority Debt Parties
pursuant to the preceding clause (F) shall be subject to the terms of this
Agreement, including Article IV. In exercising rights and remedies with respect
to the Senior Collateral, the Senior Representatives and the Senior Secured
Parties may enforce the provisions of the Senior Debt Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Shared Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition and to exercise all the rights and remedies of a secured
lender under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

 

(b)                                 So long as the Discharge of Senior
Obligations has not occurred, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will not, in the context of its role as secured
creditor, take or receive any Shared Collateral or any Proceeds of Shared
Collateral in connection with the exercise of any right or remedy or otherwise
in an Insolvency or Liquidation Proceeding (including setoff, recoupment, or the
right to credit bid debt) with respect to any Shared Collateral in respect of
Second Priority Debt Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso to Section 3.01(a), the sole right
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Shared Collateral is to hold a Lien on the Shared Collateral in
respect of Second Priority Debt Obligations pursuant to the Second Priority Debt
Documents for the period and to the extent granted therein and to receive a
share of the Proceeds thereof, if any, after the Discharge of Senior Obligations
has occurred in accordance with the terms of the Second Priority Debt Documents
and applicable law.

 

(c)                                  Subject to the proviso to Section 3.01(a),
(i) each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that neither
such Second Priority Representative nor any such Second Priority Debt Party will
take any action that would hinder, delay, limit or prohibit any Enforcement
Action or the exercise of remedies undertaken by any Senior Representative or
any Senior Secured Party with respect to the Shared Collateral under the Senior
Debt Documents, including any collection, sale, lease, exchange, transfer or
other disposition of the Shared Collateral, whether by foreclosure or otherwise,
and (ii) each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
waives any and all rights it or any such Second Priority Debt Party may have as
a junior lien creditor (whether arising under the UCC, any Bankruptcy Law or
under any other law) or otherwise to object to the manner in which the Senior
Representatives or the Senior Secured Parties seek to enforce or collect the
Senior Obligations or the Liens granted on any of the Senior Collateral,
regardless of whether any action or failure to act by or on behalf of any Senior
Representative or any other Senior Secured Party is adverse to the interests of
the Second Priority Debt Parties. In commencing or maintaining any Enforcement
Action or otherwise exercising rights and remedies with respect to the
Collateral, the Designated Senior Representative and the Senior Secured Parties
may enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion in compliance with any applicable law and
without consultation with any Second Priority Representative or any Second
Priority Debt Party and regardless of whether any such exercise is adverse to
the interest of any Second Priority Debt Party. Such exercise and enforcement
shall include the rights of an agent appointed by them to sell

 

16

--------------------------------------------------------------------------------


 

or otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC or other applicable law and of a
secured creditor under Bankruptcy Laws in any applicable jurisdiction.

 

(d)                                 Each Second Priority Representative, on
behalf of itself and each Second Priority Debt Party under its Second Priority
Debt Facility, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Second Priority Debt Document shall be deemed to
restrict in any way the rights and remedies of the Senior Representatives or the
Senior Secured Parties with respect to the Senior Collateral as set forth in
this Agreement and the Senior Debt Documents.

 

(e)                                  Until the Discharge of Senior Obligations
but subject to the proviso to Section 3.01(a), the Designated Senior
Representative (or any Person authorized by it) shall have the exclusive right
to commence or maintain an Enforcement Action, exercise any right or remedy with
respect to the Shared Collateral and shall have the exclusive right to determine
and direct the time, method and place for any Enforcement Action or the exercise
such right or remedy or conduct of any proceeding with respect thereto.

 

SECTION 3.02.                              Cooperation. Subject to the proviso
to Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.

 

SECTION 3.03.                              Actions upon Breach. Should any
Second Priority Representative or any Second Priority Debt Party, contrary to
this Agreement, in any way take, attempt to take or threaten to take any action
with respect to the Shared Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement) or fail to take any action
required by this Agreement, any Senior Representative or other Senior Secured
Party (in its or their own name or in the name of either Borrower or any other
Grantor) or either Borrower may obtain relief against such Second Priority
Representative or such Second Priority Debt Party by injunction, specific
performance or other appropriate equitable relief. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Facility, hereby (i) agrees that the Senior Secured Parties’
damages from the actions of the Second Priority Representatives or any Second
Priority Debt Party may at that time be difficult to ascertain and may be
irreparable and waives any defense that either Borrower, any other Grantor or
the Senior Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
Senior Representative or any other Senior Secured Party.

 

SECTION 3.04.                              No Additional Rights for the Grantors
Hereunder. If any Senior Secured Party or Second Priority Debt Party shall
enforce its rights or remedies in violation of the terms of this Agreement, no
Grantor shall be entitled to use such violation as a defense to any action by
any Senior Secured Party or Second Priority Debt Party, nor to assert such
violation as a counterclaim or basis for set off or recoupment against any
Senior Secured Party or Second Priority Debt Party. In addition, and without
limiting the first sentence of this Section 3.04, any Grantor may enforce any
provision of this Agreement with the prior written consent of the Designated
Senior Representative.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Payments

 

SECTION 4.01.                              Application of Proceeds. After an
event of default under any Senior Debt Document has occurred and until such
event of default is cured or waived, so long as the Discharge of Senior
Obligations has not occurred, the Shared Collateral or Proceeds thereof received
in connection with any Enforcement Action or any other sale or other disposition
of, or collection on or in respect of, such Shared Collateral upon the exercise
of remedies or during an Insolvency or Liquidation Proceeding shall be applied
by the Designated Senior Representative to the Senior Obligations in such order
as specified in the relevant Senior Debt Documents (including the First Lien
Intercreditor Agreement, if any) until the Discharge of Senior Obligations has
occurred. Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall deliver promptly to the Designated Second Priority
Representative any Shared Collateral or Proceeds thereof held by it in the same
form as received, with any necessary endorsements (such endorsements shall be
without recourse and without representation or warranty), or as a court of
competent jurisdiction may otherwise direct, to be applied by the Designated
Second Priority Representative to the Second Priority Debt Obligations in such
order as specified in the relevant Second Priority Debt Documents (including any
Junior Lien Intercreditor Agreement).

 

SECTION 4.02.                              Payments Over. Unless and until the
Discharge of Senior Obligations has occurred, any Shared Collateral or Proceeds
thereof (or any distribution in respect of the Shared Collateral, whether or not
expressly characterized as such) received by any Second Priority Representative
or any Second Priority Debt Party in connection with any Enforcement Action or
the exercise of any right or remedy (including setoff, recoupment, or credit
bid) relating to the Shared Collateral, in contravention of this Agreement,
shall be segregated and held in trust for the benefit of and forthwith paid over
to the Designated Senior Representative for the benefit of the Senior Secured
Parties in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct and shall be applied by the
Designated Senior Representative as set forth in Section 4.01 above. The
Designated Senior Representative is hereby authorized to make any such
endorsements as agent for each of the Second Priority Representatives or any
such Second Priority Debt Party. Such authorization is coupled with an interest
and is irrevocable. Each Second Priority Representative, for itself and on
behalf of each other Second Priority Debt Party, agrees that if, at any time,
all or any part of any payment with respect to the Senior Obligations previously
made shall be rescinded for any reason whatsoever, such Second Priority Debt
Party shall promptly pay over to the Designated Senior Representative any
payment received by it in respect of any Shared Collateral and shall promptly
turn any Shared Collateral held by it over to the Designated Senior
Representative and the provisions set forth in this Agreement shall be
reinstated as if such payment had not been made, until the Discharge of the
Senior Obligations.

 

ARTICLE V

 

Other Agreements

 

SECTION 5.01.                              Releases.

 

(a)                                 In connection with any Enforcement Action by
the Senior Representative or any other exercise of the Senior Representative’s
remedies in respect of the Collateral, in each case, prior to the Discharge of
Senior Obligations, the Designated Senior Representative is irrevocably
authorized (at the cost of the Grantors and without any consent, sanction,
authority or further confirmation from the Designated Second Priority
Representative, any Second Lien Credit Agreement Secured Party or any Grantor):
(i) to release any of its Liens on any part of the Collateral or any other claim
over the asset that

 

18

--------------------------------------------------------------------------------


 

is the subject of the Enforcement Action or such other exercise of remedies, and
the Liens or any other claim over the asset that is the subject of the
Enforcement Action or such other exercise of remedies, if any, of any Second
Priority Representative, for itself or for the benefit of the Second Priority
Debt Parties, on such asset, shall be automatically, unconditionally and
simultaneously released to the same extent as the Liens or other claims of the
Designated Senior Representative, and the Designated Senior Representative is
irrevocably authorized to execute and deliver or enter into any release of such
Liens or claims and to issue any letters of non-crystallization of any floating
charge or any consent to dealing (to the extent applicable) that may, in the
discretion of the Designated Senior Representative, be considered necessary or
reasonably desirable in connection with such releases; (ii) if the asset which
is the subject of such Enforcement Action or such other exercise of remedies
consists of shares in the capital of any Grantor, to release, on behalf of the
Senior Secured Parties, Second Priority Debt Parties, Grantors and Intra-Group
Lenders (x) that Grantor and any subsidiary of that Grantor from all or any part
of its Senior Obligations, its Second Priority Debt Obligations and/or its
Intra-Group Liabilities, (y) any Liens granted by that Grantor and any
subsidiary of that Grantor over any of its assets, and (z) any other claim of
any Senior Secured Party, Second Priority Debt Party, Grantor or other
Intra-Group Lender over that Grantor’s assets or over the assets of any
subsidiary of that Grantor; (iii) if the asset which is the subject of such
Enforcement Action consists of shares in the capital of any Grantor and the
Designated Senior Representative decides to dispose of all or any part of the
Senior Obligations and/or Second Priority Debt Obligations owed by such Grantor
(the “Disposal Obligations”), (x) if the Designated Senior Representative does
not intend that any transferee of those Disposal Obligations (the “Transferee”)
will be treated as a Senior Secured Party and/or Second Priority Debt Party for
the purposes of this Agreement, to execute and deliver or enter into any
agreement to dispose of all or part of those Disposal Obligations providing that
notwithstanding any other provision of any Senior Debt Document, any Second
Priority Debt Document or this Agreement, the Transferee shall not be treated as
a Senior Secured Party and/or Second Priority Debt Party for the purposes of
this Agreement, and (y) if the Designated Senior Representative does intend that
any Transferee will be treated as a Senior Secured Party and/or Second Priority
Debt Party, to execute and deliver or enter into any agreement to dispose of (I)
all (and not part only) of the Disposal Obligations owed to the Senior Secured
Parties and/or Second Priority Debt Parties, as applicable and (II) all or part
of any other Disposal Obligations, on behalf of, in each case, the Senior
Secured Parties, the Second Priority Debt Parties or the Grantors; and (iv) if
the asset which is disposed of consists of shares in the capital of any Grantor
(the “Disposed Entity”) and the Designated Senior Representative decides to
transfer to another Grantor (the “Receiving Entity”) all or any part of the
Disposed Entity’s obligations or any obligations of any subsidiary of that
Disposed Entity in respect of Second Priority Debt Obligations, to execute and
deliver or enter into any agreement to (x) agree to the transfer of all or part
of the obligations in respect of such Second Priority Debt Obligations on behalf
of the Grantors to which those obligations are owed and on behalf of the
Grantors which owe those obligations and (y) to accept the transfer of all or
part of the obligations in respect of such Second Priority Debt Obligations on
behalf of the Receiving Entity or Receiving Entities to which the obligations in
respect of such Second Priority Debt Obligations is to be transferred. The
Designated Second Priority Representative, for itself or on behalf of any such
Second Priority Debt Parties, promptly shall execute and deliver to the
Designated Senior Representative or such Grantor such termination statements,
releases and other documents as the Designated Senior Representative or such
Grantor may request to effectively confirm the foregoing releases. In the case
of any disposal made pursuant to this Section 5.1(a), the Designated Senior
Representative shall take reasonable care to obtain a fair market price in the
prevailing market conditions (though the Designated Senior Representative shall
have no obligation to postpone any such disposal in order to achieve a higher
price).

 

(b)                                 If in connection with any sale, lease,
exchange, transfer or other disposition of any Collateral by any Grantor
(collectively, a “Disposition”) permitted under the terms of the Senior Debt
Documents and not expressly prohibited under the terms of the Second Priority
Debt Documents (other than in connection with an Enforcement Action or other
exercise of any Senior Representative’s remedies

 

19

--------------------------------------------------------------------------------


 

in respect of the Collateral which shall be governed by Section 5.1(a) above),
the Designated Senior Representative, for itself or on behalf of any of the
Senior Secured Parties, releases any of its Liens on any part of the Collateral,
or releases any Grantor from its obligations under its guaranty of the Senior
Obligations, in each case other than in connection with, or following, the
Discharge of Senior Obligations, then the Liens, if any, of each Second Priority
Representative, for itself or for the benefit of the Second Priority Debt
Parties, on such Collateral, and the obligations of such Grantor under its
guaranty of the Second Priority Debt Obligations, shall be automatically,
unconditionally and simultaneously released; provided, that such release by such
Second Priority Representative, for itself or for the benefit of the Second
Priority Debt Parties, shall not extend to or otherwise affect any of the rights
of the Second Priority Debt Parties to the proceeds from any such Disposition.
Each Second Priority Representative, for itself or on behalf of any such Second
Priority Debt Parties, promptly shall execute and deliver to the Designated
Senior Representative or such Grantor such termination statements, releases and
other documents as the Senior Representative or such Grantor may request to
effectively confirm such release.

 

(c)                                  Unless and until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby consents to the application, whether prior to or after an event
of default under any Senior Debt Document of Proceeds of Shared Collateral to
the repayment of Senior Obligations pursuant to the Senior Debt Documents;
provided that nothing in this Section 5.01(c) shall be construed to prevent or
impair the rights of the Second Priority Representatives or the Second Priority
Debt Parties to receive proceeds in connection with the Second Priority Debt
Obligations not otherwise in contravention of this Agreement.

 

(d)                                 Until the Discharge of Senior Obligations
occurs, each Second Lien Collateral Agent, for itself and on behalf of the
Second Priority Debt Parties, and each Intra-Group Lender hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the Designated Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Second Lien Collateral Agent or such
holder or such Intra-Group Lender or in the Designated Senior Representative’s
own name, from time to time in the Designated Senior Representative’s
discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this Section
5.1, including any endorsements or other instruments of transfer or release.
This power is coupled with an interest and is irrevocable until the Discharge of
Senior Obligations.

 

(e)                                  Until the Discharge of Senior Obligations
occurs, to the extent that any Senior Representative or the Senior Secured
Parties (i) have released any Lien on Collateral or any Grantor from its
obligation under its guaranty and any such Liens or guaranty are later
reinstated or (ii) obtain any new Liens or additional guarantees from any
Grantor or any subsidiary of Holdings, then the Designated Second Lien
Collateral Agent, for itself and for the Second Priority Debt Parties, shall be
granted a Lien on any such Collateral, subject to the Lien subordination
provisions of this Agreement, and an additional guaranty, as the case may be.

 

(f)                                   If, prior to the Discharge of Senior
Obligations, a subordination of the Senior Representative’s Lien on any
Collateral is permitted (or in good faith believed by the Designated Senior
Representative to be permitted) under the First Lien Credit Agreement or any
other Senior Debt Documents to another Lien permitted under the First Lien
Credit Agreement or any other Senior Debt Documents (a “Priority Lien”), then
the Designated Senior Representative is authorized to execute and deliver a
subordination agreement with respect thereto in form and substance satisfactory
to it, and each Second Priority Representative Agent, for itself and on behalf
of the Second Priority Debt Parties, shall

 

20

--------------------------------------------------------------------------------


 

promptly execute and deliver to the Designated Senior Representative or the
relevant Grantor an identical subordination agreement subordinating the Liens of
such Second Lien Collateral Agent for the benefit of the Second Priority Debt
Parties to such Priority Lien.

 

SECTION 5.02.                              Insurance and Condemnation Awards.
Unless and until the Discharge of Senior Obligations has occurred, the
Designated Senior Representative shall have the sole and exclusive right, to the
extent permitted by the Senior Debt Documents and subject to the rights of the
Grantors thereunder, (a) to adjust settlement for any insurance policy covering
the Shared Collateral in the event of any loss thereunder and (b) to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award (or payment with respect to a deed in lieu of condemnation), if in respect
of the Shared Collateral, shall be paid (i) first, prior to the occurrence of
the Discharge of Senior Obligations, to the Designated Senior Representative for
the benefit of Senior Secured Parties pursuant to the terms of the Senior Debt
Documents, (ii) second, after the occurrence of the Discharge of Senior
Obligations, to the Designated Second Priority Representative for the benefit of
the Second Priority Debt Parties pursuant to the terms of the applicable Second
Priority Debt Documents and (iii) third, if no Second Priority Debt Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct. If any Second Priority Representative or any Second Priority Debt Party
shall, at any time, receive any proceeds of any such insurance policy or any
such award in contravention of this Agreement, such proceeds shall be segregated
and held in trust for the benefit of the Designated Senior Representative for
the benefit of the Senior Secured Parties and it shall pay such proceeds over to
the Designated Senior Representative in accordance with the terms of Section
4.02.

 

SECTION 5.03.                              Amendments to Second Priority
Collateral Documents.

 

(a)                                 Except to the extent not prohibited by any
Senior Debt Document, no Second Priority Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second Priority Collateral
Document, would be prohibited by any of the terms of this Agreement. Each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that each Second Priority
Collateral Document under its Second Priority Debt Facility shall include the
following language (or language to similar effect reasonably approved by the
Designated Senior Representative):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Deutsche Bank AG New York Branch, as administrative agent,
pursuant to or in connection with the First Lien Credit Agreement, dated as of
May 5, 2015 among Holdings, Intermediate Holdings, the Lead Borrower, the
Co-Borrower, certain of the Lead Borrower’s Subsidiaries, the lenders from time
to time party thereto, the guarantors from time to time party thereto, Deutsche
Bank AG New York Branch, as administrative agent and the other parties thereto,
as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time and (ii) the exercise of any right or remedy by the
[Second Priority Representative] hereunder is subject to the limitations and
provisions of the Second Lien Intercreditor Agreement dated as of
[                           ], 20[     ] (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
Deutsche

 

21

--------------------------------------------------------------------------------


 

Bank AG New York Branch, as First Lien Administrative Agent, Holdings,
Intermediate Holdings, the Lead Borrower, the Co-Borrower, the other Grantors
from time to time party hereto, the Second Priority Representative and each
additional Representative from time to time party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement governing the exercise of any right or remedy, the terms of the
Intercreditor Agreement shall govern and control.”

 

(b)                                 In the event that each applicable Senior
Representative and/or the Senior Secured Parties enter into any amendment,
waiver or consent in respect of or replace any of the Senior Collateral
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the Senior Representatives, the
Senior Secured Parties, either Borrower or any other Grantor thereunder
(including the release of any Liens in Senior Collateral) in a manner that is
applicable to all Senior Facilities, then such amendment, waiver or consent
shall apply automatically to any comparable provision of each comparable Second
Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, either Borrower or any other Grantor; provided,
however, that (i) no such amendment, waiver or consent shall (A) remove assets
subject to the Second Priority Liens or release any such Liens, except to the
extent that such release is permitted or required by Section 5.01(a) or (b);
provided further that there is a concurrent release of the corresponding Senior
Liens or (B) amend, modify or otherwise affect the rights or duties of any
Second Priority Representative in its role as Second Priority Representative
without its prior written consent and (ii) written notice of such amendment,
waiver or consent shall have been given to each Second Priority Representative
within 10 Business Days after the effectiveness of such amendment, waiver or
consent (although the failure to give any such notice shall in no way affect the
effectiveness of any such amendment, waiver or consent).

 

(c)                                  The Borrowers agree to deliver to each of
the Designated Senior Representative and the Designated Second Priority
Representative copies of (i) any amendments, supplements or other modifications
to the Senior Debt Documents or the Second Priority Debt Documents and (ii) any
new Senior Debt Documents or Second Priority Debt Documents promptly after
effectiveness thereof.

 

SECTION 5.04.                              Rights as Unsecured Creditors.
Notwithstanding anything to the contrary in this Agreement, the Second Priority
Representatives and the Second Priority Debt Parties may exercise rights and
remedies as unsecured creditors against either Borrower and any other Grantor in
accordance with the terms of the Second Priority Debt Documents and applicable
law so long as such rights and remedies do not violate any express provision of
this Agreement or any Senior Debt Document. Nothing in this Agreement shall
prohibit the receipt by any Second Priority Representative or any Second
Priority Debt Party of the required payments of principal, premium, interest,
fees and other amounts due under the Second Priority Debt Documents so long as
such receipt is not the direct or indirect result of the exercise by a Second
Priority Representative or any Second Priority Debt Party of rights or remedies
as a secured creditor in respect of Shared Collateral. In the event any Second
Priority Representative or any Second Priority Debt Party becomes a judgment
lien creditor in respect of Shared Collateral as a result of its enforcement of
its rights as an unsecured creditor in respect of Second Priority Debt
Obligations, such judgment lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Representatives or
the Senior Secured Parties may have with respect to the Senior Collateral.

 

22

--------------------------------------------------------------------------------


 

SECTION 5.05.                              Gratuitous Bailee for Perfection.

 

(a)                                 Each Senior Representative acknowledges and
agrees that if it shall at any time hold a Lien securing any Senior Obligations
on any Shared Collateral that can be perfected by the possession or control of
such Shared Collateral or of any account in which such Shared Collateral is
held, and if such Shared Collateral or any such account is in fact in the
possession or under the control of such Senior Representative, or of agents or
bailees of such Person (such Shared Collateral being referred to herein as the
“Pledged or Controlled Collateral”), or if it shall any time obtain any landlord
waiver or bailee’s letter or any similar agreement or arrangement granting it
rights or access to Shared Collateral, the applicable Senior Representative
shall also hold such Pledged or Controlled Collateral, or take such actions with
respect to such landlord waiver, bailee’s letter or similar agreement or
arrangement, as sub-agent or gratuitous bailee for the benefit of, and on behalf
of, the relevant Second Priority Representatives, in each case solely for the
purpose of perfecting the Liens granted under the relevant Second Priority
Collateral Documents and subject to the terms and conditions of this Section
5.05.

 

(b)                                 In the event that any Senior Representative
(or its agents or bailees) has Lien filings against Intellectual Property that
is part of the Shared Collateral that are necessary for the perfection of Liens
in such Shared Collateral, such Senior Representative agrees to hold such Liens
as sub-agent and gratuitous bailee for and on behalf of the relevant Second
Priority Representatives and any assignee thereof, solely for the purpose of
perfecting the security interest granted in such Liens pursuant to the relevant
Second Priority Collateral Documents, subject to the terms and conditions of
this Section 5.05.

 

(c)                                  Except as otherwise specifically provided
herein, until the Discharge of Senior Obligations has occurred, the Senior
Representatives and the Senior Secured Parties shall be entitled to manage,
administer or otherwise deal with the Pledged or Controlled Collateral in
accordance with the terms of the Senior Debt Documents as if the Liens under the
Second Priority Collateral Documents did not exist. The rights of the Second
Priority Representatives and the Second Priority Debt Parties with respect to
the Pledged or Controlled Collateral shall at all times be subject to the terms
of this Agreement.

 

(d)                                 The Senior Representatives and the Senior
Secured Parties shall have no obligation whatsoever to the Second Priority
Representatives or any Second Priority Debt Party to assure that any of the
Pledged or Controlled Collateral is genuine or owned by the Grantors, that its
lien is valid or perfected or to protect or preserve rights or benefits of any
Person or any rights pertaining to the Shared Collateral, except as expressly
set forth in this Section 5.05. The duties or responsibilities of the Senior
Representatives under this Section 5.05 shall be limited solely to holding or
controlling the Shared Collateral and the related Liens referred to in
paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous bailee
for the relevant Second Priority Representative for purposes of perfecting the
Lien held by such Second Priority Representative.

 

(e)                                  The Senior Representatives shall not have
by reason of the Second Priority Collateral Documents or this Agreement, or any
other document, a fiduciary relationship in respect of any Second Priority
Representative or any Second Priority Debt Party, and each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby waives and releases the Senior
Representatives from all claims and liabilities arising pursuant to the Senior
Representatives’ roles under this Section 5.05 as sub-agents and gratuitous
bailees with respect to the Shared Collateral.

 

(f)                                   Upon the Discharge of Senior Obligations,
each applicable Senior Representative shall, at the Grantors’ sole cost and
expense, (i) (A) deliver to the Designated Second Priority Representative, to
the extent that it is legally permitted to do so, all Shared Collateral,
including all

 

23

--------------------------------------------------------------------------------


 

proceeds thereof, held or controlled by such Senior Representative or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, or (B) direct and deliver such Shared Collateral as
a court of competent jurisdiction may otherwise direct, (ii) notify any
applicable insurance carrier that it is no longer entitled to be a loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (iii) notify any governmental authority involved in any
condemnation or similar proceeding involving any Grantor that the Designated
Second Priority Representative is entitled to approve any awards granted in such
proceeding. The Lead Borrower and the other Grantors shall take such further
action as is required to effectuate the transfer contemplated hereby and shall
indemnify each Senior Representative for loss or damage suffered by such Senior
Representative as a result of such transfer, except for loss or damage suffered
by any such Person as a result of its own willful misconduct, gross negligence
or bad faith (as determined by a court of competent jurisdiction in a final and
non-appealable decision). The Senior Representatives have no obligations to
follow instructions from any Second Priority Representative or any other Second
Priority Debt Party in contravention of this Agreement.

 

(g)                                  None of the Senior Representatives nor any
of the other Senior Secured Parties shall be required to marshal any present or
future collateral security for any obligations of the Lead Borrower or any
Subsidiary to any Senior Representative or any Senior Secured Party under the
Senior Debt Documents or any assurance of payment in respect thereof, or to
resort to such collateral security or other assurances of payment in any
particular order, and all of their rights in respect of such collateral security
or any assurance of payment in respect thereof shall be cumulative and in
addition to all other rights, however existing or arising.

 

SECTION 5.06.                              When Discharge of Senior Obligations
Deemed To Not Have Occurred. If, at any time after, or substantially
concurrently with, the Discharge of Senior Obligations has occurred, the Lead
Borrower or any Subsidiary enters into any Refinancing of any Senior
Obligations, then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken prior to the date of such designation as a result
of the occurrence of such first Discharge of Senior Obligations) and the
applicable agreement governing such Senior Obligations shall automatically be
treated as a Senior Debt Document for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Shared Collateral
set forth herein and the agent, representative or trustee for the holders of
such Senior Obligations shall be a Senior Representative for all purposes of
this Agreement; provided, that (i) such Refinancing of such Senior Obligations
is permitted pursuant to the terms of then extant Senior Debt Documents and
Second Priority Debt Documents and (ii) the Representative for the holders of
such Refinancing of such Senior Obligations shall have become party to this
Agreement pursuant to, and by satisfying the conditions set forth in, Section
8.09 hereof. Upon receipt of notice of such incurrence (including the identity
of the new Senior Representative), each Second Priority Representative
(including the Designated Second Priority Representative) shall promptly (a)
enter into such documents and agreements, including amendments or supplements to
this Agreement, as the Lead Borrower or such new Senior Representative shall
reasonably request in writing in order to provide the new Senior Representative
the rights of a Senior Representative contemplated hereby, (b) deliver to such
Senior Representative, to the extent that it is legally permitted to do so, all
Shared Collateral, including all proceeds thereof, held or controlled by such
Second Priority Representative or any of its agents or bailees, including the
transfer of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign its
rights under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, and (c) notify
any

 

24

--------------------------------------------------------------------------------


 

governmental authority involved in any condemnation or similar proceeding
involving a Grantor that the new Senior Representative is entitled to approve
any awards granted in such proceeding.

 

SECTION 5.07.                              Purchase Right. Without prejudice to
the enforcement of the Senior Secured Parties’ remedies, the Senior Secured
Parties agree that following (a) acceleration of the Senior Obligations in
accordance with the terms of the Senior Debt Documents, (b) a payment default
under the Senior Debt Documents that has not been cured or waived by the Senior
Secured Parties within ninety (90) days of the occurrence thereof or (c) the
commencement of an Insolvency or Liquidation Proceeding with respect to either
Borrower (each, a “Purchase Event”), within thirty (30) days of the Purchase
Event, one or more of the Second Priority Debt Parties may request, and the
applicable Senior Secured Parties hereby severally offer the Second Priority
Debt Parties the option, to purchase for each all, but not less than all, of the
aggregate amount of Senior Obligations outstanding at the time of purchase for a
purchase price equal to the sum of (1) in the case of all loans, advances or
other similar extensions of credit that constitute Senior Obligations (including
unreimbursed amounts drawn in respect of letters of credit, but excluding the
undrawn amount of then outstanding letters of credit and excluding Obligations
and liabilities under Treasury Services Agreements and Hedging Obligations),
100% of the principal amount thereof and all accrued and unpaid interest thereon
through the date of purchase (without regard, however, to any acceleration or
other prepayment penalties or premiums other than customary breakage costs), (2)
in the case of any Obligations and liabilities under Treasury Services
Agreements, all amounts then due and owing thereunder and cash collateral in
such amounts as the Designated Senior Representative reasonably determines is
necessary to secure the Designated Senior Representative and the other Senior
Secured Parties in connection with such Obligations and liabilities under
Treasury Services Agreements, (3) in the case of any Secured Hedging Agreement,
the aggregate amount then owing to each Hedge Bank (which is a Senior Secured
Party) thereunder pursuant to the terms of the respective Secured Hedging
Agreement, including all amounts owing to such Hedge Bank as a result of the
termination (or early termination) thereof (in each case, to the extent of its
interest as a Senior Secured Party), (4) in the case of the undrawn amount of
then outstanding letters of credit, cash collateral in an amount equal to 105%
of the aggregate undrawn amount of such letters of credit and the aggregate
facing and other similar fees which will accrue thereon through the stated
maturity of the letters of credit (assuming no drawings thereon before stated
maturity), (5) all accrued and unpaid fees, expenses, indemnities and other
amounts (including any prepayment penalties or premiums or similar fees) through
the date of purchase and (6) in the case of contingent or unliquidated Senior
Obligations for which a claim has been made against (or identified by) the
Senior Secured Parties and indemnification or payment is required under the
Senior Debt Documents, cash collateral in such amounts as the Designated Senior
Representative and the other Senior Secured Parties reasonably determine is
necessary to all such contingent or unliquidated Senior Obligations in
connection with such contingent or unliquidated Senior Obligations, without
warranty or representation or recourse (except for representations and
warranties required to be made by assigning lenders pursuant to the Assignment
and Assumption (as such term is defined in the First Lien Credit Agreement));
provided that each Senior Secured Party will retain all rights to
indemnification and expense reimbursement provided in the relevant Senior Debt
Documents for any unidentified and unasserted claims and other amounts relating
to periods prior to the purchase of the Senior Debt Obligations pursuant to this
Section 5.07. If such right is exercised, the parties shall endeavor to close
promptly thereafter but in any event within ten (10) Business Days of the
request. If one or more of the Second Priority Debt Parties exercise such
purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the Senior Representative and the Second Priority
Representative. If more than one Second Priority Debt Party has exercised such
purchase right and the aggregate amount of all purchase right exercises exceeds
the amount of the Senior Obligations, the amount with respect to which each
exercising Second Priority Debt Party shall be deemed to have exercised its
purchase right shall be reduced on a ratable basis according to the amounts of
the original exercises of such purchase right by each such Second Priority Debt
Party. If none of the Second Priority Debt Parties timely exercise such right,
the Senior Secured Parties shall have no further obligations pursuant to this
Section 5.07 for such

 

25

--------------------------------------------------------------------------------


 

Purchase Event and may take any further actions in their sole discretion in
accordance with the Senior Debt Documents and this Agreement. Each Grantor
irrevocably consents to any assignment effected to one or more Senior Priority
Debt Parties pursuant to this Section 5.07 for purposes of all Senior Debt
Documents and hereby agrees that no further consent from such Grantor shall be
required.

 

SECTION 5.08.                              Shared Collateral Documents.

 

(a)                                 Other than with respect to the German
Security, in furtherance of the provisions of Section 6.05 applicable to the
Shared Collateral, each Grantor agrees that each Shared Collateral Document
shall, to the extent possible under applicable law governing each such Shared
Collateral Document, include the following language (or language to similar
effect approved by the Designated Senior Representative):

 

“Notwithstanding anything to the contrary contained in this Agreement, each
Grantor, the Designated Senior Representative (on behalf of the Senior Secured
Parties) and the Designated Second Priority Representative (on behalf of the
Second Priority Debt Parties) acknowledges and agrees that:

 

(x)                                 the security interest granted pursuant to
this Agreement to the Senior Representative (i) for the benefit of the Senior
Secured Parties in the Collateral is intended to be a “first” priority senior
security interest and (ii) as agent for the Second Priority Representative for
the benefit of the Second Priority Debt Parties in the Collateral is intended to
be a “second” priority security interest, fully junior, subordinated and subject
to the security interest granted to the Senior Representative for the benefit of
the Senior Secured Parties in the Collateral on the terms and conditions set
forth in the Intercreditor Agreement notwithstanding the fact that a single
security interest has been granted pursuant to this Agreement and all other
rights and benefits afforded hereunder to the Second Priority Debt Parties with
respect to the Collateral are expressly subject to the terms and conditions of
the Intercreditor Agreement,

 

(y)                                 the Senior Secured Parties’ security
interests in the Collateral are intended to constitute security interests
separate and apart (and of a different class and claim) from the Second Priority
Debt Holders’ security interests in the Collateral, and

 

(z)                                  the grant of security interest hereunder is
intended to constitute two separate and distinct grants of security, one in
favor of the Senior Representative for the benefit of the Senior Secured Parties
in the Collateral and the second in favor of the Senior Representative, as agent
for the Second Priority Representative for the benefit of the Second Priority
Debt Parties in the Collateral notwithstanding the fact that a single security
interest has been granted pursuant to this Agreement.”

 

(b)                                 Other than with respect to the German
Security Documents and to the extent permitted under applicable law, the
Designated Second Priority Representative shall be a party to each Shared
Collateral Document and acknowledge the Lien granted in favor of the Designated
Senior Representative thereunder.

 

SECTION 5.09.                              Shared Collateral Documents (German
law).

 

(a)                                 Solely with respect to any Collateral
subject of any Shared Collateral Document governed by German law (such
Collateral being the “Shared German Collateral”), the Designated Senior
Representative hereby acknowledges and agrees to its appointment as collateral
agent by the Second Priority Debt Parties pursuant to
[                           ] of the [Name of agreement evidencing the Initial

 

26

--------------------------------------------------------------------------------


 

Second Priority Debt Obligations] and agrees to the provisions of
[                                    ] of the Initial Second Priority Debt
Documents. The Senior Representative further agrees to hold control over such
Shared German Collateral as collateral agent for each of the Senior Secured
Parties and the Second Priority Debt Parties, subject to the terms and
conditions hereof and as set forth in the relevant German Security Document.

 

(b)                                 Solely with respect to the Shared German
Collateral, the Designated Senior Representative agrees to solely take direction
with respect to the enforcement over any such Shared German Collateral from the
respective Representative, who is then permitted (and not prohibited) pursuant
to the terms of this Agreement to exercise or seek to exercise remedies with
respect to such portion of the Shared German Collateral.

 

(c)                                  When acting at its own direction or at the
direction of a Second Priority Representative pursuant to clause (b) above, the
Senior Representative will apply the proceeds of any collection, sale,
foreclosure or other realization upon any Shared German Collateral as set forth
in Section 4.1.

 

SECTION 5.10.                              Intra-Group Lenders. If, following
the date hereof, any Subsidiary of Holdings that is not a party hereto becomes
an Intra-Group Lender, subject to applicable Law, the Grantors will procure that
such Subsidiary of Holdings will become a party hereto as an Intra-Group Lender
by the completion, execution of and delivery to the Senior Representative, an
Intra-Group Lender Joinder Agreement within 45 days following the date such
Subsidiary becomes an Intra-Group Lender.

 

SECTION 5.11.                              Parallel Debt (Covenant to Pay
Agent). Notwithstanding any other provision of any Senior Document or Second
Priority Debt Document, each Grantor hereby acknowledges and agrees to be bound
by Section 9.15 of the First Lien Credit Agreement and Section [     ] of the
Second Lien Credit Agreement (and any successor provision with respect thereto
in connection with any Refinancing thereof) to the same extent as if such
Grantor were a party thereto.(1)

 

ARTICLE VI

Insolvency or Liquidation Proceedings

 

SECTION 6.01.                              Financing Issues. Until the Discharge
of Senior Obligations has occurred, if either Borrower or any other Grantor
shall be subject to any Insolvency or Liquidation Proceeding and any Senior
Representative shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to such Borrower’s or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will raise no objection to and will not otherwise contest or
oppose or support (or join with) any other person in contesting or opposing (a)
such sale, use or lease of such cash or other collateral, unless a Senior
Representative or any other Senior Secured Party shall oppose or object to such
use of cash collateral (in which case, no Second Priority Representative nor any
other Second Priority Debt Party shall seek any relief in connection therewith
that is inconsistent with the relief being sought by the Senior Secured
Parties); (b) such DIP Financing, unless a Senior Representative or any other
Senior Secured Party shall oppose or object to such DIP Financing (provided that
the foregoing shall not prevent the Second Priority Debt Parties from proposing
any other DIP Financing that is either pari passu with or junior to the Senior
Obligations to any Grantors or to a court of competent jurisdiction), and,
except to the extent permitted by

 

--------------------------------------------------------------------------------

(1) To be included subject to the structure of Additional Senior Debt or
Additional Second Priority Lien Debt.

 

27

--------------------------------------------------------------------------------


 

the proviso to clause (ii) of Section 3.01(a) and by Section 6.03, will not
request adequate protection or any other relief in connection therewith and, to
the extent the Liens securing any Senior Obligations are subordinated or pari
passu with such DIP Financing, will subordinate (and will be deemed hereunder to
have subordinated) its Liens in the Shared Collateral to (x) such DIP Financing
(and all obligations relating thereto) on the same basis as the Liens securing
the Second Priority Debt Obligations are so subordinated to Liens securing
Senior Obligations under this Agreement, (y) any adequate protection Liens
provided to the Senior Secured Parties, and (z) to any “carve-out” for
professional and United States Trustee fees agreed to by the Senior
Representatives; provided that as the maximum amount of indebtedness that may be
outstanding from time to time in connection with such DIP Financing (not
including any Senior Obligations rolled up therein) shall not exceed an amount
equal to 10% of the maximum amount of Senior Obligations permitted to be
outstanding under the First Lien Credit Agreement Loan Documents (as in effect
on the date hereof) on the date of the commencement of such Insolvency or
Liquidation Proceeding (the “DIP Cap”), (c) any motion for relief from the
automatic stay or from any injunction against foreclosure or enforcement in
respect of Senior Obligations made by any Senior Representative or any other
Senior Secured Party, (d) any exercise by any Senior Secured Party of the right
to credit bid Senior Obligations at any sale in foreclosure of Senior Collateral
or otherwise under Section 363(k) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, (e) any other request for judicial relief
made in any court by any Senior Secured Party relating to the lawful enforcement
of any Lien on Senior Collateral or (f) any order relating to a sale or other
disposition of assets of any Grantor to which any Senior Representative has
consented or not objected that provides, to the extent such sale or other
disposition is to be free and clear of Liens, that the Liens securing the Senior
Obligations and the Second Priority Debt Obligations will attach to the proceeds
of the sale on the same basis of priority as the Liens on the Shared Collateral
securing the Senior Obligations rank to the Liens on the Shared Collateral
securing the Second Priority Debt Obligations pursuant to this Agreement;
provided that the Second Priority Debt Parties may assert any objection to the
proposed bidding procedures or protections to be utilized in connection with any
such sale or other disposition that may be asserted by any unsecured creditor of
any Grantor, and provided, further, (x) the Second Priority Debt Parties not
deemed to have waived any rights to credit bid on the Shared Collateral in any
such sale or disposition under Section 363(k) of the Bankruptcy Code or any
similar provision of any other applicable law, so long as any such credit bid
provides for the payment in full in cash of the Senior Obligations and (y) the
foregoing provisions of this Section 6.01 shall not prevent the Second Priority
Debt Parties from objecting to any provision in any DIP Financing relating to
any provision or content of a plan of reorganization or other plan of similar
effect under any Debtor Relief Laws that are inconsistent with this Agreement.
Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that notice
received two Business Days prior to the entry of an order approving such usage
of cash or other collateral or approving such financing shall be adequate
notice.

 

SECTION 6.02.                              Relief from the Automatic Stay. Until
the Discharge of Senior Obligations has occurred, each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral, without the prior written consent of the
Designated Senior Representative.

 

SECTION 6.03.                              Adequate Protection. Each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that none of them shall
(A) object, contest or support any other Person objecting to or contesting (a)
any request by any Senior Representative or any Senior Secured Parties for
adequate protection, (b) any objection by any Senior Representative or any
Senior Secured Parties to any motion, relief, action or proceeding based on any
Senior Representative’s or Senior Secured Party’s claiming a lack of adequate

 

28

--------------------------------------------------------------------------------


 

protection in any form or (c) the allowance and/or payment of interest, fees,
expenses or other amounts of any Senior Representative or any other Senior
Secured Party under Section 506(b) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law or (B) assert or support any claim for
costs or expenses of preserving or disposing of any Collateral under Section
506(c) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law. Notwithstanding anything contained in this Section 6.03 or in Section 6.01,
in any Insolvency or Liquidation Proceeding, (i) if the Senior Secured Parties
(or any subset thereof) are granted adequate protection in the form of
additional or replacement collateral or superpriority claims in connection with
any DIP Financing (other than in its capacity as a DIP Financing provider) or
use of cash collateral under Section 363 or 364 of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law, then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, may seek or request adequate protection
in the form of a Lien on such additional or replacement collateral or a
superpriority claim, which (A) Lien is subordinated to the Liens securing all
Senior Obligations and such DIP Financing (and all obligations relating thereto)
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement and (B) superpriority claim is subordinated to all claims of the
Senior Secured Parties, (ii) in the event any Second Priority Representatives,
for themselves and on behalf of the Second Priority Debt Parties under their
respective Second Priority Debt Facilities, seek or request adequate protection
and such adequate protection is granted (in each instance, to the extent such
grant is otherwise permissible under the terms and conditions of this Agreement)
in the form of additional or replacement collateral, then such Second Priority
Representatives, for themselves and on behalf of each Second Priority Debt Party
under their Second Priority Debt Facilities, agree that each Senior
Representative shall also be granted a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and any such DIP
Financing and that any Lien on such additional or replacement collateral
securing the Second Priority Debt Obligations shall be subordinated to the Liens
on such collateral securing the Senior Obligations and any such DIP Financing
(and all obligations relating thereto) and any other Liens granted to the Senior
Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Priority Debt Obligations are so subordinated to such Liens
securing Senior Obligations under this Agreement (and, to the extent the Senior
Secured Parties are not granted such adequate protection in such form, any
amounts recovered by or distributed to any Second Priority Debt Party pursuant
to or as a result of any Lien on such additional or replacement collateral so
granted to the Second Priority Debt Parties shall be subject to Section 4.02),
and (iii) in the event any Second Priority Representatives, for themselves and
on behalf of the Second Priority Debt Parties under their respective Second
Priority Debt Facilities, seek or request adequate protection and such adequate
protection is granted (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement) in the form of a
superpriority claim, then such Second Priority Representatives, for themselves
and on behalf of each Second Priority Debt Party under their Second Priority
Debt Facilities, agree that each Senior Representative shall also be granted
adequate protection in the form of a superpriority claim, which superpriority
claim shall be senior to the superpriority claim of the Second Priority Debt
Parties (and, to the extent the Senior Secured Parties are not granted such
adequate protection in such form, any amounts recovered by or distributed to any
Second Priority Debt Party pursuant to or as a result of any such superpriority
claim so granted to the Second Priority Debt Parties shall be subject to Section
4.02). Notwithstanding the foregoing, if the Senior Secured Parties are granted
adequate protection in the form of payments in the amount of current
post-petition interest, incurred fees and expenses, or other cash payments, then
the Second Priority Representatives and the Second Priority Debt Parties shall
not be prohibited from seeking adequate protection in the form of payments in
the amount of current post-petition interest, incurred fees and expenses or
other cash payments (subject to the right of the Senior Secured Parties to
object to the amounts so sought by the Second Priority Debt Parties).

 

SECTION 6.04.                              Preference Issues. If any Senior
Secured Party is required in any Insolvency or Liquidation Proceeding or
otherwise to disgorge, turn over or otherwise pay any amount to

 

29

--------------------------------------------------------------------------------


 

the estate of either Borrower or any other Grantor (or any trustee, receiver or
similar Person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then the Senior Obligations shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Senior Secured Parties shall be entitled to the benefits of
this Agreement until a Discharge of Senior Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that none of them shall
be entitled to benefit from any avoidance action affecting or otherwise relating
to any distribution or allocation made in accordance with this Agreement,
whether by preference or otherwise (it being understood and agreed that the
benefit of such avoidance action otherwise allocable to them shall instead be
allocated and turned over for application in accordance with the priorities set
forth in this Agreement).

 

SECTION 6.05.                              Separate Grants of Security and
Separate Classifications. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges and agrees that (a) the grants of Liens pursuant to the
Senior Collateral Documents and the Second Priority Collateral Documents
constitute separate and distinct grants of Liens and (b) because of, among other
things, their differing rights in the Shared Collateral, the Second Priority
Debt Obligations are fundamentally different from the Senior Obligations and
must be separately classified in any plan of reorganization or similar
dispositive restructuring plan proposed, confirmed, or adopted in an Insolvency
or Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that any claims of
the Senior Secured Parties and the Second Priority Debt Parties in respect of
the Shared Collateral constitute a single class of claims (rather than separate
classes of senior and junior secured claims), then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Shared Collateral
(with the effect being that, to the extent that the aggregate value of the
Shared Collateral is sufficient (for this purpose ignoring all claims held by
the Second Priority Debt Parties), the Senior Secured Parties shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees, and expenses (whether or not allowed or allowable)
before any distribution is made from the Shared Collateral in respect of the
Second Priority Debt Obligations), and each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees to turn over to the
Designated Senior Representative amounts otherwise received or receivable by
them from the Shared Collateral to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second Priority Debt Parties.

 

SECTION 6.06.                              No Waivers of Rights of Senior
Secured Parties. Nothing contained herein shall, except as expressly provided
herein, prohibit or in any way limit any Senior Representative or any other
Senior Secured Party from objecting in any Insolvency or Liquidation Proceeding
or otherwise to any action taken by any Second Priority Debt Party, including
the seeking by any Second Priority Debt Party of adequate protection or the
assertion by any Second Priority Debt Party of any of its rights and remedies
under the Second Priority Debt Documents or otherwise.

 

SECTION 6.07.                              Application. This Agreement, which
the parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code or any similar

 

30

--------------------------------------------------------------------------------


 

provision of any other Bankruptcy Law, shall be effective before, during and
after the commencement of any Insolvency or Liquidation Proceeding. The relative
rights as to the Shared Collateral and proceeds thereof shall continue after the
commencement of any Insolvency or Liquidation Proceeding on the same basis as
prior to the date of the petition therefor, subject to any court order approving
the financing of, or use of cash collateral by, any Grantor. All references
herein to any Grantor shall include such Grantor as a debtor-in-possession and
any receiver or trustee for such Grantor.

 

SECTION 6.08.                              Other Matters. To the extent that any
Second Priority Representative or any Second Priority Debt Party has or acquires
rights under Section 363 or Section 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law with respect to any of the Shared
Collateral, such Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, or such
Second Priority Debt Party, as applicable, agrees not to assert any such rights
without the prior written consent of each Senior Representative; provided that
if requested by any Senior Representative, such Second Priority Representative
shall timely exercise such rights in the manner requested by the Senior
Representatives (acting unanimously), including any rights to payments in
respect of such rights.

 

SECTION 6.09.                              506(c) Claims. Until the Discharge of
Senior Obligations has occurred, each Second Priority Representative, on behalf
of itself and each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will not assert or enforce any claim under Section
506(c) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law senior to or on a parity with the Liens securing the Senior Obligations for
costs or expenses of preserving or disposing of any Shared Collateral.

 

SECTION 6.10.                              Reorganization Securities.

 

(a)                                 If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

 

(b)                                 No Second Priority Debt Party (whether in
the capacity of a secured creditor or an unsecured creditor) shall propose, vote
in favor of, or otherwise directly or indirectly support any plan of
reorganization or similar dispositive restructuring plan that is inconsistent
with the priorities or other provisions of this Agreement, other than with the
prior written consent of the Designated Senior Representative or to the extent
any such plan is proposed or supported by the number of Senior Secured Parties
required under Section 1126(c) of the Bankruptcy Code.

 

SECTION 6.11.                              Section 1111(b) of the Bankruptcy
Code. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, shall not
object to, oppose, support any objection, or take any other action to impede,
the right of any Senior Secured Party to make an election under Section
1111(b)(2) of the Bankruptcy Code. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, waives any claim it may hereafter have against any
senior claimholder arising out of the election by any Senior Secured Party of
the application of Section 1111(b)(2) of the Bankruptcy Code.

 

31

--------------------------------------------------------------------------------


 

SECTION 6.12.                              Post-Petition Claims.

 

(a)                                 No Second Priority Representative nor any
other Second Priority Debt Party shall oppose or seek to challenge (or join with
or support any other person in challenging) any claim by any Senior
Representative or any Senior Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Senior Obligations consisting of post-petition
interest, fees, costs, charges or expenses to the extent of the value of the
Senior Representative’s Lien held for the benefit of the Senior Secured Parties,
without regard to the existence of the Lien of the Second Priority
Representatives on behalf of the Second Priority Debt Parties on the Shared
Collateral.

 

(b)                                 No Senior Representative nor any other
Senior Secured Party shall oppose or seek to challenge (or join with or support
any other person in challenging) any claim by any Second Priority Representative
or any Second Priority Debt Party for allowance in any Insolvency or Liquidation
Proceeding of Second Priority Debt Obligations consisting of post-petition
interest, fees, costs, charges or expenses so long as the Senior Secured Parties
are receiving post-petition interest, fees or expenses in at least the same form
being requested by the Second Priority Debt Parties and then only to the extent
of the value of the Lien of the Second Priority Representatives on behalf of the
Second Priority Debt Parties on the Shared Collateral (after taking into account
the value of the Lien in favor of the Senior Secured Parties; provided, however,
to the extent that any such payments are later recharacterized as payments of
principal by the applicable bankruptcy court, such payments shall, upon such
recharacterization, be turned over to the Senior Secured Parties and applied to
the Senior Obligations in accordance with Section 4.01 hereof).

 

ARTICLE VII

 

Reliance; Etc.

 

SECTION 7.01.                              Reliance. All loans and other
extensions of credit made or deemed made on and after the date hereof by the
Senior Secured Parties to each Borrower and any Subsidiary shall be deemed to
have been given and made in reliance upon this Agreement. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that it and such Second Priority
Debt Parties have, independently and without reliance on any Senior
Representative or other Senior Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the Second Priority Debt Documents to which they are
party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decisions in taking or not taking any action under the Second Priority Debt
Documents or this Agreement.

 

SECTION 7.02.                              No Warranties or Liability. Each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
neither any Senior Representative nor any other Senior Secured Party has made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Senior Debt Documents, the ownership of any Shared Collateral or the
perfection or priority of any Liens thereon. The Senior Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
under the Senior Debt Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate, and the Senior Secured
Parties may manage their loans and extensions of credit without regard to any
rights or interests that the Second Priority Representatives and the Second
Priority Debt Parties have in the Shared Collateral or otherwise, except as
otherwise provided in this Agreement. Neither any Senior Representative nor any
other Senior Secured Party shall have any duty to any Second Priority
Representative or Second Priority Debt Party to act or refrain from acting in a
manner that allows,

 

32

--------------------------------------------------------------------------------


 

or results in, the occurrence or continuance of an event of default or default
under any agreement with either Borrower or any Subsidiary (including the Second
Priority Debt Documents), regardless of any knowledge thereof that they may have
or be charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

 

SECTION 7.03.           Obligations Unconditional. All rights, interests,
agreements and obligations of the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties hereunder shall remain in full force and effect irrespective of:

 

(a)           any lack of validity or enforceability of any Senior Debt Document
or any Second Priority Debt Document;

 

(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Second Priority Debt
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the First Lien Credit Agreement or any other Senior Debt Document
or of the terms of any Second Priority Debt Document;

 

(c)           any exchange of any security interest in any Shared Collateral or
any other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Second Priority Debt Obligations or any guarantee thereof;

 

(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of either Borrower or any other Grantor; or

 

(e)           any other circumstances that otherwise might constitute a defense
available to (i) either Borrower or any other Grantor in respect of the Senior
Obligations (other than the Discharge of Senior Obligations subject to Sections
5.06 and 6.04) or (ii) any Second Priority Representative or Second Priority
Debt Party in respect of this Agreement.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01.           Conflicts. Subject to Section 8.22, in the event of any
conflict between the provisions of this Agreement and the provisions of any
Senior Debt Document or any Second Priority Debt Document, the provisions of
this Agreement shall govern. Notwithstanding the foregoing, the relative rights
and obligations of (x) the Senior Representatives and the Senior Secured Parties
(as amongst themselves) with respect to any Senior Collateral shall be governed
by the terms of the First Lien Intercreditor Agreement and in the event of any
conflict between the First Lien Intercreditor Agreement and this Agreement as to
such relative rights and obligations, the provisions of the First Lien
Intercreditor Agreement shall control and (y) the Second Priority
Representatives and the Second Priority Debt Parties (as amongst themselves)
with respect to any Second Priority Collateral shall be governed by the terms of
the Junior Lien Intercreditor Agreement and in the event of any conflict between
the Junior Lien

 

33

--------------------------------------------------------------------------------


 

Intercreditor Agreement and this Agreement as to such relative rights and
obligations, the provisions of the Junior Lien Intercreditor Agreement shall
control.

 

SECTION 8.02.           Continuing Nature of this Agreement; Severability.
Subject to Sections 5.06 and 6.04, this Agreement shall continue to be effective
until the Discharge of Senior Obligations shall have occurred. This is a
continuing agreement of Lien subordination, and the Senior Secured Parties may
continue, at any time and without notice to the Second Priority Representatives
or any Second Priority Debt Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of either Borrower or any
Subsidiary constituting Senior Obligations in reliance hereon. The terms of this
Agreement shall survive and continue in full force and effect in any Insolvency
or Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 8.03.           Amendments; Waivers.

 

(a)           No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 8.03(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

 

(b)           This Agreement may be amended in writing signed by each
Representative (in each case, acting in accordance with the documents governing
the applicable Debt Facility); provided that any such amendment, supplement or
waiver which by the terms of this Agreement requires the Lead Borrower’s consent
or which increases the obligations or reduces the rights of, or otherwise
materially adversely affects, either Borrower or any Grantor, shall require the
consent of the Lead Borrower. Any such amendment, supplement or waiver shall be
in writing and shall be binding upon the Senior Secured Parties and the Second
Priority Debt Parties and their respective successors and assigns.

 

(c)           Notwithstanding the foregoing, without the consent of any Secured
Party, any Representative may become a party hereto by execution and delivery of
a Joinder Agreement in accordance with Section 8.09 and upon such execution and
delivery, such Representative and the Secured Parties and Senior Obligations or
Second Priority Debt Obligations of the Debt Facility for which such
Representative is acting shall be subject to the terms hereof.

 

SECTION 8.04.           Information Concerning Financial Condition of the Lead
Borrower and the Subsidiaries. The Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall each be responsible for keeping themselves informed of (a) the
financial condition of Holdings, each Borrower and the Subsidiaries and all
endorsers or guarantors of the Senior Obligations or the Second Priority Debt
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the Senior Obligations or the Second Priority Debt Obligations. The Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives

 

34

--------------------------------------------------------------------------------


 

and the Second Lien Priority Debt Parties shall have no duty to advise any other
party hereunder of information known to it or them regarding such condition or
any such circumstances or otherwise. In the event that any Senior
Representative, any Senior Secured Party, any Second Priority Representative or
any Second Priority Debt Party, in its sole discretion, undertakes at any time
or from time to time to provide any such information to any other party, it
shall be under no obligation to (i) make, and the Senior Representatives, the
Senior Secured Parties, the Second Priority Representatives and the Second
Priority Debt Parties shall not make or be deemed to have made, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

SECTION 8.05.           Subrogation. Each Second Priority Representative, on
behalf of itself and each Second Priority Debt Party under its Second Priority
Debt Facility, hereby waives any rights of subrogation it may acquire as a
result of any payment hereunder until the Discharge of Senior Obligations has
occurred.

 

SECTION 8.06.           Application of Payments. Except as otherwise provided
herein, all payments received by the Senior Secured Parties may be applied,
reversed and reapplied, in whole or in part, to such part of the Senior
Obligations as the Senior Secured Parties, in their sole discretion, deem
appropriate, consistent with the terms of the Senior Debt Documents. Except as
otherwise provided herein, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, assents to any such extension or postponement of the time of payment
of the Senior Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

SECTION 8.07.           Additional Grantors. The Lead Borrower agrees that, if
any Subsidiary shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex II. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereto, and will be
acknowledged by the Designated Second Priority Representative and the Designated
Senior Representative. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor as a party to this Agreement.

 

SECTION 8.08.           Dealings with Grantors. Upon any application or demand
by the Lead Borrower or any Grantor to any Representative to take or permit any
action under any of the provisions of this Agreement or under any Collateral
Document (if such action is subject to the provisions hereof), at the request of
such Representative, the Lead Borrower or such Grantor, as appropriate, shall
furnish to such Representative a certificate of a Responsible Officer (an
“Officer’s Certificate”) stating that all conditions precedent, if any, provided
for in this Agreement or such Collateral Document, as the case may be, relating
to the proposed action have been complied with, except that in the case of any
such application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

 

SECTION 8.09.           Additional Debt Facilities. To the extent, but only to
the extent, permitted by the provisions of the then extant Senior Debt Documents
and Second Priority Debt Documents, the Borrowers may incur or issue and sell
one or more series or classes of Additional Second

 

35

--------------------------------------------------------------------------------


 

Priority Debt and one or more series or classes of Additional Senior Debt. Any
such additional class or series of Additional Second Priority Debt (the “Second
Priority Class Debt”) may be secured by a second priority, subordinated Lien on
Shared Collateral, in each case under and pursuant to the relevant Second
Priority Collateral Documents for such Second Priority Class Debt, if and
subject to the condition that the Representative of any such Second Priority
Class Debt (each, a “Second Priority Class Debt Representative”), acting on
behalf of the holders of such Second Priority Class Debt (such Representative
and holders in respect of any Second Priority Class Debt being referred to as
the “Second Priority Class Debt Parties”), becomes a party to this Agreement by
satisfying conditions (i) through (iii), as applicable, of the immediately
succeeding paragraph. Any such additional class or series of Additional Senior
Debt (the “Senior Class Debt”; and the Senior Class Debt and Second Priority
Class Debt, collectively, the “Class Debt”) may be secured on a senior basis to
the Second Priority Debt Obligations by a Lien on Shared Collateral, in each
case under and pursuant to the relevant Senior Collateral Documents, if and
subject to the condition that the Representative of any such Senior Class Debt
(each, a “Senior Class Debt Representative”; and the Senior Class Debt
Representatives and Second Priority Class Debt Representatives, collectively,
the “Class Debt Representatives”), acting on behalf of the holders of such
Senior Class Debt (such Representative and holders in respect of any such Senior
Class Debt being referred to as the “Senior Class Debt Parties; and the Senior
Class Debt Parties and Second Priority Class Debt Parties, collectively, the
“Class Debt Parties”), becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) through (iii), as applicable, of the
immediately succeeding paragraph. In order for a Class Debt Representative to
become a party to this Agreement:

 

(i)            such Class Debt Representative shall have executed and delivered
a Joinder Agreement substantially in the form of Annex III (if such
Representative is a Second Priority Class Debt Representative) or Annex IV (if
such Representative is a Senior Class Debt Representative) (with such changes as
may be reasonably approved by the Designated Senior Representative and such
Class Debt Representative) pursuant to which it becomes a Representative
hereunder, and the Class Debt in respect of which such Class Debt Representative
is the Representative constitutes Additional Senior Debt Obligations or
Additional Second Priority Debt Obligations, as applicable, and the related
Class Debt Parties become subject hereto and bound hereby as Additional Senior
Debt Parties or Additional Second Priority Debt Parties, as applicable;

 

(ii)           the Lead Borrower (a) shall have delivered to the Designated
Senior Representative an Officer’s Certificate identifying the obligations to be
designated as Additional Senior Debt Obligations or Additional Second Priority
Debt Obligations, as applicable, and the initial aggregate principal amount or
face amount thereof and certifying that such obligations are permitted to be
incurred and secured (I) in the case of Additional Senior Debt Obligations, on a
senior basis under each of the Senior Debt Documents to the Second Priority Debt
Obligations and (II) in the case of Additional Second Priority Debt Obligations,
on a junior basis to the Senior Obligations under each of the Second Priority
Debt Documents and (b) if requested, shall have delivered true and complete
copies of each of the Second Priority Debt Documents or Senior Debt Documents,
as applicable, relating to such Class Debt, certified as being true and correct
by an authorized officer of the Lead Borrower; and

 

(iii)          the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.

 

SECTION 8.10.           Refinancings. The Senior Obligations and the Second
Priority Debt Obligations may be Refinanced or replaced, in whole or in part, in
each case, without notice to, or the

 

36

--------------------------------------------------------------------------------


 

consent (except to the extent a consent is otherwise required to permit the
refinancing transaction under any Senior Debt Document or any Second Priority
Debt Document) of any Senior Representative or any Secured Party, all without
affecting the Lien priorities provided for herein or the other provisions
hereof; provided, that (i) such Refinancing is permitted pursuant to the terms
of each then extant Senior Debt Documents and Second Priority Debt Documents and
(ii) the Representative for the holders of such Refinancing shall have become
party to this Agreement pursuant to, and by satisfying the conditions set forth
in, Section 8.09 hereof.

 

The Second Priority Representatives hereby agree that at the request of the Lead
Borrower in connection with refinancing or replacement of Senior Obligations
(“Replacement Senior Obligations”) they will enter into an agreement in form and
substance reasonably acceptable to the Second Priority Representatives with the
agent for the Replacement Senior Obligations containing terms and conditions
substantially similar to the terms and conditions of this Agreement.

 

SECTION 8.11.           Consent to Jurisdiction; Waivers. Each Representative,
on behalf of itself and the Secured Parties of the Debt Facility for which it is
acting, irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the Collateral Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York in the City of New York,
Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and, in each case, appellate courts from any
thereof;

 

(b)           consents and agrees that any such action or proceeding shall be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12;

 

(d)           agrees that nothing herein shall affect the right of any other
party hereto (or any Secured Party) to effect service of process in any other
manner permitted by law; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.11 any special, exemplary, punitive or consequential damages.

 

SECTION 8.12.           Notices. All notices, requests, demands and other
communications provided for or permitted hereunder shall be in writing and shall
be sent:

 

(i)         if to either Borrower or any Grantor, to the Lead Borrower, at its
address at: Trinseo Materials Operating S.C.A., [                             ],
with a copy to K&L Gates LLP, [·],Attention: [·], E-mail: [·], telephone: [·],
facsimile: [·];(2)

 

--------------------------------------------------------------------------------

(2)   K&L to provide address and contact for notices. (including correct K&L
Gates office).

 

37

--------------------------------------------------------------------------------


 

(ii)        if to the Second Priorit Debt Representative to it at:
[                  ] [                                ], Attention of
[          ], fax:[                    ];

 

(iii)       if to the First Lien Administrative Agent, to it at: Deutsche Bank
AG New York Branch, 60 Wall Street, New York, New York 10005, Attention of
[           ], fax:[                          ].

 

(iv)       if to any other Representative, to it at the address specified by it
in the Joinder Agreement delivered by it pursuant to Section 8.09.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid (or any
substantially similar form of mail) and properly addressed). For the purposes
hereof, the addresses of the parties hereto shall be as set forth above or, as
to each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

 

SECTION 8.13.           Further Assurances. Each Senior Representative, on
behalf of itself and each Senior Secured Party under the Senior Debt Facility
for which it is acting, each Second Party Representative, on behalf of itself,
and each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties hereto may reasonably request to effectuate the terms of, and the
Lien priorities contemplated by, this Agreement.

 

SECTION 8.14.           GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(A)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(B)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 8.15.           Binding on Successors and Assigns. This Agreement shall
be binding upon the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives, the Second Priority Debt Parties, each
Borrower, the other Grantors party hereto and their respective successors and
assigns.

 

SECTION 8.16.           Section Titles. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement.

 

SECTION 8.17.           Counterparts. This Agreement may be executed in one or
more counterparts, including by means of facsimile or other electronic method,
each of which shall be an original and all of which shall together constitute
one and the same document. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

38

--------------------------------------------------------------------------------


 

SECTION 8.18.           Intercreditor Agreements. (a) It is hereby agreed that
the Second Priority Representatives and, if any Senior Representative elects to
become a party thereto, such Senior Representative, may enter into intercreditor
agreements or similar arrangements governing the rights, benefits and privileges
as among the Second Priority Debt Parties and the holders of Indebtedness
secured on a junior basis to the Second Priority Debt Obligations and the Senior
Obligations in respect of the Shared Collateral with one or more trustees,
administrative agents, collateral agents or similar agents under the indenture
or other governing agreement pursuant to which Indebtedness is issued, incurred
or otherwise obtained, including as to application of proceeds of the Shared
Collateral, control of the Shared Collateral and waivers, modifications and
releases with respect to the Shared Collateral (each, as such agreement or
arrangement may be amended, supplemented, restated or otherwise modified from
time to time, a “Third Lien Intercreditor Agreement”). In the event that any
Third Lien Intercreditor Agreement exists, the provisions thereof shall not, as
between any of the Senior Secured Parties, on the one hand, and any of the
Second Priority Debt Parties, on the other hand, be (or be construed to be) an
amendment, modification or other change to this Agreement and the provisions of
this Agreement shall remain in full force and effect in accordance with the
terms hereof (as such provisions may be amended, modified or otherwise
supplemented from time to time in accordance with the terms hereof).

 

(b) Notwithstanding anything to the contrary contained in this Agreement, each
party hereto agrees that the Senior Secured Parties (as among themselves) may
enter into the First Lien Intercreditor Agreeement or other intercreditor
agreements (or similar arrangements) governing the rights, benefits and
privileges as among the First Lien Secured Parties in respect of the Shared
Collateral, this Agreement and the other Senior Debt Documents, including as to
application of proceeds of the Shared Collateral, voting rights, control of the
Shared Collateral and waivers with respect to the Shared Collateral, in each
case so long as the terms thereof do not violate or conflict with (i) the
provisions of this Agreement with respect to the relative rights of the Senior
Secured Parties on the one hand and the Second Priority Debt Parties on the
other hand and/or (ii) the Senior Debt Documents. The Second Priority Debt
Parties (as among themselves) may enter into an intercreditor agreement (or
similar arrangement) (such agreement or arrangement, as may be amended,
supplemented, restated or otherwise modified from time to time, a “Junior Lien
Intercreditor Agreement”) governing the rights, benefits and privileges as among
the Second Priority Debt Parties in respect of the Shared Collateral, this
Agreement and the other Second Priority Debt Documents, including as to
application of proceeds of the Shared Collateral, voting rights, control of the
Shared Collateral and waivers with respect to the Shared Collateral, in each
case so long as the terms thereof do not violate or conflict with (i) the
provisions of this Agreement with respect to the relative rights of the Senior
Secured Parties on the one hand and the Second Priority Debt Parties on the
other hand and/or (ii) or the Second Priority Debt Documents. In any event, if a
First Lien Intercreditor Agreement and/or a Junior Lien Intercreditor Agreement
exists, the provisions thereof shall not be (or be construed to be) an
amendment, modification or other change to this Agreement or any other Senior
Collateral Document or Second Priority Collateral Document, and the provisions
of this Agreement and the other Senior Collateral Documents and Second Priority
Collateral Documents shall remain in full force and effect in accordance with
the terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the terms hereof and
thereof, including to give effect to any intercreditor agreement (or similar
arrangement)).

 

(c) Notwithstanding anything herein to the contrary, the provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Senior Secured Parties on the one hand and the Second Priority
Debt Parties on the other hand.

 

SECTION 8.19.           No Third Party Beneficiaries; Successors and Assigns.
The lien priorities set forth in this Agreement and the rights and benefits
hereunder in respect of such lien priorities shall inure solely to the benefit
of the Senior Representatives, the Senior Secured Parties, the Second

 

39

--------------------------------------------------------------------------------


 

Priority Representatives and the Second Priority Debt Parties, and their
respective permitted successors and assigns, and no other Person (including the
Grantors, or any trustee, receiver, debtor in possession or bankruptcy estate in
a bankruptcy or like proceeding) shall have or be entitled to assert such
rights. Nothing in this Agreement is intended to or shall impair the obligations
of either Borrower or any other Grantor, which are absolute and unconditional,
to pay the Senior Obligations and the Second Priority Debt Obligations as and
when the same shall become due and payable in accordance with their terms.

 

SECTION 8.20.           Effectiveness. This Agreement shall become effective
when executed and delivered by the parties hereto. All references to either
Borrower or any other Grantor shall include such Borrower or any other Grantor
as debtor and debtor-in-possession and any receiver or trustee for such Borrower
or any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.

 

SECTION 8.21.           First Lien Administrative Agent and Representative. It
is understood and agreed that (a) the First Lien Administrative Agent is
entering into this Agreement in its capacity as administrative agent and
collateral agent under the First Lien Credit Agreement and the provisions of
Article 9 of the First Lien Credit Agreement applicable to the Agents (as
defined therein) thereunder shall also apply to the First Lien Administrative
Agent hereunder and (b) the Second Priority Representative is entering into this
Agreement in its capacity as [                                           ] under
the Second Priority Debt Documents.

 

SECTION 8.22.           Relative Rights. Notwithstanding anything in this
Agreement to the contrary (a) (except to the extent contemplated by
Section 5.01(a), 5.01(b), 5.01(e) or 5.03(b)), nothing in this Agreement is
intended to or will (i) amend, waive or otherwise modify the provisions of the
First Lien Credit Agreement, any other Senior Debt Document or any Second
Priority Debt Documents, or (ii) obligate either Borrower or any Grantor to take
any action, or fail to take any action, that would otherwise constitute a breach
of, or default under, the First Lien Credit Agreement or any other Senior Debt
Document or any Second Priority Debt Document (b) nothing in this Agreement is
intended or will (i) change the relative priorities of the Senior Obligations or
the Liens granted under the Senior Collateral Documents on the Shared Collateral
(or any other assets) as among the Senior Secured Parties, or (ii) otherwise
change the relative rights of the Senior Secured Parties in respect of the
Shared Collateral as among such Senior Secured Parties.

 

SECTION 8.23.           Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

SECTION 8.24.           Rules of Interpretation. This Agreement is a product of
negotiations among representatives of, and has been reviewed by counsel to, each
of the First Lien Administrative Agent, the Second Priority Representative and
each Grantor and is the product of those persons on behalf of themselves and the
First Lien Credit Agreement Secured Parties (in the case of the First Lien
Administrative Agent) and the Second Priority Debt Parties. Accordingly, this
Agreement’s provisions shall not be construed against, or in favor of, any party
or other person merely by virtue of the extent of that party or other person’s
involvement, or lack of involvement, in the preparation of this Agreement and of
any of its specific provision.

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as First Lien Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[                                                        ],

 

 

as Initial Second Priority Representative

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Trinseo — Second Lien Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

 

as Lead Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TRINSEO MATERIALS FINANCE, INC.,

 

 

as Co-Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Trinseo — Second Lien Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

Grantors

 

Annex I-1

--------------------------------------------------------------------------------


 

ANNEX II

 

SUPPLEMENT NO. dated as of [              ], 20[    ] (this “Supplement”), to
the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [              ], 20[     ]
(the “Second Lien Intercreditor Agreement”), among TRINSEO Holding S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(“RCS”) under number B 153582 (“Holdings”), TRINSEO MATERIALS S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with RCS under number B 162639 (“Intermediate
Holdings”), TRINSEO MATERIALS OPERATING S.C.A., a partnership limited by shares
(societe en commandite par actions) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
RCS under number B 153586 (the “Lead Borrower”), acting by its general
partner, Intermediate Holdings, TRINSEO MATERIALS FINANCE, INC., a Delaware
corporation, the other Grantors from time to time party thereto, DEUTSCHE BANK
AG NEW YORK BRANCH, as Representative for the First Lien Credit Agreement
Secured Parties (in such capacity and together with its successors in such
capacity, the “First Lien Administrative Agent”),
[                            ], as Representative for the Initial Second
Priority Debt Parties (in such capacity and together with its successors in such
capacity, the “Initial Second Priority Representative”), and each additional
Second Priority Representative and Senior Representative that from time to time
becomes a party thereto pursuant to Section 8.09 thereof.

 

A.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Second Lien Intercreditor
Agreement.

 

B.            The Grantors have entered into the Second Lien Intercreditor
Agreement. Pursuant to the First Lien Credit Agreement, the Initial Second
Priority Debt Documents, certain Additional Senior Debt Documents and certain
Additional Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Lead Borrower are required to enter into the Second Lien
Intercreditor Agreement. Section 8.07 of the Second Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the Second Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the First Lien Credit
Agreement, the Initial Second Priority Debt Documents, the Additional Second
Priority Debt Documents and Additional Senior Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

 

SECTION 1.         In accordance with Section 8.07 of the Second Lien
Intercreditor Agreement, the New Grantor by its signature below becomes a
Grantor under the Second Lien Intercreditor Agreement with the same force and
effect as if originally named therein as a Grantor, and the New Grantor hereby
agrees to all the terms and provisions of the Second Lien Intercreditor
Agreement applicable to it as a Grantor thereunder. Each reference to a
“Grantor” in the Second Lien Intercreditor Agreement shall be deemed to include
the New Grantor. The Second Lien Intercreditor Agreement is hereby incorporated
herein by reference.

 

Annex II-1

--------------------------------------------------------------------------------


 

SECTION 2.         The New Grantor represents and warrants to the Designated
Senior Representative and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Bankruptcy Laws and by
general principles of equity.

 

SECTION 3.         This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Designated Senior Representative shall have received a counterpart of this
Supplement that bears the signature of the New Grantor. Delivery of an executed
signature page to this Supplement by facsimile transmission or other electronic
method shall be as effective as delivery of a manually signed counterpart of
this Supplement.

 

SECTION 4.         Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.        THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.         In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.         All communications and notices hereunder shall be in writing
and given as provided in Section 8.12 of the Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Grantor shall be
given to it in care of the Lead Borrower as specified in the Second Lien
Intercreditor Agreement.

 

SECTION 8.         The Lead Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

Annex II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.

 

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

[                        ], as Designated Senior Representative

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[                        ], as Designated Second Priority Representative

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Annex II-3

--------------------------------------------------------------------------------


 

ANNEX III

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [   ] dated as of [         ], 20[   ]
to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [        ], 20[     ]
(the “Second Lien Intercreditor Agreement”), among TRINSEO Holding S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(“RCS”) under number B 153582 (“Holdings”), TRINSEO MATERIALS S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg, Grand Duchy
of Luxembourg, registered with RCS under number B 162639 (“Intermediate
Holdings”), TRINSEO MATERIALS OPERATING S.C.A., a partnership limited by shares
(societe en commandite par actions) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 46A, avenue John
F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the
RCS under number B 153586 (the “Lead Borrower”), acting by its general
partner, Intermediate Holdings, TRINSEO MATERIALS FINANCE, INC., a Delaware
corporation (the “Co-Borrower”, together with the Lead Borrower, the “Borrowers”
and each, a “Borrower”), the other Grantors from time to time party thereto,
DEUTSCHE BANK AG NEW YORK BRANCH, as Representative for the First Lien Credit
Agreement Secured Parties (in such capacity and together with its successors in
such capacity, the “First Lien Administrative Agent”),
[                                        ], as Representative for the Initial
Second Priority Debt Parties (in such capacity and together with its successors
in such capacity, the “Initial Second Priority Representative”), and each
additional Second Priority Representative and Senior Representative that from
time to time becomes a party thereto pursuant to Section 8.09 thereof.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Second Lien Intercreditor
Agreement.

 

B.            As a condition to the ability of the Borrowers to incur Second
Priority Class Debt after the date of the Second Lien Intercreditor Agreement
and to secure such Second Priority Class Debt with the Second Priority Lien and
to have such Second Priority Class Debt guaranteed by the Grantors, in each case
under and pursuant to the Second Priority Collateral Documents relating thereto,
the Second Priority Class Debt Representative in respect of such Second Priority
Class Debt is required to become a Representative under, and such Second
Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Second Lien
Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor Agreement
provides that such Second Priority Class Debt Representative may become a
Representative under, and such Second Priority Class Debt and such Second
Priority Class Debt Parties may become subject to and bound by, the Second Lien
Intercreditor Agreement as Additional Second Priority Debt Obligations and
Additional Second Priority Debt Parties, respectively, pursuant to the execution
and delivery by the Second Priority Class Debt Representative of an instrument
in the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Second Lien Intercreditor Agreement.
The undersigned Second Priority Class Debt Representative (the “New
Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Second Priority Debt
Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1.         In accordance with Section 8.09 of the Second Lien
Intercreditor Agreement, the New Representative by its signature below becomes a
Representative under, and the

 

Annex III-1

--------------------------------------------------------------------------------


 

related Second Priority Class Debt and Second Priority Class Debt Parties become
subject to and bound by, the Second Lien Intercreditor Agreement as Additional
Second Priority Debt Obligations and Additional Second Priority Debt Parties,
respectively, with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Second Priority Class Debt Parties, hereby agrees
to all the terms and provisions of the Second Lien Intercreditor Agreement
applicable to it as a Second Priority Representative and to the Second Priority
Class Debt Parties that it represents as Second Priority Debt Parties. Each
reference to a “Representative” or “Second Priority Representative” in the
Second Lien Intercreditor Agreement shall be deemed to include the New
Representative. The Second Lien Intercreditor Agreement is hereby incorporated
herein by reference.

 

SECTION 2.     The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent][trustee] under [DESCRIBE NEW FACILITY], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms hereof and (iii) the Second Priority Debt Documents
relating to such Second Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Second Priority Class Debt
Parties in respect of such Second Priority Class Debt will be subject to and
bound by the provisions of the Second Lien Intercreditor Agreement as Second
Priority Debt Parties.

 

SECTION 3.     This Representative Supplement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

 

SECTION 4.     Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.        THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.     In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.     All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

SECTION 8.     The Lead Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Representative

 

Annex III-2

--------------------------------------------------------------------------------


 

Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

Annex III-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

 

 

[NAME OF NEW REPRESENTATIVE],

 

 

as [             ] for the holders of [                            ]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention of:

 

 

 

 

 

 

 

 

 

Telecopy:

 

 

 

 

 

 

 

 

 

[                                  ],

 

 

as Designated Senior Representative

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Annex III-4

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

 

 

TRINSEO MATERIALS OPERATING S.C.A.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TRINSEO MATERIALS FINANCE, INC.,

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

THE GRANTORS

 

 

LISTED ON SCHEDULE I HERETO

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Annex III-5

--------------------------------------------------------------------------------


 

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

 

Grantors

 

Annex III-6

--------------------------------------------------------------------------------


 

ANNEX IV

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [   ] dated as of [      ], 20[   ] to
the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [              ], 20[   ]
(the “Second Lien Intercreditor Agreement”), among TRINSEO Holding S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, TRINSEO
MATERIALS S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg (“Intermediate Holdings”), TRINSEO MATERIALS OPERATING
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, TRINSEO
MATERIALS FINANCE, INC., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the other
Grantors from time to time party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
Representative for the First Lien Credit Agreement Secured Parties (in such
capacity and together with its successors in such capacity, the “First Lien
Administrative Agent”), [                                 ], as Representative
for the Initial Second Priority Debt Parties (in such capacity and together with
its successors in such capacity, the “Initial Second Priority Representative”),
and each additional Second Priority Representative and Senior Representative
that from time to time becomes a party thereto pursuant to Section 8.09 thereof.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Second Lien Intercreditor
Agreement.

 

B.            As a condition to the ability of the Borrowers to incur Senior
Class Debt after the date of the Second Lien Intercreditor Agreement and to
secure such Senior Class Debt with the Senior Lien and to have such Senior
Class Debt guaranteed by the Grantors on a senior basis, in each case under and
pursuant to the Senior Collateral Documents relating thereto, the Senior
Class Debt Representative in respect of such Senior Class Debt is required to
become a Representative under, and such Senior Class Debt and the Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the Second Lien Intercreditor Agreement. Section 8.09 of the Second
Lien Intercreditor Agreement provides that such Senior Class Debt Representative
may become a Representative under, and such Senior Class Debt and such Senior
Class Debt Parties may become subject to and bound by, the Second Lien
Intercreditor Agreement as Additional Senior Debt Obligations and Additional
Senior Debt Parties, respectively, pursuant to the execution and delivery by the
Senior Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the Second Lien Intercreditor Agreement. The undersigned
Senior Class Debt Representative (the “New Representative”) is executing this
Supplement in accordance with the requirements of the Senior Debt Documents and
the Second Priority Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1.         In accordance with Section 8.09 of the Second Lien
Intercreditor Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
as Additional Senior Debt Obligations and Additional Senior Debt Parties,
respectively, with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Second Lien Intercreditor Agreement applicable to it
as a Senior Representative and to the Senior Class Debt Parties that it
represents as Senior Debt Parties. Each reference to a “Representative” or
“Senior Representative” in the Second Lien

 

Annex IV-1

--------------------------------------------------------------------------------


 

Intercreditor Agreement shall be deemed to include the New Representative. The
Second Lien Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2.     The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent][trustee] under [DESCRIBE THE NEW FACILITY], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms thereof and (iii) the Senior Debt Documents relating
to such Senior Class Debt provide that, upon the New Representative’s entry into
this Agreement, the Senior Class Debt Parties in respect of such Senior
Class Debt will be subject to and bound by the provisions of the Second Lien
Intercreditor Agreement as Senior Secured Parties.

 

SECTION 3.     This Representative Supplement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

 

SECTION 4.     Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.        THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.     In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.     All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

SECTION 8.     The Lead Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative as required by
the applicable Senior Debt Documents.

 

Annex IV-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

 

 

[NAME OF NEW REPRESENTATIVE],

 

 

as [            ] for the holders of [                                      ]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention of:

 

 

 

 

 

 

 

 

 

Telecopy:

 

 

 

 

 

 

 

 

 

[                            ],

 

 

as Designated Senior Representative

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Annex IV-3

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

TRINSEO MATERIALS OPERATING S.C.A.,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRINSEO MATERIALS FINANCE, INC.,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE GRANTORS

 

LISTED ON SCHEDULE I HERETO

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Annex IV-4

--------------------------------------------------------------------------------


 

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

 

Grantors

 

Annex IV-5

--------------------------------------------------------------------------------


 

EXHIBIT M

 

TRINSEO MATERIALS OPERATING S.C.A.,

TRINSEO MATERIALS FINANCE, INC.,

c/o Trinseo Materials Operating S.C.A.

1000 Chesterbrook Boulevard, Suite 300

Berwyn, PA 19312

 

September 6, 2017

 

To: Each Existing Lender (as defined below),

 

and

 

Barclays Bank PLC

as Fronting Lender (as defined herein)

745 Seventh Avenue

New York, New York 10019

 

Deutsche Bank AG New York Branch

as Administrative Agent under the Existing Credit Agreement

60 Wall Street

New York, New York 10005

 

Re:          Cashless Settlement of Existing Loans

 

Ladies and Gentlemen:

 

Reference is made to (1) the Credit Agreement, dated as of May 5, 2015 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”), by and among TRINSEO HOLDING
S.À R.L., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 46A, avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg, registered with the Luxembourg Register
of Commerce and Companies (“RCS”) under number B 153582 (“Holdings”), TRINSEO
MATERIALS S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 46A, avenue John F.
Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, registered with the RCS
under number B 162639 (“Intermediate Holdings”), TRINSEO MATERIALS OPERATING
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 46A, avenue John F. Kennedy, L-1855 Luxembourg,
registered with the RCS under number B153586 (the “Lead Borrower”), acting by
its general partner, Intermediate Holdings, TRINSEO MATERIALS FINANCE, INC., a
Delaware corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers” and each, a

 

--------------------------------------------------------------------------------


 

“Borrower”) DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such
capacity, the “Existing Administrative Agent”) and the other parties thereto and
(2) the Credit Agreement, which will refinance the Existing Credit Agreement as
provided therein, proposed to be dated on or around September 6, 2017 (the “New
Credit Agreement”) and to be entered into by and among Holdings, Intermediate
Holdings, the Borrowers, Deutsche Bank AG New York Branch, as administrative
agent (in such capacity, “New Administrative Agent”), the lenders from time to
time party thereto and the other parties thereto. Capitalized terms used and not
otherwise defined herein shall have the respective meanings given to such terms
in the New Credit Agreement or the Existing Credit Agreement, as applicable.

 

Each of the lenders set forth on Schedule I hereto has informed the New
Administrative Agent that it has elected to exchange, by cashless roll, all of
its Term Loans (as defined in the Existing Credit Agreement) for New Loans (as
defined below) by delivery of its signature page to the Credit Agreement marked
to reflect its election of a “Cashless Settlement Option” (each such request, a
“Lender Commitment”), which Existing Loans (as defined below) shall be deemed
satisfied and repaid in full upon such exchange. Each of the Existing Lenders
(as defined below) is a Lender of record holding as of the date of its Lender
Commitment the principal amount set forth in its Lender Commitment of Loans
outstanding (which excludes accrued interest and other non-principal amounts
owing, if any) under the Existing Credit Agreement (with respect to such
Existing Lender, such principal amount, the “Existing Principal” and such Loans,
the “Existing Loans”) and has elected a “Cashless Settlement Option” in its
Lender Commitment in order to cashlessly settle its Existing Loans (each an
“Existing Lender” and collectively, the “Existing Lenders”), and such Existing
Lender’s Existing Principal will be irrevocably exchanged via a cashless
rollover for New Loans under the New Credit Agreement in a like principal
amounts and currency (or currencies) upon the Closing Date without any cash
exchange, which Existing Loans shall be deemed satisfied and repaid in full upon
such exchange

 

Pursuant to the New Credit Agreement, the Fronting Lender will make new term
loans under the New Credit Agreement (such new loans the “New Loans”) to the
Borrowers for the purpose of prepaying in full the Existing Loans and to pay
related fees and expenses. The Borrowers hereby offer to the New Administrative
Agent, on behalf of each Existing Lender, to exchange the Allocated Amount (as
defined below) of the Existing Loans held by each such Existing Lender on the
Closing Date (as defined in the New Credit Agreement) for New Loans in an
aggregate principal amount equal to the Allocated Amount so exchanged, which
shall be evidenced and governed by the New Credit Agreement and the related Loan
Documents as defined therein (such Allocated Amount so exchanged, the “Allocated
Loans”), and pursuant to the New Credit Agreement, the Administrative Agent, on
behalf of each Existing Lender, hereby agrees to accept such exchange.

 

For purposes of this letter agreement, the term “Allocated Amount” shall mean,
with respect to any Existing Lender, an aggregate principal amount, not to
exceed the amount of the Existing Principal of such Existing Lender outstanding
on the Closing Date (as defined in the New Credit Agreement) immediately prior
to giving effect to the New Credit Agreement, determined by the New
Administrative Agent in consultation with the Borrowers and notified to the
Borrowers and each Existing Lender.

 

--------------------------------------------------------------------------------


 

Upon satisfaction of the conditions precedent set forth in Section 4.01 of the
New Credit Agreement (including, without limitation, the Borrowers paying to the
Existing Administrative Agent, for the account of each Existing Lender, all
interest and other non-principal amounts then due and owing by the Borrowers to
such Existing Lender in respect of such Existing Lender’s Existing Loans on the
Closing Date (as defined in the New Credit Agreement) and the funding of the New
Loans on the Closing Date (as defined in the New Credit Agreement), and
notwithstanding anything to the contrary contained in the Existing Credit
Agreement, all of the Borrowers’ obligations in respect of the Existing Loans of
each Existing Lender in the amount equal to such Existing Lender’s Allocated
Amount shall be deemed to have been satisfied; provided that if the Allocated
Amount with respect to any Existing Lender is less than the Existing Loans of
such Lender, then the difference shall be repaid to the extent set forth in and
in accordance with the terms of the Payoff Letter dated the date hereof between
the Existing Administrative Agent, the Lead Borrower and any of the other
parties thereto. Upon the Existing Administrative Agent marking the Register (as
defined in the Existing Credit Agreement) as contemplated below, each Existing
Lender shall become a “Lender” pursuant to, and for all purposes under, the New
Credit Agreement with respect to the Allocated Loans. The Existing
Administrative Agent’s determination and entry and completion of the Register
shall be conclusive, in each case, absent clearly demonstrable error. For the
avoidance of doubt, it is acknowledged and agreed between the Borrowers and each
Existing Lender that (i) the Allocated Loans shall be initially made by Barclays
Bank PLC (the “Fronting Lender”) on the Closing Date (as defined in the New
Credit Agreement), (ii) the Fronting Lender shall not be required to pay any
amount with respect to the Allocated Loans made by it, and neither the New
Administrative Agent nor the Existing Lenders shall be required to pay any
amount with respect to any of the Allocated Loans, but such Allocated Loans
shall be transferred to such Existing Lender by marking the Register as
contemplated below, and (iii) notwithstanding anything to the contrary contained
in the Existing Credit Agreement, each Existing Lender has agreed to accept, as
satisfaction in full of its right to receive payment of the Existing Principal
under the Existing Credit Agreement in the amount equal to such Existing
Lender’s Allocated Amount, the right to receive for no additional consideration
Allocated Loans in accordance herewith. Notwithstanding anything to the
contrary, each Existing Lender agrees to waive its right to compensation for any
amounts owing under Section 3.05 of the Existing Credit Agreement.

 

By its execution and delivery of a Lender Commitment, each Existing Lender
(a) represents and warrants to the Existing Administrative Agent, the Lead
Arrangers (as defined in the New Credit Agreement), the New Administrative
Agent, the Fronting Lender or any other Agent that (i)(A) it has full power and
authority, and has taken all action necessary, to execute and deliver its Lender
Commitment and to consummate the transactions contemplated hereby and thereby
and to become a Lender under the New Credit Agreement in respect of the
Allocated Loans, and (B) neither its execution and delivery of the Lender
Commitment nor the consummation of the transactions contemplated hereby or
thereby conflict with such Existing Lender’s organizational documents or
material contracts or with any applicable law, (ii) from and after the Closing
Date (as defined in the New Credit Agreement), it shall be bound by the
provisions of the New Credit Agreement as a Lender thereunder and, to the extent
of the Allocated Loans, shall have the obligations of a Lender thereunder and
(iii) it has received a copy of the New Credit Agreement, together with copies
of the most recent financial statements delivered pursuant to Section 8.04 of
the Existing Credit Agreement, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis

 

--------------------------------------------------------------------------------


 

and decision to enter into its Lender Commitment and this letter agreement and
to accept the Allocated Loans, on the basis of which it has made such analysis
and decision independently and without reliance on Lead Arrangers (as defined in
the New Credit Agreement), the New Administrative Agent, the Fronting Lender,
any other Agent, or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Lead Arrangers (as defined in the New
Credit Agreement), the New Administrative Agent, the Fronting Lender, any other
Agent, or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents (as defined in the New
Credit Agreement), (ii) it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender thereunder, and (iii) pursuant to the terms of the
New Credit Agreement, including Section 1.14 thereof, it has irrevocably
appointed, designated and authorized the New Administrative Agent to enter into
the Cashless Roll Letter on its behalf, and to take such other action on its
behalf under the provisions of the New Credit Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of the New Credit Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto,
including, without limitation, pursuant to Article IX of the New Credit
Agreement.

 

In order to evidence the exchange contemplated above, the Existing
Administrative Agent and the New Administrative Agent have notified the
Borrowers that, upon the occurrence of the Closing Date (as defined in the New
Credit Agreement) (and the payment of all interest and other non-principal
amounts then due and owing by the Borrowers to such Existing Lender in respect
of such Existing Lender’s Existing Loans on the Closing Date (as defined in the
New Credit Agreement), it will mark the Register to reflect (a) the Existing
Loans of each Existing Lender in the amount equal to such Existing Lender’s
Allocated Amount as no longer outstanding and (b) that each Existing Lender is a
Lender under the New Credit Agreement upon the occurrence of the Closing Date
(as defined in the New Credit Agreement) in respect of its Allocated Loans. None
of the Existing Administrative Agent, the New Administrative Agent, the Lead
Arrangers (as defined in the New Credit Agreement), the Fronting Lender, any
other agent or any of their respective affiliates (each of the foregoing, an
“Agent-Related Person”), shall be liable to any Existing Lender, any other
Lender, the Borrowers or any of their respective affiliates, equity holders or
debt holders for any losses, costs, damages or liabilities incurred, directly or
indirectly, as a result of any Agent-Related Person, or their counsel or other
representatives, taking any action in accordance with the Lender Commitments or
this letter agreement or executing a Lender Commitment or this letter agreement,
except resulting from such Agent Related Persons’ gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction.

 

As among the New Administrative Agent, the Fronting Lender, any other agent,
each Existing Lender and the Borrowers, it is understood and agreed that this
letter agreement shall satisfy any requirement under the New Credit Agreement to
effectuate the exchange of the Allocated Loans as set forth herein, if any. As
among the New Administrative Agent, the Fronting Lender, any other agent, each
Existing Lender and the Borrowers, it is understood and agreed that this letter
agreement is a “Loan Document” for all purposes of the New Credit Agreement.

 

--------------------------------------------------------------------------------


 

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
LETTER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS LETTER AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This letter agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this letter agreement by telecopy or electronic transmission
shall be effective as delivery of a manually executed counterpart of this letter
agreement. This letter agreement shall be binding upon, and inure to the
benefits of, the parties hereto and their respective successors and assigns.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

 

 

TRINSEO MATERIALS OPERATING S.C.A.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRINSEO MATERIALS FINANCE, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Cashless Roll Letter — Trinseo]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO BY:

 

BARCLAYS BANK PLC, as Fronting Lender

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Cashless Roll Letter — Trinseo]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO BY:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Existing Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Cashless Roll Letter — Trinseo]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO BY:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as New Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Cashless Roll Letter — Trinseo]

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO CASHLESS SETTLEMENT AGREEMENT

 

Existing Lenders

 

ALJ Global Bank Loan Fund 2015 A SERIES TRUST OF MULTI MANAGER GLOBAL

 

ALJ Global Loan Fund 2016 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST

 

Global-Loan SV S.a r.l.

 

Shackleton 2015-VII CLO, Ltd

 

Shackleton 2017-X CLO, Ltd

 

Shackleton 2017-XI CLO Funding LLC

 

The Dreyfus/Laurel Funds, Inc. - Dreyfus Floating Rate Income Fund

 

US Loan SV S.a.r.l.

 

West CLO 2014-1 Ltd.

 

West CLO 2014-2 Ltd.

 

ALM VII (R), Ltd.

 

ALM VII (R)-2, Ltd.

 

ALM VII, Ltd.

 

ALM XIV, LTD.

 

ALM XIX, LTD.

 

ALM XVI, LTD.

 

ALM XVII, Ltd.

 

RR1 LTD.

 

Ares Senior Loan Trust

 

Ares XLIII CLO Ltd.

 

Ares XLIV CLO Ltd.

 

ARES XXVI CLO LTD.

 

National Pension Service

 

ONTARIO PUBLIC SERVICE EMPLOYEES UNION PENSION PLAN TRUST FUND

 

Renaissance Floating Rate Income Fund

 

Arrowood Indemnity Company

 

ARROWOOD INDEMNITY COMPANY AS ADMINISTRATOR OF THE PENSION PLAN OF ARROWOOD
INDEMNITY COMPANY

 

--------------------------------------------------------------------------------


 

BABSON CLO LTD. 2014-II

 

BABSON CLO LTD. 2014-III

 

Babson CLO Ltd. 2015-I

 

Babson CLO Ltd. 2016-I

 

Barings Loan Fund (fka Babson Capital Bank Loan Fund A Series Trust of MultiI
Manager GLOBAL INVESTMENT TRUST)

 

Barings Loan Fund Series 2 a Series Trust of Multi Manager Global Investment
Trust

 

UNIVERSAL INVESTMENT GMBH W/ BAYVK R2-FONDS SEGMENT BAYVK R2-FONDS BARINGS

 

Universal-Investment GMBH W/BAYVK R1-FONDS SEGMENT BAYVK R1 BARINGS

 

BlueMountain CLO 2015-1 Ltd

 

BlueMountain CLO 2015-2, Ltd.

 

CATHEDRAL LAKE CLO 2013, LTD

 

Cathedral Lake II Ltd

 

Cathedral Lake III, LTD

 

Cathedral Lake IV, Ltd

 

CIFC Funding 2013-II, Ltd.

 

Mt. Whitney Securities, L.L.C.

 

Deutsche Bank AG New York Branch

 

Deutsche Bank (Cayman) Limited

 

AGF Floating Rate Income Fund

 

Brighthouse Funds Trust I - Brighthouse/Eaton Vance Floating Rate Portfolio

 

Columbia Funds Variable Series Trust II - Variable Portfolio - Eaton Vance
Floating-Rate Income Fund

 

DaVinci Reinsurance Ltd.

 

Eaton Vance Bank Loan Fund A Series Trust of Multi Manager Global Investment
Trust

 

Eaton Vance Bank Loan Fund Series II A Series Trust of Multi Manager Global
Investment Trust

 

Eaton Vance CLO 2013-1 LTD.

 

Eaton Vance CLO 2014-1, Ltd.

 

Eaton Vance CLO 2015-1 Ltd.

 

Eaton Vance Floating Rate Portfolio

 

--------------------------------------------------------------------------------


 

Eaton Vance Floating-Rate Income Plus Fund

 

Eaton Vance Floating-Rate Income Trust

 

Eaton Vance Institutional Senior Loan Fund

 

Eaton Vance International (Cayman Islands) Floating-Rate Income Portfolio

 

Eaton Vance Limited Duration Income Fund

 

Eaton Vance Loan Fund Series III A Series Trust of Multi Manager Global
Investment Trust

 

Eaton Vance Senior Floating-Rate Trust

 

Eaton Vance Senior Income Trust

 

Eaton Vance US Loan Fund 2016 a Series Trust of Global Cayman Investment Trust

 

Eaton Vance VT Floating-Rate Income Fund

 

Florida Power & Light Company

 

Pacific Select Fund Floating Rate Loan Portfolio

 

Renaissance Investment Holdings Ltd

 

Senior Debt Portfolio

 

First Trust Senior Floating Rate 2022 Target Term Fund

 

First Trust Senior Floating Rate Income Fund II

 

First Trust Senior Loan ETF (CAD-Hedged)

 

First Trust Senior Loan Fund

 

First Trust Short Duration High Income Fund

 

Ocean Trails CLO VI

 

American Equity Investment Life Insurance Company

 

GSO Sakura Loan Fund 2015, a Series Trust of Multi Manager Global Investment
Trust

 

GSO Sakura Loan Fund 2017 A Series Trust of Multi Manager Global Investment
Trust

 

Xilinx Holding Six Limited

 

Bandera Strategic Credit Partners II, L.P.

 

Blue Cross and Blue Shield of Florida, Inc.

 

Chevron Master Pension Trust

 

EAF comPlan II - Private Debt

 

Endurance Investment Holdings Ltd.

 

First American Home Buyers Protection Corporation

 

Guggenheim Loan Master Fund, Ltd

 

--------------------------------------------------------------------------------


 

Guggenheim U.S. Loan Fund

 

Indiana University Health, Inc.

 

Kitty Hawk CLO 2015-1 LLC

 

Mercer Field II CLO Ltd.

 

Renaissance Investment Holdings Ltd.

 

SC PRO Loan VII Limited

 

Seven Sticks CLO Ltd.

 

Sonoma County Employees’ Retirement Association

 

Swiss Capital PRO Loan V PLC

 

Swiss Capital PRO Loan VIII PLC

 

Ziggurat CLO Ltd.

 

Zilux Senior Loan Fund

 

ICM Senior Loan Fund, L.P.

 

Jamestown CLO VI Ltd.

 

Jamestown CLO VII Ltd.

 

Manulife Floating Rate Income Fund

 

Manulife Floating Rate Senior Loan Fund

 

Manulife Investments Trust - Floating Rate Income Fund

 

Manulife U.S. Dollar Floating Rate Income Fund

 

ELM CLO 2014-1, LTD.

 

Mariner CLO 2015 - 1 LLC

 

Mariner CLO 2016-3, LTD

 

Venture XVII CLO Limited

 

Venture XVIII CLO, Limited

 

VENTURE XX CLO, Limited

 

Venture XXI CLO, Limited

 

OFSI Fund VII, Ltd.

 

MERRIAM FINANCIAL SERVICES, LTD

 

PAYDEN FLOATING RATE FUND

 

PAYDEN STRATEGIC INCOME FUND

 

Putnam Floating Rate Income Fund

 

--------------------------------------------------------------------------------


 

Brookside Mill CLO Ltd.

 

John Hancock Funds II Short Duration Credit Opportunities Fund

 

Stone Harbor Collective Investment Trust - Stone Harbor Bank Loan Collective
Fund

 

Stone Harbor Global Funds PLC - Stone Harbor Leveraged Loan Portfolio

 

Stone Harbor Leveraged Loan Fund LLC

 

TELOS CLO 2013-3, Ltd.

 

Catamaran CLO 2014-2 Ltd.

 

Catamaran CLO 2015-1 Ltd.

 

Citi Loan Funding ADGM Funding LLC,

 

Wellfleet CLO 2015-1, Ltd

 

Wellfleet CLO 2016-1, Ltd.

 

Wells Fargo Bank, National Association

 

WESTERN ALLIANCE BANK

 

WHITEHORSE X, LTD.

 

Z Capital Credit Partners CLO 2015-1 Ltd

 

ZAIS CLO 3, Limited

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01A

Commitments

 

Term B Commitment:

 

Lender

 

New Term B Loans (USD$)

 

Existing Rollover Term Loans
(USD$)

 

Barclays Bank PLC

 

404,686,302.70

 

 

 

ALJ Global Bank Loan Fund 2015 A SERIES TRUST OF MULTI MANAGER GLOBAL

 

 

 

8,678,466.78

 

ALJ Global Loan Fund 2016 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST

 

 

 

10,011,548.07

 

Global-Loan SV S.a.r.l.

 

 

 

1,035,541.55

 

Shackleton 2015-VII CLO, Ltd

 

 

 

1,470,000.00

 

Shackleton 2017-X CLO, Ltd

 

 

 

490,000.00

 

Shackleton 2017-XI CLO Funding LLC

 

 

 

1,972,405.05

 

The Dreyfus/Laurel Funds, Inc. - Dreyfus Floating Rate Income Fund

 

 

 

2,210,526.30

 

US Loan SV S.a.r.l.

 

 

 

1,864,210.52

 

West CLO 2014-1 Ltd.

 

 

 

3,430,000.00

 

West CLO 2014-2 Ltd.

 

 

 

3,430,000.00

 

ALM VII (R), Ltd.

 

 

 

833,819.28

 

ALM VII (R)-2, Ltd.

 

 

 

907,908.28

 

ALM VII, Ltd.

 

 

 

819,636.72

 

ALM XIV, LTD.

 

 

 

4,909,805.98

 

ALM XIX, LTD.

 

 

 

3,934,761.51

 

ALM XVI, LTD.

 

 

 

2,561,364.28

 

ALM XVII, Ltd.

 

 

 

3,929,824.58

 

RR1 LTD.

 

 

 

819,636.72

 

Ares Senior Loan Trust

 

 

 

989,899.00

 

Ares XLIII CLO Ltd.

 

 

 

702,522.10

 

Ares XLIV CLO Ltd.

 

 

 

254,536.80

 

ARES XXVI CLO LTD.

 

 

 

462,023.77

 

National Pension Service

 

 

 

692,929.28

 

ONTARIO PUBLIC SERVICE EMPLOYEES UNION PENSION PLAN TRUST FUND

 

 

 

735,000.00

 

Renaissance Floating Rate Income Fund

 

 

 

1,521,969.68

 

Arrowood Indemnity Company

 

 

 

1,469,995.40

 

ARROWOOD INDEMNITY COMPANY AS ADMINISTRATOR OF THE PENSION PLAN OF ARROWOOD
INDEMNITY COMPANY

 

 

 

489,995.44

 

 

--------------------------------------------------------------------------------


 

Lender

 

New Term B Loans (USD$)

 

Existing Rollover Term Loans
(USD$)

 

BABSON CLO LTD. 2014-II

 

 

 

321,616.57

 

BABSON CLO LTD. 2014-III

 

 

 

456,363.79

 

Babson CLO Ltd. 2015-I

 

 

 

872,132.35

 

Babson CLO Ltd. 2016-I

 

 

 

1,969,849.22

 

Barings Loan Fund (FKA BABSON CAPITAL BANK LOAN FUND A SERIES TRUST OF MULTI
MANAGER GLOBAL INVESTMENT TRUST)

 

 

 

3,949,622.15

 

Barings Loan Fund Series 2 a Series Trust of Multi Manager Global Investment
Trust

 

 

 

11,849,545.27

 

UNIVERSAL INVESTMENT GMBH W/ BAYVK R2- FONDS SEGMENT BAYVK R2-FONDS BARINGS

 

 

 

2,940,000.00

 

UNIVERSAL-INVESTMENT GMBH W/BAYVK R1- FONDS SEGMENT BAYVK R1 BARINGS

 

 

 

740,554.15

 

BlueMountain CLO 2015-1 Ltd

 

 

 

1,960,000.00

 

BlueMountain CLO 2015-2, Ltd.

 

 

 

2,940,000.00

 

CATHEDRAL LAKE CLO 2013, LTD

 

 

 

1,960,000.00

 

Cathedral Lake II Ltd

 

 

 

3,185,000.00

 

CATHEDRAL LAKE III, LTD

 

 

 

3,929,824.58

 

Cathedral Lake IV, Ltd

 

 

 

992,405.04

 

CIFC Funding 2013-II, Ltd.

 

 

 

508,672.82

 

Mt. Whitney Securities, L.L.C.

 

 

 

1,470,000.00

 

Deutsche Bank AG New York Branch

 

 

 

2,284,929.92

 

DEUTSCHE BANK (CAYMAN) LIMITED

 

 

 

490,000.02

 

AGF Floating Rate Income Fund

 

 

 

122,500.00

 

Brighthouse Funds Trust I - Brighthouse/Eaton Vance Floating Rate Portfolio

 

 

 

1,298,500.00

 

Columbia Funds Variable Series Trust II - Variable Portfolio - Eaton Vance
Floating-Rate Income Fund

 

 

 

784,000.00

 

DaVinci Reinsurance Ltd.

 

 

 

318,500.00

 

Eaton Vance Bank Loan Fund A Series Trust of Multi Manager Global Investment
Trust

 

 

 

1,677,278.26

 

 

--------------------------------------------------------------------------------


 

Lender

 

New Term B Loans (USD$)

 

Existing Rollover Term Loans
(USD$)

 

Eaton Vance Bank Loan Fund Series II A Series Trust of Multi Manager Global
Investment Trust

 

 

 

6,131,766.74

 

Eaton Vance CLO 2013-1 LTD.

 

 

 

147,000.00

 

Eaton Vance CLO 2014-1, Ltd.

 

 

 

2,131,500.00

 

Eaton Vance CLO 2015-1 Ltd.

 

 

 

1,960,000.00

 

Eaton Vance Floating Rate Portfolio

 

 

 

4,116,000.00

 

Eaton Vance Floating-Rate Income Plus Fund

 

 

 

1,053,500.00

 

Eaton Vance Floating-Rate Income Trust

 

 

 

1,813,000.00

 

Eaton Vance Institutional Senior Loan Fund

 

 

 

6,541,500.00

 

Eaton Vance International (Cayman Islands) Floating-Rate Income Portfolio

 

 

 

3,626,000.00

 

Eaton Vance Limited Duration Income Fund

 

 

 

2,842,000.00

 

Eaton Vance Loan Fund Series III A Series Trust of Multi Manager Global
Investment Trust

 

 

 

7,819,438.82

 

Eaton Vance Senior Floating- Rate Trust

 

 

 

318,500.00

 

Eaton Vance Senior Income Trust

 

 

 

147,000.00

 

Eaton Vance US Loan Fund 2016 a Series Trust of Global Cayman Investment Trust

 

 

 

3,160,500.00

 

Eaton Vance VT Floating-Rate Income Fund

 

 

 

1,372,000.00

 

Florida Power & Light Company

 

 

 

980,000.00

 

Pacific Select Fund Floating Rate Loan Portfolio

 

 

 

1,715,000.00

 

Renaissance Investment Holdings Ltd

 

 

 

220,500.00

 

Senior Debt Portfolio

 

 

 

17,635,087.71

 

First Trust Senior Floating Rate 2022 Target Term Fund

 

 

 

248,730.96

 

First Trust Senior Floating Rate Income Fund II

 

 

 

522,666.69

 

 

--------------------------------------------------------------------------------


 

Lender

 

New Term B Loans (USD$)

 

Existing Rollover Term Loans
(USD$)

 

First Trust Senior Loan ETF (CAD-Hedged)

 

 

 

98,000.00

 

First Trust Senior Loan Fund

 

 

 

261,333.31

 

First Trust Short Duration High Income Fund

 

 

 

98,000.00

 

Ocean Trails CLO VI

 

 

 

490,000.00

 

American Equity Investment Life Insurance Company

 

 

 

389,403.95

 

GSO Sakura Loan Fund 2015, a Series Trust of Multi Manager Global Investment
Trust

 

 

 

22,811,821.92

 

GSO Sakura Loan Fund 2017 A Series Trust of Multi Manager Global Investment
Trust

 

 

 

5,984,732.82

 

Xilinx Holding Six Limited

 

 

 

653,870.29

 

Bandera Strategic Credit Partners II, L.P.

 

 

 

1,568,000.00

 

Blue Cross and Blue Shield of Florida, Inc.

 

 

 

882,000.00

 

Chevron Master Pension Trust

 

 

 

2,372,778.47

 

EAF comPlan II - Private Debt

 

 

 

1,321,282.52

 

Endurance Investment Holdings Ltd.

 

 

 

456,665.69

 

First American Home Buyers Protection Corporation

 

 

 

196,000.00

 

Guggenheim Loan Master Fund, Ltd

 

 

 

1,846,334.31

 

Guggenheim U.S. Loan Fund

 

 

 

2,744,000.00

 

Indiana University Health, Inc.

 

 

 

1,095,244.81

 

Kitty Hawk CLO 2015-1 LLC

 

 

 

1,615,894.55

 

Mercer Field II CLO Ltd.

 

 

 

3,123,493.79

 

Renaissance Investment Holdings Ltd.

 

 

 

321,650.20

 

SC PRO Loan VII Limited

 

 

 

735,000.00

 

Seven Sticks CLO Ltd.

 

 

 

1,568,000.00

 

Sonoma County Employees’ Retirement Association

 

 

 

196,000.00

 

Swiss Capital PRO Loan V PLC

 

 

 

1,078,000.00

 

Swiss Capital PRO Loan VIII PLC

 

 

 

245,000.00

 

Ziggurat CLO Ltd.

 

 

 

39,102.50

 

Zilux Senior Loan Fund

 

 

 

9,083,375.00

 

ICM Senior Loan Fund, L.P.

 

 

 

348,979.94

 

Jamestown CLO VI Ltd.

 

 

 

1,308,674.74

 

Jamestown CLO VII Ltd.

 

 

 

3,489,799.34

 

Manulife Floating Rate Income Fund

 

 

 

338,050.52

 

 

--------------------------------------------------------------------------------


 

Lender

 

New Term B Loans (USD$)

 

Existing Rollover Term Loans
(USD$)

 

Manulife Floating Rate Senior Loan Fund

 

 

 

776,575.76

 

Manulife Investments Trust - Floating Rate Income Fund

 

 

 

1,960,000.00

 

Manulife U.S. Dollar Floating Rate Income Fund

 

 

 

98,000.00

 

ELM CLO 2014-1, LTD.

 

 

 

2,930,038.93

 

Mariner CLO 2015 - 1 LLC

 

 

 

1,974,817.20

 

Mariner CLO 2016-3, LTD

 

 

 

1,979,797.96

 

Venture XVII CLO Limited

 

 

 

490,000.00

 

Venture XVIII CLO, Limited

 

 

 

490,000.00

 

VENTURE XX CLO, Limited

 

 

 

490,000.00

 

Venture XXI CLO, Limited

 

 

 

1,470,000.00

 

OFSI Fund VII, Ltd.

 

 

 

980,000.00

 

MERRIAM FINANCIAL SERVICES, LTD

 

 

 

1,969,849.22

 

PAYDEN FLOATING RATE FUND

 

 

 

2,468,513.85

 

PAYDEN STRATEGIC INCOME FUND

 

 

 

590,954.76

 

Putnam Floating Rate Income Fund

 

 

 

1,960,000.00

 

Brookside Mill CLO Ltd.

 

 

 

2,940,000.00

 

John Hancock Funds II Short Duration Credit Opportunities Fund

 

 

 

1,422,587.85

 

Stone Harbor Collective Investment Trust - Stone Harbor Bank Loan Collective
Fund

 

 

 

100,940.00

 

Stone Harbor Global Funds PLC - Stone Harbor Leveraged Loan Portfolio

 

 

 

726,998.73

 

Stone Harbor Leveraged Loan Fund LLC

 

 

 

753,359.48

 

TELOS CLO 2013-3, Ltd.

 

 

 

2,940,000.00

 

Catamaran CLO 2014-2 Ltd.

 

 

 

980,000.00

 

Catamaran CLO 2015-1 Ltd.

 

 

 

2,940,000.00

 

Citi Loan Funding ADGM Funding LLC,

 

 

 

1,460,264.86

 

Wellfleet CLO 2015-1, Ltd

 

 

 

2,452,462.32

 

Wellfleet CLO 2016-1, Ltd.

 

 

 

1,477,386.96

 

Wells Fargo Bank, National Association

 

 

 

852,451.48

 

WESTERN ALLIANCE BANK

 

 

 

9,859,491.57

 

 

--------------------------------------------------------------------------------


 

Lender

 

New Term B Loans (USD$)

 

Existing Rollover Term Loans
(USD$)

 

WHITEHORSE X, LTD.

 

 

 

980,000.00

 

Z Capital Credit Partners CLO 2015-1 Ltd

 

 

 

4,907,405.55

 

ZAIS CLO 3, Limited

 

 

 

980,000.00

 

 

 

 

 

 

 

SUBTOTAL

 

$

404,686,302.70

 

$

295,313,697.30

 

 

 

 

 

 

 

SUM OF NEW TERM B LOANS AND EXISTING ROLLOVER TERM LOANS:

 

 

 

$

700,000,000

 

 

Revolving Credit Commitment

 

Lender

 

Revolving Credit Commitment

 

Barclays Bank PLC

 

$

49,500,000

 

Deutsche Bank AG New York Branch

 

$

49,500,000

 

Citibank, N.A.

 

$

49,500,000

 

HSBC Securities (USA) Inc.

 

$

49,500,000

 

Goldman Sachs Bank USA

 

$

39,500,000

 

The Bank of Nova Scotia

 

$

39,500,000

 

BNP Paribas

 

$

24,500,000

 

Mizuho Bank, Ltd.

 

$

24,500,000

 

Morgan Stanley

 

$

24,500,000

 

Sumitomo Mitsui Banking Corporation

 

$

24,500,000

 

TOTAL:

 

$

375,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01B

Existing Letters Of Credit

 

Code

 

Applicant

 

L/C Issuer

 

Currency

 

Undrawn
Amount

 

DBS18800

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

EUR

 

1,000,000

 

DBS18801

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

EUR

 

500,000

 

DBS18805

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

USD

 

1,500,000

 

DBS18806

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

USD

 

750,000

 

DBS18985

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

EUR

 

4,110

 

DBS18986

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

EUR

 

4,555

 

DBS19007

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

EUR

 

1,500,000

 

DBS19685

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

USD

 

100,000

 

DBS19841

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

USD

 

393,000

 

DBS20977

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

EUR

 

2,192,722

 

DBS21085

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

EUR

 

740,965

 

DBS21155

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

USD

 

3,000,000

 

DBS21316

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

EUR

 

1,555,611

 

DBS21317

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

EUR

 

265,663

 

DBS21526

 

Trinseo Materials Operating S.C.A.

 

Deutsche Bank AG, New York Branch

 

EUR

 

2,391,307

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01D

Unrestricted Subsidiaries

 

Trinseo U.S. Receivables Company SPV LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01E

Existing Investments

 

1.                 The Investments of the Loan Parties set forth on Schedule
5.11 are incorporated by reference herein.

 

2.                 Trinseo LLC holds a 50% interest in Americas Styrenics LLC, a
joint venture with Chevron Phillips Chemical Company LP.

 

3.                 The following intercompany notes reflect intercompany
Investments outstanding on the Closing Date:

 

Issuer

 

Holder

 

Loan
Currency

 

Loan
Amount

 

Loan
Maturity

Trinseo Petrochemicals (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

13,600,000

 

11/20/2017

Trinseo Petrochemicals (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

7,500,000

 

2/9/2018

Trinseo Petrochemicals (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

10,000,000

 

4/23/2018

Trinseo Petrochemicals (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

10,000,000

 

7/17/2018

Trinseo Polymers (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

27,000,000

 

3/9/2018

Trinseo Polymers (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

30,000,000

 

4/4/2018

Trinseo Polymers (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

7,000,000

 

6/6/2018

Trinseo Materials Operating S.C.A.

 

Trinseo Finance Ireland

 

USD

 

1,007,841,485

 

6/8/2021

Trinseo Materials Operating S.C.A.

 

Trinseo Finance Ireland

 

USD

 

189,400,000

 

6/8/2021

Taiwan Trinseo Limited

 

Trinseo Holding B.V.

 

USD

 

19,734,000

 

5/1/2022

Trinseo Italia s.r.l.

 

Trinseo Holding B.V.

 

EUR

 

9,887,000

 

5/28/2022

Trinseo Italia s.r.l.

 

Trinseo Holding B.V.

 

EUR

 

64,000,000

 

5/28/2022

Styron Hellas

 

Trinseo Materials Operating S.C.A.

 

EUR

 

1,310,000

 

9/22/2017

Trinseo Canada ULC

 

Trinseo Materials Operating S.C.A.

 

USD

 

4,200,000

 

5/1/2022

Trinseo de Mexico S. de R.V.

 

Trinseo Materials Operating

 

USD

 

8,004,000

 

5/1/2022

 

--------------------------------------------------------------------------------


 

de C.V.

 

S.C.A.

 

 

 

 

 

 

Trinseo Deutschland GmbH

 

Trinseo Materials Operating S.C.A.

 

EUR

 

76,000,000

 

5/1/2022

Trinseo Europe GmbH

 

Trinseo Materials Operating S.C.A.

 

EUR

 

148,000,000

 

5/1/2022

Trinseo Europe GmbH

 

Trinseo Materials Operating S.C.A.

 

USD

 

50,983,048

 

5/1/2022

Trinseo France S.A.S.

 

Trinseo Materials Operating S.C.A.

 

EUR

 

2,450,000

 

5/1/2022

Trinseo Holding Asia Pte. Ltd

 

Trinseo Materials Operating S.C.A.

 

USD

 

3,442,962

 

5/1/2022

Trinseo Holding B.V.

 

Trinseo Materials Operating S.C.A.

 

EUR

 

9,887,000

 

5/28/2022

Trinseo Holding B.V.

 

Trinseo Materials Operating S.C.A.

 

USD

 

19,734,000

 

5/1/2022

Trinseo Holding B.V.

 

Trinseo Materials Operating S.C.A.

 

USD

 

40,000,000

 

5/28/2022

Trinseo Holding Sarl

 

Trinseo Materials Operating S.C.A.

 

USD

 

292,679,648

 

2/2/2021

Trinseo Holding Sarl

 

Trinseo Materials Operating S.C.A.

 

USD

 

105,000,000

 

12/22/2021

Trinseo Hong Kong Limited

 

Trinseo Materials Operating S.C.A.

 

USD

 

32,047,844

 

6/22/2018

Trinseo Kimya Ticaret Limited Sirketi

 

Trinseo Materials Operating S.C.A.

 

USD

 

5,949,865

 

5/1/2022

Trinseo Korea Ltd.

 

Trinseo Materials Operating S.C.A.

 

USD

 

1,250,000

 

5/1/2022

Trinseo Netherlands B.V.

 

Trinseo Materials Operating S.C.A.

 

EUR

 

60,878,738

 

5/1/2022

Trinseo S.A.

 

Trinseo Materials Operating S.C.A.

 

USD

 

259,400,000

 

3/22/2021

Trinseo Spain S.L.

 

Trinseo Materials Operating S.C.A.

 

EUR

 

646,000

 

5/1/2022

Trinseo Suomi Oy

 

Trinseo Materials Operating S.C.A.

 

EUR

 

3,917,443

 

5/1/2022

Trinseo U.S. Holding, Inc.

 

Trinseo Materials Operating S.C.A.

 

USD

 

257,710,412

 

5/1/2022

Trinseo U.S. Holding, Inc.

 

Trinseo Materials Operating S.C.A.

 

USD

 

353,000,000

 

5/1/2022

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01F(a)

Existing Secured Hedge Agreements

 

Company

 

Counterparty

 

Deal Date

 

Unique Trade Identifier

Trinseo Europe GmbH

 

HSBC LDN

 

5/27/2016

 

1010000281156301308-9

Trinseo Europe GmbH

 

HSBC LDN

 

5/27/2016

 

1010000281156301308-10

Trinseo Europe GmbH

 

HSBC LDN

 

5/27/2016

 

1010000281156301308-11

Trinseo Europe GmbH

 

HSBC LDN

 

5/27/2016

 

1010000281156301308-12

Trinseo Europe GmbH

 

HSBC LDN

 

6/6/2016

 

1010000281157456882-9

Trinseo Europe GmbH

 

HSBC LDN

 

6/6/2016

 

1010000281157456882-10

Trinseo Europe GmbH

 

HSBC LDN

 

6/6/2016

 

1010000281157456882-11

Trinseo Europe GmbH

 

HSBC LDN

 

6/6/2016

 

1010000281157456882-12

Trinseo Fin Lux SB

 

DB London

 

9/30/2016

 

1010000281175337036

Trinseo Fin Lux SB

 

DB London

 

9/30/2016

 

1010000281175350084

Trinseo Europe GmbH

 

HSBC LDN

 

9/30/2016

 

9445NFO201609300001000190888597

Trinseo Europe GmbH

 

HSBC LDN

 

9/30/2016

 

9445NFO201609300001000190888657

Trinseo Europe GmbH

 

HSBC LDN

 

9/30/2016

 

9445NFO201609300001000190888703

Trinseo Europe GmbH

 

HSBC LDN

 

9/30/2016

 

9445NFO201609300001000190888750

Trinseo Europe GmbH

 

HSBC LDN

 

9/30/2016

 

9445NFO201609300001000190888603

Trinseo Europe GmbH

 

HSBC LDN

 

9/30/2016

 

9445NFO201609300001000190888652

Trinseo Europe GmbH

 

HSBC LDN

 

9/30/2016

 

9445NFO201609300001000190888710

Trinseo Europe GmbH

 

HSBC LDN

 

9/30/2016

 

9445NFO201609300001000190888756

Trinseo Europe GmbH

 

HSBC LDN

 

11/21/2016

 

1010000281183145971-9

Trinseo Europe GmbH

 

HSBC LDN

 

11/21/2016

 

1010000281183145971-10

Trinseo Europe GmbH

 

HSBC LDN

 

11/21/2016

 

1010000281183145971-11

Trinseo Europe GmbH

 

HSBC LDN

 

11/21/2016

 

1010000281183145971-12

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-1

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-2

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-3

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-4

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-5

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-6

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-7

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-8

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-9

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-10

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-11

Trinseo Europe GmbH

 

HSBC LDN

 

5/4/2017

 

1010000281214665414-12

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-1

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-2

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-3

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-4

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-5

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-6

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-7

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-8

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-9

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-10

 

--------------------------------------------------------------------------------


 

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-11

Trinseo Europe GmbH

 

DB London

 

5/8/2017

 

1010000281215368384-12

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-1

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-2

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-3

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-4

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-5

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-6

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-7

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-8

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-9

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-10

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-11

Trinseo Europe GmbH

 

DB London

 

6/30/2017

 

1010000281226884855-12

Trinseo Fin Lux SB

 

BARCLAYS BANK PLC

 

8/31/2017

 

1010000281237665413

Trinseo Fin Lux SB

 

CITI LDN

 

8/31/2017

 

1010000281237665682

Trinseo Fin Lux SB

 

BARCLAYS BANK PLC

 

8/31/2017

 

1010000281237665717

Trinseo Fin Lux SB

 

HSBC Hong Kong

 

8/31/2017

 

 

Trinseo Fin Lux SB

 

DB London

 

8/31/2017

 

1010000281237675264

Trinseo Fin Lux SB

 

HSBC LDN

 

8/31/2017

 

1010000281237675281

Trinseo Fin Lux SB

 

HSBC LDN

 

8/31/2017

 

1010000281237675293

Trinseo Fin Lux SB

 

GOLDMAN SACHS INTL

 

8/31/2017

 

1010000281237678695

Trinseo Fin Lux SB

 

DB London

 

8/31/2017

 

1010000281237682006

Trinseo Fin Lux SB

 

GOLDMAN SACHS INTL

 

8/31/2017

 

1010000281237683380

Trinseo Fin Lux SB

 

GOLDMAN SACHS INTL

 

8/31/2017

 

1010000281237683452

Trinseo Fin Lux SB

 

GOLDMAN SACHS INTL

 

8/31/2017

 

1010000281237683528

Trinseo Fin Lux SB

 

GOLDMAN SACHS INTL

 

8/31/2017

 

1010000281237686105

Trinseo Fin Lux SB

 

BARCLAYS BANK PLC MM

 

8/31/2017

 

1010000281237688506

Trinseo Fin Lux SB

 

DB London

 

8/31/2017

 

1010000281237688511

Trinseo Fin Lux SB

 

BARCLAYS BANK PLC MM

 

8/31/2017

 

1010000281237695447

Trinseo Fin Lux SB

 

BARCLAYS BANK PLC MM

 

8/31/2017

 

1010000281237697922

Trinseo Fin Lux SB

 

DB London

 

8/31/2017

 

1010000281237697935

Trinseo Fin Lux SB

 

CITI LDN

 

8/31/2017

 

1010000281237701088

Trinseo Fin Lux SB

 

DB London

 

8/31/2017

 

1010000281237701098

Trinseo Fin Lux SB

 

CITI LDN

 

8/31/2017

 

1010000281237736667

Trinseo Fin Lux SB

 

GOLDMAN SACHS INTL

 

8/31/2017

 

1010000281237751962

Trinseo Materials Operating SCA

 

Citibank, N.A.

 

42979

 

None

 

--------------------------------------------------------------------------------


 

Trinseo Materials Operating SCA

 

Deutsche Bank AG

 

42979

 

None

Trinseo Materials Operating SCA

 

Barclays Bank Plc

 

42979

 

None

Trinseo Materials Operating SCA

 

HSBC Bank USA, N.A.

 

42979

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01F(b)

Existing Treasury Services Agreements

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.14

Reverse Dutch Auction Procedures

 

This Schedule 2.14 is intended to summarize certain basic terms of the reverse
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.14 of the Credit Agreement, of which this Schedule 2.14
is a part. It is not intended to be a definitive statement of all of the terms
and conditions of a reverse Dutch auction, the definitive terms and conditions
for which shall be set forth in the applicable offering document. None of the
Administrative Agent, the Auction Manager or any of their respective Affiliates,
or any officers, directors, employees, agents or attorneys-in-fact of such
Persons (together with the Administrative Agent and its Affiliates, the
“Agent-Related Person”) makes any recommendation pursuant to any offering
document as to whether or not any Lender should sell Term Loans to the Lead
Borrower pursuant to any offering documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent-Related Person (or
any of their affiliates) in its respective capacity as a Lender to sell its Term
Loans to the Lead Borrower be deemed to constitute such a recommendation. Each
Lender should make its own decision on whether to sell any of its Term Loans, as
the case may be, and, if it decides to do so, the principal amount of and price
to be sought for such Term Loans. In addition, each Lender should consult its
own attorney, business advisor or tax advisor as to legal, business, tax and
related matters concerning each Auction and the relevant offering documents.
Each Lender participating in an Auction acknowledges and agrees that in
connection with such Auction, (1) the Lead Borrower may have, and later may come
into possession of information regarding the Term Loans or the Loan Parties that
is not known to such Lender and that may be material to a decision by such
Lender to participate in such Auction (“Excluded Information”), (2) such Lender
has independently and, without reliance on the Lead Borrower, any of its
Subsidiaries, the Auction Manager or any of their respective Affiliates, has
made its own analysis and determination to participate in such Auction
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(3) none of Holdings, its Subsidiaries, the Administrative Agent, the Auction
Manager or any of their respective Affiliates shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against the Lead Borrower, its
Subsidiaries, the Administrative Agent, the Auction Manager and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender participating in any
Auction further acknowledges that the Excluded Information may not be available
to the Administrative Agent or the other Lenders. Capitalized terms not
otherwise defined in this Schedule 2.14 have the meanings assigned to them in
the Credit Agreement.

 

(a)                                 Notice Procedures. In connection with each
Auction, the Lead Borrower will provide notification to the Auction Manager (for
distribution to the Lenders of the Term Loans (each, an “Auction Notice”). Each
Auction Notice shall contain (i) the maximum principal amount (calculated on the
face amount thereof) of all Term Loans that the Lead Borrower offers to purchase
in such Auction (the “Auction Amount”), which shall be no less than $10,000,000
(unless a lower amount is agreed to by the Administrative Agent); (ii) the range
of discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000 (in increments of $5), at which the Lead Borrower would be willing to
purchase Term Loans in such Auction; and (iii) the date on which such Auction
will conclude, on which date Return Bids (as defined below) will be

 

--------------------------------------------------------------------------------


 

due by 1:00 p.m. (as such date and time may be extended by the Auction Manager
at the request of the Lead Borrower as set forth below, such time the
“Expiration Time”). Such Expiration Time may be extended for a period not
exceeding three (3) Business Days upon notice by the Lead Borrower to the
Auction Manager received not less than 24 hours before the original Expiration
Time; provided, that only one extension per offer shall be permitted. An Auction
shall be regarded as a “failed auction” in the event that either (x) the Lead
Borrower withdraws such Auction in accordance with the terms hereof or (y) the
Expiration Time occurs with no Qualifying Bids (as defined below) having been
received. In the event of a failed auction, Lead Borrower shall be permitted to
deliver a new Auction Notice prior to the date occurring three (3) Business Days
after such withdrawal or Expiration Time, as the case may be. Notwithstanding
anything to the contrary contained herein, the Lead Borrower shall initiate any
Auction by delivering an Auction Notice to the Auction Manager until after the
conclusion (whether successful or failed) of the previous Auction (if any),
whether such conclusion occurs by withdrawal of such previous Auction or the
occurrence of the Expiration Time of such previous Auction.

 

(b)                                 Reply Procedures. In connection with any
Auction, each Lender of Term Loans wishing to participate in such Auction shall,
prior to the Expiration Time, provide the Auction Manager with a notice of
participation, in the form included in the respective offering document (each, a
“Return Bid”) which shall specify (i) a discount to par that must be expressed
as a price per $1,000 (in increments of $5) in principal amount of Term Loans
(the “Reply Price”) within the Discount Range and (ii) the principal amount of
Term Loans, in an amount not less than $1,000,000 or an integral multiple of
$1,000 in excess thereof, that such Lender offers for sale at its Reply Price
(the “Reply Amount”). A Lender may submit a Reply Amount that is less than the
minimum amount and incremental amount requirements described above only if the
Reply Amount comprises the entire amount of the Term Loans held by such Lender.
Lenders may only submit one Return Bid per Auction but each Return Bid may
contain up to three (3) component bids, each of which may result in a separate
Qualifying Bid and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held by the
Auction Manager, an assignment and acceptance in the form included in the
offering document (each, an “Auction Assignment and Assumption”). The Lead
Borrower will not purchase any Term Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price (as defined below).

 

(c)                                  Acceptance Procedures. Based on the Reply
Prices and Reply Amounts received by the Auction Manager, the Auction Manager,
in consultation with the Lead Borrower, will calculate the lowest purchase price
(the “Applicable Threshold Price”) for such Auction within the Discount Range
for such Auction that will allow the Lead Borrower to complete the Auction by
purchasing the full Auction Amount (or such lesser amount of Term Loans for
which the Lead Borrower has received Qualifying Bids). The Lead Borrower shall
purchase Term Loans from each Lender whose Return Bid is within the Discount
Range and contains a Reply Price that is equal to or less than the Applicable
Threshold Price (each, a “Qualifying Bid”). All Term Loans included in
Qualifying Bids (including multiple component Qualifying Bids contained in a

 

--------------------------------------------------------------------------------


 

single Return Bid) received at a Reply Price lower than the Applicable Threshold
Price will be purchased at such applicable Reply Prices and shall not be subject
to proration.

 

(d)                                 Proration Procedures. All Term Loans offered
in Return Bids (or, if applicable, any component thereof) constituting
Qualifying Bids at the Applicable Threshold Price will be purchased at the
Applicable Threshold Price; provided that if the aggregate principal amount
(calculated on the face amount thereof) of all Term Loans for which Qualifying
Bids have been submitted in any given Auction at the Applicable Threshold Price
would exceed the remaining portion of the Auction Amount (after deducting all
Term Loans to be purchased at prices below the Applicable Threshold Price), the
Lead Borrower shall purchase the Term Loans for which the Qualifying Bids
submitted were at the Applicable Threshold Price ratably based on the respective
principal amounts offered and in an aggregate amount equal to the amount
necessary to complete the purchase of the Auction Amount. No Return Bids or any
component thereof will be accepted above the Applicable Threshold Price.

 

(e)                                  Notification Procedures. The Auction
Manager will calculate the Applicable Threshold Price and post the Applicable
Threshold Price and proration factor onto an interne or intranet site (including
an IntraLinks, SyndTrak or other electronic workspace) in accordance with the
Auction Manager’s standard dissemination practices by 4:00 p.m. New York City
time on the same Business Day as the date the Return Bids were due (as such due
date may be extended in accordance with this Schedule2.14). The Auction Manager
will insert the principal amount of Term Loans to be assigned and the applicable
settlement date into each applicable Auction Assignment and Assumption received
in connection with a Qualifying Bid. Upon the request of the submitting Lender,
the Auction Manager will promptly return any Auction Assignment and Assumption
received in connection with a Return Bid that is not a Qualifying Bid.

 

(f)                                   Auction Assignment and Assumption. Each
Auction Notice and Auction Assignment and Assumption shall contain the following
representations and warranties by the Lead Borrower:

 

“No Event of Default has occurred and is continuing, or would result from this
Auction.”

 

(g)                                  Additional Procedures. Once initiated by an
Auction Notice, the Lead Borrower may withdraw an Auction only in the event
that, as of such time, (i) no Qualifying Bid has been received by the Auction
Manager or (ii) the Lead Borrower has failed, or believes in good faith that it
will fail, to satisfy one or more of the conditions set forth in Section 2.14 of
the Credit Agreement which are required to be met at the time which otherwise
would have been the time of purchase of Term Loans pursuant to the respective
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a Return Bid, such Lender will not have any withdrawal rights. Any
Return Bid (including any component bid thereof) delivered to the Auction
Manager may not be modified, revoked, terminated or cancelled by a Lender.
However, an Auction may become void if the conditions to the purchase of Term
Loans by the Lead Borrower required by the terms and conditions of Section 2.14
of the Credit Agreement are not met. The purchase price in respect of each
Qualifying Bid for which purchase by the Lead Borrower is required in accordance
with the foregoing provisions shall be paid directly by Lead Borrower to the
respective assigning Lender on a settlement date as determined jointly by the

 

--------------------------------------------------------------------------------


 

Lead Borrower and the Auction Manager (which shall be not later than ten
(10) Business Days after the date Return Bids are due). The Lead Borrower shall
execute each applicable Auction Assignment and Assumption received in connection
with a Qualifying Bid. All questions as to the form of documents and validity
and eligibility of Term Loans that are the subject of an Auction will be
determined by the Auction Manager, in consultation with the Lead Borrower, and
their determination will be final and binding so long as such determination is
not inconsistent with the terms of Section2.14 of the Credit Agreement or this
Schedule2.14. The Auction Manager’s interpretation of the terms and conditions
of the offering document, in consultation with the Lead Borrower, will be final
and binding so long as such interpretation is not inconsistent with the terms of
Section 2.14 of the Credit Agreement or this Schedule 2.14. None of the
Administrative Agent, the Auction Manager, any other Agent-Related Person or any
of their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Lead Borrower, the other Loan
Parties, or any of their affiliates (whether contained in an offering document
or otherwise) or for any failure to disclose events that may have occurred and
may affect the significance or accuracy of such information. This Schedule 2.14
shall not require the Lead Borrower to initiate any Auction.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(B)

Other Collateral Documents

 

SECURITY DOCUMENTS

 

Germany

 

1.              Global Assignment Agreement (Trinseo Deutschland GmbH) between
Trinseo Deutschland GmbH and Deutsche Bank AG New York Branch

2.              Global Assignment Agreement (Trinseo Anlagengesellschaft mbH)
between Trinseo Anlagengesellschaft mbH and Deutsche Bank AG New York Branch

3.              Security Transfer Agreement (Trinseo Deutschland GmbH) between
Trinseo Deutschland GmbH and Deutsche Bank AG New York Branch

4.              Security Transfer Agreement (Trinseo Anlagengesellschaft mbH)
between Trinseo Anlagengesellschaft mbH and Deutsche Bank AG New York Branch

5.              Account Pledge Agreement (Trinseo Deutschland GmbH) between
Trinseo Deutschland GmbH and Deutsche Bank AG New York Branch

6.              Account Pledge Agreement relating to certain (Trinseo
Anlagengesellschaft mbH) between Trinseo Anlagengesellschaft mbH and Deutsche
Bank AG New York Branch

7.              Account Pledge Agreement (Trinseo Netherlands B.V.) between
Trinseo Netherlands B.V. and Deutsche Bank AG New York Branch

8.              Account Pledge Agreement (Trinseo Materials Operating S.C.A.)
between Trinseo Materials Operating S.C.A. and Deutsche Bank AG New York Branch

9.              Account Pledge Agreement (Trinseo Finance Luxembourg S.à r.l.)
between Trinseo Finance Luxembourg S.à r.l. and Deutsche Bank AG New York Branch

10.       Account Pledge Agreement (Trinseo Holding S.à r.l.) between Trinseo
Holding S.à r.l. and Deutsche Bank AG New York Branch

11.       Share Pledge Agreement (Trinseo Deutschland GmbH) between Trinseo
Holding B.V., Trinseo Netherlands B.V. and Deutsche Bank AG New York Branch

12.       Share Pledge Agreement (Trinseo Anlagengesellschaft mbH) between
Trinseo Anlagengesellschaft mbH and Deutsche Bank AG New York Branch

 

Ireland

 

1.              Security Deed (Debenture) between Trinseo Finance Ireland
Unlimited Company and Deutsche Bank AG New York Branch

2.              Security Over Shares Deed between Trinseo Holding S.à r.l,
Trinseo Materials Operating S.C.A and Deutsche Bank AG New York Branch

 

Switzerland

 

1.              Security Agreement between Trinseo Europe GmbH and Deutsche Bank
AG New York Branch

2.              Quota Pledge Agreement between Trinseo Holding B.V. and Deutsche
Bank AG New York Branch

3.              Account Pledge Agreement between Trinseo Finance Luxembourg S.à
r.l and Deutsche Bank AG New York Branch

4.              Security Agreement between Trinseo Export GmbH and Deutsche Bank
AG New York Branch

5.              Quota Pledge Agreement between Trinseo Europe GmbH and Deutsche
Bank AG New York Branch

 

Hong Kong

 

1.              Debenture between Trinseo (Hong Kong) Limited and Deutsche Bank
AG New York Branch

2.              Share Charge between Trinseo Holdings Asia Pte. Ltd. and
Deutsche Bank AG New York Branch

 

Netherlands

 

1.              Deed of Disclosed Pledge over Registered Shares (Trinseo
Netherlands B.V.) between Trinseo Holding B.V., Trinseo Netherlands B.V. and
Deutsche Bank AG New York Branch

2.              Deed of Disclosed Pledge over Registered Shares (Trinseo Holding
B.V.) between Trinseo

 

--------------------------------------------------------------------------------


 

Holding B.V., Trinseo Materials Operating S.C.A. and Deutsche Bank AG New York
Branch

3.              Deed of Disclosed Pledge over Receivables (Bank Accounts And
Intercompany Claims) between Trinseo Holding B.V., Trinseo Netherlands B.V. and
Deutsche Bank AG New York Branch

4.              Deed of non-Possessory Pledge over Movables between Trinseo
Holding B.V., Trinseo Netherlands B.V. and Deutsche Bank AG New York Branch

5.              Deed of Undisclosed Pledge over Receivables between Trinseo
Holding B.V., Trinseo Netherlands B.V. and Deutsche Bank AG New York Branch

 

Luxembourg

 

1.              Share Pledge Agreement between Trinseo Holding S.à r.l., Trinseo
Materials S.à r.l. and Deutsche Bank AG New York Branch

2.              Share Pledge Agreement between Trinseo Holding S.à r.l., Trinseo
Materials Operating S.C.A. and Deutsche Bank AG New York

3.              Share Pledge Agreement between Trinseo Finance Luxembourg S.à
r.l., Trinseo Materials Operating S.C.A. and Deutsche Bank AG New York

4.              Receivables Pledge Agreement between Trinseo Materials Operating
S.C.A. and Deutsche Bank AG New York

5.              Receivables Pledge Agreement between Trinseo Finance Luxembourg
S.à r.l. and Deutsche Bank AG New York

6.              Deposit Accounts Pledge Agreement between Trinseo Holding S.à
r.l. and Deutsche Bank AG New York Branch

7.              Deposit Accounts Pledge Agreement between Trinseo Finance
Luxembourg S.à r.l. and Deutsche Bank AG New York Branch

8.              Deposit Accounts Pledge Agreement between Trinseo Materials
Operating S.C.A and Deutsche Bank AG New York Branch

9.              Deposit Accounts Pledge Agreement between Trinseo Materials S.à
r.l. and Deutsche Bank AG New York Branch

 

Singapore

 

1.              Security Deed between Trinseo Holdings Asia Pte Ltd and Deutsche
Bank AG New York

2.              Share Charge between Trinseo Holding B.V. and Deutsche Bank AG
New York

3.              Share Charge between Trinseo Holdings Asia Pte Ltd and Deutsche
Bank AG New York

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.07

Ownership of Property; Liens

 

1.                                      There is a written policy that allows
Dow employees to hunt on the Dalton, Georgia site.

 

2.                                      There is a historical graveyard and
house on the Allyn’s Point, Connecticut site. New development is not permitted
on the graveyard and new development may be restricted in the vicinity of the
house. Descendants of the deceased and others visit the graveyard.

 

3.                                      The Korea Industrial Complex Corp.
imposes certain use restrictions that apply to the industrial complex where the
Ulsan, South Korea site is located.

 

4.                                      Regus Samsungdong Ltd. imposes certain
use restrictions that apply to the office complex where the Seoul, South Korea
office site is located. Office use of retail or medical nature, along with
carrying on a business that competes with Regus Samsungdong Ltd. is prohibited.

 

5.                                      46 JFK Luxembourg Centre S.A. imposes
certain use restrictions that apply to the users of the office complex where the
Luxembourg office site is located. Office use of retail or medical nature, along
with carrying on a business that competes with 46 JFK Luxembourg Centre S.A., is
prohibited.

 

6.                                      Regus Management de Mexico SA de CV
imposes certain use restrictions that apply to the users of the office complex
where the Mexico City, Mexico office site is located. Office use of retail or
medical nature, along with carrying on a business that competes with Regus
Management de Mexico SA de CV, is prohibited.

 

7.                                      Velizy Business Centre (Regus) imposes
certain use restrictions that apply to users of the office complex where the
Velizy Villacoublay, France office site is located. Office use of retail or
medical nature, along with carrying on a business that competes with Velizy
Business Centre, is prohibited.

 

8.                                      Toyko Shingawa East One Tower (Regus)
imposes certain use restrictions that apply to users of the office complex where
the Toyko, Japan office site is located. Office use of retail or medical nature,
along with carrying on a business that competes with Toyko Shingawa East One
Tower is prohibited.

 

9.                                      Central Plaza Management Company Limited
prohibits the Hong Kong office site from being used for the manufacture of goods
and merchandise or for warehousing activities.

 

10.                               United Overseas Bank Limited restricts the use
of the Wilke Edge, Singapore office site from being used for any other purpose
other than as office space and prohibits the subletting and assignment of the
site.

 

11.                               Nanshan Life Insurance Co., Ltd. prohibits the
subletting and assignment of the Taipei City, Taiwan commercial site without the
consent of Nanshan Life Insurance Co., Ltd.

 

--------------------------------------------------------------------------------


 

12.                               The local harbor authority (Haminan Satama Oy)
has a security oversight role at the Hamina, Finland site.

 

13.                               Lease, by and between Dow Chemical Korea
Limited and Chusikhoesa Youngdong Kasuljaesanup, dated July 1, 2008, for
premises at the Ulsan, Korea site.

 

14.                               Ground Lease and Easement Agreement, by and
between Trinseo LLC (assignee of The Dow Chemical Company) and Americas
Styrenics LLC, dated May 1, 2008, for premises at the Allyn’s Point, Connecticut
site.

 

15.                               The Hamina, Finland site is subject to the
Finnish Pre-Emption Act, which gives the City of Hamina a right of first refusal
over the transfer of the site.

 

16.                               The Norrköping, Sweden site is subject to a
statutory purchase right in favor of the local government in the event of a land
transfer.

 

17.                               The lack of a building title certificate (Fang
Wu Suo You Quan Zheng) prevents evidencing ownership of the old control building
and certain support facilities located at the Zhangjiagang, China site.

 

18.                               Certain support facilities located at the
Zhangjiagang, China site do not have construction project planning permits.

 

19.                               The building rental agreement and long-term
lease between Giinthardt Immobilien AG and Trinseo Europe GmbH for the
Samstagern, Switzerland site must be assigned in accordance with Article 263 of
the Swiss Code of Obligations.

 

20.                               The Seaload Facility at Stade, Germany is
subject to an oral agreement (being memorialized in written form) requiring
Trinseo Deutschland GmbH to move or destroy the facility in the event that Dow
determines to build railroad tracks across the footprint of the facility.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(a)

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

Subsidiaries; Equity Interests

 

Loan Party

 

Subsidiary

 

Ownership

 

Trinseo US Holding, Inc.

 

Trinseo LLC

 

100

%

Trinseo LLC

 

Trinseo U.S. Receivables Company SPV LLC

 

100

%

Trinseo Finance Luxembourg S.à r.l.

 

Trinseo Finance Luxembourg S.à r.l., Luxembourg, Zweigniederlassung Horgen
(Swiss Branch)

 

100

%

Trinseo Netherlands B.V.

 

Trinseo Deutshland GmbH

 

90

%

Trinseo Deutschland GmbH

 

Trinseo Deutschland Anlagengesellschaft mbH

 

100

%

Trinseo Holding B.V.

 

Trinseo Belgium BVBA

 

100

%*

 

 

Trinseo Canada ULC

 

100

%

 

 

Trinseo Europe GmbH

 

100

%

 

 

Trinseo France SAS

 

100

%

 

 

Styron Hellas M.EPE

 

100

%

 

 

Trinseo Holdings Asia Pte. Ltd.

 

100

%

 

 

Trinseo Italia s.r.l.

 

100

%

 

 

Trinseo Kimya Ticaret Limited Sirketi

 

100

%*

 

 

Trinseo de México S. de R.L. de C.V.

 

100

%*

 

 

Trinseo Services de México, S. de R.L. de C.V.

 

100

%*

 

 

Trinseo Netherlands B.V.

 

100

%

 

 

Trinseo Spain S.L.

 

100

%

 

 

Trinseo Suomi Oy

 

100

%

 

 

Trinseo Sverige AB

 

100

%

 

 

Trinseo UK Limited

 

100

%

 

 

Trinseo Export GmbH

 

100

%

 

 

Trinseo Deutschland GmbH

 

10

%

 

 

API Holding S.r.l.

 

100

%

 

 

A.P.I. Applicazioni Plastiche Industriali S.P.A.

 

100

%

 

--------------------------------------------------------------------------------


 

Trinseo Holdings Asia Pte. Ltd.

 

PT Trinseo Materials Indonesia

 

99

%

 

 

Trinseo Australia Pty. Ltd.

 

100

%

 

 

Trinseo Materials (Hong Kong) Limited

 

100

%

 

 

Trinseo India Trading Private Limited

 

99

%

 

 

Trinseo Japan Y.K.

 

100

%

 

 

Trinseo Korea Ltd

 

100

%

 

 

Trinseo Petrochemicals (Zhangjiagang) Company

 

100

%

 

 

Limited

 

 

 

 

 

Trinseo Singapore Pte. Ltd.

 

100

%

 

 

Taiwan Trinseo Limited

 

100

%

 

 

Trinseo Polymers (Zhangjiagang) Company Limited

 

100

%

 

 

Trinseo (Hong Kong) Limited

 

100

%

Trinseo Singapore Pte. Ltd.

 

PT Trinseo Materials Indonesia

 

1

%

 

 

Trinseo India Trading Private Limited

 

1

%

 

 

Trinseo Deutschland GmbH

 

90

%

Trinseo Materials Operating S.C.A.

 

Trinseo Finance Luxembourg S.á r.l.

 

100

%

 

 

Trinseo Holding B.V.

 

100

%

 

 

Trinseo US Holding, Inc.

 

100

%

 

 

Trinseo Materials Finance, Inc.

 

100

%

 

 

Trinseo Finance Ireland Unlimited Company

 

100

%**

Trinseo Holding S.á r.l.

 

Trinseo Materials S.á r.l.

 

100

%

Trinseo Materials S.à r.l.

 

Trinseo Materials Operating S.C.A.

 

100

%****

 

--------------------------------------------------------------------------------

*An insignificant non-material minority interest is held by Trinseo Netherlands
B.V. in countries which require at least two shareholders on a share register.
Such interest may be 1% or less and/or may be merely a legal ownership with
beneficial ownership held by Trinseo Holding B.V.

 

**One share is held by Trinseo Holding S.à r.l. in trust for Trinseo Materials
Operating S.C.A.

 

***One share is held by Trinseo Materials Operating S.C.A. in trust for Trinseo
Holding S.à r.l.

 

****An insignificant non-material minority interest is held by Trinseo Holding
S.à r.l.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

Post-Closing Actions

 

1.              With respect to the Material Real Property located at 1737 Route
12, Ledyard, Connecticut (Town of Ledyard - New London County) and 1761 Route
12, Ledyard, Connecticut (Town of Ledyard - New London County), no later than
one hundred and twenty (120) days following the Closing Date or such later date
as agreed to the Administrative Agent in its sole discretion, the Collateral
Agent shall have received executed Mortgages and other documents and instruments
required to be delivered pursuant to clause (d) in the definition of Collateral
and Guarantee Requirement.

 

2.              Within twenty Business Days after closing (or such later date as
the Administrative Agent shall agree), the delivery of any original
fully-executed intercompany notes to be delivered pursuant to the terms of the
Security Agreement.

 

3.              Within ten Business Days after closing (or such later date as
the Administrative Agent shall agree), the delivery of an original
fully-executed Global Intercompany Note.

 

4.              Within ten Business Days after closing (or such later date as
the Administrative Agent shall agree), delivery of (a) original share
certificate(s), together with share power(s) executed in blank, representing
3,300,000 ordinary shares of Trinseo Holdings Asia Ptd. Ltd. and (b) original
share certificate(s), together with share power(s) executed in blank,
representing 60,000 ordinary shares of Trinseo Singapore Pte. Ltd. and (c) to
the extent required by the Collateral Agent, an amendment, duly executed by
Trinseo Holding B.V., to that certain Share Charge, dated as of September 6,
2017, between Trinseo Holding B.V. and Deutsche Bank AG New York.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01(b)

Existing Liens

 

1.              State tax lien filed by the Commonwealth of Pennsylvania
Department of Revenue against Trinseo LLC in the amount of $1,199.33, which was
satisfied in full. It is expected to be removed shortly after the Closing by the
applicable authority.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03(b)

Existing Indebtedness

 

The following intercompany notes reflect intercompany Indebtedness on the
Closing Date:

 

 

 

 

 

Loan

 

Loan

 

Loan

 

Issuer

 

Holder

 

Currency

 

Amount

 

Maturity

 

Trinseo Petrochemicals (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

13,600,000

 

11/20/2017

 

Trinseo Petrochemicals (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

7,500,000

 

2/9/2018

 

Trinseo Petrochemicals (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

10,000,000

 

4/23/2018

 

Trinseo Petrochemicals (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

10,000,000

 

7/17/2018

 

Trinseo Polymers (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

27,000,000

 

3/9/2018

 

Trinseo Polymers (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

30,000,000

 

4/4/2018

 

Trinseo Polymers (Zhangjiagang) Company Limited

 

Trinseo Fin Lux Luxembourg S.a.r.l. Swiss Branch

 

USD

 

7,000,000

 

6/6/2018

 

Trinseo Materials Operating S.C.A.

 

Trinseo Finance Ireland

 

USD

 

1,007,841,485

 

6/8/2021

 

Trinseo Materials Operating S.C.A.

 

Trinseo Finance Ireland

 

USD

 

189,400,000

 

6/8/2021

 

Taiwan Trinseo Limited

 

Trinseo Holding B.V.

 

USD

 

19,734,000

 

5/1/2022

 

Trinseo Italia s.r.l.

 

Trinseo Holding B.V.

 

EUR

 

9,887,000

 

5/28/2022

 

Trinseo Italia s.r.l.

 

Trinseo Holding B.V.

 

EUR

 

64,000,000

 

5/28/2022

 

Styron Hellas

 

Trinseo Materials Operating S.C.A.

 

EUR

 

1,310,000

 

9/22/2017

 

Trinseo Canada ULC

 

Trinseo Materials Operating S.C.A.

 

USD

 

4,200,000

 

5/1/2022

 

Trinseo de Mexico S. de R.V. de C.V.

 

Trinseo Materials Operating S.C.A.

 

USD

 

8,004,000

 

5/1/2022

 

Trinseo Deutschland GmbH

 

Trinseo Materials Operating S.C.A.

 

EUR

 

76,000,000

 

5/1/2022

 

Trinseo Europe GmbH

 

Trinseo Materials Operating S.C.A.

 

EUR

 

148,000,000

 

5/1/2022

 

Trinseo Europe GmbH

 

Trinseo Materials Operating S.C.A.

 

USD

 

50,983,048

 

5/1/2022

 

 

--------------------------------------------------------------------------------


 

Trinseo France S.A.S.

 

Trinseo Materials Operating S.C.A.

 

EUR

 

2,450,000

 

5/1/2022

 

Trinseo Holding Asia Pte. Ltd

 

Trinseo Materials Operating S.C.A.

 

USD

 

3,442,962

 

5/1/2022

 

Trinseo Holding B.V.

 

Trinseo Materials Operating S.C.A.

 

EUR

 

9,887,000

 

5/28/2022

 

Trinseo Holding B.V.

 

Trinseo Materials Operating S.C.A.

 

USD

 

19,734,000

 

5/1/2022

 

Trinseo Holding B.V.

 

Trinseo Materials Operating S.C.A.

 

USD

 

40,000,000

 

5/28/2022

 

Trinseo Holding Sarl

 

Trinseo Materials Operating S.C.A.

 

USD

 

292,679,648

 

2/2/2021

 

Trinseo Holding Sarl

 

Trinseo Materials Operating S.C.A.

 

USD

 

105,000,000

 

12/22/2021

 

Trinseo Hong Kong Limited

 

Trinseo Materials Operating S.C.A.

 

USD

 

32,047,844

 

6/22/2018

 

Trinseo Kimya Ticaret Limited Sirketi

 

Trinseo Materials Operating S.C.A.

 

USD

 

5,949,865

 

5/1/2022

 

Trinseo Korea Ltd.

 

Trinseo Materials Operating S.C.A.

 

USD

 

1,250,000

 

5/1/2022

 

Trinseo Netherlands B.V.

 

Trinseo Materials Operating S.C.A.

 

EUR

 

60,878,738

 

5/1/2022

 

Trinseo Spain S.L.

 

Trinseo Materials Operating S.C.A.

 

EUR

 

646,000

 

5/1/2022

 

Trinseo Suomi Oy

 

Trinseo Materials Operating S.C.A.

 

EUR

 

3,917,443

 

5/1/2022

 

Trinseo U.S. Holding, Inc.

 

Trinseo Materials Operating S.C.A.

 

USD

 

257,710,412

 

5/1/2022

 

Trinseo U.S. Holding, Inc.

 

Trinseo Materials Operating S.C.A.

 

USD

 

353,000,000

 

5/1/2022

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

Transactions with Affiliates

 

 

 

 

 

 

 

Original

Type of Agreement

 

Parties to the Agreement

 

Date

 

 

 

 

 

 

 

Employment Agreement

 

Trinseo US Holding, Inc. and Bain Capital Everest Manager Holding S.C.A.

 

Christopher D. Pappas

 

1/2/2013

 

 

 

 

 

 

 

Currency Rate Hedging Agreement

 

Trinseo Finance Luxembourg S.à r.l., Luxembourg, Zweigniederlassung Horgen

 

Trinseo S.A.

 

7/31/2014

 

 

 

 

 

 

 

Currency Rate Hedging Agreement

 

Trinseo Finance Luxembourg S.à r.l., Luxembourg, Zweigniederlassung Horgen

 

Trinseo Luxco S.à r.l.

 

7/31/2014

 

 

 

 

 

 

 

Services Agreement

 

Trinseo LLC

 

Trinseo Materials Operating S.C.A.

 

6/17/2010

 

 

 

 

 

 

 

Services Agreement

 

Trinseo Materials Operating S.C.A.

 

Trinseo Europe GmbH

 

6/17/2010

 

 

 

 

 

 

 

Services Agreement

 

Trinseo LLC

 

Trinseo S.A.

 

1/1/2014

 

 

 

 

 

 

 

Technology License Agreement

 

Trinseo LLC

 

Trinseo Europe GmbH

 

1/1/2014

 

 

 

 

 

 

 

Contract Research and Development Services Agreement

 

Trinseo LLC

 

Trinseo Europe GmbH

 

6/17/2010

 

 

 

 

 

 

 

Contract Research and Development Services Agreement

 

Trinseo Netherlands B.V.

 

Trinseo Europe GmbH

 

6/17/2010

 

 

 

 

 

 

 

Contract Research and Development Services Agreement

 

Trinseo Deutschland GmbH

 

Trinseo Europe GmbH

 

6/17/2010

 

--------------------------------------------------------------------------------


 

Contract Research and Development Services Agreement

 

Trinseo Deutschland Anlagengesellschaft mbH

 

Trinseo Europe GmbH

 

6/17/2010

 

 

 

 

 

 

 

Consignment Manufacturing Agreement

 

Trinseo Netherlands B.V.

 

Trinseo Europe GmbH

 

1/1/2013

 

 

 

 

 

 

 

Consignment Manufacturing Agreement

 

Trinseo Deutschland GmbH

 

Trinseo Europe GmbH

 

1/1/2013

 

 

 

 

 

 

 

Consignment Manufacturing Agreement

 

Trinseo Deutschland Anlagengesellschaft mbH

 

Trinseo Europe GmbH

 

1/1/2013

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

Certain Contractual Obligations

 

The Senior Notes Indenture

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

Notices and Other Communications

 

If to any Loan Party:

 

Trinseo LLC

1000 Chesterbrook Boulevard, Suite 300

Berwyn, PA 19312

Facsimile: (610) 240-3308

Attention: Angelo N. Chaclas, Chief Legal Officer

Email: Chaclas@Trinseo.com

 

With a copy to:

 

K&L Gates LLP

K&L Gates Center

210 Sixth Avenue

Pittsburgh, PA 15222

Facsimile: (412) 355-6501

Attn: Vanessa Spiro

Email: Vanessa.Spiro@klgates.com

 

Administrative Agent and Lenders

 

Barclays Bank PLC

 

745 Seventh Avenue

 

 

New York, New York 10019

 

 

Attention: Leah Kaniampuram

 

 

Telephone No.: (212) 526-4763

 

 

Telecopier No.: (212) 526-5115

 

 

 

Deutsche Bank AG New York Branch

 

60 Wall Street (NYC60 - 0219)

 

 

New York, New York 10005

 

 

Attention: Marcus Tarkington

 

 

Telephone No.: 212 250-6153

 

 

Telecopier No.: 212 553-3080

 

 

 

Citibank, N.A.

 

Citibank, N.A.

 

 

1615 Brett Road, Building III

 

 

New Castle, DE 19720

 

 

Attention: Loan Administration —Sarath Kumar

 

 

Kumar Kamaraji

 

 

Telephone No.: (201) 751-7571

 

--------------------------------------------------------------------------------


 

 

 

Fax: (904) 746-4860

 

 

GLOriginationOps@citi.com

 

 

 

HSBC Bank USA, N.A.

 

452 Fifth Avenue, 8th Floor

 

 

New York, New York 10018

 

 

Attention: David Mandell

 

 

Telephone No: (212) 525-8137

 

 

Telecopier No: (212) 525-2479

 

 

 

Goldman Sachs Bank USA

 

200 West Street

 

 

New York, New York 10282

 

 

Attention: Thierry C. Le Jouan

 

 

Telephone No: (212) 902-1099

 

 

Telecopier No: (917) 977-3966

 

 

 

The Bank of Nova Scotia

 

711 Louisiana Street, Suite 1400

 

 

Houston, Texas 77002

 

 

Attention: U.S. Loans Operations

 

 

Telephone No.: (713) 759-3426

 

 

Telecopier No.: (713) 752-2425

 

 

 

BNP Paribas

 

787 Seventh Avenue

 

 

New York, NY 10019

 

 

Attention: David Berger

 

 

Telephone No: (212) 340 -3461

 

 

Telecopier No.: (201) 616-7911

 

 

 

Mizuho Bank, Ltd.

 

1251 Avenue of the Americas, 32nd Fl.

 

 

New York, New York 10020

 

 

Attention: Jesse Millner

 

 

Telephone No.: (212) 282-4908

 

 

Telecopier No.: (212) 282-9705

 

 

 

Morgan Stanley Bank, N.A.

 

1 New York Plaza

 

 

New York, NY 10004

 

 

Attention: Primary Docs

 

 

Telephone No. : (212) 276-7315

 

 

Telecopier No. : (718) 233-2132

 

 

 

Sumitomo Mitsui Banking Corporation

 

277 Park Avenue

 

 

New York, NY 10172

 

 

Attention: Adrei Eftimie

 

 

Telephone No.: (212) 224-4446

 

 

Telecopier No.: (212) 224-4384

 

--------------------------------------------------------------------------------